Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 1 of 372 PageID #: 26400




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE


   GENENTECH, INC.,

                    Plaintiff,
                                                      C.A. No. 18-924-CFC
   v.
                                                      JURY TRIAL DEMANDED
   AMGEN INC.,

                    Defendant.



                                  THIRD AMENDED COMPLAINT

           Plaintiff Genentech, Inc. (“Genentech”) brings this Third Amended Complaint against

   Defendant Amgen Inc. (“Amgen”) to address Amgen’s infringement of patents relating to

   Genentech’s groundbreaking breast cancer drug Herceptin®.

                                       NATURE OF THE CASE

           1.       Breast cancer is a serious disease affecting over 2.8 million women in the United

   States. Approximately 20-25% of those women suffer from “HER2-positive” breast cancer.

   This is a particularly aggressive form of the disease characterized by overexpression of human

   epidermal growth factor receptor 2 (i.e., “HER2”) proteins due to excessive HER2 gene

   amplification.

           2.       In the early 1990s, a diagnosis of HER2-positive breast cancer was effectively a

   death sentence: patients had an average life expectancy of only 18 months. The quality of life

   for those patients was markedly poor—the disease rapidly metastasized (i.e., spread to other

   parts of the body). The only available treatments were invasive and disfiguring surgery and

   chemotherapeutic drugs with harsh side effects, and those treatments added little to the patient’s

   life span.



                                                   −1−
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 2 of 372 PageID #: 26401




            3.      The treatment of HER2-positive breast cancer, and the lives of millions of women

   suffering from the disease, changed dramatically with Genentech’s development of Herceptin®.

   Herceptin® was the first drug of its kind—an antibody called trastuzumab that specifically

   targeted the biological mechanism that makes HER2-positive breast cancer such an aggressive

   form of the disease.

            4.      Although the scientific community was initially skeptical that such an antibody-

   based therapy could work, Genentech’s specific methods of using Herceptin® proved remarkably

   effective. Indeed, after Genentech revealed the results of its clinical studies, the scientific

   community hailed Herceptin® as “the beginning of a whole new wave of biological drugs that

   modulate the causes of cancer”1 and a sign that “the whole field of cancer research has turned a

   corner.”2

            5.      Since FDA approval of Herceptin® in 1998, Genentech has worked diligently to

   develop new methods of using Herceptin®—including improved dosing schedules and broader

   indications—to expand access to therapy and improve the quality of life for millions of patients

   worldwide. This research has greatly expanded the number of patients who are able to benefit

   from Herceptin®. To further expand access to this lifesaving drug, Genentech also provides

   Herceptin® free of charge to patients who are uninsured or cannot afford treatment and assists

   with out-of-pocket prescription-related expenses. All told, Genentech has spent over two

   decades, and billions of dollars, developing Herceptin® into the life-saving drug it is today.

            6.      Genentech’s groundbreaking work developing Herceptin® was the result of years

   of research from a group of talented scientists. The United States Patent and Trademark Office


   1
    Gina Kolata and Lawrence M. Fisher, Drugs to Fight Breast Cancer Near Approval, NEW
   YORK TIMES (FRONT PAGE) (Sept. 3, 1998).
   2
       Robert Langreth, Breast-Cancer Drug Is Backed by FDA Panel, Wall Street J. (Sept. 3, 1998).


                                                   −2−
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 3 of 372 PageID #: 26402




   recognized that innovative work by granting Genentech numerous patents claiming Herceptin®,

   its manufacture, and its use.

          7.      Seeking to profit from the success of Genentech’s innovations, Amgen sought

   FDA approval of a biosimilar version of Herceptin® called ABP 980 (trastuzumab-anns). The

   FDA approved ABP 980, which Amgen markets under the tradename Kanjinti, on June 13, 2019

   for the same label indications and usage as Herceptin®. In fact, Amgen relied upon Genentech’s

   own studies demonstrating the safety and efficacy of Herceptin® to obtain approval of its

   biosimilar product.

          8.      In 2010, Congress provided a pathway for resolving patent disputes relating to

   biosimilar products through the Biologics Price Competition and Innovation Act (“BPCIA”).

   Amgen initially purported to follow the process outlined in the BPCIA, which requires biosimilar

   applicants and innovator companies to exchange certain information concerning the biosimilar

   product and the patents that may be infringed by the manufacture and sale of the biosimilar

   product. See 42 U.S.C. § 262(l).

          9.      Genentech thus brings this action for infringement pursuant to 35 U.S.C.

   § 271(e)(2) based upon Amgen’s submission of its Abbreviated Biologics License Application

   (“aBLA”) for ABP 980. Genentech also seeks a judgment of infringement under 35 U.S.C. §

   271(a), (b), and (g) that Amgen’s manufacture, use, offer to sell, sale, or importation into the

   United States of Amgen’s biosimilar product has infringed the patents described below.

   Genentech also seeks a declaratory judgment pursuant to 42 U.S.C. § 262(l)(9) and 28 U.S.C.

   § 2201 that the manufacture, use, offer to sell, sale, or importation into the United States of

   Amgen’s biosimilar product would infringe the patents described below. Pursuant to 35 U.S.C.

   § 271(e)(4)(B), 42 U.S.C. § 262(l)(8)(B), 35 U.S.C. § 271(a), (b), (g), and/or 35 U.S.C. § 283,




                                                   −3−
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 4 of 372 PageID #: 26403




   Genentech also seeks a preliminary and/or permanent injunction barring Amgen’s manufacture,

   use, offer to sell, sale, or importation of its biosimilar product prior to the expiration of those

   patents. Genentech also seeks monetary damages, including lost profits and/or a reasonable

   royalty, for Amgen’s infringement of Genentech’s patents, and any further relief as this Court

   may deem just and proper.

                                                 PARTIES

           10.     Plaintiff Genentech is a corporation organized and existing under the laws of the

   State of Delaware with its corporate headquarters at 1 DNA Way, South San Francisco,

   California 94080.

           11.     Genentech was founded in 1976 and for four decades has been at the forefront of

   innovation in the field of therapeutic biotechnology. Today, Genentech employs a large number

   of researchers, scientists, and post-doctoral staff members who routinely publish in top peer-

   reviewed journals and are among the leaders in total citations to their work by researchers.

   Genentech currently markets numerous approved pharmaceutical and biologic drugs for a range

   of serious or life-threatening medical conditions, including various forms of cancer, heart

   attacks, strokes, rheumatoid arthritis, and respiratory diseases.

           12.     Upon information and belief, Defendant Amgen is a company organized and

   existing under the laws of the State of Delaware with its principal place of business located at

   One Amgen Center Drive, Thousand Oaks, California 91320.

           13.     Amgen is, among other things, engaged in the development of biologic drugs,

   including a biosimilar version of Genentech’s Herceptin® product, ABP 980 (“Amgen’s aBLA

   product”). Upon information and belief, Amgen’s aBLA product is or will be distributed and

   sold in the State of Delaware and throughout the United States.



                                                    −4−
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 5 of 372 PageID #: 26404




                                    JURISDICTION AND VENUE

          14.       This action arises under the BPCIA, 42 U.S.C. § 262(l) and the Patent Laws of the

   United States, Title 35, United States Code, and the Declaratory Judgment Act, 28 U.S.C.

   §§ 2201-2202. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1332,

   and 1338.

          15.       Venue is proper with respect to Amgen in this Court pursuant to 28 U.S.C.

   §§ 1391 and 1400(b) because Amgen is incorporated in Delaware.

          16.       This Court has personal jurisdiction over Amgen because it is incorporated in

   Delaware. In addition, among other things, Amgen has been approved by the FDA to market its

   aBLA product and has announced that its aBLA product is now available to customers in the

   United States, including in Delaware.

                        THE PARTIES’ EXCHANGES UNDER THE BPCIA

          17.       On July 31, 2017, Amgen announced that it had submitted an aBLA for ABP 980

   to the FDA seeking approval for the commercial manufacture, use, offer for sale, or sale of the

   Amgen aBLA product, a biosimilar version of trastuzumab, which is subject to BLA No. 103792

   to Genentech.3

          18.       The FDA accepted Amgen’s aBLA for review on September 26, 2017.

          19.       On October 16, 2017, Amgen provided Genentech with a copy of Amgen’s

   aBLA, which included a small amount of manufacturing information.

          20.       On November 3, 2017, Amgen provided Genentech with additional

   manufacturing information regarding Amgen’s aBLA product.



   3
    http://www.amgen.com/media/news-releases/2017/07/amgen-and-allergan-submit-biosimilar-
   biologics-license-application-for-abp-980-to-us-food-and-drug-administration/


                                                  −5−
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 6 of 372 PageID #: 26405




          21.     Genentech responded on November 20, 2017, to identify deficiencies in Amgen’s

   production of manufacturing information and request specific information concerning the

   manufacture of Amgen’s biosimilar product. Amgen provided additional manufacturing

   information on December 1, 2017, and December 4, 2017, but did not satisfy its disclosure

   obligations. Genentech then responded on December 15, 2017, to explain that Amgen’s

   production was deficient in that it failed to provide all of the requested information in

   contravention of 42 U.S.C. § 262(l)(2).

          22.     Amgen did not disclose all of the information relevant to establishing whether the

   manufacture of Amgen’s aBLA product will infringe each of the patents identified on

   Genentech’s operative list pursuant to 42 U.S.C. § 262(l)(3)(A), despite Genentech’s request that

   Amgen provide sufficient “other information that describes the process or processes used to

   manufacture” as required by 42 U.S.C. § 262(l)(A). Amgen’s failure to provide sufficient

   information under those circumstances justifies Genentech’s contention that manufacturing

   Amgen’s aBLA product will infringe such patents.

          23.     Despite Amgen’s non-compliance (and without waiving Genentech’s objection to

   such non-compliance), Genentech provided its operative list of 36 patents pursuant to 42 U.S.C.

   § 262(l)(3)(A) on December 15, 2017.

          24.     Amgen replied on December 20, 2017, to assert its position that it had complied

   with its disclosure obligations based on Amgen’s earlier production of its aBLA and two

   manufacturing documents.

          25.     Genentech responded on December 27, 2017, to reiterate that Amgen’s

   production was insufficient to provide Genentech with a complete understanding of Amgen’s

   trastuzumab manufacturing process.




                                                  −6−
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 7 of 372 PageID #: 26406




          26.     Amgen replied on February 1, 2018, with an additional supplemental production.

          27.     On February 6, 2018, Genentech supplemented its § 262(l)(3)(A) list to include a

   newly issued manufacturing patent: U.S. Patent No. 9,868,760.

          28.     On February 13, 2018, Amgen purported to provide its detailed statement

   concerning non-infringement and invalidity pursuant to 42 U.S.C. § 262(l)(3)(B) (“Amgen’s 3B

   Statement”). Amgen’s 3B Statement was deficient in numerous ways. For example, it—like

   Amgen’s document productions—failed to fully describe Amgen’s manufacturing process, such

   that Genentech was unable to evaluate many of Amgen’s non-infringement arguments.

          29.     On February 27, 2018, March 12, 2018, and April 13, 2018, Amgen produced

   additional documents regarding Amgen’s correspondence with the FDA regarding its aBLA

   submission. These supplemental productions still failed to fully describe Amgen’s

   manufacturing process.

          30.     On April 13, 2018, and subject to its objections, Genentech provided its response

   to Amgen’s 3C Statement pursuant to 42 U.S.C. § 262(l)(3)(C) (“Genentech’s 3C Statement”).

   Genentech included responses to Amgen’s non-infringement and invalidity statements for each

   of the patents addressed in Amgen’s 3B Statement and maintained that ABP 980 will infringe at

   least 18 Genentech patents. With its 3C Statement, Genentech proposed that Amgen agree that

   all 18 of these patents be included in a first-phase infringement action under § 262(l)(6).

          31.     On April 25, 2018, and April 30, 2018, Amgen produced additional documents

   regarding Amgen’s correspondence with the FDA regarding its aBLA submission. These

   supplemental productions still failed to fully describe Amgen’s manufacturing process.

          32.     After Genentech served its 3C Statement, the parties initiated negotiations under

   § 262(l)(4). On May 23, 2018, Genentech and Amgen agreed that the 37 patents addressed in the




                                                  −7−
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 8 of 372 PageID #: 26407




   exhibits to Genentech’s 3C Statement shall be the subject of an action for patent infringement

   under § 262(l)(6).

          33.     In light of the parties’ agreement, § 262(l)(6)(A) required Genentech to bring an

   action for patent infringement with respect to each of the 37 patents that were part of the parties’

   agreement. This action is Genentech’s action pursuant to § 262(l)(6)(A).

          34.     On May 15, 2018, while the parties’ negotiations pursuant to § 262(l)(4) were

   underway, Amgen purported to notify Genentech pursuant to 42 U.S.C. § 262(l)(8)(A) that it

   intends to commence commercial marketing of ABP 980 in the United States no earlier than 180

   from May 15, 2018 (i.e., October 28, 2018).

          35.     On June 21, 2018, Genentech and City of Hope (collectively, “Plaintiffs”) sued

   Amgen for infringement of all 37 patents that the parties agreed to litigate during their

   § 262(l)(4) negotiations. On July 19, 2018, Plaintiffs and Amgen stipulated to dismiss with

   prejudice all claims for infringement of U.S. Patent Nos. 6,242,177, 6,489,447, 6,586,206,

   6,870,034, 7,449,184, 7,501,122, 8,044,017, 8,314,225, 8,357,301, 8,460,895, 8,691,232,

   8,710,196, 8,771,988, 9,047,438, 9,080,183, 9,428,766, 9,487,809, 9,493,744, and 9,868,760

   relating to ABP 980, subject to certain conditions.

          36.     In a letter dated November 7, 2018, pursuant to the Court’s scheduling order (D.I.

   44), Genentech identified to Amgen a narrowed list of 10 patents which it intended to assert

   against Amgen in this litigation. In the same letter, Genentech notified Amgen that it intended to

   assert infringement of claims 10 and 11 of U.S. App. No. 14/073,659 (“the ’659 application”)

   once issued by the U.S. Patent Office. On December 25, 2018, the ’659 application issued as

   U.S. Patent No. 10,160,811 (“the ’811 patent”). Claims 6 and 7 of the ’811 patent as issued




                                                  −8−
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 9 of 372 PageID #: 26408




   correspond to claims 10 and 11 of the ’659 application. Genentech further supplemented its

   § 262(l)(3)(A) list to include the ’811 patent.

          37.     On July 23, 2019, Plaintiffs and Amgen stipulated to dismiss with prejudice all

   claims for infringement of U.S. Patent Nos. 6,331,415, 7,923,221, 6,407,213, 6,417,335,

   9,249,218, 6,121,428, and 6,620,918 relating to ABP 980. City of Hope was dismissed as a

   plaintiff to this case through that stipulation. That stipulation was so-ordered by the Court on

   July 24, 2019. D.I. 325

          38.     On August 2, 2019, Genentech and Amgen stipulated to a judgment of non-

   infringement of U.S. Patent Nos. 8,512,983 and 9,714,293 under the Court’s claim construction

   of “a glutamine-free production culture medium,” while preserving Genentech’s ability to

   challenge that claim construction on appeal. That stipulation was so-ordered by the Court on

   August 20, 2019. D.I. 340.

                                     AMGEN’S aBLA PRODUCT

          39.     Amgen has publicly stated that its aBLA product is biosimilar to Herceptin®. For

   example, Amgen has issued press releases claiming that ABP 980 is “a biosimilar candidate to

   Herceptin®” and “ABP 980 is a biosimilar candidate to trastuzumab,”4 and it has announced the

   results of an Amgen study that purports to conclude that “[e]fficacy, safety and immunogenicity

   data support ABP 980 as a trastuzumab biosimilar.”5

          40.     Given Amgen’s claim of biosimilarity, Amgen’s aBLA product must “utilize the

   same mechanism or mechanisms of action [as Herceptin®] for the condition or conditions of use

   4
    http://www.amgen.com/media/news-releases/2017/07/amgen-and-allergan-submit-biosimilar-
   biologics-license-application-for-abp-980-to-us-food-and-drug-administration/
   5
    https://www.amgen.com/media/news-releases/2017/09/amgen-and-allergan-present-phase-3-
   data-on-biosimilar-trastuzumab-candidate-abp-980-at-the-european-society-for-medical-
   oncology-2017-congress/


                                                     −9−
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 10 of 372 PageID #:
                                  26409



 prescribed, recommended, or suggested in the proposed labeling.” 42 U.S.C.

 § 262(k)(2)(A)(i)(II).

        41.     Under 35 U.S.C. § 271(e)(2)(C), Amgen has committed a statutory act of patent

 infringement with respect to patents identified by Genentech under 42 U.S.C. § 262(l)(3),

 through the submission of its aBLA application for ABP 980.

        42.     On June 13, 2019, Amgen’s aBLA product was approved by the FDA.

        43.     On July 18, 2019, Amgen issued a press release announcing that “KANJINTI™

 (trastuzumab-anns), a biosimilar to Herceptin® (trastuzumab), [is] now available in the United

 States (U.S.).”6

        44.     Since making its aBLA product available to customers in the United States,

 Amgen has stated that it “has received confirmation from its customers that they have begun

 administering Kanjinti® to cancer patients.”7

                           GENENTECH’S ASSERTED PATENTS

        45.     Genentech has spent over two decades and significant resources developing

 Herceptin®, and the USPTO has awarded to Genentech numerous patents on innovations

 resulting from this massive undertaking.

        46.     Upon information and belief, Amgen’s aBLA product infringes or will infringe at

 least the following patents, which Genentech has asserted in this lawsuit: U.S. Patent No.

 7,846,441, U.S. Patent No. 7,892,549, U.S. Patent No. 6,627,196, U.S. Patent No. 7,371,379,




 6
  http://investors.amgen.com/news-releases/news-release-details/amgen-and-allergans-mvasitm-
 bevacizumab-awwb-and-kanjintitm
 7
   Second Declaration of Robert Jacobson in Support of Amgen Inc.’s Opposition to Genentech,
 Inc.’s Emergency Motion for an Injunction Pending Appeal, Genentech, Inc. v. Amgen Inc., No.
 19-2156 (Fed. Cir.), ECF No. 28 (July 29, 2019).


                                                 − 10 −
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 11 of 372 PageID #:
                                  26410



 U.S. Patent No. 10,160,811, U.S. Patent No. 8,574,869, U.S. Patent No. 7,993,834, U.S. Patent

 No. 8,076,066, and U.S. Patent No. 8,440,402.

                            The Combination Chemotherapy Patents

        47.     U.S. Patent No. 7,846,441 (“the ’441 patent”), claims the administration of

 Herceptin® in combination with a chemotherapy agent known as a taxoid, in the absence of an

 anthracycline derivative (another chemotherapy agent) in an amount effective to extend time to

 disease progression without overall increase in severe adverse events. This specific method of

 treatment unexpectedly resulted in a significant improvement in patient outcomes. It nearly

 doubled the time until disease progression compared to treatment using a taxoid alone, and it also

 avoided the serious cardiotoxicity associated with Herceptin® in combination with anthracycline

 derivatives that unexpectedly presented during the Herceptin® clinical trials.

        48.     The ’441 patent, titled “Treatment with Anti-ErbB2 Antibodies,” was duly and

 legally issued by the Patent Office on December 7, 2010. A true and correct copy of the ’441

 patent is attached as Exhibit A. Genentech is the owner by assignment of the ’441 patent.

        49.     U.S. Patent No. 7,892,549 (“the ’549 patent”) is a continuation to the ’441 patent

 that claims a method of treating a patient with HER2-positive breast cancer by administering

 Herceptin® in combination with a taxoid and a further growth inhibitory agent or further

 therapeutic agent.

        50.     The ’549 patent, titled “Treatment with Anti-ErbB2 Antibodies,” was duly and

 legally issued by the Patent Office on February 22, 2011. A true and correct copy of the ’549

 patent is attached as Exhibit B. Genentech is the owner by assignment of the ’549 patent.




                                               − 11 −
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 12 of 372 PageID #:
                                  26411



                             The Method of Administration Patents

        51.     U.S. Patent Nos. 6,627,196, 7,371,379, and 10,160,811 (collectively, the “Method

 of Administration Patents”) generally cover the most common administration method for

 Herceptin®: an initial dose of 8 mg/kg, followed by 6 mg/kg doses once every three weeks.

 Herceptin® was initially approved for administration on a weekly regimen, but Genentech

 discovered that the drug could be dosed only once every three weeks without reducing safety or

 effectiveness. The discovery of three-weekly dosing has had a marked impact on patients’

 quality of life by providing the same life-saving effects of Herceptin® while allowing patients to

 receive treatment less frequently.

        52.     U.S. Patent No. 6,627,196 (“’196 patent”), titled “Dosages for Treatment with

 Anti-ErbB2 Antibodies,” was duly and legally issued by the Patent Office on September 30,

 2003. A true and correct copy of the ’196 patent is attached as Exhibit C. Genentech is the

 owner by assignment of the ’196 patent.

        53.     U.S. Patent No. 7,371,379 (“the ’379 patent”), titled “Dosages for Treatment with

 Anti-ErbB2 Antibodies,” was duly and legally issued by the Patent Office on May 13, 2008. A

 true and correct copy of the ’379 patent is attached as Exhibit D. Genentech is the owner by

 assignment of the ’379 patent.

        54.     U.S. Patent No. 10,160,811 (“the ’811 patent”), titled “Treatment with Anti-

 ErbB2 Antibodies,” was duly and legally issued by the Patent Office on December 25, 2018. A

 true and correct copy of the ’811 patent is attached as Exhibit E. Genentech is the owner by

 assignment of the ’811 patent.




                                               − 12 −
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 13 of 372 PageID #:
                                  26412



                                     HER2 Diagnostic Patents

           55.   U.S. Patent Nos. 7,993,834, 8,076,066, and 8,440,402 claim novel techniques for

 identifying patients who might benefit from trastuzumab therapy using gene amplification

 techniques even where immunohistochemistry techniques suggest that the patient may not

 overexpress HER2.

           56.   U.S. Patent No. 7,993,834 (“the ’834 patent”), titled “Detection of ErbB2 Gene

 Amplification to Increase the Likelihood of the Effectiveness of ErbB2 Antibody Breast Cancer

 Therapy,” was duly and legally issued by the Patent Office on August 9, 2011. A true and

 correct copy of the ’834 patent is attached as Exhibit F. Genentech is the owner by assignment

 of the ’834 patent.

           57.   U.S. Patent No. 8,076,066 (“the ’066 patent”), titled “Gene Detection Assay for

 Improving the Likelihood of an Effective Response to a HER2 Antibody Cancer Therapy,” was

 duly and legally issued by the Patent Office on December 13, 2011. A true and correct copy of

 the ’066 patent is attached as Exhibit G. Genentech is the owner by assignment of the ’066

 patent.

           58.   U.S. Patent No. 8,440,402 (“the ’402 patent”), titled “Gene Detection Assay for

 Improving the Likelihood of an Effective Response to a HER2 Antibody Cancer Therapy,” was

 duly and legally issued by the Patent Office on May 14, 2013. A true and correct copy of the

 ’402 patent is attached as Exhibit H. Genentech is the owner by assignment of the ’402 patent.

                                          The Kao Patent

           59.   U.S. Patent No. 8,574,869 (“the ’869 patent”), titled “Prevention of Disulfide

 Bond Reduction During Recombinant Production of Polypeptides,” was duly and legally issued




                                               − 13 −
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 14 of 372 PageID #:
                                  26413



 by the Patent Office on November 5, 2013. A true and correct copy of the ’869 patent is

 attached as Exhibit I. Genentech is the owner by assignment of the ’869 patent.

                                     COUNT I
                       INFRINGEMENT OF U.S. PATENT NO. 7,846,441

         60.     Genentech incorporates by reference paragraphs 1-59 as if fully set forth herein.

         61.     Upon review of publicly available information and/or information provided by

 Amgen pursuant to 42 U.S.C. § 262(l)(2), Genentech believes that a claim of patent

 infringement, either literally or under the doctrine of equivalents, could reasonably be asserted

 by Genentech if a person not licensed by Genentech engaged in the making, using, offering to

 sell, selling, or importing into the United States of ABP 980 prior to the expiration of the ’441

 patent. Genentech included the ’441 patent in its disclosure of patents pursuant to 42 U.S.C.

 § 262(l)(3)(A). Genentech also provided Amgen with a detailed statement that describes, on a

 claim-by-claim basis, the factual and legal basis of its opinion that the ’441 patent will be

 infringed by the commercial marketing of ABP 980, pursuant to 42 U.S.C.§ 262(l)(3)(C).

         62.     Amgen submitted its aBLA to obtain approval to engage in the commercial

 manufacture, use, or sale of ABP 980 before the expiration of the ’441 patent. Amgen has

 therefore committed a technical act of infringement of one or more claims of the ’441 patent

 under 35 U.S.C. § 271(e)(2)(C)(i).

         63.     Likewise, based on publicly available information and/or information provided by

 Amgen pursuant to 42 U.S.C. § 262(l)(2), Amgen has infringed or will infringe the ’441 patent in

 violation of 35 U.S.C. §§ 271(a), (b), and/or (g) as a result of its activities relating to the

 manufacture, importation, sale, offer for sale, use, and promotion of the use of the ABP 980 drug

 substance and its ABP 980 drug product, as explained in Genentech’s 3C Statement. Such




                                                  − 14 −
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 15 of 372 PageID #:
                                  26414



 infringement either has occurred or is imminent because, among other things, Amgen has

 announced that its aBLA product is now available in the United States.

        64.     Pursuant to 42 U.S.C. § 262(l)(9)(A) and 28 U.S.C. § 2201, Genentech is entitled

 to a declaratory judgment that Amgen’s manufacture, importation, sale, offer for sale, use, and

 promotion of the use of the ABP 980 drug substance and Amgen’s ABP 980 drug product has

 infringed or will infringe the ’441 patent pursuant to 35 U.S.C. §§ 271(a), (b), and/or (g).

        65.     Amgen has knowledge of and is aware of the ’441 patent, including due to

 Genentech’s disclosure of patents pursuant to 42 U.S.C. § 262(l)(3)(A) and the filing of this

 Complaint. Amgen’s infringement of the ’441 patent is willful.

        66.     By obtaining FDA approval of a package insert having directions that instruct

 patients to administer and/or use and medical practitioners to prescribe and/or administer the

 Amgen aBLA product, Amgen has an affirmative intent to actively induce infringement by

 others of one or more claims of the ’441 patent, either literally or under the doctrine of

 equivalents.

        67.     Upon information and belief, Amgen is aware, has knowledge, and/or is willfully

 blind to the fact that patients will administer and/or use and medical practitioners will prescribe

 and/or administer the Amgen aBLA product according to Amgen’s package insert and, therefore,

 will directly infringe at least one claim of the ’441 patent, either literally or under the doctrine of

 equivalents.

        68.     Upon information and belief, Amgen knows or should know that it will aid and

 abet another’s direct infringement of at least one of the claims of the ’441 patent, either literally

 or under the doctrine of equivalents, by at least Amgen’s package insert for the Amgen aBLA

 product.




                                                 − 15 −
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 16 of 372 PageID #:
                                  26415



        69.     Pursuant to 35 U.S.C. § 284, Genentech is entitled to damages, including lost

 profits and/or a reasonable royalty, for Amgen’s infringement of the ’441 patent.

        70.     Genentech has suffered or will suffer irreparable injury for which damages are an

 inadequate remedy unless Amgen is enjoined from infringing the claims of the ’441 patent.

 Genentech has no adequate remedy at law.

        71.     Genentech is entitled to an injunction pursuant to at least 35 U.S.C.

 § 271(e)(4)(B), 42 U.S.C. § 262(l)(8)(B), 35 U.S.C. § 271(a), (b), (g), and/or 35 U.S.C. § 283

 preventing Amgen from the commercial manufacture, use, offer to sell, or sale within the United

 States of the Amgen aBLA product.

                                    COUNT II
                      INFRINGEMENT OF U.S. PATENT NO. 7,892,549

        72.     Genentech incorporates by reference paragraphs 1-59 as if fully set forth herein.

        73.     Upon review of publicly available information and/or information provided by

 Amgen pursuant to 42 U.S.C. § 262(l)(2), Genentech believes that a claim of patent

 infringement, either literally or under the doctrine of equivalents, could reasonably be asserted

 by Genentech if a person not licensed by Genentech engaged in the making, using, offering to

 sell, selling, or importing into the United States of ABP 980 prior to the expiration of the ’549

 patent. Genentech included the ’549 patent in its disclosure of patents pursuant to 42 U.S.C.

 § 262(l)(3)(A). Genentech also provided Amgen with a detailed statement that describes, on a

 claim-by-claim basis, the factual and legal basis of its opinion that the ’549 patent will be

 infringed by the commercial marketing of ABP 980, pursuant to 42 U.S.C.§ 262(l)(3)(C).

        74.     Amgen submitted its aBLA to obtain approval to engage in the commercial

 manufacture, use, or sale of ABP 980 before the expiration of the ’549 patent. Amgen has




                                                − 16 −
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 17 of 372 PageID #:
                                  26416



 therefore committed a technical act of infringement of one or more claims of the ’549 patent

 under 35 U.S.C. § 271(e)(2)(C)(i).

         75.     Likewise, based on publicly available information and/or information provided by

 Amgen pursuant to 42 U.S.C. § 262(l)(2), Amgen has infringed or will infringe the ’549 patent in

 violation of 35 U.S.C. §§ 271(a), (b), and/or (g) as a result of its activities relating to the

 manufacture, importation, sale, offer for sale, use, and promotion of the use of the ABP 980 drug

 substance and its ABP 980 drug product, as explained in Genentech’s 3C Statement. Such

 infringement either has occurred or is imminent because, among other things, Amgen has

 announced that its aBLA product is now available in the United States.

         76.     Pursuant to 42 U.S.C. § 262(l)(9)(A) and 28 U.S.C. § 2201, Genentech is entitled

 to a declaratory judgment that Amgen’s manufacture, importation, sale, offer for sale, use, and

 promotion of the use of the ABP 980 drug substance and Amgen’s ABP 980 drug product has

 infringed or will infringe the ’549 patent pursuant to 35 U.S.C. §§ 271(a), (b), and/or (g).

         77.     Amgen has knowledge of and is aware of the ’549 patent, including due to

 Genentech’s disclosure of patents pursuant to 42 U.S.C. § 262(l)(3)(A) and the filing of this

 Complaint. Amgen’s infringement of the ’549 patent is willful.

         78.     By obtaining FDA approval of a package insert having directions that instruct

 patients to administer and/or use and medical practitioners to prescribe and/or administer the

 Amgen aBLA product, Amgen has an affirmative intent to actively induce infringement by

 others of one or more claims of the ’549 patent, either literally or under the doctrine of

 equivalents.

         79.     Upon information and belief, Amgen is aware, has knowledge, and/or is willfully

 blind to the fact that patients will administer and/or use and medical practitioners will prescribe




                                                  − 17 −
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 18 of 372 PageID #:
                                  26417



 and/or administer the Amgen aBLA product according to Amgen’s package insert and, therefore,

 will directly infringe at least one claim of the ’549 patent, either literally or under the doctrine of

 equivalents.

        80.     Upon information and belief, Amgen knows or should know that it will aid and

 abet another’s direct infringement of at least one of the claims of the ’549 patent, either literally

 or under the doctrine of equivalents, by at least Amgen’s package insert for the Amgen aBLA

 product.

        81.     Pursuant to 35 U.S.C. § 284, Genentech is entitled to damages, including lost

 profits and/or a reasonable royalty, for Amgen’s infringement of the ’549 patent.

        82.     Genentech has suffered or will suffer irreparable injury for which damages are an

 inadequate remedy unless Amgen is enjoined from infringing the claims of the ’549 patent.

 Genentech has no adequate remedy at law.

        83.     Genentech is entitled to an injunction pursuant to at least 35 U.S.C.

 § 271(e)(4)(B), 42 U.S.C. § 262(l)(8)(B), 35 U.S.C. § 271(a), (b), (g), and/or 35 U.S.C. § 283

 preventing Amgen from the commercial manufacture, use, offer to sell, or sale within the United

 States of the Amgen aBLA product.

                                    COUNT III
                       INFRINGEMENT OF U.S. PATENT NO. 6,627,196

        84.     Genentech incorporates by reference paragraphs 1-59 as if fully set forth herein.

        85.     Upon review of publicly available information and/or information provided by

 Amgen pursuant to 42 U.S.C. § 262(l)(2), Genentech believes that a claim of patent

 infringement, either literally or under the doctrine of equivalents, could reasonably be asserted

 by Genentech if a person not licensed by Genentech engaged in the making, using, offering to

 sell, selling, or importing into the United States of ABP 980 prior to the expiration of the ’196


                                                 − 18 −
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 19 of 372 PageID #:
                                  26418



 patent. Genentech included the ’196 patent in its disclosure of patents pursuant to 42 U.S.C.

 § 262(l)(3)(A). Genentech also provided Amgen with a detailed statement that describes, on a

 claim-by-claim basis, the factual and legal basis of its opinion that the ’196 patent will be

 infringed by the commercial marketing of ABP 980, pursuant to 42 U.S.C.§ 262(l)(3)(C).

         86.     Amgen submitted its aBLA to obtain approval to engage in the commercial

 manufacture, use, or sale of ABP 980 before the expiration of the ’196 patent. Amgen has

 therefore committed a technical act of infringement of one or more claims of the ’196 patent

 under 35 U.S.C. § 271(e)(2)(C)(i).

         87.     Likewise, based on publicly available information and/or information provided by

 Amgen pursuant to 42 U.S.C. § 262(l)(2), Amgen has infringed or will infringe the ’196 patent in

 violation of 35 U.S.C. §§ 271(a), (b), and/or (g) as a result of its activities relating to the

 manufacture, importation, sale, offer for sale, use, and promotion of the use of the ABP 980 drug

 substance and its ABP 980 drug product, as explained in Genentech’s 3C Statement and

 Genentech’s infringement contentions served in this case. Such infringement either has occurred

 or is imminent because, among other things, Amgen has announced that its aBLA product is now

 available in the United States.

         88.     Pursuant to 42 U.S.C. § 262(l)(9)(A) and 28 U.S.C. § 2201, Genentech is entitled

 to a declaratory judgment that Amgen’s manufacture, importation, sale, offer for sale, use, and

 promotion of the use of the ABP 980 drug substance and Amgen’s ABP 980 drug product has

 infringed or will infringe the ’196 patent pursuant to 35 U.S.C. §§ 271(a), (b), and/or (g).

         89.     Amgen has knowledge of and is aware of the ’196 patent, including due to

 Genentech’s disclosure of patents pursuant to 42 U.S.C. § 262(l)(3)(A) and the filing of this

 Complaint. Amgen’s infringement of the ’196 patent is willful.




                                                  − 19 −
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 20 of 372 PageID #:
                                  26419



        90.     By obtaining FDA approval of a package insert having directions that instruct

 patients to administer and/or use and medical practitioners to prescribe and/or administer the

 Amgen aBLA product, Amgen has an affirmative intent to actively induce infringement by

 others of one or more claims of the ’196 patent, either literally or under the doctrine of

 equivalents.

        91.     Upon information and belief, Amgen is aware, has knowledge, and/or is willfully

 blind to the fact that patients will administer and/or use and medical practitioners will prescribe

 and/or administer the Amgen aBLA product according to Amgen’s package insert and, therefore,

 will directly infringe at least one claim of the ’196 patent, either literally or under the doctrine of

 equivalents.

        92.     Upon information and belief, Amgen knows or should know that it will aid and

 abet another’s direct infringement of at least one of the claims of the ’196 patent, either literally

 or under the doctrine of equivalents, by at least Amgen’s package insert for the Amgen aBLA

 product.

        93.     Pursuant to 35 U.S.C. § 284, Genentech is entitled to damages, including lost

 profits and/or a reasonable royalty, for Amgen’s infringement of the ’196 patent.

        94.     Genentech has suffered or will suffer irreparable injury for which damages are an

 inadequate remedy unless Amgen is enjoined from infringing the claims of the ’196 patent.

 Genentech has no adequate remedy at law.

        95.     Genentech is entitled to an injunction pursuant to at least 35 U.S.C.

 § 271(e)(4)(B), 42 U.S.C. § 262(l)(8)(B), 35 U.S.C. § 271(a), (b), (g), and/or 35 U.S.C. § 283

 preventing Amgen from the commercial manufacture, use, offer to sell, or sale within the United

 States of the Amgen aBLA product.




                                                 − 20 −
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 21 of 372 PageID #:
                                  26420



                                    COUNT IV
                       INFRINGEMENT OF U.S. PATENT NO. 7,371,379

         96.     Genentech incorporates by reference paragraphs 1-59 as if fully set forth herein.

         97.     Upon review of publicly available information and/or information provided by

 Amgen pursuant to 42 U.S.C. § 262(l)(2), Genentech believes that a claim of patent

 infringement, either literally or under the doctrine of equivalents, could reasonably be asserted

 by Genentech if a person not licensed by Genentech engaged in the making, using, offering to

 sell, selling, or importing into the United States of ABP 980 prior to the expiration of the ’379

 patent. Genentech included the ’379 patent in its disclosure of patents pursuant to 42 U.S.C.

 § 262(l)(3)(A). Genentech also provided Amgen with a detailed statement that describes, on a

 claim-by-claim basis, the factual and legal basis of its opinion that the ’379 patent will be

 infringed by the commercial marketing of ABP 980, pursuant to 42 U.S.C.§ 262(l)(3)(C).

         98.     Amgen submitted its aBLA to obtain approval to engage in the commercial

 manufacture, use, or sale of ABP 980 before the expiration of the ’379 patent. Amgen has

 therefore committed a technical act of infringement of one or more claims of the ’379 patent

 under 35 U.S.C. § 271(e)(2)(C)(i).

         99.     Likewise, based on publicly available information and/or information provided by

 Amgen pursuant to 42 U.S.C. § 262(l)(2), Amgen has infringed or will infringe the ’379 patent in

 violation of 35 U.S.C. §§ 271(a), (b), and/or (g) as a result of its activities relating to the

 manufacture, importation, sale, offer for sale, use, and promotion of the use of the ABP 980 drug

 substance and its ABP 980 drug product, as explained in Genentech’s 3C Statement and

 Genentech’s infringement contentions served in this case. Such infringement either has occurred

 or is imminent because, among other things, Amgen has announced that its aBLA product is now

 available in the United States.



                                                  − 21 −
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 22 of 372 PageID #:
                                  26421



        100.    Pursuant to 42 U.S.C. § 262(l)(9)(A) and 28 U.S.C. § 2201, Genentech is entitled

 to a declaratory judgment that Amgen’s manufacture, importation, sale, offer for sale, use, and

 promotion of the use of the ABP 980 drug substance and Amgen’s ABP 980 drug product has

 infringed or will infringe the ’379 patent pursuant to 35 U.S.C. §§ 271(a), (b), and/or (g).

        101.    Amgen has knowledge of and is aware of the ’379 patent, including due to

 Genentech’s disclosure of patents pursuant to 42 U.S.C. § 262(l)(3)(A) and the filing of this

 Complaint. Amgen’s infringement of the ’379 patent is willful.

        102.    By obtaining FDA approval of a package insert having directions that instruct

 patients to administer and/or use and medical practitioners to prescribe and/or administer the

 Amgen aBLA product, Amgen has an affirmative intent to actively induce infringement by

 others of one or more claims of the ’379 patent, either literally or under the doctrine of

 equivalents.

        103.    Upon information and belief, Amgen is aware, has knowledge, and/or is willfully

 blind to the fact that patients will administer and/or use and medical practitioners will prescribe

 and/or administer the Amgen aBLA product according to Amgen’s package insert and, therefore,

 will directly infringe at least one claim of the ’379 patent, either literally or under the doctrine of

 equivalents.

        104.    Upon information and belief, Amgen knows or should know that it will aid and

 abet another’s direct infringement of at least one of the claims of the ’379 patent, either literally

 or under the doctrine of equivalents, by at least Amgen’s package insert for the Amgen aBLA

 product.

        105.    Pursuant to 35 U.S.C. § 284, Genentech is entitled to damages, including lost

 profits and/or a reasonable royalty, for Amgen’s infringement of the ’379 patent.




                                                 − 22 −
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 23 of 372 PageID #:
                                  26422



         106.    Genentech has suffered or will suffer irreparable injury for which damages are an

 inadequate remedy unless Amgen is enjoined from infringing the claims of the ’379 patent.

 Genentech has no adequate remedy at law.

         107.    Genentech is entitled to an injunction pursuant to at least 35 U.S.C.

 § 271(e)(4)(B), 42 U.S.C. § 262(l)(8)(B), 35 U.S.C. § 271(a), (b), (g), and/or 35 U.S.C. § 283

 preventing Amgen from the commercial manufacture, use, offer to sell, or sale within the United

 States of the Amgen aBLA product.

                                    COUNT V
                      INFRINGEMENT OF U.S. PATENT NO. 10,160,811

         108.    Genentech incorporates by reference paragraphs 1-59 as if fully set forth herein.

         109.    Upon review of publicly available information and/or information provided by

 Amgen pursuant to 42 U.S.C. § 262(l)(2), Genentech believes that a claim of patent

 infringement, either literally or under the doctrine of equivalents, could reasonably be asserted

 by Genentech if a person not licensed by Genentech engaged in the making, using, offering to

 sell, selling, or importing into the United States of ABP 980 prior to the expiration of the ’811

 patent. Genentech included the ’811 patent in its disclosure of patents pursuant to 42 U.S.C.

 § 262(l)(3)(A) as supplemented.

         110.    Amgen submitted its aBLA to obtain approval to engage in the commercial

 manufacture, use, or sale of ABP 980 before the expiration of the ’811 patent. Amgen has

 therefore committed a technical act of infringement of one or more claims of the ’811 patent

 under 35 U.S.C. § 271(e)(2)(C)(i).

         111.    Likewise, based on publicly available information and/or information provided by

 Amgen pursuant to 42 U.S.C. § 262(l)(2), Amgen has infringed or will infringe the ’811 patent in

 violation of 35 U.S.C. §§ 271(a), (b), and/or (g) as a result of its activities relating to the


                                                  − 23 −
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 24 of 372 PageID #:
                                  26423



 manufacture, importation, sale, offer for sale, use, and promotion of the use of the ABP 980 drug

 substance and its ABP 980 drug product as explained in Genentech’s infringement contentions

 served in this case. Such infringement either has occurred or is imminent because, among other

 things, Amgen has announced that its aBLA product is now available in the United States.

        112.    Pursuant to 42 U.S.C. § 262(l)(9)(A) and 28 U.S.C. § 2201, Genentech is entitled

 to a declaratory judgment that Amgen’s manufacture, importation, sale, offer for sale, use, and

 promotion of the use of the ABP 980 drug substance and Amgen’s ABP 980 drug product has

 infringed or will infringe the ’811 patent pursuant to 35 U.S.C. §§ 271(a), (b), and/or (g).

        113.    Amgen has knowledge of and is aware of the ’811 patent, including due to

 Genentech’s disclosure of patents pursuant to 42 U.S.C. § 262(l)(3)(A) as supplemented and the

 filing of this Complaint. Amgen’s infringement of the ’811 patent is willful.

        114.    By obtaining FDA approval of a package insert having directions that instruct

 patients to administer and/or use and medical practitioners to prescribe and/or administer the

 Amgen aBLA product, Amgen has an affirmative intent to actively induce infringement by

 others of one or more claims of the ’811 patent, either literally or under the doctrine of

 equivalents.

        115.    Upon information and belief, Amgen is aware, has knowledge, and/or is willfully

 blind to the fact that patients will administer and/or use and medical practitioners will prescribe

 and/or administer the Amgen aBLA product according to Amgen’s package insert and, therefore,

 will directly infringe at least one claim of the ’811 patent, either literally or under the doctrine of

 equivalents.

        116.    Upon information and belief, Amgen knows or should know that it will aid and

 abet another’s direct infringement of at least one of the claims of the ’811 patent, either literally




                                                 − 24 −
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 25 of 372 PageID #:
                                  26424



 or under the doctrine of equivalents, by at least Amgen’s package insert for the Amgen aBLA

 product.

        117.    Pursuant to 35 U.S.C. § 284, Genentech is entitled to damages, including lost

 profits and/or a reasonable royalty, for Amgen’s infringement of the ’811 patent.

        118.    Genentech has suffered or will suffer irreparable injury for which damages are an

 inadequate remedy unless Amgen is enjoined from infringing the claims of the ’811 patent.

 Genentech has no adequate remedy at law.

        119.    Genentech is entitled to an injunction pursuant to at least 35 U.S.C.

 § 271(e)(4)(B), 42 U.S.C. § 262(l)(8)(B), 35 U.S.C. § 271(a), (b), (g), and/or 35 U.S.C. § 283

 preventing Amgen from the commercial manufacture, use, offer to sell, or sale within the United

 States of the Amgen aBLA product.

                                   COUNT VI
                      INFRINGEMENT OF U.S. PATENT NO. 7,993,834

        120.    Genentech incorporates by reference paragraphs 1-59 as if fully set forth herein.

        121.    Upon review of publicly available information and/or information provided by

 Amgen pursuant to 42 U.S.C. § 262(l)(2), Genentech believes that a claim of patent

 infringement, either literally or under the doctrine of equivalents, could reasonably be asserted

 by Genentech if a person not licensed by Genentech engaged in the making, using, offering to

 sell, selling, or importing into the United States of ABP 980 prior to the expiration of the ’834

 patent. Genentech included the ’834 patent in its disclosure of patents pursuant to 42 U.S.C.

 § 262(l)(3)(A). Genentech also provided Amgen with a detailed statement that describes, on a

 claim-by-claim basis, the factual and legal basis of its opinion that the ’834 patent will be

 infringed by the commercial marketing of ABP 980, pursuant to 42 U.S.C.§ 262(l)(3)(C).




                                                − 25 −
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 26 of 372 PageID #:
                                  26425



         122.    Amgen submitted its aBLA to obtain approval to engage in the commercial

 manufacture, use, or sale of ABP 980 before the expiration of the ’834 patent. Amgen has

 therefore committed a technical act of infringement of one or more claims of the ’834 patent

 under 35 U.S.C. § 271(e)(2)(C)(i).

         123.    Likewise, based on publicly available information and/or information provided by

 Amgen pursuant to 42 U.S.C. § 262(l)(2), Amgen has infringed or will infringe the ’834 patent in

 violation of 35 U.S.C. §§ 271(a), (b), and/or (g) as a result of its activities relating to the

 manufacture, importation, sale, offer for sale, use, and promotion of the use of the ABP 980 drug

 substance and its ABP 980 drug product, as explained in Genentech’s 3C Statement and

 Genentech’s infringement contentions served in this case. Such infringement either has occurred

 or is imminent because, among other things, Amgen has announced that its aBLA product is now

 available in the United States.

         124.    Pursuant to 42 U.S.C. § 262(l)(9)(A) and 28 U.S.C. § 2201, Genentech is entitled

 to a declaratory judgment that Amgen’s manufacture, importation, sale, offer for sale, use, and

 promotion of the use of the ABP 980 drug substance and Amgen’s ABP 980 drug product has

 infringed or will infringe the ’834 patent pursuant to 35 U.S.C. §§ 271(a), (b), and/or (g).

         125.    Amgen has knowledge of and is aware of the ’834 patent, including due to

 Genentech’s disclosure of patents pursuant to 42 U.S.C. § 262(l)(3)(A) and the filing of this

 Complaint. Amgen’s infringement of the ’834 patent is willful.

         126.    By obtaining FDA approval of a package insert having directions that instruct

 patients to administer and/or use and medical practitioners to prescribe and/or administer the

 Amgen aBLA product, Amgen has an affirmative intent to actively induce infringement by

 others of one or more claims of the ’834 patent, either literally or under the doctrine of




                                                  − 26 −
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 27 of 372 PageID #:
                                  26426



 equivalents.

        127.    Pursuant to 35 U.S.C. § 284, Genentech is entitled to damages, including lost

 profits and/or a reasonable royalty, for Amgen’s infringement of the ’834 patent.

        128.    Genentech has suffered or will suffer irreparable injury for which damages are an

 inadequate remedy unless Amgen is enjoined from infringing the claims of the ’834 patent.

 Genentech has no adequate remedy at law.

        129.    Genentech is entitled to an injunction pursuant to at least 35 U.S.C.

 § 271(e)(4)(B), 42 U.S.C. § 262(l)(8)(B), 35 U.S.C. § 271(a), (b), (g), and/or 35 U.S.C. § 283

 preventing Amgen from the commercial manufacture, use, offer to sell, or sale within the United

 States of the Amgen aBLA product.

                                   COUNT VII
                      INFRINGEMENT OF U.S. PATENT NO. 8,076,066

        130.    Genentech incorporates by reference paragraphs 1-59 as if fully set forth herein.

        131.    Upon review of publicly available information and/or information provided by

 Amgen pursuant to 42 U.S.C. § 262(l)(2), Genentech believes that a claim of patent

 infringement, either literally or under the doctrine of equivalents, could reasonably be asserted

 by Genentech if a person not licensed by Genentech engaged in the making, using, offering to

 sell, selling, or importing into the United States of ABP 980 prior to the expiration of the ’066

 patent. Genentech included the ’066 patent in its disclosure of patents pursuant to 42 U.S.C.

 § 262(l)(3)(A). Genentech also provided Amgen with a detailed statement that describes, on a

 claim-by-claim basis, the factual and legal basis of its opinion that the ’066 patent will be

 infringed by the commercial marketing of ABP 980, pursuant to 42 U.S.C.§ 262(l)(3)(C).

        132.    Amgen submitted its aBLA to obtain approval to engage in the commercial

 manufacture, use, or sale of ABP 980 before the expiration of the ’066 patent. Amgen has


                                                − 27 −
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 28 of 372 PageID #:
                                  26427



 therefore committed a technical act of infringement of one or more claims of the ’066 patent

 under 35 U.S.C. § 271(e)(2)(C)(i).

         133.    Likewise, based on publicly available information and/or information provided by

 Amgen pursuant to 42 U.S.C. § 262(l)(2), Amgen has infringed or will infringe the ’066 patent in

 violation of 35 U.S.C. §§ 271(a), (b), and/or (g) as a result of its activities relating to the

 manufacture, importation, sale, offer for sale, use, and promotion of the use of the ABP 980 drug

 substance and its ABP 980 drug product, as explained in Genentech’s 3C Statement and

 Genentech’s infringement contentions served in this case. Such infringement either has occurred

 or is imminent because, among other things, Amgen has announced that its aBLA product is now

 available in the United States.

         134.    Pursuant to 42 U.S.C. § 262(l)(9)(A) and 28 U.S.C. § 2201, Genentech is entitled

 to a declaratory judgment that Amgen’s manufacture, importation, sale, offer for sale, use, and

 promotion of the use of the ABP 980 drug substance and Amgen’s ABP 980 drug product has

 infringed or will infringe the ’066 patent pursuant to 35 U.S.C. §§ 271(a), (b), and/or (g).

         135.    Amgen has knowledge of and is aware of the ’066 patent, including due to

 Genentech’s disclosure of patents pursuant to 42 U.S.C. § 262(l)(3)(A) and the filing of this

 Complaint. Amgen’s infringement of the ’066 patent is willful.

         136.    Pursuant to 35 U.S.C. § 284, Genentech is entitled to damages, including lost

 profits and/or a reasonable royalty, for Amgen’s infringement of the ’066 patent.

         137.    Genentech will suffer irreparable injury for which damages are an inadequate

 remedy unless Amgen is enjoined from infringing the claims of the ’066 patent. Genentech has

 no adequate remedy at law.




                                                  − 28 −
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 29 of 372 PageID #:
                                  26428



         138.    Genentech is entitled to an injunction pursuant to at least 35 U.S.C.

 § 271(e)(4)(B), 42 U.S.C. § 262(l)(8)(B), 35 U.S.C. § 271(a), (b), (g), and/or 35 U.S.C. § 283

 preventing Amgen from the commercial manufacture, use, offer to sell, or sale within the United

 States of the Amgen aBLA product.

                                    COUNT VIII
                       INFRINGEMENT OF U.S. PATENT NO. 8,440,402

         139.    Genentech incorporates by reference paragraphs 1-59 as if fully set forth herein.

         140.    Upon review of publicly available information and/or information provided by

 Amgen pursuant to 42 U.S.C. § 262(l)(2), Genentech believes that a claim of patent

 infringement, either literally or under the doctrine of equivalents, could reasonably be asserted

 by Genentech if a person not licensed by Genentech engaged in the making, using, offering to

 sell, selling, or importing into the United States of ABP 980 prior to the expiration of the ’402

 patent. Genentech included the ’402 patent in its disclosure of patents pursuant to 42 U.S.C.

 § 262(l)(3)(A). Genentech also provided Amgen with a detailed statement that describes, on a

 claim-by-claim basis, the factual and legal basis of its opinion that the ’402 patent will be

 infringed by the commercial marketing of ABP 980, pursuant to 42 U.S.C.§ 262(l)(3)(C).

         141.    Amgen submitted its aBLA to obtain approval to engage in the commercial

 manufacture, use, or sale of ABP 980 before the expiration of the ’402 patent. Amgen has

 therefore committed a technical act of infringement of one or more claims of the ’402 patent

 under 35 U.S.C. § 271(e)(2)(C)(i).

         142.    Likewise, based on publicly available information and/or information provided by

 Amgen pursuant to 42 U.S.C. § 262(l)(2), Amgen has infringed or will infringe the ’402 patent in

 violation of 35 U.S.C. §§ 271(a), (b), and/or (g) as a result of its activities relating to the

 manufacture, importation, sale, offer for sale, use, and promotion of the use of the ABP 980 drug


                                                  − 29 −
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 30 of 372 PageID #:
                                  26429



 substance and its ABP 980 drug product, as explained in Genentech’s 3C Statement. Such

 infringement either has occurred or is imminent because, among other things, Amgen has

 announced that its aBLA product is now available in the United States.

        143.    Pursuant to 42 U.S.C. § 262(l)(9)(A) and 28 U.S.C. § 2201, Genentech is entitled

 to a declaratory judgment that Amgen’s manufacture, importation, sale, offer for sale, use, and

 promotion of the use of the ABP 980 drug substance and Amgen’s ABP 980 drug product has

 infringed or will infringe the ’402 patent pursuant to 35 U.S.C. §§ 271(a), (b), and/or (g).

        144.    Amgen has knowledge of and is aware of the ’402 patent, including due to

 Genentech’s disclosure of patents pursuant to 42 U.S.C. § 262(l)(3)(A) and the filing of this

 Complaint. Amgen’s infringement of the ’402 patent is willful.

        145.    Pursuant to 35 U.S.C. § 284, Genentech is entitled to damages, including lost

 profits and/or a reasonable royalty, for Amgen’s infringement of the ’402 patent.

        146.    Genentech has suffered or will suffer irreparable injury for which damages are an

 inadequate remedy unless Amgen is enjoined from infringing the claims of the ’402 patent.

 Genentech has no adequate remedy at law.

        147.    Genentech is entitled to an injunction pursuant to at least 35 U.S.C.

 § 271(e)(4)(B), 42 U.S.C. § 262(l)(8)(B), 35 U.S.C. § 271(a), (b), (g), and/or 35 U.S.C. § 283

 preventing Amgen from the commercial manufacture, use, offer to sell, or sale within the United

 States of the Amgen aBLA product.

                                   COUNT IX
                      INFRINGEMENT OF U.S. PATENT NO. 8,574,869

        148.    Genentech incorporates by reference paragraphs 1-59 as if fully set forth herein.

        149.    Upon review of publicly available information and/or information provided by

 Amgen pursuant to 42 U.S.C. § 262(l)(2), Genentech believes that a claim of patent


                                                − 30 −
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 31 of 372 PageID #:
                                  26430



 infringement, either literally or under the doctrine of equivalents, could reasonably be asserted

 by Genentech if a person not licensed by Genentech engaged in the making, using, offering to

 sell, selling, or importing into the United States of ABP 980 prior to the expiration of the ’869

 patent. Genentech included the ’869 patent in its disclosure of patents pursuant to 42 U.S.C.

 § 262(l)(3)(A). Genentech also provided Amgen with a detailed statement that describes, on a

 claim-by-claim basis, the factual and legal basis of its opinion that the ’869 patent will be

 infringed by the commercial marketing of ABP 980, pursuant to 42 U.S.C.§ 262(l)(3)(C).

         150.    Amgen submitted its aBLA to obtain approval to engage in the commercial

 manufacture, use, or sale of ABP 980 before the expiration of the ’869 patent. Amgen has

 therefore committed a technical act of infringement of one or more claims of the ’869 patent

 under 35 U.S.C. § 271(e)(2)(C)(i).

         151.    Likewise, based on publicly available information and/or information provided by

 Amgen pursuant to 42 U.S.C. § 262(l)(2), Amgen has infringed or will infringe the ’869 patent in

 violation of 35 U.S.C. §§ 271(a), (b), and/or (g) as a result of its activities relating to the

 manufacture, importation, sale, offer for sale, use, and promotion of the use of the ABP 980 drug

 substance and its ABP 980 drug product, as explained in Genentech’s 3C Statement and

 Genentech’s infringement contentions served in this case. Such infringement either has occurred

 or is imminent because, among other things, Amgen has announced that its aBLA product is now

 available in the United States.

         152.    Pursuant to 42 U.S.C. § 262(l)(9)(A) and 28 U.S.C. § 2201, Genentech is entitled

 to a declaratory judgment that Amgen’s manufacture, importation, sale, offer for sale, use, and

 promotion of the use of the ABP 980 drug substance and Amgen’s ABP 980 drug product has

 infringed or will infringe the ’869 patent pursuant to 35 U.S.C. §§ 271(a), (b), and/or (g).




                                                  − 31 −
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 32 of 372 PageID #:
                                  26431



        153.    Amgen has knowledge of and is aware of the ’869 patent, including due to

 Genentech’s disclosure of patents pursuant to 42 U.S.C. § 262(l)(3)(A) and the filing of this

 Complaint. Amgen’s infringement of the ’869 patent is willful.

        154.    Pursuant to 35 U.S.C. § 284, Genentech is entitled to damages, including lost

 profits and/or a reasonable royalty, for Amgen’s infringement of the ’869 patent.

        155.    Genentech has suffered or will suffer irreparable injury for which damages are an

 inadequate remedy unless Amgen is enjoined from infringing the claims of the ’869 patent.

 Genentech has no adequate remedy at law.

        156.    Genentech is entitled to an injunction pursuant to at least 35 U.S.C.

 § 271(e)(4)(B), 42 U.S.C. § 262(l)(8)(B), 35 U.S.C. § 271(a), (b), (g), and/or 35 U.S.C. § 283

 preventing Amgen from the commercial manufacture, use, offer to sell, or sale within the United

 States of the Amgen aBLA product.

                                     PRAYER FOR RELIEF

        WHEREFORE, Genentech respectfully requests that this Court enter judgment in their

 favor against Amgen and grant the following relief:

        a.      a judgment that Amgen has infringed or induced infringement of one or more

 claims of the asserted patents under 35 U.S.C. § 271(e)(2)(C);

        b.      a judgment that Amgen has infringed or will infringe, or has induced or will

 induce infringement, of one or more claims of the asserted patents by engaging in the

 manufacture, import, offer for sale, sale, or use within the United States of the Amgen aBLA

 product before the expirations of the asserted patents under 35 U.S.C. § 271(a), (b), and/or (g);

        c.      preliminary and/or permanent equitable relief, including but not limited to a

 preliminary and permanent injunction that enjoins Amgen, its officers, partners, agents, servants,



                                               − 32 −
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 33 of 372 PageID #:
                                  26432



 employees, parents, subsidiaries, affiliate corporations, other related business entities, and all

 other persons acting in concert, participation, or in privity with Amgen and/or its successors or

 assigns from infringing the asserted patents, or contributing to or inducing anyone to do the

 same, by acts including the manufacture, use, offer to sell, sale, distribution, or importation of

 any current or future versions of a product that infringes, or the use or manufacturing of which

 infringes the asserted patents;

        d.      monetary damages, including lost profits and/or a reasonable royalty, and an

 accounting and/or ongoing royalty for any post-judgment infringement;

        e.      a judgment that Amgen’s infringement was willful and enhancement of any

 monetary damages pursuant to 35 U.S.C. § 284;

        f.      a declaration that this is an exceptional case and an award to Plaintiffs of their

 attorneys’ fees, costs, and expenses pursuant to 35 U.S.C. § 271(e)(4) and 35 U.S.C. § 285; and

        g.      such other relief as this Court may deem just and proper.




                                                − 33 −
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 34 of 372 PageID #:
                                  26433



                                          JURY DEMAND

           Plaintiff Genentech, Inc., by and through its undersigned counsel, hereby demand,

 pursuant to Federal Rule of Civil Procedure 38, a trial by jury on all claims so triable in this

 action.

 Dated: August 27, 2019                                  Respectfully submitted,

                                                         /s/ Daniel M. Silver
                                                         Michael P. Kelly (#2295)
 Of Counsel:                                             Daniel M. Silver (#4758)
                                                         Alexandra M. Joyce (#6423)
 William F. Lee                                          MCCARTER & ENGLISH, LLP
 Lisa J. Pirozzolo                                       Renaissance Centre
 Emily R. Whelan                                         405 North King Street, 8th Floor
 Kevin S. Prussia                                        Wilmington, DE 19801
 Andrew J. Danford                                       (302) 984-6300
 WILMER CUTLER PICKERING                                 mkelly@mccarter.com
   HALE AND DORR LLP                                     dsilver@mccarter.com
 60 State Street                                         ajoyce@mccarter.com
 Boston, MA 02109
 william.lee@wilmerhale.com                              Counsel for Plaintiff Genentech, Inc.
 lisa.pirozzolo@wilmerhale.com
 emily.whelan@wilmerhale.com
 kevin.prussia@wilmerhale.com
 andrew.danford@wilmerhale.com

 Robert J. Gunther Jr.
 WILMER CUTLER PICKERING
   HALE AND DORR LLP
 7 World Trade Center
 250 Greenwich Street
 New York, NY 10007
 robert.gunther@wilmerhale.com

 Daralyn J. Durie
 Adam R. Brausa
 DURIE TANGRI LLP
 217 Leidesdorff St.
 San Francisco, CA 94111
 ddurie@durietangri.com
 abrausa@durietangri.com




                                                − 34 −
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 35 of 372 PageID #:
                                  26434




                    EXHIBIT A
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 36 of 372 PageID #:
                                  26435
                                                                                                    US007846441B1


  (12) Unlted States Patent                                                    (10) Patent N0.2                    US 7,846,441 B1
         Hellmann                                                              (45) Date of Patent:                             Dec. 7, 2010

  (54)       TREATMENT WITH ANTI-ERBB2                                          5,770,195 A           6/1998 Hudziak et al.
             ANTIBODIES                                                         5,772,997 A           6/1998 Hudziak et al.
                                                                                5,776,427 A           7/1998 Thorpe et a1.
  (75)       Inventori      Susan D- Hellman“, San Carlos, CA                   5,783,186 A *         7/1998 Arakawa et al. ....... .. 424/143.1
                            (Us)                                                5,783,404 A           7/1998 Koski
                 _                                               _              5,801,005 A           9/1998   Cheever et al.
  (73) Ass1gnee: Genentech, Inc., South San Francisco,                          5,804,396 A           9/1998 Plowman
                            CA (Us)                                             5,821,337 A          10/1998 Carter et a1.
  (*)        Notice:        Subject to any disclaimer, the term ofthis          5324311 A            10/1998 Greene et 31'
                            patent is extended or adjusted under 35             5334229 A            11/ 1998 Vandlen et 31'
                            U_S_C_ 154(1)) by 0 days                            5,837,243 A          11/1998 Deo et al.
                                                                                5,837,523 A          11/1998 Greene et a1.
  (21)       App1.No.: 09/208,649                                               5,840,525 A          11/1998 Vandlen et a1.
                                                                                5,846,538 A          12/1998 Cheever et al.
  (22)       Filedi         Dee-10, 1998                                        5,846,749 A          12/1998 Slamon et al.
                                                                                5,856,089 A           1/1999 Wang et al.
                       Related US. Application Data                             5,856,110 A           M999 Vandlen et a1‘
  (60)       Provisional application No. 60/069,346, ?led on Dec.               5,859,206 A           1/1999 V?ndlen et a1~
             12, 1997.                                                          5,869,445 A           2/1999 Cheever et al.
                                                                                5,876,712 A           3/1999 Cheever et al.
  (51)       Int- 0-                                                            5,877,305 A           3/1999 Huston et a1.
             A61K 39/395                    (2006-01)                           5,908,835 A           6/1999 Bissery
  (52)       US. Cl. ............ .. 424/143.1; 424/130.1; 424/133.1;           5,910,486 A           6/1999 Curielet a1,
                       424/135.1; 424/136.1; 424/141.1; 424/142.1;              5,922,845 A           7/1999 Deo et a1‘
                       424/152.1; 424/155.1; 424/156.1; 424/172.1;              5925519 A             7/1999 Jensen et 31‘
                                                            ‘124/1741           5,939,531 A           8/1999 Wels et al.
  (58)       Field Of Classi?cation Search ............ .. 424/137.1,           5977322 A            11/l999 Marks et a1‘
                       424/138.1, 141.1, 227.1, 152.1, 130.1, 133.1,
                       424/1351,136.1,142.1,143.1,1551,156.1,
                                                   424/172.1,174.1
             See application ?le for complete search history.                                             (Continued)
  (56)                        References Cited                                        FOREIGN PATENT DOCUMENTS
                       U.S. PATENT DOCUMENTS                             EP                     599274             6/1994
         4,017,471      A       4/1977       Davies
         4,753,894      A       6/1988       Frankel et a1.
         4,935,341      A       6/1990       Bargmann et a1.
         4,943,533      A       7/1990       Mendelsohn et al.                                            (Continued)
         4,968,603      A      11/1990       Slamon et a1.
         4,975,278      A      12/1990       Senter et a1.                                  OTHER PUBLICATIONS
         4,994,558 A               2/1991    Armour et a1.                 _                    _     _
         5,169,774 A           0/1992 Frankel et a1‘                     Seldman et al., Senlmars 1n Oncology, v01. 22, N0. 5, Suppl 12, Oct.
         5,183,884 A               2/1993 Kraus et al.                   1995, PP 108-116
         5,288,477 A               2/1994 Bacus                                                           C    .    d
         5,359,046 A           10/1994 Capon et a1.                                                       ( Ommue )
                        i      l             \clandlen it ill‘           Primary ExamineriAlana M. Harris
         5’464’75l A           “H995 Gigi: :t 31'                        Assistant ExamineriAnne L Holleran
         534803968 A               V1996 Kmus et a1‘                     (74) Attorney, Agent, or Firm4( iinger R. Dreger; Atulya R.
         5,514,554 A               5/1996 Bacus                          Agarwal
         5,571,894 A           11/1996 Wels et a1.
         5,578,482 A           11/1996 Lippman et al.                    (57)                             ABSTRACT
         5,587,458 A           12/1996 King et a1.
         5,604,107 A            2/1997 Carney et al.
         5,641,869 A            6/1997 Vandlen et a1~                    The present invention concerns the treatment of disorders
         5,663,144 A               9/1997 GTeeI_1e et a1~                characterized by the overexpression of ErbB2. More speci?
         5’677’17l A           10/1997 Hudzlak et 31'                    cally, the invention concerns the treatment of human patients
         5,705,157 A               V1998 GreeI_1e                        susceptible to or diagnosed With cancer overexpressing
         g              i                               et a1‘           ErbB2 With a combination of an anti-ErbB2 antibody and a
         537253856 A               3/ 1998 H?dziak it :1:                gloiirgiroutlljiieérialpgptéciraliergnother than an anthracycline, e.g.
         5,726,023 A               3/1998 Cheever et al.                                    p              '
         5,728,687 A               3/1998 Bissery
         5,747,261 A               5/1998 King et al.                                     14 Claims, 2 Drawing Sheets
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 37 of 372 PageID #:
                                  26436

                                                           US 7,846,441 B1
                                                                      Page 2

                  U.S. PATENT DOCUMENTS                                        2007/0166753   A1    7/2007   Mass
                                                                               2007/0184055   A1    8/2007   SliWkoWski
      5,985,553   A    11/1999   King et al.                                   2007/0202516   A1    8/2007   Mass
      5,994,071   A    11/1999   Ross et al.                                   2007/0224203   A1    9/2007   Friess et al.
      6,015,567   A     1/2000   HudZiak et al.                                2007/0269429   A1   11/2007   Kelsey et al.
      6,028,059   A     2/2000   Curiel et al.                                 2007/0292419   A1   12/2007   Hellmann
      6,054,297   A     4/2000   Carter et al.
      6,054,561   A     4/2000   Ring                                                   FOREIGN PATENT DOCUMENTS
      6,123,939   A     9/2000   Shawver et al.
      6,165,464        12/2000   HudZiak et al.                            EP               0616812     A1      9/1994
      6,214,388         4/2001   Benz et al. ............. .. 424/143.1    EP                711565             8/1998
      6,214,863         4/2001   Bissery                                   JP              95006982     B2      5/1987
      6,267,958         7/2001   Andya et al.                              JP               2761543     B2      6/1990
      6,270,765         8/2001   Deo et al.                                JP               2895105     B2      8/1991
      6,316,462        11/2001   Bishop et al.                             JP              3-240498            10/1991
      6,333,348        12/2001   Vogel et al.                              JP              5-117165             5/1993
      6,339,142         1/2002   Basey et al.                              JP              5-170667             7/1993
      6,387,371         5/2002   HudZiak et al.    ........ .. 424/1381    JP              5-213775             8/1993
      6,395,272         5/2002   Deo et al.                                JP              5-317084            12/1993
      6,395,712         5/2002   Hung et al.                               JP               7-59588             3/1995
      6,399,063         6/2002   HudZiak et al.                            W0          WO 87/07646             12/1987
      6,407,213         6/2002   Carter et al.                             W0          WO 89/06692              7/1989
      6,458,356        10/2002   ArakaWa et al.                            W0          WO 89/10412             11/1989
      6,512,097         1/2003   Marks et al.                              W0          WO 91/02062              2/1991
      6,627,196         9/2003   Baughman et al.                           W0          WO 91/05264              4/1991
      6,639,055        10/2003   Carter et al.                             W0          WO 92/10573              6/1992
      6,685,940         2/2004   Andya et al.                              W0          WO 93/03741              3/1993
      6,719,971         4/2004   Carter et al.                             W0          WO 93/12220              6/1993
      6,800,738        10/2004   Carter et al.                             W0          WO 93/16185              8/1993
      6,821,515        11/2004   Cleland et al.                            W0          WO 93/21232             10/1993
      7,041,292         5/2006   SliWkoWski                                W0          WO 93/21319             10/1993
      7,060,268         6/2006   Andya et al.                              W0          WO 94/00136              1/1994
      7,097,840         8/2006   Erickson et al.                           W0          W0 94/ 22478            10/ 1994
   2001/0014326         8/2001   Andya et al.                              W0          WO 94/28127             12/1994
   2002/0001587         1/2002   Erickson et al.                           W0          WO 95/16051              6/1995
   2002/0076408         6/2002   Buchsbaum                                 W0          WO 95/17507              6/1995
   2002/0155527        10/2002   Stuart et al.                             W0          WO 95/28485             10/1995
   2003/0103973         6/2003   Rockwell et al.                           W0          WO 96/07321              3/1996
   2003/0108545         6/2003   Rockwell et al.                           W0          WO 96/16673              6/1996
   2003/0147884         8/2003   Paton et al.                              W0          WO 96/18409              6/1996
   2003/0170234         9/2003   Hellmann                                  W0          WO 96/40789             12/1996
   2003/0202972        10/2003   Andya et al.                              W0          WO 97/00271              1/1997
   2004/0013660         1/2004   Bissery                                   W0          WO 97/20858              6/1997
   2004/0037823         2/2004   Paton et al.                              W0          WO 97/27848              8/1997
   2004/0037824         2/2004   Baughman et al.                           W0          WO 97/38731             10/1997
   2004/0106161         6/2004   Bossenmaier et al.                        W0          WO 98/02463              1/1998
   2004/0236078        11/2004   Carter et al.                             W0          WO 98/17797              4/1998
   2004/0258685        12/2004   Brunetta et al.                           W0          WO 98/18489              5/1998
   2005/0002928         1/2005   Hellmann                                  W0          WO 98/33914              8/1998
   2005/0208043         9/2005   Adams et al.                              W0          WO 98/45479             10/1998
   2005/0238640        10/2005   SliWkoWski                                W0          WO 99/24401              5/1999
   2005/0244417        11/2005   AshkenaZi et al.                          W0          WO 99/25320              5/1999
   2006/0013819         1/2006   Kelsey                                    W0          WO 99/31140              6/1999
   2006/0018899         1/2006   Kao et al.                                W0          WO 00/61145             10/2000
   2006/0034840         2/2006   Agus                                      W0          WO 00/61185             10/2000
   2006/0034842         2/2006   Adams et al.                              W0          WO 00/69460      A1     11/2000
   2006/0073143         4/2006   Adams et al.                              W0          WO 01/87334             11/2001
   2006/0083739         4/2006   SliWkoWski                                W0         W0 02/055106              7/2002
   2006/0088523         4/2006   Andya et al.                              W0        WO 2007/145862     A2     12/2007
   2006/0099201         5/2006   Andya et al.
   2006/0121044         6/2006   Amler et al.                                                  OTHER PUBLICATIONS
   2006/0165702         7/2006   Allison et al.
   2006/0188509         8/2006   Derynck et al.                            Davidson, Seimanars in Oncology, vol. 22, No. 6, Suppl. 14, Dec.
   2006/0193854         8/2006   Adams et al.                              1995, pp. 2-6.*
   2006/0198843         9/2006   Adams et al.                              van Oosterom, et al. Anti-Cancer Drugs, 6(3): 356-368, 1995;
   2006/0204505   A1    9/2006   SliWkoWski et al.                         Abstract only.*
   2006/0210561   A1    9/2006   Baughman et al.                           Merlin, et al, Annals of Oncology 13: 1743-1748, 2002.*
   2006/0228745   A1   10/2006   Mass                                      Kaye, S.B. et al. European Journal of Cancer 33(13) 2167-2176,
   2006/0275305   A1   12/2006   Bryant                                    1997.*
   2006/0275306   A1   12/2006   Andya et al.                              Grant, D.S., et al, Int. J. Cancer 104: 121-129, 2003.*
   2007/0020261   A1    1/2007   SliWkoWski et al.                         Nallani, SC, et al, Cancer Chemother Pharmacol (2004) 54: 219
   2007/0026001   A1    2/2007   AshkenaZi et al.                          229*
   2007/0037228   A1    2/2007   Moecks et al.                             Untch, M. et al, Anticancer Drugs, 5(1): 24-30, 1994; abstract only.*
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 38 of 372 PageID #:
                                  26437

                                                             US 7,846,441 B1
                                                                      Page 3

  The American Heritage Dictionary of the English Language,                Hudziak et al., “p185HER2 Monoclonal Antibody Has Antiprolifera
  Houghton Mifflin, Chicago, from http://www.credoreference.com/           tive Effects In Vitro and Sensitizes Human Breast Tumor Cells to
  entry/4085073.*                                                          Tumor Necrosis Factor” Molecular & Cellular Biology 9(3): 1 165
  Cottin, Y, et al. Br. Heart Journal, 73: 61-64, 1995*                    1172 (1989).
  Baselga et al., “Monoclonal antibodies directed against growth factor    Hynes and Stern, “The biology of erbB-2/neu/HER-2 and its role in
  receptors enhance the ef?cacy of chemotherapeutic agents”Annals of       cancer”Biochimica etBiophysica Acta 1198(2-3): 165-184 (Dec. 30,
  Oncology (abstract #010) 5(Suppl. 5) (1994).                             1994).
  Mendelsohn et al., “Receptor blockade and chemotherapy: a new            Kasprzyk et al., “Therapy of an animal model of human gastric
  approach to combination cancer therapy” Annals of Oncology               cancer using a combination of anti-erbB-2 monoclonal antibodies”
  (abstract #040) 7(Suppl. 1):22 (1996).                                   Cancer Research 52(10):2771-2776 (May 15, 1992).
  Arteaga et al., “pl85c'erl’B'2 signaling enhances cisplatin-induced      Kotts et al., “Differential growth inhibition of human carcinoma cells
  cytotoxicity in human breast carcinoma cells: association between an     exposed to monoclonal antibodies directed against the extracellular
  oncogenic receptor tyrosine kinase and drug-induced DNA repair”          domain of the HER2/ERBB2 protooncogene” In Vitro (Abstract
  Cancer Research 54(14):3758-3765 (Jul. 15, 1994).                        #176) 26(3):59A (1990).
  Bacus et al., “Differentiation of cultured human breast cancer cells     Kumar et al., “Regulation of phosphorylation of the c-erbB-2/HER2
  (AU-565 and MCF-7) associated with loss of cell surface HER-2/neu        gene product by a monoclonal antibody and serum growth factor(s) in
  antigen” Molecular Carcinogenesis 3(6):350-362 (1990).                   human mammary carcinoma cells” Molecular & Cellular Biology
  Bacus et al., “Tumor-inhibitory monoclonal antibodies to the HER         11(2):979-986 (Feb. 1991).
  2/Neu receptor induce differentiation of human breast cancer cells”      Lewis et al., “Differential Responses of Human Tumor Cell Lines to
  Cancer Research 52(9):2580-2589 (May 1, 1992).                           Anti-p185HER2 Monoclonal Antibodies”              Cancer     Immunol.
  Baselga et al., “Anti HER2 Humanized Monoclonal Antibody (MAb)           Immunother. 37:255-263 (1993).
  Alone and in Combination with Chemotherapy Against Human                 Maier et al., “Requirements for the internalization of a murine
  Breast Carcinoma Xenografts” Proceedings ofASCO-1 3th Annual             monoclonal antibody directed against the HER-2/neu gene product
  Meeting (Abstract #53), Dallas, TX 13:63 (Mar. 1994).                    c-erbB-2” Cancer Research 51(19):5361-5369 (Oct. 1, 1991).
  Baselga et al., “HER2 overexpression and paclitaxel sensitivity in       McKenzie et al., “Generation and characterization of monoclonal
  breast cancer: therapeutic implications” Oncology 11(3 Suppl 2):43       antibodies speci?c for the human neu oncogene product, p185”
  48 (Mar. 1997).                                                          Oncogene 4:543-548 (1989).
  Baselga et al., “Phase II Study of Weekly Intravenous Recombinant        Myers et al., “Biological Effects of Monoclonal Antireceptor Anti
  Humanized Anti-p185HER2 Monoclonal Antibody in Patients With             bodies Reactive with neu Oncogene Product, p185"€”” Methods in
  HER2/neu-Overexpressing Metastatic Breast Cancer” J Clin.                Enzymology 198:277-290 (1991).
  Oncol. 14(3):737-744 (1996).                                             Norton, L, “Evolving concepts in the systemic drug therapy of breast
  Carter et al., “Humanization of an anti-p185HER2 antibody for human      cancer” Seminars in Oncology 24(4 Suppl 10):S10-3-S10-10 (Aug.
  cancer therapy” Proc. Natl. Acad. Sci. 89:4285-4289 (1992).              1997).
  D’souza et al., “Overexpression of ERBB2 in human mammary                Pietras et al., “Antibody to HER-2/neu Receptor Blocks DNA Repair
  epithelial cells signals inhibition of transcription of the E-cadherin   After Cisplatin in Human Breast and Ovarian Cancer Cells”
  gene”Proc. Natl. Acad. Sci. USA 91(15):7202-7206 (Jul. 19, 1994).        Oncogene 9: 1829-1838 (1994).
  DiFiore et al., “erbB-2 is a potent oncogene when overexpressed in       Ravdin and Chamness, “The c-erbB-2 proto-oncogene as a prognos
  NIH/3T3 cells” Science 237(4811): 178-182 (Jul. 10, 1987).               tic and predictive marker in breast cancer: a paradigm for the devel
  Drebin et al., “Down-Modulation of and Oncogene Protein Product          opment of other macromolecular markersia review” Gene
  an Reversion of the Transformed Phenotype by Monoclonal Anti             159(1):19-27 (Jun. 14, 1995).
  bodies” Cell 41(3):695-706 (1985).                                       Sarup, “Characterization of an Anti-P185HER'2 Monoclonal Anti
  Drebin et al., “Inhibition of tumor growth by a monoclonal antibody      body that Stimulates Receptor Function and Inhibits Tumor Cell
  reactive with an oncogene-encoded tumor antigen” Proc. Natl. Acad.       Growth” Growth Regulation 1:72-82 (1991).
  Sci. 83:9129-9133 (1986).                                                Scott et al., “p185HER2 signal transduction in breast cancer cells”
  Drebin et al., “Monoclonal antibodies reactive with distinct domains     Journal of Biological Chemistry 266(22): 14300-14305 (Aug. 5,
  of the neu oncogene-encoded p185 molecule exert synergistic anti         1991).
  tumor effects in vivo” Oncogene 2:273-277 (1988).                        Seifert et al., “Dexrazoxane in the prevention of doxorubicin-induced
  Drebin et al., “Monoclonal Antibodies Speci?c for the neu Oncogene       cardiotoxicity” Annals ofPharmacotherapy 28(9): 1063-1072 (Sep.
  Product Directly Mediate Anti-tumor Effects In Vivo” Oncogene            1994).
  2(4):387-394 (1988).                                                     Shawver et al., “Ligand-like effects induced by anti-c-erbB-2 anti
  Fendly et al., “Characterization of Murine Monoclonal Antibodies         bodies do not correlate with and are not required for growth inhibition
  Reactive to Either the Human Epidermal Growth Factor Receptor or         ofhuman carcinoma cells” Cancer Research 54(5): 1367-1373 (Mar.
  HER2/neu Gene Product” Cancer Research 50: 1550-1558 (Mar. 1,            1, 1994).
  1990).                                                                   Shepard et al., “Monoclonal Antibody Therapy of Human Cancer:
  Fleiss, JL Statistical Methodsfor Rates and Proportions, 2nd edition,    Taking the HER2 Protooncogene to the Clinic” J Clin. Immunol.
  NewYork, NY:Wiley pp. 13-17 (1981).                                      11(3):117-127 (1991).
  Green et al., “Preclinical Evaluation of WR-151327: An Orally            Singal and Iliskovic, “Doxorubicin-induced cardiomyopathy” New
  Active Chemotherapy Protector” Cancer Research 54(3):738-741             EnglandJ ofMedicine 339(13):900-905 (Sep. 24, 1998).
  (Feb. 1, 1994).                                                          Singal et al., “Combination therapy with probucol prevents
  Guy et al., “Expression of the neu protooncogene in the mammary          adriamycin-induced cardiomyopathy” Journal ofMolecular & Cel
  epithelium of transgenic mice induces metastatic disease” Proc. Natl.    lular Cardiology 27(4): 1055-1063 (Apr. 1995).
  Acad. Sci. USA 89(22):10578-10582 (Nov. 15, 1992).                       Slamon et al., “Human Breast Cancer: Correlation of Relapse and
  Hancock et al., “A Monoclonal Antibody Against the c-erbB-2 Pro          Survival with Ampli?cation of the HER-2/neu Oncogene” Science
  tein Enhances the Cytotoxicity of cis-Diamminedichloroplatinum           235:177-182 (1987).
  Against Human Breast and Ovarian Tumor Cell Lines” Cancer                Slamon, et al., “Studies of the HER-2/neu Proto-oncogene in Human
  Research 51:4575-4580 (Sep. 1, 1991).                                    Breast and Ovarian Cancer” Science 244:707-712 (May 1989).
  Harwerth et al., “Monoclonal antibodies against the extracellular        Sliwkowski et al., “Coexpression of erbB2 and erbB3 proteins recon
  domain of the erbB-2 receptor function as partial ligand agonists”       stitutes a high af?nity receptor for heregulin” Journal ofBiological
  Journal ofBiological Chemistry 267(21):15160-15167 (Jul. 1992).          Chemistry 269(20): 14661-14665 (1994).
  Hudziak et al., “Increased expression of the putative growth factor      Stancovski et al., “Mechanistic aspects of the opposing effects of
  receptor p185HER2 causes transformation and tumorigenesis of NIH         monoclonal antibodies to the ERBB2 receptor on tumor growth”
  3T3 cells” Proc. Natl. Acad. Sci. 84:7159-7163 (1987).                   Proc. Natl. Acad. Sci. USA 88(19):8691-8695 (Oct. 1, 1991).
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 39 of 372 PageID #:
                                  26438

                                                              US 7,846,441 B1
                                                                        Page 4

  Tagliabue et al., “Selection of monoclonal antibodies which induce         Clemons et al., “Review of recent trials of chemotherapy for
  internalization and phosphorylation of p185HER2 and growth inhibi          advanced breast cancer: studies excluding taxanes” European Jour
  tion of cells with HER2/NEU gene ampli?cation” International               nal ofCancer 33(13):2171-2182 (Nov. 1997).
  Journal ofCancer 47(6):933-937 (Apr. 1, 1991).                             Fornier et al., “Trastuzumab in combination with chemotherapy for
  Vitetta et al., “Monoclonal antibodies as agonists: an expanded role       the treatment of metastatic breast cancer” Seminars in Oncology 27(6
  for their use in cancer therapy” Cancer Research 54(20):5301-5309          Suppl 11):38-45 (Dec. 2000).
  (Oct. 15, 1994).                                                           Gatzemeier et al., “A randomised phase II study of gemcitabine/
  Xu et al., “Antibody-induced growth inhibition is mediated through         cisplatin alone and with Herceptin in patients with HER2-positive
  immunochemically and functionally distinct epitopes on the                 non-small cell lung cancer (NSCLC)” (Poster to be presented at the
  extracellular domain of the c-erbB-2 (HER- 2/neu) gene product             2001 ECCO meeting).
  p185”InternationalJournal ofCancer 53(3):401-408 (Feb. 1, 1993).           Hansen, H., “Gemcitabineia review” Annals ofOncology (Abstract
  Baselga et al., “Recombinant Humanized Anti-HER2 Antibody                  #058 from the 9th NCI-EORTC Symposium on New Drugs in Cancer
  (Herceptin) Enchances the Antitumor Activity of Paclitaxel and             Therapy held in Amsterdam on Mar. 12-15, 1996) 7(Suppl. 1):29
  Doxorubicin against HER2/neu Overexpessing Human Breast Can                (1996).
  cer Xenografts” Cancer Research 58:2825-2831 (Jul. 1998).                  Konecny et al., “Therapeutic advantage of chemotherapy drugs in
  “Herceptin (Trastuzumab)” Product Information (2000).                      combination with Herceptin against human breast cancer cells with
  Pegram et al., “Inhibitory effects of combinations of HER-2/neu            HER-2/NEU overexpression” Breast CancerRes Treat (Abstract No.
  antibody and chemotherapeutic agents used for treatment of human           467) 57:114 (1999).
  breast cancers” Oncogene 18:2241-2251 (1999).                              Llombart et al., “Biweekly gemcitabine and paclitaxel in advanced
  Raefsky et al., “Phase II Trial of Docetaxel and Herceptin as First- or    breast cancer. Phase II trial and predictive value of HER2 extracel
  Second-Line Chemotherapy for Women with Metastatic Breast Can              lular domain (ECD)” European Journal of Cancer (Abstract No.
  cer Whose Tumors Overexpress HER2” Proceedings of ASCO                     390) 36(Suppl 5):S121-S122 (Sep. 2000).
  (Abstract #523) 18: 137a (1999).                                           Miller et al., “Gemcitabine, paclitaxel, and trastuzumab in metastatic
  Baselga et al., “Receptor Blockade With Monoclonal Antibodies As           breast cancer” Oncology 15(2 Supp 3):38-40 (Feb. 2001).
  Anti-Cancer Therapy” Pharmac. Ther. 64: 127-154 (1994).                    Mosconi et al., “Combination therapy with gemcitabine in non-small
  De Santes et al., “RadiolabeledAntibody Targeting of the HER-2/neu         cell lung cancer” European Journal ofCancer 33 (Suppl. 1):S 14-S 17
  Oncoprotein” Cancer Research 52: 1916-1923 (1992).
  Ilgen et a1 ., “Characterization of anti-HEIU2 antibodies which inhibit
                                                                             (Jan. 1997).
  the growth of breast tumor cells in vitro” Proceedings of the Ameri
                                                                             Nagourney et al., “Trastuzumab (Herceptin) enhancement of
                                                                             cytotoxic drug activity in human tumor primary cultures” Breast
  can Association for Cancer Research (abstract #3209) 37:470 (Mar.
                                                                             Cancer Res Treat (Abstract No. 475) 57: 1 16 (1999).
  1996).                                                                     Nelson and Fry, “Inhibition of ERBB family receptors by C1-1033
  Lewis et al., “Growth Regulation of Human Breast and Ovarian
  Tumor Cells by Heregulin: Evidence for the Requirement of ErbB2            enhances the cytotoxicity of gemcitabine via modulation of ART and
  as a Critical Component in Mediating Heregulin Responsiveness”             map kinases” Proceedings of the American Association for Cancer
  Cancer Research 56:1457-1465 (Mar. 15, 1996).                              Research (Abstract No. 1533) 41:241 (Mar. 2000).
  Masui et al., “Growth Inhibition of Human Tumor Cells in Athymic           Safran et al., “Herceptin and gemcitabine for metastatic pancreatic
  Mice by Anti-Epidermal Growth Factor Receptor Monoclonal Anti              cancers that overexpress HER-2/neu” Proc. Am. Soc. Clin. Oncol.
  bodies” Cancer Research 44(3):1002-1007 (Mar. 1984).                       (Abstract No. 5 17) 20: 130A (2001).
  Masuko et al., “A murine Monoclonal Antibody That Recognizes an            Tsai et al., “Cytotoxic effects of gemcitabine-containing regimens
  Extracellular Domain of the Human c-erbB-2 Protooncogene Prod              against human non-small cell lung cancer cell lines which express
  uct” Jpn J Cancer Res. 80:10-14 (Jan. 1989).                               different levels of p185”€”” CancerResearch 56(4):794-801 (Feb. 15,
  McCann et al., “c -erbB-2 Oncoprotein Expression in Primary Human          1996).
  Tumors” Cancer 65(1):88-92 (Jan. 1, 1990).                                 van Moorsel et al., “Combination chemotherapy studies with
  Rodeck et al., “Interactions between growth factor receptors and           gemcitabine” Seminars in Oncology 24(2 Suppl. 7):S7-17-S7-23
  corresponding monoclonal antibodies in human tumors” J Cellular            (Apr. 1997).
  Biochem. 35(4):315-320 (1987).                                             Zinner et al., “Cisplatin and gemcitabine combined with Herceptin in
  Schlom, J ., “Monoclonal Antibodies: They’re More and Less Than            patients (Pts) with HER2 overexpressing, untreated, advanced, non
  You Think” Molecular Foundations of Oncology, Broder, S. ed.,              small-cell lung cancer (NSCLC); a phase II trial” Proc. Am. Clin.
  Baltimore, MD:Williams & Wilkins, Chapter 6, pp. 95-134 (1991).            Oncol. (Abstract No. 1307) 20:328A (2001).
  Sliwkowski et al., “A humanized monoclonal antibody for the treat          Gemzar (gemcitabine HCL), “Product InformationiPDR” (2000).
  ment of HER2 overexpressing breast cancer” Proceedings of the              “Are adjuvant Herceptin trials using the wrong drugs?” Serip
  American Associationfor CancerResearch 37:625-626 (Mar. 1996).             2493:21 (Nov. 26, 1999).
  Zhang et al., “Shared antigenic epitopes and pathobiological func          Burris et al., “Phase II trial of docetaxel and Herceptin(R) as ?rst- or
  tions of anti-p185her2/ne” monoclonal antibodies” Experimental and         second-line chemotherapy for women with metastatic breast cancer
  Molecular Pathology 67: 15-25 (1999).                                      whose tumours overexpress HER2” European Journal of Cancer
  Baselga et al., “Antitumor activity of paclitaxel in combination with
  anti-growth factor receptor monoclonal antibodies in breast cancer
                                                                             (Abstract No. 1293) 35(4):3322 (Sep. 1999).
                                                                             Albanell et al., “Trastuzumab, a humanized anti-HER2 monoclonal
  xenografts” Proceedings of the American Association for Cancer             antibody, for the treatment of breast cancer” Drugs of Today
  Research (Abstract No. 2262) 35:380 (Mar. 1994).
  Baselga et al., “Antitumor effects of doxorubicin in combination with      35(12):931-946 (1999).
  anti-epidermal growth factor receptor monoclonal antibodies” Jour          “Aminoglutethimide”  MartindaleiThe        Complete     Drug
  nal of the National Cancer Institute 85(16): 1327-1333 (Aug. 18,           ReferenceiMonographs (website version of product information)
  1993).                                                                     pp. 1-4 (2003).
  Bunn et al., “HER2/neu expression and effects of Herceptin alone           Argiris and DiGiovanna, “Synergistic interactions between
  and in combination with cytotoxic agents in lung cancer” Proceed           tamoxifen and Herceptin TM” Proceedings of the American Asso
  ings oftheAmericanAssociation for Cancer Research (Abstract No.            ciation for Cancer Research (Abstract #4565) 41:718 (Mar. 2000).
  4571) 41:719 (Mar. 2000).                                                  “Arimidex (anastrozole) Tablets” Physicians’ Desk Reference
  Carmichael et al., “Advanced breast cancer: a phase II trial with          (website version of product information) pp. 1-14 (2003).
  gemcitabine” Journal of Clinical Oncology 13(11):2731-2736 (Nov.           “Aromasin (exemestane tablets)” Physicians’ Desk Reference
  1995).                                                                     (website version of product information) pp. 1-9 (2003).
  Carmichael et al., “Advanced breast cancer: investigational role of        Benz et al., “Estrogen-dependent, tamoxifen-resistant tumorigenic
  gemcitabine” European Journal of Cancer 33(Suppl. 1):S27-S30               growth of MCF-7 cells transfected with HER2/neu” Breast Cancer
  (Jan. 1997).                                                               Research & Treatment 24(2):85-95 (1992).
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 40 of 372 PageID #:
                                  26439

                                                             US 7,846,441 B1
                                                                      Page 5

  Brueggemeier, R., “Aromatase, aromatase inhibitors, and breast can       Yardley et al., “Final results of the Minnie Pearl Cancer Research
  cer” American Journal of Therapeutics 8(5):333-344 (Sep.-Oct.            Network ?rst-line trial of weekly paclitaxel/carboplatin/trastuzumab
  2001).                                                                   in metastatic breast cancer” (Abstract #439. Presented at the 2002
  “A conceited attack on cancer” Scrip Magazine 2617 (Review Issue         SABCS meeting.) (2002).
  2000):68-70 (Feb. 14, 2001).                                             Buzdar et al., “Anastrozole, a potent and selective aromatase inhibi
  Dati et al., “Inhibition of c-erbB-2 oncogene expression by estrogens    tor, versus megestrol acetate in postmenopausal women with
  in human breast cancer cells” Oncogene 5(7): 1001-1006 (Jul. 1990).      advanced breast cancer: results of overview analysis of two phase III
  “Femara (letrozole tablets)” Physicians’ Desk Reference (website         trials” Journal ofClinical Oncology 14(7):2000-2011 (Jul. 1996).
  version of product information) pp. 1-13 (2003).                         Buzdar et al., “Fadrozole HCL (CGS-16949A) versus megestrol
  Grem et al., “A phase II evaluation of combination chemotherapy          acetate treatment of postmenopausal patients with metastatic breast
  plus amino glutethimide in women with metastatic or recurrent breast     carcinoma: results of two randomized double blind controlled
  carcinoma. An Eastern Cooperative Oncology Group Pilot Study”            multiinstitutional trials” Cancer 77(12):2503-2513 (Jun. 15, 1996).
  American Journal ofClinical Oncology 11(5):528-534 (Oct. 1988).          Dickman, S., “Antibodies stage a comeback in cancer treatment”
  Hamilton and Piccart, “The contribution of molecular markers to the      Science 280(5367):1196-1197 (May 22, 1998).
  prediction of response in the treatment of breast cancer: a review of    Kim et al., “Both the epitope speci?city and isotype are important in
  the literature on HER-2, p53 and BCL-2” Annals of Oncology               the antitumor effect of monoclonal antibodies against Her-2/neu
  11(6):647-663 (Jun. 2000).                                               antigen” International Journal of Cancer 102(4):428-434 (Dec. 1,
  Kaufmann et al., “Exemestane is superior to megestrol acetate after      2002).
  tamoxifen failure in postmenopausal women with advanced breast           Klijn et al., “Clinical breast cancer, new developments in selection
  cancer: Results of a phase III randomized double-blind trial” Journal    and endocrine treatment of patients” Journal ofSteroid Biochemistry
  ofClinical Oncology 18(7):1399-1411 (Apr. 2000).                         & Molecular Biology 43(1-3) :211-221 (Sep. 1992).
  Konecny et al., “New drugs in breast cancer therapy: Current position    Nabholtz et al., “Results of 2 open label multicentre phase II pilot
  and       future   perspectives”    Gynaekologisch-Geburtshih‘liche      studies with Herceptin in combination with docetaxel & platinum
  Rundschau (English language abstract only) 37(2):54-61 (Oct.             salts (Cis or Carboplatin) (TCH) as therapy for advanced breast
                                                                           cancer in women with tumors over-expressing the HER2 -neu” Eur J
  1997).
  Kunisue et al., “Anti-HER2 antibody enhances the growth inhibitory       Cancer (Abst 695) 37(Sup 6):S190 (2001).
  effect of anti-oestrogen on breast cancer cells expressing both          Nabholtz et al., “Results of two open-label multicentre pilot phase II
  oestrogen receptors and HER2” British Journal of Cancer 82(1):46         trials with Herceptin in combination with docetaxel and platinum
  51 (Jan. 2000).                                                          salts (Cis or Carboplatin) (TCH) as therapy for advanced breast
  Leyland-Jones et al., “Phase III comparative study of trastuzumab        cancer in women overexpressing HER2” Breast Cancer Research
  and paclitaxel with and without carboplatin in patients with HER-2/      and Treatment (Abstract #327) 64(1):82 (2000).
  neu positive advanced breast cancer” (Abstract #35. Presented at the     Santen and Harvey, “Use of aromatase inhibitors in breast carci
  2002 SABCS meeting.) (2002).                                             noma” Endocrine-Related Cancer 6(1):75-92 (Mar. 1999).
  Lohrisch and Piccart, “Breast cancer: new aspects of adjuvant hor
                                                                           Agus et al., “Clinical Activity in a Phase 1 Trial of HER-2-Targeted
                                                                           rhuMAb 2C4 (pertuzumab) in Patients with Advanced Solid malig
  monal therapy” Annals of Oncology 11(Suppl. 3): 13-25 (2000).
                                                                           nancies (AST)”Proceedings oftheAmericanAssociationfor Cancer
  Miller et al., “Phase II study of gemcitabine, paclitaxel and
  trastuzumab in metastatic breast cancer; a Hoosier Oncology Group        Research (Abstract No. 771) 22:192 (2003).
                                                                           Agus et al., “Clinical Activity in a Phase 1 Trial of HER2-Targeted
  trial” (Abstract #437. Presented at the 2002 SABCS meeting.)             rhuMAb 2C4 (pertuzumab) in Patients with Advanced Solid Malig
  (2002).                                                                  nancies” (Slides presented at the 2003 ASCO Annual Meeting) pp.
  Mizukami et al., “Effects of tamoxifen, medroxyprogesterone acetate
  and estradiol on tumor growth and oncogene expression in MCF-7
                                                                           1-32 (2003).
  breast cancer cell line transplanted into nude mice” Anticancer
                                                                           Gordon et al., “Clinical activity of pertuzumab (rhuMab 2C4) in
                                                                           advanced, refractory or recurrent ovarian cancer (OC), and the role of
  Research 11(3): 1333-1338 (May-Jun. 1991).                               HER2 activation status” Journal of Clinical Oncology (Abstract
  Pegram et al., “Effect of erbB-2 (HER-2/neu) overexpression on           #5051 from the 41st Annual Meeting ofASCO) 23(16S):467s (Jun. 1,
  chemotherapeutic drug sensitivity in human breast and ovarian can
  cer cells” Proceedings of the American Association for Cancer            2005).
                                                                           Gordon et al., “Clinical activity of pertuzumab (rhuMab 2C4) in
  Research (Abstract No. 152) 34:26 (Mar. 1993).                           advanced, refractory or recurrent ovarian cancer and the role of
  Piccart and Kaufmann, “Introduction” European Journal of Cancer          HER2 activation status” (Poster #5051 from the 41st Annual Meeting
  37(Suppl. 1):S1-S2 (Jan. 2001).                                          of the American Society of Clinical Oncology (ASCO)) (May 15,
  Piccart et al., “HER2: a ‘predictive factor’ ready to use in the daily   2005).
  management of breast cancer patients?” European Journal ofCancer         Herzig and Herzig, “Medical Oncology” (website link: http://www.
  36(14):1755-1761 (Sep. 2000).                                            qualitysurgical.org/Chapter%2033 .htm) pp. 1-11 (2006).
  Piccart, M., “Closing remarks and treatment guidelines” European         Hirsh et al., “Preclinical studies of gemcitabine and trastuzumab in
  Journal ofCancer 37(Suppl. 1):S30-S33 (Jan. 2001).                       breast and lung cancer cell lines” Clinical Breast Cancer (abstract
  Pietras et al., “HER-2 tyrosine kinase pathway targets estrogen recep    only) 3(Suppl 1):12-16 (May 2002).
  tor and promotes hormone-independent growth in human breast can          O’ Shaughnessy et al., “Phase II trial of gemcitabine plus trastuzumab
  cer cells” Oncogene 10(12):2435-2446 (Jun. 15, 1995).                    in metastatic breast cancer patients previously treated with chemo
  Pietras et al., “Heregulin promotes growth of human breast cancer        therapy: preliminary results” Clinical Breast Cancer (abstract only)
  cells with HER-2 (erb B2) recptors” Proceedings of the American          3(Suppl 1): 17-20 (May 2002).
  Association for Cancer Research (Abstract No. 573) 34:96 (Mar.           Perez and Hartmann, “Paclitaxel and carboplatin for advanced breast
  1993).                                                                   cancer” Seminars in Oncology 23(5 Suppl 11):41-45 (Oct. 1996).
  Read et al., “Hormonal modulation of HER-2/neu protooncogene             Brufsky et al., “Phase II study of gemcitabine (Gem) and trastuzumab
  messenger ribonucleic acid and p185 protein expression in human          (T) combination therapy in ?rst line metastatic breast cancer (MBC)
  breast cancer cell lines” Cancer Research 50(13):3947-3951 (Jul. 1,      patients (pts) with HER2 overexpression” Journal ofClinical Oncol
  1990).                                                                   ogy (Abstract No. 10591) 24(18S) (Jun. 20, 2006).
  Warri et al., “Estrogen suppression of erbB2 expression is associated    Bunn et al., “Expression of Her-2/neu in human lung cancer cell lines
  with increased growth rate of ZR-75-1 human breast cancer cells in       by immunohistochemistry and ?uorescence in situ hybridization and
  vitro and in nude mice” International Journal of Cancer 49(4):616        its relationship to in vitro cytotoxicity by trastuzumab and chemo
  623 (Oct. 21, 1991).                                                     therapeutic agents” Clinical CancerResearch 7(10):3239-3250 (Oct.
  Witters et al., “Enhanced anti-proliferative activity of the combina     2001).
  tion of tamoxifen plus HER-2-neu antibody” Breast Cancer                 Christodoulou et al., “Combination of trastuzumab and gemcitabine
  Research & Treatment 42(1):1-5 (Jan. 1997).                              as salvage treatment in metastatic breast cancer: The experience of
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 41 of 372 PageID #:
                                  26440

                                                             US 7,846,441 B1
                                                                       Page 6

  the Hellenic Cooperative Oncology Group (HeCOG)” (Poster pre              Voskoglou-Nomikos et al., “Clinical predictive value of the in vitro
  sented at the 39th Annual ASCO Meeting held in Chicago, Illinois;         cell line, human xenograft, and mouse allograft preclinical cancer
  May 31-Jun. 3, 2003).                                                     models” Clinical CancerResearch 9(11):4227-4239(Sep. 15, 2003).
  Christodoulou et al., “Gemcitabine and trastuZumab combination as         “equivocal” The American Heritage Dictionary of the English Lan
  salvage treatment in patients with HER2-positive metastatic breast        guage (De?nition found on http://www.credoreference.com/entry/
  cancer” Proc Am Soc Clin Oncol (Abstract No. 166) 22:42 (2003).           4085073) (2003).
  Hirsch et al., “Preclinical studies of gemcitabine and trastuZumab in     Johnson, et al., “Relationships between drug activity in NCI preclini
  breast and lung cancer cell lines” Clinical Breast Cancer 3(Suppl         cal in vitro and in vivo models and early clinical trials”, British
  1):S12-S16 (May 2002).                                                    Journal of Cancer, 84(10): 1424-1431, (2001).
                                                                            Lane, et al., “ErbB2 potentiates breast tumor proliferation through
  Nogueras et a1 ., “Pilot study of gemcitabine (G) plus trastuZumab (H)
  in metastatic breast cancer patients with erb-2 overexpression previ
                                                                            modulation of p27Kl-p l-Cdk2 complex formation: Receptor
                                                                            overexpression does not determine growth dependency”, Molecular
  ously treated with anthracyclines (A) and taxanes (T)” European
                                                                            and Cellular Biology, vol. 20, No. 9, pp. 3210-3223, (2000).
  Journal of Cancer (Abstract No. 416) 4 (Suppl): 169 (Mar. 2006).          Mendelsohn et al., “Receptor Blockade and Chemotherapy: A New
  O’Shaughnessy et al., “Phase II study of trastuZumab plus                 Approach to Combination Cancer Therapy.” Annals of Oncology
  gemcitabine in chemotherapy-pretreated patients with metastatic           (abstract #040) 7(Supp. 1):22 (1996).
  breast cancer” Clinical Breast Cancer 5(2): 142-147 (Jun. 2004).          Osborne, et al., “Antagonism of chemotherapy-induced cytotoxicity
  Peacock et al., “Phase II trial of gemcitabine plus trastuZumab in        for human breast cancer cells by antiestrogens”, Journal of Clinical
  minimally pretreated HER2 overexpressing metastatic breast can            Oncology, vol. 7, No. 6, pp. 710-717, (1989).
  cer” Journal ofClinical Oncology (Abstract No. 704) 23(16S Part I of      Robert, et al., “Phase III comparative study of trastuZumab and
  II):54s (Jun. 1, 2005).                                                   paclitaxel with and without carboplatin in patients with HER-2/neu
  Marty, M., “Randomized Phase II Trial of the Efficacy and Saftey of       positive advanced breast cancer”, SABCS Meeting, Abstract #35,
  TrastuZumab Combined with Docetaxel in Patients with Human Epi            (2002).
  dermal Growth Factor Receptor 2-Po sitive Metastatic Breast Cancer        Untch, et al., “Comparison of paclitaxel and docetaxel (Taxotere) in
  Administered An First-Line Treatment” Journal of Clinical Oncol           gynecologic and breast cancer cell lines with the ATP-cell viability
  ogy 23(19):4265-4274 (Jul. 1,2005).                                       assay”, Anti-Cancer Drugs, 5, pp. 24-30, (1994).
  BrodowicZ et al., “Single-agent gemcitabine as second- and third-line     Woods. C, et al., “Taxol-induced mitotic block triggers rapid onset of
  treatment in metastatic breast cancer” The Breast 9:338-342 (2000).       a p53-independent apoptotic pathway”, Molecular Medicine, vol. 1,
  Pegram et al., “Phase II Study of Intravenous Recombinant Human           No. 5, pp. 506-526, (1995).
  iZedAnti-p185 HER-2 Monoclonal Antibody (rhuMAb HER-2) Plus               Woods. K, et a1 ., “Antagonism between tamoxifen and doxorubicin in
  Cisplatin in Patients with HER-2/NEU Overexpressing Metastatic            the MCF-7 human breast tumor cell line”, Biochemical Pharmacol
  Breast Cancer” Proceedings of the ASCO-31st Annual Meeting                ogy, vol. 47, No. 8, pp. 1449-1452, (1994).
  (Abstract #124) 14: 106 (1995).                                           * cited by examiner
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 42 of 372 PageID #:
                                  26441
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 43 of 372 PageID #:
                                  26442

  US. Patent          Dec. 7, 2010    Sheet 2 of2          US 7,846,441 B1




    1     MELAALCRWGLLLALLPPGAASTQVC'I‘G'I'DMKLRLPA
    38    SPETHLDMLRHLYQGCQVVQGNLELTYLPTNASLSFL
    75    QDIQEVQGYVLIAHNQVRQVPLQRLRIVRGTQLFEDN
    112 YALAVLDNGDPLNNTTPVTGASPGGLRELQLRSLTEI
    1 4 9 LKGGVLIQRNPQLCYQDTILWKDI FHKN'NQLALTLID
    186 M
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 44 of 372 PageID #:
                                  26443

                                                       US 7,846,441 B1
                                1                                                                        2
             TREATMENT WITH ANTI-ERBB2                                     HudZiak et al., Mol. Cell. Biol. 9(3):1165-1172 (1989)
                    ANTIBODIES                                           describe the generation of a panel of anti-ErbB2 antibodies
                                                                         Which Were characterized using the human breast tumor cell
     This is a non-provisional application claiming priority to          line SKBR3. Relative cell proliferation of the SKBR3 cells
  provisional application No. 60/069,346, ?led Dec. 12, 1997,            folloWing exposure to the antibodies Was determined by crys
  the entire disclosure of Which is hereby incorporated by ref           tal violet staining of the monolayers after 72 hours. Using this
  erence.
                                                                         assay, maximum inhibition Was obtained With the antibody
                 FIELD OF THE INVENTION                                  called 4D5 Which inhibited cellular proliferation by 56%.
                                                                         Other antibodies in the panel, including 7C2 and 7P3,
    The present invention concerns the treatment of disorders            reduced cellular proliferation to a lesser extent in this assay.
  characterized by the overexpression of ErbB2. More speci?              HudZiak et al. conclude that the effect of the 4D5 antibody on
  cally, the invention concerns the treatment of human patients          SKBR3 cells Was cytostatic rather than cytotoxic, since
  susceptible to or diagnosed With cancer overexpressing                 SKBR3 cells resumed groWth at a nearly normal rate folloW
  ErbB2 With a combination of an anti-ErbB2 antibody and a               ing removal of the antibody from the medium. The antibody
  chemotherapeutic agent other than an anthracycline, e.g.               4D5 Was further found to sensitiZe p185e’bB2-overexpressing
  doxorubicin or epirubicin.                                             breast tumor cell lines to the cytotoxic effects of TNF-ot. See
                                                                         also WO89/06692 published Jul. 27, 1989. The anti-ErbB2
            BACKGROUND OF THE INVENTION                                  antibodies discussed in HudZiak et al. are further character
                                                                         iZed in Fendly et al. Cancer Research 50: 1550-1558 (1990);
    Proto-oncogenes that encode groWth factors and groWth           20
                                                                         Kotts et al. In VlZI’O 26(3):59A (1990); Sarup et al. Growth
  factor receptors have been identi?ed to play important roles in        Regulation 1:72-82 (1991); Shepard et al. J. Clin. Immunol.
  the pathogenesis of various human malignancies, including              11(3):117-127 (1991); Kumar et al. Mol. Cell. Biol. 11(2):
  breast cancer. It has been found that the human ErbB2 gene             979-986 (1991); LeWis et al. Cancer Immunol. Immunolher.
  (erbB2, also knoWn as her2, or c-erbB-2), Which encodes a              37:255-263 (1993); Pietras et al. Oncogene 9:1829-1838
  185-kd transmembrane glycoprotein receptor (p185HER2)             25
                                                                         (1994); Vitetta et al. Cancer Research 54:5301-5309 (1994);
  related to the epidermal groWth factor receptor (EGFR), is             SliWkoWski et al. J. Biol. Chem. 269(20): 14661-14665
  overexpressed in about 25% to 30% of human breast cancer               (1994); Scott et al. J. Biol. Chem. 266:14300-5 (1991); and
  (Slamon et al., Science 235:177-182 [1987]; Slamon et al.,             D’souZa et al. Proc. Natl. Acad. Sci. 91 :7202-7206 (1994).
  Science 244:707-712 [1989]).
    Several lines of evidence support a direct role for ErbB2 in    30
                                                                           Tagliabue et al. Int. J Cancer 47:933-937 (1991) describe
  the pathogenesis and clinical aggressiveness of ErbB2-over             tWo antibodies Which Were selected for their reactivity on the
  expressing tumors. The introduction of ErbB2 into non-neo              lung adenocarcinoma cell line (Calu-3) Which overexpresses
  plastic cells has been shoWn to cause their malignant trans            ErbB2. One of the antibodies, called MGR3, Was found to
  formation (HudZiak et al., Proc. Natl. Acad. Sci. USA                  internaliZe, induce phosphorylation of ErbB2, and inhibit
  84:7159-7163 [1987]; DiFiore et al., Science 237: 178-182         35
                                                                         tumor cell groWth in vitro.
  [1987]). Transgenic mice that express HER2 Were found to                 McKenzie et al. Oncogene 4:543-548 (1989) generated a
  develop mammary tumors (Guy et al., Proc. Natl. Acad. Sci.             panel of anti-ErbB2 antibodies With varying epitope speci
  USA 89:10578-10582 [1992]).                                            ?cities, including the antibody designated TA1. This TA1
    Antibodies directed against human erbB2 protein products             antibody Was found to induce accelerated endocytosis of
  and proteins encoded by the rat equivalent of the erbB2 gene      40   ErbB2 (see Maier et al. Cancer Res. 51:5361-5369 [1991]).
  (neu) have been described. Drebin et al., Cell 41:695-706              Bacus et al. Molecular Carcinogenesis 3:350-362 (1990)
  (1985) refer to an IgG2a monoclonal antibody Which is                  reported that the TA1 antibody induced maturation of the
  directed against the rat neu gene product. This antibody called        breast cancer cell lines AU-565 (Which overexpresses the
  7.16.4 causes doWn-modulation of cell surface p185 expres              erbB2 gene) and MCF-7 (Which does not). Inhibition of
  sion on B104-1-1 cells (NIH-3T3 cells transfected With the        45   groWth and acquisition of a mature phenotype in these cells
  neu proto-oncogene) and inhibits colony formation of these             Was found to be associated With reduced levels of ErbB2
  cells. In Drebin et al. PNAS (USA) 83:9129-9133 (1986), the            receptor at the cell surface and transient increased levels in the
  7.16.4 antibody Was shoWn to inhibit the tumorigenic groWth            cytoplasm.
  of neu-transformed NIH-3T3 cells as Well as rat neuroblas                 Stancovski et al. PNAS (USA) 88:8691-8695 (1991) gen
  toma cells (from Which the neu oncogene Was initially iso         50   erated a panel of anti-ErbB2 antibodies, injected them i.p.
  lated) implanted into nude mice. Drebin et al. in Oncogene             into nude mice and evaluated their effect on tumor groWth of
  2:387-394 (1988) discuss the production ofa panel of anti              murine ?broblasts transformed by overexpression of the
  bodies against the rat neu gene product. All of the antibodies         erbB2 gene. Various levels of tumor inhibition Were detected
  Were found to exert a cytostatic effect on the groWth of neu           for four of the antibodies, but one of the antibodies (N28)
  transforrned cells suspended in soft agar. Antibodies of the      55   consistently stimulated tumor groWth. Monoclonal antibody
  IgM, IgG2a and IgG2b isotypes Were able to mediate signi?              N28 induced signi?cant phosphorylation of the ErbB2 recep
  cant in vitro lysis of neu-transformed cells in the presence of        tor, Whereas the other four antibodies generally displayed loW
  complement, Whereas none of the antibodies Were able to                or no phosphorylation-inducing activity. The effect of the
  mediate high levels of antibody-dependent cellular cytotox             anti-ErbB2 antibodies on proliferation of SKBR3 cells Was
  icity (ADCC) of the neu-transformed cells. Drebin et al.          60   also assessed. In this SKBR3 cell proliferation assay, tWo of
  Oncogene 2:273-277 (1988) report that mixtures of antibod              the antibodies (N12 and N29) caused a reduction in cell
  ies reactive With tWo distinct regions on the p185 molecule            proliferation relative to control. The ability of the various
  result in synergistic anti-tumor effects on neu-transformed            antibodies to induce cell lysis in vitro via complement-depen
  NIH-3T3 cells implanted into nude mice. Biological effects             dent cytotoxicity (CDC) and antibody-mediated cell-depen
  of anti-neu antibodies are revieWed in Myers et al., Melh.        65   dent cytotoxicity (ADCC) Was assessed, With the authors of
  Enzym. 198:277-290 (1991). See also WO94/22478 pub                     this paper concluding that the inhibitory function of the anti
  lished Oct. 13, 1994.                                                  bodies Was not attributed signi?cantly to CDC or ADCC.
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 45 of 372 PageID #:
                                  26444

                                                         US 7,846,441 B1
                                 3                                                                       4
    Bacus et al. CancerResearch 52:2580-2589 (1992) further                function that has been observed as a side-effect of anthracy
  characterized the antibodies described in Bacus et al. (1990)            cline derivatives is increased by the administration of anti
  and Stancovski et al. of the preceding paragraphs. Extending             ErbB2 antibodies.
  the ip studies of Stancovski et al., the effect of the antibodies          Accordingly, the invention concerns a method for the treat
  after iv. injection into nude mice harboring mouse ?broblasts            ment of a human patient susceptible to or diagnosed With a
  overexpressing human ErbB2 Was assessed. As observed in                  disorder characterized by overexpression of ErbB2 receptor
  their earlier Work, N28 accelerated tumor groWth Whereas                 comprising administering a therapeutically effective amount
  N12 and N29 signi?cantly inhibited groWth of the ErbB2                   of a combination of an anti-ErbB2 antibody and a chemo
  expressing cells. Partial tumor inhibition Was also observed             therapeutic agent other than an anthracycline derivative, e.g.
  With the N24 antibody. Bacus et al. also tested the ability of           doxorubicin or epirubicin, in the absence of an anthracycline
  the antibodies to promote a mature phenotype in the human                derivative, to the human patient.
  breast cancer cell lines AU-565 and MDA-MB453 (Which                       The disorder preferably is a benign or malignant tumor
  overexpress ErbB2) as Well as MCF-7 (containing loW levels               characterized by the overexpression of the ErbB2 receptor,
  of the receptor). Bacus et al. saW a correlation betWeen tumor           eg a cancer, such as, breast cancer, squamous cell cancer,
  inhibition in vivo and cellular differentiation; the tumor               small-cell lung cancer, non-small cell lung cancer, gas
  stimulatory antibody N28 had no effect on differentiation,               trointestinal cancer, pancreatic cancer, glioblastoma, cervical
  and the tumor inhibitory action of the N12, N29 and N24                  cancer, ovarian cancer, liver cancer, bladder cancer,
  antibodies correlated With the extent of differentiation they            hepatoma, colon cancer, colorectal cancer, endometrial car
  induced.                                                                 cinoma, salivary gland carcinoma, kidney cancer, liver can
     Xu et al. Int. .1. Cancer 53:401-408 (1993) evaluated a          20   cer, prostate cancer, vulval cancer, thyroid cancer, hepatic
  panel of anti-ErbB2 antibodies for their epitope binding                 carcinoma and various types of head and neck cancer. The
  speci?cities, as Well as their ability to inhibit anchorage              chemotherapeutic agent preferably is a taxoid, such as
  independent and anchorage-dependent groWth of SKBR3                      TAXOL® (paclitaxel) or a TAXOL® derivative.
  cells (by individual antibodies and in combinations), modu                 Although an antiproliferative effect is suf?cient, in a pre
  late cell-surface ErbB2, and inhibit ligand stimulated anchor       25   ferred embodiment, the anti-ErbB2 antibody is capable of
  age-independent groWth. See also WO94/00136 published                    inducing cell death or is capable of inducing apoptosis. Pre
  Jan. 6, 1994 and Kasprzyk et al. Cancer Research 52:2771                 ferred anti-ErbB2 antibodies bind the extracellular domain of
  2776 (1992) concerning anti-ErbB2 antibody combinations.                 the ErbB2 receptor, and preferably bind to the epitope 4D5 or
  Other anti-ErbB2 antibodies are discussed in Hancock et al.              3H4 Within the ErbB2 extracellular domain sequence. More
  Cancer Res. 51:4575-4580 (1991); ShaWver et al. Cancer              30   preferably, the antibody is the antibody 4D5, most preferably
  Res. 54:1367-1373 (1994); Arteaga et al. Cancer Res.                     in a humanized form.
  54:3758-3765 (1994); and HarWerth et al. .1. Biol. Chem.                   The method of the present invention is particularly suitable
  267:15160-15167 (1992).                                                  for the treatment of breast or ovarian cancer, characterized by
    A recombinant humanized anti-ErbB2 monoclonal anti                     the overexpression of the ErbB2 receptor.
  body (a humanized version of the murine anti-ErbB2 anti             35     In another aspect, the invention concerns an article of
  body 4D5, referred to as rhuMAb HER2 or HERCEPTIN®)                      manufacture, comprising a container, a composition Within
  has been clinically active in patients With ErbB2-overex                 the container comprising an anti-ErbB2 antibody, optionally
  pressing metastatic breast cancers that had received extensive           a label on or associated With the container that indicates that
  prior anti-cancer therapy (Baselga et al., .1. Clin. Oncol.              the composition can be used for treating a condition charac
  14:737-744 [1996]).                                                 40   terized by overexpression of ErbB2 receptor, and a package
     ErbB2 overexpression is commonly regarded as a predictor              insert containing instructions to avoid the use of anthracy
  of a poor prognosis, especially in patients With primary dis             cline-type chemotherapeutics in combination With the com
  ease that involves axillary lymph nodes (Slamon et al., [1987]           position.
  and [1989], supra; Ravdin and Chamness, Gene 159:19-27
  [1995]; and Hynes and Stern, Biochim Biophys Acla 1198:             45         BRIEF DESCRIPTION OF THE DRAWINGS
  165-184 [1994]), and has been linked to sensitivity and/or
  resistance to hormone therapy and chemotherapeutic regi                    FIG. 1 shoWs epitope-mapping of the extracellular domain
  mens, including CMF (cyclopho sphamide, methotrexate, and                of ErbB2 as determined by truncation mutant analysis and
  ?uoruracil) and anthracyclines (Baselga et al., Oncology 1 1 (3          site-directed mutagenesis (Nakamura et al. .1. of I/irology
  Suppl 2):43-48 [1997]). HoWever, despite the association of         50   67(10):6179-6191 [October 1993]; Renz et al. .1. Cell Biol.
  ErbB2 overexpression With poor prognosis, the odds of                    125(6):1395-1406 [June 1994]). The anti-proliferative MAbs
  HER2-positive patients responding clinically to treatment                4D5 and 3H4 bind adjacent to the transmembrane domain.
  With taxanes Were greater than three times those of HER2                 The various ErbB2-ECD truncations or point mutations Were
  negative patients (Ibid). rhuMab HER2 Was shoWn to                       prepared from cDNA using polymerase chain reaction tech
  enhance the activity of paclitaxel (TAXOL®) and doxorubi            55   nology. The ErbB2 mutants Were expressed as gD fusion
  cin against breast cancer xenografts in nude mice injected               proteins in a mammalian expression plasmid. This expression
  With BT-474 human breast adenocarcinoma cells, Which                     plasmid uses the cytomegalovirus promoter/enhancer With
  express high levels of HER2 (Baselga et al., Breast Cancer,              SV40 termination and polyadenylation signals located doWn
  Proceedings ofASCO, Vol. 13, Abstract 53 [1994]).                        stream of the inserted cDNA. Plasmid DNA Was transfected
                                                                      60   into 293S cells. One day folloWing transfection, the cells Were
              SUMMARY OF THE INVENTION                                     metabolically labeled overnight in methionine and cysteine
                                                                           free, loW glucose DMEM containing 1% dialyzed fetal
    The present invention concerns the treatment of disorders              bovine serum and 25 uCi each of 35S methionine and 35S
  characterized by overexpres sion of ErbB2, and is based on the           cysteine. Supematants Were harvested either the ErbB2
  recognition that While treatment With anti-ErbB2 antibodies         65   MAbs or control antibodies Were added to the supernatant
  markedly enhances the clinical bene?t of the use of chemo                and incubated 2-4 hours at 40 C. The complexes Were pre
  therapeutic agents in general, a syndrome of myocardial dys              cipitated, applied to a 10-20% Tricine SDS gradient gel and
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 46 of 372 PageID #:
                                  26445

                                                        US 7,846,441 B1
                                 5                                                                       6
  electrophoresed at 100 V. The gel Was electroblotted onto a             (CDC). Thus, the assay for cell death may be performed using
  membrane and analyzed by autoradiography. SEQ ID NOs: 8                 heat inactivated serum (i.e. in the absence of complement)
  and 9 depict the 3H4 and 4D5 epitopes, respectively.                    and in the absence of immune effector cells. To determine
     FIG. 2 depicts With underlining the amino acid sequence of           Whether the antibody is able to induce cell death, loss of
  Domain 1 of ErbB2 (SEQ ID NO:1). Bold amino acids indi                  membrane integrity as evaluated by uptake of propidium
  cate the location of the epitope recognized by MAbs 7C2 and             iodide (PI), trypan blue (see Moore et al. Cytotechnology
  7E3 as determined by deletion mapping, i.e. the “7C2/7E3                17: 1-11 [1995]) or 7AAD can be assessed relative to
  epitope” (SEQ ID NO:2).                                                 untreated cells. Preferred cell death-inducing antibodies are
                                                                          those Which induce PI uptake in the “PI uptake assay in
     DETAILED DESCRIPTION OF THE PREFERRED                                BT474 cells”.
                 EMBODIMENTS                                                 The phrase “induces apoptosis” or “capable of inducing
                                                                          apoptosis” refers to the ability of the antibody to induce
                          I. De?nitions                                   programmed cell death as determined by binding of annexin
                                                                          V, fragmentation of DNA, cell shrinkage, dilation of endo
    The terms “HER2”, “ErbB2” “c-Erb-B2” are used inter                   plasmic reticulum, cell fragmentation, and/or formation of
  changeably. Unless indicated otherWise, the terms “ErbB2”               membrane vesicles (called apoptotic bodies). The cell is one
  “c-Erb -B2” and “HER2” When used herein refer to the human              Which overexpresses the ErbB2 receptor. Preferably the
  protein and “her2”, “erbB2” and “c-erb-B2” refer to human               “cell” is a tumor cell, e. g. a breast, ovarian, stomach, endome
  gene. The human erbB2 gene and ErbB2 protein are, for                   trial, salivary gland, lung, kidney, colon, thyroid, pancreatic
  example, described in Semba et al, PNAS (USA) 82:6497              20   or bladder cell. In vitro, the cell may be a SKBR3, BT474,
  6501 (1985) andYamamoto et al. Nature 319:230-234 (1986)                Calu 3 cell, MDA-MB-453, MDA-MB-361 or SKOV3 cell.
  (Genebank accession number X03363). ErbB2 comprises                     Various methods are available for evaluating the cellular
  four domains (Domains 1-4).                                             events associated With apoptosis. For example, phosphatidyl
     The “epitope 4D5” is the region in the extracellular domain          serine (PS) translocation can be measured by annexin bind
  of ErbB2 to Which the antibody 4D5 (ATCC CRL 10463)                25   ing; DNA fragmentation can be evaluated through DNA lad
  binds. This epitope is close to the transmembrane region of             dering as disclosed in the example herein; and nuclear/chro
  ErbB2. To screen for antibodies Which bind to the 4D5                   matin condensation along With DNA fragmentation can be
  epitope, a routine cross-blocking assay such as that described          evaluated by any increase in hypodiploid cells. Preferably, the
  in Antibodies, A Laboratory Manual, Cold Spring Harbor                  antibody Which induces apoptosis is one Which results in
  Laboratory, Ed HarloW and David Lane (1988), can be per            30   about 2 to 50 fold, preferably about 5 to 50 fold, and most
  formed. Alternatively, epitope mapping can be performed                 preferably about 10 to 50 fold, induction of annexin binding
  (see FIG. 1) to assess Whether the antibody binds to the 4D5            relative to untreated cell in an “annexin binding assay using
  epitope of ErbB2 (i.e. any one or more residues in the region           BT474 cells” (see beloW).
  from about residue 529, eg about residue 561 to about resi                 Sometimes the pro-apoptotic antibody Will be one Which
  due 625, inclusive).                                               35   blocks HRG binding/ activation of the ErbB2/ErbB3 complex
     The “epitope 3H4” is the region in the extracellular domain          (e.g. 7E3 antibody). In other situations, the antibody is one
  of ErbB2 to Which the antibody 3H4 binds. This epitope is               Which does not signi?cantly block activation of the ErbB2/
  shoWn in FIG. 1, and includes residues from about 541 to                ErbB3 receptor complex by HRG (e.g. 7C2). Further, the
  about 599, inclusive, in the amino acid sequence of ErbB2               antibody may be one like 7C2 Which, While inducing apop
  extracellular domain.                                              40   tosis, does not induce a large reduction in the percent of cells
     The “epitope 7C2/7E3” is the region at the N terminus of             in S phase (eg one Which only induces about 0-10% reduc
  the extracellular domain of ErbB2 to Which the 7C2 and/or               tion in the percent of these cells relative to control).
  7E3 antibodies (each deposited With the ATCC, see beloW)                   The antibody of interest may be one like 7C2 Which binds
  bind. To screen for antibodies Which bind to the 7C2/7E3                speci?cally to human ErbB2 and does not signi?cantly cross
  epitope, a routine cross-blocking assay such as that described     45   react With other proteins such as those encoded by the erbB 1,
  in Antibodies, A Laboratory Manual, Cold Spring Harbor                  erbB3 and/or erbB4 genes. Sometimes, the antibody may not
  Laboratory, Ed HarloW and David Lane (1988), can be per                 signi?cantly cross-react With the rat neu protein, e.g., as
  formed. Alternatively, epitope mapping can be performed to              described in Schecter et al. Nature 312:513 (1984) and Drebin
  establish Whether the antibody binds to the 7C2/7E3 epitope             et al., Nature 312:545-548 (1984). In such embodiments, the
  on ErbB2 (i.e. any one or more of residues in the region from      50   extent of binding of the antibody to these proteins (e.g., cell
  about residue 22 to about residue 53 of ErbB2; SEQ ID                   surface binding to endogenous receptor) Will be less than
  NO:2).                                                                  about 10% as determined by ?uorescence activated cell sort
     The term “induces cell deat ” or “capable of inducing cell           ing (FACS) analysis or radioimmunoprecipitation (RIA).
  death” refers to the ability of the antibody to make a viable             “Heregulin” (HRG) When used herein refers to a polypep
  cell become nonviable. The “cell” here is one Which                55   tide Which activates the ErbB2-ErbB3 and ErbB2-ErbB4 pro
  expresses the ErbB2 receptor, especially Where the cell over            tein complexes (i.e. induces phosphorylation of tyrosine resi
  expresses the ErbB2 receptor. A cell Which “overexpresses”              dues in the complex upon binding thereto). Various heregulin
  ErbB2 has signi?cantly higher than normal ErbB2 levels                  polypeptides encompassed by this term are disclosed in
  compared to a noncancerous cell of the same tissue type.                Holmes et al., Science, 256:1205-1210 (1992); WO
  Preferably, the cell is a cancer cell, eg a breast, ovarian,       60   92/20798; Wen et al., Mol. Cell. Biol, 14(3):1909-1919
  stomach, endometrial, salivary gland, lung, kidney, colon,              (1994); and Marchionni et al., Nature, 362:312-318 (1993),
  thyroid, pancreatic or bladder cell. In vitro, the cell may be a        for example. The term includes biologically active fragments
  SKBR3, BT474, Calu 3, MDA-MB-453, MDA-MB-361 or                         and/or variants of a naturally occurring HRG polypeptide,
  SKOV3 cell. Cell death in vitro may be determined in the                such as an EGF-like domain fragment thereof (eg
  absence of complement and immune effector cells to distin          65           177-244)‘
  guish cell death induced by antibody dependent cellular cyto               The “ErbB2-ErbB3 protein complex” and “ErbB2-ErbB4
  toxicity (ADCC) or complement dependent cytotoxicity                    protein complex” are noncovalently associated oligomers of
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 47 of 372 PageID #:
                                  26446

                                                         US 7,846,441 B1
                                 7                                                                        8
  the ErbB2 receptor and the ErbB3 receptor or ErbB4 receptor,             speci?c for an antigen) has the ability to recogniZe and bind
  respectively. The complexes form When a cell expressing both             antigen, although at a loWer af?nity than the entire binding
  of these receptors is exposed to HRG and can be isolated by              site.
  immunoprecipitation and analyzed by SDS-PAGE as                             The Fab fragment also contains the constant domain of the
  described in SliWkoWski et al., J. Biol. Chem, 269(20):                  light chain and the ?rst constant domain (CH1) of the heavy
  14661-14665 (1994).                                                      chain. Fab‘ fragments differ from Fab fragments by the addi
    “Antibodies” (Abs) and “immunoglobulins” (lgs) are gly                 tion of a feW residues at the carboxy terminus of the heavy
  coproteins having the same structural characteristics. While             chain CH1 domain including one or more cysteines from the
  antibodies exhibit binding speci?city to a speci?c antigen,              antibody hinge region. Fab'-SH is the designation herein for
  immunoglobulins include both antibodies and other anti                   Fab' in Which the cysteine residue(s) of the constant domains
  body-like molecules Which lack antigen speci?city. Polypep               bear a free thiol group. F(ab')2 antibody fragments originally
  tides of the latter kind are, for example, produced at loW levels        Were produced as pairs of Fab‘ fragments Which have hinge
  by the lymph system and at increased levels by myelomas.                 cysteines betWeen them. Other chemical couplings of anti
    “Native antibodies” and “native immunoglobulins” are                   body fragments are also knoWn.
  usually heterotetrameric glycoproteins of about 150,000 dal                The “light chains” of antibodies (immunoglobulins) from
  tons, composed of tWo identical light (L) chains and tWo                 any vertebrate species can be assigned to one of tWo clearly
  identical heavy (H) chains. Each light chain is linked to a              distinct types, called kappa (K) and lambda (7»), based on the
  heavy chain by one covalent disul?de bond, While the number              amino acid sequences of their constant domains.
  of disul?de linkages varies among the heavy chains of differ               Depending on the amino acid sequence of the constant
  ent immunoglobulin isotypes. Each heavy and light chain             20
                                                                           domain of their heavy chains, immunoglobulins can be
  also has regularly spaced intrachain disul?de bridges. Each              assigned to different classes. There are ?ve major classes of
  heavy chain has at one end a variable domain (VH) folloWed
  by a number of constant domains. Each light chain has a
                                                                           immunoglobulins: lgA, lgD, lgE, IgG, and IgM, and several
                                                                           of these may be further divided into subclasses (isotypes),
  variable domain at one end (VL) and a constant domain at its
                                                                           e.g., lgGl, lgG2, lgG3, lgG4, IgA, and lgA2. The heavy
  other end; the constant domain of the light chain is aligned        25
                                                                           chain constant domains that correspond to the different
  With the ?rst constant domain of the heavy chain, and the
                                                                           classes of immunoglobulins are called 0t, 6, e, y, and u, respec
  light-chain variable domain is aligned With the variable                 tively. The subunit structures and three-dimensional con?gu
  domain of the heavy chain. Particular amino acid residues are
                                                                           rations of different classes of immunoglobulins are Well
  believed to form an interface betWeen the light- and heavy
                                                                           knoWn.
  chain variable domains.                                             30
    The term “variable” refers to the fact that certain portions              The term “antibody” is used in the broadest sense and
  of the variable domains differ extensively in sequence among             speci?cally covers intact monoclonal antibodies, polyclonal
  antibodies and are used in the binding and speci?city of each            antibodies, multispeci?c antibodies (e.g. bispeci?c antibod
  particular antibody for its particular antigen. HoWever, the             ies) formed from at least tWo intact antibodies, and antibody
  variability is not evenly distributed throughout the variable       35
                                                                           fragments so long as they exhibit the desired biological activ
  domains of antibodies. It is concentrated in three segments              ity.
  called complementarity-determining regions (CDRs) or                        “Antibody fragments” comprise a portion of an intact anti
  hypervariable regions both in the light-chain and the heavy              body, preferably the antigen binding or variable region of the
  chain variable domains. The more highly conserved portions               intact antibody. Examples of antibody fragments include Fab,
  of variable domains are called the frameWork region (PR).           40   Fab‘, F(ab')2, and Fv fragments; diabodies; linear antibodies
  The variable domains of native heavy and light chains each               (Zapata et al. Protein Eng. 8(10): 1057-1062 [1995]); single
  comprise four FR regions, largely adopting a n-sheet con?gu              chain antibody molecules; and multispeci?c antibodies
  ration, connected by three CDRs, Which form loops connect                formed from antibody fragments.
  ing, and in some cases forming part of, the n-sheet structure.              The term “monoclonal antibody” as used herein refers to
  The CDRs in each chain are held together in close proximity         45   an antibody obtained from a population of substantially
  by the FRs and, With the CDRs from the other chain, contrib              homogeneous antibodies, i.e., the individual antibodies com
  ute to the formation of the antigen-binding site of antibodies           prising the population are identical except for possible natu
  (see Kabat et al., NIHPubl. No. 91-3242, Vol. 1, pages 647               rally occurring mutations that may be present in minor
  669 [1991]). The constant domains are not involved directly              amounts. Monoclonal antibodies are highly speci?c, being
  in binding an antibody to an antigen, but exhibit various           50   directed against a single antigenic site. Furthermore, in con
  effector functions, such as participation of the antibody in             trast to conventional (polyclonal) antibody preparations
  antibody dependent cellular cytotoxicity.                                Which typically include different antibodies directed against
     Papain digestion of antibodies produces tWo identical anti            different determinants (epitopes), each monoclonal antibody
  gen-binding fragments, called “Fab” fragments, each With a               is directed against a single determinant on the antigen. In
  single antigen-binding site, and a residual “Fc” fragment,          55   addition to their speci?city, the monoclonal antibodies are
  Whose name re?ects its ability to crystallize readily. Pepsin            advantageous in that they are synthesiZed by the hybridoma
  treatment yields an F(ab')2 fragment that has tWo antigen                culture, uncontaminated by other immunoglobulins. The
  combining sites and is still capable of cross-linking antigen.           modi?er “monoclonal” indicates the character of the anti
    “Fv” is the minimum antibody fragment Which contains a                 body as being obtained from a substantially homogeneous
  complete antigen-recognition and -binding site. This region              population of antibodies, and is not to be construed as requir
  consists of a dimer of one heavy- and one light-chain variable           ing production of the antibody by any particular method. For
  domain in tight, non-covalent association. It is in this con             example, the monoclonal antibodies to be used in accordance
  ?guration that the three CDRs of each variable domain inter              With the present invention may be made by the hybridoma
  act to de?ne an antigen-binding site on the surface of the               method ?rst described by Kohler et al., Nature, 256:495
  VH-VL dimer. Collectively, the six CDRs confer antigen              65   (1975), or may be made by recombinant DNA methods (see,
  binding speci?city to the antibody. HoWever, even a single               e.g., U.S. Pat. No. 4,816,567). The “monoclonal antibodies”
  variable domain (or half of an Fv comprising only three CDRs             may also be isolated from phage antibody libraries using the
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 48 of 372 PageID #:
                                  26447

                                                        US 7,846,441 B1
                                 9                                                                      10
  techniques described in Clackson et al., Nature, 352:624-628               An “isolated” antibody is one Which has been identi?ed
  (1991) and Marks et al., J. Mol. Biol., 222:581-597 (1991), for         and separated and/or recovered from a component of its natu
  example.                                                                ral environment. Contaminant components of its natural envi
     The monoclonal antibodies herein speci?cally include                 ronment are materials Which Would interfere With diagnostic
  “chimeric” antibodies (immunoglobulins) in Which a portion              or therapeutic uses for the antibody, and may include
  of the heavy and/or light chain is identical With or homolo             enzymes, hormones, and other proteinaceous or nonproteina
  gous to corresponding sequences in antibodies derived from a            ceous solutes. In preferred embodiments, the antibody Will be
  particular species or belonging to a particular antibody class          puri?ed (1) to greater than 95% by Weight of antibody as
  or subclass, While the remainder of the chain(s) is identical           determined by the LoWry method, and most preferably more
  With or homologous to corresponding sequences in antibod                than 99% by Weight, (2) to a degree su?icient to obtain at least
  ies derived from another species or belonging to another                15 residues of N-terminal or internal amino acid sequence by
  antibody class or subclass, as Well as fragments of such anti           use of a spinning cup sequenator, or (3) to homogeneity by
  bodies, so long as they exhibit the desired biological activity         SDS-PAGE under reducing or nonreducing conditions using
  (U.S. Pat. No. 4,816,567; Morrison et al, Proc. Natl. Acad.             Coomassie blue or, preferably, silver stain. Isolated antibody
                                                                          includes the antibody in situ Within recombinant cells since at
  Sci. USA, 81; 6851-6855 [1984]).
                                                                          least one component of the antibody’s natural environment
     “Humanized” forms of non-human (e.g., murine) antibod                Will not be present. Ordinarily, hoWever, isolated antibody
  ies are chimeric immunoglobulins, immunoglobulin chains                 Will be prepared by at least one puri?cation step.
  or fragments thereof (such as Fv, Fab, Fab‘, F(ab')2 or other              As used herein, the term “salvage receptor binding
  antigen-binding subsequences of antibodies) Which contain          20   epitope” refers to an epitope of the Fc region of an IgG
  minimal sequence derived from non-human immunoglobu                     molecule (e.g., IgGl, IgG2, IgG3, or IgG4) that is responsible
  lin. For the most part, humanized antibodies are human                  for increasing the in vivo serum half-life of the IgG molecule.
  immunoglobulins (recipient antibody) in Which residues                     “Treatment” refers to both therapeutic treatment and pro
  from a complementarity determining region (CDR) of the                  phylactic or preventative measures. Those in need of treat
  recipient are replaced by residues from a CDR of a non             25   ment include those already With the disorder as Well as those
  human species (donor antibody) such as mouse, rat or rabbit             in Which the disorder is to be prevented.
  having the desired speci?city, a?inity, and capacity. In some             “Mammal” for purposes of treatment refers to any animal
  instances, Fv framework region (FR) residues of the human               classi?ed as a mammal, including humans, domestic and
  immunoglobulin are replaced by corresponding non-human                  farm animals, and zoo, sports, or pet animals, such as dogs,
  residues. Furthermore, humanized antibodies may comprise           30   horses, cats, coWs, etc. Preferably, the mammal is human.
  residues Which are found neither in the recipient antibody nor             A “disorder” is any condition that Would bene?t from
  in the imported CDR or framework sequences. These modi                  treatment With the anti-ErbB2 antibody. This includes
  ?cations are made to further re?ne and maximize antibody                chronic and acute disorders or diseases including those patho
  performance. In general, the humanized antibody Will com                logical conditions Which predispose the mammal to the dis
  prise substantially all of at least one, and typically tWo, vari   35   order in question. Non-limiting examples of disorders to be
  able domains, in Which all or substantially all of the CDRs             treated herein include benign and malignant tumors; leuke
  correspond to those of a non-human immunoglobulin and all               mias and lymphoid malignancies; neuronal, glial, astrocytal,
  or substantially all of the FRs are those of a human immuno
                                                                          hypothalamic and other glandular, macrophagal, epithelial,
  globulin sequence. The humanized antibody optimally also                stromal and blastocoelic disorders; and in?ammatory, angio
  Will comprise at least a portion of an immunoglobulin con          40   genic and immunologic disorders.
  stant region (Fc), typically that of a human immunoglobulin.               The term “therapeutically effective amount” is used to
  For further details, see Jones et al., Nature, 321 :522-525             refer to an amount having antiproliferative effect. Preferably,
  (1986); Reichmann et al, Nature, 332:323-329 (1988); and                the therapeutically effective amount has apoptotic activity, or
  Presta, Curr. Op. Struct. Biol., 2:593-596 (1992). The human            is capable of inducing cell death, and preferably death of
  ized antibody includes a PRIMATIZEDTTM antibody                    45   benign or malignant tumor cells, in particular cancer cells.
  Wherein the anti gen-binding region of the antibody is derived          Ef?cacy canbe measured in conventional Ways, depending on
  from an antibody produced by immunizing macaque mon                     the condition to be treated. For cancer therapy, e?icacy can,
  keys With the antigen of interest.                                      for example, be measured by assessing the time to disease
     “Single-chain Fv” or “sFv” antibody fragments comprise               progression (TTP), or determining the response rates (RR)
  the VH and VL domains of antibody, Wherein these domains           50   (see the Example beloW).
  are present in a single polypeptide chain. Preferably, the Fv             The terms “cancer” and “cancerous” refer to or describe the
  polypeptide further comprises a polypeptide linker betWeen              physiological condition in mammals that is typically charac
  the VH and VL domains Which enables the sFv to form the                 terized by unregulated cell groWth. Examples of cancer
  desired structure for antigen binding. For a revieW of sFv see          include, but are not limited to, carcinoma, lymphoma, blas
  Pluckthun in The Pharmacology ofMonoclonal Antibodies,             55   toma, sarcoma, and leukemia. More particular examples of
  vol. 113, Rosenburg and Moore eds., Springer-Verlag, NeW                such cancers include squamous cell cancer, small-cell lung
  York, pp. 269-315 (1994).                                               cancer, non-small cell lung cancer, gastrointestinal cancer,
     The term “diabodies” refers to small antibody fragments              pancreatic cancer, glioblastoma, cervical cancer, ovarian can
  With tWo antigen-binding sites, Which fragments comprise a              cer, liver cancer, bladder cancer, hepatoma, breast cancer,
  heavy-chain variable domain (VH) connected to a light-chain        60   colon cancer, colorectal cancer, endometrial carcinoma, sali
  variable domain (VL) in the same polypeptide chain (VH- L).             vary gland carcinoma, kidney cancer, liver cancer, prostate
  By using a linker that is too short to alloW pairing betWeen the        cancer, vulval cancer, thyroid cancer, hepatic carcinoma and
  tWo domains on the same chain, the domains are forced to pair           various types of head and neck cancer.
  With the complementary domains of another chain and create                The term “cytotoxic agent” as used herein refers to a sub
  tWo antigen-binding sites. Diabodies are described more fully      65   stance that inhibits or prevents the function of cells and/or
  in, for example, EP 404,097; WO 93/11161; and Hollinger et              causes destruction of cells. The term is intended to include
  al., Proc. Natl. Acad. Sci. USA, 90: 6444-6448 (1993).                  radioactive isotopes (e.g., I131, Il25,Y9O and Re186), chemo
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 49 of 372 PageID #:
                                  26448

                                                        US 7,846,441 B1
                                11                                                                    12
  therapeutic agents, and toxins such as enZymatically active            IL-3, IL-4, IL-5, IL-6, IL-7, IL-8, IL-9, IL-11, IL-12; a tumor
  toxins of bacterial, fungal, plant or animal origin, or frag           necrosis factor such as TNF-ot or TNF-B; and other polypep
  ments thereof.                                                         tide factors including LIF and kit ligand (KL).As used herein,
     A “chemotherapeutic agent” is a chemical compound use               the term cytokine includes proteins from natural sources or
  ful in the treatment of cancer. Examples of chemotherapeutic           from recombinant cell culture and biologically active equiva
  agents include adriamycin, doxorubicin, epirubicin, 5-?uo              lents of the native sequence cytokines.
  rouracil, cytosine arabinoside (“Ara-C”), cyclophosphamide,              The term “prodrug” as used in this application refers to a
  thiotepa, busulfan, cytoxin, taxoids, e.g. paclitaxel                  precursor or derivative form of a pharmaceutically active
  (TAXOL®, Bristol-Myers Squibb Oncology, Princeton, N1.)                substance that is less cytotoxic to tumor cells compared to the
  and docetaxel (Taxotere®, Rhone-Poulenc Rorer, Antony,                 parent drug and is capable of being enZymatically activated or
  France), methotrexate, cisplatin, melphalan, vinblastine,              converted into the more active parent form. See, e.g., Wilman,
  bleomycin, etoposide, ifosfamide, mitomycin C, mitox                   “Prodrugs in Cancer Chemotherapy” Biochemical Society
  antrone, vincristine, vinorelbine, carboplatin, teniposide,            Transactions, 14, pp. 375-382, 615th Meeting Belfast (1986)
  daunomycin, caminomycin, aminopterin, dactinomycin,                    and Stella et al., “Prodrugs: A Chemical Approach to Targeted
  mitomycins, esperamicins (see US. Pat. No. 4,675,187),                 Drug Delivery,” Directed Drug Delivery, Borchardt et al.,
  melphalan and other related nitrogen mustards. Also included           (ed.), pp. 247-267, Humana Press (1985). The prodrugs of
  in this de?nition are hormonal agents that act to regulate or          this invention include, but are not limited to, phosphate-con
  inhibit hormone action on tumors such as tamoxifen and                 taining prodrugs, thiophosphate-containing prodrugs, sul
  onapristone.                                                           fate-containing prodrugs, peptide-containing prodrugs,
    A “groWth inhibitory agent” When used herein refers to a        20   D-amino acid-modi?ed prodrugs, glycosylated prodrugs,
  compound or composition Which inhibits groWth of a cell,               [3-lactam-containing prodrugs, optionally substituted phe
  especially an ErbB2-overexpressing cancer cell either in vitro         noxyacetamide-containing prodrugs or optionally substituted
  or in vivo. Thus, the groWth inhibitory agent is one Which             phenylacetamide-containing prodrugs, 5-?uorocytosine and
  signi?cantly reduces the percentage of ErbB2 overexpressing            other 5-?uorouridine prodrugs Which can be converted into
  cells in S phase. Examples of groWth inhibitory agents            25   the more active cytotoxic free drug. Examples of cytotoxic
  include agents that block cell cycle progression (at a place           drugs that can be derivatiZed into a prodrug form for use in
  other than S phase), such as agents that induce G1 arrest and          this invention include, but are not limited to, those chemo
  M-phase arrest. Classical M-phase blockers include the vin             therapeutic agents described above.
  cas (vincristine and vinblastine), TAXOL®, and topo II                    By “solid phase” is meant a non-aqueous matrix to Which
  inhibitors such as doxorubicin, epirubicin, daunorubicin, eto     30   the antibodies used in accordance With the present invention
  poside, and bleomycin. Those agents that arrest G1 also spill          can adhere. Examples of solid phases encompassed herein
  over into S-phase arrest, for example, DNA alkylating agents           include those formed partially or entirely of glass (e.g., con
  such as tamoxifen, prednisone, dacarbaZine, mechlore                   trolled pore glass), polysaccharides (e.g., agarose), polyacry
  thamine, cisplatin, methotrexate, 5-?uorouracil, and ara-C.            lamides, polystyrene, polyvinyl alcohol and silicones. In cer
  Further information can be found in The Molecular Basis of             tain embodiments, depending on the context, the solid phase
  Cancer, Mendelsohn and Israel, eds., Chapter 1, entitled               can comprise the Well of an assay plate; in others it is a
  “Cell cycle regulation, oncogenes, and antineoplastic drugs”           puri?cation column (e.g., an a?inity chromatography col
  by Murakami et al. (WB Saunders: Philadelphia, 1995), espe             umn). This term also includes a discontinuous solid phase of
  cially p. 13. The 4D5 antibody (and functional equivalents             discrete particles, such as those described in US. Pat. No.
  thereof) can also be employed for this purpose.                   40   4,275,149.
     “Doxorubicin” is an athracycline antibiotic. The full                 A “liposome” is a small vesicle composed of various types
  chemical name of doxorubicin is (8S-cis)-10-[(3-amino-2,3,             of lipids, phospholipids and/or surfactant Which is useful for
  6-trideoxy-ot-L-lyxo-hexopyrano syl)oxy] -7, 8, 9, 1 O-tetrahy         delivery of a drug (such as the anti-ErbB2 antibodies dis
  dro-6,8,1 1-trihydroxy-8-(hydroxyacetyl)-1-methoxy-5,12                closed herein and, optionally, a chemotherapeutic agent) to a
  naphthacenedione.                                                 45   mammal. The components of the liposome are commonly
    The term “cytokine” is a generic term for proteins released          arranged in a bilayer formation, similar to the lipid arrange
  by one cell population Which act on another cell as intercel           ment of biological membranes.
  lular mediators. Examples of such cytokines are lymphok                   The term “package insert” is used to refer to instructions
  ines, monokines, and traditional polypeptide hormones.                 customarily included in commercial packages of therapeutic
  Included among the cytokines are groWth hormone such as           50   products, that contain information about the indications,
  human groWth hormone, N-methionyl human groWth hor                     usage, dosage, administration, contraindications and/or
  mone, and bovine groWth hormone; parathyroid hormone;                  Warnings concerning the use of such therapeutic products.
  thyroxine; insulin; proinsulin; relaxin; prorelaxin; glycopro
  tein hormones such as follicle stimulating hormone (FSH),                        II. Production of Anti-ErbB2 Antibodies
  thyroid stimulating hormone (TSH), and luteiniZing hormone        55
  (LH); hepatic groWth factor; ?broblast groWth factor; prolac             A description folloWs as to exemplary techniques for the
  tin; placental lactogen; tumor necrosis factor-0t and -[3; mul         production of the antibodies used in accordance With the
  lerian-inhibiting substance; mouse gonadotropin-associated             present invention. The ErbB2 antigen to be used for produc
  peptide; inhibin; activin; vascular endothelial groWth factor;         tion of antibodies may be, e.g., a soluble form of the extra
  integrin; thrombopoietin (TPO); nerve groWth factors such as      60   cellular domain of ErbB2 or a portion thereof, containing the
  NGF-B; platelet-groWth factor; transforming groWth factors             desired epitope. Alternatively, cells expressing ErbB2 at their
  (TGFs) such as TGF-ot and TGF-B; insulin-like groWth fac               cell surface (e.g. NIH-3T3 cells transformed to overexpress
  tor-I and -II; erythropoietin (EPO); osteoinductive factors;           ErbB2; or a carcinoma cell line such as SKBR3 cells, see
  interferons such as interferon-0t, -[3, and -y; colony stimulat        Stancovski et al. PNAS (USA) 88:8691-8695 [1991]) can be
  ing factors (CSFs) such as macrophage-CSF (M-CSF);                65   used to generate antibodies. Other forms of ErbB2 useful for
  granulocyte-macrophage-CSF (GM-CSF); and granulocyte                   generating antibodies Will be apparent to those skilled in the
  CSF (G-CSF); interleukins (ILs) such as IL-1, IL-lot, IL-2,            art.
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 50 of 372 PageID #:
                                  26449

                                                        US 7,846,441 B1
                                13                                                                      14
    (i) Polyclonal Antibodies                                             Calif. USA, and SP-2 or X63-Ag8-653 cells available from
    Polyclonal antibodies are preferably raised in animals by             the American Type Culture Collection, Rockville, Md. USA.
  multiple subcutaneous (sc) or intraperitoneal (ip) injections           Human myeloma and mouse-human heteromyeloma cell
  of the relevant antigen and an adjuvant. It may be useful to            lines also have been described for the production of human
  conjugate the relevant antigen to a protein that is immuno              monoclonal antibodies (Kozbor, .1. Immunol, 13313001
  genic in the species to be immunized, e.g., keyhole limpet              (1984); Brodeur et al., Monoclonal Antibody Production
  hemocyanin, serum albumin, bovine thyroglobulin, or soy                 Techniques andApplications, pp. 51-63 [Marcel Dekker, Inc.,
  bean trypsin inhibitor using a bifunctional or derivatizing             NeW York, 1987]).
  agent, for example, maleimidobenzoyl sulfosuccinimide                     Culture medium in Which hybridoma cells are groWing is
  ester (conjugation through cysteine residues), N-hydroxysuc             assayed for production of monoclonal antibodies directed
  cinimide (through lysine residues), glutaraldehyde, succinic            against the antigen. Preferably, the binding speci?city of
  anhydride, SOCl2, or RIN:C:NR, Where R and R1 are                       monoclonal antibodies produced by hybridoma cells is deter
  different alkyl groups.                                                 mined by immunoprecipitation or by an in vitro binding
     Animals are immunized against the antigen, immunogenic               assay, such as radioimmunoassay (RIA) or enzyme-linked
  conjugates, or derivatives by combining, e.g., 100 ug or 5 ug           immunoabsorbent assay (ELISA).
  of the protein or conjugate (for rabbits or mice, respectively)            The binding af?nity of the monoclonal antibody can, for
  With 3 volumes of Freund’s complete adjuvant and injecting              example, be determined by the Scatchard analysis of Munson
  the solution intradermally at multiple sites. One month later           et al., Anal. Biochem, 1071220 (1980).
  the animals are boosted With 1/5 to 1/10 the original amount of           After hybridoma cells are identi?ed that produce antibod
  peptide or conjugate in Freund’s complete adjuvant by sub          20   ies of the desired speci?city, a?inity, and/or activity, the
  cutaneous injection at multiple sites. Seven to 14 days later           clones may be subcloned by limiting dilution procedures and
  the animals are bled and the serum is assayed for antibody              groWn by standard methods (Goding, Monoclonal Antibod
  titer. Animals are boosted until the titer plateaus. Preferably,        ies: Principles and Practice, pp. 59-103 [Academic Press,
  the animal is boosted With the conjugate of the same antigen,           1986]). Suitable culture media for this purpose include, for
  but conjugated to a different protein and/or through a different   25   example, D-MEM or RPMI-1640 medium. In addition, the
  cross-linking reagent. Conjugates also can be made in recom             hybridoma cells may be groWn in vivo as ascites tumors in an
  binant cell culture as protein fusions. Also, aggregating               animal.
  agents such as alum are suitably used to enhance the immune               The monoclonal antibodies secreted by the subclones are
  response.                                                               suitably separated from the culture medium, ascites ?uid, or
    (ii) Monoclonal Antibodies                                       30   serum by conventional immunoglobulin puri?cation proce
    Monoclonal antibodies are obtained from a population of               dures such as, for example, protein A-Sepharose, hydroxyla
  substantially homogeneous antibodies, i.e., the individual              patite chromatography, gel electrophoresis, dialysis, or a?in
  antibodies comprising the population are identical except for           ity chromatography.
  possible naturally occurring mutations that may be present in             DNA encoding the monoclonal antibodies is readily iso
  minor amounts. Thus, the modi?er “monoclonal” indicates            35   lated and sequenced using conventional procedures (e.g., by
  the character of the antibody as not being a mixture of discrete        using oligonucleotide probes that are capable of binding spe
  antibodies.                                                             ci?cally to genes encoding the heavy and light chains of
     For example, the monoclonal antibodies may be made                   murine antibodies). The hybridoma cells serve as a preferred
  using the hybridoma method ?rst described by Kohler et al.,             source of such DNA. Once isolated, the DNA may be placed
  Nature, 2561495 (1975), or may be made by recombinant              40   into expression vectors, Which are then transfected into host
  DNA methods (US. Pat. No. 4,816,567).                                   cells such as E. coli cells, simian COS cells, Chinese Hamster
     In the hybridoma method, a mouse or other appropriate                Ovary (CHO) cells, or myeloma cells that do not otherWise
  host animal, such as a hamster, is immunized as hereinabove             produce immunoglobulin protein, to obtain the synthesis of
  described to elicit lymphocytes that produce or are capable of          monoclonal antibodies in the recombinant host cells. RevieW
  producing antibodies that Will speci?cally bind to the protein     45   articles on recombinant expression in bacteria of DNA encod
  used for immunization. Alternatively, lymphocytes may be                ing the antibody include Skerra et al., Curr Opinion in Immu
  immunized in vitro. Lymphocytes then are fused With                     nol., 51256-262 (1993) and Pluckthun, Immunol. Revs, 1301
  myeloma cells using a suitable fusing agent, such as polyeth            151-188 (1992).
  ylene glycol, to form a hybridoma cell (Goding, Monoclonal                In a further embodiment, antibodies or antibody fragments
  Antibodies: Principles and Practice, pp. 59-103 [Academic          50   can be isolated from antibody phage libraries generated using
  Press, 1986]).                                                          the techniques described in McCafferty et al., Nature, 348:
    The hybridoma cells thus prepared are seeded and groWn in             552-554 (1990). Clackson et al., Nature, 3521624-628 (1991)
  a suitable culture medium that preferably contains one or               and Marks et al., J. Mol. Biol., 2221581-597 (1991) describe
  more substances that inhibit the groWth or survival of the              the isolation of murine and human antibodies, respectively,
  unfused, parental myeloma cells. For example, if the parental      55   using phage libraries. Subsequent publications describe the
  myeloma cells lack the enzyme hypoxanthine guanine phos                 production of high af?nity (nM range) human antibodies by
  phoribosyl transferase (HGPRT or HPRT), the culture                     chain shuf?ing (Marks et al., Bio/Technology, 101779-783
  medium for the hybridomas typically Will include hypoxan                [1992]), as Well as combinatorial infection and in vivo recom
  thine, aminopterin, and thymidine (HAT medium), Which                   bination as a strategy for constructing very large phage librar
  substances prevent the groWth of HGPRT-de?cient cells.             60   ies (Waterhouse et al., Nuc. Acids. Res., 2112265-2266
    Preferred myeloma cells are those that fuse ef?ciently,               [1993]). Thus, these techniques are viable alternatives to tra
  support stable high-level production of antibody by the                 ditional monoclonal antibody hybridoma techniques for iso
  selected antibody-producing cells, and are sensitive to a               lation of monoclonal antibodies.
  medium such as HAT medium. Among these, preferred                          The DNA also may be modi?ed, for example, by substi
  myeloma cell lines are murine myeloma lines, such as those         65   tuting the coding sequence for human heavy- and light-chain
  derived from MOPC-21 and MPC-1 1 mouse tumors available                 constant domains in place of the homologous murine
  from the Salk Institute Cell Distribution Center, San Diego,            sequences (US. Pat. No. 4,816,567; Morrison, et al., Proc.
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 51 of 372 PageID #:
                                  26450

                                                         US 7,846,441 B1
                                15                                                                      16
  Natl. Acad. Sci. USA, 81 :6851 [1984]), or by covalentlyjoin               Alternatively, it is noW possible to produce transgenic ani
  ing to the immunoglobulin coding sequence all or part of the             mals (e.g., mice) that are capable, upon immunization, of
  coding sequence for a non-immunoglobulin polypeptide.                    producing a full repertoire of human antibodies in the absence
     Typically such non-immunoglobulin polypeptides are sub                of endogenous immunoglobulin production. For example, it
  stituted for the constant domains of an antibody, or they are            has been described that the homozygous deletion of the anti
  substituted for the variable domains of one antigen-combin               body heavy-chain joining region (JH) gene in chimeric and
  ing site of an antibody to create a chimeric bivalent antibody           germ-line mutant mice results in complete inhibition of
  comprising one antigen-combining site having speci?city for              endogenous antibody production. Transfer of the human
  an antigen and another antigen-combining site having speci               germ-line immunoglobulin gene array in such germ-line
  ?city for a different antigen.                                           mutant mice Will result in the production of human antibodies
     (iii) Humanized and Human Antibodies                                  upon antigen challenge. See, e.g., Jakobovits et al., Proc.
    Methods for humanizing non-human antibodies are Well                   Natl. Acad. Sci. USA, 90:2551 (1993); Jakobovits et al.,
  knoWn in the art. Preferably, a humanized antibody has one or            Nature, 362:255-258 (1993); Bruggermann et al., Year in
  more amino acid residues introduced into it from a source                Immuna, 7:33 (1993). Human antibodies can also be derived
  Which is non-human. These non-human amino acid residues                  from phage-display libraries (Hoogenboom et al., J. Mol.
  are often referred to as “import” residues, Which are typically          Biol, 227:381 (1991); Marks et al., J. Mal. Biol, 2221581
  taken from an “import” variable domain. Humanization can                 597 [1991]).
  be essentially performed folloWing the method of Winter and                (iv) Antibody Fragments
  co-Workers (Jones et al., Nature, 321 :522-525 (1986); Riech                Various techniques have been developed for the production
  mann et al., Nature, 332:323-327 (1988); Verhoeyen et al.,          20   of antibody fragments. Traditionally, these fragments Were
  Science, 239:1534-1536 [1988]), by substituting rodent                   derived via proteolytic digestion of intact antibodies (see,
  CDRs or CDR sequences for the corresponding sequences of                 e.g., Morimoto et al., Journal ofBiochemical andBiophysical
  a human antibody. Accordingly, such “humanized” antibod                  Methods 24:107-117 (1992) and Brennan et al., Science, 229:
  ies are chimeric antibodies (U .8. Pat. No. 4,816,567) Wherein           81 [1985]). HoWever, these fragments can noW be produced
  substantially less than an intact human variable domain has         25   directly by recombinant host cells. For example, the antibody
  been substituted by the corresponding sequence from a non                fragments can be isolated from the antibody phage libraries
  human species. In practice, humanized antibodies are typi                discussed above. Alternatively, Fab'-SH fragments can be
  cally human antibodies in Which some CDR residues and                    directly recovered from E. coli and chemically coupled to
  possibly some FR residues are substituted by residues from               form F(ab')2 fragments (Carter et al., Bio/Technology
  analogous sites in rodent antibodies.                               30   10: 163-167 [1992]). According to another approach, F(ab')2
     The choice of human variable domains, both light and                  fragments can be isolated directly from recombinant host cell
  heavy, to be used in making the humanized antibodies is very             culture. Other techniques for the production of antibody frag
  important to reduce antigenicity. According to the so-called             ments Will be apparent to the skilled practitioner. In other
  “best-?t” method, the sequence of the variable domain of a               embodiments, the antibody of choice is a single chain Fv
  rodent antibody is screened against the entire library of           35   fragment (scFv). See WO 93/16185.
  knoWn human variable-domain sequences. The human                           (v) Bispeci?c Antibodies
  sequence Which is closest to that of the rodent is then accepted           Bispeci?c antibodies are antibodies that have binding
  as the human framework region (PR) for the humanized anti                speci?cities for at least tWo different epitopes. Exemplary
  body (Sims et al., J Immunol, 151:2296 (1993); Chothia et                bispeci?c antibodies may bind to tWo different epitopes of the
  al., J. Mol. Biol, 196:901 [1987]). Another method uses a           40   ErbB2 protein. For example, one arm may bind an epitope in
  particular framework region derived from the consensus                   Domain 1 of ErbB2 such as the 7C2/7F3 epitope, the other
  sequence of all human antibodies of a particular subgroup of             may bind a different ErbB2 epitope, eg the 4D5 epitope.
  light or heavy chains. The same frameWork may be used for                Other such antibodies may combine an ErbB2 binding site
  several different humanized antibodies (Carter et al., Proc.             With binding site(s) for EGFR, ErbB3 and/or ErbB4. Alter
  Natl. Acad. Sci. USA, 89:4285 (1992); Presta et al., J. Immu        45   natively, an anti-ErbB2 arm may be combined With an arm
  n0l., 151 :2623 [1993]).                                                 Which binds to a triggering molecule on a leukocyte such as a
    It is further important that antibodies be humanized With              T-cell receptor molecule (e.g. CD2 or CD3), or Fc receptors
  retention of high a?inity for the antigen and other favorable            for IgG (FcyR), such as FcyRI (CD64), FcyRII (CD32) and
  biological properties. To achieve this goal, according to a              FcyRIII (CD16) so as to focus cellular defense mechanisms to
  preferred method, humanized antibodies are prepared by a            50   the ErbB2-expressing cell. Bispeci?c antibodies may also be
  process of analysis of the parental sequences and various                used to localize cytotoxic agents to cells Which express
  conceptual humanized products using three-dimensional                    ErbB2. These antibodies possess an ErbB2-binding arm and
  models of the parental and humanized sequences. Three                    an arm Which binds the cytotoxic agent (e.g. saporin, anti
  dimensional immunoglobulin models are commonly avail                     interferon-ot, vinca alkaloid, ricin A chain, methotrexate or
  able and are familiar to those skilled in the art. Computer         55   radioactive isotope hapten). Bispeci?c antibodies can be pre
  programs are available Which illustrate and display probable             pared as full length antibodies or antibody fragments (e.g.
  three-dimensional conformational structures of selected can              F(ab')2 bispeci?c antibodies).
  didate immunoglobulin sequences. Inspection of these dis                   Methods for making bispeci?c antibodies are knoWn in the
  plays permits analysis of the likely role of the residues in the         art. Traditional production of full length bispeci?c antibodies
  functioning of the candidate immunoglobulin sequence, i.e.,         60   is based on the coexpression of tWo immunoglobulin heavy
  the analysis of residues that in?uence the ability of the can            chain-light chain pairs, Where the tWo chains have different
  didate immunoglobulin to bind its antigen. In this Way, FR               speci?cities (Millstein et al., Nature, 305:537-539 [1983]).
  residues can be selected and combined from the recipient and             Because of the random assortment of immunoglobulin heavy
  import sequences so that the desired antibody characteristic,            and light chains, these hybridomas (quadromas) produce a
  such as increased a?inity for the target antigen(s), is achieved.   65   potential mixture of 10 different antibody molecules, of
  In general, the CDR residues are directly and most substan               Which only one has the correct bispeci?c structure. Puri?ca
  tially involved in in?uencing antigen binding.                           tion of the correct molecule, Which is usually done by a?inity
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 52 of 372 PageID #:
                                  26451

                                                       US 7,846,441 B1
                               17                                                                       18
  chromatography steps, is rather cumbersome, and the product            a procedure Wherein intact antibodies are proteolytically
  yields are loW. Similar procedures are disclosed in WO                 cleaved to generate F(ab')2 fragments. These fragments are
  93/08829, and in Traunecker et al., EMBO J, 10:3655-3659               reduced in the presence of the dithiol complexing agent
  (1991).                                                                sodium arsenite to stabiliZe vicinal dithiols and prevent inter
    According to a different approach, antibody variable                 molecular disul?de formation. The Fab‘ fragments generated
  domains With the desired binding speci?cities (antibody-an             are then converted to thionitrobenZoate (TNB) derivatives.
  tigen combining sites) are fused to immunoglobulin constant            One of the Fab'-TNB derivatives is then reconver‘ted to the
  domain sequences. The fusion preferably is With an immu                Fab'-thiol by reduction With mercaptoethylamine and is
  noglobulin heavy chain constant domain, comprising at least            mixed With an equimolar amount of the other Fab'-TNB
  part of the hinge, CH2, and CH3 regions. It is preferred to            derivative to form the bispeci?c antibody. The bispeci?c anti
  have the ?rst heavy-chain constant region (CH1) containing             bodies produced can be used as agents for the selective immo
  the site necessary for light chain binding, present in at least        biliZation of enZymes.
  one of the fusions. DNAs encoding the immunoglobulin                      Recent progress has facilitated the direct recovery of Fab‘
  heavy chain fusions and, if desired, the immunoglobulin light          SH fragments from E. coli, Which can be chemically coupled
  chain, are inserted into separate expression vectors, and are          to form bispeci?c antibodies. Shalaby et al., J Exp. Med, 175:
  co-transfected into a suitable host organism. This provides for        217-225 (1992) describe the production of a fully humanized
  great ?exibility in adjusting the mutual proportions of the            bispeci?c antibody F(ab')2 molecule. Each Fab' fragment Was
  three polypeptide fragments in embodiments When unequal                separately secreted from E. coli and subjected to directed
  ratios of the three polypeptide chains used in the construction        chemical coupling in vitro to form the bispeci?c antibody.
  provide the optimum yields. It is, hoWever, possible to insert    20   The bispeci?c antibody thus formed Was able to bind to cells
  the coding sequences for tWo or all three polypeptide chains           overexpressing the ErbB2 receptor and normal human T cells,
  in one expression vector When the expression of at least tWo           as Well as trigger the lytic activity of human cytotoxic lym
  polypeptide chains in equal ratios results in high yields or           phocytes against human breast tumor targets.
  When the ratios are of no particular signi?cance.                        Various techniques for making and isolating bispeci?c
     In a preferred embodiment of this approach, the bispeci?c      25   antibody fragments directly from recombinant cell culture
  antibodies are composed of a hybrid immunoglobulin heavy               have also been described. For example, bispeci?c antibodies
  chain With a ?rst binding speci?city in one arm, and a hybrid          have been produced using leucine Zippers. Kostelny et al., J.
  immunoglobulin heavy chain-light chain pair (providing a               ImmunoL, 148(5): 1547-1553 (1992). Theleucine Zipper pep
  second binding speci?city) in the other arm. It Was found that         tides from the Fos and Jun proteins Were linked to the Fab‘
  this asymmetric structure facilitates the separation of the       30   portions of tWo different antibodies by gene fusion. The anti
  desired bispeci?c compound from unWanted immunoglobu                   body homodimers Were reduced at the hinge region to form
  lin chain combinations, as the presence of an immunoglobu              monomers and then re-oxidized to form the antibody het
  lin light chain in only one half of the bispeci?c molecule             erodimers. This method can also be utiliZed for the produc
  provides for a facile Way of separation. This approach is              tion of antibody homodimers. The “diabody” technology
  disclosed in WO 94/04690. For further details of generating       35   described by Hollinger et al., Proc. Natl. Acad. Sci. USA,
  bispeci?c antibodies see, for example, Suresh et al., Methods          90: 6444-6448 (1993) has provided an alternative mechanism
  in Enzymology, 121 :210 (1986).                                        for making bispeci?c antibody fragments. The fragments
     According to another approach described in WO96/2701 1,             comprise a heavy-chain variable domain (VH) connected to a
  the interface betWeen a pair of antibody molecules can be              light-chain variable domain (VL) by a linker Which is too short
  engineered to maximiZe the percentage of heterodimers             40   to alloW pairing betWeen the tWo domains on the same chain.
  Which are recovered from recombinant cell culture. The pre             Accordingly, the VH and VL domains of one fragment are
  ferred interface comprises at least a part of the CH3 domain of        forced to pair With the complementary VL and VH domains of
  an antibody constant domain. In this method, one or more               another fragment, thereby forming tWo anti gen-binding sites.
  small amino acid side chains from the interface of the ?rst            Another strategy for making bispeci?c antibody fragments by
  antibody molecule are replaced With larger side chains (e.g.      45   the use of single-chain Fv (sFv) dimers has also been
  tyrosine or tryptophan). Compensatory “cavities” of identical          reported. See Gruber et al., J. ImmunoL, 152:5368 (1994).
  or similar siZe to the large side chain(s) are created on the            Antibodies With more than tWo valencies are contem
  interface of the second antibody molecule by replacing large           plated. For example, trispeci?c antibodies can be prepared.
  amino acid side chains With smaller ones (eg alanine or                Tutt et al. J. Immunol. 147: 60 (1991).
  threonine). This provides a mechanism for increasing the          50     (vi) Screening for Antibodies With the Desired Properties
  yield of the heterodimer over other unWanted end-products                Techniques for generating antibodies have been described
  such as homodimers.                                                    above. Those antibodies having the characteristics described
     Bispeci?c antibodies include cross-linked or “heterocon             herein are selected.
  jugate” antibodies. For example, one of the antibodies in the            To select for antibodies Which induce cell death, loss of
  heteroconjugate can be coupled to avidin, the other to biotin.    55   membrane integrity as indicated by, e.g., PI, trypan blue or
  Such antibodies have, for example, been proposed to target             7AAD uptake is assessed relative to control. The preferred
  immune system cells to unWanted cells (US. Pat. No. 4,676,             assay is the “PI uptake assay using BT474 cells”. According
  980), and for treatment of HIV infection (WO 91/003 60, W0             to this assay, BT474 cells (Which can be obtained from the
  92/200373, and EP 03089). Heteroconjugate antibodies may               American Type Culture Collection [Rockville, Md.]) are cul
  be made using any convenient cross-linking methods. Suit          60   tured in Dulbecco’s Modi?ed Eagle Medium (D-MEM):
  able cross-linking agents are Well knoWn in the art, and are           Ham’s F-12 (50:50) supplemented With 10% heat-inactivated
  disclosed in US. Pat. No. 4,676,980, along With a number of            FBS (Hyclone) and 2 mM L-glutamine. (Thus, the assay is
  cross-linking techniques.                                              performed in the absence of complement and immune effec
    Techniques for generating bispeci?c antibodies from anti             tor cells). The BT474 cells are seeded at a density of 3x 1 06 per
  body fragments have also been described in the literature. For    65   dish in 100><20 mm dishes and alloWed to attach overnight.
  example, bispeci?c antibodies can be prepared using chemi              The medium is then removed and replaced With fresh medium
  cal linkage. Brennan et al., Science, 229: 81 (1985) describe          alone or medium containing 10 ug/ml of the appropriate
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 53 of 372 PageID #:
                                  26452

                                                       US 7,846,441 B1
                               19                                                                      20
  MAb. The cells are incubated for a 3 day time period. Fol              complement-mediated cell killing and antibody-dependent
  loWing each treatment, monolayers are Washed With PBS and              cellular cytotoxicity (ADCC). See Caron et al., .1. Exp Med.
  detached by trypsiniZation. Cells are then centrifuged at 1200         176:1 191-1195 (1992) and Shopes, B. J Immunol.148:2918
  rpm for 5 minutes at 40 C., the pellet resuspended in 3 ml ice         2922 (1992). Homodimeric antibodies With enhanced anti
  cold Ca2+ binding buffer (10 mM Hepes, pH 7.4, 140 mM                  tumor activity may also be prepared using heterobifunctional
  NaCl, 2.5 mM CaCl2) and aliquoted into 35 mm strainer                  cross-linkers as described in Wolff et al. Cancer Research
  capped 12><75 tubes (1 ml per tube, 3 tubes per treatment              53:2560-2565 (1993). Alternatively, an antibody can be engi
  group) for removal of cell clumps. Tubes then receive PI (10           neered Which has dual Fc regions and may thereby have
  ug/ml). Samples may be analyZed using a FACSCANTM ?oW                  enhanced complement lysis and ADCC capabilities. See
  cytometer and FACSCONVERTTM CellQuest softWare (Bec                    Stevenson et al. Anti-Cancer Drug Design 3:219-230 (1989).
  ton Dickinson). Those antibodies Which induce statistically              (viii) Immunoconjugates
  signi?cant levels of cell death as determined by PI uptake are           The invention also pertains to immunoconjugates compris
  selected.                                                              ing the antibody described herein conjugated to a cytotoxic
     In order to select for antibodies Which induce apoptosis, an        agent such as a chemotherapeutic agent, toxin (eg an enZy
  “annexin binding assay using BT474 cells” is available. The            matically active toxin of bacterial, fungal, plant or animal
  BT474 cells are cultured and seeded in dishes as discussed in          origin, or fragments thereof), or a radioactive isotope (i.e., a
  the preceding paragraph. The medium is then removed and                radioconjugate).
  replaced With fresh medium alone or medium containing 10                 Chemotherapeutic agents useful in the generation of such
  ug/ml of the MAb. Following a three day incubation period,             immunoconjugates have been described above. EnZymati
  monolayers are Washed With PBS and detached by tryp siniZa        20   cally active toxins and fragments thereof Which can be used
  tion. Cells are then centrifuged, resuspended in Ca2+ binding          include diphtheria A chain, nonbinding active fragments of
  buffer and aliquoted into tubes as discussed above for the cell        diphtheria toxin, exotoxin A chain (from Pseudomonas
  death assay. Tubes then receive labeled annexin (e. g. annexin         aeruginosa), ricinA chain, abrinA chain, modeccinA chain,
  V-FTIC) (1 ug/ml). Samples may be analyZed using a FAC                 alpha-sarcin, Aleuri Zesfordi i proteins, dianthin proteins, Phy
  SCANTM ?oW cytometer and FACSCONVERTTM CellQuest                  25   Zolaca americana proteins (PAPI, PAPII, and PAP-S),
  softWare (Becton Dickinson). Those antibodies Which induce             momordica charanlia inhibitor, curcin, crotin, sapaonaria
  statistically signi?cant levels of annexin binding relative to         o?icinalis inhibitor, gelonin, mitogellin, restrictocin, pheno
  control are selected as apoptosis-inducing antibodies.                 mycin, enomycin and the tricothecenes. A variety of radio
     In addition to the annexin binding assay, a “DNA staining           nuclides are available for the production of radioconjugated
  assay using BT474 cells” is available. In order to perform this   30   anti-ErbB2 antibodies. Examples include 212Bi, 131I, 131In,
  assay, BT474 cells Which have been treated With the antibody           90Y and 186Re.
  of interest as described in the preceding tWo paragraphs are             Conjugates of the antibody and cytotoxic agent are made
  incubated With 9 ug/ml HOECHST 33342TM for 2 hr at 370                 using a variety of bifunctional protein coupling agents such as
  C., then analyZed on an EPICS ELITETM ?oW cytometer                    N-succinimidyl-3-(2-pyridyldithiol) propionate (SPDP),
  (Coulter Corporation) using MODFIT LTTM softWare (Verity          35   iminothiolane (IT), bifunctional derivatives of imidoesters
  SoftWare House). Antibodies Which induce a change in the               (such as dimethyl adipimidate HCL), active esters (such as
  percentage of apoptotic cells Which is 2 fold or greater (and          disuccinimidyl suberate), aldehydes (such as glutarelde
  preferably 3 fold or greater) than untreated cells (up to 100%         hyde), bis-aZido compounds (such as bis(p-aZidobenZoyl)
  apoptotic cells) may be selected as pro-apoptotic antibodies           hexanediamine), bis-diaZonium derivatives (such as bis-(p
  using this assay.                                                 40   diaZoniumbenZoyl)-ethylenediamine), diisocyanates (such
    To screen for antibodies Which bind to an epitope on ErbB2           as tolyene 2,6-diisocyanate), and bis-active ?uorine com
  bound by an antibody of interest, a routine cross-blocking             pounds (such as 1,5-di?uoro-2,4-dinitrobenZene). For
  assay such as that described in Antibodies, A Laboratory               example, a ricin immunotoxin canbe prepared as described in
  Manual, Cold Spring Harbor Laboratory, Ed HarloW and                   Vitetta et al. Science 238: 1098 (1987). Carbon-14-labeled
  David Lane (1988), can be performed. Alternatively, epitope       45   1 -isothiocyanatobenZyl-3 -methyldiethylene       triaminepen
  mapping can be performed by methods knoWn in the art.                  taacetic acid (MX-DTPA) is an exemplary chelating agent for
    To identify anti-ErbB2 antibodies Which inhibit groWth of            conjugation of radionucleotide to the antibody. See WO94/
  SKBR3 cells in cell culture by 50-100%, the SKBR3 assay                1 1026.
  described in WO89/06692 can be performed. According to                    In another embodiment, the antibody may be conjugated to
  this assay, SKBR3 cells are groWn in a 1:1 mixture of P12 and     50   a “receptor” (such streptavidin) for utiliZation in tumor pre
  DMEM medium supplemented With 10% fetal bovine serum,                  targeting Wherein the antibody-receptor conjugate is admin
  glutamine and penicillinstreptomycin. The SKBR3 cells are              istered to the patient, folloWed by removal of unbound con
  plated at 20,000 cells in a 35 mm cell culture dish (2 mls/35          jugate from the circulation using a clearing agent and then
  mm dish). 2.5 ug/ml of the anti-ErbB2 antibody is added per            administration of a “ligand” (e. g. avidin) Which is conjugated
  dish. After six days, the number of cells, compared to            55   to a cytotoxic agent (eg a radionucleotide).
  untreated cells are counted using an electronic COULTERTM                (ix) Immunoliposomes
  cell counter. Those antibodies Which inhibit groWth of the               The anti-ErbB2 antibodies disclosed herein may also be
  SKBR3 cells by 50-100% are selected for combination With               formulated as immunoliposomes. Liposomes containing the
  the apoptotic antibodies as desired.                                   antibody are prepared by methods knoWn in the art, such as
    (vii) Effector Function Engineering                             60   described in Epstein et al., Proc. Natl. Acad. Sci. USA,
    It may be desirable to modify the antibody of the invention          82:3688 (1985); HWang et al., Proc. Natl. Acad. Sci. USA,
  With respect to effector function, so as to enhance the effec          77:4030 (1980); and US. Pat. Nos. 4,485,045 and 4,544,545.
  tiveness of the antibody in treating cancer, for example. For          Liposomes With enhanced circulation time are disclosed in
  example cysteine residue(s) may be introduced in the Fc                US. Pat. No. 5,013,556.
  region, thereby alloWing interchain disul?de bond formation       65      Particularly useful liposomes can be generated by the
  in this region. The homodimeric antibody thus generated may            reverse phase evaporation method With a lipid composition
  have improved internalization capability and/ or increased             comprising phosphatidylcholine, cholesterol and PEG-de
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 54 of 372 PageID #:
                                  26453

                                                        US 7,846,441 B1
                                21                                                                        22
  rivatized phosphatidylethanolamine (PEG-PE). Liposomes                      A systematic method for preparing such an antibody vari
  are extruded through ?lters of de?ned pore size to yield                 ant having an increased in vivo half-life comprises several
  liposomes With the desired diameter. Fab‘ fragments of the               steps. The ?rst involves identifying the sequence and confor
  antibody of the present invention can be conjugated to the               mation of a salvage receptor binding epitope of an Fc region
  liposomes as described in Martin et al. J. Biol. Chem. 257:              of an IgG molecule. Once this epitope is identi?ed, the
  286-288 (1982) via a disul?de interchange reaction. A che                sequence of the antibody of interest is modi?ed to include the
  motherapeutic agent is optionally contained Within the lipo              sequence and conformation of the identi?ed binding epitope.
  some. See Gabizon et al. .1. National Cancer Inst. 81 (19)1484           After the sequence is mutated, the antibody variant is tested to
  (1989).                                                                  see if it has a longer in vivo half-life than that of the original
     (x) Antibody Dependent Enzyme Mediated Prodrug                        antibody. If the antibody variant does not have a longer in vivo
  Therapy (ADEPT)                                                          half-life upon testing, its sequence is further altered to include
    The antibodies of the present invention may also be used in            the sequence and conformation of the identi?ed binding
  ADEPT by conjugating the antibody to a prodrug-activating                epitope. The altered antibody is tested for longer in vivo
  enzyme Which converts a prodrug (eg a peptidyl chemo                     half-life, and this process is continued until a molecule is
  therapeutic agent, see WO81/01145) to an active anti-cancer              obtained that exhibits a longer in vivo half-life.
  drug. See, for example, WO 88/07378 and US. Pat. No.                       The salvage receptor binding epitope being thus incorpo
  4,975,278.                                                               rated into the antibody of interest is any suitable such epitope
    The enzyme component of the immunoconjugate useful                     as de?ned above, and its nature Will depend, e. g., on the type
  for ADEPT includes any enzyme capable of acting on a                     of antibody being modi?ed. The transfer is made such that the
  prodrug in such a Way so as to covert it into its more active,
                                                                      20   antibody of interest still possesses the biological activities
  cytotoxic form.                                                          described herein.
                                                                             The epitope preferably constitutes a region Wherein any
     Enzymes that are useful in the method of this invention               one or more amino acid residues from one or tWo loops of a Fc
  include, but are not limited to, alkaline phosphatase useful for         domain are transferred to an analogous position of the anti
  converting phosphate-containing prodrugs into free drugs;           25   body fragment. Even more preferably, three or more residues
  arylsulfatase useful for converting sulfate-containing pro               from one or tWo loops of the Fc domain are transferred. Still
  drugs into free drugs; cytosine deaminase useful for convert             more preferred, the epitope is taken from the CH2 domain of
  ing non-toxic 5-?uorocytosine into the anti-cancer drug,                 the Fc region (e.g., of an IgG) and transferred to the CH1,
  5-?uorouracil; proteases, such as serratia protease, thermol             CH3, or VH region, or more than one such region, of the
  ysin, subtilisin, carboxypeptidases and cathepsins (such as         30   antibody. Alternatively, the epitope is taken from the CH2
  cathepsins B and L), that are useful for converting peptide              domain of the Fc region and transferred to the CL region orVL
  containing prodrugs into free drugs; D-alanylcarboxypepti                region, or both, of the antibody fragment.
  dases, useful for converting prodrugs that contain D-amino                 In one most preferred embodiment, the salvage receptor
  acid substituents; carbohydrate-cleaving enzymes such as                 binding epitope comprises the sequence (5' to 3'): PKNS
  [3-galactosidase and neuraminidase useful for converting gly        35   SMISNTP (SEQ ID NO:3), and optionally further comprises
  cosylated prodrugs into free drugs; [3-lactamase useful for              a sequence selected from the group consisting of HQSLGTQ
  converting drugs derivatized With [3-lactams into free drugs;
  and penicillin amidases, such as penicillinV amidase or peni             (SEQ ID NO:4), HQNLSDGK (SEQ ID NO:5), HQNISDGK
  cillin G amidase, useful for converting drugs derivatized at             (SEQ ID NO:6), orVISSHLGQ (SEQ ID NO:7), particularly
                                                                           Where the antibody fragment is a Fab or F(ab')2. In another
  their amine nitrogens With phenoxyacetyl or phenylacetyl                 most preferred embodiment, the salvage receptor binding
  groups, respectively, into free drugs.Altematively, antibodies           epitope is a polypeptide containing the sequence(s) (5' to 3'):
  With enzymatic activity, also knoWn in the art as “abzymes”,
  can be used to convert the prodrugs of the invention into free           HQNLSDGK (SEQ ID NO: 5), HQNISDGK (SEQ ID NO: 6),
                                                                           or VISSHLGQ (SEQ ID NO:7) and the sequence: PKNS
  active drugs (see, e.g., Massey, Nature 328: 457-458 [1987]).            SMISNTP (SEQ ID NO:3).
  Antibody-abzyme conjugates can be prepared as described
                                                                             (xii) Puri?cation of Anti-ErbB2 Antibody
  herein for delivery of the abzyme to a tumor cell population.              When using recombinant techniques, the antibody can be
     The enzymes of this invention can be covalently bound to              produced intracellularly, in the periplasmic space, or directly
  the anti-ErbB2 antibodies by techniques Well known in the art            secreted into the medium. If the antibody is produced intra
  such as the use of the heterobifunctional crosslinking                   cellularly, as a ?rst step, the particulate debris, either host
  reagents discussed above. Alternatively, fusion proteins com        50   cells or lysed fragments, is removed, for example, by cen
  prising at least the antigen binding region of an antibody of            trifugation or ultra?ltration. Carter et al., Bio/Technology
  the invention linked to at least a functionally active portion of        10:163-167 (1992) describe a procedure for isolating anti
  an enzyme of the invention can be constructed using recom                bodies Which are secreted to the periplasmic space of E. coli.
  binant DNA techniques Well knoWn in the art (see, e.g., Neu              Brie?y, cell paste is thaWed in the presence of sodium acetate
  berger et al., Nature, 312: 604-608 [1984]).                        55   (pH 3.5), EDTA, and phenylmethylsulfonyl?uoride (PMSF)
    (xi) Antibody-Salvage Receptor Binding Epitope Fusions                 over about 30 min. Cell debris can be removed by centrifu
    In certain embodiments of the invention, it may be desir               gation. Where the antibody is secreted into the medium,
  able to use an antibody fragment, rather than an intact anti             supematants from such expression systems are preferably
  body, to increase tumor penetration, for example. In this case,          ?rst concentrated using a commercially available protein con
  it may be desirable to modify the antibody fragment in order        60   centration ?lter, for example, an Amicon or Millipore Pelli
  to increase its serum half life. This may be achieved, for               con ultra?ltration unit. A protease inhibitor such as PMSF
  example, by incorporation of a salvage receptor binding                  may be included in any of the foregoing steps to inhibit
  epitope into the antibody fragment (eg by mutation of the                proteolysis and antibiotics may be included to prevent the
  appropriate region in the antibody fragment or by incorporat             groWth of adventitious contaminants.
  ing the epitope into a peptide tag that is then fused to the        65     The antibody composition prepared from the cells can be
  antibody fragment at either end or in the middle, e. g., by DNA          puri?ed using, for example, hydroxylapatite chromatogra
  or peptide synthesis).                                                   phy, gel electrophoresis, dialysis, and a?inity chromatogra
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 55 of 372 PageID #:
                                  26454

                                                       US 7,846,441 B1
                               23                                                                       24
  phy, With af?nity chromatography being the preferred puri?             the composition may comprise a cytotoxic agent, cytokine or
  cation technique. The suitability of protein A as an a?inity           groWth inhibitory agent, provided that the cytotoxic agent is
  ligand depends on the species and isotype of any immuno                other than an anthracycline derivative, e.g. doxorubicin, or
  globulin Fc domain that is present in the antibody. ProteinA           epirubicin. Such molecules are suitably present in combina
  can be used to purify antibodies that are based on human Y1,           tion in amounts that are effective for the purpose intended.
  Y2, or Y4 heavy chains (Lindmark et al., J. Immunol. Melh.                The active ingredients may also be entrapped in microcap
  6211-13 [1983]). Protein G is recommended for all mouse                sules prepared, for example, by coacervation techniques or by
  isotypes and for human Y3 (Guss et al., EMBOJ. 5: 15671575             interfacial polymerization, for example, hydroxymethylcel
  [1986]). The matrix to Which the a?inity ligand is attached is         lulose or gelatin-microcapsules and poly-(methylmethacy
  most often agarose, but other matrices are available.                  late) microcapsules, respectively, in colloidal drug delivery
  Mechanically stable matrices such as controlled pore glass or          systems (for example, liposomes, albumin microspheres,
  poly(styrenedivinyl)benZene alloW for faster ?oW rates and             microemulsions, nano-particles and nanocapsules) or in mac
  shorter processing times than can be achieved With agarose.            roemulsions. Such techniques are disclosed in Remington's
  Where the antibody comprises a CH3 domain, the Bakerbond               Pharmaceutical Sciences 16th edition, Osol, A. Ed. (1980).
  ABXTM resin (J. T. Baker, Phillipsburg, N1.) is useful for               The formulations to be used for in vivo administration must
  puri?cation. Other techniques for protein puri?cation such as          be sterile. This is readily accomplished by ?ltration through
  fractionation on an ion-exchange column, ethanol precipita             sterile ?ltration membranes.
  tion, Reverse Phase HPLC, chromatography on silica, chro                 Sustained-release preparations may be prepared. Suitable
  matography on heparin SEPHAROSETM chromatography on                    examples of sustained-release preparations include semiper
  an anion or cation exchange resin (such as a polyaspartic acid    20   meable matrices of solid hydrophobic polymers containing
  column), chromatofocusing, SDS-PAGE, and ammonium                      the antibody, Which matrices are in the form of shaped
  sulfate precipitation are also available depending on the anti         articles, e. g. ?lms, or microcapsules. Examples of sustained
  body to be recovered.                                                  release matrices include polyesters, hydrogels (for example,
    FolloWing any preliminary puri?cation step(s), the mixture           poly(2-hydroxyethyl-methacrylate), or poly(vinylalcohol)),
  comprising the antibody of interest and contaminants may be       25   polylactides (US. Pat. No. 3,773,919), copolymers of
  subjected to loW pH hydrophobic interaction chromatogra                L-glutamic acid and y ethyl-L-glutamate, non-degradable
  phy using an elution buffer at a pH betWeen about 2.5-4.5,             ethylene-vinyl acetate, degradable lactic acid-glycolic acid
  preferably performed at loW salt concentrations (eg from               copolymers such as the LUPRON DEPOTTM (injectable
  about 0-0.25M salt).                                                   microspheres composed of lactic acid-glycolic acid copoly
                                                                    30   mer and leuprolide acetate), and poly-D-(—)-3-hydroxybu
                Ill. Pharmaceutical Formulations                         tyric acid. While polymers such as ethylene-vinyl acetate and
                                                                         lactic acid-glycolic acid enable release of molecules for over
    Therapeutic formulations of the antibodies used in accor             100 days, certain hydrogels release proteins for shorter time
  dance With the present invention are prepared for storage by           periods. When encapsulated antibodies remain in the body for
  mixing an antibody having the desired degree of purity With       35   a long time, they may denature or aggregate as a result of
  optional pharmaceutically acceptable carriers, excipients or           exposure to moisture at 370 C., resulting in a loss of biological
  stabiliZers (Remington's Pharmaceutical Sciences 16th edi              activity and possible changes in immunogenicity. Rational
  tion, Osol, A. Ed. [1980]), in the form of lyophiliZed formu           strategies can be devised for stabiliZation depending on the
  lations or aqueous solutions. Acceptable carriers, excipients,         mechanism involved. For example, if the aggregation mecha
  or stabiliZers are nontoxic to recipients at the dosages and      40   nism is discovered to be intermolecular SiS bond formation
  concentrations employed, and include buffers such as phos              through thio-disul?de interchange, stabiliZation may be
  phate, citrate, and other organic acids; antioxidants including        achieved by modifying sulfhydryl residues, lyophiliZing from
  ascorbic acid and methionine; preservatives (such as octade            acidic solutions, controlling moisture content, using appro
  cyldimethylbenZyl ammonium chloride; hexamethonium                     priate additives, and developing speci?c polymer matrix
  chloride; benZalkonium chloride, benZethonium chloride;           45   compositions.
  phenol, butyl or benZyl alcohol; alkyl parabens such as
  methyl or propyl paraben; catechol; resorcinol; cyclohex                      IV. Treatment With the Anti-ErbB2 Antibodies
  anol; 3-pentanol; and m-cresol); loW molecular Weight (less
  than about 10 residues) polypeptides; proteins, such as serum            It is contemplated that, according to the present invention,
  albumin, gelatin, or immunoglobulins; hydrophilic polymers        50   the anti-ErbB2 antibodies may be used to treat various con
  such as polyvinylpyrrolidone; amino acids such as glycine,             ditions characterized by overexpression and/or activation of
  glutamine, asparagine, histidine, arginine, or lysine;                 the ErbB2 receptor. Exemplary conditions or disorders
  monosaccharides, disaccharides, and other carbohydrates                include benign or malignant tumors (e. g. renal, liver, kidney,
  including glucose, mannose, or dextrins; chelating agents              bladder, breast, gastric, ovarian, colorectal, prostate, pancre
  such as EDTA; sugars such as sucrose, mannitol, trehalose or      55   atic, lung, vulval, thyroid, hepatic carcinomas; sarcomas;
  sorbitol; salt-forming counter-ions such as sodium; metal              glioblastomas; and various head and neck tumors); leukemias
  complexes (e.g. Zn-protein complexes); and/ or non-ionic sur           and lymphoid malignancies; other disorders such as neu
  factants such as TWEENTM, PLURONICSTM or polyethylene                  ronal, glial, astrocytal, hypothalamic and other glandular,
  glycol (PEG).                                                          macrophagal, epithelial, stromal and blastocoelic disorders;
    The formulation herein may also contain more than one           60   and in?ammatory, angiogenic and immunologic disorders.
  active compound as necessary for the particular indication               The antibodies of the invention are administered to a
  being treated, preferably those With complementary activities          human patient, in accord With knoWn methods, such as intra
  that do not adversely affect each other. For example, it may be        venous administration as a bolus or by continuous infusion
  desirable to further provide antibodies Which bind to EGFR,            over a period of time, by intramuscular, intraperitoneal,
  ErbB2 (eg an antibody Which binds a different epitope on          65   intracerobrospinal, subcutaneous, intra-articular, intrasyn
  ErbB2), ErbB3, ErbB4, or vascular endothelial factor                   ovial, intrathecal, oral, topical, or inhalation routes. Intrave
  (VEGF) in the one formulation. Alternatively, or in addition,          nous administration of the antibody is preferred.
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 56 of 372 PageID #:
                                  26455
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 57 of 372 PageID #:
                                  26456
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 58 of 372 PageID #:
                                  26457
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 59 of 372 PageID #:
                                  26458
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 60 of 372 PageID #:
                                  26459
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 61 of 372 PageID #:
                                  26460
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 62 of 372 PageID #:
                                  26461




                    EXHIBIT B
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 63 of 372 PageID #:
                                  26462
                                                                                                 US007892549B2


  (12) United States Patent                                                    (10) Patent N0.2                 US 7,892,549 B2
         Paton et al.                                                          (45) Date of Patent:                      *Feb. 22, 2011

  (54)    TREATMENT WITH ANTI-ERBB2                                              5,578,482 A      11/1996 Lippman et a1.
          ANTIBODIES                                                             5,587,458 A      12/1996 King et a1.
                                                                                 5,604,107 A       2/1997 Carne et a1.
  (75) Inventors: Virginia E. Paton, Oakland, CA (US);                           5,641,869 A       @997 vandlzn et 31‘
                          Steven Shak, Burlingame, CA (Us);                      5,663,144 A       9/1997 Greene et 31.
                          Susan D. Hellmann, San Carlos, CA                      5,677,171 A      “M997 Hudziak et al‘
                          (US)                                                   5,705,157 A       1/1998 Greene

  (73) Assignee: ginengech, Inc., South San Francisco,                                       i                       it :1:
                              (U )                                               5,725,856   A     3/1998   HudZiak et a1.
  (*)     Notice:         Subject to any disclaimer, the term of this            5,726,023   A     3/1998   Cheever et al'
                          patent is extended or adjusted under 35                5,728,687   A     3/1998   Bissery
                          U.S.C. 154(b) by 1827 days.                            5,747,261   A     5/1998   King et :11.
                                                                                 5,770,195 A       6/1998 HudZiak et al.
                          This patent is subject to a terminal dis-              5,772,997 A       6/1998 Hudziak et a1‘
                          Clalmer-                                               5,776,427 A       7/1998 Thorpe etal.
  (21)    Appl' NO‘: 10656324                                                    5,783,186 A       7/1998 Arakawa et a1.
                                                                                 5,783,404 A       7/1998 Koski
  (22)    Filed;          Feb 3, 2003                                            5,801,005 A       9/1998 Cheever et a1.
                                                                                 5,804,396 A       9/1998 Plowman
  (65)                       Prior Publication Data                              5,821,337 A      10/1998 Carter et a1.
          Us 2004/0037823 A9               Feb. 26, 2004                         5,824,311 A      10/1998 Greene etal
                                                                                 5,834,229 A      11/1998 Vandlen et 31.
                     Related US. Application Data                                5,837,243 A      11/1998 Deo et a1.
  (63)    Continuation of application No. 09/208,649, ?led on                    5’837’523 A      “H998 Greene et 31'
          Dec' 10 1998'                                                          5,840,525 A      11/1998 Vandlen et a1.
               _ _’           _   _                                              5,846,538 A      12/1998   Cheever et a1.
  (60)    Prov1s1onal appl1cat1on No. 60/069,346, ?led on Dec.
          12, 1997.
  51      Int. Cl.                                                                                          -
  ( ) A61K 39/395                      (2006.01)                                                     (Commued)
          C07K 16/28                   (2006.01)                                       FOREIGN PATENT DOCUMENTS
          C07K 16/30                   (2006.01)
  (52)    us. Cl. ............ .. 424/143.1, 424/1301, 424/1331,          EP                 0599274 A1         6/1994
                      424/134.1; 424/135.1; 424/136.1; 424/138.1;
                      424/141.1; 424/152.1; 424/155.1; 424/156.1;
                                                   424/172.1; 424/174.1                                     .
  (58)    Field of Classi?cation Search ............ .. 424/1301,                                    (Commued)
                      424/133.1,138.1,141.1,143.1,155.1,174.1,                                OTHER PUBLICATIONS
                      424/134.1,135.1,1361,152.1,1561,172.1
          See application ?le for complete search history.                Kim,        et 31, 1119 1 Cancer, 1021 428-434, 2002*
  (56)                      References Cited                                                         (Continued)
                     U.S. PATENT DOCUMENTS                                Primary ExamineriAlana M. Harris
                                                                          Assistant ExamineriAnne L Holleran
         4,017,471    A       4/1977    Davies
         4,753,894    A       6/1988    Frankel et a1.
                                                                          (74) Attorney, Agent, or FirmiAmold & Porter LLP; Diane
         4,935,341    A       6/1990    Bargmann et a1.                   Marschang; Ginger R. Dreger
         4,943,533    A       7/1990    Mendelsohn et a1.
         4,968,603    A      11/1990    Slamon etal.                      (57)                      ABSTRACT
         4,975,278    A      12/1990    Senter et a1.
         4,994,558    A       2/1991    Armour et a1.
         5,169,774    A      12/1992    Frankel et a1.                    The present invention concerns the treatment of disorders
         5,183,884    A       2/1993    Kraus etal.                       characterized by the overexpression of ErbB2. More speci?
         5,288,477    A       2/1994    Bacus                             cally, the invention concerns the treatment of human patients
         5,359,046    A      10/1994    Capon et a1.                      susceptible to or diagnosed With cancer overexpressing
         5,367,060    A      11/1994    Vandlen et a1.                    ErbB2 With a combination of an anti-ErbB2 antibody and a
         5,401,638 A          3/1995 Carneyetal.                          chemotherapeutic agent other than an anthracycline, e.g.
         5,464,751    A      11/1995    Greene et a1.
                                                                          doxorubicin or epirubicin.
         5,480,968    A       1/1996    Kraus et a1.
         5,514,554    A       5/1996    Bacus
         5,571,894    A      11/1996    Wels etal.                                           17 Claims, 1 Drawing Sheet
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 64 of 372 PageID #:
                                  26463

                                                     US 7,892,549 B2
                                                          Page 2

                   US. PATENT DOCUMENTS                            2006/0121044   A1    6/2006    Amler et a1.
                                                                   2006/0165702   A1    7/2006    Allison etal.
       5,846,749 A      12/1998 51991011 eta1~                     2006/0188509   A1    8/2006    Deryncketal.
       5,856,089 A       V1999 Wang etal-                          2006/0193854   A1    8/2006    Adams et a1.
       5,856,110 A       V1999 Vandlen er 91-                      2006/0198843   A1    9/2006    Adams et a1.
       5,859,206 A       1/1999 Vandlen eta1~                      2006/0204505   A1    9/2006    Sliwkowskietal.
       5,869,445 A       2/1999 Cheeveretal                        2006/0210561   A1    9/2006    Baughman etal.
       5,876,712 A       3/1999 CheeVeretaL                        2006/0228745   A1   10/2006    Mass
       5,877,305 A       3/1999 Huston eta1~                       2006/0275305   A1   12/2006    Bryant
       5,908,835 A       6/1999 Bissery                            2006/0275306 A1      12/2006 Andyaetal.
       5,910,486   A     6/1999   Curiel e191                      2007/0020261   A1     1/2007   Sliwkowskietal.
       5,922,845   A     7/1999   D90 eta1~                        2007/0026001   A1     2/2007   Ashkenazietal.
       5,925,519   A     7/1999   Jensen eta1~                     2007/0037228   A1     2/2007   Moecks et a1.
       5939531     A     8/1999   W918 eta1~                       2007/0166753   A1     7/2007   Mass
       5977322     A    11/1999   Marksetal                        2007/0184055   A1     8/2007   Sliwkowski
       5,985,553   A    11/1999   King eta1~                       2007/0202516   A1     8/2007   Mass
       5994071     A    11/1999   ROSS 9M1                         2007/0224203   A1     9/2007 Friess et a1.
       6,015,567 A       1/2000 Huclzlaketd                        2007/0269429 A1     11/2007 Kelseyetal.
       6,028,059 A      2/2000 Cunel er 91-                        2007/0292419 A1      12/2007 Hellmann
       6,054,297 A      4/2000 Carter et a1.
       6,054,561 A      4/2000 Ring
       6,123,939 A       9/2000 Shawver et a1.                              FOREIGN PATENT DOCUMENTS
       6,165,464   A    12/2000   Hudziaketal.                 EP                  616812 A1        9/1994
       6,214,388   B1    4/2001   Benz et a1.                  EP                 0711565 B1        g/199g
       6,214,863   B1    4/2001   Bissery                      JP                 3.240498         10/1991
       6,267,958   B1    7/2001   Andyaetal.                   JP                 5.117165          5/1993
       6,270,765   B1    8/2001   Deo et a1.                   JP                 5.170667          7/1993
       6,316,462   B1   11/2001   Bishop et a1.                JP                 5.213775          g/1993
       6,333,348   B1   12/2001   Vogelet a1.                  JP              5.317084            12/1993
       6,339,142   B1    1/2002   Basey et 31.                 JP             95006982 B2           1/1995
       6,387,371   B1    5/2002   Hudziaketal.                 JP               7.59588             3/1995
       6,395,272   B1    5/2002   Deo et a1.                   JP               2761543 B2          6/199g
       6,395,712   B1    5/2002   Hung et a1.                  JP               2895105 B2          5/1999
       6,399,063   B1    6/2002   Hudziak et a1.               W0           W0 37/076216           12/19g7
       6,407,213   B1    6/2002   Carter 61 a1.                W0           WO 89/06692             '7/l989

       6,512,097 B1
       6,627,196 B1
                         1/2003 Margietal.
                         92003 Bau
                                             1
                                      man eta.
                                                               W0           Wow/02062               2,1991
       6,639,055 Bi iii/20in 6min.                             $3           $33833;                 3133;
       6,685,940   B2    2/2004   Andya et a1.                 W0           WO93/03741              3/1993
       6,719,971   B1    4/2004   Carter et a1.
       6,800,738   B1   10/2004   Caner et a1.                 W0           WO    93/1222‘)         6/1993
       6,821,515   B1   11/2004   Clelandetal.                 W0           WO    93/16185          8/1993
       7,041,292   B1    5/2006   Sliwkowski                   W0           WO    93/2132          10/1993
       7,060,268   B2    6/2006   Andya et a1.                 W0           WO    93/21319         10/1993
       7,097,840   B2    8/2006   Erickson et a1.              W0           WO    94/00136          l/1994
   2001/0014326    A1    8/2001   Andya et a1.                 W0           W0    94/22478         10/1994
   2002/0001587    A1    1/2002   Erickson et a1.              W0           WO    94/28127         12/1994
   2002/0076408    A1    6/2002   Buchsbaum                    W0           W0    95/16051          6/1995
   2002/0155527    A1   10/2002   Stuart et a1.                W0           W0    95/17507          6/1995
   2003/0103973    A1    6/2003   Rockwell etal.               W0           W0    95/2g4g5         10/1995
   2003/0108545    A1    6/2003   Rockwell etal.               W0           WO    96/07321          3/1996
   2003/0147884    A1    8/2003   Paton et a1.                 W0           WO    96/1667}          6/1996
   2003/0170234    A1    9/2003   Hellmann                     W0           W0    96/l8409          6/l996

   2004/0013660    A1    1/2004 Blssery                        W0           WO 97/00271             1,1997
   2004/0037823    A9    2/2004 Paton et a1.                   W0           WO 97/20858             6,1997
   2004/0037824    A1    2/2004 Baughman et a1.
   2004/0106161    A1    6/2004 Bossenmaier et 31.             W0           WO 97/27848             8/1997
                                                               W0           W0 97/38731            10/1997
   2004/0236078    A1   11/2004   Carter et a1.
   2004/0258685    A1   12/2004   Brunetta et a1.              W0           WO 98/02463             V1998
   2005/0002928    A1    1/2005   Hellmann                     W0           WO 98/17797             4/1998
   2005/0208043    A1    9/2005   Adams et a1.                 W0           WO 98/18489             5/1998
   2005/0238640    A1   10/2005   Sliwkowski                   W0           WO 98/33914             8/1998
   2005/0244417    A1   11/2005   Ashkenazi et a1.             W0           WO 98/45479            10/1998
   2006/0013819 A1       1/2006 Kelsey                         W0           W0 99/24401             5/1999
   2006/0018899    A1   1/2006    Kao et a1.                   W0           W0 99/25320             5/1999
   2006/0034840    A1   2/2006    Agus                         W0           W0 99/31140             6/1999
   2006/0034842    A1   2/2006    Adams et a1.                 W0           W0 00/61145            10/2000
   2006/0073143    A1   4/2006    Adams et a1.                 W0           W0 00/61185            10/2000
   2006/0083739    A1   4/2006    Sliwkowski                   W0           W0 00/69460 A1         11/2000
   2006/0088523    A1   4/2006    Andya et a1.                 W0           W0 01/87334            11/2001
   2006/0099201    A1   5/2006    Andya et a1.                 W0          W0 02/055106             7/2002
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 65 of 372 PageID #:
                                  26464

                                                            US 7,892,549 B2
                                                                      Page 3

  W0        WO 2007/145862 A2         12/2007                              Piccart et al., “HER2: a ‘predictive factor’ ready to use in the daily
                                                                           management of breast cancer patients?” European Journal ofCancer
                     OTHER PUBLICATIONS
                                                                           36(14):1755-1761 (Sep. 2000).
                                                                           Piccart, M., “Closing remarks and treatment guidelines” European
  Nabholtz, J .M., et al, Breast Cancer Research and Treatment, 64(1):     Journal ofCancer 37(Suppl. 1):S30-S33 (Jan. 2001).
  p. 82, #327, 2000*                                                       Pietras et al ., “HER-2 tyrosine kinase pathway targets estrogen recep
                                                                           tor and promotes hormone-independent growth in human breast can
  Nabholtz, J. M., et al., European Journal of Cancer, 37(suppl. 6):
  S190, #695, 2001 .*                                                      cer cells” Oncogene 10(12):2435-2446 (Jun. 15, 1995).
  Perez et al., Seminars in Oncology, 23(5, suppl 11): 41-45, Oct.         Pietras et al., “Heregulin promotes growth of human breast cancer
  1996*                                                                    cells with HER-2 (erb B2) recptors” Proceedings of the American
  van Oosterom et al., “Docetaxel (Taxotere), a review of preclinical      Association for Cancer Research (Abstract No. 573) 34:96 (Mar.
  and clinical experience. Part II: Clinical experience” Anti-Cancer       1993).
                                                                           Read et al., “Hormonal modulation of HER-2/neu protooncogene
  Drugs (Abstract only) 6(3):356-368 (Jun. 1995).                          messenger ribonucleic acid and p185 protein expression in human
  Albanell et al., “Trastuzumab, a humanized anti-HER2 monoclonal
  antibody, for the treatment of breast cancer” Drugs of Today             breast cancer cell lines” Cancer Reserach 50(13):3947-3951 (Jul. 1,
  35(12):931-946 (1999).                                                   1990).
  “Amino glutethimide”      MartindaleiThe         Complete      Drug      Warri et al., “Estrogen suppression of erbB2 expression is associated
                                                                           with increased growth rate of ZR-75-1 human breast cancer cells in
  ReferenceiMonographs (website version of product information)            vitro and in nude mice” International Journal of Cancer 49(4):616
  pp. 1-4 (2003).
  Argiris and DiGiovanna, “Synergistic interactions between                623 (Oct. 21, 1991).
  tamoxifen and HERCEPTIN TM” Proceedings of the American                  Witters et al., “Enhanced anti-proliferative activity of the combina
                                                                           tion of tamoxifen plus HER-2-neu antibody” Breast Cancer
  Association for Cancer Research (Abstract #4565) 41:718 (Mar.
                                                                           Research & Treatment 42(1):1-5 (Jan. 1997).
  2000).                                                                   “Are adjuvant Herceptin trials using the wrong drugs?” Scrip
  “Arimidex (anastrozole) Tablets” Physicians’ Desk Reference
  (website version of product information) pp. 1-14 (2003).                2493:21 (Nov. 26, 1999).
  “Aromasin (exemestane tablets)” Physicians’ Desk Reference               Arteaga et al., “pl85c'erl’B'2 Signaling Enhances Cisplatin-induced
                                                                           Cytotoxicity in Human Breast Carcinoma Cells: Association
  (website version of product information) pp. 1-9 (2003).                 Between an Oncogenic Receptor Tyrosine Kinase and Drug-induced
  Benz et al., “Estrogen-dependent, tamoxifen-resistant tumorigenic
  growth of MCF-7 cells transfected with HER2/neu” Breast Cancer           DNA Repair” Cancer Research 54(14):3758-3765 (Jul. 15, 1994).
                                                                           Bacus et al ., “Differentiation of Cultured Human Breast Cancer Cells
  Research & Treatment 24(2):85-95 (1992).
                                                                           (AU-565 and MCF-7) Associated With Loss of Cell Surface HER-2/
  Brueggemeier, R., “Aromatase, aromatase inhibitors, and breast can
  cer” American Journal of Therapeutics 8(5):333-344 (Sep.-Oct.            neu Antigen” Molecular Carcinogenesis 3(6):350-362 (1990).
                                                                           Bacus et al., “Tumor-inhibitory Monoclonal Antibodies to the HER
  2001).                                                                   2/Neu Receptor Induce Differentiation of Human Breast Cancer
  “A concerted attack on cancer” Scrip Magazine 2617(Review Issue
                                                                           Cells” Cancer Research 52(9):2580-2589 (May 1, 1992).
  2000):68-70 (Feb. 14, 2001).                                             Baselga and Mendelsohn, “Receptor Blockade With Monoclonal
  Dati et al., “Inhibition of c-erbB-2 oncogene expression by estrogens    Antibodies As Anti-Cancer Therapy” Pharmac. Ther 64:127-154
  in human breast cancer cells” Oncogene 5(7): 1001-1006 (Jul. 1990).
  “Femara (letrozole tablets)” Physicians’ Desk Reference (website         (1994).
                                                                           Baselga et al., “Anti HER2 Humanized Monoclonal Antibody (MAb)
  version of product information) pp. 1-13 (2003).                         Alone and in Combination with Chemotherapy Against Human
  Grem et al., “A phase II evaluation of combination chemotherapy          Breast Carcinoma Xenografts” Proceedings ofASCO-1 3th Annual
  plus amino glutethimide in women with metastatic or recurrent breast
  carcinoma. An Eastern Cooperative Oncology Group Pilot Study”            Meeting (Abstract #53), Dallas, TX 13:63 (Mar. 1994).
                                                                           Baselga et al., “Antitumor activity of paclitaxel in combination with
  American Journal ofClinical Oncology 11(5):528-534 (Oct. 1988).          anti-growth factor receptor monoclonal antibodies in breast cancer
  Hamilton and Piccart, “The contribution of molecular markers to the      xenografts” Proceedings of the American Association for Cancer
  prediction of response in the treatment of breast cancer: a review of
                                                                           Research (Abstract No. 2262) 35:380 (Mar. 1994).
  the literature on HER-2, p53 and BCL-2” Annals of Oncology               Baselga et al., “Antitumor effects of doxorubicin in combination with
  11(6):647-663 (Jun. 2000).                                               anti-epidermal growth factor receptor monoclonal antibodies” Jour
  Kaufmann et al., “Exemestane is superior to megestrol acetate after      nal of the National Cancer Institute 85(16):1327-1333 (Aug. 18,
  tamoxifen failure in postmenopausal women with advanced breast
  cancer: Results of a phase III randomized double-blind trial” Journal
                                                                           1993).
                                                                           Baselga et al., “HER2 Overexpression and Paclitaxel Sensitivity in
  ofClinical Oncology 18(7):1399-1411 (Apr. 2000).                         Breast Cancer: Therapeutic Implications” Oncology (Supplement
  Konecny et al., “New drugs in breast cancer therapy: Current position    No.2) 11(3):43-48 (Mar. 1997).
  and      future   perspectives”    Gynaekologisch-Geburtshih‘liche       Baselga et al., “Monoclonal Antibodies Directed Against Growth
  Rundschau (English language abstract only) 37(2):54-61 (Oct.             Factor Receptors Enhance the Ef?cacy of Chemotherapeutic
  1997).                                                                   Agents.” Annals ofOncology (abstract #010) 5(Suppl. 5) (1994).
  Kunisue et al., “Anti-HER2 antibody enhances the growth inhibitory       Baselga et al., “Phase II Study of Weekly Intravenous Recombinant
  effect of anti-oestrogen on breast cancer cells expressing both          Humanized Anti-p185HER2 Monoclonal Antibody in Patients With
  oestrogen receptors and HER2” British Journal of Cancer 82(1):46         HER2/neu-Overexpressing Metastatic Breast Cancer” J Clin.
  51 (Jan. 2000).                                                          Oncol. 14(3):737-744 (Mar. 1996).
  Lohrisch and Piccart, “Breast cancer: new aspects of adjuvant hor        Baselga et al., “Recombinant Humanized Anti-HER2 Antibody
  monal therapy” Annals of Oncology 11(Suppl. 3): 13-25 (2000).            (Herceptin) Enchances the Antitumor Activity of Paclitaxel and
  Mizukami et al., “Effects of tamoxifen, medroxyprogesterone acetate      Doxorubicin against HER2/neu Overexpessing Human Breast Can
  and estradiol on tumor growth and oncogene expression in MCF-7           cer Xenografts” Cancer Research 58:2825-2831 (Jul. 1998).
  breast cancer cell line transplanted into nude mice” Anticancer          Bunn et al., “HER2/neu expression and effects of Herceptin alone
  Research 11(3): 1333-1338 (May-Jun. 1991).                               and in combination with cytotoxic agents in lung cancer” Proceed
  Pegram et al., “Effect of erbB-2 (HER-2/neu) overexpression on           ings oftheAmerican Association for Cancer Research (Abstract No.
  chemotherapeutic drug sensitivity in human breast and ovarian can        4571) 41:719 (Mar. 2000).
  cer cells” Proceedings of the American Association for Cancer            Burris et al., “Phase II trial of docetaxel and Herceptin(R) as First- or
  Research (Abstract No. 152) 34:26 (Mar. 1993).                           second-line chemotherapy for women with metastatic breast cancer
  Piccart and Kaufmann, “Introduction” European Journal of Cancer          whose tumours overexpress HER2” European Journal of Cancer
  37(Suppl. 1):S1-S2 (Jan. 2001).                                          (Abstract No. 1293) 35(4):S322 (Sep. 1999).
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 66 of 372 PageID #:
                                  26465

                                                             US 7,892,549 B2
                                                                      Page 4

  Carmichael et al., “Advanced breast cancer: a phase II trial with        Hudziak et al., “p185HER2 Monoclonal Antibody Has Antiprolifera
  gemcitabine” Journal of Clinical Oncology 13(11):2731-2736 (Nov.         tive Effects In Vitro and Sensitizes Human Breast Tumor Cells to
  1995).                                                                   Tumor Necrosis Factor” Molecular & Cellular Biology 9(3): 1 165
  Carmichael et al., “Advanced breast cancer: investigational role of      1172 (Mar. 1989).
  gemcitabine” European Journal of Cancer 33(Suppl. 1):S27-S30             Hynes and Stern., “The Biology of erbB-2/neu/HER-2 and Its Role in
  (Jan. 1997).                                                             Cancer.” Biochimica et Biophysica Acta 1198(2-3):165-184 (Dec.
  Carter et al., “Humanization of an Anti-p185”ERZ Antibody For            30, 1994).
  Human Cancer Therapy” Proc. Natl. Acad Sci. USA 89:4285-4289             Ilgen et al., “Characterization of anti-HEIU2 antibodies which inhibit
  (May 1992).                                                              the growth of breast tumor cells in vitro” Proceedings of the Ameri
  Clemons et al., “Review of recent trials of chemotherapy for             can Association for Cancer Research (abstract #3209) 37:470 (Mar.
  advanced Breast cancer: studies excluding taxanes” European Jour         1996).
  nal ofCancer 33(13):2171-2182 (Nov. 1997).                               Kasprzyk et al., “Therapy of an Animal Model of Human Gastric
  D’Souza and Taylor-Papadimitriou., “Overexpression of ERBB2 in           Cancer Using a Combination of Anti-erbB-2 Monoclonal Antibod
  Human Mammary Epithelial Cells Signals Inhibition of Transcrip           ies” Cancer Research 52(10):2771-2776 (May 15, 1992).
  tion of the E-Cadherin Gene.” Proc. Natl. Acad. Sci. USA                 Konecny et al., “Therapeutic advantage of chemotherapy drugs in
  91(15):7202-7206 (Jul. 19, 1994).                                        combination with Herceptin against human breast cancer cells with
  Davidson, N., “Single-agent paclitaxel at ?rst relapse following adju    HER-2/NEU overexpression” Breast CancerRes Treat (Abstract No.
  vant chemotherapy for breast cancer” Seminars in Oncology 22(6           467) 571114 (1999).
  Suppl 14):2-6 (Dec. 1995).                                               Kotts et al., “Differential Growth Inhibition of Human Carcinoma
  De Santes et al., “RadiolabeledAntibody Targeting of the HER-2/neu       Cells Exposed to Monoclonal Antibodies Directed against the
  Oncoprotein” Cancer Research 52: 1916-1923 (1992).                       Extracellular Domain of the HER2/ERBB2 Protooncogene” In J/ltro
  Di Fiore et al., “erbB-2 Is A Potent Oncogene When Overexpressed         (Abstract #176) 26(3):59A (1990).
  In NIH/3T3 Cells.” Science 237(481 1): 178-182 (Jul. 10, 1987).          Kumar et al., “Regulation of Phosphorylation of the c-erbB-2/HER2
  Drebin et al., “Down-Modulation of an Oncogene Protein Product           Gene Product by a Monoclonal Antibody and Serum Growth Fac
  and Reversion of the Transformed Phenotype by Monoclonal Anti            tor(s) in Human Mammary Carcinoma Cells” Molecular & Cellular
  bodies” Cell 41(3):695-706 (Jul. 1985).                                  Biology 11(2):979-986 (Feb. 1991).
  Drebin et al., “Inhibition of Tumor Growth By a Monoclonal Anti          Lewis et al., “Differential Responses of Human Tumor Cell Lines to
  body Reactive With an Oncogene-Encoded Tumor Antigen” Proc.              Anti-p185HER2 Monoclonal Antibodies.”            Cancer     Immunol.
  Natl. Acad. Sci. 83:9129-9133 (1986).                                    Immunother 37:255-263 (1993).
  Drebin et al., “Monoclonal Antibodies Reactive With Distinct             Lewis et al., “Growth Regulation of Human Breast and Ovarian
  Domains of the neu Oncogene-Encoded p185 Molecule Exert Syn              Tumor Cells by Heregulin: Evidence for the Requirement of ErbB2
  ergistic Anti-Tumor Effects In Vivo” Oncogene 2:273 -277 (1988).         as a Critical Component in Mediating Heregulin Responsiveness”
  Drebin et al., “Monoclonal Antibodies Speci?c for the neu Oncogene       Cancer Research 56:1457-1465 (Mar. 15, 1996).
  Product Directly Mediate Anti-tumor Effects In Vivo” Oncogene            Llombart et al., “Biweekly gemcitabine and paclitaxel in advanced
                                                                           breast cancer. Phase II trial and predictive value of HER2 extracel
  2(4):387-394 (1988).                                                     lular domain (ECD)” European Journal of Cancer (Abstract No.
  Fendly, B.M. et al., “Characterization of Murine Monoclonal Anti
  bodies Reactive to Either the Human Epidermal Growth Factor              390) 36(Suppl 5):S121-S122 (Sep. 2000).
                                                                           Maier et al., “Requirements for the Internalization of a Murine
  Receptor or HER2/neu Gene Product” Cancer Research 50: 1550
                                                                           Monoclonal Antibody Directed against the HER-2/neu Gene Product
  1558(Mar.1,1990).                                                        c-erbB-2” Cancer Research 51(19):5361-5369 (Oct. 1, 1991).
  Fleiss, JL Statistical Methodsfor Rates and Proportions, 2nd edition,    Masui et al., “Growth Inhibition of Human Tumor Cells in Athymic
  NewYork, NY:Wiley pp. 13-17 (1981).                                      Mice by Anti-Epidermal Growth Factor Receptor Monoclonal Anti
  Fornier et al., “Trastuzumab in combination with chemotherapy for
                                                                           bodies” Cancer Research 44(3): 1002-1007 (Mar. 1984).
  the treatment of metastatic breast cancer” Seminars in Oncology 27(6     Masuko et al., “A murine Monoclonal Antibody That Recognizes an
  Suppl 11):38-45 (Dec. 2000).                                             Extracellular Domain of the Human c-erbB-2 Protooncogene Prod
  Gatzemeier et al., “A randomised phase II study of gemcitabine/          uct” Jpn J Cancer Res. 80:10-14 (Jan. 1989).
  cisplatin alone and with Herceptin in patients with HER2-positive        McCann et al., “c -erbB-2 Oncoprotein Expression in Primary Human
  non-small cell lung cancer (NSCLC)” (Poster to be presented at the       Tumors” Cancer 65(1):88-92 (Jan. 1, 1990).
  2001 ECCO meeting).                                                      McKenzie et al., “Generation and Characterization of Monoclonal
  Gemzar (gemcitabine HCL), “Product InformationiPDR” (2000).              Antibodies Speci?c for the Human neu Oncogene Product, p185”
  Green et al., “Preclinical Evaluation of WR-151327: An Orally            Oncogene 4:543-548 (1989).
  Active Chemotherapy Protector” Cancer Research 54(3):738-741             Mendelsohn et al., “Receptor Blockade and Chemotherapy: A New
  (Feb. 1, 1994).                                                          Approach to Combination Cancer therapy. ” Annals of Oncology
  Guy et al., “Expression of the neu Protooncogene in the Mammary          (abstract #040) 7(Suppl. 1):22 (1996).
  Epithelium of Transgenic Mice Induces Metastatic Disease.” Proc.         Miller et al., “Gemcitabine, paclitaxel, and trastuzumab in metastatic
  Natl. Acad. Sci. USA 89(22):10578-10582 (Nov. 15, 1992).                 breast cancer” Oncology 15(2 Supp 3):38-40 (Feb. 2001).
  Hancock et al., “A Monoclonal Antibody Against the c-erbB-2 Pro          Miller et al., “Phase II study of gemcitabine, paclitaxel and
  tein Enhances the Cytotoxicity of cis-Diamminedichloroplatinum           trastuzumab in metastatic breast cancer; a Hoosier Oncology Group
  Against Human Breast and Ovarian Tumor Cell Lines” Cancer                trial” (Abstract #437. Presented at the 2002 SABCS meeting.)
  Research 51:4575-4580 (Sep. 1, 1991).                                    (2002).
  Hansen, H., “Gemcitabineia review”Annals of Oncology (Abstract           Mosconi et al., “Combination therapy with gemcitabine in non-small
  #05 8 from the 9th NCI-EORTC Symposium on New Drugs in Cancer            cell lung cancer” European Journal ofCancer 33(Suppl. 1):S 14-S 17
  Therapy held in Amsterdam on Mar. 12-15, 1996) 7(Suppl. 1):29            (Jan. 1997).
  (1996).                                                                  Myers et al., “Biological Effects of Monoclonal Antireceptor Anti
  Harwerth et al., “Monoclonal Antibodies Against the Extracellular        bodies Reactive with neu Oncogene Product, p185neu” Methods in
  Domain of the erbB-2 Receptor Function as Partial Ligand Agonists”       Enzymology 198:277-290 (1991).
  Journal of Biological Chemistry 267(21):15160-15167 (Jul. 25,            Nagourney et al., “Trastuzumab (Herceptin) enhancement of
  1992).                                                                   cytotoxic drug activity in human tumor primary cultures” Breast
  “Herceptin (Trastuzumab)” Product Information (2000).                    Cancer Res Treat (Abstract No. 475) 57: 1 16 (1999).
  Hudziak et al., “Increased Expression of the Putative Growth Factor      Nelson and Fry, “Inhibition of ERBB family receptors by C1-1033
  Receptor p185HER2 Causes Transformation and Tumorigenesis of             enhances the cytotoxicity of gemcitabine via modulation of AKT and
  NIH 3T3 Cells”Proc. Natl. Acad Sci. USA 84(20):7159-7163 (Oct.           map kinases” Proceedings of the American Association for Cancer
  1987).                                                                   Research (Abstract No. 1533) 41:241 (Mar. 2000).
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 67 of 372 PageID #:
                                  26466

                                                              US 7,892,549 B2
                                                                        Page 5

  Norton, L., “Evolving Concepts in the Systemic Drug Therapy of             van Moorsel et al., “Combination chemotherapy studies with
  Breast Cancer” Seminars in Oncology 24(4 Suppl 10): S10-3-S 10-10          gemcitabine” Seminars in Oncology 24(2 Suppl. 7):S7-17-S7-23
  (Aug. 1997).                                                               (Apr. 1997).
  Pegram et al., “Inhibitory effects of combinations of HER-2/neu            Vitetta and Uhr, “Monoclonal Antibodies as Agonists: An Expanded
  antibody and chemotherapeutic agents used for treatment of human           Role for Their Use in Cancer Therapy” Cancer Research
  breast cancers” Oncogene 18:2241-2251 (1999).                              54(20):5301-5309 (Oct. 15, 1994).
  Pietras et al., “Antibody to HER-2/neu Receptor Blocks DNA Repair          Xu et al., “Antibody-Induced Growth Inhibition is Mediated Through
  After Cisplatin in Human Breast and Ovarian Cancer Cells”                  Immunochemically and Functionally Distinct Epitopes on the
  Oncogene 9: 1829-1838 (1994).                                              Extracellular Domain of the c-erbB-2 (HER-2/neu) Gene Product
  Raefsky et al., “Phase II Trial of Docetaxel and Herceptin as First- or    p185” InternationalJournal ofCancer 53(3):401-408 (Feb. 1, 1993).
  Second-Line Chemotherapy for Women with Metastatic Breast Can              Zhang et al., “Shared antigenic epitopes and pathobiological func
  cer Whose Tumors Overexpress HER2” Proceedings of ASCO                     tions of anti-p185h”2/”€” monoclonal antibodies” Experimental and
  (Abstract #523) 18:137a (1999).                                            Molecular Pathology 67:15-25 (1999).
  Ravdin and Chamness, “The c-erbB-2 proto-oncogene as a prognos             Zinner et al., “Cisplation and gemcitabine combined with Herceptin
  tic and predictive marker in breast cancer: a paradigm for the devel       in patients (Pts) with HER2 overexpressing, untreated, advanced,
  opment of other macromolecular markersia review” Gene                      non-small-cell lung cancer (NSCLC); a phase II trial” Proc. Am. Clin.
  159(1):19-27 (Jun. 14, 1995).                                              Oncol. Abstract No. 1307) 20:328A (2001).
  Rodeck et al., “Interactions between growth factor receptors and           Buzdar et al., “Anastrozole, a potent and selective aromatase inhibi
  corresponding monoclonal antibodies in human tumors” J Cellular            tor, versus megestrol acetate in postmenopausal women with
  Biochem. 35(4):315-320 (1987).                                             advanced breast cancer: results of overview analysis of two phase III
  Safran et al., “Herceptin and gemcitabine for metastatic pancreatic        trials” Journal ofClinical Oncology 14(7):2000-2011 (Jul. 1996).
  cancers that overexpress HER-2/neu” Proc. Am. Soc. Clin. Oncol.            Buzdar et al., “Fadrozole HCL (CGS-16949A) versus megestrol
  (Abstract No. 5 17) 20: 130A (2001).                                       acetate treatment of postmenopausal patients with metastatic breast
  Sarup et al., “Characterization of an Anti-P185HER2 Monoclonal             carcinoma: results of two randomized double blind controlled
  Antibody that Stimulates Receptor Function and Inhibits Tumor Cell         multiinstitutional trials” Cancer 77(12):2503-2513 (Jun. 15, 1996).
  Growth” Growth Regulation 1:72-82 (1991).                                  Dickman, S., “Antibodies stage a comeback in cancer treatment”
  Schlom, J ., “Monoclonal Antibodies: They’re More and Less Than
                                                                             Science 280(5367):1196-1197 (May 22, 1998).
  You Think” Molecular Foundations of Oncology, Broder, S. ed.,              Grant et al., “Comparison of antiangiogenic activities using
  Baltimore, MD:Williams & Wilkins, Chapter 6, pp. 95-134 (1991).            paclitaxel (taxol) and docetaxel (taxotere)” International Journal of
  Scott et al., “p185HER2 Signal Transduction in Breast Cancer Cells”
  Journal of Biological Chemistry 266(22): 14300-14305 (Aug. 5,              Cancer 104(1):121-129 (Mar. 10, 2003).
                                                                             Kaye et al., “Phase II trials of docetaxel (Taxotere) in advanced
  1991).                                                                     ovarian cancerian updated overview” European Journal of Cancer
  Seidman et al., “Memorial Sloan-Kettering Cancer Center experi
  ence with paclitaxel in the treatment of breast cancer” Seminars in        33(13):2167-2170 (Nov. 1997).
                                                                             Klijn et al., “Clinical breast cancer, new developments in selection
  Oncology 22(5 Suppl 12):108-116 (Oct. 1995).                               and endocrine treatment of patients” Journal ofSteroid Biochemistry
  Seifert et al., “Dexrazoxane in the prevention of doxorubicin-induced
  cardiotoxicity” Annals ofPharmacotherapy 28(9): 1063-1072 (Sep.            & Molecular Biology 43(1-3):211-221 (Sep. 1992).
                                                                             Merlin et al., “In vitro comparative evaluation of trastuzumab
  1994).                                                                     (Herceptin) combined with paclitaxel (Taxol) or docetaxel (Taxotere)
  Shawver et al., “Ligand-Like Effects Induced by Anti-c-erbB-2 Anti
  bodies Do Not Correlate with and Are Not Required for Growth               in HER2-expressing human breast cancer cell lines” Annals of
  Inhibition of Human Carcinoma Cells” Cancer Research                       Oncology 13(11):1743-1748 (Nov. 2002).
                                                                             Nallani et al., “Differences in the induction of cytochrome P450 3A4
  54(5):1367-1373 (Mar. 1, 1994).                                            by taxane anticancer drugs, docetaxel and paclitaxel, assessed
  Shepard et al., “Monoclonal Antibody Therapy of Human Cancer:
  Taking the HER2 Protooncogene to the Clinic” J Clin. Immunol.              employing primary human hepatocytes” Cancer Chemotherapy &
  11(3): 1 17-127 (1991).                                                    Pharmacology 54:219-229 (Sep. 2004).
  Singal and Iliskovic, “Doxorubicin-induced cardiomyopathy” New             Santen and Harvey, “Use of aromatase inhibitors in breast carci
  EnglandJ ofMedicine 339(13):900-905 (Sep. 24, 1998).                       noma” Endocrine-Related Cancer 6(1):75-92 (Mar. 1999).
  Singal et al., “Combination therapy with probucol prevents                 Untch et al., “Comparison of paclitaxel and docetaxel (Taxotere) in
  adriamycin-induced cardiomyopathy” Journal ofMolecular & Cel               gynecologic and breast cancer cell lines with the ATP-cell viability
  lular Cardiology 27(4): 1055-1063 (Apr. 1995).                             assay”Anti-Cancer Drugs 5(1):24-30 (Feb. 1994).
  Slamon et al., “Human Breast Cancer: Correlation of Relapse and            Agus et al., “Clinical Activity in a Phase I Trial of HER-2-Targeted
  Survival with Ampli?cation of the HER-2/neu Oncogene” Science              rhuMAb 2C4 (pertuzumab) in Patients with Advanced Solid Malig
  235:177-182 (Jan. 9, 1987).                                                nancies (AST)”Proceedings oftheAmericanAssociationfor Cancer
  Slamon et al., “Studies of the HER-2/neu Proto-Oncogene in Human           Research (Abstract No. 771) 22:192 (2003).
  Breast and Ovarian Cancer” Science 244:707-712 (May 12, 1989).             Agus et al., “Clinical Activity in a Phase I Trial of HER2-Targeted
  Sliwkowski et al., “A humanized monoclonal antibody for the treat          rhuMAb 2C4 (pertuzumab) in Patients with Advanced Solid Malig
  ment of HER2 overexpressing breast cancer” Proceedings of the              nancies” (Slides presented at the 2003 ASCO Annual Meeting) pp.
  American Association for Cancer Research (abstract only) 37:625            1-32 (2003).
  626 (Mar. 1996).                                                           Gordon et al., “Clinical activity of pertuzumab (rhuMab 2C4) in
  Sliwkowski et al., “Coexpression of erbB2 and erbB3 Proteins               advanced, refractory or recurrent ovarian cancer (OC), and the role of
  Reconstitutes a High Af?nity Receptor for Heregulin” Journal of            HER2 activation status” Journal of Clinical Oncology (Abstract
  Biological Chemistry 269(20): 14661-14665 (May 20, 1994).                  #5051 from the 41st Annual Meeting ofASCO) 23(16S):467s (Jun. 1,
  Stancovski et al., “Mechanistic Aspects of the Opposing Effects of         2005).
  Monoclonal Antibodies to the ERBB2 Receptor on Tumor Growth”               Gordon et al., “Clinical activity of pertuzumab (rhuMab 2C4) in
  Proc. Natl. Acad. Sci. USA 88(19):8691-8695 (Oct. 1, 1991).                advanced, refractory or recurrent ovarian cancer and the role of
  Tagliabue et al., “Selection of Monoclonal Antibodies Which Induce         HER2 activation status” (Poster #5051 from the 41st Annual Meeting
  Internalization and Phosphorylation of p185HER2 and Growth Inhi            of the American Society of Clinical Oncology (ASCO)) (May 15,
  bition of Cells With HER2/NEU Gene Ampli?cation” International             2005).
  Journal ofCancer 47(6):933-937 (Apr. 1, 1991).                             Herzig and Herzig, “Medical Oncology” (website link: http://www.
  Tsai et al., “Cytotoxic effects of gemcitabine-containing regimens         qualitysurgical.org/Chapter%2033 .htm) pp. 1-11 (2006).
  against human non-small cell lung cancer cell lines which express          Marty et a1 ., “Randomized Phase II Trial of the Ef?cacy and Saftey of
  different levels of p185””’” CancerResearch 56(4):794-801 (Feb. 15,        Trastuzumab Combined with Docetaxel in Patients with Human Epi
  1996).                                                                     dermal Growth Factor Receptor 2-Po sitive Metastatic Breast Cancer
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 68 of 372 PageID #:
                                  26467

                                                              US 7,892,549 B2
                                                                        Page 6

  Administered As First-Line Treatment” Journal of Clinical Oncol            Peacock et al., “Phase II trial of gemcitabine plus trastuZumab in
  ogy 23(19):4265-4274 (Jul. 1,2005).                                        minimally pretreated HER2 overexpressing metastatic breast can
  BrodowicZ et al., “Single-agent gemcitabine as second- and third-line      cer”Jouranl ofClinical Oncology (Abstract No. 704) 23(16S Part I of
  treatment in metastatic breast cancer” The Breast 9:338-342 (2000).        II):54s (Jun. 1, 2005).
  Brufsky et al., “Phase II study of gemcitabine (Gem) and trastuZumab       Pegram et al., “Phase II Study of Intravenous Recombinant Human
  (T) combination therapy in ?rst line metastatic breast cancer (MBC)        iZedAnti-p185 HER-2 Monoclonal Antibody (rhuMAb HER-2) Plus
  patients (pts) with HER2 overexpression” Journal of Clinical Oncol         Cisplatin in Patients with HER-2/NEU Overexpressing Metastatic
  ogy (Abstract No. 10591) 24(18S) (Jun. 20, 2006).                          Breast Cancer” Proceedings of the ASCO-31st Annual Meeting
  Bunn et al., “Expression of Her-2/neu in human lung cancer cell lines      (Abstract #124) 14:106 (1995).
  by immunohistochemistry and ?uorescence in situ hybridization and          Robert et al., “Phase III comparative study of trastuZumab and
  its relationship to in vitro cytotoxicity by trastuZumab and chemo         paclitaxel with and without carboplatin in patients with HER-2/neu
  therapeutic agents” Clinical CancerResearch 7(10):3239-3250 (Oct.          positive advanced breast cancer” (Abstract #35. Presented at the 2002
  2001).                                                                     SABCS meeting.) (2002).
  Christodoulou et al., “Combination of trastuZumab and gemcitabine          Voskoglou-Nomikos et al., “Clinical predictive value of the in vitro
  as salvage treatment in metastatic breast cancer: The experience of        cell line, human xenograft, and mouse allograft preclinical cancer
  the Hellenic Cooperative Oncology Group (HeCOG)” (Poster pre               models” Clinical CancerResearch 9(11):4227-4239(Sep. 15, 2003).
  sented at the 39th Annual ASCO Meeting held in Chicago, Illinois;          Yardley et al., “Final results of the Minnie Pearl Cancer Research
  May 31-Jun. 3, 2003) (2003).                                               Network ?rst-line trial of weekly paclitaxel/carboplatin/trastuZumab
  Christodoulou et al., “Gemcitabine and trastuZumab combination as
                                                                             in metastatic breast cancer” (Abstract #439. Presented at the 2002
  salvage treatment in patients with HER2-positive metastatic breast         SABCS meeting.) (2002).
  cancer” Proc Am Soc Clin Oncol (Abstract No. 166) 22:42 (2003).
  “equivocal” The American Heritage Dictionary of the English Lan            Cottin, et al., “Impairment of diastolic function during short-term
  guage (De?nition found on http://www.credoreference.com/entry/             anthracycline chemotherapy”, Br. Heart J ., 73:61-64, (1995).
  4085073) (2003).                                                           Johnson, et al., “Relationships between drug activity in NCI preclini
  Hirsch et al., “Preclinical studies of gemcitabine and trastuZumab in      cal in vitro and in vivo models and early clinical trials”, British
  breast and lung cancer cell lines” Clinical Breast Cancer (abstract        Journal of Cancer, 84(10): 1424-1431, (2001).
  only) 3(Suppl 1): 12- 16 (May 2002).                                       Lane, et al., “ErbB2 potentiates breast tumor proliferation through
  Hirsch et al., “Preclinical studies of gemcitabine and trastuZumab in      modulation of p27Kipi-Cdk2 complex formation: Receptor
  breast and lung cancer cell lines ” Clinical Breast Cancer 3(Suppl         overexpression does not determine growth dependency”, Molecular
  1):S12-S16 (May 2002).                                                     and Cellular Biology, vol. 20, No. 9, pp. 3210-3223, (2000).
  Nogueras et a1 ., “Pilot study of gemcitabine (G) plus trastuZumab (H)     Osborne, et al., “Antagonism of chemotherapy-induced cytotoxicity
  in metastatic breast cancer patients with erb-2 overexpression previ       for human breast cancer cells by antiestrogens”, Journal of Clinical
  ously treated with anthracyclines (A) and taxanes (T)” European            Oncology, vol. 7, No. 6, pp. 710-717, (1989).
  Journal of Cancer (Abstract No. 416) 4(Suppl): 169 (Mar. 2006).            Woods, C., et al., “Taxol-induced mitotic block triggers rapid onset of
  O’Shaughnessy et al., “Phase II study of trastuZumab plus                  a p53-independent apoptotic pathway”, Molecular Medicine, vol. 1,
  gemcitabine in chemotherapy-pretreated patients with metastatic            No. 5, pp. 506-526, (1995).
  breast cancer” Clinical Breast Cancer 5(2): 142-147 (Jun. 2004).           Woods, K., et al., “Antagonism between tamoxifen and doxorubicin
  O’ Shaughnessy et a1 ., “Phase II trial of gemcitabine plus trastuZumab    in the MCF-7 human breast tumor cell line”, Biochemical Pharma
  in metastatic breast cancer patients previously treated with chemo         cology, vol. 47, No. 8, pp. 1449-1452, (1994).
  therapy: preliminary results” Clinical Breast Cancer (abstract only)
  3(Suppl 1): 17-20 (May 2002).                                              * cited by examiner
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 69 of 372 PageID #:
                                  26468
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 70 of 372 PageID #:
                                  26469

                                                       US 7,892,549 B2
                                1                                                                        2
             TREATMENT WITH ANTI-ERBB2                                   of anti-neu antibodies are revieWed in Myers et al., Melh.
                    ANTIBODIES                                           Enzym. 198:277-290 (1991). See also WO94/22478 pub
                                                                         lished Oct. 13, 1994.
    This is a continuation of non-provisional application Ser.             Hudziak et al., Mol. Cell. Biol. 9(3):1165-1172 (1989)
  No. 09/208,649, ?led Dec. 10, 1998, Which claims priority              describe the generation of a panel of anti-ErbB2 antibodies
  under 35 USC §119 to provisional application No. 60/069,               Which Were characterized using the human breast tumor cell
  346, ?led Dec. 12, 1997, the entire disclosures of Which are           line SKBR3. Relative cell proliferation of the SKBR3 cells
  hereby incorporated by reference.                                      folloWing exposure to the antibodies Was determined by crys
                                                                         tal violet staining of the monolayers after 72 hours. Using this
                 FIELD OF THE INVENTION                                  assay, maximum inhibition Was obtained With the antibody
                                                                         called 4D5 Which inhibited cellular proliferation by 56%.
    The present invention concerns the treatment of disorders            Other antibodies in the panel, including 7C2 and 7P3,
  characterized by the overexpression of ErbB2. More speci?              reduced cellular proliferation to a lesser extent in this assay.
  cally, the invention concerns the treatment of human patients          Hudziak et al. conclude that the effect of the 4D5 antibody on
  susceptible to or diagnosed With cancer overexpressing                 SKBR3 cells Was cytostatic rather than cytotoxic, since
  ErbB2 With a combination of an anti-ErbB2 antibody and a               SKBR3 cells resumed groWth at a nearly normal rate folloW
  chemotherapeutic agent other than an anthracycline, e.g.               ing removal of the antibody from the medium. The antibody
  doxorubicin or epirubicin.                                             4D5 Was further found to sensitize p185e’bB2-overexpressing
                                                                         breast tumor cell lines to the cytotoxic effects of TNF-ot. See
           BACKGROUND OF THE INVENTION                              20   also WO89/06692 published Jul. 27, 1989. The anti-ErbB2
                                                                         antibodies discussed in Hudziak et al. are further character
                                                                         ized in Fendly et al. Cancer Research 50: 1550-1558 (1990);
    Proto-oncogenes that encode growth factors and groWth                Kotts et al In vitro 26(3):59A (1990); Sarup et al. Growth
  factor receptors have been identi?ed to play important roles in        Regulation 1:72-82 (1991); Shepard et al. J. Clin. Immunol.
  the pathogenesis of various human malignancies, including         25   11(3):117-127 (1991); Kumar et al. Mol. Cell. Biol. 11(2):
  breast cancer. It has been found that the human ErbB2 gene             979-986 (1991); LeWis et al. Cancer Immunol. Immunolher.
  (erbB2, also knoWn as her2, or c-erbB-2), Which encodes a              37:255-263 (1993); Pietras et al. Oncogene 9:1829-1838
  185-kd transmembrane glycoprotein receptor (p185HER2)                  (1994); Vitetta et al. Cancer Research 54:5301-5309 (1994);
  related to the epidermal groWth factor receptor (EGFR), is             SliWkoWski et al. J. Biol. Chem. 269(20): 14661-14665
  overexpressed in about 25% to 30% of human breast cancer          30   (1994); Scott et al. J. Biol. Chem. 266:14300-5 (1991); and
  (Slamon et al., Science 235:177-182 [1987]; Slamon et al.,             D’souza et al. Proc. NailAcad. Sci. 91:7202-7206 (1994).
  Science 244:707-712[1989]).                                              Tagliabue et al. Int. J Cancer 47:933-937 (1991) describe
    Several lines of evidence support a direct role for ErbB2 in         tWo antibodies Which Were selected for their reactivity on the
  the pathogenesis and clinical aggressiveness of ErbB2-over             lung adenocarcinoma cell line (Calu-3) Which overexpresses
  expressing tumors. The introduction of ErbB2 into non-neo         35   ErbB2. One of the antibodies, called MGR3, Was found to
  plastic cells has been shoWn to cause their malignant trans            internalize, induce phosphorylation of ErbB2, and inhibit
  formation (Hudziak et al., Proc. Natl. Acad. Sci. USA                  tumor cell groWth in vitro.
  84:7159-7163 [1987]; DiFiore et al., Science 237: 178-182                McKenzie et al. Oncogene 4:543-548 (1989) generated a
  [1987]). Transgenic mice that express HER2 Were found to               panel of anti-ErbB2 antibodies With varying epitope speci
  develop mammary tumors (Guy et al., Proc. Natl. Acad. Sci.        40   ?cities, including the antibody designated TA1. This TA1
  USA 89: 10578-10582 [1992]).                                           antibody Was found to induce accelerated endocytosis of
    Antibodies directed against human erbB2 protein products             ErbB2 (see Maier et al. Cancer Res. 51:5361-5369[1991]).
  and proteins encoded by the rat equivalent of the erbB2 gene           Bacus et al. Molecular Carcinogenesis 3:350-362 (1990)
  (neu) have been described. Drebin et al., Cell 41:695-706              reported that the TA1 antibody induced maturation of the
  (1985) refer to an IgG2a monoclonal antibody Which is             45   breast cancer cell lines AU-565 (Which overexpresses the
  directed against the rat neu gene product. This antibody called        erbB2 gene) and MCF-7 (Which does not). Inhibition of
  7.16.4 causes doWn-modulation of cell surface p185 expres              groWth and acquisition of a mature phenotype in these cells
  sion on B 104-1-1 cells (NIH-3T3 cells transfected With the            Was found to be associated With reduced levels of ErbB2
  neu proto-oncogene) and inhibits colony formation of these             receptor at the cell surface and transient increased levels in the
  cells. In Drebin et al PNAS (USA) 83:9129-9133 (1986), the        50   cytoplasm.
  7.16.4 antibody Was shoWn to inhibit the tumorigenic groWth               Stancovski et al. PNAS (USA) 88:8691-8695 (1991) gen
  of neu-transformed NIH-3T3 cells as Well as rat neuroblas              erated a panel of anti-ErbB2 antibodies, injected them i.p.
  toma cells (from Which the neu oncogene Was initially iso              into nude mice and evaluated their effect on tumor groWth of
  lated) implanted into nude mice. Drebin et al. in Oncogene             murine ?broblasts transformed by overexpression of the
  2:387-394 (1988) discuss the production ofa panel of anti         55   erbB2 gene. Various levels of tumor inhibition Were detected
  bodies against the rat neu gene product. All of the antibodies         for four of the antibodies, but one of the antibodies (N28)
  Were found to exert a cytostatic effect on the groWth of neu           consistently stimulated tumor groWth. Monoclonal antibody
  transforrned cells suspended in soft agar. Antibodies of the           N28 induced signi?cant phosphorylation of the ErbB2 recep
  IgM, IgG2a and IgG2b isotypes Were able to mediate signi?              tor, Whereas the other four antibodies generally displayed loW
  cant in vitro lysis of neu-transformed cells in the presence of   60   or no phosphorylation-inducing activity. The effect of the
  complement, Whereas none of the antibodies Were able to                anti-ErbB2 antibodies on proliferation of SKBR3 cells Was
  mediate high levels of antibody-dependent cellular cytotox             also assessed. In this SKBR3 cell proliferation assay, tWo of
  icity (ADCC) of the neu-transformed cells. Drebin et al.               the antibodies (N12 and N29) caused a reduction in cell
  Oncogene 2:273-277 (1988) report that mixtures of antibod              proliferation relative to control. The ability of the various
  ies reactive With tWo distinct regions on the p185 molecule       65   antibodies to induce cell lysis in vitro via complement-depen
  result in synergistic anti-tumor effects on neu-transformed            dent cytotoxicity (CDC) and antibody-mediated cell-depen
  NIH-3T3 cells implanted into nude mice. Biological effects             dent cytotoxicity (ADCC) Was assessed, With the authors of
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 71 of 372 PageID #:
                                  26470

                                                         US 7,892,549 B2
                                 3                                                                       4
  this paper concluding that the inhibitory function of the anti           markedly enhances the clinical bene?t of the use of chemo
  bodies Was not attributed signi?cantly to CDC or ADCC.                   therapeutic agents in general, a syndrome of myocardial dys
    Bacus et al. CancerResearch 52:2580-2589 (1992) further                function that has been observed as a side-effect of anthracy
  characterized the antibodies described in Bacus et al. (1990)            cline derivatives is increased by the administration of anti
  and Stancovski et al. of the preceding paragraphs. Extending             ErbB2 antibodies.
  the ip studies of Stancovski et al., the effect of the antibodies          Accordingly, the invention concerns a method for the treat
  after iv. injection into nude mice harboring mouse ?broblasts            ment of a human patient susceptible to or diagnosed With a
  overexpressing human ErbB2 Was assessed. As observed in                  disorder characterized by overexpression of ErbB2 receptor
  their earlier Work, N28 accelerated tumor groWth Whereas                 comprising administering a therapeutically effective amount
  N12 and N29 signi?cantly inhibited groWth of the ErbB2                   of a combination of an anti-ErbB2 antibody and a chemo
  expressing cells. Partial tumor inhibition Was also observed             therapeutic agent other than an anthracycline derivative, e.g.
  With the N24 antibody. Bacus et al. also tested the ability of           doxorubicin or epirubicin, in the absence of an anthracycline
  the antibodies to promote a mature phenotype in the human                derivative, to the human patient.
  breast cancer cell lines AU-565 and MDA-MB453 (Which                       The disorder preferably is a benign or malignant tumor
  overexpress ErbB2) as Well as MCF-7 (containing loW levels               characterized by the overexpression of the ErbB2 receptor,
  of the receptor). Bacus et al. saW a correlation betWeen tumor           eg a cancer, such as, breast cancer, squamous cell cancer,
  inhibition in vivo and cellular differentiation; the tumor               small-cell lung cancer, non-small cell lung cancer, gas
  stimulatory antibody N28 had no effect on differentiation,               trointestinal cancer, pancreatic cancer, glioblastoma, cervical
  and the tumor inhibitory action of the N12, N29 and N24                  cancer, ovarian cancer, liver cancer, bladder cancer,
  antibodies correlated With the extent of differentiation they       20   hepatoma, colon cancer, colorectal cancer, endometrial car
  induced.                                                                 cinoma, salivary gland carcinoma, kidney cancer, liver can
     Xu et al. Int. .1. Cancer 53:401-408 (1993) evaluated a               cer, prostate cancer, vulval cancer, thyroid cancer, hepatic
  panel of anti-ErbB2 antibodies for their epitope binding                 carcinoma and various types of head and neck cancer. The
  speci?cities, as Well as their ability to inhibit anchorage              chemotherapeutic agent preferably is a taxoid, such as
  independent and anchorage-dependent groWth of SKBR3                 25   TAXOL® (paclitaxel) or a TAXOL® derivative.
  cells (by individual antibodies and in combinations), modu                 Although an antiproliferative effect is suf?cient, in a pre
  late cell-surface ErbB2, and inhibit ligand stimulated anchor            ferred embodiment, the anti-ErbB2 antibody is capable of
  age-independent groWth. See also WO94/00136 published                    inducing cell death or is capable of inducing apoptosis. Pre
  Jan. 6, 1994 and Kasprzyk et al. Cancer Research 5212771                 ferred anti-ErbB2 antibodies bind the extracellular domain of
  2776 (1992) concerning anti-ErbB2 antibody combinations.            30   the ErbB2 receptor, and preferably bind to the epitope 4D5 or
  Other anti-ErbB2 antibodies are discussed in Hancock et al.              3H4 Within the ErbB2 extracellular domain sequence. More
  Cancer Res. 5124575-4580 (1991); ShaWver et al. Cancer                   preferably, the antibody is the antibody 4D5, most preferably
  Res. 54:1367-1373 (1994); Arteaga et al. Cancer Res.                     in a humanized form.
  54:3758-3765 (1994); and HarWerth et al. .1 Biol. Chem.                    The method of the present invention is particularly suitable
  267:15160-15167 (1992).                                             35   for the treatment of breast or ovarian cancer, characterized by
    A recombinant humanized anti-ErbB2 monoclonal anti                     the overexpression of the ErbB2 receptor.
  body (a humanized version of the murine anti-ErbB2 anti                    In another aspect, the invention concerns an article of
  body 4D5, referred to as rhuMAb HER2 or HERCEPTIN®)                      manufacture, comprising a container, a composition Within
  has been clinically active in patients With ErbB2-overex                 the container comprising an anti-ErbB2 antibody, optionally
  pressing metastatic breast cancers that had received extensive      40   a label on or associated With the container that indicates that
  prior anti-cancer therapy (Baselga et al., .1. Clin. Oncol.              the composition can be used for treating a condition charac
  14:737-744 [1996]).                                                      terized by overexpression of ErbB2 receptor, and a package
     ErbB2 overexpression is commonly regarded as a predictor              insert containing instructions to avoid the use of anthracy
  of a poor prognosis, especially in patients With primary dis             cline-type chemotherapeutics in combination With the com
  ease that involves axillary lymph nodes (Slamon et al., [1987]      45   position.
  and [1989], supra Ravdin and Chamness, Gene 159:19-27
  [1995]; and Hynes and Stern, Biochim Biophys Acla 1198:                        BRIEF DESCRIPTION OF THE DRAWINGS
  165-184 [1994]), and has been linked to sensitivity and/or
  resistance to hormone therapy and chemotherapeutic regi                    FIG. 1 shoWs epitope-mapping of the extracellular domain
  mens, including CMF (cyclopho sphamide, methotrexate, and           50   of ErbB2 as determined by truncation mutant analysis and
  ?uoruracil) and anthracyclines (Baselga et al., Oncology 1 1 (3          site-directed mutagenesis (Nakamura et al. .1. of I/irology
  Suppl 2):43-48 [1997]). HoWever, despite the association of              67(10):6179-6191 [October 1993]; Renz et al. .1. Cell Biol.
  ErbB2 overexpression With poor prognosis, the odds of                    125(6):1395-1406 [June 1994]). The anti-proliferative MAbs
  HER2-positive patients responding clinically to treatment                4D5 and 3H4 bind adjacent to the transmembrane domain.
  With taxanes Were greater than three times those of HER2            55   The various ErbB2-ECD truncations or point mutations Were
  negative patients (Ibid). rhuMab HER2 Was shoWn to                       prepared from cDNA using polymerase chain reaction tech
  enhance the activity of paclitaxel (TAXOL®) and doxorubi                 nology. The ErbB2 mutants Were expressed as gD fusion
  cin against breast cancer xenografts in nude mice injected               proteins in a mammalian expression plasmid. This expression
  With BT-474 human breast adenocarcinoma cells, Which                     plasmid uses the cytomegalovirus promoter/enhancer With
  express high levels of HER2 (Baselga et al., Breast Cancer,         60   SV40 termination and polyadenylation signals located doWn
  Proceedings ofASCO, Vol. 13, Abstract 53 [1994]).                        stream of the inserted cDNA. Plasmid DNA Was transfected
                                                                           into 293S cells. One day folloWing transfection, the cells Were
              SUMMARY OF THE INVENTION                                     metabolically labeled overnight in methionine and cysteine
                                                                           free, loW glucose DMEM containing 1% dialyzed fetal
    The present invention concerns the treatment of disorders         65   bovine serum and 25 uCi each of 35 S methionine and 35S
  characterized by overexpres sion of ErbB2, and is based on the           cysteine. Supematants Were harvested either the ErbB2
  recognition that While treatment With anti-ErbB2 antibodies              MAbs or control antibodies Were added to the supernatant
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 72 of 372 PageID #:
                                  26471

                                                        US 7,892,549 B2
                                 5                                                                       6
  and incubated 2-4 hours at 40 C. The complexes Were pre                 gui sh cell death induced by antibody dependent cellular cyto
  cipitated, applied to a 10-20% Tricine SDS gradient gel and             toxicity (ADCC) or complement dependent cytotoxicity
  electrophoresed at 100 V. The gel Was electroblotted onto a             (CDC). Thus, the assay for cell death may be performed using
  membrane and analyzed by autoradiography. SEQ ID NOs: 8                 heat inactivated serum (i.e. in the absence of complement)
  and 9 depict the 3H4 and 4D5 epitopes, respectively.                    and in the absence of immune effector cells. To determine
     FIG. 2 depicts With underlining the amino acid sequence of           Whether the antibody is able to induce cell death, loss of
  Domain 1 of ErbB2 (SEQ ID NO: 1). Bold amino acids                      membrane integrity as evaluated by uptake of propidium
  indicate the location of the epitope recogniZed by MAbs 7C2             iodide (PI), trypan blue (see Moore et al. Cytotechnology
  and 7E3 as determined by deletion mapping, i.e. the “7C2/               17: 1-11 [1995]) or 7AAD can be assessed relative to
  7E3 epitope” (SEQ ID NO:2).                                             untreated cells. Preferred cell death-inducing antibodies are
                                                                          those Which induce P1 uptake in the “P1 uptake assay in
     DETAILED DESCRIPTION OF THE PREFERRED                                BT474 cells”.
                 EMBODIMENTS                                                 The phrase “induces apoptosis” or “capable of inducing
                                                                          apoptosis” refers to the ability of the antibody to induce
                          I. De?nitions                                   programmed cell death as determined by binding of annexin
                                                                          V, fragmentation of DNA, cell shrinkage, dilation of endo
    The terms “HER2”, “ErbB2” “c-Erb-B2” are used inter                   plasmic reticulum, cell fragmentation, and/or formation of
  changeably. Unless indicated otherWise, the terms “ErbB2”               membrane vesicles (called apoptotic bodies). The cell is one
  “c-Erb -B2” and “HER2” When used herein refer to the human              Which overexpresses the ErbB2 receptor. Preferably the
  protein and “her2”, “erbB2” and “c-erb-B2” refer to human          20   “cell” is a tumor cell, e. g. a breast, ovarian, stomach, endome
  gene. The human erbB2 gene and ErbB2 protein are, for                   trial, salivary gland, lung, kidney, colon, thyroid, pancreatic
  example, described in Semba et al., PNAS (USA) 82:6497                  or bladder cell. In vitro, the cell may be a SKBR3, BT474,
  6501 (1985) andYamamoto et al. Nature 319:230-234 (1986)                Calu 3 cell, MDA-MB-453, MDA-MB-361 or SKOV3 cell.
  (Genebank accession number X03363). ErbB2 comprises                     Various methods are available for evaluating the cellular
  four domains (Domains 1-4).                                        25   events associated With apoptosis. For example, phosphatidyl
     The “epitope 4D5” is the region in the extracellular domain          serine (PS) translocation can be measured by annexin bind
  of ErbB2 to Which the antibody 4D5 (ATCC CRL 10463)                     ing; DNA fragmentation can be evaluated through DNA lad
  binds. This epitope is close to the transmembrane region of             dering as disclosed in the example herein; and nuclear/chro
  ErbB2. To screen for antibodies Which bind to the 4D5                   matin condensation along With DNA fragmentation can be
  epitope, a routine cross-blocking assay such as that described     30   evaluated by any increase in hypodiploid cells. Preferably, the
  in Antibodies, A Laboratory Manual, Cold Spring Harbor                  antibody Which induces apoptosis is one Which results in
  Laboratory, Ed Harlow and David Lane (1988), can be per                 about 2 to 50 fold, preferably about 5 to 50 fold, and most
  formed. Alternatively, epitope mapping can be performed                 preferably about 10 to 50 fold, induction of annexin binding
  (see FIG. 1) to assess Whether the antibody binds to the 4D5            relative to untreated cell in an “annexin binding assay using
  epitope of ErbB2 (i.e. any one or more residues in the region      35   BT474 cells” (see beloW).
  from about residue 529, eg about residue 561 to about resi                 Sometimes the pro-apoptotic antibody Will be one Which
  due 625, inclusive).                                                    blocks HRG binding/ activation of the ErbB2/ErbB3 complex
     The “epitope 3H4” is the region in the extracellular domain          (e.g. 7E3 antibody). In other situations, the antibody is one
  of ErbB2 to Which the antibody 3H4 binds. This epitope is               Which does not signi?cantly block activation of the ErbB2/
  shoWn in FIG. 1, and includes residues from about 541 to           40   ErbB3 receptor complex by HRG (e.g. 7C2). Further, the
  about 599, inclusive, in the amino acid sequence of ErbB2               antibody may be one like 7C2 Which, While inducing apop
  extracellular domain.                                                   tosis, does not induce a large reduction in the percent of cells
     The “epitope 7C2/7E3” is the region at the N terminus of             in S phase (eg one Which only induces about 0-10% reduc
  the extracellular domain of ErbB2 to Which the 7C2 and/or               tion in the percent of these cells relative to control).
  7E3 antibodies (each deposited With the ATCC, see beloW)           45      The antibody of interest may be one like 7C2 Which binds
  bind. To screen for antibodies Which bind to the 7C2/7E3                speci?cally to human ErbB2 and does not signi?cantly cross
  epitope, a routine cross-blocking assay such as that described          react With other proteins such as those encoded by the erbB 1,
  in Antibodies, A Laboratory Manual, Cold Spring Harbor                  erbB3 and/or erbB4 genes. Sometimes, the antibody may not
  Laboratory, Ed HarloW and David Lane (1988), can be per                 signi?cantly cross-react With the rat neu protein, e.g., as
  formed. Alternatively, epitope mapping can be performed to         50   described in Schecter et al. Nature 312:513 (1984) and Drebin
  establish Whether the antibody binds to the 7C2/7E3 epitope             et al., Nature 312:545-548 (1984). In such embodiments, the
  on ErbB2 (i.e. any one or more of residues in the region from           extent of binding of the antibody to these proteins (e.g., cell
  about residue 22 to about residue 53 of ErbB2; SEQ ID                   surface binding to endogenous receptor) Will be less than
  NO:2).                                                                  about 10% as determined by ?uorescence activated cell sort
     The term “induces cell deat ” or “capable of inducing cell      55   ing (FACS) analysis or radioimmunoprecipitation (RIA).
  deat ” refers to the ability of the antibody to make a viable             “Heregulin” (HRG) When used herein refers to a polypep
  cell become nonviable. The “cell” here is one Which                     tide Which activates the ErbB2-ErbB3 and ErbB2-ErbB4 pro
  expresses the ErbB2 receptor, especially Where the cell over            tein complexes (i.e. induces phosphorylation of tyrosine resi
  expresses the ErbB2 receptor. A cell Which “overexpresses”              dues in the complex upon binding thereto). Various heregulin
  ErbB2 has signi?cantly higher than normal ErbB2 levels             60   polypeptides encompassed by this term are disclosed in
  compared to a noncancerous cell of the same tissue type.                Holmes et al., Science, 256:1205-1210 (1992); WO
  Preferably, the cell is a cancer cell, eg a breast, ovarian,            92/20798; Wen et al., Mol. Cell. Biol, 14(3):1909-1919
  stomach, endometrial, salivary gland, lung, kidney, colon,              (1994); and Marchionni et al., Nature, 362:312-318 (1993),
  thyroid, pancreatic or bladder cell. In vitro, the cell may be a        for example. The term includes biologically active fragments
  SKBR3, BT474, Calu 3, MDA-MB-453, MDA-MB-361 or                    65   and/or variants of a naturally occurring HRG polypeptide,
  SKOV3 cell. Cell death in vitro may be determined in the                such as an EGF-like domain fragment thereof (eg
  absence of complement and immune effector cells to distin               HRGB1177-244)
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 73 of 372 PageID #:
                                  26472

                                                         US 7,892,549 B2
                                 7                                                                        8
     The “ErbB2-ErbB3 protein complex” and “ErbB2-ErbB4                    binding speci?city to the antibody. HoWever, even a single
  protein complex” are noncovalently associated oligomers of               variable domain (or half of an Fv comprising only three CDRs
  the ErbB2 receptor and the ErbB3 receptor or ErbB4 receptor,             speci?c for an antigen) has the ability to recogniZe and bind
  respectively. The complexes form When a cell expressing both             antigen, although at a loWer af?nity than the entire binding
  of these receptors is exposed to HRG and can be isolated by              site.
  immunoprecipitation and analyZed by SDS-PAGE as                             The Fab fragment also contains the constant domain of the
  described in SliWkoWski et al., J. Biol. Chem, 269(20):                  light chain and the ?rst constant domain (CH1) of the heavy
  14661-14665 (1994).                                                      chain. Fab‘ fragments differ from Fab fragments by the addi
    “Antibodies” (Abs) and “immunoglobulins” (lgs) are gly                 tion of a feW residues at the carboxy terminus of the heavy
  coproteins having the same structural characteristics. While             chain CH1 domain including one or more cysteines from the
  antibodies exhibit binding speci?city to a speci?c antigen,              antibody hinge region. Fab'-SH is the designation herein for
  immunoglobulins include both antibodies and other anti                   Fab' in Which the cysteine residue(s) of the constant domains
  body-like molecules Which lack antigen speci?city. Polypep               bear a free thiol group. F(ab')2 antibody fragments originally
  tides of the latter kind are, for example, produced at loW levels        Were produced as pairs of Fab‘ fragments Which have hinge
  by the lymph system and at increased levels by myelomas.                 cysteines betWeen them. Other chemical couplings of anti
    “Native antibodies” and “native immunoglobulins” are                   body fragments are also knoWn.
  usually heterotetrameric glycoproteins of about 150,000 dal                The “light chains” of antibodies (immunoglobulins) from
  tons, composed of tWo identical light (L) chains and tWo                 any vertebrate species can be assigned to one of tWo clearly
  identical heavy (H) chains. Each light chain is linked to a              distinct types, called kappa (K) and lambda (7»), based on the
  heavy chain by one covalent disul?de bond, While the number         20   amino acid sequences of their constant domains.
  of disul?de linkages varies among the heavy chains of differ               Depending on the amino acid sequence of the constant
  ent immunoglobulin isotypes. Each heavy and light chain                  domain of their heavy chains, immunoglobulins can be
  also has regularly spaced intrachain disul?de bridges. Each              assigned to different classes. There are ?ve major classes of
  heavy chain has at one end a variable domain (VH) folloWed               immunoglobulins: lgA, lgD, lgE, IgG, and IgM, and several
  by a number of constant domains. Each light chain has a             25   of these may be further divided into subclasses (isotypes),
  variable domain at one end (VL) and a constant domain at its             e.g., lgGl, lgG2, lgG3, lgG4, IgA, and lgA2. The heavy
  other end; the constant domain of the light chain is aligned             chain constant domains that correspond to the different
  With the ?rst constant domain of the heavy chain, and the                classes of immunoglobulins are called 0t, 6, e, y, and u, respec
  light-chain variable domain is aligned With the variable                 tively. The subunit structures and three-dimensional con?gu
  domain of the heavy chain. Particular amino acid residues are       30   rations of different classes of immunoglobulins are Well
  believed to form an interface betWeen the light- and heavy               knoWn.
  chain variable domains.                                                     The term “antibody” is used in the broadest sense and
     The term “variable” refers to the fact that certain portions          speci?cally covers intact monoclonal antibodies, polyclonal
  of the variable domains differ extensively in sequence among             antibodies, multispeci?c antibodies (e.g. bispeci?c antibod
  antibodies and are used in the binding and speci?city of each       35   ies) formed from at least tWo intact antibodies, and antibody
  particular antibody for its particular antigen. HoWever, the             fragments so long as they exhibit the desired biological activ
  variability is not evenly distributed throughout the variable            ity.
  domains of antibodies. It is concentrated in three segments                 “Antibody fragments” comprise a portion of an intact anti
  called complementarity-determining regions (CDRs) or                     body, preferably the antigen binding or variable region of the
  hypervariable regions both in the light-chain and the heavy         40   intact antibody. Examples of antibody fragments include Fab,
  chain variable domains. The more highly conserved portions               Fab‘, F(ab')2, and Fv fragments; diabodies; linear antibodies
  of variable domains are called the frameWork region (PR).                (Zapata et al. Protein Eng. 8(10): 1057-1062 [1995]); single
  The variable domains of native heavy and light chains each               chain antibody molecules; and multispeci?c antibodies
  comprise four FR regions, largely adopting a [3-sheet con?gu             formed from antibody fragments.
  ration, connected by three CDRs, Which form loops connect           45      The term “monoclonal antibody” as used herein refers to
  ing, and in some cases forming part of, the [3-sheet structure.          an antibody obtained from a population of substantially
  The CDRs in each chain are held together in close proximity              homogeneous antibodies, i.e., the individual antibodies com
  by the FRs and, With the CDRs from the other chain, contrib              prising the population are identical except for possible natu
  ute to the formation of the antigen-binding site of antibodies           rally occurring mutations that may be present in minor
  (see Kabat et al., NIH Publ. No. 91-3242, Vol. 1, pages 647         50   amounts. Monoclonal antibodies are highly speci?c, being
  669 [1991]). The constant domains are not involved directly              directed against a single antigenic site. Furthermore, in con
  in binding an antibody to an antigen, but exhibit various                trast to conventional (polyclonal) antibody preparations
  effector functions, such as participation of the antibody in             Which typically include different antibodies directed against
  antibody dependent cellular cytotoxicity.                                different determinants (epitopes), each monoclonal antibody
     Papain digestion of antibodies produces tWo identical anti       55   is directed against a single determinant on the antigen. In
  gen-binding fragments, called “Fab” fragments, each With a               addition to their speci?city, the monoclonal antibodies are
  single antigen-binding site, and a residual “Fc” fragment,               advantageous in that they are synthesized by the hybridoma
  Whose name re?ects its ability to crystallize readily. Pepsin            culture, uncontaminated by other immunoglobulins. The
  treatment yields an F(ab')2 fragment that has tWo antigen                modi?er “monoclonal” indicates the character of the anti
  combining sites and is still capable of cross-linking antigen.      60   body as being obtained from a substantially homogeneous
    “Fv” is the minimum antibody fragment Which contains a                 population of antibodies, and is not to be construed as requir
  complete antigen-recognition and -binding site. This region              ing production of the antibody by any particular method. For
  consists of a dimer of one heavy- and one light-chain variable           example, the monoclonal antibodies to be used in accordance
  domain in tight, non-covalent association. It is in this con             With the present invention may be made by the hybridoma
  ?guration that the three CDRs of each variable domain inter         65   method ?rst described by Kohler et al., Nature, 256:495
  act to de?ne an antigen-binding site on the surface of the               (1975), or may be made by recombinant DNA methods (see,
  VH-VL dimer. Collectively, the six CDRs confer antigen                   e.g., U.S. Pat. No. 4,816,567). The “monoclonal antibodies”
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 74 of 372 PageID #:
                                  26473

                                                        US 7,892,549 B2
                                                                                                        10
  may also be isolated from phage antibody libraries using the               An “isolated” antibody is one Which has been identi?ed
  techniques described in Clackson et al., Nature, 352:624-628            and separated and/or recovered from a component of its natu
  (1991) andMarks et al.,]. Mol. Biol., 222:581-597 (1991), for           ral environment. Contaminant components of its natural envi
  example.                                                                ronment are materials Which Would interfere With diagnostic
     The monoclonal antibodies herein speci?cally include                 or therapeutic uses for the antibody, and may include
  “chimeric” antibodies (immunoglobulins) in Which a portion              enZymes, hormones, and other proteinaceous or nonproteina
  of the heavy and/or light chain is identical With or homolo             ceous solutes. In preferred embodiments, the antibody Will be
  gous to corresponding sequences in antibodies derived from a            puri?ed (1) to greater than 95% by Weight of antibody as
  particular species or belonging to a particular antibody class          determined by the LoWry method, and most preferably more
  or subclass, While the remainder of the chain(s) is identical           than 99% by Weight, (2) to a degree su?icient to obtain at least
  With or homologous to corresponding sequences in antibod                15 residues of N-terminal or internal amino acid sequence by
  ies derived from another species or belonging to another                use of a spinning cup sequenator, or (3) to homogeneity by
  antibody class or subclass, as Well as fragments of such anti           SDS-PAGE under reducing or nonreducing conditions using
  bodies, so long as they exhibit the desired biological activity         Coomassie blue or, preferably, silver stain. Isolated antibody
  (U.S. Pat. No. 4,816,567; Morrison et al., Proc. Natl. Acad.            includes the antibody in situ Within recombinant cells since at
  Sci. USA, 81:6851-6855 [1984]).                                         least one component of the antibody’s natural environment
     “HumaniZed” forms of non-human (e.g., murine) antibod                Will not be present. Ordinarily, hoWever, isolated antibody
  ies are chimeric immunoglobulins, immunoglobulin chains                 Will be prepared by at least one puri?cation step.
  or fragments thereof (such as Fv, Fab, Fab‘, F(ab')2 or other              As used herein, the term “salvage receptor binding
  antigen-binding subsequences of antibodies) Which contain          20   epitope” refers to an epitope of the Fc region of an IgG
  minimal sequence derived from non-human immunoglobu                     molecule (e.g., IgGl, IgG2, IgG3, or IgG4) that is responsible
  lin. For the most part, humaniZed antibodies are human                  for increasing the in vivo serum half-life of the IgG molecule.
  immunoglobulins (recipient antibody) in Which residues                     “Treatment” refers to both therapeutic treatment and pro
  from a complementarity determining region (CDR) of the                  phylactic or preventative measures. Those in need of treat
  recipient are replaced by residues from a CDR of a non             25   ment include those already With the disorder as Well as those
  human species (donor antibody) such as mouse, rat or rabbit             in Which the disorder is to be prevented.
  having the desired speci?city, a?inity, and capacity. In some             “Mammal” for purposes of treatment refers to any animal
  instances, Fv frameWork region (FR) residues of the human               classi?ed as a mammal, including humans, domestic and
  immunoglobulin are replaced by corresponding non-human                  farm animals, and 200, sports, or pet animals, such as dogs,
  residues. Furthermore, humaniZed antibodies may comprise           30   horses, cats, coWs, etc. Preferably, the mammal is human.
  residues Which are found neither in the recipient antibody nor             A “disorder” is any condition that Would bene?t from
  in the imported CDR or framework sequences. These modi                  treatment With the anti-ErbB2 antibody. This includes
  ?cations are made to further re?ne and maximize antibody                chronic and acute disorders or diseases including those patho
  performance. In general, the humaniZed antibody Will com                logical conditions Which predispose the mammal to the dis
  prise substantially all of at least one, and typically tWo, vari   35   order in question. Non-limiting examples of disorders to be
  able domains, in Which all or substantially all of the CDRs             treated herein include benign and malignant tumors; leuke
  correspond to those of a non-human immunoglobulin and all               mias and lymphoid malignancies; neuronal, glial, astrocytal,
  or substantially all of the FRs are those of a human immuno             hypothalamic and other glandular, macrophagal, epithelial,
  globulin sequence. The humaniZed antibody optimally also                stromal and blastocoelic disorders; and in?ammatory, angio
  Will comprise at least a portion of an immunoglobulin con          40   genic and immunologic disorders.
  stant region (Fc), typically that of a human immunoglobulin.               The term “therapeutically effective amount” is used to
  For further details, see Jones et al., Nature, 321 :522-525             refer to an amount having antiproliferative effect. Preferably,
  (1986); Reichmann et al., Nature, 332:323-329 (1988); and               the therapeutically effective amount has apoptotic activity, or
  Presta, Curr. Op. Struct. Biol., 2:593-596 (1992). The human            is capable of inducing cell death, and preferably death of
  iZed antibody includes a PRIMATIZEDTM antibody Wherein                  benign or malignant tumor cells, in particular cancer cells.
  the anti gen-binding region of the antibody is derived from an          Ef?cacy canbe measured in conventional Ways, depending on
  antibody produced by immuniZing macaque monkeys With                    the condition to be treated. For cancer therapy, e?icacy can,
  the antigen of interest.                                                for example, be measured by assessing the time to disease
     “Single-chain Fv” or “sFv” antibody fragments comprise               progression (TTP), or determining the response rates (RR)
  the VH and VL domains of antibody, Wherein these domains           50   (see the Example beloW).
  are present in a single polypeptide chain. Preferably, the Fv             The terms “cancer” and “cancerous” refer to or describe the
  polypeptide further comprises a polypeptide linker betWeen              physiological condition in mammals that is typically charac
  the VH and VL domains Which enables the sFv to form the                 teriZed by unregulated cell groWth. Examples of cancer
  desired structure for antigen binding. For a revieW of sFv see          include, but are not limited to, carcinoma, lymphoma, blas
  Pluckthun in The Pharmacology ofMonoclonal Antibodies,             55   toma, sarcoma, and leukemia. More particular examples of
  vol. 113, Rosenburg and Moore eds., Springer-Verlag, NeW                such cancers include squamous cell cancer, small-cell lung
  York, pp. 269-315 (1994).                                               cancer, non-small cell lung cancer, gastrointestinal cancer,
     The term “diabodies” refers to small antibody fragments              pancreatic cancer, glioblastoma, cervical cancer, ovarian can
  With tWo antigen-binding sites, Which fragments comprise a              cer, liver cancer, bladder cancer, hepatoma, breast cancer,
  heavy-chain variable domain (VH) connected to a light-chain             colon cancer, colorectal cancer, endometrial carcinoma, sali
  variable domain (VL) in the same polypeptide chain (VH- L).             vary gland carcinoma, kidney cancer, liver cancer, prostate
  By using a linker that is too short to alloW pairing betWeen the        cancer, vulval cancer, thyroid cancer, hepatic carcinoma and
  tWo domains on the same chain, the domains are forced to pair           various types of head and neck cancer.
  With the complementary domains of another chain and create                The term “cytotoxic agent” as used herein refers to a sub
  tWo antigen-binding sites. Diabodies are described more fully      65   stance that inhibits or prevents the function of cells and/or
  in, for example, EP 404,097; WO 93/11161; and Hollinger et              causes destruction of cells. The term is intended to include
  al., Proc. Natl. Acad. Sci. USA, 90:6444-6448 (1993).                   radioactive isotopes (e.g. I131, I125, Y90 and Re186), chemo
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 75 of 372 PageID #:
                                  26474

                                                        US 7,892,549 B2
                                11                                                                    12
  therapeutic agents, and toxins such as enZymatically active            IL-3, IL-4, IL-5, L-6, IL-7, IL-8, IL-9, IL-11, IL-12; a tumor
  toxins of bacterial, fungal, plant or animal origin, or frag           necrosis factor such as TNF-ot or TNF-B; and other polypep
  ments thereof.                                                         tide factors including LIF and kit ligand (KL).As used herein,
     A “chemotherapeutic agent” is a chemical compound use               the term cytokine includes proteins from natural sources or
  ful in the treatment of cancer. Examples of chemotherapeutic           from recombinant cell culture and biologically active equiva
  agents include adriamycin, doxorubicin, epirubicin, 5-?uo              lents of the native sequence cytokines.
  rouracil, cytosine arabinoside (“Ara-C”), cyclophosphamide,              The term “prodrug” as used in this application refers to a
  thiotepa, busulfan, cytoxin, taxoids, e.g. paclitaxel                  precursor or derivative form of a pharmaceutically active
  (TAXOL®, Bristol-Myers Squibb Oncology, Princeton, N1.)                substance that is less cytotoxic to tumor cells compared to the
  and docetaxel (TAXOTERE®, Rhone-Poulenc Rorer, Ant                     parent drug and is capable of being enZymatically activated or
  ony, France), methotrexate, cisplatin, melphalan, vinblastine,         converted into the more active parent form. See, e.g., Wilman,
  bleomycin, etoposide, ifosfamide, mitomycin C, mitox                   “Prodrugs in Cancer Chemotherapy” Biochemical Society
  antrone, vincristine, vinorelbine, carboplatin, teniposide,            Transactions, 14, pp. 375-382, 615th Meeting Belfast (1986)
  daunomycin, carminomycin, aminopterin, dactinomycin,                   and Stella et al., “Prodrugs: A Chemical Approach to Targeted
  mitomycins, esperamicins (see US. Pat. No. 4,675,187),                 Drug Delivery,” Directed Drug Delivery, Borchardt et al.,
  melphalan and other related nitrogen mustards. Also included           (ed.), pp. 247-267, Humana Press (1985). The prodrugs of
  in this de?nition are hormonal agents that act to regulate or          this invention include, but are not limited to, phosphate-con
  inhibit hormone action on tumors such as tamoxifen and                 taining prodrugs, thiophosphate-containing prodrugs, sul
  onapristone.                                                           fate-containing prodrugs, peptide-containing prodrugs,
    A “groWth inhibitory agent” When used herein refers to a        20   D-amino acid-modi?ed prodrugs, glycosylated prodrugs,
  compound or composition Which inhibits groWth of a cell,               [3-lactamcontaining prodrugs, optionally substituted phe
  especially an ErbB2-overexpressing cancer cell either in vitro         noxyacetamide-containing prodrugs or optionally substituted
  or in vivo. Thus, the groWth inhibitory agent is one Which             phenylacetamide-containing prodrugs, 5-?uorocytosine and
  signi?cantly reduces the percentage of ErbB2 overexpressing            other 5-?uorouridine prodrugs Which can be converted into
  cells in S phase. Examples of groWth inhibitory agents            25   the more active cytotoxic free drug. Examples of cytotoxic
  include agents that block cell cycle progression (at a place           drugs that can be derivatiZed into a prodrug form for use in
  other than S phase), such as agents that induce GI arrest and          this invention include, but are not limited to, those chemo
  M-phase arrest. Classical M-phase blockers include the vin             therapeutic agents described above.
  cas (vincristine and vinblastine), TAXOL®, and topo II                    By “solid phase” is meant a non-aqueous matrix to Which
  inhibitors such as doxorubicin, epirubicin, daunorubicin, eto     30   the antibodies used in accordance With the present invention
  poside, and bleomycin. Those agents that arrest GI also spill          can adhere. Examples of solid phases encompassed herein
  over into S-phase arrest, for example, DNA alkylating agents           include those formed partially or entirely of glass (e.g., con
  such as tamoxifen, prednisone, dacarbaZine, mechlore                   trolled pore glass), polysaccharides (e.g., agarose), polyacry
  thamine, cisplatin, methotrexate, 5-?uorouracil, and ara-C.            lamides, polystyrene, polyvinyl alcohol and silicones. In cer
  Further information can be found in The Molecular Basis of             tain embodiments, depending on the context, the solid phase
  Cancer, Mendelsohn and Israel, eds., Chapter 1, entitled               can comprise the Well of an assay plate; in others it is a
  “Cell cycle regulation, oncogenes, and antineoplastic drugs”           puri?cation column (e.g., an a?inity chromatography col
  by Murakami et al. (WB Saunders: Philadelphia, 1995), espe             umn). This term also includes a discontinuous solid phase of
  cially p. 13. The 4D5 antibody (and functional equivalents             discrete particles, such as those described in US. Pat. No.
  thereof) can also be employed for this purpose.                   40   4,275,149.
     “Doxorubicin” is an athracycline antibiotic. The full                 A “liposome” is a small vesicle composed of various types
  chemical name of doxorubicin is (8S-cis)-10-[(3-amino-2,3,             of lipids, phospholipids and/or surfactant Which is useful for
  6-trideoxy-ot-L-lyxo-hexopyrano syl)oxy] -7, 8, 9, 1 O-tetrahy         delivery of a drug (such as the anti-ErbB2 antibodies dis
  dro-6,8,1 1-trihydroxy-8-(hydroxyacetyl)-1-methoxy-5,12                closed herein and, optionally, a chemotherapeutic agent) to a
  naphthacenedione.                                                 45   mammal. The components of the liposome are commonly
    The term “cytokine” is a generic term for proteins released          arranged in a bilayer formation, similar to the lipid arrange
  by one cell population Which act on another cell as intercel           ment of biological membranes.
  lular mediators. Examples of such cytokines are lymphok                   The term “package insert” is used to refer to instructions
  ines, monokines, and traditional polypeptide hormones.                 customarily included in commercial packages of therapeutic
  Included among the cytokines are groWth hormone such as           50   products, that contain information about the indications,
  human groWth hormone, N-methionyl human groWth hor                     usage, dosage, administration, contraindications and/or
  mone, and bovine groWth hormone; parathyroid hormone;                  Warnings concerning the use of such therapeutic products.
  thyroxine; insulin; proinsulin; relaxin; prorelaxin; glycopro
  tein hormones such as follicle stimulating hormone (FSH),                        II. Production of anti-ErbB2 Antibodies
  thyroid stimulating hormone (TSH), and luteiniZing hormone        55
  (LH); hepatic groWth factor; ?broblast groWth factor; prolac             A description folloWs as to exemplary techniques for the
  tin; placental lactogen; tumor necrosis factor-0t and -[3; mul         production of the antibodies used in accordance With the
  lerian-inhibiting substance; mouse gonadotropin-associated             present invention. The ErbB2 antigen to be used for produc
  peptide; inhibin; activin; vascular endothelial groWth factor;         tion of antibodies may be, e.g., a soluble form of the extra
  integrin; thrombopoietin (TPO); nerve groWth factors such as      60   cellular domain of ErbB2 or a portion thereof, containing the
  NGF-B; platelet-groWth factor; transforming groWth factors             desired epitope. Alternatively, cells expressing ErbB2 at their
  (TGFs) such as TGF-ot and TGF-B; insulin-like groWth fac               cell surface (e.g. NIH-3T3 cells transformed to overexpress
  tor-I and -II; erythropoietin (EPO); osteoinductive factors;           ErbB2; or a carcinoma cell line such as SKBR3 cells, see
  interferons such as interferon-0t, -[3, and -y; colony stimulat        Stancovski et al. PNAS (USA) 88:8691-8695 [1991]) can be
  ing factors (CSFs) such as macrophage-CSF (M-CSF);                65   used to generate antibodies. Other forms of ErbB2 useful for
  granulocyte-macrophage-CSF (GM-CSF); and granulocyte                   generating antibodies Will be apparent to those skilled in the
  CSF (G-CSF); interleukins (ILs) such as IL-1, IL-1a, IL-2,             art.
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 76 of 372 PageID #:
                                  26475

                                                        US 7,892,549 B2
                                13                                                                      14
    (i) Polyclonal Antibodies                                             Calif. USA, and SP-2 or X63-Ag8-653 cells available from
    Polyclonal antibodies are preferably raised in animals by             the American Type Culture Collection, Rockville, Md. USA.
  multiple subcutaneous (sc) or intraperitoneal (ip) injections           Human myeloma and mouse-human heteromyeloma cell
  of the relevant antigen and an adjuvant. It may be useful to            lines also have been described for the production of human
  conjugate the relevant antigen to a protein that is immuno              monoclonal antibodies (Kozbor, .1. Immunol, 13313001
  genic in the species to be immunized, e.g., keyhole limpet              (1984); Brodeur et al., Monoclonal Antibody Production
  hemocyanin, serum albumin, bovine thyroglobulin, or soy                 Techniques andApplications, pp. 51-63 [Marcel Dekker, Inc.,
  bean trypsin inhibitor using a bifunctional or derivatizing             NeW York, 1987]).
  agent, for example, maleimidobenzoyl sulfosuccinimide                     Culture medium in Which hybridoma cells are groWing is
  ester (conjugation through cysteine residues), N-hydroxysuc             assayed for production of monoclonal antibodies directed
  cinimide (through lysine residues), glutaraldehyde, succinic            against the antigen. Preferably, the binding speci?city of
  anhydride, SOCl2, or RIN:C:NR, Where R and R1 are                       monoclonal antibodies produced by hybridoma cells is deter
  different alkyl groups.                                                 mined by immunoprecipitation or by an in vitro binding
     Animals are immunized against the antigen, immunogenic               assay, such as radioimmunoassay (RIA) or enzyme-linked
  conjugates, or derivatives by combining, e.g., 100 ug or 5 ug           immunoabsorbent assay (ELISA).
  of the protein or conjugate (for rabbits or mice, respectively)            The binding af?nity of the monoclonal antibody can, for
  With 3 volumes of Freund’s complete adjuvant and injecting              example, be determined by the Scatchard analysis of Munson
  the solution intradermally at multiple sites. One month later           et al., Anal. Biochem, 1071220 (1980).
  the animals are boosted With 1/5 to 1/10 the original amount of           After hybridoma cells are identi?ed that produce antibod
  peptide or conjugate in Freund’s complete adjuvant by sub          20   ies of the desired speci?city, a?inity, and/or activity, the
  cutaneous injection at multiple sites. Seven to 14 days later           clones may be subcloned by limiting dilution procedures and
  the animals are bled and the serum is assayed for antibody              groWn by standard methods (Goding, Monoclonal Antibod
  titer. Animals are boosted until the titer plateaus. Preferably,        ies: Principles and Practice, pp. 59-103 [Academic Press,
  the animal is boosted With the conjugate of the same antigen,           1986]). Suitable culture media for this purpose include, for
  but conjugated to a different protein and/or through a different   25   example, D-MEM or RPMI-1640 medium. In addition, the
  cross-linking reagent. Conjugates also can be made in recom             hybridoma cells may be groWn in vivo as ascites tumors in an
  binant cell culture as protein fusions. Also, aggregating               animal.
  agents such as alum are suitably used to enhance the immune               The monoclonal antibodies secreted by the subclones are
  response.                                                               suitably separated from the culture medium, ascites ?uid, or
    (ii) Monoclonal Antibodies                                       30   serum by conventional immunoglobulin puri?cation proce
    Monoclonal antibodies are obtained from a population of               dures such as, for example, protein A-Sepharose, hydroxyla
  substantially homogeneous antibodies, i.e., the individual              patite chromatography, gel electrophoresis, dialysis, or a?in
  antibodies comprising the population are identical except for           ity chromatography.
  possible naturally occurring mutations that may be present in             DNA encoding the monoclonal antibodies is readily iso
  minor amounts. Thus, the modi?er “monoclonal” indicates            35   lated and sequenced using conventional procedures (e.g., by
  the character of the antibody as not being a mixture of discrete        using oligonucleotide probes that are capable of binding spe
  antibodies.                                                             ci?cally to genes encoding the heavy and light chains of
     For example, the monoclonal antibodies may be made                   murine antibodies). The hybridoma cells serve as a preferred
  using the hybridoma method ?rst described by Kohler et al.,             source of such DNA. Once isolated, the DNA may be placed
  Nature, 2561495 (1975), or may be made by recombinant              40   into expression vectors, Which are then transfected into host
  DNA methods (US. Pat. No. 4,816,567).                                   cells such as E. coli cells, simian COS cells, Chinese Hamster
     In the hybridoma method, a mouse or other appropriate                Ovary (CHO) cells, or myeloma cells that do not otherWise
  host animal, such as a hamster, is immunized as hereinabove             produce immunoglobulin protein, to obtain the synthesis of
  described to elicit lymphocytes that produce or are capable of          monoclonal antibodies in the recombinant host cells. RevieW
  producing antibodies that Will speci?cally bind to the protein     45   articles on recombinant expression in bacteria of DNA encod
  used for immunization. Alternatively, lymphocytes may be                ing the antibody include Skerra et al., Curr Opinion in Immu
  immunized in vitro. Lymphocytes then are fused With                     nol., 51256-262 (1993) and Pluckthun, Immunol. Revs., 130:
  myeloma cells using a suitable fusing agent, such as polyeth            151-188 (1992).
  ylene glycol, to form a hybridoma cell (Goding, Monoclonal                In a further embodiment, antibodies or antibody fragments
  Antibodies: Principles and Practice, pp. 59-103 [Academic          50   can be isolated from antibody phage libraries generated using
  Press, 1986]).                                                          the techniques described in McCafferty et al., Nature, 348:
    The hybridoma cells thus prepared are seeded and groWn in             552-554(1990). Clackson et al., Nature, 3521624-628(1991)
  a suitable culture medium that preferably contains one or               and Marks et al., J. Mol. Biol., 2221581-597 (1991) describe
  more substances that inhibit the groWth or survival of the              the isolation of murine and human antibodies, respectively,
  unfused, parental myeloma cells. For example, if the parental      55   using phage libraries. Subsequent publications describe the
  myeloma cells lack the enzyme hypoxanthine guanine phos                 production of high af?nity (nM range) human antibodies by
  phoribosyl transferase (HGPRT or HPRT), the culture                     chain shuf?ing (Marks et al., Bio/Technology, 101779-783
  medium for the hybridomas typically Will include hypoxan                [1992]), as Well as combinatorial infection and in vivo recom
  thine, aminopterin, and thymidine (HAT medium), Which                   bination as a strategy for constructing very large phage librar
  substances prevent the groWth of HGPRT-de?cient cells.             60   ies (Waterhouse et al., Nuc. Acids. Res., 2112265-2266
    Preferred myeloma cells are those that fuse ef?ciently,               [1993]). Thus, these techniques are viable alternatives to tra
  support stable high-level production of antibody by the                 ditional monoclonal antibody hybridoma techniques for iso
  selected antibody-producing cells, and are sensitive to a               lation of monoclonal antibodies.
  medium such as HAT medium. Among these, preferred                          The DNA also may be modi?ed, for example, by substi
  myeloma cell lines are murine myeloma lines, such as those         65   tuting the coding sequence for human heavy- and light-chain
  derived from MOPC-21 and MPC-1 1 mouse tumors available                 constant domains in place of the homologous murine
  from the Salk Institute Cell Distribution Center, San Diego,            sequences (US. Pat. No. 4,816,567; Morrison, et al., Proc.
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 77 of 372 PageID #:
                                  26476

                                                         US 7,892,549 B2
                                15                                                                      16
  NatlAcad. Sci. USA, 8116851 [1984]), or by covalently join                 Alternatively, it is noW possible to produce transgenic ani
  ing to the immunoglobulin coding sequence all or part of the             mals (e.g., mice) that are capable, upon immunization, of
  coding sequence for a non-immunoglobulin polypeptide.                    producing a full repertoire of human antibodies in the absence
    Typically such non-immunoglobulin polypeptides are sub                 of endogenous immunoglobulin production. For example, it
  stituted for the constant domains of an antibody, or they are            has been described that the homozygous deletion of the anti
  substituted for the variable domains of one antigen-combin               body heavy-chain joining region (JH) gene in chimeric and
  ing site of an antibody to create a chimeric bivalent antibody           germ-line mutant mice results in complete inhibition of
  comprising one antigen-combining site having speci?city for              endogenous antibody production. Transfer of the human
  an antigen and another antigen-combining site having speci               germ-line immunoglobulin gene array in such germ-line
  ?city for a different antigen.                                           mutant mice Will result in the production of human antibodies
     (iii) Humanized and Human Antibodies                                  upon antigen challenge. See, e.g., Jakobovits et al., Proc.
    Methods for humanizing non-human antibodies are Well                   Natl. Acad. Sci. USA, 9012551 (1993); Jakobovits et al.,
  knoWn in the art. Preferably, a humanized antibody has one or            Nature, 3621255-258 (1993); Bruggermann et al., Year in
  more amino acid residues introduced into it from a source                Immuna, 7:33 (1993). Human antibodies can also be derived
  Which is non-human. These non-human amino acid residues                  from phage-display libraries (Hoogenboom et al., J. Mol.
  are often referred to as “import” residues, Which are typically          Biol, 2271381 (1991); Marks et al., J. Mal. Biol, 2221581
  taken from an “import” variable domain. Humanization can                 597 [1991]).
  be essentially performed folloWing the method of Winter and                (iv) Antibody Fragments
  co-Workers (Jones et al., Nature, 3211522-525(1986); Riech                  Various techniques have been developed for the production
  mann et al., Nature, 3321323-327 (1988); Verhoeyen et al.,          20   of antibody fragments. Traditionally, these fragments Were
  Science, 23911534-1536 [1988]), by substituting rodent                   derived via proteolytic digestion of intact antibodies (see,
  CDRs or CDR sequences for the corresponding sequences of                 e.g., Morimoto et al., Journal ofBiochemical andBiophysical
  a human antibody. Accordingly, such “humanized” antibod                  Methods 241107-117 (1992) and Brennan et al., Science, 2291
  ies are chimeric antibodies (U .S. Pat. No. 4,816,567) Wherein           81 [1985]). HoWever, these fragments can noW be produced
  substantially less than an intact human variable domain has         25   directly by recombinant host cells. For example, the antibody
  been substituted by the corresponding sequence from a non                fragments can be isolated from the antibody phage libraries
  human species. In practice, humanized antibodies are typi                discussed above. Alternatively, Fab'-SH fragments can be
  cally human antibodies in Which some CDR residues and                    directly recovered from E. coli and chemically coupled to
  possibly some FR residues are substituted by residues from               form F(ab')2 fragments (Carter et al., Bio/Technology 101163
  analogous sites in rodent antibodies.                               30   167 [1992]). According to another approach, F(ab')2 frag
     The choice of human variable domains, both light and                  ments can be isolated directly from recombinant host cell
  heavy, to be used in making the humanized antibodies is very             culture. Other techniques for the production of antibody frag
  important to reduce antigenicity. According to the so-called             ments Will be apparent to the skilled practitioner. In other
  “best?t” method, the sequence of the variable domain of a                embodiments, the antibody of choice is a single chain Fv
  rodent antibody is screened against the entire library of           35   fragment (scFv). See WO 93/16185.
  knoWn human variable-domain sequences. The human                           (v) Bispeci?c Antibodies
  sequence Which is closest to that of the rodent is then accepted           Bispeci?c antibodies are antibodies that have binding
  as the human framework region (PR) for the humanized anti                speci?cities for at least tWo different epitopes. Exemplary
  body (Sims et al., J Immunol, 15112296 (1993); Chothia et                bispeci?c antibodies may bind to tWo different epitopes of the
  al., J. Mol. Biol, 1961901 [1987]). Another method uses a           40   ErbB2 protein. For example, one arm may bind an epitope in
  particular framework region derived from the consensus                   Domain 1 of ErbB2 such as the 7C2/7F3 epitope, the other
  sequence of all human antibodies of a particular subgroup of             may bind a different ErbB2 epitope, eg the 4D5 epitope.
  light or heavy chains. The same frameWork may be used for                Other such antibodies may combine an ErbB2 binding site
  several different humanized antibodies (Carter et al., Proc.             With binding site(s) for EGFR, ErbB3 and/or ErbB4. Alter
  Natl. Acad. Sci. USA, 8914285 (1992); Presta et al., J.             45   natively, an anti-ErbB2 arm may be combined With an arm
  Immnal, 15112623 [1993]).                                                Which binds to a triggering molecule on a leukocyte such as a
    It is further important that antibodies be humanized With              T-cell receptor molecule (e.g. CD2 or CD3), or Fc receptors
  retention of high a?inity for the antigen and other favorable            for IgG (FcyR), such as FcyRI (CD64), FcyRII (CD32) and
  biological properties. To achieve this goal, according to a              FcyRIII (CD16) so as to focus cellular defense mechanisms to
  preferred method, humanized antibodies are prepared by a            50   the ErbB2-expressing cell. Bispeci?c antibodies may also be
  process of analysis of the parental sequences and various                used to localize cytotoxic agents to cells Which express
  conceptual humanized products using three-dimensional                    ErbB2. These antibodies possess an ErbB2-binding arm and
  models of the parental and humanized sequences. Three                    an arm Which binds the cytotoxic agent (e.g. saporin, anti
  dimensional immunoglobulin models are commonly avail                     interferon-ot, vinca alkaloid, ricin A chain, methotrexate or
  able and are familiar to those skilled in the art. Computer         55   radioactive isotope hapten). Bispeci?c antibodies can be pre
  programs are available Which illustrate and display probable             pared as full length antibodies or antibody fragments (e.g.
  three-dimensional conformational structures of selected can              F(ab')2bispeci?c antibodies).
  didate immunoglobulin sequences. Inspection of these dis                   Methods for making bispeci?c antibodies are knoWn in the
  plays permits analysis of the likely role of the residues in the         art. Traditional production of full length bispeci?c antibodies
  functioning of the candidate immunoglobulin sequence, i.e.,         60   is based on the coexpression of tWo immunoglobulin heavy
  the analysis of residues that in?uence the ability of the can            chain-light chain pairs, Where the tWo chains have different
  didate immunoglobulin to bind its antigen. In this Way, FR               speci?cities (Millstein et al., Nature, 3051537-539 [1983]).
  residues can be selected and combined from the recipient and             Because of the random assortment of immunoglobulin heavy
  import sequences so that the desired antibody characteristic,            and light chains, these hybridomas (quadromas) produce a
  such as increased a?inity for the target antigen(s), is achieved.   65   potential mixture of 10 different antibody molecules, of
  In general, the CDR residues are directly and most substan               Which only one has the correct bispeci?c structure. Puri?ca
  tially involved in in?uencing antigen binding.                           tion of the correct molecule, Which is usually done by a?inity
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 78 of 372 PageID #:
                                  26477

                                                       US 7,892,549 B2
                               17                                                                       18
  chromatography steps, is rather cumbersome, and the product            procedure Wherein intact antibodies are proteolytically
  yields are loW. Similar procedures are disclosed in WO                 cleaved to generate F(ab')2 fragments. These fragments are
  93/08829, and in Traunecker et al., EMBO J, 10:3655-3659               reduced in the presence of the dithiol complexing agent
  (1991).                                                                sodium arsenite to stabiliZe vicinal dithiols and prevent inter
    According to a different approach, antibody variable                 molecular disul?de formation. The Fab‘ fragments generated
  domains With the desired binding speci?cities (antibody-an             are then converted to thionitrobenZoate (TNB) derivatives.
  tigen combining sites) are fused to immunoglobulin constant            One of the Fab'-TNB derivatives is then reconver‘ted to the
  domain sequences. The fusion preferably is With an immu                Fab'-thiol by reduction With mercaptoethylamine and is
  noglobulin heavy chain constant domain, comprising at least            mixed With an equimolar amount of the other Fab'-TNB
  part of the hinge, CH2, and CH3 regions. It is preferred to            derivative to form the bispeci?c antibody. The bispeci?c anti
  have the ?rst heavy-chain constant region (CH1) containing             bodies produced can be used as agents for the selective immo
  the site necessary for light chain binding, present in at least        biliZation of enZymes.
  one of the fusions. DNAs encoding the immunoglobulin                      Recent progress has facilitated the direct recovery of Fab‘
  heavy chain fusions and, if desired, the immunoglobulin light          SH fragments from E. coli, Which can be chemically coupled
  chain, are inserted into separate expression vectors, and are          to form bispeci?c antibodies. Shalaby et al., J. Exp. Med,
  co-transfected into a suitable host organism. This provides for        175:217-225 (1992) describe the production of a fully
  great ?exibility in adjusting the mutual proportions of the            humanized bispeci?c antibody F(ab')2 molecule. Each Fab‘
  three polypeptide fragments in embodiments When unequal                fragment Was separately secreted from E. coli and subjected
  ratios of the three polypeptide chains used in the construction        to directed chemical coupling in vitro to form the bispeci?c
  provide the optimum yields. It is, hoWever, possible to insert    20   antibody. The bispeci?c antibody thus formed Was able to
  the coding sequences for tWo or all three polypeptide chains           bind to cells overexpressing the ErbB2 receptor and normal
  in one expression vector When the expression of at least tWo           human T cells, as Well as trigger the lytic activity of human
  polypeptide chains in equal ratios results in high yields or           cytotoxic lymphocytes against human breast tumor targets.
  When the ratios are of no particular signi?cance.                        Various techniques for making and isolating bispeci?c
     In a preferred embodiment of this approach, the bispeci?c      25   antibody fragments directly from recombinant cell culture
  antibodies are composed of a hybrid immunoglobulin heavy               have also been described. For example, bispeci?c antibodies
  chain With a ?rst binding speci?city in one arm, and a hybrid          have been produced using leucine Zippers. Kostelny et al., J.
  immunoglobulin heavy chain-light chain pair (providing a               ImmunoL, 148(5): 1 547-1553 (1992). The leucine Zipper pep
  second binding speci?city) in the other arm. It Was found that         tides from the Fos and Jun proteins Were linked to the Fab‘
  this asymmetric structure facilitates the separation of the       30   portions of tWo different antibodies by gene fusion. The anti
  desired bispeci?c compound from unWanted immunoglobu                   body homodimers Were reduced at the hinge region to form
  lin chain combinations, as the presence of an immunoglobu              monomers and then re-oxidized to form the antibody het
  lin light chain in only one half of the bispeci?c molecule             erodimers. This method can also be utiliZed for the produc
  provides for a facile Way of separation. This approach is              tion of antibody homodimers. The “diabody” technology
  disclosed in WO 94/04690. For further details of generating       35   described by Hollinger et al., Proc. Natl. Acad. Sci. USA,
  bispeci?c antibodies see, for example, Suresh et al., Methods          90: 6444-6448 (1993) has provided an alternative mechanism
  in Enzymology, 1211210 (1986).                                         for making bispeci?c antibody fragments. The fragments
     According to another approach described in WO96/2701 1,             comprise a heavy-chain variable domain (VH) connected to a
  the interface betWeen a pair of antibody molecules can be              light-chain variable domain (VL) by a linker Which is too short
  engineered to maximiZe the percentage of heterodimers             40   to alloW pairing betWeen the tWo domains on the same chain.
  Which are recovered from recombinant cell culture. The pre             Accordingly, the VH and VL domains of one fragment are
  ferred interface comprises at least a part of the CH3 domain of        forced to pair With the complementary VL and VH domains of
  an antibody constant domain. In this method, one or more               another fragment, thereby forming tWo anti gen-binding sites.
  small amino acid side chains from the interface of the ?rst            Another strategy for making bispeci?c antibody fragments by
  antibody molecule are replaced With larger side chains (e.g.      45   the use of single-chain Fv (sFv) dimers has also been
  tyrosine or tryptophan). Compensatory “cavities” of identical          reported. See Gruber et al., J. ImmunoL, 15215368 (1994).
  or similar siZe to the large side chain(s) are created on the            Antibodies With more than tWo valencies are contem
  interface of the second antibody molecule by replacing large           plated. For example, trispeci?c antibodies can be prepared.
  amino acid side chains With smaller ones (eg alanine or                Tutt et al. J. Immunol. 147160 (1991).
  threonine). This provides a mechanism for increasing the          50     (vi) Screening for Antibodies With the Desired Properties
  yield of the heterodimer over other unWanted end-products                Techniques for generating antibodies have been described
  such as homodimers.                                                    above. Those antibodies having the characteristics described
     Bispeci?c antibodies include cross-linked or “heterocon             herein are selected.
  jugate” antibodies. For example, one of the antibodies in the            To select for antibodies Which induce cell death, loss of
  heteroconjugate can be coupled to avidin, the other to biotin.    55   membrane integrity as indicated by, e.g., PI, trypan blue or
  Such antibodies have, for example, been proposed to target             7AAD uptake is assessed relative to control. The preferred
  immune system cells to unWanted cells (US. Pat. No. 4,676,             assay is the “PI uptake assay using BT474 cells”. According
  980), and for treatment of HIV infection (WO 91/003 60, W0             to this assay, BT474 cells (Which can be obtained from the
  92/200373, and EP 03089). Heteroconjugate antibodies may               American Type Culture Collection [Rockville, Md.]) are cul
  be made using any convenient cross-linking methods. Suit          60   tured in Dulbecco’s Modi?ed Eagle Medium (D-MEM):
  able cross-linking agents are Well knoWn in the art, and are           Ham’s F-12 (50:50) supplemented With 10% heat-inactivated
  disclosed in US. Pat. No. 4,676,980, along With a number of            FBS (Hyclone) and 2 mM L-glutamine. (Thus, the assay is
  cross-linking techniques.                                              performed in the absence of complement and immune effec
    Techniques for generating bispeci?c antibodies from anti             tor cells). The BT474 cells are seeded at a density of 3x 1 06 per
  body fragments have also been described in the literature. For    65   dish in 100><20 mm dishes and alloWed to attach overnight.
  example, bispeci?c antibodies can be prepared using chemi              The medium is then removed and replaced With fresh medium
  cal linkage. Brennan et al., Science, 229:81 (1985) describe a         alone or medium containing 10 ug/ml of the appropriate
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 79 of 372 PageID #:
                                  26478

                                                       US 7,892,549 B2
                               19                                                                      20
  MAb. The cells are incubated for a 3 day time period. Fol              complement-mediated cell killing and antibody-dependent
  loWing each treatment, monolayers are Washed With PBS and              cellular cytotoxicity (ADCC). See Caron et al., J. Exp. Med.
  detached by trypsiniZation. Cells are then centrifuged at 1200         176:1 191-1195 (1992) and Shopes, B. J Immunol.148:2918
  rpm for 5 minutes at 40 C., the pellet resuspended in 3 ml ice         2922 (1992). Homodimeric antibodies With enhanced anti
  cold Ca2+ binding buffer (10 mM Hepes, pH 7.4, 140 mM                  tumor activity may also be prepared using heterobifunctional
  NaCl, 2.5 mM CaCl2) and aliquoted into 35 mm strainer                  cross-linkers as described in Wolff et al. Cancer Research
  capped 12><75 tubes (1 ml per tube, 3 tubes per treatment              53:2560-2565 (1993). Alternatively, an antibody can be engi
  group) for removal of cell clumps. Tubes then receive PI (10           neered Which has dual Fc regions and may thereby have
  ug/ml). Samples may be analyZed using a FACSCANTM ?oW                  enhanced complement lysis and ADCC capabilities. See
  cytometer and FACSCONVERTTM CellQuest softWare (Bec                    Stevenson et al. Anti-Cancer Drug Design 3:219-230 (1989).
  ton Dickinson). Those antibodies Which induce statistically              (viii) Immunoconjugates
  signi?cant levels of cell death as determined by PI uptake are           The invention also pertains to immunoconjugates compris
  selected.                                                              ing the antibody described herein conjugated to a cytotoxic
     In order to select for antibodies Which induce apoptosis, an        agent such as a chemotherapeutic agent, toxin (eg an enZy
  “annexin binding assay using BT474 cells” is available. The            matically active toxin of bacterial, fungal, plant or animal
  BT474 cells are cultured and seeded in dishes as discussed in          origin, or fragments thereof), or a radioactive isotope (i.e., a
  the preceding paragraph. The medium is then removed and                radioconjugate).
  replaced With fresh medium alone or medium containing 10                 Chemotherapeutic agents useful in the generation of such
  ug/ml of the MAb. Following a three day incubation period,             immunoconjugates have been described above. EnZymati
  monolayers are Washed With PBS and detached by tryp siniZa        20   cally active toxins and fragments thereof Which can be used
  tion. Cells are then centrifuged, resuspended in Ca2+ binding          include diphtheria A chain, nonbinding active fragments of
  buffer and aliquoted into tubes as discussed above for the cell        diphtheria toxin, exotoxin A chain (from Pseudomonas
  death assay. Tubes then receive labeled annexin (e. g. annexin         aeruginosa), ricinA chain, abrinA chain, modeccinA chain,
  V-FTIC) (1 ug/ml). Samples may be analyZed using a FAC                 alpha-sarcin, Aleuri Zesfordi i proteins, dianthin proteins, Phy
  SCANTM ?oW cytometer and FACSCONVERTTM CellQuest                  25   Zolaca americana proteins (PAPI, PAPII, and PAP-S),
  softWare (Becton Dickinson). Those antibodies Which induce             momordica charantia inhibitor, curcin, crotin, sapaonaria
  statistically signi?cant levels of annexin binding relative to         o?icinalis inhibitor, gelonin, mitogellin, restrictocin, pheno
  control are selected as apoptosis-inducing antibodies.                 mycin, enomycin and the tricothecenes. A variety of radio
     In addition to the annexin binding assay, a “DNA staining           nuclides are available for the production of radioconjugated
  assay using BT474 cells” is available. In order to perform this   30   anti-ErbB2 antibodies. Examples include 212Bi, 131I, 131In,
  assay, BT474 cells Which have been treated With the antibody           90Y and 186Re.
  of interest as described in the preceding tWo paragraphs are             Conjugates of the antibody and cytotoxic agent are made
  incubated With 9 ug/ml HOECHST 33342TM for 2 hr at 370                 using a variety of bifunctional protein coupling agents such as
  C., then analyZed on an EPICS ELITETM ?oW cytometer                    N-succinimidyl-3-(2-pyridyldithiol) propionate (SPDP),
  (Coulter Corporation) using MODFIT LTTM softWare (Verity          35   iminothiolane (IT), bifunctional derivatives of imidoesters
  SoftWare House). Antibodies Which induce a change in the               (such as dimethyl adipimidate HCL), active esters (such as
  percentage of apoptotic cells Which is 2 fold or greater (and          disuccinimidyl suberate), aldehydes (such as glutarelde
  preferably 3 fold or greater) than untreated cells (up to 100%         hyde), bis-aZido compounds (such as bis (p-aZidobenZoyl)
  apoptotic cells) may be selected as pro-apoptotic antibodies           hexanediamine), bis-diaZonium derivatives (such as bis-(p
  using this assay.                                                 40   diaZoniumbenZoyl)-ethylenediamine), diisocyanates (such
    To screen for antibodies Which bind to an epitope on ErbB2           as tolyene 2,6-diisocyanate), and bis-active ?uorine com
  bound by an antibody of interest, a routine cross-blocking             pounds (such as 1,5-di?uoro-2,4-dinitrobenZene). For
  assay such as that described in Antibodies, A Laboratory               example, a ricin immunotoxin canbe prepared as described in
  Manual, Cold Spring Harbor Laboratory, Ed HarloW and                   Vitetta et al. Science 238:1098 (1987). Carbon-14-labeled
  David Lane (1988), can be performed. Alternatively, epitope       45   1 -isothiocyanatobenZyl-3 -methyldiethylene       triaminepen
  mapping can be performed by methods knoWn in the art.                  taacetic acid (MXDTPA) is an exemplary chelating agent for
    To identify anti-ErbB2 antibodies Which inhibit groWth of            conjugation of radionucleotide to the antibody. See WO94/
  SKBR3 cells in cell culture by 50-100%, the SKBR3 assay                1 1026.
  described in WO89/06692 can be performed. According to                    In another embodiment, the antibody may be conjugated to
  this assay, SKBR3 cells are groWn in a 1:1 mixture of P12 and     50   a “receptor” (such streptavidin) for utiliZation in tumor pre
  DMEM medium supplemented With 10% fetal bovine serum,                  targeting Wherein the antibody-receptor conjugate is admin
  glutamine and penicillinstreptomycin. The SKBR3 cells are              istered to the patient, folloWed by removal of unbound con
  plated at 20,000 cells in a 35 mm cell culture dish (2 mls/35          jugate from the circulation using a clearing agent and then
  mm dish). 2.5 ug/ml of the anti-ErbB2 antibody is added per            administration of a “ligand” (e. g. avidin) Which is conjugated
  dish. After six days, the number of cells, compared to            55   to a cytotoxic agent (eg a radionucleotide).
  untreated cells are counted using an electronic COULTERTM                (ix) Immunoliposomes
  cell counter. Those antibodies Which inhibit groWth of the               The anti-ErbB2 antibodies disclosed herein may also be
  SKBR3 cells by 50-100% are selected for combination With               formulated as immunoliposomes. Liposomes containing the
  the apoptotic antibodies as desired.                                   antibody are prepared by methods knoWn in the art, such as
    (vii) Effector Function Engineering                             60   described in Epstein et al., Proc. Natl. Acad. Sci. USA,
    It may be desirable to modify the antibody of the invention          82:3688 (1985); HWang et al., Proc. Natl. Acad. Sci. USA,
  With respect to effector function, so as to enhance the effec          77:4030 (1980); and US. Pat. Nos. 4,485,045 and 4,544,545.
  tiveness of the antibody in treating cancer, for example. For          Liposomes With enhanced circulation time are disclosed in
  example cysteine residue(s) may be introduced in the Fc                US. Pat. No. 5,013,556.
  region, thereby alloWing interchain disul?de bond formation       65      Particularly useful liposomes can be generated by the
  in this region. The homodimeric antibody thus generated may            reverse phase evaporation method With a lipid composition
  have improved internalization capability and/ or increased             comprising phosphatidylcholine, cholesterol and PEG-de
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 80 of 372 PageID #:
                                  26479

                                                        US 7,892,549 B2
                                21                                                                        22
  rivatized phosphatidylethanolamine (PEG-PE). Liposomes                      A systematic method for preparing such an antibody vari
  are extruded through ?lters of de?ned pore size to yield                 ant having an increased in vivo half-life comprises several
  liposomes With the desired diameter. Fab' fragments of the               steps. The ?rst involves identifying the sequence and confor
  antibody of the present invention can be conjugated to the               mation of a salvage receptor binding epitope of an Fc region
  liposomes as described in Martin et al. Biol. Chem. 257:                 of an IgG molecule. Once this epitope is identi?ed, the
  286-288 (1982) via a disul?de interchange reaction. A che                sequence of the antibody of interest is modi?ed to include the
  motherapeutic agent is optionally contained Within the lipo              sequence and conformation of the identi?ed binding epitope.
  some. See Gabizon et al. .1. National Cancer Inst. 81(19)1484            After the sequence is mutated, the antibody variant is tested to
  (1989).                                                                  see if it has a longer in vivo half-life than that of the original
     (x) Antibody Dependent Enzyme Mediated Prodrug                        antibody. If the antibody variant does not have a longer in vivo
  Therapy (ADEPT)                                                          half-life upon testing, its sequence is further altered to include
    The antibodies of the present invention may also be used in            the sequence and conformation of the identi?ed binding
  ADEPT by conjugating the antibody to a prodrug-activating                epitope. The altered antibody is tested for longer in vivo
  enzyme Which converts a prodrug (eg a peptidyl chemo                     half-life, and this process is continued until a molecule is
  therapeutic agent, see WO81/01145) to an active anti-cancer              obtained that exhibits a longer in vivo half-life.
  drug. See, for example, WO. 88/07378 and US. Pat. No.                      The salvage receptor binding epitope being thus incorpo
  4,975,278.                                                               rated into the antibody of interest is any suitable such epitope
    The enzyme component of the immunoconjugate useful                     as de?ned above, and its nature Will depend, e. g., on the type
  for ADEPT includes any enzyme capable of acting on a                     of antibody being modi?ed. The transfer is made such that the
  prodrug in such a Way so as to covert it into its more active,
                                                                      20   antibody of interest still possesses the biological activities
  cytotoxic form.                                                          described herein.
                                                                             The epitope preferably constitutes a region Wherein any
     Enzymes that are useful in the method of this invention               one or more amino acid residues from one or tWo loops of a Fc
  include, but are not limited to, alkaline phosphatase useful for         domain are transferred to an analogous position of the anti
  converting phosphate-containing prodrugs into free drugs;           25   body fragment. Even more preferably, three or more residues
  arylsulfatase useful for converting sulfate-containing pro               from one or tWo loops of the Fc domain are transferred. Still
  drugs into free drugs; cytosine deaminase useful for convert             more preferred, the epitope is taken from the CH2 domain of
  ing non-toxic 5-?uorocytosine into the anti-cancer drug,                 the Fc region (e.g., of an IgG) and transferred to the CH1,
  5-?uorouracil; proteases, such as serratia protease, thermol             CH3, or VH region, or more than one such region, of the
  ysin, subtilisin, carboxypeptidases and cathepsins (such as         30   antibody. Alternatively, the epitope is taken from the CH2
  cathepsins B and L), that are useful for converting peptide              domain of the Fc region and transferred to the CL region orVL
  containing prodrugs into free drugs; D-alanylcarboxypepti                region, or both, of the antibody fragment.
  dases, useful for converting prodrugs that contain D-amino                 In one most preferred embodiment, the salvage receptor
  acid substituents; carbohydrate-cleaving enzymes such as                 binding epitope comprises the sequence (5' to 3'): PKNS
  [3-galactosidase and neuraminidase useful for converting gly        35   SMISNTP (SEQ ID NO:3), and optionally further comprises
  cosylated prodrugs into free drugs; [3-lactamase useful for              a sequence selected from the group consisting of HQSLGTQ
  converting drugs derivatized With [3-lactams into free drugs;
  and penicillin amidases, such as penicillinV amidase or peni             (SEQ ID NO:4), HQNLSDGK (SEQ ID NO:5), HQNISDGK
  cillin G amidase, useful for converting drugs derivatized at             (SEQ ID NO:6), orVISSHLGQ (SEQ ID NO:7), particularly
                                                                           Where the antibody fragment is a Fab or F(ab')2. In another
  their amine nitrogens With phenoxyacetyl or phenylacetyl                 most preferred embodiment, the salvage receptor binding
  groups, respectively, into free drugs.Altematively, antibodies           epitope is a polypeptide containing the sequence(s)(5' to 3'):
  With enzymatic activity, also knoWn in the art as “abzymes”,
  can be used to convert the prodrugs of the invention into free           HQNLSDGK (SEQ ID NO: 5), HQNISDGK (SEQ ID NO: 6),
                                                                           or VISSHLGQ (SEQ ID NO:7) and the sequence: PKNS
  active drugs (see, e.g., Massey, Nature 328:457-458 [1987]).             SMISNTP (SEQ ID NO:3).
  Antibody-abzyme conjugates can be prepared as described
                                                                             (xii) Puri?cation of Anti-ErbB2 Antibody
  herein for delivery of the abzyme to a tumor cell population.              When using recombinant techniques, the antibody can be
     The enzymes of this invention can be covalently bound to              produced intracellularly, in the periplasmic space, or directly
  the anti-ErbB2 antibodies by techniques Well known in the art            secreted into the medium. If the antibody is produced intra
  such as the use of the heterobifunctional crosslinking                   cellularly, as a ?rst step, the particulate debris, either host
  reagents discussed above. Alternatively, fusion proteins com        50   cells or lysed fragments, is removed, for example, by cen
  prising at least the antigen binding region of an antibody of            trifugation or ultra?ltration. Carter et al., Bio/Technology
  the invention linked to at least a functionally active portion of        10:163-167 (1992) describe a procedure for isolating anti
  an enzyme of the invention can be constructed using recom                bodies Which are secreted to the periplasmic space of E. coli.
  binant DNA techniques Well knoWn in the art (see, e.g., Neu              Brie?y, cell paste is thaWed in the presence of sodium acetate
  berger et al., Nature, 312:604-608 [1984]).                         55   (pH 3.5), EDTA, and phenylmethylsulfonyl?uoride (PMSF)
    (xi) Antibody-salvage Receptor Binding Epitope Fusions                 over about 30 min. Cell debris can be removed by centrifu
    In certain embodiments of the invention, it may be desir               gation. Where the antibody is secreted into the medium,
  able to use an antibody fragment, rather than an intact anti             supematants from such expression systems are preferably
  body, to increase tumor penetration, for example. In this case,          ?rst concentrated using a commercially available protein con
  it may be desirable to modify the antibody fragment in order        60   centration ?lter, for example, an Amicon or Millipore Pelli
  to increase its serum half life. This may be achieved, for               con ultra?ltration unit. A protease inhibitor such as PMSF
  example, by incorporation of a salvage receptor binding                  may be included in any of the foregoing steps to inhibit
  epitope into the antibody fragment (eg by mutation of the                proteolysis and antibiotics may be included to prevent the
  appropriate region in the antibody fragment or by incorporat             groWth of adventitious contaminants.
  ing the epitope into a peptide tag that is then fused to the        65     The antibody composition prepared from the cells can be
  antibody fragment at either end or in the middle, e. g., by DNA          puri?ed using, for example, hydroxylapatite chromatogra
  or peptide synthesis).                                                   phy, gel electrophoresis, dialysis, and a?inity chromatogra
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 81 of 372 PageID #:
                                  26480

                                                       US 7,892,549 B2
                               23                                                                       24
  phy, With af?nity chromatography being the preferred puri?             the composition may comprise a cytotoxic agent, cytokine or
  cation technique. The suitability of protein A as an a?inity           groWth inhibitory agent, provided that the cytotoxic agent is
  ligand depends on the species and isotype of any immuno                other than an anthracycline derivative, e.g. doxorubicin, or
  globulin Fc domain that is present in the antibody. ProteinA           epirubicin. Such molecules are suitably present in combina
  can be used to purify antibodies that are based on human Y1,           tion in amounts that are effective for the purpose intended.
  Y2, or Y4 heavy chains (Lindmark et al., J. Immnol. Melh.                 The active ingredients may also be entrapped in microcap
  6211-13 [1983]). Protein G is recommended for all mouse                sules prepared, for example, by coacervation techniques or by
  isotypes and for human Y3 (Guss et al., EMBOJ. 5: 15671575             interfacial polymerization, for example, hydroxymethylcel
  [1986]). The matrix to Which the a?inity ligand is attached is         lulose or gelatin-microcapsules and poly-(methylmethacy
  most often agarose, but other matrices are available.                  late) microcapsules, respectively, in colloidal drug delivery
  Mechanically stable matrices such as controlled pore glass or          systems (for example, liposomes, albumin microspheres,
  poly(styrenedivinyl)benZene alloW for faster ?oW rates and             microemulsions, nanoparticles and nanocapsules) or in mac
  shorter processing times than can be achieved With agarose.            roemulsions. Such techniques are disclosed in Remington's
  Where the antibody comprises a CH3 domain, the Bakerbond               Pharmaceutical Sciences 16th edition, Osol, A. Ed. (1980).
  ABXTM resin (J. T. Baker, Phillipsburg, N1.) is useful for               The formulations to be used for in vivo administration must
  puri?cation. Other techniques for protein puri?cation such as          be sterile. This is readily accomplished by ?ltration through
  fractionation on an ion-exchange column, ethanol precipita             sterile ?ltration membranes.
  tion, Reverse Phase HPLC, chromatography on silica, chro                 Sustained-release preparations may be prepared. Suitable
  matography on heparin SEPHAROSETM chromatography on                    examples of sustained-release preparations include semiper
  an anion or cation exchange resin (such as a polyaspartic acid    20   meable matrices of solid hydrophobic polymers containing
  column), chromatofocusing, SDS-PAGE, and ammonium                      the antibody, Which matrices are in the form of shaped
  sulfate precipitation are also available depending on the anti         articles, e. g. ?lms, or microcapsules. Examples of sustained
  body to be recovered.                                                  release matrices include polyesters, hydrogels (for example,
    FolloWing any preliminary puri?cation step(s), the mixture           poly(2-hydroxyethyl-methacrylate), or poly(vinylalcohol)),
  comprising the antibody of interest and contaminants may be       25   polylactides (US. Pat. No. 3,773,919), copolymers of
  subjected to loW pH hydrophobic interaction chromatogra                L-glutamic acid and y ethyl-L-glutamate, non-degradable
  phy using an elution buffer at a pH betWeen about 2.5-4.5,             ethylene-vinyl acetate, degradable lactic acid-glycolic acid
  preferably performed at loW salt concentrations (eg from               copolymers such as the LUPRON DEPOTTM (injectable
  about 0-0.25M salt).                                                   microspheres composed of lactic acid-glycolic acid copoly
                                                                    30   mer and leuprolide acetate), and poly-D-(-)-3-hydroxybu
                Ill. Pharmaceutical Formulations                         tyric acid. While polymers such as ethylene-vinyl acetate and
                                                                         lactic acid-glycolic acid enable release of molecules for over
    Therapeutic formulations of the antibodies used in accor             100 days, certain hydrogels release proteins for shorter time
  dance With the present invention are prepared for storage by           periods. When encapsulated antibodies remain in the body for
  mixing an antibody having the desired degree of purity With       35   a long time, they may denature or aggregate as a result of
  optional pharmaceutically acceptable carriers, excipients or           exposure to moisture at 370 C., resulting in a loss of biological
  stabiliZers (Remington's Pharmaceutical Sciences 16th edi              activity and possible changes in immunogenicity. Rational
  tion, Osol, A. Ed. [1980]), in the form of lyophiliZed formu           strategies can be devised for stabiliZation depending on the
  lations or aqueous solutions. Acceptable carriers, excipients,         mechanism involved. For example, if the aggregation mecha
  or stabiliZers are nontoxic to recipients at the dosages and      40   nism is discovered to be intermolecular SiS bond formation
  concentrations employed, and include buffers such as phos              through thio-disul?de interchange, stabiliZation may be
  phate, citrate, and other organic acids; antioxidants including        achieved by modifying sulfhydryl residues, lyophiliZing from
  ascorbic acid and methionine; preservatives (such as octade            acidic solutions, controlling moisture content, using appro
  cyldimethylbenZyl ammonium chloride; hexamethonium                     priate additives, and developing speci?c polymer matrix
  chloride; benZalkonium chloride, benZethonium chloride;           45   compositions.
  phenol, butyl or benZyl alcohol; alkyl parabens such as
  methyl or propyl paraben; catechol; resorcinol; cyclohex                      IV. Treatment With the Anti-ErbB2 Antibodies
  anol; 3-pentanol; and m-cresol); loW molecular Weight (less
  than about 10 residues) polypeptides; proteins, such as serum            It is contemplated that, according to the present invention,
  albumin, gelatin, or immunoglobulins; hydrophilic polymers        50   the anti-ErbB2 antibodies may be used to treat various con
  such as polyvinylpyrrolidone; amino acids such as glycine,             ditions characterized by overexpression and/or activation of
  glutamine, asparagine, histidine, arginine, or lysine;                 the ErbB2 receptor. Exemplary conditions or disorders
  monosaccharides, disaccharides, and other carbohydrates                include benign or malignant tumors (e. g. renal, liver, kidney,
  including glucose, mannose, or dextrins; chelating agents              bladder, breast, gastric, ovarian, colorectal, prostate, pancre
  such as EDTA; sugars such as sucrose, mannitol, trehalose or      55   atic, lung, vulval, thyroid, hepatic carcinomas; sarcomas;
  sorbitol; salt-forming counter-ions such as sodium; metal              glioblastomas; and various head and neck tumors); leukemias
  complexes (e.g. Zn-protein complexes); and/ or non-ionic sur           and lymphoid malignancies; other disorders such as neu
  factants such as TWEENTM, PLURONICSTM or polyethylene                  ronal, glial, astrocytal, hypothalamic and other glandular,
  glycol (PEG).                                                          macrophagal, epithelial, stromal and blastocoelic disorders;
    The formulation herein may also contain more than one           60   and in?ammatory, angiogenic and immunologic disorders.
  active compound as necessary for the particular indication               The antibodies of the invention are administered to a
  being treated, preferably those With complementary activities          human patient, in accord With knoWn methods, such as intra
  that do not adversely affect each other. For example, it may be        venous administration as a bolus or by continuous infusion
  desirable to further provide antibodies Which bind to EGFR,            over a period of time, by intramuscular, intraperitoneal,
  ErbB2 (eg an antibody Which binds a different epitope on          65   intracerobrospinal, subcutaneous, intra-articular, intrasyn
  ErbB2), ErbB3, ErbB4, or vascular endothelial factor                   ovial, intrathecal, oral, topical, or inhalation routes. Intrave
  (VEGF) in the one formulation. Alternatively, or in addition,          nous administration of the antibody is preferred.
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 82 of 372 PageID #:
                                  26481

                                                         US 7,892,549 B2
                                25                                                                         26
    The treatment of the present invention involved the com                have a sterile access port (for example the container may be an
  bined administration of an anti-ErbB2 antibody and a chemo               intravenous solution bag or a vial having a stopper pierceable
  therapeutic agent, other than an anthracycline derivative. The           by a hypodermic injection needle). At least one active agent in
  combined administration includes coadministration, using                 the composition is an anti-ErbB2 antibody. The label on, or
  separate formulations or a single pharmaceutical formula                 associated With, the container indicates that the composition
  tion, and consecutive administration in either order, Wherein            is used for treating the condition of choice. The article of
  preferably there is a time period While both (or all) active             manufacture may further comprise a second container com
  agents simultaneously exert their biological activities. Prepa           prising a pharmaceutically-acceptable buffer, such as phos
  ration and dosing schedules for such chemotherapeutic                    phate-buffered saline, Ringer’s solution and dextrose solu
  agents may be used according to manufacturers’ instructions              tion. It may further include other materials desirable from a
  or as determined empirically by the skilled practitioner.                commercial and user standpoint, including other buffers,
  Preparation and dosing schedules for such chemotherapy are               diluents, ?lters, needles, and syringes. In addition, the article
  also described in Chemotherapy Service Ed., M. C. Perry,                 of manufacture comprises a package inserts With instructions
  Williams & Wilkins, Baltimore, Md. (1992). The chemo                     for use, including a Warning that the composition is not to be
  therapeutic agent may precede, or folloW administration of               used in combination With anthacycline-type chemotherapeu
  the antibody or may be given simultaneously thereWith. The               tic agent, e.g. doxorubicin, or epirubicin.
  antibody may be combined With an anti-estrogen compound
  such as tamoxifen or an anti-progesterone such as onapris                                  DEPOSIT OF MATERIALS
  tone (see, EP 616 812) in dosages knoWn for such molecules.
     It may be desirable to also administer antibodies against        20     The folloWing hybridoma cell lines have been deposited
  other tumor associated antigens, such as antibodies Which                With the American Type Culture Collection, 12301 ParklaWn
  bind to the EGFR, ErbB3, ErbB4, or vascular endothelial                  Drive, Rockville, Md., USA (ATCC):
  factor (VEGF). Alternatively, or in addition, tWo or more
  anti-ErbB2 antibodies may be co-administered to the patient.
  Sometimes, it may be bene?cial to also administer one or            25
                                                                           Antibody Designation         ATCC No.           Deposit Date
  more cytokines to the patient. In a preferred embodiment, the
  ErbB2 antibody is co-administered With a groWth inhibitory               7C2                          ATCC HB-12215      Oct. 17, 1996
  agent. For example, the groWth inhibitory agent may be                   7P3                          ATCC HB-12216      Oct. 17, 1996
                                                                           4D5                          ATCC CRL 10463     May 24, 1990
  administered ?rst, folloWed by the ErbB2 antibody. HoWever,
  simultaneous administration or administration of the ErbB2          30
  antibody ?rst is also contemplated. Suitable dosages for the               Further details of the invention are illustrated by the fol
  growth inhibitory agent are those presently used and may be              loWing non-limiting Example.
  loWered due to the combined action (synergy) of the groWth
  inhibitory agent and anti-ErbB2 antibody.                                                            EXAMPLE
     For the prevention or treatment of disease, the appropriate      35
  dosage of antibody Will depend on the type of disease to be                                     Materials and Methods
  treated, as de?ned above, the severity and course of the dis
  ease, Whether the antibody is administered for preventive or               Anti-ErbB2 monoclonal antibody The anti-ErbB2 lgGlK
  therapeutic purposes, previous therapy, the patient’s clinical           murine monoclonal antibody 4D5, speci?c for the extracel
  history and response to the antibody, and the discretion of the     40   lular domain of ErbB2, Was produced as described in Fendly
  attending physician. The antibody is suitably administered to            et al., Cancer Research 50:1550-1558 (1990) and WO89/
  the patient at one time or over a series of treatments.                  06692. Brie?y, NIH 3T3HER2-3400 cells (expressing
    Depending on the type and severity of the disease, about 1             approximately 1><105 ErbB2 molecules/cell) produced as
  ug/kg to 15 mg/kg (e.g. 0.1-20 mg/kg) of antibody is an initial          described in Hudziak et al. Proc. Natl. Acad. Sci. (USA)
  candidate dosage for administration to the patient, Whether,        45   8417159 (1987) Were harvested With phosphate buffered
  for example, by one or more separate administrations, or by              saline (PBS) containing 25 mM EDTA and used to immunize
  continuous infusion. A typical daily dosage might range from             BALB/ c mice. The mice Were given injections i.p. of 107 cells
  about 1 ug/kg to 100 mg/kg or more, depending on the factors             in 0.5 ml PBS on Weeks, 0, 2, 5 and 7. The mice With antisera
  mentioned above. For repeated administrations over several               that immunoprecipitated 32P-labeled ErbB2 Were given i.p.
  days or longer, depending on the condition, the treatment is        50   injections of a Wheat germ agglutinin-Sepharose (WGA)
  sustained until a desired suppression of disease symptoms                puri?ed ErbB2 membrane extract on Weeks 9 and 13. This
  occurs. HoWever, other dosage regimens may be useful. The                Was folloWed by an iv. injection of 0.1 ml of the ErbB2
  progress of this therapy is easily monitored by conventional             preparation and the splenocytes Were fused With mouse
  techniques and assays.                                                   mycloma line X63-Ag8.653. Hybridoma supematants Were
     Further information about suitable dosages is provided in        55   screened for ErbB2-binding by ELISA and radioimmunopre
  the Example beloW.                                                       cipitation. MOPC-21 (IgG1), (Cappell, Durham, NC), Was
                                                                           used as an isotype-matched control.
                    V. Articles of Manufacture                               The treatment Was performed With a humanized version of
                                                                           the murine 4D5 antibody (HERCEPTIN®). The humanized
    In another embodiment of the invention, an article of             60   antibody Was engineered by inserting the complementarity
  manufacture containing materials useful for the treatment of             determining regions of the murine 4D5 antibody into the
  the disorders described above is provided. The article of                frameWork of a consensus human immunoglobulin IgGl
  manufacture comprises a container, a label and a package                 (IgGl) (Carter et al., Proc. Natl. Acad. Sci. USA 8914285
  insert. Suitable containers include, for example, bottles, vials,        4289 [1992]). The resulting humanized anti-ErbB2 mono
  syringes, etc. The containers may be formed from a variety of       65   clonal antibody has high a?inity for p185HER2 (Dillohiation
  materials such as glass or plastic. The container holds a com            constant [Kd]:0.1 nmol/ L), markedly inhibits, in vitro and in
  position Which is effective for treating the condition and may           human xenografts, the groWth of breast cancer cells that con
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 83 of 372 PageID #:
                                  26482
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 84 of 372 PageID #:
                                  26483
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 85 of 372 PageID #:
                                  26484
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 86 of 372 PageID #:
                                  26485
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 87 of 372 PageID #:
                                  26486




                    EXHIBIT C
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 88 of 372 PageID #:
                                  26487
                                                                                                          US006627196B1

    (12) United States Patent                                                            (16) Patent N6;                  US 6,627,196 B1
           Baughman et al.                                                               (45) Date 0f Patent:                            Sep. 30, 2003


    (54)    DOSAGES FOR TREATMENT WITH ANTI-                                               5,770,195 A       6/1998 HudZiak et al.
            ERBBZ ANTIBODIES                                                               5,772,997 A       6/1998 HudZiak et al.
                                                                                           5,776,427 A       7/1998 Thorpe et al.
    (75) Inventors: Sharon A. Baughman, Ventura, CA
                                       _                      ~                             ,   ,
                                                                                                      2                glakawa ‘it ‘11
                                                                                                                           eever e      a .

                               W5)’ Steven Shak’ Burhngame’ CA                             5,821,337 A      10/1998 Carter et al.
                               (Us)                                                        5,824,311 A      10/1998 Greene et al.
                 _                                                       _                 5,834,229 A      11/1998    Vandlen et al.
    (73) Assignee: Genentech, Inc., South San Francisco,                                   5,837,243 A      11/1998 D60 et a1‘
                               CA(US)                                                      5,837,523 A      11/1998 Greene et al.
                _                  _              _    _                       _           5,840,525 A      11/1998    Vandlen et al.
    (*)     Notice:            SubJect to any disclaimer, the term of this                 5,846,538 A      12/1998 Cheever et a1,
                               patent is extended or adjusted under 35                     5,856,110 A       1/1999 Vandlen et al.
                               U.S.C. 154(b) by 0 days.                                    5,859,206 A       1/1999 Vandlen et al.
                                                                                           5,869,445 A       2/1999 Cheever et al.
                           _                                                               5,876,712 A       3/1999 Cheever et al.
    (21)    Appl' NO" 09/648’067                                                           5,877,305 A       3/1999 Huston et al.
    (22) Filed:                Aug 25’ 2000                                                5,908,835 A       6/1999 Bissery
                                                                                           5,910,486 A       6/1999 Curiel et al.
                      Related US. Application Data                                                    2                ‘lilegseitai'l
    (60)    Provisional application No. 60/213,822, ?led on Jun. 23,                       529682511 A      “V1999 Akita et a1‘
            2000, and provisional application No. 60/151,018, ?led on
            Aug' 27’                                                                                  A             Marks et al.
                                                                                           5,985,553 A      11/1999 King et al.
                                                                                           6,015,567 A    1/2000       HudZiak et al.
    (51)    Int. Cl.7 ............................................ .. A61K 39/395          670287059 A    2/2000       Curiel et a1_
    (52)    US. Cl. .............................. .. 424/138.1; 424/131.1;                6,054,297 A    4/2000       Carter et a1_
                       424/1331; 424/1341; 424/1351; 424/1361;                             6,054,561 A    4/2000       Ring
                       424/1371; 424/1391; 424/1411; 424/1421;                             6,096,873 A    8/2000       Schaefer et al.
                       424/1431; 424/1441; 424/1451; 424/1461;                             6,123,939 A    9/2000       ShaWf/eT (“1 91
                       424/1471; 424/150.1;424/151.1; 424/1521;                            6,165,464 A * 12/2000    Hudllak et 91
                       424/153'1; 424/154'1; 424/155'1; 424/156'1;                         6,333,348 B1     12/2001 Vogel et al. .............. .. 514/449
                                           424/1581; 424/1721; 424/1741                             FOREIGN PATENT DOCUMENTS
    (58)    Field of Search ......................... .. 424/1301, 138.1,
                      424/1411, 142.1, 152.1, 155.1, 131.1, 133.1,                  EP                  0003089   A1     7/1979
                          134.1, 135.1, 136.1, 137.1, 139.1, 143.1,                 EP                  0599274   A1     6/199‘‘
                                                                                    EP                   616812   A1     9/1994
                          144.1, 145.1, 146.1, 147.1, 150.1, 151.1,                 EP                  0711565   B1     8/1998
                           153.1, 154.1, 156.1, 158.1, 172.1, 174.1                 JP                 3_240498         10/1991
                                                                                    JP                 5-117165           5/1993
    (56)                         References Cited                                   Jp                 5_170667           7/1993
                                                                                    JP                 5-213775          8/1993
                       U.S. PATENT DOCUMENTS                                        JP                 5317084          12/1993
           4,676,980   A           6/1987    Segal etal.                            JP                95006982 B2   1/1995
           4,753,894   A           6/1988    Frankel etal.                          JP                 7-59588      3/1995
           4,816,567   A           3/1989    Cabilly et al.                         JP                 2761543 B2   6/1998
           4,935,341   A           6/1990    Bargmann et al.                        JP                 2895105 B2   5/1999
           4,943,533   A           7/1990    Mendelsohn et al.                                        L. t    t.  d       t
           4,968,603 A            11/1990 Slamon et al.                                               ( 15 CO“ “H16     on “ex Page‘)
           4,975,278 A
           5,169,774              12/1992
                                  12/1990 Frankel
                                          Senter etetal.al.
           5,183,884 A             2/1993 Kfaus 9t a1~                              Wantanabe et al., ASCO, Vol. 17, abstract 702, May 15—18,
           5,288,477 A             2/1994 Bacus                                     1998 Annual Meeting}
           5,359,046 A            10/1994 Capon et al.
           5,367,060 A            11/1994 Vandlen et al.                                              (List Continued on next page)
           5,401,638 A             3/1995 Carney et al.
           5,464,751 A            11/1995 Greene et al-                             Primary Examiner—Anthony C. Caputa
           57480968 A              1/1996 Klaus et al-                              Assistant Examiner—Anne L. Holleran
           5,578,482 A            11/1996 Llppman et a1‘                            (74) Attorney, Agent, or Firm—Wendy M. Lee
           5,604,107 A             2/1997 Carney et al.
           5,641,869 A             6/1997 Vandlen et al.                            (57)                      ABSTRACT
           5,663,144 A             9/1997 Greene et al.
           5,677,171 A            10/1997 HudZiak et al.                            The present invention concerns the treatment of disorders
           5,705,157 A             1/1998 Greene                                    characterized by the overexpression of ErbB2. More
           57207937 A              2/1998 Hudzlak et al-                            speci?cally, the invention concerns the treatment of human
           5,720,954 A             2/1998 Hudzlak et a1‘                            patients susceptible to or diagnosed With cancer overex
           2’725’856 A             3/1998 Hudzlak et a1‘                            pressing ErbB2 With anti-ErbB2 antibody.
            ,726,023 A             3/1998 Cheever et al.
           5,728,687 A             3/1998 Bissery
           5,747,261 A             5/1998 King et al.                                                33 Claims, 5 Drawing Sheets
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 89 of 372 PageID #:
                                  26488

                                                       US 6,627,196 B1
                                                               Page 2


                FOREIGN PATENT DOCUMENTS                            Pegrarn et al., “Phase II study of receptor—enhanced
                                                                    chernosensitivity  using    recombinant   hurnaniZed
   W0           WO   89/06692        7/1989
   W0           WO   90/14357       11/1990
                                                                    anti—p185HER2/”e“ monoclonal antibody plus cisplatin in
   W0           WO   91/00360        1/1991                         patients With HER2/neu—overeXpressing metastatic breast
   W0           WO   92/10573        6/1992                         cancer refractory to chemotherapy treatment” Journal of
   W0           WO   92/20373       11/1992                         Clin Oncol 16(8):2659—2671 (Aug. 1998).
   W0           WO   92/20798       11/1992                         Slarnon et al., “Use of chemotherapy plus a monoclonal
   W0           WO   93/12220        6/1993                         antibody against HER2 for metastatic breast cancer that
   W0           WO   93/21232       10/1993                         overeXpresses HER2” New England J. of Medicine
   W0           WO   93/21319       10/1993
   W0           WO   94/00136        1/1994                         344(11):783—792 (Mar. 15, 2001).
   W0           WO   94/04690        3/1994                         Verrna et al., “Efficacy and safety of three—Weekly herceptin
   W0           WO   94/22478       10/1994                         With paclitaXel in Women With her2—positive metastatic
   W0           WO   94/28127       12/1994                         breast cancer: preliminary results of a phase II trial” Euro
   W0           WO   95/16051        6/1995                        pean Journal of Cancer (abstract only) 37:S146 (2001).
   W0           WO   95/17507        6/1995                        Vogel et al., “First—Line Herceptin Monotherapy in Meta
   W0           WO   95/28485       10/1995                        static Breast Cancer” Oncology 61(Suppl. 2):37—42 (2001).
   W0           WO   96/18409        6/1996
   W0           WO   96/27011        9/1996
                                                                   Washington et al., “A population pharrnacokinetic (PK)
   W0           WO   97/04801        2/1997                        model for trastuZurnab       folloWing Weekly dosing” Clin
   W0           WO   97/20858        6/1997                        Pharmacol Ther (abstract only) 71:P12 (2002).
   W0           WO   97/27848        8/1997                        Arteaga et al., “p185C’e’bB’2 Signaling Enhances Cisplatin
   W0           WO   97/35885       10/1997                         induced CytotoXicity in Human Breast Carcinoma Cells:
   W0           WO   97/38731       10/1997                         Association BetWeen an Oncogenic Receptor Tyrosine
   W0           WO   98/02541        1/1998                         Kinase and Drug—induced DNA Repair” Cancer Research
   W0           WO   98/17797        4/1998
   W0           WO   98/45479       10/1998                         54(14):3758—3765 (Jul. 15, 1994).
   W0           WO   99/31140        6/1999                         Bacus et al., “Differentiation of Cultured Human Breast
   W0           WO   99/48527        9/1999                         Cancer Cells (AU—565 and MCF—7) Associated With Loss
   W0           WO   00/61185       10/2000                         of Cell Surface HER—2/neu Antigen” Molecular Carcino
                      OTHER PUBLICATIONS
                                                                    genesis 3(6):350—362 (1990).
                                                                    Bacus et al., “Turnor—inhibitory Monoclonal Antibodies to
    Carbonell Castellon et al., “Efficacy and safety of 3—Weekly    the HER—2/Neu Receptor Induce Differentiation of Human
    Herceptin     rnonotherapy in Women With HER2—positive          Breast Cancer Cells” Cancer Research 52(9):2580—2589
    metastatic breast cancer (MBC): preliminary data from a         (May 1, 1992).
   phase II study” ProcAm Soc Clin Oncol (Abstract #73 from         Baselga et al., “Anti HER2 HurnaniZed Monoclonal Anti
   the 2002 ASCO Meeting) 21:19a (2002).                            body (MAb) Alone and in Cornbination With Chernotherapy
    Carbonell et al., “Efficacy and safety of 3—Weekly Herceptin    Against Human Breast Carcinorna Xenografts” Proceedings
   rnonotherapy in Women With HER2—positive metastatic              ofASCO—13th Annual Meeting (Abstract #53), Dallas, TX
   breast cancer: preliminary data from a phase II study” (Oral     13:63 (Mar. 1994).
   presentation at the 38th Annual Meeting of the American          Baselga et al., “HER2 overeXpression and paclitaXel sensi
    Society of Clinical Oncology, May 18—21, 2002 in Orland,        tivity in breast cancer: therapeutic implications” Oncology
    Florida).                                                       11(3 Suppl 2):43—48 (Mar. 1997).
    Cobleigh et al., “Multinational study of the efficacy and       Baselga et al., “Monoclonal antibodies directed against
    safety of hurnaniZed anti—HER2 monoclonal antibody in           groWth factor receptors enhance the efficacy of chernothera
   Women Who have HER2—overeXpressing metastatic breast             peutic agents” Annals of Oncology (abstract #010) 5(Suppl.
   cancer that has progressed after chemotherapy for metastatic     5) (1994).
    disease” Journal of Clinical Oncology 17(9):2639—2648           Baselga et al., “Phase II Study of Weekly Intravenous
    (Sep. 1999).                                                    Recornbinant HurnaniZed Anti—p185HER2 Monoclonal Anti
    Gelrnon et al., “Pharrnacokinetics and safety of Herceptin      body in Patients With HER2/neu—OvereXpressing Meta
   When administered every 3 Weeks to Women with metastatic         static Breast Cancer” J. Clin. Oncol. 14(3):737—744 (Mar.
   breast cancer” (Oral presentation at the 37th Annual Meeting     1996).
   of the American Society of Clinical Oncology, May 12—15,         Baselga et al., “Receptor Blockade With Monoclonal Anti
   2001 in San Francisco, CA).                                      bodies   as   Anti—Cancer      Therapy”   Pharmac.      Ther.
   Harris et al., “Apopulation pharrnacokinetic (PK) model for      64:127—154 (1994).
    Herceptin        and implications for clinical dosing” (Oral    Baselga et al., “Recornbinant HurnaniZed Anti—HER2 Anti
   presentation at the 38th Annual Meeting of the American          body (Herceptin) Enchances the Antiturnor Activity of Pacli
    Society of Clinical Oncology, May 18—21, 2002 in Orlando,       taXel and DoXorubicin against HER2/neu OvereXpressing
    Florida).                                                       Human Breast Cancer Xenografts” Cancer Research
    Harris et al., “Apopulation pharrnacokinetic (PK) model for     58:2825—2831 (Jul. 1998).
    trastuZurnab (Herceptin) and implications for clinical dos      Carter et al., “HurnaniZation of an anti—p185HER2 antibody
    ing” Proc Am Soc Clin Oncol (Abstract #488) 21:123a             for human cancer therapy” Proc. Natl. Acad. Sci.
    (2002).                                                         89:4285—4289 (1992).
    Leyland—Jones et al., “Pharrnacokinetics of Herceptin           Chothia and Lesk, “Canonical structures for the hypervari
    administered with paclitaXel every three Weeks” Breast          able regions of irnrnunoglobulins” J. Mol. Biol.
    Cancer Res Treat (abstract only) 64:124 (2000).                 196(4):901—917 (1987).
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 90 of 372 PageID #:
                                  26489

                                                          US 6,627,196 B1
                                                                   Page 3



    D’souZa et al., “Overexpression of ERBB2 in human mam               Ilgen et al., “Characterization of anti—HER/2 antibodies
    mary epithelial cells signals inhibition of transcription of the    Which inhibit the groWth of breast tumor cells in vitro”
    E—cadherin     gene”    Proc.    Natl.    Acad.    Sci.    USA      Proceedings of the American Association for Cancer
    91(15):7202—7206 (Jul. 19, 1994).                                   Research (abstract #3209) 37:470 (Mar. 1996).
    De Santes et al., “Radiolabeled Antibody Targeting of the           Jones et al., “Replacing the Complementarity—determining
    HER—2/neu Oncoprotein” Cancer Research 52:1916—1923                 Regions in a Human Antibody With Those From a Mouse”
    (1992).                                                             Nature 321:522—525 (May 29, 1986).
    DiFiore et al., “erbB—2 is a potent oncogene When overex            KaspryZk et al., “Therapy of an Animal Model of Human
   pressed in NIH/3T3 cells” Science 237(4811):178—182 (Jul.            Gastric Cancer Using a Combination of Anti—erbB—2 Mono
    10, 1987).                                                          clonal Antibodies” Cancer Research 52(10):2771—2776
    Drebin et al., “DoWn—Modulation of an Oncogene Protein              (May 15, 1992).
    Product and Reversion of the Transformed Phenotype by               Kotts et al., “Differential GroWth Inhibition of Human
    Monoclonal Antibodies” Cell 41(3):695—706 (Jul. 1985).              Carcinoma Cells Exposed to Monoclonal Antibodies
    Drebin et al., “Inhibition of tumor groWth by a monoclonal          Directed against the Extracellular Domain of the HER2/
    antibody reactive With an oncogene—encoded tumor anti               ERBB2 Protoocogene” In Vitro (Abstract 1x176) 26(3):59A
    gen” Proc. Natl. Acad. Sci. 83:9129—9133 (1986).                    (1990).
    Drebin et al., “Monoclonal antibodies reactive With distinct        Kumar et al., “Regulation of Phosphorylation of the
    domains of the neu oncogene—encoded p185 molecule exert             c—erbB—2/HER2 Gene Product by a Monoclonal Antibody
    synergistic anti—tumor effects in vivo” Oncogene 2:273—277          and Serum GroWth Factor(s) in Human Mammary Carci
                                                                        noma Cells” Molecular & Cellular Biology 11(2):979—986
    (1988).
    Drebin et al., “Monoclonal Antibodies Speci?c for the neu           (Feb. 1991).
    Oncogene Product Directly Mediate Anti—tumor Effects In             LeWis et al., “Differential responses of human tumor cell
                                                                        lines to anti—p185HER2 monoclonal antibodies” Cancer
    Vivo” Oncogene 2(4):387—394 (1988).                                 Immunol. Immunother. 37:255—263 (1993).
   Fendly et al., “Characterization of Murine Monoclonal Anti
   bodies Reactive to Either the Human Epidermal GroWth                 LeWis et al., “GroWth Regulation of Human Breast and
   Factor Receptor or HER2/neu Gene Product” Cancer
                                                                        Ovarian Tumor Cells by Heregulin: Evidence for the
                                                                        Requirement of ErbB2 as a Critical Component in Mediat
   Research 50:1550—1558 (Mar. 1, 1990).                                ing      Heregulin   Responsiveness”    Cancer    Research
    Fleiss, JL Statistical Methods for Rates and Proportions,           56:1457—1465 (Mar. 15, 1996).
    2nd edition, NeW York, NYzWiley pp. 13—17 (1981).                   Maier et al., “Requirements for the InternaliZation of a
    GemZar (gemcitabine HCL), “Product Information—PDR”                 Murine Monoclonal Antibody Directed againt the HER—2/
    (2000).                                                             neu      Gene   Product   c—erbB—2”     Cancer    Research
    Goldenberg, M., “TrastuZumab, a Recombinant DNA—De                  51(19):5361—5369 (Oct. 1, 1991).
    rived HumaniZed Monoclonal Antibody, a Novel Agent for              Masui et al., “GroWth Inhibition of Human Tumor Cells in
    the Treatment of Metastatic Breast Cancer” Clinical Thera           Athymic Mice by Anti—Epidermal GroWth Factor Receptor
   peutics 21(2):309—318 (1999).                                        Monoclonal Antibodies” CancerResearch 44(3): 1002—1007
    Green et al., “Preclinical Evaluation of WR—151327: An              (Mar. 1984).
    Orally Active Chemotherapy Protector” Cancer Research               Masuko et al., “A murine Monoclonal Antibody That Rec
    54(3):738—741 (Feb. 1, 1994).                                       ogniZes an Extracellular Domain of the Human c—erbB—2
    Guy et al., “Expression of the neu protooncogene in the             Protooncogene Product” Jpn J. Cancer Res. 80:10—14 (Jan.
    mammary epithelium of transgenic mice induces metastatic            1989).
    disease” Proc. Natl. Acad. Sci. USA 89(22):10578—10582              McCann et al., “c—erbB—2 Oncoprotein Expression in Pri
    (Nov. 15, 1992).                                                    mary Human Tumors” Cancer 65(1):88—92 (Jan. 1, 1990).
    Hancock et al., “A Monoclonal Antibody against the                  McKenZie et al., “Generation and characteriZation of mono
    c—erbB—2 Protein Enhances the Cytotoxicity of cis—Diam              clonal antibodies speci?c for the human neu oncogene
    minedichloroplatinum against Human Breast and Ovarian               product, p185” Oncogene 4:543—548 (1989).
    Tumor Cell Lines” Cancer Research 51:4575—4580 (Sep. 1,             Mendelsohn et al., “Receptor blockade and chemotherapy: a
    1981).                                                              neW approach to combination cancer therapy” Annals of
    HarWerth et al., “Monoclonal Antibodies against the Extra           Oncology (abstract #040) 7(Suppl. 1):22 (1996).
    cellular Domain of the erbB—2 Receptor Function as Partial          Myers et al., “Biological Effects of Monoclonal Antireceptor
    Ligand Agonists” Journal of Biological Chemistry                    Antibodies Reactive With neu Oncogene Product, p185”e“”
    267(21):15160—15167 (Jul. 25, 1992).                                Methods in Enzymology 198:277—290 (1991).
    HudZiak et al., “Increased expression of the putative groWth        Nakamura et al., “Strain speci?city and binding affinity
    factor receptor p185HER2 causes transformation and tumori           requirements of neutraliZing monoclonal antibodies to the
    genesis of NIH 3T3 cells” Proc. Natl. Acad. Sci.                    C4 domain of gp120 from human immunode?ciency virus
    84(20):7159—7163 (Oct. 1987).                                       type 1” Journal of Virology 67(10):6179—6191 (Oct. 1993).
    HudZiak et al., “p185HER2 Monoclonal Antibody Has Anti              Norton, L., “Evolving concepts in the system drug therapy
   proliferative Effects In Vitro and SensitiZes Human Breast           of breast cancer” Seminars in Oncology 24(4 Suppl
    Tumor Cells to Tumor Necrosis Factor” Molecular & Cel               10):S10—3—S10—10 (Aug. 1997).
    lular Biology 9(3):1165—1172 (Mar. 1989).                           Pegram et al., “Inhibitory effects of combinations of HER—2/
    Hynes and Stern, “The biology of erbB—2/neu/HER—2 and               neu antibody and chemotherapeutic agents used for treat
    its role in cancer” Biochimica et Biophysica Acta                   ment of human breast cancers” Oncogene 18:2241—2251
    1198(2—3):165—184 (Dec. 30, 1994).                                  (1999).
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 91 of 372 PageID #:
                                  26490

                                                       US 6,627,196 B1
                                                                  Page 4



    Pegrarn et al., “Phase II Study of Receptor—Enhanced               Singal et al., “Combination therapy With probucol prevents
    Chernosensitivity Using Recombinant HurnaniZed                     adriarnycin—induced cardiornyopathy” Journal ofMolecular
   Anti—p185HER2/M“ Monoclonal Antibody Plus Cisplatin in              & Cellular Cardiology 27(4):1055—1063 (Apr. 1995).
    Patients With HER2/neu—OvereXpressing Metastatic Breast            Slarnon et al., “Human Breast Cancer: Correlation of
    Cancer Refractory to Chernotherapy Treatrnent” Journal of          Relapse and Survival With Arnpli?cation of the HER—2/neu
    Clinical Oncology 16(8):2659—2671 (1998).                          Oncogene” Science 235:177—182 (Jan. 9, 1987).
    Pietras et al., “Antibody to HER—2/neu receptor blocks DNA         Slarnon et al., “Studies of the HER—2/neu Proto—oncogene
    repair after cisplatin in human breast and ovarian cancer          in Human Breast and Ovarian Cancer” Science 244:707—712
    cells” Oncogene 9:1829—1838 (1994).                                (May 12, 1989).
    Presta et al., “HurnaniZation of an Antibody Directed
                                                                       SliWkoWski et al., “A hurnaniZed monoclonal antibody for
   Against IgE” J. Immunol. 151(5):2623—2632 (Sep. 1, 1993).           the treatment of HER2 overeXpression breast cancer” Pro
    Raefsky et al., “Phase II Trial of DocetaXel and Herceptin as
    First—or Second—Line Chemotherapy for Women With Meta              ceedings of the American Association for Cancer Research
    static Breast Cancer Whose Turnors OvereXpress HER2”               (abstract only) 37:625—626 (Mar. 1996).
   Proceedings ofASCO (Abstract #523) 18:137a (1999).                  SliWkoWski et al., “CoeXpression of erbB2 and erbB3 Pro
   Ravdin and Charnness, “The c—erbB—2 proto—oncogene as a             teins Reconstitutes a High Af?nity Receptor for Heregulin”
   prognostic and predictive marker in breast cancer: a para           Journal of Biological Chemistry 269(20):14661—14665
    digrn for the development of other rnacrornolecular rnark          (May 20, 1994).
    ers—a revieW” Gene 159(1):19—27 (Jun. 14, 1995).                   Stancovski et al., “Mechanistic aspects of the opposing
    Rem et al., “Structural requirements for adhesion of soluble       effects of monoclonal antibodies to the ERBB2 receptor on
    recornbinant rnurine vascular cell adhesion rnolecule—1 to         tumor       groWth,”   Proc.   Natl.   Acad.    Sci.   USA
    ot4[3l” Journal of Cell Biology 125(6):1395—1406 (Jun.             88(19):8691—8695 (Oct. 1, 1991).
    1994).                                                             Stevenson et al., “A chirneric antibody With dual Fc regions
    Riechrnann et al., “Reshaping Hurnan Antibodies for               (bisFabFc) prepared by rnanipulations at the IgG hinge”
    Therapy” Nature 332:323—327 (Mar. 24, 1988).                      Anti—Cancer Drug Design 3(4):219—230 (1989).
    Rodeck et al., “Interactions betWeen groWth factor receptors       Suresh et al., “Bispeci?c Monoclonal Antibodies frorn
    and corresponding monoclonal antibodies in human tumors”           Hybrid Hybridornas” Methods in Enzymology 121:210—228
   J. Cellular Biochem. 35(4):315—320 (1987).                          (1986).
    Sarup et al., “Characterization of an Anti—P185HER2 Mono
    clonal Antibody that Stirnulates Receptor Function and             Tagliabue et al., “Selection of monoclonal antibodies Which
    Inhibits Turnor Cell GroWth” Growth Regulation 1:72—82             induce internalization and phosphorylation of p185HER2 and
                                                                       groWth inhibition of cells With HER2/NEU gene arnpli?ca
    (1991).                                                            tion” International Journal of Cancer 47(6):933—937 (Apr.
    Schlorn, J ., “Monoclonal Antibodies: They’re More and
    Less Than You Think” Molecular Foundations of Oncology,            1, 1991).
    Broder, S. ed., Baltirnore, MD:Williarns & Wilkins, Chapter        Verhoeyen et al., “Reshaping Hurnan Antibodies: Grafting
    6, pps. 95—134 (1991).                                             an AntilysoZyrne Activity” Science 239:1534—1536 (Mar.
    Scott et al., “p185HER2 Signal Transduction in Breast Cancer       25, 1988).
    Cells”      Journal       of     Biological       Chemistry        Vitetta and Uhr, “Monoclonal Antibodies as Agonists: An
    266(22):14300—14305 (Aug. 5, 1991).                                Expanded Role For Their Use in Cancer Therapy” Cancer
    Seifert et al. “DeXraZoXane in the prevention of doXorubi          Research 54(20):5301—5309 (Oct. 15, 1994).
    cin—induced cardiotoXicity” Annals of Pharmacotherapy              Wolff et al., “Monoclonal antibody hornodirners: enhanced
    28(9):1063—1072 (Sep. 1994).                                       antiturnor activity in nude mice” Cancer Research
    Sernba et al., “A v—erbB—related protooncogene, c—erbB—2,          53(11):2560—2565 (1993).
    is distinct from the c—erb—l/epiderrnal groWth factor—recep        Xu et al., “Antibody—induced groWth inhibition is mediated
    tor gene and is arnpli?ed in a human salivary gland adeno          through irnrnunochernically and functionally distinct
    carcinorna” Proc. Natl. Acad. Sci. USA 82:6497—6501                epitopes on the extracellular domain of the c—erbB—2
    (1985).                                                            (HER—2/neu) gene product p185” International Journal of
    ShaWver et al., “Ligand—like Effects Induced by Anti
    c—erbB—2 Antibodies Do Not Correlate With and Are Not              Cancer 53(3):401—408 (Feb. 1, 1993).
    Required for GroWth Inhibition of Human Carcinoma Cells”           Yarnarnoto et al., “Similarity of protein encoded by the
                                                                       human c—erb—B—2 gene to epidermal growth factor recep
    Cancer Research 54(5):1367—1373 (Mar. 1, 1994).
    Shepard et al., “Monoclonal Antibody Therapy of Human              tor” (GenBank accession number X03363) (Mar. 30, 1995).
    Cancer: Taking the HER2 Protooncogene to the Clinic” J.            Yarnarnoto et al., “Similarity of protein encoded by the
    Clin. Immunol. 11(3):117—127 (1991).                               human c—erb—B—2 gene to epidermal growth factor recep
    Sims et al., “A HurnaniZed CD18 Antibody Can Block                 tor” Nature 319:230—234 (1986).
    Function Without Cell Destruction” The Journal of Immu             Zhang et al., “Shared antigenic epitopes and pathobiological
   nology 151(4):2296—2308 (Aug. 1993).                                functions of anti—p185h”2/”€“ monoclonal antibodies”
    Singal and Iliskovic, “DoXorubicin—induced cardiornyopa            Experimental and Molecular Pathology 67:15—25 (1999).
    thy”NewEngland J. ofMedicine 339(13):900—905 (Sep. 24,
    1998).                                                             * cited by eXarniner
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 92 of 372 PageID #:
                                  26491
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 93 of 372 PageID #:
                                  26492

    U.S. Patent                                        Sep. 30, 2003                    Sheet 2 0f 5                             US 6,627,196 B1




                                                                                                       cm
                                                                                                       .lI
                                                                                                                                      l o-
                                                                                                                                         _
                                                                                                                                         -
                                                                                                                                         -   on
                                                                                                                                             mm
                                                                                                                                             ow
                                                                                                                                             m?
                                                                                                                                             om
                                                                                                                                             oro
      _
      _
      -
      -




          I2.5Ecoz0'8mb3l9c2wo:u;.            m
                                              oom-l.              m
                                                                  om_.|                   HI
                                                                                          2:|
                                                                                                                                                   xmw>
                                                                                                             EU
                                                                                                             lD‘~HU-nUIl -Inlu

                                     .c:U .                                                                   n‘umn
                                                                                                               U- |



                                                             O            0              Q
                                                             (O           LO             q.                               or

                                                                                                                                    16Em.Q
                                                                               cowmzu
                                                                          cm6zo2c. 2 85
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 94 of 372 PageID #:
                                  26493

    U.S. Patent         Sep. 30, 2003   Sheet 3 0f 5                         US 6,627,196 B1


                                                        I    l   I   I   I




                                                                                               ><O@of




                                                                             o

    88        8mm|     881        88I     82|          OSI



                                                                                    <wl8$6E.
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 95 of 372 PageID #:
                                  26494

    U.S. Patent              Sep. 30, 2003                        Sheet 4 0f 5   US 6,627,196 B1




                             oli
                               \\




             w>.l10-m9.w1?



      0 0?
                                             :60-5.,562 $4-02>3 6E5-
                                                                                        mwl2mut
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 96 of 372 PageID #:
                                  26495
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 97 of 372 PageID #:
                                  26496

                                                        US 6,627,196 B1
                                  1                                                                      2
        DOSAGES FOR TREATMENT WITH ANTI                                   inhibit the tumorigenic groWth of neu-transformed NIH-3T3
                ERBB2 ANTIBODIES                                          cells as Well as rat neuroblastoma cells (from Which the neu
                                                                          oncogene Was initially isolated) implanted into nude mice.
                   RELATED APPLICATIONS                                   Drebin et al. in Oncogene 2:387—394 (1988) discuss the
                                                                          production of a panel of antibodies against the rat neu gene
     This application is a non-provisional application ?led               product. All of the antibodies Were found to exert a cyto
   under 37 CFR 1.53(b)(1), claiming priority under 35 USC                static effect on the groWth of neu-transformed cells sus
    119(e) to provisional application No. 60/151,018, ?led Aug.           pended in soft agar. Antibodies of the IgM, IgG2a and IgG2b
    27, 1999 and No. 60/213,822, ?led Jun. 23, 2000, the                  isotypes Were able to mediate signi?cant in vitro lysis of
    contents of Which are incorporated herein by reference.          10
                                                                          neu-transformed cells in the presence of complement,
                                                                          Whereas none of the antibodies Were able to mediate high
                  FIELD OF THE INVENTION                                  levels of antibody-dependent cellular cytotoxicity (ADCC)
                                                                          of the neu-transformed cells. Drebin et al. Oncogene
      The present invention concerns the treatment of disorders           2:273—277 (1988) report that mixtures of antibodies reactive
    characteriZed by the overexpression of ErbB2 or disorders             With tWo distinct regions on the p185 molecule result in
    expressing epidermal groWth factor receptor (EGFR), com          15   synergistic anti-tumor effects on neu-transformed NIH-3T3
   prising administering to a human or animal presenting the              cells implanted into nude mice. Biological effects of anti-neu
   disorders a therapeutically effective amount of an antibody            antibodies are revieWed in Myers et al., Meth. Enzym.
   that binds ErbB2. More speci?cally, the invention concerns             198:277—290 (1991). See also WO94/22478 published Oct.
   the treatment of human patients susceptible to or diagnosed            13, 1994.
   With cancer overexpressing ErbB2 or expressing EGFR,              20      HudZiak et al., Mol. Cell. Biol. 9(3):1165—1172 (1989)
   Where the treatment is With an anti-ErbB2 antibody admin               describe the generation of a panel of anti-ErbB2 antibodies
    istered by front loading the dose of antibody during treat            Which Were characteriZed using the human breast tumor cell
    ment by intravenous and/or subcutaneous administration.               line SKBR3. Relative cell proliferation of the SKBR3 cells
    The invention optionally includes treatment of cancer in a            folloWing exposure to the antibodies Was determined by
    human patient With a combination of an anti-ErbB2 antibody       25   crystal violet staining of the monolayers after 72 hours.
    and a chemotherapeutic agent, such as, but not limited to, a          Using this assay, maximum inhibition Was obtained With the
    taxoid. The taxoid may be, but is not limited to paclitaxel or        antibody called 4D5 Which inhibited cellular proliferation by
    docetaxel. The invention further includes treatment of can            56%. Other antibodies in the panel,including 7C2 and 7F3,
    cer in a human patient With a combination of anti-ErbB2               reduced cellular proliferation to a lesser extent in this assay.
    antibody and a chemotherapeutic agent, such as, but not          30   HudZiak et al. conclude that the effect of the 4D5 antibody
    limited to, an anthracycline derivative. Optionally, treatment        on SKBR3 cells Was cytostatic rather than cytotoxic, since
   With a combination of anti-ErbB2 and an anthracycline                  SKBR3 cells resumed groWth at a nearly normal rate fol
   derivative includes treatment With an effective amount of a            loWing removal of the antibody from the medium. The
    cardioprotectant. The present invention further concerns              antibody 4D5 Was further found to sensitiZe p 185
    infrequent dosing of anti-ErbB2 antibodies.                      35   -overexpressing breast tumor cell lines to the cytotoxic
                                                                          effects of TNF-ot. See also WO89/06692 published Jul. 27,
             BACKGROUND OF THE INVENTION                                  1989. The anti-ErbB2 antibodies discussed in HudZiak et al.
                                                                          are further characteriZed in Fendly et al. Cancer Research
      Proto-oncogenes that encode groWth factors and groWth               50:1550—1558 (1990); Kotts et al. In Vitro 26(3):59A
    factor receptors have been identi?ed to play important roles     40   (1990); Sarup et al. Growth Regulation 1:72—82 (1991);
    in the pathogenesis of various human malignancies, includ             Shepard et al. J. Clin. Immunol. 11(3):117—127 (1991);
    ing breast cancer. It has been found that the human ErbB2             Kumar et al. Mol. Cell. Biol. 11(2):979—986 (1991); LeWis
    gene (erbB2, also knoWn as her2, or c-erbB-2), Which                  et al. Cancer Immunol. Immunother. 37:255—263 (1993);
    encodes a 185-lid transmembrane glycoprotein receptor                 Pietras et al. Oncogene 9:1829—1838 (1994); Vitetta et al.
    (p185HER2) related to the epidermal groWth factor receptor       45   CancerResearch 54:5301—5309 (1994); SliWkoWski et al.J.
   (EGFR), is overexpressed in about 25% to 30% of human                  Biol. Chem. 269(20): 14661—14665 (1994); Scott et al. J.
   breast cancer (Slamon et al., Science 235:177—182 [1987];              Biol. Chem. 266:14300—5 (1991); and D’souZa et al. Proc.
   Slamon et al., Science 244:707—712 [1989]).                            Natl. Acad. Sci.91:7202—7206 (1994).
      Several lines of evidence support a direct role for ErbB2              Tagliabue et al. Int. J. Cancer 47:933—937 (1991) describe
    in the pathogenesis and clinical aggressiveness of ErbB2         50   tWo antibodies Which Were selected for their reactivity on
    overexpressing tumors. The introduction of ErbB2 into                 the lung adenocarcinoma cell line (Calu-3) Which overex
    non-neoplastic cells has been shoWn to cause their malignant          presses ErbB2. One of the antibodies, called MGR3, Was
    transformation (HudZiak et al., Proc. Natl. Acad. Sci. USA            found to internaliZe, induce phosphorylation of ErbB2, and
    84:7159—7163 [1987]; DiFiore et al., Science 237:78—182               inhibit tumor cell groWth in vitro.
    [1987]). Transgenic mice that express HER2 Were found to         55      McKenzie et al. Oncogene 4:543—548 (1989) generated a
    develop mammary tumors (Guy et al., Proc. Natl. Acad. Sci.            panel of anti-ErbB2 antibodies With varying epitope
    USA 89:10578—10582 [1992]).                                           speci?cities, including the antibody designated TA1. This
      Antibodies directed against human erbB2 protein prod                TA1 antibody Was found to induce accelerated endocytosis
   ucts and proteins encoded by the rat equivalent of the erbB2           of ErbB2 (see Maier et al. Cancer Res. 51:5361—5369
   gene (neu) have been described. Drebin et al., Cell               60   [1991]). Bacus et al. Molecular Carcinogenesis 3:350—362
   41:695—706 (1985) refer to an IgG2a monoclonal antibody                (1990) reported that the TA1 antibody induced maturation of
   Which is directed against the rat neu gene product. This               the breast cancer cell lines AU-565 (Which overexpresses the
    antibody called 7.16.4 causes doWn-modulation of cell sur             erbB2 gene) and MCF-7 (Which does not). Inhibition of
    face p185 expression on B104-1-1 cells (NIH-3T3 cells                 groWth and acquisition of a mature phenotype in these cells
    transfected With the neu proto-oncogene) a inhibits colony       65   Was found to be associated With reduced levels of ErbB2
    formation of these cells. In Drebin et al. PNAS (USA)                 receptor at the cell surface and transient increased levels in
    83:9129—9133 (1986), the 7.16.4 antibody Was shoWn to                 the cytoplasm.
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 98 of 372 PageID #:
                                  26497

                                                         US 6,627,196 B1
                                  3                                                                      4
      Stancovski et al. PNAS (USA) 88:8691—8695 (1991)                     disease that involves axillary lymph nodes (Slamon et al.,
    generated a panel of anti-ErbB2 antibodies, injected them              [1987] and [1989], supra; Ravdin and Chamness, Gene
    i.p. into nude mice and evaluated their effect on tumor                159:19—27 [1995]; and Hynes and Stern, Biochim Biophys
    growth of murine ?broblasts transformed by overexpression              Acta 1198:165—184 [1994]), and has been linked to sensi
    of the erbB2 gene. Various levels of tumor inhibition Were             tivity and/or resistance to hormone therapy and chemothera
    detected for four of the antibodies, but one of the antibodies         peutic regimens, including CMF (cyclophosphamide,
    (N28) consistently stimulated tumor groWth. Monoclonal                 methotrexate, and ?uoruracil) and anthracyclines (Baselga
    antibody N28 induced signi?cant phosphorylation of the                 et al., Oncology 11 (3 Suppl 1):43—48 [1997]). HoWever,
    ErbB2 receptor, Whereas the other four antibodies generally            despite the association of ErbB2 overexpression With poor
    displayed loW or no phosphorylation-inducing activity. The        10   prognosis, the odds of HER2-positive patients responding
    effect of the anti-ErbB2 antibodies on proliferation of                clinically to treatment With taxanes Were greater than three
    SKBR3 cells Was also assessed. In this SKBR3 cell prolif               times those of HER2-negative patients (Ibid). rhuMab
    eration assay, tWo of the antibodies (N12 and N29) caused              HER2 Was shoWn to enhance the activity of paclitaxel
    a reduction in cell proliferation relative to control. The             (TAXOL®) and doxorubicin against breast cancer
    ability of the various antibodies to induce cell lysis in vitro   15   xenografts in nude mice injected With BT-474 human breast
   via complement-dependent cytotoxicity (CDC) and                         adenocarcinoma cells, Which express high levels of HER2
   antibody-mediated cell-dependent cytotoxicity (ADCC) Was                (Baselga et al., Breast Cancer; Proceedings of ASCO, Vol.
    assessed, With the authors of this paper concluding that the
    inhibitory function of the antibodies Was not attributed
                                                                           13, Abstract 53 [1994]).
    signi?cantly to CDC or ADCC.                                      20               SUMMARY OF THE INVENTION
       Bacus et al. Cancer Research 52:2580—2589 (1992) fur
    ther characteriZed the antibodies described in Bacus et al.              The present invention concerns the discovery that an early
    (1990) and Stancovski et al. of the preceding paragraphs.              attainment of an ef?cacious target trough serum concentra
    Extending the i.p. studies of Stancovski et al., the effect of         tion by providing an initial dose or doses of anti-ErbB2
    the antibodies after iv. injection into nude mice harboring            antibodies folloWed by subsequent doses of equal or smaller
                                                                      25
    mouse ?broblasts overexpressing human ErbB2 Was                        amounts of antibody (greater front loading) is more ef?ca
    assessed. As observed in their earlier Work, N28 accelerated           cious than conventional treatments. The ef?cacious target
    tumor groWth, Whereas N12 and N29 signi?cantly inhibited               trough serum concentration is reached in 4 Weeks or less,
    groWth of the ErbB2-expressing cells. Partial tumor inhibi             preferably 3 Weeks or less, more preferably 2 Weeks or less,
   tion Was also observed With the N24 antibody. Bacus et al.              and most preferably 1 Week or less, including 1 day or less.
                                                                      30
   also tested the ability of the antibodies to promote a mature           The target serum concentration is thereafter maintained by
   phenotype in the human breast cancer cell lines AU-5 65 and             the administration of maintenance doses of equal or smaller
    MDA-MB453 (Which overexpress-ErbB2) as Well as                         amounts for the remainder of the treatment regimen or until
    MCF-7 (containing loW levels of the receptor). Bacus et al.            suppression of disease symptoms is achieved.
    saW a correlation betWeen tumor inhibition in vivo and 35                The invention further concerns a method for the treatment
    cellular differentiation; the tumor-stimulatory antibody N28           of a human patient susceptible to or diagnosed With a
    had no effect on differentiation, and the tumor inhibitory             disorder characteriZed by overexpression of ErbB2 receptor
    action of the N12, N29 and N24 antibodies correlated With              comprising administering a therapeutically effective amount
    the extent of differentiation they induced.                            of an anti-ErbB2 antibody subcutaneously. Preferably, the
      Xu et a. Int. J. Cancer 53:401—408 (1993) evaluated a           40   initial dose (or doses) as Well as the subsequent maintenance
   panel of anti-ErbB2 antibodies for their epitope binding                dose or doses are administered subcutaneously. Optionally,
    speci?cities, as Well as their ability to inhibit anchorage            Where the patient’s tolerance to the anti-ErbB2 antibody is
    independent and anchorage-dependent groWth of SKBR3                    unknown, the initial dose is administered by intravenous
    cells (by individual antibodies and in combinations), modu             infusion, folloWed by subcutaneous administration of the
    late cell-surface ErbB2, and inhibit ligand stimulated            45   maintenance doses if the patient’s tolerance for the antibody
    anchorage-independent groWth. See also WO94/00136 pub                  is acceptable.
    lished Jan 6, 1994 and KasprZyk et al. Cancer Research                   According to the invention, the method of treatment
    52:2771—2776 (1992) concerning anti-ErbB2 antibody com                 involves administration of an initial dose of anti-ErbB2
   binations. Other anti-ErbB2 antibodies are discussed in                 antibody of more than approximately 4 mg/kg, preferably
    Hancock et al. Cancer Res. 51:4575—4580 (1991); ShaWver           50   more than approximately 5 mg/kg. The maximum initial
    et al. Cancer Res. 54:1367—1373 (1994); Arteaga et al.                 dose or a subsequent dose does not exceed 50 mg/kg,
    Cancer Res. 54:3758—3765 (1994); and HarWerth et al. J.                preferably does not exceed 40 mg/kg, and more preferably
   Biol. Chem. 267:15160—15167 (1992).                                     does not exceed 30 mg/kg. Administration is by intravenous
      A recombinant humaniZed anti-ErbB2 monoclonal anti                   or subcutaneous administration, preferably intravenous infu
   body (a humaniZed version of the murine anti-ErbB2 anti            55   sion or bolus injection, or more preferably subcutaneous
   body 4D5, referred to as rhuMAb HER2, HERCEPTIN®, or                    bolus injection. The initial dose may be one or more
    HERCEPTIN® anti-ErbB2 antibody) has been clinically                    administrations of drug suf?cient to reach the target trough
    active in patients With ErbB2-overexpressing metastatic                serum concentration in 4 Weeks or less, preferably 3 Weeks
   breast cancers that had received extensive prior anti-cancer            or less, more preferably 2 Weeks or less, and most preferably
    therapy (Baselga et al., J. Clin Oncol. 14:737—744 [1996]).       60   1 Week or less, including one day or less.
    The recommended initial loading dose for HERCEPTIN®O                      According to the invention, the initial dose or doses is/are
    is 4 mg/kg administered as a 90-minute infusion. The                   folloWed by subsequent doses of equal or smaller amounts
    recommended Weekly maintenance dose is 2 mg/kg and can                 of antibody at intervals suf?ciently close to maintain the
   be administered as a 30-minute infusion if the initial loading    trough serum concentration of antibody at or above an
   dose is Well tolerated.                                        65 ef?cacious target level. Preferably, an initial dose or subse
       ErbB2 overexpression is commonly regarded as a predic               quent dose does not exceed 50 mg/kg, and each subsequent
    tor of a poor prognosis, especially in patients With primary           dose is at least 0.01 mg/kg. Preferably the amount of drug
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 99 of 372 PageID #:
                                  26498

                                                        US 6,627,196 B1
                                  5                                                                     6
    administered is suf?cient to maintain the target trough serum          carcinoma, salivary gland carcinoma, kidney cancer, liver
    concentration such that the interval betWeen administration            cancer, prostate cancer, vulval cancer, thyroid cancer,
    cycles is at least one Week. Preferably the trough serum               hepatic carcinoma and various types of head and neck
    concentration does not exceed 2500 pig/ml and does not fall            cancer. The method of the invention may further comprise
   beloW 0.01 pig/ml during treatment. The front loading drug              administration of a chemotherapeutic agent other than an
   treatment method of the invention has the advantage of                  anthracycline, e.g. doxorubicin or epirubicin. The chemo
   increased ef?cacy by reaching a target serum drug concen                therapeutic agent preferably is a taxoid, such as TAXOL®
   tration early in treatment. The subcutaneous delivery of                (paclitaxel) or a TAXOL® derivative.
   maintenance doses according to the invention has the advan                Preferred anti-ErbB2 antibodies bind the extracellular
   tage of being convenient for the patient and health care           1O   domain of the ErbB2 receptor, and preferably bind o the
   professionals, reducing time and costs for drug treatment.              epitope 4D5 or 3H4 Within the ErbB2 extracellular domain
   Preferably, the initial dose (or the last dose Within an initial        sequence. More preferably, the antibody is the antibody
    dose series) is separated in time from the ?rst subsequent             4D5, most preferably in a humaniZed form. Other preferred
   dose by 4 Weeks or less, preferably 3 Weeks or less, more               ErbB2-binding antibodies include, but are not limited to,
   preferably 3 Weeks or less, most preferably 1 Week or less.        15   antibodies 7C2, 7F3, and 2C4, preferably in a humaniZed
                                                                           form.
      In an embodiment of the invention, the initial dose of
    anti-ErbB2 is 6 mg/kg, 8 mg/kg, or 12 mg/kg delivered by                 The method of the present invention is particularly suit
   intravenous or subcutaneous administration, such as intra               able for the treatment of breast or ovarian cancer, charac
   venous infusion or subcutaneous bolus injection. The sub                teriZed by the overexpression of the ErbB2 receptor.
   sequent maintenance doses are 2 mg/kg delivered once per                   The present application also provides a method of therapy
   Week by intravenous infusion, intravenous bolus injection,              involving infrequent dosing of an anti-ErbB2 antibody. In
    subcutaneous infusion, or subcutaneous bolus injection. The            particular, the invention provides a method for the treatment
    choice of delivery method for the initial and maintenance              of cancer (e.g. cancer characteriZed by overexpression of the
    doses is made according to the ability of the animal or                ErbB2 receptor) in a human patient comprising administer
    human patient to tolerate introduction of the antibody into       25   ing to the patient a ?rst dose of an anti-ErbB2 antibody
    the body. Where the antibody is Well-tolerated, the time of            folloWed by at least one subsequent dose of the antibody,
    infusion may be reduced. The choice of delivery method as              Wherein the ?rst dose and subsequent dose are separated
    disclosed for this embodiment applies to all drug delivery             from each other in time by at least about tWo Weeks (eg
    regimens contemplated according to the invention.                      from about tWo Weeks to about tWo months), and optionally
      In another embodiment, the invention includes an initial
                                                                           at least about three Weeks (eg from about three Weeks to
    dose of 12 mg/kg anti-ErbB2 antibody, folloWed by subse                about six Weeks). For instance, the antibody may be admin
    quent maintenance doses of 6 mg/kg once per 3 Weeks.                   istered about every three Weeks, about tWo to about 20 times,
                                                                           eg about six times. The ?rst dose and subsequent dose may
      In still another embodiment, the invention includes an
                                                                           each be from about 2 mg/kg to about 16 mg/kg; eg from
    initial dose of 8 mg/kg anti-ErbB2 antibody, folloWed by 6
                                                                      35   about 4 mg/kg to about 12 mg/kg; and optionally from about
    mg/kg once per 3 Weeks.
                                                                           6 mg/kg to about 12 mg/kg. Generally, tWo or more subse
      In yet another embodiment, the invention includes an                 quent doses (eg from about tWo to about ten subsequent
    initial dose of 8 mg/kg anti-ErbB2 antibody, folloWed by               doses) of the antibody are administered to the patient, and
    subsequent maintenance doses of8 mg/kg once per Week or                those subsequent doses are preferably separated from each
    8 mg/kg once every 2 to 3 Weeks.                                       other in time by at least about tWo Weeks (eg from about
      In another embodiment, the invention includes initial                tWo Weeks to about tWo months), and optionally at least
    doses of at least 1 mg/kg, preferably 4 mg/kg, anti-ErbB2              about three Weeks (eg from about three Weeks to about six
    antibody on each of days 1, 2 and 3, folloWed by subsequent            Weeks). The tWo or more subsequent doses may each be
    maintenance doses of 6 mg/kg once per 3 Weeks.                         from about 2 mg/kg to about 16 mg/kg; or from about 4
      In another embodiment, the invention includes an initial        45   mg/kg to about 12 mg/kg; or from about 6 mg/kg to about
   dose of 4 mg/kg anti-ErbB2 antibody, folloWed by subse                  12 mg/kg. The invention additionally provides an article of
   quent maintenance doses of 2 mg/kg tWice per Week,                      manufacture, comprising a container, a composition Within
   Wherein the maintenance doses are separated by 3 days.                  the container comprising an anti-ErbB2 antibody, and a
      In still another embodiment, the invention includes a                package insert containing instructions to administer the
    cycle of dosing in Which delivery of anti-ErbB2 antibody is            antibody according to such methods.
    2—3 times per Week for 3 Weeks. In one embodiment of the                 The presently described dosing protocols may be applied
    invention, each dose is approximately 25 mg/kg or less for             to other anti-ErbB antibodies such as anti-epidermal groWth
    a human patient, preferably approximately 10 mg/kg or less.            factor receptor (EGFR), anti-ErbB3 and anti-ErbB4 anti
    This 3 Week cycle is preferably repeated as necessary to               bodies. Thus, the invention provides a method for the
    achieve suppression of disease symptoms.                          55   treatment of cancer in a human patient, comprising admin
       In another embodiment, the invention includes a cycle of            istering an effective amount of an anti-ErbB antibody to the
    dosing in Which delivery of anti-ErbB2 antibody is daily for           human patient, the method comprising administering to the
    5 days. According to the invention, the cycle is preferably            patient an initial dose of at least approximately 5 mg/kg of
    repeated as necessary to achieve suppression of disease                the anti-ErbB antibody; and administering to the patient a
    symptoms.                                                              plurality of subsequent doses of the antibody in an amount
      The disorder preferably is a benign or malignant tumor               that is approximately the same or less than the initial dose.
    characteriZed by the overexpression of the ErbB2 receptor,             Alternatively, or additionally, the invention pertains to a
    eg a cancer, such as, breast cancer, squamous cell cancer,             method for the treatment of cancer in a human patient
    small-cell lung cancer, non-small cell lung cancer, gas                comprising administering to the patient a ?rst dose of an
    trointestinal cancer, pancreatic cancer, glioblastoma, cervi      65   anti-ErbB antibody folloWed by at least one subsequent dose
    cal cancer, ovarian cancer, liver cancer, bladder cancer,              of the antibody, Wherein the ?rst dose and subsequent dose
    hepatoma, colon cancer, colorectal cancer, endometrial                 are separated from each other in time by at least about tWo
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 100 of 372 PageID #:
                                   26499

                                                         US 6,627,196 B1
                                  7                                                                      8
    Weeks. The invention additionally provides an article of                     BRIEF DESCRIPTION OF THE DRAWINGS
    manufacture, comprising a container, a composition Within                FIG. 1 shoWs epitope-mapping of the extracellular
    the container comprising an anti-ErbB antibody, and a
    package insert containing instructions to administer the               domain of ErbB2 as determined by truncation mutant analy
    antibody according to such methods.                                    sis and site-directed mutagenesis (Nakamura et al. J. of
      In another aspect, the invention concerns an article of              Virology 67 (10):6179—6191 [October 1993]; Rem et J. Cell
    manufacture, comprising a container, a composition Within              Biol. 125(6):1395—1406 [June 1994]). The anti-proliferative
    the container comprising an anti-ErbB2 antibody, optionally            MAbs 4D5 and 3H4 b bind adjacent to the transmembrane
    a label on or associated With the container that indicates that        domain. The various ErbB2-ECD truncations or point muta
    the composition can be used for treating a condition char              tions Were prepared from cDNA using polymerase chain
                                                                      10
    acteriZed by overexpression of ErbB2 receptor, and a pack              reaction technology. The ErbB2 mutants Were expressed as
    age insert containing instructions to avoid the use of                 gD fusion proteins in a mammalian expression plasmid. This
    anthracycline-type chemotherapeutics in combination With               expression plasmid uses the cytomegalovirus promoter/
    the composition. According to the invention, the package               enhancer With SV40 termination and polyadenylation sig
    insert further includes instructions to administer the anti            nals located doWnstream of the inserted cDNA. Plasmid
                                                                      15
    ErbB2 antibody at an initial dose of 5 mg/kg folloWed by the           DNA Was transfected into 293S cells. One day folloWing
    same or smaller subsequent dose or doses. In another                   transfection, the cells Were metabolically labeled overnight
    embodiment of the invention, the package insert further                in methionine and cysteine-free, loW glucose DMEM con
    includes instructions to administer the anti-ErbB2 antibody            taining 1% dialyZed fetal bovine serum and 25 pCi each of
    subcutaneously for at least one of the doses, preferably for           35S methionine and 35S cysteine. Supernatants Were har
    all of the subsequent doses folloWing the initial dose, most           vested either the ErbB2 MAbs or control antibodies Were
    preferably for all doses.                                              added to the supernatant and incubated 2—4 hours at 4° C.
       In a further aspect, the invention provides a method of             The complexes Were precipitated, applied to a 10—20%
    treating ErbB2 expressing cancer in a human patient com                Tricine SDS gradient gel and electrophoresed at 100 V. The
    prising administering to the patient effective amounts of an           gel Was electroblotted onto a membrane and analyZed by
    anti-ErbB2 antibody and a chemotherapeutic agent. In one          25
                                                                           autoradiography. SEQ ID NOs:8 and 9 depict the 3H4 and
    embodiment of the invention, the chemotherapeutic agent is
    a taxoid including, but not limited to, paclitaxel and doc             4D5 epitopes, respectively.
    etaxel. In another embodiment, the chemotherapeutic agent                 FIG. 2 depicts With underlining the amino acid sequence
    is an anthracyline derivative including, but not limited to,           of Domain 1 of ErbB2 (SEQ ID NO: 1). Bold amino acids
    doxorubicin or epirubicin. In still another embodiment of the          indicate the location of the epitope recogniZed by MAbs 7C2
    invention, treatment With an anti-ErbB2 antibody and an                and 7F3 as determined by deletion mapping, i.e. the “7C2/
    anthracycline derivative further includes administration of a          7F3 epitope” (SEQ ID NO:2).
    cardioprotectant to the patient. In still another embodiment,            FIG. 3 is a graph of anti-ErbB2 antibody
    an anthracycline derivative is not administered to the patient         (HERCEPTIN®) trough serum concentration (ug/ml, mean
    With the anti-ErbB2 antibody. One or more additional che          35   :SE, dark circles) by Week from Week 2 through Week 36 for
    motherapeutic agents may also be administered to the                   ErbB2 overexpressing patients treated With HERCEPTIN®
    patient. The cancer is preferably characteriZed by overex              anti-ErbB2 antibody at 4 mg/kg initial dose, folloWed by 2
    pression of ErbB2.                                                     mg/kg Weekly. The number of patients at each time point is
       The invention further provides an article of manufacture            represented by “n” (White squares).
    comprising a container, a composition Within the container                FIG. 4A is a linear plot of tumor volume changes over
    comprising an anti-ErbB2 antibody and a package insert                 time in mice treated With HERCEPTIN® anti-ErbB2 anti
    instructing the user of the composition to administer the              body. FIG. 4B is a semi-logarithmic plot of the same data as
    anti-ErbB2 antibody composition and a chemotherapeutic                 in FIG. 4A such that the variation in tumor volume for the
    agent to a patient. In another embodiment, the chemothera              treated animals is observed more readily.
    peutic agent is other than an anthracycline, and is preferably    45     FIGS. 5A and 5B depict alignments of the amino acid
    a taxoid, such as TAXOL®. In still another embodiment, the             sequences of the variable light (VL)(FIG. 5A) and variable
    chemotherapeutic agent is an anthracycline, including but              heavy (VH) (FIG. 5B) domains of murine monoclonal anti
    not limited to, doxorubicin or epirubicin. In yet another              body 2C4 (SEQ ID Nos. 10 and 11, respectively); VL and VH
    embodiment, the chemotherapeutic agent is an anthracycline             domains of humaniZed Fab version 574 (SEQ ID Nos. 12
    and the package insert further instructs the user to administer        and 13, respectively), and human VL and VH consensus
    a cardioprotectant.                                                    frameWorks (hum Kl, light kappa subgroup I; humIII, heavy
      The methods and compositions of the invention comprise               subgroup III) (SEQ ID Nos. 14 and 15, respectively).
    an anti-ErbB2 antibody and include a humaniZed anti-ErbB2              Asterisks identify differences betWeen humaniZed Fab ver
    antibody. Thus, the invention further pertains to a compo              sion 574 and murine monoclonal antibody 2C4 or betWeen
    sition comprising an antibody that binds ErbB2 and the use        55   humaniZed Fab version 574 and the human frameWork.
    of the antibody for treating ErbB2 expressing cancer, e.g.,            Complementarity Determining Regions (CDRs) are in
    ErbB2 overexpressing cancer, in a human. The invention                 brackets. HumaniZed Fab version 574, With the changes
    also pertains to the use of the antibody for treating EGFR             ArgH71Val, AspH73Arg and IleH69Leu, appears to have
    expressing cancer. Preferably the antibody is a monoclonal             binding restored to that of the original chimeric 2C4 Fab
    antibody 4D5, e.g., humaniZed 4D5 (and preferably                      fragment. Additional FR and/or CDR residues, such as L2,
    huMAb4D5—8 (HERCEPTIN® anti-ErbB2 antibody); or                        L54, L55, L56, H35 and/or H48, may be modi?ed (e.g.
    monoclonal antibody 2C4, e.g., humaniZed 2C4. The anti                 substituted as folloWs-IleL2Thr; ArgL54Leu; TyrL55Glu;
    body may be an intact antibody (e.g., an intact IgG,                   ThrL56Ser; AspH35Ser; and ValH48Ile) in order to further
    antibody) or an antibody fragment (e.g., a Fab, F(ab‘)2,               re?ne or enhance binding of the humaniZed antibody.
    diabody, and the like). The variable light chain and variable     65   Alternatively, or additionally, the humaniZed antibody may
    heavy chain regions of humaniZed anti-ErbB2 antibody 2C4               be af?nity matured in order to further improve or re?ne its
    are shoWn in FIGS. 5A and 5B.                                          af?nity and/or other biological activities.
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 101 of 372 PageID #:
                                   26500

                                                      US 6,627,196 B1
                                                                                                     10
              DETAILED DESCRIPTION OF THE                               epitope is shoWn in FIG. 1, and includes residues from about
                PREFERRED EMBODIMENTS                                   541 to about 599, inclusive, in the amino acid sequence of
                                                                        ErbB2 extracellular domain.
                           I. De?nitions
                                                                          The “epitope 7C2/7F3” is the region at the N-terminus of
      An “ErbB receptor” is a receptor protein tyrosine kinase          the extracellular domain of ErbB2 to Which the 7C2 and/or
    Which belongs to the ErbB receptor family and includes              7F3 antibodies (each deposited With the ATCC, see beloW)
    EGFR, HER2, ErbB3 and ErbB4 receptors as Well as                    bind. To screen for antibodies Which bind to the 7C2/7F3
    TEGFR (US. Pat. No. 5,708,156) and other members of this            epitope, a routine cross-blocking assay such as that
    family to be identi?ed in the future. The ErbB receptor Will        described in Antibodies, A Laboratory Manual, Cold Spring
    generally comprise an extracellular domain, Which may bind          Harbor Laboratory, Ed HarloW and David Lane (1988), can
                                                                   10
    an ErbB ligand; a lipophilic transmembrane domain; a                be performed. Alternatively, epitope mapping can be per
    conserved intracellular tyrosine kinase domain; and a               formed to establish Whether the antibody binds to the
    carboxyl-terminal signaling domain harboring several                7C2/7F3 epitope on ErbB2 (i.e. any one or more of residues
    tyrosine residues Which can be phosphorylated. The ErbB             in the region from about residue 22 to about residue 53 of
    receptor may be a native sequence ErbB receptor or an               ErbB2; SEQ ID N012).
                                                                   15
    amino acid sequence variant thereof. Preferably the ErbB               The term “induces cell death” or “capable of inducing cell
    receptor is native sequence human ErbB receptor.                    death” refers to the ability of the antibody to make a viable
      The terms “ErbB1”, “epidermal groWth factor receptor”             cell become nonviable. The “cell” here is one Which
    and “EGFR” are used interchangeably herein and refer to             expresses the ErbB2 receptor, especially Where the cell
    native sequence EGFR as disclosed, for example, in Car              overexpresses the ErbB2 receptor. A cell Which “overex
                                                                   20
    penter et al. Ann. Rev. Biochem. 56:881—914 (1987), includ          presses” ErbB2 has signi?cantly higher than normal ErbB2
    ing variants thereof (eg a deletion mutant EGFR as in               levels compared to a noncancerous cell of the same tissue
    Humphrey et al. PNAS (USA) 87:4207—4211 (1990)). erbB1              type. Preferably, the cell is a cancer cell, eg a breast,
    refers to the gene encoding the EGFR protein product.               ovarian, stomach, endometrial, salivary gland, lung, kidney,
    Examples of antibodies Which bind to EGFR include MAb               colon, thyroid, pancreatic or bladder cell. In vitro, the cell
                                                                   25
    579 (ATCC CRL RB 8506), MAb 455 (ATCC CRL                           may be a SKBR3, BT474, Calu 3, MDA-MB-453, MDA
    HB8507), MAb 225 (ATCC CRL 8508), MAb 528 (AT CC                    MB-361 or SKOV3 cell. Cell death in vitro may be deter
    CRL 8509) (see, US. Pat. No. 4,943,533, Mendelsohn et al.)          mined in the absence of complement and immune effector
    and variants thereof, such as chimeriZed 225 (C225) and             cells to distinguish cell death induced by antibody dependent
    reshaped human 225 (H225) (see, WO 96/40210, Imclone           30   cellular cytotoxicity (ADCC) or complement dependent
    Systems Inc.).                                                      cytotoxicity (CDC). Thus, the assay for cell death may be
      “ErbB3” and“HER3” refer to the receptor polypeptide as            performed using heat inactivated serum (i.e. in the absence
    disclosed, for example, in US. Pat. Nos. 5,183,884 and              of complement) and in the absence of immune effector cells.
    5,480,968 as Well as Kraus et al. PNAS (USA) 86:9193—9197           To determine Whether the antibody is able to induce cell
    (1989), including variants thereof. Examples of antibodies     35   death, loss of membrane integrity as evaluated by uptake of
    Which bind HER3 are described in US. Pat. No. 5,968,511             propidium iodide (PI), trypan blue (see Moore et al. Cyto
    (Akita and SliWkoWski), eg the 8B8 antibody (AT CC HB               technology 17:1—11 [1995]) or 7AAD can be assessed
    12070) or a humaniZed variant thereof.                              relative to untreated cells. Preferred cell death-inducing
      The terms “ErbB4” and “HER4” herein refer to the                  antibodies are those Which induce PI uptake in the “PI
    receptor polypeptide as disclosed, for example, in EP Pat      40   uptake assay in BT474 cells”.
    Appln No 599,274; PloWman et al., Proc. Natl. Acad. Sci.               The phrase “induces apoptosis” or “capable of inducing
    USA, 90:1746—1750 (1993); and PloWman et al., Nature,               apoptosis” refers to the ability of the antibody to induce
    366:473—475 (1993), including variants thereof such as the          programmed cell death as determined by binding of annexin
    HER4 isoforms disclosed in W0 99/ 19488.                            V, fragmentation of DNA, cell shrinkage, dilation of endo
      The terms “HER2”, “ErbB2” “c-Erb-B2” are used inter          45   plasmic reticulum, cell fragmentation, and/or formation of
    changeably. Unless indicated otherWise, the terms “ErbB2”           membrane vesicles (called apoptotic bodies). The cell is one
    “c-Erb-B2” and “HER2” When used herein refer to the                 Which overexpresses the ErbB2 receptor. Preferably the
    human protein, and “erbB2,” “c-erb-B2,” and “her2” refer to         “cell” is a tumor cell, eg a breast, ovarian, stomach,
    human gene. The human erbB2 gene and ErbB2 protein are,             endometrial, salivary gland, lung, kidney, colon, thyroid,
    for example, described in Semba et al., PNAS (USA)             50   pancreatic or bladder cell. In vitro, the cell may be a SKBR3,
    82:6497—650 (1985)and Yamamoto et al. Nature                        BT474, Calu 3 cell, MDA-MB-453, MDA-MB-361 or
    319:230—234 (1986) (Genebank accession number                       SKOV3 cell. Various methods are available for evaluating
    X03363). ErbB2 comprises four domains (Domains 1—4).                the cellular events associated With apoptosis. For example,
      The “epitope 4D5” is the region in the extracellular              phosphatidyl serine (PS) translocation can be measured by
    domain of ErbB2 to Which the antibody 4D5 (ATCC CRL            55   annexin binding; DNA fragmentation can be evaluated
    10463) binds. This epitope is close to the transmembrane            through DNA laddering as disclosed-in the example herein;
    region of ErbB2. To screen for antibodies Which bind to the         and nuclear/chromatin condensation-along With DNA frag
    4D5 epitope, a routine cross-blocking assay such as that            mentation can be evaluated by any increase in hypodiploid
    described in Antibodies, A Laboratory Manual, Cold Spring           cells. Preferably, the antibody Which induces apoptosis is
    Harbor Laboratory, Ed HarloW and David Lane (1988), can        60   one Which results in about 2 to 50 fold, preferably about 5
    be performed. Alternatively, epitope mapping can be per             to 50 fold, and most preferably about 10 to 50 fold, induction
    formed (see FIG. 1) to assess Whether the antibody binds to         of annexin binding relative to untreated cell in an “annexin
    the 4D5 epitope of ErbB2 (i.e. any one or more residues in          binding assay using BT474 cells” (see beloW).
    the region from about residue 529, eg about residue 561 to            Sometimes the pro-apoptotic antibody Will be one Which
    about residue 625, inclusive).                                 65   blocks HRG binding/activation of the ErbB2/ErbB3 com
      The “epitope 3H4” is the region in the extracellular              plex (e.g. 7F3 antibody). In other situations, the antibody is
    domain of ErbB2 to Which the antibody 3H4 binds. This               one Which does not signi?cantly block activation of the
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 102 of 372 PageID #:
                                   26501

                                                        US 6,627,196 B1
                                 11                                                                    12
    ErbB2/ErbB3 receptor complex by HRG (e.g. 7C2). Further,              HoWever, the variability is not evenly distributed throughout
    the antibody may be one like 7C2 Which, While inducing                the variable domains of antibodies. It is concentrated in three
    apoptosis, does not induce a large reduction in the percent of        segments called complementarity determining regions
    cells in S phase (eg one Which only induces about 0—10%               (CDRs) or hypervariable regions both in the light-chain and
    reduction in the percent of these cells relative to control).         the heavy-chain variable domains. The more highly con
       The antibody of interest may be one like 7C2 Which binds           served portions of variable domains are called the frame
    speci?cally to human ErbB2 and does not signi?cantly                  Work region        The variable domains of native heavy and
    cross-react With other proteins such as those encoded by the          light chains each comprise four FR regions, largely adopting
    erbB1, erbB3 and/or erbB4 genes. Sometimes, the antibody              a [3-sheet con?guration, connected by three CDRs, Which
    may not signi?cantly cross-react With the rat neu protein,       10   form loops connecting, and in some cases forming part of,
    e.g., as described in Schecter et al. Nature 312:513 (1984)           the [3-sheet structure. The CDRs in each chain are held
    and Drebin et al., Nature 312:545—548 (1984). In such                 together in close proximity by the FRs and, With the CDRs
    embodiments, the extent of binding of the antibody to these           from the other chain, contribute to the formation of the
    proteins (e.g., cell surface binding to endogenous receptor)          antigen-binding site of antibodies (see Kabat et al., NIH
    Will be less than about 10% as determined by ?uorescence         15   Publ. No. 91—3242, Vol. I, pages 647—669 [1991]). The
    activated cell sorting (FACS) analysis or radioimmunopre              constant domains involved directly in binding an antibody to
    cipitation (RIA).                                                     an antigen, but exhibit various effector functions, such as
      “Heregulin” (HRG) When used herein refers to a polypep              participation of the antibody in antibody dependent cellular
    tide Which activates the ErbB2-ErbB3 and ErbB2-ErbB4                  cytotoxicity.
    protein complexes (i.e. induces phosphorylation of tyrosine      20     Papain digestion of antibodies produces tWo identical
    residues in the complex upon binding thereto). Various                antigen-binding fragments, called “Fab” fragments, each
    heregulin polypeptides encompassed by this term are dis               With a single antigen-binding site, and a residual “Fc”
    closed in Holmes et al., Science, 256:1205—1210 (1992);               fragment, Whose name re?ects its ability to crystalliZe
    WO 92/20798; Wen et al., Mol. Cell. Biol, 14(3):                      readily. Pepsin treatment yields an F(ab‘)2 fragment that has
                                                                     25   tWo antigen-combining sites and is still capable of cross
    1909—1919 (1994); Nature, 362:312—318 (1993), for
    example. The term includes biologically active fragments              linking antigen.
    and/or variants of a naturally occurring HRG polypeptide,               “Ev” is the minimum antibody fragment Which contains a
    such as an EGF-like domain fragment thereof (eg                       complete antigen-recognition and -binding site. This region
    HRGg1177-244)                                                    30
                                                                          consists of a dimer of one heavy- and one light-chain
       The “ErbB2-ErbB3 protein complex” and “ErbB2-ErbB4                 variable domain in tight, non-covalent association. It is in
    protein complex” are noncovalently associated oligomers of            this con?guration that the three CDRs of each variable
    the ErbB2 receptor and the ErbB3 receptor or ErbB4                    domain interact to de?ne an antigen-binding site on the
    receptor, respectively. The complexes form When a cell                surface of the VH—VL dimer. Collectively, the six CDRs
    expressing both of these receptors is exposed to HRG and              confer antigen-binding speci?city to the antibody. HoWever,
                                                                     35
    can be isolated by immunoprecipitation and analyZed by                even a single variable domain (or half of an Fv comprising
    SDS-PAGE as described in SliWkoWski et al., J. Biol.                  only three CDRs speci?c for an antigen) has the ability to
    Chem, 269(20):14661—14665 (1994).                                     recogniZe and bind antigen, although at a loWer af?nity than
      “Antibodies” (Abs) and “immunoglobulins” (Igs) are                  the entire binding site.
    glycoproteins having the same structural characteristics.        40
                                                                             The Fab fragment also contains the constant domain of
    While antibodies exhibit binding speci?city to a speci?c              the light chain and the ?rst constant domain (CH1) of the
    antigen, immunoglobulins include both antibodies and other            heavy chain. Fab‘ fragments differ from Fab fragments by
    antibody-like molecules Which lack antigen speci?city.                the addition of a feW residues at the carboxy terminus of the
    Polypeptides of the latter kind are, for example, produced at         heavy chain CH1 domain including one or more cysteines
    loW levels by the lymph system and at increased levels by        45
                                                                          from the antibody hinge region. Fab‘-SH is the designation
    myelomas.                                                             herein for Fab‘ in Which the cysteine residue(s) of the
      “Native antibodies” and “native immunoglobulins” are                constant domains bear a free thiol group. F(ab‘)2 antibody
    usually heterotetrameric glycoproteins of about 150,000               fragments originally Were produced as pairs of Fab‘ frag
    daltons, composed of tWo identical light (L) chains and tWo           ments Which have hinge cysteines betWeen them. Other
    identical heavy  chains. Each light chain is linked to a         50
                                                                          chemical couplings of antibody fragments are also knoWn.
    heavy chain by one covalent disul?de bond, While the                    The “light chains” of antibodies (immunoglobulins) from
    number of disul?de linkages varies among the heavy chains             any vertebrate species can be assigned to one of tWo clearly
    of different immunoglobulin isotypes. Each heavy and light            distinct types, called kappa (K) and lambda ()t), based on the
    chain also has regularly spaced intrachain disul?de bridges.          amino acid sequences of their constant domains.
    Each heavy chain has at one end a variable domain (VH)           55     Depending on the amino acid sequence of the constant
    folloWed by a number of constant domains. Each light chain            domain of their heavy chains, immunoglobulins can be
    has a variable domain at one end (VL) and a constant domain           assigned to different classes. There are ?ve major classes of
    at its other end; the constant domain of the light chain is           immunoglobulins: IgA, IgD, IgE, IgG, and IgM, and several
    aligned With the ?rst constant domain of the heavy chain,             of these may be further divided into subclasses (isotypes),
    and the light-chain variable domain is aligned With the          60   e.g., IgG1, IgG2, IgG3, IgG4, IgA, and IgA2. The heavy
    variable domain of the heavy chain. Particular amino acid             chain constant domains that correspond to the different
    residues are believed to form an interface betWeen the light          classes of immunoglobulins are called 0t, 6, e, y, and M,
    and heavy-chain variable domains.                                     respectively. The subunit structures and three-dimensional
      The term “variable” refers to the fact that certain portions        con?gurations of different classes of immunoglobulins are
    of the variable domains differ extensively in sequence           65   Well knoWn.
    among antibodies and are used in the binding and speci?city              The term “antibody” is use d in the broadest sense and
    of each particular antibody for its particular antigen.               speci?cally covers intact monoclonal antibodies, polyclonal
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 103 of 372 PageID #:
                                   26502

                                                         US 6,627,196 B1
                                 13                                                                      14
    antibodies, multispeci?c antibodies (e.g. bispeci?c                    antibody performance. In general, the humaniZed antibody
    antibodies) formed from at least tWo intact antibodies, and            Will comprise substantially all of at least one, and typically
    antibody fragments so long as they exhibit the desired                 tWo, variable domains, in Which all or substantially all of the
    biological activity.                                                   CDRs correspond to those of a non-human inmmunoglobu
      “Antibody fragments” comprise a portion of an intact                 lin and all or substantially all of the FRs are those of a human
    antibody, preferably the antigen binding or variable region            immunoglobulin sequence. The humaniZed antibody opti
    of the intact antibody. Examples of antibody fragments                 mally also Will comprise at least a portion of an immuno
    include Fab, Fab‘, F(ab‘)2, and Fv fragments; diabodies;               globulin constant region (Fc), typically that of a human
    linear antibodies (Zapata et al., Protein Eng. 8(10):                  immunoglobulin. For further details, see Jones et al., Nature,
    1057—1062 [1995]); single-chain antibody molecules; and                321:522—525 (1986); Reichmann et al., Nature,
    multispeci?c antibodies formed from antibody fragments.                332:323—329 (1988); and Presta, Curr Op. Struct. Biol.,
      The term “monoclonal antibody” as used herein refers to              2:593—596 (1992). The humaniZed antibody includes a PRI
    an antibody obtained from a population of substantially                MATIZEDTM antibody Wherein the antigen-binding region
                                                                           of the antibody is derived from an antibody produced by
    homogeneous antibodies, i.e., the individual antibodies
    comprising the population are identical except for possible            immuniZing macaque monkeys With the antigen of interest.
                                                                      15
    naturally occurring mutations that may be present in minor                “Single-chain Fv” or “sFv” antibody fragments comprise
    amounts. Monoclonal antibodies are highly speci?c, being               the VH and VL domains of antibody, Wherein these domains
    directed against a single antigenic site. Furthermore, in              are present in a single polypeptide chain. Preferably, the Fv
    contrast to conventional (polyclonal) antibody preparations            polypeptide further comprises a polypeptide linker betWeen
    Which typically include different antibodies directed against          the VH and VL domains Which enables the sFv to form the
    different determinants (epitopes), each monoclonal antibody            desired structure for antigen binding. For a revieW of sFv see
    is directed against a single determinant on the antigen. In            Pliickthun in The Pharmacology of Monoclonal Antibodies,
    addition to their speci?city, the monoclonal antibodies are            vol. 113, Rosenburg and Moore eds., Springer-Verlag, NeW
    advantageous in that they are synthesiZed by the hybridoma             York, pp. 269—315 (1994).
    culture, uncontaminated by other immunoglobulins. The             25
                                                                             The term “diabodies” refers to small antibody fragments
    modi?er “monoclonal” indicates the character of the anti               With tWo antigen-binding sites, Which fragments comprise a
    body as being obtained from a substantially homogeneous                heavy-chain variable domain (VH) connected to a light
    population of antibodies, and is not to be construed as                chain variable domain (VL) in the same polypeptide chain
    requiring production of the antibody by any particular                 (VH— L). By using a linker that is too short to alloW pairing
    method. For example, the monoclonal antibodies to be used              betWeen the tWo domains on the same chain, the domains are
    in accordance With the present invention may be made by the            forced to pair With the complementary domains of another
    hybridoma method ?rst described by Kohler et al., Nature,              chain and create tWo antigen-binding sites. Diabodies are
    256:495 (1975), or may be made by recombinant DNA                      described more fully in, for example, EP 404,097; WO
    methods (see, e.g., U.S. Pat. No. 4,816,567). The “mono                93/11161; and Hollinger et al., Proc. Natl. Acad. Sci. USA,
    clonal antibodies” may also be isolated from phage antibody       35   90:6444—6448 (1993).
    libraries using the techniques described in Clackson et al.,             An “isolated” antibody is one Which has been identi?ed
    Nature, 352:624—628 (1991) and Marks et al., J. Mol. Biol.,            and separated and/or recovered from a component of its
    222:581—597 (1991), for example                                        natural environment. Contaminant components of its natural
      The monoclonal antibodies herein speci?cally include                 environment are materials Which Would interfere With diag
    “chimeric” antibodies (immunoglobulins) in Which portion               nostic or therapeutic uses for the antibody, and may include
    of the heavy and/or light chain is identical With or homolo            enZymes, hormones, and other proteinaceous or nonpro
    gous to corresponding sequences in antibodies derived from             teinaceous solutes. In preferred embodiments, the antibody
    a particular species or belonging to a particular antibody             Will be puri?ed (1) to greater than 95% by Weight of
    class or subclass, While the remainder of the chain(s) is              antibody as determined by the LoWry method, and most
    identical With or homologous to corresponding sequences in        45   preferably more than 99% by Weight, (2) to a degree
    antibodies derived from another species or belonging to                suf?cient to obtain at least 15 residues of N-terminal or
    another antibody class or subclass, as Well as fragments of            internal amino acid sequence by use of a spinning cup
    such antibodies, so long as they exhibit the desired biologi           sequenator, or (3) to homogeneity by SDS-PAGE under
    cal activity (US. Pat. No. 4,816,567; Morrison et al., Proc.           reducing or nonreducing conditions using Coomassie blue
    Natl. Acad. Sci. USA, 81:6851—6855 [1984]).                            or, preferably, silver stain. Isolated antibody includes the
      “HumaniZed” forms of non-human (e.g., murine) anti                   antibody in situ Within recombinant cells since at least one
    bodies are chimeric immunoglobulins, immunoglobulin                    component of the antibody’s natural environment Will not be
    chains or fragments thereof (such as Fv, Fab, Fab‘, F(ab‘)2 or         present. Ordinarily, hoWever, isolated antibody Will be pre
    other antigen-binding subsequences of antibodies) Which                pared by at least one puri?cation step.
    contain minimal sequence derived from non-human immu              55      As used herein, the term “salvage receptor binding
    noglobulin. For the most part, humaniZed antibodies are                epitope” refers to an epitope of the Fc region of an IgG
    human immunoglobulins (recipient antibody) in Which resi               molecule (e.g., IgG 1, IgG2, IgG3, or IgG4) that is respon
    dues from a complementarity determining region (CDR) of                sible for increasing the in vivo serum half-life of the IgG
    the recipient are replaced by residues from a CDR of a                 molecule.
    non-human species (donor antibody) such as mouse, rat or                  “Treatment” refers to both therapeutic treatment and
    rabbit having the desired speci?city, af?nity, and capacity. In        prophylactic or preventative measures. Those in need of
    some instances, frameWork region (FR) residues of the                  treatment include those already With the disorder as Well as
    human immunoglobulin are replaced by corresponding non                 those in Which the disorder is to be prevented.
    human residues. Furthermore, humaniZed antibodies may                    “Mammal” for purposes of treatment refers to any animal
    comprise residues Which are found neither in the recipient        65   classi?ed as a mammal, including humans, domestic and
    antibody nor in the imported CDR or frameWork sequences.               farm animals, and ZOO, sports, or pet animals, such as dogs,
    These modi?cations are made to further re?ne and maximiZe              horses, cats, coWs, etc. Preferably, the mammal is human.
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 104 of 372 PageID #:
                                   26503

                                                         US 6,627,196 B1
                                 15                                                                     16
      A “disorder” is any condition that Would bene?t from                 rodorubicin, streptonigrin, streptoZocin, tubercidin,
    treatment With the anti-ErbB2 antibody. This includes                  ubenimex, Zinostatin, Zorubicin; anti-metabolites such as
    chronic and acute disorders or diseases including those                methotrexate and 5-?uorouracil (S-FU); folic acid analogues
    pathological conditions Which predispose the mammal to the             such as denopterin, methotrexate, pteropterin, trimetrexate;
    disorder in question. Non-limiting examples of disorders to            purine analogs such as ?udarabine, 6-mercaptopurine,
    be treated herein include benign and malignant tumors;                 thiamiprine, thioguanine; pyrimidine analogs such as
    leukemias and lymphoid malignancies; neuronal, glial,                  ancitabine, aZacitidine, 6-aZauridine, carmofur, cytarabine,
    astrocytal, hypothalamic and other glandular, macrophagal,             dideoxyuridine, doxi?uridine, enocitabine, ?oxuridine,
    epithelial, stromal and blastocoelic disorders; and                    S-FU; androgens such as calusterone, dromostanolone
    in?ammatory, angiogenic and immunologic disorders.                     propionate, epitiostanol, mepitiostane, testolactone; anti
       The term “therapeutically effective amount” is used to              adrenals such as aminoglutethimide, mitotane, trilostane;
    refer to an amount having antiproliferative effect. Preferably,        folic acid replenisher such as frolinic acid; aceglatone;
    the therapeutically effective amount has apoptotic activity,           aldophosphamide glycoside; aminolevulinic acid; amsa
    or is capable of inducing cell death, and preferably death of          crine; bestrabucil; bisantrene; edatraxate; defofamine;
    benign or malignant tumor cells, in particular cancer cells.           demecolcine; diaZiquone; elfornithine; elliptinium acetate;
                                                                      15   etoglucid; gallium nitrate; hydroxyurea; lentinan;
    Ef?cacy can be measured in conventional Ways, depending
    on the condition to be treated. For cancer therapy, ef?cacy
                                                                           lonidamine; mitoguaZone; mitoxantrone; mopidamol; nitra
    can, for example, be measured by assessing the time to
                                                                           crine; pentostatin; phenamet; pirarubicin; podophyllinic
                                                                           acid; 2-ethylhydraZide; procarbaZine; PSK®; raZoxane;
    disease progression (TTP), or determining the response rates           siZo?ran; spirogermanium; tenuaZonic acid; triaZiquone; 2,
    (RR) (see Example 1, beloW). Therapeutically effective                 2‘,2“-trichlorotriethylamine; urethan; vindesine; dacarba
    amount also refers to a target serum concentration, such as            Zine; mannomustine; mitobronitol; mitolactol; pipobroman;
    a trough serum concentration, that has been shoWn to be                gacytosine; arabinoside (“Ara-C”); cyclophosphamide;
    effective in suppressing disease symptoms When maintained              thiotepa; taxanes, e.g. paclitaxel (TAXOL®, Bristol-Myers
    for a period of time.                                                  Squibb Oncology, Princeton, N.J.) and docetaxel
      The terms “cancer” and “cancerous” refer to or describe 25           (TAXOTERE®, Rhone-Poulenc Rorer, Antony, France);
    the physiological condition in mammals that is typically               chlorambucil; gemcitabine; 6-thioguanine; mercaptopurine;
    characteriZed by unregulated cell groWth. Examples of can              methotrexate; platinum analogs such as cisplatin and carbo
    cer include, but are not limited to, carcinoma, lymphoma,              platin; vinblastine; platinum; etoposide (VP-16); ifosfamide;
    blastoma, sarcoma, and leukemia. More particular examples              mitomycin C; mitoxantrone; vincristine; vinorelbine; navel
    of such cancers include squamous cell cancer, small-cell               bine; novantrone; teniposide; daunomycin; aminopterin;
    lung cancer, non-small cell lung cancer, gastrointestinal              xeloda; ibandronate; CPT-11; topoisomerase inhibitor RES
    cancer, pancreatic cancer, glioblastoma, cervical cancer,              2000; di?uoromethylornithine (DMFO); retinoic acid; espe
    ovarian cancer, liver cancer, bladder cancer, hepatoma,                ramicins; capecitabine; and pharmaceutically acceptable
    breast cancer, colon cancer, colorectal cancer, endometrial            salts, acids or derivatives of any of the above. Also included
    carcinoma, salivary gland carcinoma, kidney cancer, pros          35   in this de?nition are anti-hormonal agents that act to regulate
    tate cancer, vulval cancer, thyroid cancer, hepatic carcinoma          or inhibit hormone action on tumors such as anti-estrogens
    and various types of head and neck cancer.                             including for example tamoxifen, raloxifene, aromatase
      The term “cytotoxic agent” as used herein refers to a                inhibiting 4(5)-imidaZoles, 4-hydroxytamoxifen, trioxifene,
    substance that inhibits or prevents the function of cells              keoxifene, LY 117018, onapristone, and toremifene
    and/or causes destruction of cells. The term is intended to            (Fareston); and anti-androgens such as ?utamide,
    include radioactive isotopes (e.g. I131, I125, Y90 and Re186),         nilutamide, bicalutamide, leuprolide, and goserelin; and
    chemotherapeutic agents, and toxins such as enZymatically              pharmaceutically acceptable salts, acids or derivatives of
    active toxins of bacterial, fungal, plant or animal origin, or         any of the above.
    fragments thereof.                                                       A “groWth inhibitory agent” When used herein refers to a
      A “chemotherapeutic agent” is a chemical compound               45   compound or composition Which inhibits groWth of a cell,
    useful in the treatment of cancer. Examples of chemothera              especially an ErbB2-overexpressing cancer cell either in
    peutic agents include alkylating agents such as thiotepa and           vitro or in vivo. Thus, the groWth inhibitory agent is one
    cyclosphosphamide (CYTOXANTM); alkyl sulfonates such                   Which signi?cantly reduces the percentage of ErbB2 over
    as busulfan, improsulfan and piposulfan; aZiridines such as            expressing cells in S phase. Examples of groWth inhibitory
    benZodopa, carboquone, meturedopa, and uredopa; ethylen                agents include agents that block cell cycle progression (at a
    imines and methylamelamines including altretamine,                     place other than S phase), such as agents that induce G1
    triethylenemelamine, trietylenephosphoramide, triethyl                 arrest and M-phase arrest. Classical M-phase blockers
    enethiophosphaoramide and trimethylolomelamine; nitro                  include the vincas (vincristine and vinblastine), TAXOL®,
    gen mustards such as chlorambucil, chlornaphaZine,                     and topo II inhibitors such as doxorubicin, epirubicin,
    cholophosphamide, estramustine, ifosfamide,                       55   daunorubicin, etoposide, and bleomycin. Those agents that
    mechlorethamine, mechlorethamine oxide hydrochloride,                  arrest G1 also spill over into S-phase arrest, for example,
    melphalan, novembichin, phenesterine, prednimustine,                   DNA alkylating agents such as tamoxifen, prednisone,
    trofosfamide, uracil mustard; nitrosureas such as                      dacarbaZine, mechlorethamine, cisplatin, methotrexate,
    carmustine, chloroZotocin, fotemustine, lomustine,                     5-?uorouracil, and ara-C. Further information can be found
    nimustine, ranimustine; antibiotics such as aclacinomysins,            in The Molecular Basis of Cancer, Mendelsohn and Israel,
    actinomycin, authramycin, aZaserine, bleomycins,                       eds., Chapter 1, entitled “Cell cycle regulation, oncogenes,
    cactinomycin, calicheamicin, carabicin, carminomycin,                  and antineoplastic drugs” by Murakami et al. (W B Saun
    carZinophilin, chromomycins, dactinomycin, daunorubicin,               ders: Philadelphia, 1995), especially p. 13. The 4D5 anti
    detorubicin, 6-diaZo-5-oxo-L-norleucine, doxorubicin,                  body (and functional equivalents thereof) can also be
    epirubicin, esorubicin, idarubicin, marcellomycin,                65   employed for this purpose.
    mitomycins, mycophenolic acid, nogalamycin, olivomycins,                 “Doxorubicin” is an athracycline antibiotic. The full
    peplomycin, pot?romycin, puromycin, quelamycin,                        chemical name of doxorubicin is (8S-cis)-10-[(3-amino-2,
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 105 of 372 PageID #:
                                   26504

                                               US 6,627,196 B1
                            17                                                      18
    3,6-trideoxy-ot-L-lyxo-hexopyranosyl)oxy]-7,8,9,10    A “liposome” is a small vesicle composed of various
    tetrahydro-6,8,11-trihydroxy-8-(hydroxyacetyl)-1    types of lipids, phospholipids and/or surfactant Which is
    methoxy-5,12-naphthacenedione.                                         useful for delivery of a drug (such as the anti-ErbB2
      The term “cytokine” is a generic term for proteins                   antibodies disclosed herein and, optionally, a chemothera
    released by one cell population Which act on another cell as           peutic agent) to a mammal. The components of the liposome
    intercellular mediators. Examples of such cytokines are                are commonly arranged in a bilayer formation, similar to the
    lymphokines, monokines, and traditional polypeptide hor                lipid arrangement of biological membranes.
    mones. Included among the cytokines are groWth hormone                   The term “package insert” is used to refer to instructions
    such as human groWth hormone, N-methionyl human                        customarily included in commercial packages of therapeutic
    groWth hormone, and bovine groWth hormone; parathyroid            10   products, that contain information about the indications,
    hormone; thyroxine; insulin; proinsulin; relaxin; prorelaxin;          usage, dosage, administration, contraindications and/or
    glycoprotein hormones such as follicle stimulating hormone             Warnings concerning the use of such therapeutic products.
    (FSH), thyroid stimulating hormone (TSH), and luteiniZing                The term “serum concentration,” “serum drug
    hormone (LH); hepatic groWth factor; ?broblast groWth                  concentration,” or “serum HERCEPTIN® anti-ErbB2 anti
    factor; prolactin; placental lactogen; tumor necrosis factor-0t   15   body concentration” refers to the concentration of a drug,
    and [3; mullerian-inhibiting substance; mouse gonadotropin             such as HERCEPTIN® anti-ErbB2 antibody, in the blood
    associated peptide; inhibin; activin; vascular endothelial             serum of an animal or human patient being treated With the
    groWth factor; integrin; thrombopoietin (TPO); nerve                   drug. Serum concentration of HERCEPTIN® anti-ErbB2
    groWth factors such as NGF-B; platelet-groWth factor; trans            antibody, for example, is preferably determined by immu
    forming groWth factors (TGFs) such as TGF-ot and TGF-B;                noassay. Preferably, the immunoassay is an ELISA accord
    insulin-like groWth factor-I and -II; erythropoietin (EPO);            ing to the procedure disclosed herein.
    osteoinductive factors; interferons such as interferon-0t, -[3,
    and -y; colony stimulating factors (CSFs) such as                        The term “peak serum concentration” refers to the maxi
    macrophage-CSF (M-CSF); granulocyte-macrophage-CSF                     mal serum drug concentration shortly after delivery of the
    (GM-CSF); and granulocyte-CSF (G-CSF); interleukins                    drug into the animal or human patient, after the drug has
                                                                      25
                                                                           been distributed throughout the blood system, but before
    (ILs) such as IL-1, IL-1ot, IL-2, IL-3, IL-4, IL-5, IL-6, IL-7,
    IL-8, IL-9, IL-11, IL-12; a tumor necrosis factor such as              signi?cant tissue distribution, metabolism or excretion of
    TNF-ot or TNF-B; and other polypeptide factors including               drug by the body has occurred.
    LIF and kit ligand     As used herein, the term cytokine                 The term “trough serum concentration” refers to the
    includes proteins from natural sources or from recombinant             serum drug concentration at a time after delivery of a
    cell culture and biologically active equivalents of the native         previous dose and immediately prior to delivery of the next
    sequence cytokines.                                                    subsequent dose of drug in a series of doses. Generally, the
      The term “prodrug” as used in this application refers to a           trough serum concentration is a minimum sustained ef?ca
    precursor or derivative form of a pharmaceutically active              cious drug concentration in the series of drug administra
    substance that is less cytotoxic to tumor cells compared to       35
                                                                           tions. Also, the trough serum concentration is frequently
    the parent drug and is capable of being enZymatically                  targeted as a minimum serum concentration for ef?cacy
    activated or converted into the more active parent form. See,          because it represents the serum concentration at Which
    e.g., Wilman, “Prodrugs in Cancer Chemotherapy” Bio                    another dose of drug is to be administered as part of the
    chemical Society Transactions, 14, pp. 375—382, 615th                  treatment regimen. If the delivery of drug is by intravenous
    Meeting Belfast (1986) and Stella et al., “Prodrugs: A                 administration, the trough serum concentration is most pref
    Chemical Approach to Targeted Drug Delivery,” Directed                 erably attained Within 1 day of a front loading initial drug
    Drug Delivery, Borchardt et al., (ed.), pp. 247—267, Humana            delivery. If the delivery of drug is by subcutaneous
    Press (1985). The prodrugs of this invention include, but are          administration, the peak serum concentration is preferably
    not limited to, phosphate-containing prodrugs,                         attained in 3 days or less. According to the invention, the
    thiophosphate-containing prodrugs, sulfate-containing             45
                                                                           trough serum concentration is preferably attained in 4 Weeks
    prodrugs, peptide-containing prodrugs, D-amino acid                    or less, preferably 3 Weeks or less, more preferably 2 Weeks
    modi?ed prodrugs, glycosylated prodrugs, [3-lactam                     or less, most preferably in 1 Week or less, including 1 day or
    containing prodrugs, optionally substituted                            less using any of the drug delivery methods disclosed herein.
    phenoxyacetamide-containing prodrugs or optionally sub                   The term “intravenous infusion” refers to introduction of
    stituted phenylacetamide-containing prodrugs,                          a drug into the vein of an animal or human patient over a
    5-?uorocytosine and other 5-?uorouridine prodrugs Which                period of time greater than approximately 5 minutes, pref
    can be converted into the more active cytotoxic free drug.             erably betWeen approximately 30 to 90 minutes, although,
    Examples of cytotoxic drugs that can be derivatiZed into a             according to the invention, intravenous infusion is alterna
    prodrug form for use in this invention include, but are not            tively administered for 10 hours or less.
    limited to, those chemotherapeutic agents described above.        55      The term “intravenous bolus” or “intravenous push”
       By “solid phase” is meant a non-aqueous matrix to Which             refers to drug administration into a vein of an animal or
    the antibodies used in accordance With the present invention           human such that the body receives the drug in approximately
    can adhere. Examples of solid phases encompassed herein                15 minutes or less, preferably 5 minutes or less.
    include those formed partially or entirely of glass (e.g.,               The term “subcutaneous administration” refers to intro
    controlled pore glass), polysaccharides (e.g., agarose),               duction of a drug under the skin of an animal or human
    polyacrylamides, polystyrene, polyvinyl alcohol and sili               patient, preferable Within a pocket betWeen the skin and
    cones. In certain embodiments, depending on the context,               underlying tissue, by relatively sloW, sustained delivery
    the solid phase can comprise the Well of an assay plate; in            from a drug receptacle. The pocket may be created by
    others it is a puri?cation column (e.g.,an af?nity chroma              pinching or draWing the skin up and aWay from underlying
    tography column). This term also includes a discontinuous         65   tissue.
    solid phase of discrete particles, such as those described in            The term “subcutaneous infusion” refers to introduction
    US. Pat. No. 4,275,149.                                                of a drug under the skin of an animal or human patient,
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 106 of 372 PageID #:
                                   26505

                                                          US 6,627,196 B1
                                  19                                                                    20
    preferably Within a pocket between the skin and underlying             extracellular domain of ErbB2 or a portion thereof, contain
    tissue, by relatively sloW, sustained delivery from a drug             ing the desired epitope. Alternatively, cells expressing
    receptacle for a period of time including, but not limited to,         ErbB2 at their cell surface (e.g. NIH-3T3 cells transformed
    30 minutes or less, or 90 minutes or less. Optionally, the             to overexpress ErbB2; or a carcinoma cell line such as
    infusion may be made by subcutaneous implantation of a                 SKBR3 cells, see Stancovski et al., PNAS (USA)
    drug delivery pump implanted under the skin of the animal              88:8691—8695 [1991]) can be used to generate antibodies.
    or human patient, Wherein the pump delivers a predeter                 Other forms of ErbB2 useful for generating antibodies Will
    mined amount of drug for a predetermined period of time,               be apparent to those skilled in the art.
    such as 30 minutes, 90 minutes, or a time period spanning              (i) Polyclonal Antibodies
    the length of the treatment regimen.                              10
                                                                             Polyclonal antibodies are preferably raised in animals by
                                                                           multiple subcutaneous (sc) or intraperitoneal (ip) injections
       The term “subcutaneous bolus” refers to drug adminis                of the relevant antigen and an adjuvant. It may be useful to
    tration beneath the skin of an animal or human patient,                conjugate the relevant antigen to a protein that is immuno
    Where bolus drug delivery is preferably less than approxi              genic in the species to be immuniZed, e.g., keyhole limpet
    mately 15 minutes, more preferably less than 5 minutes, and            hemocyanin, serum albumin, bovine thyroglobulin, or soy
    most preferably less than 60 seconds. Administration is           15   bean trypsin inhibitor using a bifunctional or derivatiZing
    preferably Within a pocket betWeen the skin and underlying             agent, for example, maleimidobenZoyl sulfosuccinimide
    tissue, Where the pocket is created, for example,- by pinch            ester (conjugation through cysteine residues),
    ing or draWing the skin up and aWay from underlying tissue.            N-hydroxysuccinimide (through lysine residues),
       The term “front loading” When referring to drug admin               glutaraldehyde, succinic anhydride, SOCl2, or
    istration is meant to describe an initially higher dose fol       20   R1N=C=NR, Where R and R1 are different alkyl groups.
    loWed by the same or loWer doses at intervals. The initial
                                                                             Animals are immuniZed against the antigen, immuno
                                                                           genic conjugates, or derivatives by combining, e.g., 100 pg
    higher dose or doses are meant to more rapidly increase the
                                                                           or 5 pg of the protein or conjugate (for rabbits or mice,
    animal or human patient’s serum drug concentration to an               respectively) With 3 volumes of Freund’s complete adjuvant
    ef?cacious target serum concentration. According to the                and injecting the solution intradermally at multiple sites.
                                                                      25
    present invention, front loading is achieved by an initial dose        One month later the animals are boosted With 1/5 to 1/10 the
    or doses delivered over three Weeks or less that causes the            original amount of peptide or conjugate in Freund’s com
    animal’s or patient’s serum concentration to reach a target            plete adjuvant by subcutaneous injection at multiple sites.
    serum trough concentration. Preferably, the initial front              Seven to 14 days later the animals are bled and the serum is
    loading dose or series of doses is administered in tWo Weeks           assayed for antibody titer. Animals are boosted until the titer
                                                                      30
    or less, more preferably in 1 Week or less, including 1 day            plateaus. Preferably, the animal is boosted With the conju
    or less. Most preferably, Where the initial dose is a single           gate of the same antigen, but conjugated to a different
    dose and is not folloWed by a subsequent maintenance dose              protein and/or through a different cross-linking reagent.
    for at least 1 Week, the initial dose is administered in 1 day         Conjugates also can be made in recombinant cell culture as
    or less. Where the initial dose is a series of doses, each dose        protein fusions. Also, aggregating agents such as alum are
                                                                      35   suitably used to enhance the immune response.
    is separated by at least 3 hours, but not more than 3 Weeks
    or less, preferably 2 Weeks or less, more preferably 1 Week            (ii) Monoclonal Antibodies
    or less, most preferably 1 day or less. To avoid adverse                 Monoclonal antibodies are obtained from a population of
    immune reaction to an antibody drug such as an anti-ErbB2              substantially homogeneous antibodies, i.e., the individual
    antibody (e.g., HERCEPTIN® anti-ErbB2 antibody) in an                  antibodies comprising the population are identical except for
    animal or patient Who has not previously been treated With        40   possible naturally occurring mutations that may be present
    the antibody, it may be preferable to deliver initial doses of         in minor amounts. Thus, the modi?er “monoclonal” indi
    the antibody by intravenous infusion. The present invention            cates the character of the antibody as not being a mixture of
    includes front loading drug delivery of initial and mainte             discrete antibodies.
    nance doses by infusion or bolus administration, intrave                 For example, the monoclonal antibodies may be made
    nously or subcutaneously.                                         45   using the hybridoma method ?rst described by Kohler et al.,
                                                                           Nature, 256:495 (1975), or may be made by recombinant
      Published information related to anti-ErbB2 antibodies
                                                                           DNA methods (US. Pat. No. 4,816,567).
    includes the folloWing issued patents and published appli                In the hybridoma method, a mouse or other appropriate
    cations: PCT/US89/00051,published Jan. 5,1989; PCT/                    host animal, such as a hamster, is immuniZed as hereinabove
    US90/02697, published May 18,1990; EU 0474727 issued              50   described to elicit lymphocytes that produce or are capable
    Jul. 23, 1997; DE 690311206, issued Jul. 23, 1997; PCT/                of producing antibodies that Will speci?cally bind to the
    US97/18385, published Oct. 9 1997; SA 97/9185, issued                  protein used for immuniZation. Alternatively, lymphocytes
    Oct. 14, 1997; Us. Pat. No. 5,677,171, issued Oct. 14, 1997;           may be immuniZed in vitro. Lymphocytes then are fused
    US. Pat. No. 5,720,937, issued Feb. 24, 1998; Us. Pat. No.             With myeloma cells using a suitable fusing agent, such as
    5,720,954, issued Feb. 24, 1998; US. Pat. No. 5,725,856,          55   polyethylene glycol, to form a hybridoma cell (Goding,
    issued Mar. 10, 1998; Us. Pat. No. 5,770,195, issued Jun.              Monoclonal Antibodies: Principles and Practice, pp.59—103
    23, 1998; US. Pat. No. 5,772,997, issued Jun. 30, 1998;
    PCT/US98/2626, published Dec. 10, 1998; and PCT/US99/                  [Academic Press, 1986]).
                                                                             The hybridoma cells thus prepared are seeded and groWn
    06673, published Mar. 26, 1999, each of Which patents and              in a suitable culture medium that preferably contains one or
    publications is herein incorporated by reference in its           60   more substances that inhibit the groWth or survival of the
    entirety.                                                              unfused, parental myeloma cells. For example, if the paren
                II. Production of anti-ErbB2 Antibodies                    tal myeloma cells lack the enZyme hypoxanthine guanine
                                                                           phosphoribosyl transferase (HGPRT or HPRT), the culture
      A description folloWs as to exemplary techniques for the             medium for the hybridomas typically Will include
    production of the antibodies used in accordance With the          65   hypoxanthine, aminopterin, and thymidine (HAT medium),
    present invention. The ErbB2 antigen to be used for pro                Which substances prevent the groWth of HGPRT-de?cient
    duction of antibodies may be, e.g., a soluble form of the              cells.
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 107 of 372 PageID #:
                                   26506

                                                        US 6,627,196 B1
                                 21                                                                     22
      Preferred myeloma cells are those that fuse ef?ciently,             Nuc. Acids. Res., 21:2265—2266 [1993]). Thus, these tech
    support stable high-level production of antibody by the               niques are viable alternatives to traditional monoclonal
    selected antibody-producing cells, and are sensitive to a             antibody hybridoma techniques for isolation of monoclonal
    medium such as HAT medium. Among these, preferred                     antibodies.
    myeloma cell lines are murine myeloma lines, such as those               The DNA also may be modi?ed, for example, by substi
    derived from MOPC-21 and MPC- 11 mouse tumors avail                   tuting the coding sequence for human heavy- and light-chain
    able from the Salk Institute Cell Distribution Center, San            constant domains in place of the homologous murine
    Diego, Calif. USA, and SP-2 or X63-Ag8-653 cells avail                sequences (US. Pat. No. 4,816,567; Morrison, et al., Proc.
    able from the American Type Culture Collection, Rockville,            Natl. Acad. Sci. USA, 81:6851 [1984]), or by covalently
    Md. USA. Human myeloma and mouse-human heteromy                  10   joining to the immunoglobulin coding sequence all or part of
    eloma cell lines also have been described for the production          the coding sequence for a non-immunoglobulin polypeptide.
    of human monoclonal antibodies (KoZbor, J. Immunol,                      Typically such non-immunoglobulin polypeptides are
    133:3001 (1984); Brodeur et al., MonoclonalAntiboa'y Pro              substituted for the constant domains of an antibody, or they
    duction Techniques and Applications, pp. 51—63 [Marcel                are substituted for the variable domains of one antigen
    Dekker, Inc., NeW York, 1987]).                                  15   combining site of an antibody to create a chimeric bivalent
      Culture medium in Which hybridoma cells are growing is              antibody comprising one antigen-combining site having
    assayed for production of monoclonal antibodies directed              speci?city for an antigen and another antigen-combining site
    against the antigen. Preferably, the binding speci?city of            having speci?city for a different antigen.
    monoclonal antibodies produced by hybridoma cells-is                  (iii) HumaniZed and Human Antibodies
    determined by immunoprecipitation or by an in vitro binding             Methods for humaniZing non-human antibodies are Well
    assay, such as radioimmunoassay (RIA) or enZyme-linked                knoWn in the art. Preferably, a humaniZed antibody has one
    immunoabsorbent assay (ELISA).                                        or more amino acid residues introduced into it from a source
      The binding af?nity of the monoclonal antibody can, for             Which is non-human. These non-human amino acid residues
    example, be determined by the Scatchard analysis of Mun               are often referred to as “import” residues, Which are typi
    son et al., Anal. Biochem., 107:220 (1980).                      25   cally taken from an “import”variable domain. HumaniZation
      After hybridoma cells are identi?ed that produce antibod            can be essentially performed folloWing the method of Winter
    ies of the desired speci?city, af?nity, and/or activity, the          and co-Workers (Jones et al., Nature, 321:522—525 (1986);
    clones may be subcloned by limiting dilution procedures and           Riechmann et al., Nature, 332:323—327 (1988); Verhoeyen
    groWn by standard methods (Goding, Monoclonal Antibod                 et al., Science 239:1534—1536 [1988]), by substituting
    ies: Principles and Practice, pp.59—103 [Academic Press,              rodent CDRs or CDR sequences for the corresponding
    1986]). Suitable culture media for this purpose include, for          sequences of a human antibody. Accordingly, such “human
    example, D-M EM or RPMI-1640 medium. In addition, the                 iZed” antibodies are chimeric antibodies (US. Pat. No.
    hybridoma cells may be groWn in vivo as ascites tumors in             4,816,567) Wherein substantially less than an intact human
    an animal.                                                            variable domain has been substituted by the corresponding
      The monoclonal antibodies secreted by the subclones are        35   sequence from a non-human species. In practice, humaniZed
    suitably separated from the culture medium, ascites ?uid, or          antibodies are typically human antibodies in Which some
    serum by conventional imnmunoglobulin puri?cation pro                 CDR residues and possibly some FR residues are substituted
    cedures such as, for example, protein A-Sepharose,                    by residues from analogous sites in rodent antibodies.
    hydroxylapatite chromatography, gel electrophoresis,                     The choice of human variable domains, both light and
    dialysis, or af?nity chromatography.                                  heavy, to be used in making the humaniZed antibodies is
      DNA encoding the monoclonal antibodies is readily iso               very important to reduce antigenicity. According to the
    lated and sequenced using conventional procedures (e.g., by           so-called “best-?t” method, the sequence of the variable
    using oligonucleotide probes that are capable of binding              domain of a rodent antibody is screened against the entire
    speci?cally to genes encoding the heavy and light chains of           library of knoWn human variable-domain sequences. The
    murine antibodies). The hybridoma cells serve as a preferred     45   human sequence Which is closest to that of the rodent is then
    source of such DNA. Once isolated, the DNA may be placed              accepted as the human frameWork region (FR) for the
    into expression vectors, Which are then transfected into host         humaniZed antibody (Sims et al., J. Immunol, 151:2296
    cells such as E. coli cells, simian COS cells, Chinese                (1993); Chothia et al., J. Mol. Biol., 196:901 [1987]).
    Hamster Ovary (CHO) cells, or myeloma cells that do not               Another method uses a particular frameWork region derived
    otherWise produce immunoglobulin protein, to obtain the               from the consensus sequence of all human antibodies of a
    synthesis of monoclonal antibodies in the recombinant host            particular subgroup of light or heavy chains. The same
    cells. RevieW articles on recombinant expression in bacteria          frameWork may be used for several different humaniZed
    of DNA encoding the antibody include Skerra et al., Curr              antibodies (Carter et al., Proc. Natl. Acad. Sci. USA, 89:4285
    Opinion in Immunol, 5 :256—262 (1993) and Pliickthun,                 (1992); Presta et al., J. Immnol, 15112623 [1993]).
    Immunol. Revs., 130:151—188 (1992).                              55     It is further important that antibodies be humaniZed With
      In a further embodiment, antibodies or antibody frag                retention of high affinity for the antigen and other favorable
    ments can be isolated from antibody phage libraries gener             biological properties. To achieve this goal, according to a
    ated using the techniques described in McCafferty et al.,             preferred method, humaniZed antibodies are prepared by a
    Nature, 348:552—554 (1990). Clackson et al., Nature,                  process of analysis of the parental sequences and various
    352:624—628 (1991) and Marks et al., J. Mol. Biol.,                   conceptual humaniZed products using three-dimensional
    222:581—597 (1991) describe the isolation of murine and               models of the parental and humaniZed sequences. Three
    human antibodies, respectively, using phage libraries. Sub            dimensional immunoglobulin models are commonly avail
    sequent publications describe the production of high affinity         able and are familiar to those skilled in the art. Computer
    (nM range) human antibodies by chain shuf?ing (Marks et               programs are available Which illustrate and display probable
    al., Bio/Technology, 10:779—783 [1992]), as Well as combi        65 three-dimensional conformational structures of selected can
    natorial infection and in vivo recombination as a strategy for        didate immunoglobulin sequences. Inspection of these dis
    constructing very large phage libraries (Waterhouse et al.,           plays permits analysis of the likely role of the residues in the
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 108 of 372 PageID #:
                                   26507
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 109 of 372 PageID #:
                                   26508
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 110 of 372 PageID #:
                                   26509
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 111 of 372 PageID #:
                                   26510
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 112 of 372 PageID #:
                                   26511
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 113 of 372 PageID #:
                                   26512
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 114 of 372 PageID #:
                                   26513
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 115 of 372 PageID #:
                                   26514
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 116 of 372 PageID #:
                                   26515
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 117 of 372 PageID #:
                                   26516
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 118 of 372 PageID #:
                                   26517
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 119 of 372 PageID #:
                                   26518
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 120 of 372 PageID #:
                                   26519
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 121 of 372 PageID #:
                                   26520
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 122 of 372 PageID #:
                                   26521
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 123 of 372 PageID #:
                                   26522
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 124 of 372 PageID #:
                                   26523
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 125 of 372 PageID #:
                                   26524
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 126 of 372 PageID #:
                                   26525




                    EXHIBIT D
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 127 of 372 PageID #:
                                   26526
                                                                                                                                 US007371379B2


  (12)   United States Patent                                                                                 (10) Patent N0.:     US 7,371,379 B2
         Baughman et al.                                                                                      (45) Date of Patent:     May 13, 2008

  (54)       DOSAGES FOR TREATMENT WITH                                                                         5,726,023 A         3/1998 Cheever et al.
             ANTI-ERBB2 ANTIBODIES                                                                              5,728,687 A         3/1998 Bissery
                                                                                                                5,747,261 A         5/1998 King et a1.
  (75) Inventors: Sharon A. Baughman, Ventura, CA
                                                _                                      ~
                                                                                                                2,333’
                                                                                                                 ,   ,
                                                                                                                            i                 gu£}i 6; ai'
                                                                                                                                               u   1     e   a .
                                                        Steven shak’ Burhngame’ CA                              5,776,427 A         7/1998 Thorpe et al.
                                                                                                                5,783,186 A         7/1998 ArakaWa et al.
                     .                                                                          .               5,801,005 A         9/1998    Cheever et al.
  (73)       Ass1gnee: Genentech, Inc., South San Franclsco,                                                    5,821,337 A        “M998 Carter et a1‘
                                    CA (Us)                                                                     5,824,311 A        10/1998 Greene et al.
                     _                  _                             _        _                     _          5,834,229 A        11/1998    Vandlen et al.
  (*)        Not1ce:                Subject to any d1scla1mer, the term ofthls                                  5,337,243 A        11/199g Deo et a1,
                                    patent is extended or adjusted under 35                                     5,837,523 A        11/1998 Greene et al.
                                    U.S.C. 154(1)) by 540 days.                                                 5,840,525 A        11/1998 Vandlen et al.
                                                                                                                5,846,538 A        12/1998 Cheever et al.
  (21)       App1_ NO; 10500452                                                                                 5,856,110 A         1/1999 Vandlen et a1.
                                                                                                                5,859,206 A         1/1999 Vandlen et al.
  (22)       Filed:                 Jun- 20 2003                                                                5,869,445 A         2/1999 Cheever et al.
                                                         ’                                                      5,876,712 A         3/1999 Cheever et al.
                                                    -            -        -                                     5,877,305 A         3/1999    Huston et al.
  (65)                                Prior Publication Data                                                    5,908,835 A         @1999 Bissery
             US 2004/0037824 A1                                      Feb. 26, 2004                              5,910,486 A         6/1999 Curiel et a1.
                                                                                                                5,922,845 A         7/1999 Deo et a1.
                               Related US. Application Data                                                     5,939,531 A         8/1999 W615 et a1~
                 _   _    _                 _            _                                                      5,968,511   A      10/1999    Akita et al.
  (62)       D1v1s1on of apphcatlon No. 09/648,067, ?led onAug.                                                 5,977,322 A        11/1999 Marks et a1,
             25, 2000, HOW Pat. NO. 6,627,196.                                                                  5,985,553 A        11/1999 King et a1.
                         . .                .            .                                                      6,015,567 A         1/2000    HudZiak et al.
  (60)       Prov1s1onal appl'lc'atlon No. 60/213,822, ?led on Jun.                                             6,028,059 A         20000 Curiel et a1‘
             23, 2000, prov1s1onal apphcatlon No. 60/151,018,
             ?led on                  27,                                                                                               (Continued)
  (51)       Int CL                                                                                                      FOREIGN PATENT DOCUMENTS
             A61K 39/395                                     (2006.01)                                   EP                  0003089 Al         7/l979
  (52)       US. Cl. ............................. ..                         424/1381; 424/1301;        EP                  0599274 A1         6/1994
                                424/133.1; 424/141.1; 424/142.1; 424/143.1;                              EP                     616812 A1       9/1994
                                            424/155.1; 424/1561; 424/1741                                EP                     711565          8/1998
  (58)       Field of Classi?cation Search ........... .. 424/130.1,                                     JP                  3'240498          10/1991

             S                 1.424/133.1,138.1,141.1,142.1,143.1,155.1,
                                     . ?l f         1     4211/1561’ 1741                                g
                                                                                                         JP                  5-213775           8/1993
                 ee app 1cat1on                         e or comp ete searc                1story.       JP                  5617084           0/1993
  (56)                                References Cited                                                   JP                 95006982 B2         19995

                               US. PATENT DOCUMENTS                                                                                     (Continued)
         4,676,980 A                    6/1987 Segal et al.                                                                  OTHER PUBLICATIONS
         4,753,894 A                    6/1988 Frankel et al.
         4,816,567              A       3/19g9                Cabilly et a1‘                             Seidman, A.D. et al., Seminars in Oncology, 22(5): 108-116, 1995*
         4,935,341              A       6/1990                Bargmann et a1‘                            Baselga, J. et al., Proceedings of the American Association for
         4,943,533              A       7/1990                Mendelsohn et 31‘                          Cancer Research, 352 380, Abstract #2262, 1994*
         4,968,603              A      11/1990                Slamon et a1‘                              Baselga, J. et al, Breast Cancer Research and Treatment, 32(suppl):
         4,975,278 A                   12/1990 Senter et al.                                             9 30, Abstract #5, 1994*
         5,169,774 A                   12/1992 Frankel et al.                                                                          C t.     d
         5,183,884 A                    2/1993 Kraus et a1.                                                                           ( Onmue )
         g                      i      13;                    Eacus                1                     Primary ExamineriAlana M. Harris
             ’       ’                                         apon et a '                               Assistant ExamineriAnne L. Holleran
         5,367,060 A                   11/1994 Vandlen et al.                                                                             .
         5,401,638 A                    3/l995 Carney et a1‘                                             (74) Attorney, Agent, or FlrmiWendy M. Lee
         5,464,751 A                   11/1995 Greene et al.
         5,480,968              A       1/1996 Kraus et a1.                                              (57)                        ABSTRACT
         5,578,482              A      11/1996 Lippman et al.
         5,604,107              A       2/ 1997 Carney et a1~                                            The present invention concerns the treatment of disorders
         5,641,869              A       6/1997                Vandlen et a1~                             characterized by the overexpression of ErbB2. More spe
         5’663’l44              A       99997                 GreeI_1e et a1‘                            ci?cally, the invention concerns the treatment of human
         5,677,171              A      10/1997                HudZiak et al.                               t~ t        t~b1 t   d-      d ~th
         5705157                A       V1998                 Greene                                     pa lens suscep1 ‘e 0 or lagnose~ W1 cancer overex
         5’720’937 A                    21998                 Hudziak et a1                              pressmg ErbB2 W1th ant1-ErbB2 antlbody.
         5,720,954 A                    2/1998 HudZiak et al.
         5,725,856 A                    3/1998 HudZiak et al.                                                               40 Claims, 5 Drawing Sheets
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 128 of 372 PageID #:
                                   26527

                                                            US 7,371,379 B2
                                                                      Page 2

                  US. PATENT DOCUMENTS                                     Baselga and Mendelsohn, “Receptor Blockade With Monoclonal
                                                                           Antibodies As Anti-Cancer Therapy”Pharmac. Ther. 64:127-154
        6,054,297 A        4/2000 Carter et al.                            (1994).
        6,054,561 A        4/2000 Ring                                     Baselga et a., “Anti HER2 HumaniZed Monoclonal Antibody
        6,096,873 A        8/2000 Schaefer et a1.                          (MAb) Alone and in Combination with Chemotherapy Against
        6,123,939 A        9/2000 Shawver et a1.                           Human Breast Carcinoma Xenografts” Proceedings ofASCO-1 3th
        6,165,464 A       12/2000 HudZiak et al.                           Annual Meeting (Abstract #), Dalllas, TX 13:63 (Mar 1994).
       6,333,348 B1  12/2001 Vogel et al.                                  Baselga et al., “HER2 OvereXpression and Paclitaxel Sensitivity in
       6,627,196 B1   9/2003 Baughman et al.                               Breast Cancer: Therapeutic Implication”Onoclogy (Supplement No.
       6,949,245 B1* 9/ 200 5 Sliwkowski                    424/143.1      2) 11(3):43-48 (Mar. 1997).
   2003/0086924 A1    5/2003 Sliwkowski                                    Baselga et al., “Monoclonal Antibodies Directed Against Growth
   2004/0013667 A1    1/2004 Kelsey et a1.                                 Factor Receptors Enhance the El?cacy of Chemotherapeutic
   2004/0037824 A1    2/2004 Baughman et al.                               Agents.” Annals of Oncology (abstract #010) 5(Suppl. 5) (1994).
   2005/0208043     A1     9/2005   Adams et al.                           Baselga et al., “Phase II Study of Weekly Intravenous Recombinant
   2005/0238640     A1    10/2005   Sliwkowski                             HumaniZed Anti-p185HER2 Monoclonal Antibody in Patients With
   2006/0034842     A1     2/2006   Adams et al.                           HER2/neu-Overexpressing Metastatic Breast Cancer” J. Clin.
   2006/0073143     A1     4/2006   Adams et al.                           Oncol. 14(3):737-744 (Mar. 1996).
   2006/0193854     A1     8/2006   Adams et al.                           Baselga et al., “Recombinant HumaniZed Anti-HER2 Antibody
   2006/0198843     A1     9/2006   Adams et al.                           (Herceptin) Enchances the Antitumor Activity of Paclitaxel and
   2006/0210561     A1     9/2006 Baughman et al.                          DoXorubicin against HER2/neu OvereXpressing Human Breast
   2006/0216285     A1     9/2006 Adams et al.                             Cancer Xenografts” Cancer Research 58:2825-2831 (Jul. 1998).
                                                                           Carbonell Castellon et al., “Efficacy and safety of 3-weekly
               FOREIGN PATENT DOCUMENTS                                    Herceptin (H) monotherapy in women with HER2-positive meta
  JP                 7-59588           3/1995                              static breast cancer (MBC): preliminary data from a phase II study”
  JP                 2761543 B2        6/1998                              Proc Am Soc Clin Oncol (Abstract #73 from the 2002 ASCO
  JP                 2895105 B2        5/1999                              Meeting) 21:19a (2002).
  W0           WO   89/06692           7/1989
                                                                           Carbonell et al., “El?cacy and safety of 3-weekly Herceptin
  W0           WO   90/14357          11/1990                              monotherapy in women with HER2-positive metastatic breast can
  W0           WO   91/00360           1/1991                              cer: preliminary data from a phase II study” (Oral presentation at the
  W0           WO   92/10573           6/1992                              38th Annual Meeting of the American Society of Clinical Oncology,
  W0           WO   92/20373          11/1992                              May 18-21, 2002 in Orlando, Florida).
  W0           WO   92/20798          11/1992                              Carter et al., “HumaniZation of an Anti-p185HER2 Anitbody For
                                                                           Human Cancer Therapy” Proc. Natl. Acad. Sci. USA 89:4285-4289
  W0           WO   93/12220           6/1993
  W0           WO   93/21232          10/1993                              (May 1992).
  W0           WO   93/21319          10/1993                              Chothia and Lesk, “Canonical Structures for the Hypervariable
  W0           WO   94/00136           1/1994                              Regions of Immunoglobulins” J. Mol. Biol 196:901-917 (1987).
  W0           WO   94/04690           3/1994                              Cobleigh et al., “Multinational study of the e?icacy and safety of
                                                                           humanized anti-HER2 monoclonal antibody in women who have
  W0           WO   94/22478          10/1994
  W0           WO   94/28127          12/1994
                                                                           HER2-overeXpressing metastatic breast cancer that has progressed
  W0           WO   95/16051           6/1995                              after chemotherapy for metastatic disease” Journal of Clinical
  W0           WO   95/17507           6/1995                              Oncology 17(9):2639-2648 (Sep. 1999).
  W0           WO   95/28485          10/1995                              D’SouZa and Taylor-Papadimitriou., “Overexpression of ERBB2 in
  W0           WO   96/18409           6/1996
                                                                           Human Mammary Epithelial Cells Signals Inhibition of Transcrip
  W0           WO   96/27011           9/1996                              tion of the E-Cadherin Gene.” Proc. Natl. Adad. Sci. USA 91
  W0           WO   97/04801           2/1997                              (15):7202-7206 (Jul 19, 1994).
  W0           WO   97/20858           6/1997
                                                                           De Santes et al., “Radioloabeled Antibody Targeting of the HER
  W0           WO   97/27848           8/1997                              2/neu Oncoprotein” Cancer Research 52:1916-1923 (1992).
  W0           WO   97/35885          10/1997
                                                                           Di Fiore et al., “erbB-2 IS A Potent Oncogene When overeXpressed
  W0           WO   97/38731          10/1997                              In NIH/3T3 Cells.” Science 237(4811):178-182 (Jul. 10, 1987).
                                                                           Drebin et al., “Down-Modulation of an Oncogene Protein Product
  W0           WO   98/02541           1/1998
  W0           WO   98/17797           4/1998
                                                                           and Reversion of the Transformed Phenotype by Monoclonal Anti
  W0           WO   98/45479          10/1998                              bodies” Cell 41(3):695-706 (Jul. 1985).
                                                                           Drebin et al., “Inhibition of Tumor Growth By a Monoclonal
  W0           WO   99/31140           6/1999
                                                                           Antibody Reactive With an Oncogene-Encoded Tumor Antigen”
  W0           WO   99/48527           9/1999                              Proc. Natl. Acad.Sci. 83:9129-9122 (1986).
  W0           WO   00/61185          10/2000                              Drebin et al., “Monoclonal Antibodies Reactive With Distinct
  W0           WO   01/00245           1/2001                              Domains of the neu Oncogene-Encoded p185 Molecule EXert
                                                                           Synergistic Anti-Tumor Elfects In Vivo” Oncogene 2:273-277
                     OTHER PUBLICATIONS                                    (1988).
                                                                           Drebin et al., “Monoclonal Antibodies Speci?c for the neu
  Rohan, T.E., et al., Journal ofthe National Cancer Institute, 90(17):    Oncogene Product Directly Mediate Anti-tumor Effects In Vivo”
  1262-1269, 1998*                                                         Oncogene 2(40:387-394 (1988).
  Arteaga et al., “pl85c'erbs'2 Signaling Enhances Cisplatin-induced       Fendly, B.M. et al., “Characterization of Murine Monoclonal Anti
  CytotoXicity iin Human Breast Carcinoma Cells: Association               bodies Reactive to Either the Human Epidermal Growth Factor
  Between an Ocogenic Receptor Tyrosine Kinase and Drug-induced            Receptor or HER2/neu Gene Product” Cancer Research 50:1550
  DNA Repair” Cancer Research 54 (14):3758-3765 (Jul. 15, 1994).           1558 (Mar. 1, 1990).
  Bacus et al., “Differentiation of Cultured Human Breast Cancer           Fleiss, JL Statistical Methods for Rates and Proportions, 2nd
  Cells (AU-565 and MCF-7) Associated With Loss of Cell Surface            edition, New York, NY:Wiley pp. 13-17 (1981).
  HER-2/neu Antigen” Molecular Carcinogenesis 3 (6):350-362                Gelmon et al., “Pharmacoklinetics and safety of Herceptin when
  (1990).                                                                  administered every 3 weeks to women with metastatic breast
  Bacus et al., “tumor-inhibitory Monoclonal Antibodies to the HER         cancer” (Oral presentation at the 37th Annual Meeting of the
  2/Neu Receptor Induce Differentiation of HUman Breast Cancer             American Society of Clinical Oncology, May 12-15, 2001 in San
  Cells” Cancer Research 52(9) :2580-2589 (May 1, 1991).                   Francisco, CA).
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 129 of 372 PageID #:
                                   26528

                                                            US 7,371,379 B2
                                                                      Page 3

  Gemzar (gemcitabine HCL), “Product informationiFDR” (2000).              McCann et al., “c-erbB-2 Oncoprotein Expression in Primary
  Goldenberg, M., “Trastuzumab, a Recombinant DNA-Dervied                  Human Tumors”Cancer 65(1):88-92 (Jan. 1, 1990).
  Humanized Antibody, a Novel Agent for the Treatment of Meta              McKenzie et al., “Generation and Characterization of Monoclonal
  static Breast Cancer” Clinical Therapeutics 21(2):309-318 (1999).        Antibodies Speci?c for the Human neu Oncogene Product, p185”
  Green et al., “Preclinical Evaluation of WR-151327: An Orally            Oncogene 4:543-548 (1989).
  Active Chemotherapy Protector” Cancer Research 54(3):738-741             Mendelsohn et al., “Receptor Blockade and Chemotherapy: A New
  (Feb. 1, 1994).                                                          Approach to Combination Cancer Therapy.” Annals of Oncology
  Guy et al., “Expression of the neu Protooncogene in the Mammary          (abstract #040) 7(Suppl. 1):22 (1996).
  Epithelium of transgenic Mice Induces Metastatic Disease.” Proc.         Myers et al., “Biological Effects of Monoclonal Antireceptor Anti
  Natl. Acad. Sci. USA 89 (22):10578-10582 (Nov. 15, 1992).                bodies Reactive with neu Oncogene Product, p185neu” Methods in
  Hancock et al., “A Monoclonal Antibody Against the c-erbB-2              Enzymology 198:277-290 (1991).
  Protein Enhances the Cytotoxicity of cis-Diamminedichlopoplatium         Nakamura, G.R. et al., “Strain speci?city and binding a?‘inity
  Against Human Breast and Overian Tumor Cell Lines” Cancer                requirements of neutralizing monoclonal antibodies to the C4
  Research 51:4575-4580 (Sep. 1, 1991).                                    domain of gp120 from human immunode?ciency virus type 1”
  Harris et al., “A population pharmacokinetic (pk) model for Hercep       Jounral of I/lrology 67(10):6179-6191 (Oct. 1993).
  tion (H) and implications for clinical dosing” (Oral presentation at     Norton, L., “Evolving Concepts in the Systemic Drug Therapy of
  the 38th Annual Meeting of the American Society of Clinical              Breast Cancer.” Seminars in Oncology 23(4 Suppl 10):A10-3-S10
  Oncology, May 18-21, 2002 in Orlando, Florida).                          10 (Aug. 1997).
  Harris et al., “A population pharmacokinetic (PK) model for              Pegram et al., “Inhibitory effects of combinaitons of HER-2/neu
  trastuzumab (Herception) and implications for clinical dosing” Proc      antibody and chemotherapeutic agents used for treatment of human
  Am Soc Clin Oncol (Abstact #488) 21:1231 (2002).                         breast cancers” Oncogene 18:2241-2251 (1999).
  Harwerth et al., “Monoclonal Antibodies Against the Extracellular        Pegram et al., “Phase II study of receptor-enhanced chemosensitvity
  Domain of the rebB-2 Receptor Function as Partial Ligand                 using recombinant humanized anti-p185HER2/neu monoclonal anti
  Agonists” Journal ofBiological Chemistry 267921):15160-15167             body plus cisplatin in patients with HER2/neu-overexpressing
  (Jul. 25, 1992).                                                         metastatic breast cancer refractrory to chemotherapy treatment”
  Hudziak et al., “Increased Expresssion of the Putative Growth            Journal ofClin Oncol 16(8):2659-2671 (Aug. 1998).
  Factor    Receptor    p185HER2     Causes     Transformation     and     Pietras et al., “Antibody to HER-2/neu Receptor Blocks DNA
  Tumorigenesis of NIH 3T3 Cells.” Proc. Natl. Acad. Sci. USA              Repair After Cisplatin in Human Breast and Ovarian Cancer Cells”
  84(20):7159-7163 (Oct.                                                   Oncogene 9:182901839 (1994).
  Hudziak et al., “p185HER2 Monoclonal Antibody Has Antiprolifera          Presta et al., “Humanizaiton of an Antibody Directed Against IgE”
  tive Effects In Virto and Sensitizes Human Breast Tumor Cells to         J. Immunol. 151(5):2623-2632 (Sep. 1, 1993).
  Tumor Necrosis Factor” Molecular & Cellular Biology 9(3):1165            Raefsky et al., “Phase II Trial of Docetaxel and Herceptin as First
   1172 (Mar. 1989).                                                       or Second-Line Chemotherapy for Women with Metastatic Breast
  Hynes and Stern, “The Biology of erbB-2/neu/HER-2 and Its Role           Cancer Whose Tumors Overexpress HER2” Proceedings ofASCO
  in Cancer.” Biochimica et Biophysica Acta 1198 (2-2):165-184             (Abstract x523) 18:137a (1999).
  (Dec. 30, 1994).                                                         Ravdin and Chamness, “The c-erbB-2 proto-oncogene as a prog
  Ilgen et al., “Characterization of anti-HEIU2 antibodies which           nostic and predictive marker in breast cancer: a paradigm for the
  inhibit the growth of breast tumor cells in vitro” Proceedings of the    developement of other macromolecular markeria review” Gene
  American Association for Cancer Research (abstract #3209) 37:470         159(1):19-27 (Jun. 14, 1995).
  (Mar 1996).                                                              Renz, M.E. et al., “Structural requirements for adhesion of soluble
  Jones et al., “Replacing the Complementarity-Determining Regions         recombinant murine vascular cell adhesion molecule-1 to (1451”
  in a Human Antibody with Those From a Mouse.” Nature. 321                Journal ofCell Biology 125(6):1395-1406 (Jun. 1994).
  522-525 (May 29, 1986).                                                  Riechmann et al., “Reshaping Human Antibodies for Therapy”
  Kasprzyk et al., “Therapy of an Animal Model of Human Gastric            Nature 332:323-327 (Mar. 24, 1988).
  Cancer Using a Combination of Anti-erbB-2 Monoclonal Antibod             Rodeck et al., “Interactions between growth factor receptors and
  ies” Cancer Research 52(10):2771-2776 (May 15, 1992).                    corresponding monoclonal antibodies in human tumors” J. Cellular
  Kotts et al., “Differential Growth Inhibition of Human Carcinoma         Biochem. 35(4):315-320 (1987).
  Cells Exposed to Monoclonal Antibodies Directed against the              Sarup et al., “Characterization of an Anti-P185HER2 Monoclonal
  Extracellular Domain of the HER2/ERBB2 protooncogene” In I/ltro          Antibody that Stimulates Receptor Function and Inhibits Tumor
  (Abstract #176) 26(3):59A (1990).                                        Cell Growth” Growth Regulation 1:72-82 (1991).
  Kumar et al., “Regulation of Phosphorylation of the c-erbB-2/HER2        Schlom, J ., “Monoclonal Antibodies: They’re More and Less Than
  Gene Product by a Monoclonal Antibody and Serum Growth                   You Think” Molecular Foundations of Oncology, Broder, S. ed.,
  Factor(s) in Human Mammary Carcinoma Cells” Molecular &                  Baltimore, MD:Williams & Wilkins, Chapter
  Cellular Biology 11(2):979-986 (Feb. 1991).                              Scott et al., “p185HER2 Signal Transduction in Breast Cancer Cells”
  Lewis et al., “Differential Responses of Human Tumor Cell Lines to       Journal of Biological Chemistry 266(22): 14300-14305 (Aug. 5,
  Anti-p185HER2 Monoclonal Antibodies.”            Cancer    Immunol.      1991).
  Immunother. 37:255-263 (1993).                                           Seifert et al., “Dextrazoxane in the prevention of doxorubicin
  Lewis et al., “Growth Regulation of Human Breast and Ovarian             induced cardiotoxicity” Annals of Pharmacotherapy 28(9):1063
  Tumor Cells by Heregulin: Evidence for the Requirement of ErbB2          1072 (Sep. 1994).
  as a Critical Component in Mediating Heregulin Responsiveness”           Semba et al., “A v-erbB-relatd protooncogene, c-erbB-2, is distinct
  Cancer Research 56:1457-1465 (Mar. 15, 1996).                            from the c-erbB-l/epidermal growth factor-receptor gene and is
  Leyland-Jones et al., “Pharmacokinetics of Herceptin adminstered         ampli?ed in a human salivary gland adenocarcinoma” Proc. Natl.
  with paclitaxel every three weeks” Breast Cancer Res Treat               Acad Sci. USA 82:6497-6501 (1985).
  (abstract only) 64:124 (2000).                                           Shawver et al., “Ligand-Like Effects Induced by Anti-c-erbB-2
  Maier et al., “Requirements for the Internalization of a Murine          Antibodies Do Not Correlate with and Are Not Required for Growth
  Monoclonal Antibody Directed against the HER-2/neu Gene Prod             Inhibition of Human Carcinoma Cells” Cancer Research
  uct c-erb-2” Cancer Research 51(19):5361-5369 (Oct. 1, 1991).            54(5):1367-1373 (Mar. 1, 1994).
  Masui et al., “Growth Inhibition of Human Tumor Cells in Athymic         Shepard et al., “Monoclonal Antibody Therapy of Human Cancer:
  Mice by Anti-Epidermal Growth Factor Receptor Monoclonal Anti            Taking the HER2 Protooncogens to the Clinic” J. Clin. Immunol.
  bodies” Cancer Research 44(3):1002-1007 (Mar. 1984).                     11(3):117-127 (1991).
  Maskuo et al., “A murine Monoclonal Antibody That Recognizes an          Sims et al., “A Humanized CD18 Antibody Can Block Function
  Extracellualr Domain of the Human c-erbB-2 Protooncogene Prod            Without   Cell   Destruction”     The Journal     of Immunology
  uct” Jpn J Cancer Res. 80:10-14 (Jan. 1989).                             151(4):2296-2308 (Aug. 1993).
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 130 of 372 PageID #:
                                   26529

                                                          US 7,371,379 B2
                                                                  Page 4

  Singal and Iliskovic, “Doxorubicin-Induced cardiomyopathy” New       Verma et al., “Efficacy and safety of three-weekly herceptin with
  England]. ofMedicine 339(l3):900-905 (Sep. 24, 1998).                paclitaxel in women with her2-positive metastatic breast cancer:
  Singal et al., “Combination therapy with probucol prevents           preliminary results of a phase II trial II trial” European Journal of
  adriamycin-induced cardiomyopathy” Journal ofMolecular & Cel         Cancer (abstract only) 37:Sl46 (2001).
  lular Cardiology 27(4):l055-l063 (Apr. 1995).                        Vitetta and Uhr, “Monoclonal Antibodies as Agonists: An Expanded
  Slamon et al., “Human Breast Cancer: Correlation of Relapse and      Role for Their Use in Cancer Therapy” Cancer Research
  Survival with Ampli?cation of the HER-2/neu Oncogene” Science        54(20):530l-5309 (Oct. 15, 1994).
  235:177-182 (Jan. 9, 1987).                                          Vogel et al., “First-Line Herceptin Monotherapy in Metastatic
  Slamon et al., “Studies of the HER-2/ney Proto-Oncogene in           Breast Cancer” Oncology 6l(Suppl. 2):37-42 (2001).
  Human Breast and Ovarian Cancer” Science 244:707-712 (May 12,        Washington et al., “A population pharmacokinetic (PK) model for
  2989).                                                               trastuZumab (T) following weekly dosing” Clin Pharmacol Ther
  Slamon et al., “Use of chemotherapy plus a monoclonal antibody       (abstract only) 7l:Pl2 (2002).
  against HER2 for metastatic breast cancer that overexpresses         Watanabe et al., “Pharmacokinetically guided dose escalation study
  HER2” New England J of Medicine 344(ll):783-792 (Mar. 15,            of anit-HER2 monoclonal antibody in patients with HER2/NEU
  2001).                                                               overexpressing metastatic breast cancer” Proceedings of the Ameri
  Sliwkowaki et al., “A humanized monoclonal antibody for the
                                                                       can Society of Clinical Oncology (Abstract 702 presented at the
  treatment of HER2 overexpression breast cancer” Proceedings of
                                                                       Annual ASCO meeting held May 15-18, 1998) l7:l82a (1998).
  the American Association for Cancer Research (abstract only)
                                                                       Wollf et al., “Monoclonal antibody homodimers: enhanced antitu
  37:625-626 (Mar. 1996).
  Sliwkowski et al., “Coexpression of erbB2 and erbB3 Proteins         mor activity in nude mice” Cancer Research 53(ll):2560-2565
  Reconstitutes a High A?inity Receptor for Heregulin” Journal of      (1993).
  Biological Chemistry 269(20):l466l-l4665 (May 20, 1994).             Xu et al., “Antibody-Induced Growth Inhibition is Mediated
  Stancovski et al., “Mechanistic Aspects of the Opposing Effects of   Through Immunochemically and Functionally Distinct Epitopes on
  Monocolonal Antibodies to the ERBB2 Receptor on Tumor                the Extracellular Domain of the c-erb-2 (HER-2/neu) Gene Product
  Growth” Proc. Natl. Acad Sci. USA 88(l9):869l-8695 (Oct. 1,          p185” International Journal of Cancer 53(3):40l-408 (Feb. I,
   1991).                                                              1993).
  Stevenson et al., “A Chimeric Antibody With Dual Fc Regions          Yamamoto et al., “Similarity of protein encoded by the human
  (bisFabFc) Prepared by Manipulations at the IGG HInge.” Anti         c-erb-B-2 gene to epidermal growth factor receptor” (GenBank
  Cancer Drug Design. 3(4):2l9-230 (1989).                             accession No. X03363) (Mar. 30, 1995).
  Suresh et al., “Bispeci?c Monoclonal Antibodies from Hybrid          Yamamoto et al., “Similarity of protein encoded by the human
  Hybridomas” Methods in Enzymology l2l:2l0-228 (1986).                c-erb-B-2 gene to epidermal growth factor receptor” Nature
  Tagliabue et al., “Selection of Monoclonal Antibodies Which          319:230-234 (1986).
  Induce InternaliZation and Phosphorylation of pl 85hERZ and Growth   Zhang et al., “Shared antigenic epitopes and pathobiological func
  Inhibition of Cells With HER2/NEU Gene Ampli?cation” Interna         tions of anit-pl85her2/m“ mm’clmal antibwies” Experimental and
  tional Journal ofCancer 47(6):933-937 (Apr. 1, 1991).                Molecular Pathology 67:15-25 (1999).
  Verhoeyen et al., “Reshaping Human Antibodies: Grafting an
  AntilysoZyme Activity” Science 239:1534-1536 (Mar. 25, 1988).        * cited by examiner
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 131 of 372 PageID #:
                                   26530
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 132 of 372 PageID #:
                                   26531

  U.S. Patent                                         May 13, 2008            Sheet 2 0f 5                           US 7,371,379 B2




                                                oom              om?                 00F         om
      -




                                                                                                                                  Q
                                                                                                                                  8
                                                                                                                                  mm
                                                                                                                                  2
                                                                                                                                  3
                                                                                                                                  O

           +E$5cQoz02wm3uBcoE;                        \TJ.HH
                                                                                     m
                                                                                     w



                                                                                                      mH.@D’:IU.I:D.U:‘                v_$>

                                 :2c0. .                                                                  in;
                                                                                                          2%..n.-

      P-
                                           ow         on    ow                             om   ON                2

                                                                              :522                                        MIUoE
                                                                       5:20
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 133 of 372 PageID #:
                                   26532
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 134 of 372 PageID #:
                                   26533

  U.S. Patent          May 13, 2008                     Sheet 4 0f 5       US 7,371,379 B2



                                                                       1




                      o-Il
                         \\




     o or
                                  -,2582=8 .@-_0o2>3 5E5-
                                                                                  mwl2mvi
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 135 of 372 PageID #:
                                   26534
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 136 of 372 PageID #:
                                   26535

                                                      US 7,371,379 B2
                                1                                                                    2
           DOSAGES FOR TREATMENT WITH                                   these cells. In Drebin et al. PNAS (USA) 83:9129-9133
              ANTI-ERBB2 ANTIBODIES                                     (1986), the 7.16.4 antibody Was shoWn to inhibit the tum
                                                                        origenic groWth of neu-transformed NIH-3T3 cells as Well
                 RELATED APPLICATIONS                                   as rat neuroblastoma cells (from Which the neu oncogene
                                                                        Was initially isolated) implanted into nude mice. Drebin et
     This application is divisional of US. Ser. No. 09/648,067          al. in Oncogene 2:387-394 (1988) discuss the production of
  ?led Aug. 25, 2000 (now US. Pat. No. 6,627,196), Which                a panel of antibodies against the rat neu gene product. A1 of
  claims priority under 35 USC 119(e) to provisional appli              the antibodies Were found to exert a cytostatic effect on the
  cation Nos. 60/151,018, ?ledAug. 27, 1999 and 60/213,822,             groWth of neu-transformed cells suspended in soft agar.
  ?led Jun. 23, 2000, the contents of Which are incorporated            Antibodies of the IgM, IgG2a and IgG2b isotypes Were able
  heroin by reference.                                                  to mediate signi?cant in vitro lysis of neu-transformed cells
                FIELD OF THE INVENTION                                  in the presence of complement, Whereas none of the anti
                                                                        bodies Were able to mediate high levels of antibody-depen
     The present invention concerns the treatment of disorders          dent cellular cytotoxicity (ADCC) of the neu-transformed
  characterized by the overexpression of ErbB2 or disorders             cells. Drebin et al. Oncogene 2:273-277 (1988) report that
  expressing epidermal groWth factor receptor (EGFR), com               mixtures of antibodies reactive With tWo distinct regions on
  prising administering to a human or animal presenting the             the p185 molecule result in synergistic anti-tumor effects on
  disorders a therapeutically effective amount of an antibody           neu-transformed NIH-3T3 cells implanted into nude mice.
  that binds ErbB2. More speci?cally, the invention concerns       20   Biological effects of anti-neu antibodies are revieWed in
  the treatment of human patients susceptible to or diagnosed           Myers et al., Melh. Enzym. 198:277-290 (1991). See also
  With cancer overexpressing ErbB2 or expressing EGFR,                  WO94/22478 published Oct. 13, 1994. HudZiak et al., Mol.
  Where the treatment is With an anti-ErbB2 antibody admin              Cell. Biol. 9(3): 1165-1172 (1989) describe the generation of
  istered by front loading the dose of antibody during treat            a panel of anti-ErbB2 antibodies Which Were characteriZed
  ment by intravenous and/or subcutaneous administration.          25   using the human breast tumor cell line SKBR3. Relative cell
  The invention optionally includes treatment of cancer in a            proliferation of the SKBR3 cells folloWing exposure to the
  human patient With a combination of an anti-ErbB2 antibody            antibodies Was determined by crystal violet staining of the
  and a chemotherapeutic agent, such as, but not limited to, a          monolayers after 72 hours. Using this assay, maximum
  taxoid. The taxoid may be, but is not limited to paclitaxel or        inhibition Was obtained With the antibody called 4D5 Which
  docetaxel. The invention further includes treatment of can       30
                                                                        inhibited cellular proliferation by 56%. Other antibodies in
  cer in a human patient With a combination of anti-ErbB2
  antibody and a chemotherapeutic agent, such as, but not               the panel, including 7C2 and 7P3, reduced cellular prolif
                                                                        eration to a lesser extent in this assay. HudZiak et al.
  limited to, an anthracycline derivative. Optionally, treatment
  With a combination of anti-ErbB2 and an anthracycline                 conclude that the effect of the 4D5 antibody on SKBR3 cells
  derivative includes treatment With an effective amount of a 35        Was cytostatic rather than cytotoxic, since SKBR3 cells
  cardioprotectant. The present invention further concerns              resumed groWth at a nearly normal rate folloWing removal
  infrequent dosing of anti-ErbB2 antibodies.                           of the antibody from the medium. The antibody 4D5 Was
                                                                        further found to sensitiZe p185e’bB2-overexpressing breast
           BACKGROUND OF THE INVENTION                                  tumor cell lines to the cytotoxic effects of TNF-ot. See also
                                                                   40
                                                                        WO89/06692 published Jul. 27, 1989. The anti-ErbB2 anti
     Proto-oncogenes that encode groWth factors and groWth              bodies discussed in HudZiak et al. are further characteriZed
  factor receptors have been identi?ed to play important roles          in Fendly et al. Cancer Research 50:1550-1558 (1990);
  in the pathogenesis of various human malignancies, includ             Kotts et al. In Vitro 26(3):59A (1990); Sarup et al. Growth
  ing breast cancer. It has been found that the human ErbB2             Regulation 1:72-82 (1991); Shepard et al. J. Clin. Immunol.
  gene (erbB2, also knoWn as her2, or c-erbB-2), Which             45   11(3):117-127 (1991); Kumar et al. Mol. Cell. Biol. 11(2):
  encodes a 185-kd transmembrane glycoprotein receptor                  979-986 (1991); LeWis et al. Cancer Immunol. Immunolher.
  (p185HER2) related to the epidermal groWth factor receptor            37:255-263 (1993); Pietras et al. Oncogene 9:1829-1838
  (EGFR), is overexpressed in about 25% to 30% of human                 (1994); Vitetta et al. Cancer Research 54:5301-5309 (1994);
  breast cancer (Slamon et al., Science 235:177-182 [1987];             SliWkoWski et al. J. Biol. Chem. 269(20):14661-14665
  Slamon et al., Science 244:707-712 [1989]).                      50
                                                                        (1994); Scott et al. J. Biol. Chem. 266:14300-5 (1991); and
     Several lines of evidence support a direct role for ErbB2          D’souZa et al. Proc. Natl. Acad. Sci. 91:7202-7206 (1994).
  in the pathogenesis and clinical aggressiveness of ErbB2                Tagliabue et al. Int. J. Cancer 47:933-937 (1991) describe
  overexpressing tumors. The introduction of ErbB2 into                 tWo antibodies Which Were selected for their reactivity on
  non-neoplastic cells has been shoWn to cause their malignant          the lung adenocarcinoma cell line (Calu-3) Which overex
  transformation (HudZiak et al., Proc. Natl. Acad. Sci. USA       55   presses ErbB2. One of the antibodies, called MGR3, Was
  84:7159-7163 [1987]; DiFiore et al., Science 237:78-182               found to internaliZe, induce phosphorylation of ErbB2, and
  [1987]). Transgenic mice that express HER2 Were found to              inhibit tumor cell groWth in vitro.
  develop mammary tumors (Guy et al., Proc. Natl. Acad. Sci.               McKenzie et al. Oncogene 4:543-548 (1989) generated a
   USA 89:10578-10582 [1992]).                                          panel of anti-ErbB2 antibodies With varying epitope speci
     Antibodies directed against human erbB2 protein prod          60   ?cities, including the antibody designated TA1. This TA1
  ucts and proteins encoded by the rat equivalent of the erbB2          antibody Was found to induce accelerated endocytosis of
  gene (neu) have been described. Drebin et al., Cell 41:695            ErbB2 (see Maier et al. Cancer Res. 51:5361-5369 [1991]).
  706 (1985) refer to an IgG2a monoclonal antibody Which is             Bacus et al. Molecular Carcinogenesis 3:350-362 (1990)
  directed against the rat neu gene product. This antibody              reported that the TA1 antibody induced maturation of the
  called 7.16.4 causes doWn-modulation of cell surface p185        65   breast cancer cell lines AU-565 (Which overexpresses the
  expression on B104-1-1 cells (NIH-3T3 cells transfected               erbB2 gene) and MCF-7 (Which does not). Inhibition of
  With the neu proto-oncogene) a inhibits colony formation of           groWth and acquisition of a mature phenotype in these cells
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 137 of 372 PageID #:
                                   26536

                                                      US 7,371,379 B2
                                3                                                                      4
  Was found to be associated With reduced levels of ErbB2                mended Weekly maintenance dose is 2 mg/kg and can be
  receptor at the cell surface and transient increased levels in         administered as a 30-minute infusion if the initial loading
  the cytoplasm.                                                         dose is Well tolerated.
     Stancovski et al. PNAS (USA) 88:8691-8695 (1991) gen                   ErbB2 overexpression is commonly regarded as a predic
  erated a panel of anti-ErbB2 antibodies, injected them i.p.            tor of a poor prognosis, especially in patients With primary
  into nude mice and evaluated their effect on tumor growth of           disease that involves axillary lymph nodes (Slamon et al.,
  murine ?broblasts transformed by overexpression of the                 [1987] and [1989], supra; Ravdin and Chamness, Gene
                                                                         159:19-27 [1995]; and Hynes and Stern, Biochim Biophys
  erbB2 gene. Various levels of tumor inhibition Were detected
                                                                         Acla 1198:165-184 [1994]), and has been linked to sensi
  for four of the antibodies, but one of the antibodies (N28)            tivity and/or resistance to hormone therapy and chemothera
  consistently stimulated tumor groWth. Monoclonal antibody              peutic regimens, including CMF (cyclophosphamide, meth
  N28 induced signi?cant phosphorylation of the ErbB2                    otrexate, and ?uoruracil) and anthracyclines (Baselga et al.,
  receptor, Whereas the other four antibodies generally dis              Oncology 11(3 Supp11):43-48 [1997]). HoWever, despite
  played loW or no phosphorylation-inducing activity. The                the association of ErbB2 overexpression With poor progno
  effect of the anti-ErbB2 antibodies on proliferation of                sis, the odds of HER2-positive patients responding clinically
  SKBR3 cells Was also assessed. In this SKBR3 cell prolif               to treatment With taxanes Were greater than three times those
  eration assay, tWo of the antibodies (N12 and N29) caused              of HER2-negative patients (Ibid). rhuMab HER2 Was shoWn
  a reduction in cell proliferation relative to control. The             to enhance the activity of paclitaxel (TAXOL®) and doxo
  ability of the various antibodies to induce cell lysis in vitro        rubicin against breast cancer xenografts in nude mice
  via complement-dependent cytotoxicity (CDC) and anti              20   injected With BT-474 human breast adenocarcinoma cells,
  body-mediated cell-dependent cytotoxicity (ADCC) Was                   Which express high levels of HER2 (Baselga et al., Breast
  assessed, With the authors of this paper concluding that the           Cancer, Proceedings ofASCO, Vol. 13, Abstract 53 [1994]).
  inhibitory function of the antibodies Was not attributed
  signi?cantly to CDC or ADCC.                                                       SUMMARY OF THE INVENTION
                                                                    25
     Bacus et al. Cancer Research 52:2580-2589 (1992) fur                  The present invention concerns the discovery that an early
  ther characterized the antibodies described in Bacus et al.            attainment of an efficacious target trough serum concentra
  (1990) and Stancovski et al. of the preceding paragraphs.              tion by providing an initial dose or doses of anti-ErbB2
  Extending the ip studies of Stancovski et al., the effect of           antibodies folloWed by subsequent doses of equal or smaller
  the antibodies after iv. injection into nude mice harboring       30   amounts of antibody (greater front loading) is more ef?ca
  mouse ?broblasts      overexpressing human ErbB2 Was                   cious than conventional treatments. The ef?cacious target
  assessed. As observed in their earlier Work, N28 accelerated           trough serum concentration is reached in 4 Weeks or less,
  tumor groWth, Whereas N12 and N29 signi?cantly inhibited               preferably 3 Weeks or less, more preferably 2 Weeks or less,
  groWth of the ErbB2-expressing cells. Partial tumor inhibi             and most preferably 1 Week or less, including 1 day or less.
  tion Was also observed With the N24 antibody. Bacus et al.        35   The target serum concentration is thereafter maintained by
  also tested the ability of the antibodies to promote a mature          the administration of maintenance doses of equal or smaller
  phenotype in the human breast cancer cell lines AU-565 and             amounts for the remainder of the treatment regimen or until
  MDA-MB453 (Which overexpress ErbB2) as Well as MCF-7                   suppression of disease symptoms is achieved.
  (containing loW levels of the receptor). Bacus et al. saW a              The invention further concerns a method for the treatment
  correlation betWeen tumor inhibition in vivo and cellular         40   of a human patient susceptible to or diagnosed With a
  differentiation; the tumor-stimulatory antibody N28 had no             disorder characterized by overexpression of ErbB2 receptor
  effect on differentiation, and the tumor inhibitory action of          comprising administering a therapeutically effective amount
  the N12, N29 and N24 antibodies correlated With the extent             of an anti-ErbB2 antibody subcutaneously. Preferably, the
  of differentiation they induced.                                       initial dose (or doses) as Well as the subsequent maintenance
    Xu et al. Int. J. Cancer 53:401-408 (1993) evaluated a          45   dose or doses are administered subcutaneously. Optionally,
  panel of anti-ErbB2 antibodies for their epitope binding               Where the patient’s tolerance to the anti-ErbB2 antibody is
  speci?cities, as Well as their ability to inhibit anchorage            unknown, the initial dose is administered by intravenous
  independent and anchorage-dependent groWth of SKBR3                    infusion, folloWed by subcutaneous administration of the
  cells (by individual antibodies and in combinations), modu             maintenance doses if the patient’s tolerance for the antibody
  late cell-surface ErbB2, and inhibit ligand stimulated            50   is acceptable.
  anchorage-independent groWth. See also WO94/00136 pub                    According to the invention, the method of treatment
  lished Jan. 6, 1994 and KasprZyk et al. Cancer Research                involves administration of an initial dose of anti-ErbB2
  52:2771-2776 (1992) concerning anti-ErbB2 antibody com                 antibody of more than approximately 4 mg/kg, preferably
  binations. Other anti-ErbB2 antibodies are discussed in                more than approximately 5 mg/kg. The maximum initial
  Hancock et al. Cancer Res. 51:4575-4580 (1991); ShaWver           55   dose or a subsequent dose does not exceed 50 mg/kg,
  et al. Cancer Res. 54:1367-1373 (1994); Arteaga et al.                 preferably does not exceed 40 mg/kg, and more preferably
  Cancer Res. 54:3758-3765 (1994); and HarWerth et al. J.                does not exceed 30 mg/kg. Administration is by intravenous
  Biol. Chem. 267:15160-15167 (1992).                                    or subcutaneous administration, preferably intravenous infu
     A recombinant humaniZed anti-ErbB2 monoclonal anti                  sion or bolus injection, or more preferably subcutaneous
  body (a humaniZed version of the murine anti-ErbB2 anti           60   bolus injection. The initial dose may be one or more
  body 4D5, referred to as rhuMAb HER2, HERCEPTIN®, or                   administrations of drug suf?cient to reach the target trough
  HERCEPTIN® anti-ErbB2 antibody) has been clinically                    serum concentration in 4 Weeks or less, preferably 3 Weeks
  active in patients With ErbB2-overexpressing metastatic                or less, more preferably 2 Weeks or less, and most preferably
  breast cancers that had received extensive prior anti-cancer           1 Week or less, including one day or less.
  therapy (Baselga et al., J Clin. Oncol. 14:737-744 [1996]).       65      According to the invention, the initial dose or doses is/are
  The recommended initial loading dose for HERCEPTIN® is                 folloWed by subsequent doses of equal or smaller amounts
  4 mg/kg administered as a 90-minute infusion. The recom                of antibody at intervals suf?ciently close to maintain the
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 138 of 372 PageID #:
                                   26537

                                                        US 7,371,379 B2
                                 5                                                                     6
  trough serum concentration of antibody at or above an                   trointestinal cancer, pancreatic cancer, glioblastoma, cervi
  ef?cacious target level. Preferably, an initial dose or subse           cal cancer, ovarian cancer, liver cancer, bladder cancer,
  quent dose does not exceed 50 mg/kg, and each subsequent                hepatoma, colon cancer, colorectal cancer, endometrial car
  dose is at least 0.01 mg/kg. Preferably the amount of drug              cinoma, salivary gland carcinoma, kidney cancer, liver can
  administered is suf?cient to maintain the target trough serum           cer, prostate cancer, vulval cancer, thyroid cancer, hepatic
  concentration such that the interval betWeen administration             carcinoma and various types of head and neck cancer. The
  cycles is at least one Week. Preferably the trough serum                method of the invention may further comprise administra
  concentration does not exceed 2500 ug/ml and does not fall              tion of a chemotherapeutic agent other than an anthracy
  beloW 0.01 ug/ml during treatment. The front loading drug               cline, e.g. doxorubicin or epirubicin. The chemotherapeutic
  treatment method of the invention has the advantage of                  agent preferably is a taxoid, such as TAXOL® (paclitaxel)
  increased ef?cacy by reaching a target serum drug concen                or a TAXOL® derivative.
  tration early in treatment. The subcutaneous delivery of                  Preferred anti-ErbB2 antibodies bind the extracellular
  maintenance doses according to the invention has the advan              domain of the ErbB2 receptor, and preferably bind to the
  tage of being convenient for the patient and health care                epitope 4D5 or 3H4 Within the ErbB2 extracellular domain
  professionals, reducing time and costs for drug treatment.              sequence. More preferably, the antibody is the antibody
  Preferably, the initial dose (or the last dose Within an initial        4D5, most preferably in a humanized form. Other preferred
  dose series) is separated in time from the ?rst subsequent              ErbB2-binding antibodies include, but are not limited to,
  dose by 4 Weeks or less, preferably 3 Weeks or less, more               antibodies 7C2, 7P3, and 2C4, preferably in a humanized
  preferably 3 Weeks or less, most preferably 1 Week or less.             form.
     In an embodiment of the invention, the initial dose of          20     The method of the present invention is particularly suit
  anti-ErbB2 is 6 mg/kg, 8 mg/kg, or 12 mg/kg delivered by                able for the treatment of breast or ovarian cancer, charac
  intravenous or subcutaneous administration, such as intra               terized by the overexpression of the ErbB2 receptor.
  venous infusion or subcutaneous bolus injection. The sub                   The present application also provides a method of therapy
  sequent maintenance doses are 2 mg/kg delivered once per                involving infrequent dosing of an anti-ErbB2 antibody. In
  Week by intravenous infusion, intravenous bolus injection,         25   particular, the invention provides a method for the treatment
  subcutaneous infusion, or subcutaneous bolus injection. The             of cancer (e.g. cancer characterized by overexpression of the
  choice of delivery method for the initial and maintenance               ErbB2 receptor) in a human patient comprising administer
  doses is made according to the ability of the animal or                 ing to the patient a ?rst dose of an anti-ErbB2 antibody
  human patient to tolerate introduction of the antibody into             folloWed by at least one subsequent dose of the antibody,
  the body. Where the antibody is Well-tolerated, the time of        30   Wherein the ?rst dose and subsequent dose are separated
  infusion may be reduced. The choice of delivery method as               from each other in time by at least about tWo Weeks (eg
  disclosed for this embodiment applies to all drug delivery              from about tWo Weeks to about tWo months), and optionally
  regimens contemplated according to the invention.                       at least about three Weeks (eg from about three Weeks to
    In another embodiment, the invention includes an initial              about six Weeks). For instance, the antibody may be admin
  dose of 12 mg/kg anti-ErbB2 antibody, folloWed by subse            35   istered about every three Weeks, about tWo to about 20 times,
  quent maintenance doses of 6 mg/kg once per 3 Weeks.                    eg about six times. The ?rst dose and subsequent dose may
    In still another embodiment, the invention includes an                each be from about 2 mg/kg to about 16 mg/kg; eg from
  initial dose of 8 mg/kg anti-ErbB2 antibody, folloWed by 6              about 4 mg/kg to about 12 mg/kg; and optionally from about
  mg/kg once per 3 Weeks.                                                 6 mg/kg to about 12 mg/kg. Generally, tWo or more subse
    In yet another embodiment, the invention includes an             40   quent doses (eg from about tWo to about ten subsequent
  initial dose of 8 mg/kg anti-ErbB2 antibody, folloWed by                doses) of the antibody are administered to the patient, and
  subsequent maintenance doses of 8 mg/kg once per Week or                those subsequent doses are preferably separated from each
  8 mg/kg once every 2 to 3 Weeks.                                        other in time by at least about tWo Weeks (eg from about
    In another embodiment, the invention includes initial                 tWo Weeks to about tWo months), and optionally at least
  doses of at least 1 mg/kg, preferably 4 mg/kg, anti-ErbB2          45   about three Weeks (eg from about three Weeks to about six
  antibody on each of days 1, 2 and 3, folloWed by subsequent             Weeks). The tWo or more subsequent doses may each be
  maintenance doses of 6 mg/kg once per 3 Weeks.                          from about 2 mg/kg to about 16 mg/kg; or from about 4
    In another embodiment, the invention includes an initial              mg/kg to about 12 mg/kg; or from about 6 mg/kg to about
  dose of 4 mg/kg anti-ErbB2 antibody, folloWed by subse                  12 mg/kg. The invention additionally provides an article of
  quent maintenance doses of 2 mg/kg tWice per Week,                 50   manufacture, comprising a container, a composition Within
  Wherein the maintenance doses are separated by 3 days.                  the container comprising an anti-ErbB2 antibody, and a
    In still another embodiment, the invention includes a                 package insert containing instructions to administer the
  cycle of dosing in Which delivery of anti-ErbB2 antibody is             antibody according to such methods.
  2-3 times per Week for 3 Weeks. In one embodiment of the                  The presently described dosing protocols may be applied
  invention, each dose is approximately 25 mg/kg or less for         55   to other anti-ErbB antibodies such as anti-epidermal groWth
  a human patient, preferably approximately 10 mg/kg or less.             factor receptor (EGFR), anti-ErbB3 and anti-ErbB4 anti
  This 3 Week cycle is preferably repeated as necessary to                bodies. Thus, the invention provides a method for the
  achieve suppression of disease symptoms.                                treatment of cancer in a human patient, comprising admin
     In another embodiment, the invention includes a cycle of             istering an effective amount of an anti-ErbB antibody to the
  dosing in Which delivery of anti-ErbB2 antibody is daily for       60   human patient, the method comprising administering to the
  5 days. According to the invention, the cycle is preferably             patient an initial dose of at least approximately 5 mg/kg of
  repeated as necessary to achieve suppression of disease                 the anti-ErbB antibody; and administering to the patient a
  symptoms.                                                               plurality of subsequent doses of the antibody in an amount
    The disorder preferably is a benign or malignant tumor                that is approximately the same or less than the initial dose.
  characterized by the overexpression of the ErbB2 receptor,         65   Alternatively, or additionally, the invention pertains to a
  eg a cancer, such as, breast cancer, squamous cell cancer,              method for the treatment of cancer in a human patient
  small-cell lung cancer, non-small cell lung cancer, gas                 comprising administering to the patient a ?rst dose of an
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 139 of 372 PageID #:
                                   26538

                                                       US 7,371,379 B2
                                7                                                                      8
  anti-ErbB antibody followed by at least one subsequent dose            body) or an antibody fragment (e.g., a Fab, F(ab')2, diabody,
  of the antibody, Wherein the ?rst dose and subsequent dose             and the like). The variable light chain and variable heavy
  are separated from each other in time by at least about tWo            chain regions of humaniZed anti-ErbB2 antibody 2C4 are
  Weeks. The invention additionally provides an article of               shoWn in FIGS. 5A and 5B.
  manufacture, comprising a container, a composition Within         5
  the container comprising an anti-ErbB antibody, and a                        BRIEF DESCRIPTION OF THE DRAWINGS
  package insert containing instructions to administer the
  antibody according to such methods.                                      FIG. 1 shoWs epitope-mapping of the extracellular
    In another aspect, the invention concerns an article of              domain of ErbB2 as determined by truncation mutant analy
  manufacture, comprising a container, a composition Within              sis and site-directed mutagenesis (Nakamura et al. J. of
  the container comprising an anti-ErbB2 antibody, optionally            Wrology 67(10):6179-6191 [October 1993]; Rem et al. J.
  a label on or associated With the container that indicates that        Cell Biol. 125(6):1395-1406 [June 1994]). The anti-prolif
  the composition can be used for treating a condition char              erative Mabs 4D5 and 3H4 bind adjacent to the transmem
  acteriZed by overexpression of ErbB2 receptor, and a pack              brane domain. The various ErbB2-ECD truncations or point
  age insert containing instructions to avoid the use of anthra          mutations Were prepared from cDNA using polymerase
  cycline-type chemotherapeutics in combination With the                 chain reaction technology. The ErbB2 mutants Were
  composition. According to the invention, the package insert            expressed as gD fusion proteins in a mammalian expression
  further includes instructions to administer the anti-ErbB2             plasmid. This expression plasmid uses the cytomegalovirus
  antibody at an initial dose of 5 mg/kg folloWed by the same            promoter/enhancer With SV40 termination and polyadeny
  or smaller subsequent dose or doses. In another embodiment        20   lation signals located doWnstream of the inserted cDNA.
  of the invention, the package insert further includes instruc          Plasmid DNA Was transfected into 293S cells. One day
  tions to administer the anti-ErbB2 antibody subcutaneously             folloWing transfection, the cells Were metabolically labeled
  for at least one of the doses, preferably for all of the               overnight in methionine and cysteine-free, loW glucose
  subsequent doses folloWing the initial dose, most preferably           DMEM containing 1% dialyZed fetal bovine serum and 25
  for all doses.                                                    25   uCi each of 35S methionine and 35 S cysteine. Supematants
     In a further aspect, the invention provides a method of             Were harvested either the ErbB2 MAbs or control antibodies
  treating ErbB2 expressing cancer in a human patient com                Were added to the supernatant and incubated 24 hours at 40
  prising administering to the patient effective amounts of an           C. The complexes Were precipitated, applied to a 10-20%
  anti-ErbB2 antibody and a chemotherapeutic agent. In one               Tricine SDS gradient gel and electrophoresed at 100 V. The
  embodiment of the invention, the chemotherapeutic agent is        30   gel Was electroblotted onto a membrane and analyZed by
  a taxoid including, but not limited to, paclitaxel and doc             autoradiography. SEQ ID NOs:8 and 9 depict the 3H4 and
  etaxel. In another embodiment, the chemotherapeutic agent              4D5 epitopes, respectively.
  is an anthracyline derivative including, but not limited to,              FIG. 2 depicts With underlining the amino acid sequence
  doxorubicin or epirubicin. In still another embodiment of the          of Domain 1 of ErbB2 (SEQ ID NO:1). Bold amino acids
  invention, treatment With an anti-ErbB2 antibody and an           35   indicate the location of the epitope recogniZed by MAbs 7C2
  anthracycline derivative further includes administration of a          and 7E3 as determined by deletion mapping, i.e. the “7C2/
  cardioprotectant to the patient. In still another embodiment,          7E3 epitope” (SEQ ID NO:2).
  an anthracycline derivative is not administered to the patient            FIG. 3 is a graph of anti-ErbB2 antibody (HERCEP
  With the anti-ErbB2 antibody. One or more additional che               TIN®) trough serum concentration (pg/ml, meaniSE, dark
  motherapeutic agents may also be administered to the              40   circles) by Week from Week 2 through Week 36 for ErbB2
  patient. The cancer is preferably characterized by overex              overexpressing patients treated With HERCEPTIN® anti
  pression of ErbB2.                                                     ErbB2 antibody at 4 mg/kg initial dose, folloWed by 2 mg/kg
     The invention further provides an article of manufacture            Weekly. The number of patients at each time point is
  comprising a container, a composition Within the container             represented by “n” (White squares).
  comprising an anti-ErbB2 antibody and a package insert            45      FIG. 4A is a linear plot of tumor volume changes over
  instructing the user of the composition to administer the              time in mice treated With HERCEPTIN® anti-ErbB2 anti
  anti-ErbB2 antibody composition and a chemotherapeutic                 body. FIG. 4B is a semi-logarithmic plot of the same data as
  agent to a patient. In another embodiment, the chemothera              in FIG. 4A such that the variation in tumor volume for the
  peutic agent is other than an anthracycline, and is preferably         treated animals is observed more readily.
  a taxoid, such as TAXOL®. In still another embodiment, the        50     FIGS. 5A and 5B depict alignments of the amino acid
  chemotherapeutic agent is an anthracycline, including but              sequences of the variable light (VL) (FIG. 5A) and variable
  not limited to, doxorubicin or epirubicin. In yet another              heavy (VH) (FIG. 5B) domains of murine monoclonal anti
  embodiment, the chemotherapeutic agent is an anthracycline             body 2C4 (SEQ ID Nos. 10 and 11, respectively); VL and VH
  and the package insert further instructs the user to administer        domains of humaniZed Fab version 574 (SEQ ID Nos. 12
  a cardioprotectant.                                               55   and 13, respectively), and human VL and VH consensus
    The methods and compositions of the invention comprise               frameWorks (hum K1, light kappa subgroup I; humIII, heavy
  an anti-ErbB2 antibody and include a humaniZed anti-ErbB2              subgroup III) (SEQ ID Nos. 14 and 15, respectively).
  antibody. Thus, the invention further pertains to a compo              Asterisks identify differences betWeen humaniZed Fab ver
  sition comprising an antibody that binds ErbB2 and the use             sion 574 and murine monoclonal antibody 2C4 or betWeen
  of the antibody for treating ErbB2 expressing cancer, e.g.,       60   humaniZed Fab version 574 and the human frameWork.
  ErbB2 overexpressing cancer, in a human. The invention                 Complementarity Determining Regions (CDRs) are in
  also pertains to the use of the antibody for treating EGFR             brackets. HumaniZed Fab version 574, With the changes
  expressing cancer. Preferably the antibody is a monoclonal             ArgH71Val, AspH73Arg and IleH69Leu, appears to have
  antibody 4D5, e.g., humaniZed 4D5 (and preferably                      binding restored to that of the original chimeric 2C4 Fab
  huMAb4D5-8 (HERCEPTIN® anti-ErbB2 antibody); or                   65   fragment. Additional FR and/or CDR residues, such as L2,
  monoclonal antibody 2C4, e.g., humaniZed 2C4. The anti                 L54, L55, L56, H35 and/or H48, may be modi?ed (e.g.
  body may be an intact antibody (e.g., an intact IgGl anti              substituted as folloWsiIleL2Thr; ArgL54Leu; TyrL55Glu;
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 140 of 372 PageID #:
                                   26539

                                                    US 7,371,379 B2
                                                                                                   10
  ThrL56Ser; AspH35Ser; and ValH48Ile) in order to further            be performed. Alternatively, epitope mapping can be per
  re?ne or enhance binding of the humanized antibody. Alter           formed (see FIG. 1) to assess Whether the antibody binds to
  natively, or additionally, the humanized antibody may be            the 4D5 epitope of ErbB2 (i.e. any one or more residues in
  af?nity matured in order to further improve or re?ne its            the region from about residue 529, eg about residue 561 to
  af?nity and/or other biological activities.                         about residue 625, inclusive).
                                                                        The “epitope 3H4” is the region in the extracellular
            DETAILED DESCRIPTION OF THE                               domain of ErbB2 to Which the antibody 3H4 binds. This
              PREFERRED EMBODIMENTS                                   epitope is shoWn in FIG. 1, and includes residues from about
                                                                      541 to about 599, inclusive, in the amino acid sequence of
                                                                      ErbB2 extracellular domain.
  I. De?nitions
                                                                         The “epitope 7C2/7E3” is the region at the N-terminus of
    An “ErbB receptor” is a receptor protein tyrosine kinase
                                                                      the extracellular domain of ErbB2 to Which the 7C2 and/or
  Which belongs to the ErbB receptor family and includes
  EGFR, HER2, ErbB3 and ErbB4 receptors as Well as
                                                                      7E3 antibodies (each deposited With the ATCC, see beloW)
                                                                      bind. To screen for antibodies Which bind to the 7C2/7E3
  TEGFR (US. Pat. No. 5,708,156) and other members ofthis             epitope, a routine cross-blocking assay such as that
  family to be identi?ed in the future. The ErbB receptor Will
  generally comprise an extracellular domain, Which may bind
                                                                      described in Antibodies, A Laboratory Manual, Cold Spring
                                                                      Harbor Laboratory, E d HarloW and David Lane (1988), can
  an ErbB ligand; a lipophilic transmembrane domain; a
  conserved intracellular tyrosine kinase domain; and a car
                                                                      be performed. Alternatively, epitope mapping can be per
                                                                      formed to establish Whether the antibody binds to the
  boxyl-terminal signaling domain harboring several tyrosine     20   7C2/7E3 epitope on ErbB2 (i.e. any one or more of residues
  residues Which can be phosphorylated. The ErbB receptor
                                                                      in the region from about residue 22 to about residue 53 of
  may be a native sequence ErbB receptor or an amino acid
  sequence variant thereof. Preferably the ErbB receptor is           ErbB2; SEQ ID NO: 2).
                                                                         The term “induces cell deat ” or “capable of inducing cell
  native sequence human ErbB receptor.
                                                                      death” refers to the ability of the antibody to make a viable
    The terms “ErbBl”, “epidermal groWth factor receptor”        25   cell become nonviable. The “cell” here is one Which
  and “EGFR” are used interchangeably herein and refer to             expresses the ErbB2 receptor, especially Where the cell
  native sequence EGFR as disclosed, for example, in Car              overexpresses the ErbB2 receptor. A cell Which “overex
  penter et al. Ann. Rev. Biochem. 56:881-914 (1987), includ          presses” ErbB2 has signi?cantly higher than normal ErbB2
  ing variants thereof (eg a deletion mutant EGFR as in               levels compared to a noncancerous cell of the same tissue
  Humphrey et al. PNAS (USA) 87:4207-4211 (1990)). erbB1         30   type. Preferably, the cell is a cancer cell, eg a breast,
  refers to the gene encoding the EGFR protein product.               ovarian, stomach, endometrial, salivary gland, lung, kidney,
  Examples of antibodies Which bind to EGFR include MAb
                                                                      colon, thyroid, pancreatic or bladder cell. In vitro, the cell
  579 (ATCC CRL HB 8506), MAb 455 (ATCC CRL                           may be a SKBR3, BT474, Calu 3, MDA-MB-453, MDA
  HB8507), MAb 225 (ATCC CRL 8508), MAb 528 (ATCC                     MB-361 or SKOV3 cell. Cell death in vitro may be deter
  CRL 8509) (see, US. Pat. No. 4,943,533, Mendelsohn et al.)     35   mined in the absence of complement and immune effector
  and variants thereof, such as chimeriZed 225 (C225) and             cells to distinguish cell death induced by antibody dependent
  reshaped human 225 (H225) (see, WO 96/40210, Imclone                cellular cytotoxicity (ADCC) or complement dependent
  Systems Inc.).                                                      cytotoxicity (CDC). Thus, the assay for cell death may be
    “ErbB3” and “HER3” refer to the receptor polypeptide as           performed using heat inactivated serum (i.e. in the absence
  disclosed, for example, in US. Pat. Nos. 5,183,884 and         40   of complement) and in the absence of immune effector cells.
  5,480,968 as Well as Kraus et al. PNAS (USA) 86:9193-9197           To determine Whether the antibody is able to induce cell
  (1989), including variants thereof Examples of antibodies           death, loss of membrane integrity as evaluated by uptake of
  Which bind HER3 are described in US. Pat. No. 5,968,511             propidium iodide (PI), trypan blue (see Moore et al. Cyto
  (Akita and SliWkoWski), eg the 8B8 antibody (ATCC HB                technology 1711-11 [1995]) or 7AAD can be assessed rela
   12070) or a humaniZed variant thereof                         45   tive to untreated cells. Preferred cell death-inducing anti
     The terms “ErbB4” and “HER4” herein refer to the                 bodies are those Which induce PI uptake in the “PI uptake
  receptor polypeptide as disclosed, for example, in EP Pat           assay in BT474 cells”.
  Appln No 599,274; PloWman et al., Proc. Natl. Acad. Sci.               The phrase “induces apoptosis” or “capable of inducing
  USA, 90:1746-1750 (1993); and PloWman et al., Nature,               apoptosis” refers to the ability of the antibody to induce
  366:473-475 (1993), including variants thereof such as the     50   programmed cell death as determined by binding of annexin
  HER4 isoforms disclosed in WO 99/19488.                             V, fragmentation of DNA, cell shrinkage, dilation of endo
    The terms “HER2”, “ErbB2” “c-Erb-B2” are used inter               plasmic reticulum, cell fragmentation, and/or formation of
  changeably. Unless indicated otherWise, the terms “ErbB2”           membrane vesicles (called apoptotic bodies). The cell is one
  “c-Erb-B2” and “HER2” When used herein refer to the                 Which overexpresses the ErbB2 receptor. Preferably the
  human protein, and “erbB2,” “c-erb-B2,” and “her2” refer to    55   “cell” is a tumor cell, eg a breast, ovarian, stomach,
  human gene. The human erbB2 gene and ErbB2 protein are,             endometrial, salivary gland, lung, kidney, colon, thyroid,
  for example, described in Semba et al., PNAS (USA)                  pancreatic or bladder cell. In vitro, the cell may be a SKBR3,
  82:6497-6501 (1985) and Yamamoto et al. Nature 3191230              BT474, Calu 3 cell, MDA-MB-453, MDA-MB-361 or
  234 (1986) (Genebank accession number X03363). ErbB2                SKOV3 cell. Various methods are available for evaluating
  comprises four domains (Domains 1-4).                          60   the cellular events associated With apoptosis. For example,
    The “epitope 4D5” is the region in the extracellular              phosphatidyl serine (PS) translocation can be measured by
  domain of ErbB2 to Which the antibody 4D5 (ATCC CRL                 annexin binding; DNA fragmentation can be evaluated
  10463) binds. This epitope is close to the transmembrane            through DNA laddering as disclosed in the example herein;
  region of ErbB2. To screen for antibodies Which bind to the         and nuclear/chromatin condensation along With DNA frag
  4D5 epitope, a routine cross-blocking assay such as that       65   mentation can be evaluated by any increase in hypodiploid
  described in Antibodies, A Laboratory Manual, Cold Spring           cells. Preferably, the antibody Which induces apoptosis is
  Harbor Laboratory, Ed HarloW and David Lane (1988), can             one Which results in about 2 to 50 fold, preferably about 5
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 141 of 372 PageID #:
                                   26540

                                                      US 7,371,379 B2
                               11                                                                    12
  to 50 fold, and most preferably about 10 to 50 fold, induction        residues are believed to form an interface betWeen the light
  of annexin binding relative to untreated cell in an “annexin          and heavy-chain variable domains.
  binding assay using BT474 cells” (see below).                           The term “variable” refers to the fact that certain portions
    Sometimes the pro-apoptotic antibody Will be one Which              of the variable domains differ extensively in sequence
  blocks HRG binding/activation of the ErbB2/ErbB3 com                  among antibodies and are used in the binding and speci?city
  plex (e.g. 7E3 antibody). In other situations, the antibody is        of each particular antibody for its particular antigen. HoW
  one Which does not signi?cantly block activation of the               ever, the variability is not evenly distributed throughout the
  ErbB2/ErbB3 receptor complex by HRG (e.g. 7C2). Further,              variable domains of antibodies. It is concentrated in three
  the antibody may be one like 7C2 Which, While inducing                segments called complementarity determining regions
  apoptosis, does not induce a large reduction in the percent of        (CDRs) or hypervariable regions both in the light-chain and
  cells in S phase (eg one Which only induces about 0-10%               the heavy-chain variable domains. The more highly con
  reduction in the percent of these cells relative to control).         served portions of variable domains are called the frame
     The antibody of interest may be one like 7C2 Which binds           Work region (PR). The variable domains of native heavy and
  speci?cally to human ErbB2 and does not signi?cantly                  light chains each comprise four FR regions, largely adopting
  cross-react With other proteins such as those encoded by the          a [3-sheet con?guration, connected by three CDRs, Which
  erbBl, erbB3 and/or erbB4 genes. Sometimes, the antibody              form loops connecting, and in some cases forming part of,
  may not signi?cantly cross-react With the rat neu protein,            the [3-sheet structure. The CDRs in each chain are held
  e.g., as described in Schecter et al. Nature 312:513 (1984)           together in close proximity by the FRs and, With the CDRs
  and Drebin et al., Nature 312:545-548 (1984). In such                 from the other chain, contribute to the formation of the
  embodiments, the extent of binding of the antibody to these      20   antigen-binding site of antibodies (see Kabat et al., NIH
  proteins (e.g., cell surface binding to endogenous receptor)          Publ. No. 91-3242, Vol. 1, pages 647-669 [1991]). The
  Will be less than about 10% as determined by ?uorescence              constant domains are not involved directly in binding an
  activated cell sorting (FACS) analysis or radioimmunopre              antibody to an antigen, but exhibit various effector func
  cipitation (RIA).                                                     tions, such as participation of the antibody in antibody
     “Heregulin” (HRG) When used herein refers to a polypep        25   dependent cellular cytotoxicity.
  tide Which activates the ErbB2-ErbB3 and ErbB2-ErbB4                    Papain digestion of antibodies produces tWo identical
  protein complexes (i.e. induces phosphorylation of tyrosine           antigen-binding fragments, called “Fab” fragments, each
  residues in the complex upon binding thereto). Various                With a single antigen-binding site, and a residual “Fc”
  heregulin polypeptides encompassed by this term are dis               fragment, Whose name re?ects its ability to crystallize
  closed in Holmes et al., Science, 256:1205-1210 (1992); WO       30   readily. Pepsin treatment yields an F(ab')2 fragment that has
  92/20798; Wen et al., Mal. Cell. Biol, 14(3):1909-1919                tWo antigen-combining sites and is still capable of cross
  (1994); and Marchionni et al., Nature, 362:312-318 (1993),            linking antigen.
  for example. The term includes biologically active frag                 “Fv” is the minimum antibody fragment Which contains a
  ments and/or variants of a naturally occurring HRG                    complete antigen-recognition and -binding site. This region
  polypeptide, such as an EGF-like domain fragment thereof         35   consists of a dimer of one heavy- and one light-chain
  (e-g- HRGB1177-244)                                                   variable domain in tight, non-covalent association. It is in
     The “ErbB2-ErbB3 protein complex” and “ErbB2-ErbB4                 this con?guration that the three CDRs of each variable
  protein complex” are noncovalently associated oligomers of            domain interact to de?ne an antigen-binding site on the
  the ErbB2 receptor and the ErbB3 receptor or ErbB4 recep              surface of the VH-VL dimer. Collectively, the six CDRs
  tor, respectively. The complexes form When a cell express        40   confer antigen-binding speci?city to the antibody. HoWever,
  ing both of these receptors is exposed to HRG and can be              even a single variable domain (or half of an Fv comprising
  isolated by immunoprecipitation and analyZed by SDS                   only three CDRs speci?c for an antigen) has the ability to
  PAGE as described in SliWkoWski et al., J. Biol. Chem,                recogniZe and bind antigen, although at a loWer af?nity than
  269(20):14661-14665 (1994).                                           the entire binding site.
     “Antibodies” (Abs) and “immunoglobulins” (lgs) are            45      The Fab fragment also contains the constant domain of
  glycoproteins having the same structural characteristics.             the light chain and the ?rst constant domain (CH1) of the
  While antibodies exhibit binding speci?city to a speci?c              heavy chain. Fab' fragments differ from Fab fragments by
  antigen, immunoglobulins include both antibodies and other            the addition of a feW residues at the carboxy terminus of the
  antibody-like molecules Which lack antigen speci?city.                heavy chain CH1 domain including one or more cysteines
  Polypeptides of the latter kind are, for example, produced at    50   from the antibody hinge region. Fab'-SH is the designation
  loW levels by the lymph system and at increased levels by             herein for Fab' in Which the cysteine residue(s) of the
  myelomas.                                                             constant domains bear a free thiol group. F(ab')2 antibody
    “Native antibodies” and “native immunoglobulins” are                fragments originally Were produced as pairs of Fab' frag
  usually heterotetrameric glycoproteins of about 150,000               ments Which have hinge cysteines betWeen them. Other
  daltons, composed of tWo identical light (L) chains and tWo      55   chemical couplings of antibody fragments are also knoWn.
  identical heavy (H) chains. Each light chain is linked to a             The “light chains” of antibodies (immunoglobulins) from
  heavy chain by one covalent disul?de bond, While the                  any vertebrate species can be assigned to one of tWo clearly
  number of disul?de linkages varies among the heavy chains             distinct types, called kappa (K) and lambda (7»), based on the
  of different immunoglobulin isotypes. Each heavy and light            amino acid sequences of their constant domains.
  chain also has regularly spaced intrachain disul?de bridges.     60     Depending on the amino acid sequence of the constant
  Each heavy chain has at one end a variable domain (VH)                domain of their heavy chains, immunoglobulins can be
  folloWed by a number of constant domains. Each light chain            assigned to different classes. There are ?ve major classes of
  has a variable domain at one end (VL) and a constant domain           immunoglobulins: lgA, lgD, lgE, IgG, and IgM, and several
  at its other end; the constant domain of the light chain is           of these maybe further divided into subclasses (isotypes),
  aligned With the ?rst constant domain of the heavy chain,        65   e.g., lgGl, lgG2, lgG3, lgG4, IgA, and lgA2. The heavy
  and the light-chain variable domain is aligned With the               chain constant domains that correspond to the different
  variable domain of the heavy chain. Particular amino acid             classes of immunoglobulins are called 0t, 6, e, y, and u,
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 142 of 372 PageID #:
                                   26541

                                                       US 7,371,379 B2
                               13                                                                     14
  respectively. The subunit structures and three-dimensional             human immunoglobulin are replaced by corresponding non
  con?gurations of different classes of immunoglobulins are              human residues. Furthermore, humanized antibodies may
  Well known.                                                            comprise residues Which are found neither in the recipient
     The term “antibody” is used in the broadest sense and               antibody nor in the imported CDR or frameWork sequences.
  speci?cally covers intact monoclonal antibodies, polyclonal            These modi?cations are made to further re?ne and maximize
  antibodies, multispeci?c antibodies (e.g. bispeci?c antibod            antibody performance. In general, the humanized antibody
  ies) formed from at least tWo intact antibodies, and antibody          Will comprise substantially all of at least one, and typically
  fragments so long as they exhibit the desired biological               tWo, variable domains, in Which all or substantially all of the
  activity.                                                              CDRs correspond to those of a non-human immunoglobulin
    “Antibody fragments” comprise a portion of an intact                 and all or substantially all of the FRs are those of a human
  antibody, preferably the antigen binding or variable region            immunoglobulin sequence. The humanized antibody opti
  of the intact antibody. Examples of antibody fragments                 mally also Will comprise at least a portion of an immuno
  include Fab, Fab‘, F(ab')2, and Fv fragments; diabodies;               globulin constant region (Fc), typically that of a human
  linear antibodies (Zapata et al., Protein Eng. 8(10):1057              immunoglobulin. For further details, see Jones et al., Nature,
  1062 [1995]); single-chain antibody molecules; and multi               321 :522-525 (1986); Reichmann et al., Nature, 332:323-329
  speci?c antibodies formed from antibody fragments.                     (1988); and Presta, Curr. Op. Struct. Biol., 2:593-596
    The term “monoclonal antibody” as used herein refers to              (1992). The humanized antibody includes a PRIMA
  an antibody obtained from a population of substantially                TIZEDTM antibody Wherein the antigen-binding region of
  homogeneous antibodies, i.e., the individual antibodies                the antibody is derived from an antibody produced by
  comprising the population are identical except for possible       20   immunizing macaque monkeys With the antigen of interest.
  naturally occurring mutations that may be present in minor                “Single-chain Fv” or “sFv” antibody fragments comprise
  amounts. Monoclonal antibodies are highly speci?c, being               the VH and VL domains of antibody, Wherein these domains
  directed against a single antigenic site. Furthermore, in              are present in a single polypeptide chain. Preferably, the Fv
  contrast to conventional (polyclonal) antibody preparations            polypeptide further comprises a polypeptide linker betWeen
  Which typically include different antibodies directed against     25   the VH and VL domains Which enables the sFv to form the
  different determinants (epitopes), each monoclonal antibody            desired structure for antigen binding. For a revieW of sFv see
  is directed against a single determinant on the antigen. In            Pluckthun in The Pharmacology ofMonoclonalAntibodies,
  addition to their speci?city, the monoclonal antibodies are            vol. 113, Rosenburg and Moore eds., Springer-Verlag, NeW
  advantageous in that they are synthesized by the hybridoma             York, pp. 269-315 (1994).
  culture, uncontaminated by other immunoglobulins. The             30
                                                                           The term “diabodies” refers to small antibody fragments
  modi?er “monoclonal” indicates the character of the anti               With tWo antigen-binding sites, Which fragments comprise a
  body as being obtained from a substantially homogeneous                heavy-chain variable domain (VH) connected to a light
  population of antibodies, and is not to be construed as                chain variable domain (VL) in the same polypeptide chain
  requiring production of the antibody by any particular                   H-VL). By using a linker that is too short to alloW pairing
  method. For example, the monoclonal antibodies to be used         35
                                                                         betWeen the tWo domains on the same chain, the domains are
  in accordance With the present invention may be made by the            forced to pair With the complementary domains of another
  hybridoma method ?rst described by Kohler et al., Nature,              chain and create tWo antigen-binding sites. Diabodies are
  256:495 (1975), or may be made by recombinant DNA                      described more fully in, for example, EP 404,097; WO
  methods (see, e.g., U.S. Pat. No. 4,816,567). The “mono                93/11161; and Hollinger et al., Proc. Natl. Acad. Sci. USA,
  clonal antibodies” may also be isolated from phage antibody       40
                                                                         90:6444-6448 (1993).
  libraries using the techniques described in Clackson et al.,
  Nature, 352:624-628 (1991) and Marks et al., J. Mol. Biol.,               An “isolated” antibody is one Which has been identi?ed
  222:581-597 (1991), for example.                                       and separated and/or recovered from a component of its
     The monoclonal antibodies herein speci?cally include                natural environment. Contaminant components of its natural
  “chimeric” antibodies (immunoglobulins) in Which a portion        45
                                                                         environment are materials Which Would interfere With diag
  of the heavy and/or light chain is identical With or homolo            nostic or therapeutic uses for the antibody, and may include
  gous to corresponding sequences in antibodies derived from             enzymes, hormones, and other proteinaceous or nonpro
  a particular species or belonging to a particular antibody             teinaceous solutes. In preferred embodiments, the antibody
  class or subclass, While the remainder of the chain(s) is              Will be puri?ed (1) to greater than 95% by Weight of
  identical With or homologous to corresponding sequences in        50
                                                                         antibody as determined by the LoWry method, and most
  antibodies derived from another species or belonging to                preferably more than 99% by Weight, (2) to a degree
                                                                         suf?cient to obtain at least 15 residues of N-terminal or
  another antibody class or subclass, as Well as fragments of
  such antibodies, so long as they exhibit the desired biologi           internal amino acid sequence by use of a spinning cup
  cal activity (U.S. Pat. No. 4,816,567; Morrison et al., Proc.          sequenator, or (3) to homogeneity by SDS-PAGE under
  Natl. Acad. Sci. USA, 81:6851-6855 [1984]).                       55
                                                                         reducing or nonreducing conditions using Coomassie blue
     “Humanized” forms of non-human (e.g., murine) anti                  or, preferably, silver stain. Isolated antibody includes the
  bodies are chimeric immunoglobulins, immunoglobulin                    antibody in situ Within recombinant cells since at least one
                                                                         component of the antibody’s natural environment Will not be
  chains or fragments thereof (such as Fv, Fab, Fab', F(ab')2 or
  other antigen-binding subsequences of antibodies) Which                present. Ordinarily, hoWever, isolated antibody Will be pre
  contain minimal sequence derived from non-human immu              60
                                                                         pared by at least one puri?cation step.
  noglobulin. For the most part, humanized antibodies are                   As used herein, the term “salvage receptor binding
  human immunoglobulins (recipient antibody) in Which resi               epitope” refers to an epitope of the Fc region of an IgG
  dues from a complementarity determining region (CDR) of                molecule (e.g., IgGl, IgG2, IgG3, or IgG4) that is responsible
  the recipient are replaced by residues from a CDR of a                 for increasing the in vivo serum half-life of the IgG mol
  non-human species (donor antibody) such as mouse, rat or          65   ecule.
  rabbit having the desired speci?city, af?nity, and capacity. In           “Treatment” refers to both therapeutic treatment and
  some instances, framework region (FR) residues of the                  prophylactic or preventative measures. Those in need of
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 143 of 372 PageID #:
                                   26542

                                                       US 7,371,379 B2
                               15                                                                  16
  treatment include those already With the disorder as Well as           carminomycin, carZinophilin, chromomycins, dactinomy
  those in Which the disorder is to be prevented.                        cin, daunorubicin, detorubicin, 6-diaZo-5-oxo-L-norleucine,
    “Mammal” for purposes of treatment refers to any animal              doxorubicin, epirubicin, esorubicin, idarubicin, marcello
  classi?ed as a mammal, including humans, domestic and                  mycin, mitomycins, mycophenolic acid, nogalamycin,
  farm animals, and 200, sports, or pet animals, such as dogs,           olivomycins, peplomycin, pot?romycin, puromycin, quela
  horses, cats, coWs, etc. Preferably, the mammal is human.              mycin, rodorubicin, streptonigrin, streptoZocin, tubercidin,
     A “disorder” is any condition that Would bene?t from                ubenimex, Zinostatin, Zorubicin; anti-metabolites such as
  treatment With the anti-ErbB2 antibody. This includes                  methotrexate and 5-?uorouracil (S-FU); folic acid analogues
  chronic and acute disorders or diseases including those                such as denopterin, methotrexate, pteropterin, trimetrexate;
  pathological conditions Which predispose the mammal to the             purine analogs such as ?udarabine, 6-mercaptopurine, thia
  disorder in question. Non-limiting examples of disorders to            miprine, thioguanine; pyrimidine analogs such as ancitab
  be treated herein include benign and malignant tumors;                 ine, aZacitidine, 6-aZauridine, carmofur, cytarabine, dideox
  leukemias and lymphoid malignancies; neuronal, glial,                  yuridine, doxi?uridine, enocitabine, ?oxuridine, 5-FU;
  astrocytal, hypothalamic and other glandular, macrophagal,             androgens such as calusterone, dromostanolone propionate,
  epithelial, stromal and blastocoelic disorders; and in?am              epitiostanol, mepitiostane, testolactone; anti-adrenals such
  matory, angiogenic and immunologic disorders.                          as aminoglutethimide, mitotane, trilostane; folic acid replen
     The term “therapeutically effective amount” is used to              isher such as frolinic acid; aceglatone; aldophosphamide
  refer to an amount having antiproliferative effect. Preferably,        glycoside; aminolevulinic acid; amsacrine; bestrabucil;
  the therapeutically effective amount has apoptotic activity,           bisantrene; edatraxate; defofamine; demecolcine; diaZi
  or is capable of inducing cell death, and preferably death of     20   quone; elfomithine; elliptinium acetate; etoglucid; gallium
  benign or malignant tumor cells, in particular cancer cells.           nitrate; hydroxyurea; lentinan; lonidaniine; mitoguaZone;
  Ef?cacy can be measured in conventional Ways, depending                mitoxantrone; mopidamol; nitracrine; pentostatin; phe
  on the condition to be treated. For cancer therapy, ef?cacy            namet; pirarubicin; podophyllinic acid; 2-ethylhydraZide;
  can, for example, be measured by assessing the time to                 procarbaZine; PSK®; raZoxane; siZo?ran; spirogermanium;
  disease progression (TTP), or determining the response rates      25   tenuaZonic acid; triaZiquone; 2,2',2"-trichlorotriethylamine;
  (RR) (see Example 1, beloW). Therapeutically effective                 urethan; vindesine; dacarbaZine; mannomustine; mitobroni
  amount also refers to a target serum concentration, such as            tol; mitolactol; pipobroman; gacytosine; arabinoside (“Ara
  a trough serum concentration, that has been shoWn to be                C”); cyclophosphamide; thiotepa; taxanes, e.g. paclitaxel
  effective in suppressing disease symptoms When maintained              (TAXOL®, Bristol-Myers Squibb Oncology, Princeton,
  for a period of time.                                             30   N1.) and docetaxel (TAXOTERE®, Rhone-Poulenc Rorer,
    The terms “cancer” and “cancerous” refer to or describe              Antony, France); chlorambucil; gemcitabine; 6-thioguanine;
  the physiological condition in mammals that is typically               mercaptopurine; methotrexate; platinum analogs such as
  characterized by unregulated cell groWth. Examples of can              cisplatin and carboplatin; vinblastine; platinum; etoposide
  cer include, but are not limited to, carcinoma, lymphoma,              (VP-16); ifosfamide; mitomycin C; mitoxantrone; vincris
  blastoma, sarcoma, and leukemia. More particular examples         35   tine; vinorelbine; navelbine; novantrone; teniposide; dauno
  of such cancers include squamous cell cancer, small-cell               mycin; aminopterin; xeloda; ibandronate; CPT-11; topoi
  lung cancer, non-small cell lung cancer, gastrointestinal              somerase inhibitor RES 2000; di?uoromethylomithine
  cancer, pancreatic cancer, glioblastoma, cervical cancer,              (DMFO); retinoic acid; esperamicins; capecitabine; and
  ovarian cancer, liver cancer, bladder cancer, hepatoma,                pharmaceutically acceptable salts, acids or derivatives of
  breast cancer, colon cancer, colorectal cancer, endometrial       40   any of the above. Also included in this de?nition are
  carcinoma, salivary gland carcinoma, kidney cancer, pros               anti-hormonal agents that act to regulate or inhibit hormone
  tate cancer, vulval cancer, thyroid cancer, hepatic carcinoma          action on tumors such as anti-estrogens including for
  and various types of head and neck cancer.                             example tamoxifen, raloxifene, aromatase inhibiting 4(5)
    The term “cytotoxic agent” as used herein refers to a                imidaZoles, 4-hydroxytamoxifen, trioxifene, keoxifene,
  substance that inhibits or prevents the function of cells         45   LY117018, onapristone, and toremifene (Fareston); and anti
  and/or causes destruction of cells. The term is intended to            androgens such as ?utamide, nilutamide, bicalutamide, leu
  include radioactive isotopes (eg 1131, 1125, Y90 and Re186),           prolide, and goserelin; and pharmaceutically acceptable
  chemotherapeutic agents, and toxins such as enZymatically              salts, acids or derivatives of any of the above.
  active toxins of bacterial, fungal, plant or animal origin, or           A “groWth inhibitory agent” When used herein refers to a
  fragments thereof                                                 50   compound or composition Which inhibits groWth of a cell,
    A “chemotherapeutic agent” is a chemical compound                    especially an ErbB2-overexpressing cancer cell either in
  useful in the treatment of cancer. Examples of chemothera              vitro or in vivo. Thus, the groWth inhibitory agent is one
  peutic agents include alkylating agents such as thiotepa and           Which signi?cantly reduces the percentage of ErbB2 over
  cyclosphosphamide (CYTOXANTM); alkyl sulfonates such                   expressing cells in S phase. Examples of groWth inhibitory
  as busulfan, improsulfan and piposulfan; aZiridines such as       55   agents include agents that block cell cycle progression (at a
  benZodopa, carboquone, meturedopa, and uredopa; ethylen                place other than S phase), such as agents that induce G1
  imines and methylamelamines including altretamine, trieth              arrest and M-phase arrest. Classical M-phase blockers
  ylenemelamine, trietylenephosphoramide, triethylenethio                include the vincas (vincristine and vinblastine), TAXOL®,
  phosphaoramide and trimethylolomelamine;              nitrogen         and topo ll inhibitors such as doxorubicin, epirubicin,
  mustards such as chlorambucil, chlornaphaZine, cholophos          60   daunorubicin, etoposide, and bleomycin. Those agents that
  phamide, estramustine, ifosfamide, mechlorethamine,                    arrest G1 also spill over into S-phase arrest, for example,
  mechlorethamine oxide hydrochloride, melphalan, novem                  DNA alkylating agents such as tamoxifen, prednisone, dac
  bichin, phenesterine, prednimustine, trofosfamide, uracil              arbaZine, mechlorethamine, cisplatin, methotrexate, 5-?uo
  mustard; nitrosureas such as carmustine, chloroZotocin,                rouracil, and ara-C. Further information can be found in The
  fotemustine, lomustine, nimustine, ranimustine; antibiotics       65   Molecular Basis of Cancer, Mendelsohn and Israel, eds.,
  such as aclacinomysins, actinomycin, authramycin, aZaser               Chapter 1, entitled “Cell cycle regulation, oncogenes, and
  ine, bleomycins, cactinomycin, calicheamicin, carabicin,               antineoplastic drugs” by Murakami et al. (W B Saunders:
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 144 of 372 PageID #:
                                   26543

                                                       US 7,371,379 B2
                               17                                                                     18
  Philadelphia, 1995), especially p. 13. The 4D5 antibody (and           phase can comprise the Well of an assay plate; in others it is
  functional equivalents thereof) can also be employed for this          a puri?cation column (e.g.,an affinity chromatography col
  purpose.                                                               umn). This term also includes a discontinuous solid phase of
    “Doxorubicin” is an athracycline antibiotic. The full                discrete particles, such as those described in Us. Pat. No.
  chemical name of doxorubicin is (8S-cis)-10-[(3amino-2,3,              4,275,149.
  6-trideoxy-0t-L-lyxo-hexopyranosyl)oxy] -7, 8, 9, 1 O-tetrahy            A “liposome” is a small vesicle composed of various
  dro-6,8,11-trihydroxy-8-(hydroxyacetyl)-1-methoxy-5,12                 types of lipids, phospholipids and/or surfactant Which is
  naphthacenedione.                                                      useful for delivery of a drug (such as the anti-ErbB2
    The term “cytokine” is a generic term for proteins                   antibodies disclosed herein and, optionally, a chemothera
  released by one cell population Which act on another cell as           peutic agent) to a mammal. The components of the liposome
  intercellular mediators. Examples of such cytokines are                are commonly arranged in a bilayer formation, similar to the
  lymphokines, monokines, and traditional polypeptide hor                lipid arrangement of biological membranes.
  mones. Included among the cytokines are growth hormone                   The term “package insert” is used to refer to instructions
  such as human growth hormone, N-methionyl human                        customarily included in commercial packages of therapeutic
  groWth hormone, and bovine groWth hormone; parathyroid                 products, that contain information about the indications,
  hormone; thyroxine; insulin; proinsulin; relaxin; prorelaxin;          usage, dosage, administration, contraindications and/or
  glycoprotein hormones such as follicle stimulating hormone             Warnings concerning the use of such therapeutic products.
  (FSH), thyroid stimulating hormone (TSH), and luteiniZing                The term “serum concentration,” “serum drug concentra
  hormone (LH); hepatic groWth factor; ?broblast groWth                  tion,” or “serum HERCEPTIN® anti-ErbB2 antibody con
  factor; prolactin; placental lactogen; tumor necrosis factor-0t   20   centration” refers to the concentration of a drug, such as
  and -[3; mullerian-inhibiting substance; mouse gonadotro               HERCEPTIN® anti-ErbB2 antibody, in the blood serum of
  pin-associated peptide; inhibin; activin; vascular endothelial         an animal or human patient being treated With the drug.
  groWth factor; integrin; thrombopoietin (TPO); nerve                   Serum concentration of HERCEPTIN® anti-ErbB2 anti
  groWth factors such as NGF-B; platelet-groWth factor; trans            body, for example, is preferably determined by immunoas
  forming groWth factors (TGFs) such as TGF-ot and TGF-B;           25   say. Preferably, the immunoassay is an ELISA according to
  insulin-like groWth factor-I and -II; erythropoietin (EPO);            the procedure disclosed herein.
  osteoinductive factors; interferons such as interferon-0t, -[3,          The term “peak serum concentration” refers to the maxi
  and -y; colony stimulating factors (CSFs) such as macroph              mal serum drug concentration shortly after delivery of the
  age-CSF (M-CSF); granulocyte-macrophage-CSF (GM                        drug into the animal or human patient, after the drug has
  CSF); and granulocyte-CSF (G-CSF); interleukins (ILs)             30
                                                                         been distributed throughout the blood system, but before
  such as IL-1, IL-lot, IL-2, IL-3, IL-4, IL-5, IL-6, IL-7, IL-8,        signi?cant tissue distribution, metabolism or excretion of
  IL-9, IL-11, IL-12; a tumor necrosis factor such as TNF-ot             drug by the body has occurred.
  or TNF-B; and other polypeptide factors including LIF and
                                                                           The term “trough serum concentration” refers to the
  kit ligand (KL). As used herein, the term cytokine includes
                                                                         serum drug concentration at a time after delivery of a
  proteins from natural sources or from recombinant cell            35
  culture and biologically active equivalents of the native              previous dose and immediately prior to delivery of the next
                                                                         subsequent dose of drug in a series of doses. Generally, the
  sequence cytokines.                                                    trough serum concentration is a minimum sustained ef?ca
    The term “prodrug” as used in this application refers to a
  precursor or derivative form of a pharmaceutically active
                                                                         cious drug concentration in the series of drug administra
  substance that is less cytotoxic to tumor cells compared to       40
                                                                         tions. Also, the trough serum concentration is frequently
                                                                         targeted as a minimum serum concentration for ef?cacy
  the parent drug and is capable of being enZymatically
                                                                         because it represents the serum concentration at Which
  activated or converted into the more active parent form. See,
                                                                         another dose of drug is to be administered as part of the
  e.g., Wilman, “Prodrugs in Cancer Chemotherapy” Bio
                                                                         treatment regimen. If the delivery of drug is by intravenous
  chemical Society Transactions, 14, pp. 375-382, 615th
  Meeting Belfast (1986) and Stella et al., “Prodrugs: A                 administration, the trough serum concentration is most pref
  Chemical Approach to Targeted Drug Delivery,” Directed                 erably attained Within 1 day of a front loading initial drug
  Drug Delivery, Borchardt et al., (ed.), pp. 247-267, Humana            delivery. If the delivery of drug is by subcutaneous admin
                                                                         istration, the peak serum concentration is preferably attained
  Press (1985). The prodrugs of this invention include, but are
  not limited to, phosphate-containing prodrugs, thiophos                in 3 days or less. According to the invention, the trough
                                                                         serum concentration is preferably attained in 4 Weeks or less,
  phate-containing prodrugs, sulfate-containing prodrugs,           50
                                                                         preferably 3 Weeks or less, more preferably 2 Weeks or less,
  peptide-containing prodrugs, D-amino acid-modi?ed pro
                                                                         most preferably in 1 Week or less, including 1 day or less
  drugs, glycosylated prodrugs, [3-lactam-containing pro                 using any of the drug delivery methods disclosed herein.
  drugs, optionally substituted phenoxyacetamide-containing
  prodrugs or optionally substituted phenylacetamide-contain               The term “intravenous infusion” refers to introduction of
  ing prodrugs, 5-?uorocytosine and other 5-?uorouridine            55   a drug into the vein of an animal or human patient over a
  prodrugs Which can be converted into the more active                   period of time greater than approximately 5 minutes, pref
  cytotoxic free drug. Examples of cytotoxic drugs that can be           erably betWeen approximately 30 to 90 minutes, although,
  derivatiZed into a prodrug form for use in this invention              according to the invention, intravenous infusion is altema
  include, but are not limited to, those chemotherapeutic                tively administered for 10 hours or less.
  agents described above.                                           60      The term “intravenous bolus” or “intravenous push”
     By “solid phase” is meant a non-aqueous matrix to Which             refers to drug administration into a vein of an animal or
  the antibodies used in accordance With the present invention           human such that the body receives the drug in approximately
  can adhere. Examples of solid phases encompassed herein                15 minutes or less, preferably 5 minutes or less.
  include those formed partially or entirely of glass (e.g.,               The term “subcutaneous administration” refers to intro
  controlled pore glass), polysaccharides (e.g., agarose), poly     65   duction of a drug under the skin of an animal or human
  acrylamides, polystyrene, polyvinyl alcohol and silicones. In          patient, preferable Within a pocket betWeen the skin and
  certain embodiments, depending on the context, the solid               underlying tissue, by relatively sloW, sustained delivery
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 145 of 372 PageID #:
                                   26544

                                                       US 7,371,379 B2
                               19                                                                      20
  from a drug receptacle. The pocket may be created by                   duction of antibodies may be, e.g., a soluble form of the
  pinching or drawing the skin up and aWay from underlying               extracellular domain of ErbB2 or a portion thereof, contain
  tissue.                                                                ing the desired epitope. Alternatively, cells expressing
     The term “subcutaneous infusion” refers to introduction             ErbB2 at their cell surface (e.g. NIH-3T3 cells transformed
  of a drug under the skin of an animal or human patient,                to overexpress ErbB2; or a carcinoma cell line such as
  preferably Within a pocket betWeen the skin and underlying             SKBR3 cells, see Stancovski et al., PNAS (USA) 88:8691
  tissue, by relatively sloW, sustained delivery from a drug             8695 [1991]) can be used to generate antibodies. Other
  receptacle for a period of time including, but not limited to,         forms of ErbB2 useful for generating antibodies Will be
  30 minutes or less, or 90 minutes or less. Optionally, the             apparent to those skilled in the art.
  infusion may be made by subcutaneous implantation of a                   (i) Polyclonal Antibodies
  drug delivery pump implanted under the skin of the animal                Polyclonal antibodies are preferably raised in animals by
  or human patient, Wherein the pump delivers a predeter                 multiple subcutaneous (sc) or intraperitoneal (ip) injections
  mined amount of drug for a predetermined period of time,               of the relevant antigen and an adjuvant. It may be useful to
  such as 30 minutes, 90 minutes, or a time period spanning              conjugate the relevant antigen to a protein that is immuno
  the length of the treatment regimen.
                                                                         genic in the species to be immunized, e.g., keyhole limpet
     The term “subcutaneous bolus” refers to drug adminis                hemocyanin, serum albumin, bovine thyroglobulin, or soy
  tration beneath the skin of an animal or human patient,
                                                                         bean trypsin inhibitor using a bifunctional or derivatiZing
  Where bolus drug delivery is preferably less than approxi
  mately 15 minutes, more preferably less than 5 minutes, and            agent, for example, maleimidobenZoyl sulfosuccinimide
  most preferably less than 60 seconds. Administration is                ester (conjugation through cysteine residues), N-hydrox
  preferably Within a pocket betWeen the skin and underlying        20   ysuccinimide (through lysine residues), glutaraldehyde, suc
  tissue, Where the pocket is created, for example, by pinching          cinic anhydride, SOClZ, or RIN=C=NR, Where R and R1
  or draWing the skin up and aWay from underlying tissue.                are different alkyl groups.
     The term “front loading” When referring to drug admin                 Animals are immuniZed against the antigen, immuno
  istration is meant to describe an initially higher dose fol            genic conjugates, or derivatives by combining, e.g., 100 pg
  loWed by the same or loWer doses at intervals. The initial        25   or 5 pg of the protein or conjugate (for rabbits or mice,
  higher dose or doses are meant to more rapidly increase the            respectively) With 3 volumes of Freund’s complete adjuvant
  animal or human patient’s serum drug concentration to an               and injecting the solution intradermally at multiple sites.
  ef?cacious target serum concentration. According to the                One month later the animals are boosted With 1/5 to 1/10 the
  present invention, front loading is achieved by an initial dose        original amount of peptide or conjugate in Freund’s com
  or doses delivered over three Weeks or less that causes the 30         plete adjuvant by subcutaneous injection at multiple sites.
  animal’s or patient’s serum concentration to reach a target            Seven to 14 days later the animals are bled and the serum is
  serum trough concentration. Preferably, the initial front              assayed for antibody titer. Animals are boosted until the titer
  loading dose or series of doses is administered in tWo Weeks           plateaus. Preferably, the animal is boosted With the conju
  or less, more preferably in 1 Week or less, including 1 day            gate of the same antigen, but conjugated to a different
  or less. Most preferably, Where the initial dose is a single      35   protein and/or through a different cross-linking reagent.
  dose and is not folloWed by a subsequent maintenance dose              Conjugates also can be made in recombinant cell culture as
  for at least 1 Week, the initial dose is administered in 1 day         protein fusions. Also, aggregating agents such as alum are
  or less. Where the initial dose is a series of doses, each dose
                                                                         suitably used to enhance the immune response.
  is separated by at least 3 hours, but not more than 3 Weeks
  or less, preferably 2 Weeks or less, more preferably 1 Week              (ii) Monoclonal Antibodies
  or less, most preferably 1 day or less. To avoid adverse                 Monoclonal antibodies are obtained from a population of
  immune reaction to an antibody drug such as an anti-ErbB2              substantially homogeneous antibodies, i.e., the individual
  antibody (e.g., HERCEPTIN® anti-ErbB2 antibody) in an                  antibodies comprising the population are identical except for
  animal or patient Who has not previously been treated With             possible naturally occurring mutations that may be present
  the antibody, it may be preferable to deliver initial doses of         in minor amounts. Thus, the modi?er “monoclonal” indi
  the antibody by intravenous infusion. The present invention       45   cates the character of the antibody as not being a mixture of
  includes front loading drug delivery of initial and mainte             discrete antibodies.
  nance doses by infusion or bolus administration, intrave                  For example, the monoclonal antibodies may be made
  nously or subcutaneously.                                              using the hybridoma method ?rst described by Kohler et al.,
    Published information related to anti-ErbB2 antibodies               Nature, 256:495 (1975), or may be made by recombinant
  includes the folloWing issued patents and published appli         50   DNA methods (US. Pat. No. 4,816,567).
  cations: PCT/US89/0005 1, published Jan. 5, 1989; PCT/                   In the hybridoma method, a mouse or other appropriate
  US90/02697, published May 18, 1990; EU 0474727 issued                  host animal, such as a hamster, is immunized as hereinabove
  Jul. 23, 1997; DE 690311206, issued Jul. 23, 1997; PCT/                described to elicit lymphocytes that produce or are capable
  US97/18385, published Oct. 9, 1997; SA 97/9185, issued                 of producing antibodies that Will speci?cally bind to the
  Oct. 14, 1997; Us. Pat. No. 5,677,171, issued Oct. 14, 1997;      55   protein used for immuniZation. Alternatively, lymphocytes
  Us. Pat. No. 5,720,937, issued Feb. 24, 1998; Us. Pat. No.             may be immuniZed in vitro. Lymphocytes then are fused
  5,720,954, issued Feb. 24, 1998; Us. Pat. No. 5,725,856,               With myeloma cells using a suitable fusing agent, such as
  issued Mar. 10, 1998; Us. Pat. No. 5,770,195, issued Jun.              polyethylene glycol, to form a hybridoma cell (Goding,
  23, 1998; Us. Pat. No. 5,772,997, issued Jun. 30, 1998;                MonoclonalAnlibodies: Principles and Practice, pp. 59-103
  PCT/US98/2626, published Dec. 10, 1998; and PCT/US99/
  06673, published Mar. 26, 1999, each of Which patents and              [Academic Press, 1986]).
  publications is herein incorporated by reference in its                  The hybridoma cells thus prepared are seeded and groWn
  entirety.                                                              in a suitable culture medium that preferably contains one or
                                                                         more substances that inhibit the groWth or survival of the
  11. Production of anti-ErbB2 Antibodies                                unfused, parental myeloma cells. For example, if the paren
    A description folloWs as to exemplary techniques for the        65   tal myeloma cells lack the enZyme hypoxanthine guanine
  production of the antibodies used in accordance With the               phosphoribosyl transferase (HGPRT or HPRT), the culture
  present invention. The ErbB2 antigen to be used for pro                medium for the hybridomas typically Will include hypox
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 146 of 372 PageID #:
                                   26545

                                                     US 7,371,379 B2
                              21                                                                    22
  anthine, aminopterin, and thymidine (HAT medium), Which              infection and in vivo recombination as a strategy for con
  substances prevent the growth of HGPRT-de?cient cells.               structing very large phage libraries (Waterhouse et al., Nuc.
    Preferred myeloma cells are those that fuse ef?ciently,            Acids. Res., 2112265-2266 [1993]). Thus, these techniques
  support stable high-level production of antibody by the              are viable alternatives to traditional monoclonal antibody
  selected antibody-producing cells, and are sensitive to a            hybridoma techniques for isolation of monoclonal antibod
  medium such as HAT medium. Among these, preferred                    ies.
  myeloma cell lines are murine myeloma lines, such as those              The DNA also may be modi?ed, for example, by substi
  derived from MOPC-21 and MPC-11 mouse tumors avail                   tuting the coding sequence for human heavy- and light-chain
  able from the Salk Institute Cell Distribution Center, San           constant domains in place of the homologous murine
  Diego, Calif. USA, and SP-2 or X63-Ag8-653 cells avail               sequences (US. Pat. No. 4,816,567; Morrison, et al., Proc.
  able from the American Type Culture Collection, Rockville,           Natl Acad. Sci. USA, 8116851 [1984]), or by covalently
  Md. USA. Human myeloma and mouse-human heteromy                      joining to the immunoglobulin coding sequence all or part of
  eloma cell lines also have been described for the production         the coding sequence for a non-immunoglobulin polypeptide.
  of human monoclonal antibodies (KoZbor, J. Immunol,                     Typically such non-immunoglobulin polypeptides are
  13313001 (1984); Brodeur et al., MonoclonalAntibody Pro              substituted for the constant domains of an antibody, or they
  duction Techniques and Applications, pp. 51-63 [Marcel               are substituted for the variable domains of one antigen
  Dekker, Inc., NeW York, 1987]).                                      combining site of an antibody to create a chimeric bivalent
     Culture medium in Which hybridoma cells are groWing is            antibody comprising one antigen-combining site having
  assayed for production of monoclonal antibodies directed             speci?city for an antigen and another antigen-combining site
  against the antigen. Preferably, the binding speci?city of      20   having speci?city for a different antigen.
  monoclonal antibodies produced by hybridoma cells is                   (iii) HumaniZed and Human Antibodies
  determined by immunoprecipitation or by an in vitro binding            Methods for humaniZing non-human antibodies are Well
  assay, such as radioimmunoassay (RIA) or enZyme-linked               knoWn in the art. Preferably, a humaniZed antibody has one
  immunoabsorbent assay (ELISA).                                       or more amino acid residues introduced into it from a source
    The binding af?nity of the monoclonal antibody can, for       25   Which is non-human. These non-human amino acid residues
  example, be determined by the Scatchard analysis of Mun              are often referred to as “import” residues, Which are typi
  son et al., Anal. Biochem, 1071220 (1980).                           cally taken from an “import” variable domain. HumaniZa
    After hybridoma cells are identi?ed that produce antibod           tion can be essentially performed folloWing the method of
  ies of the desired speci?city, a?inity, and/or activity, the         Winter and co-Workers (Jones et al., Nature, 3211522-525
  clones may be subcloned by limiting dilution procedures and     30   (1986); Riechmann et al., Nature, 3321323-327 (1988);
  groWn by standard methods (Goding, Monoclonal Antibod                Verhoeyen et al. Science, 23911534-1536 [1988]), by sub
  ies: Principles and Practice, pp. 59-103 [Academic Press,            stituting rodent CDRs or CDR sequences for the correspond
  1986]). Suitable culture media for this purpose include, for         ing sequences of a human antibody. Accordingly, such
  example, D-MEM or RPMl-1640 medium. In addition, the                 “humanized” antibodies are chimeric antibodies (U .S. Pat.
  hybridoma cells may be groWn in vivo as ascites tumors in       35   No. 4,816,567) Wherein substantially less than an intact
  an animal.                                                           human variable domain has been substituted by the corre
     The monoclonal antibodies secreted by the subclones are           sponding sequence from a non-human species. In practice,
  suitably separated from the culture medium, ascites ?uid, or         humaniZed antibodies are typically human antibodies in
  serum by conventional immunoglobulin puri?cation proce               Which some CDR residues and possibly some FR residues
  dures such as, for example, protein A-Sepharose, hydroxy        40   are substituted by residues from analogous sites in rodent
  lapatite chromatography, gel electrophoresis, dialysis, or           antibodies.
  af?nity chromatography.                                                 The choice of human variable domains, both light and
     DNA encoding the monoclonal antibodies is readily iso             heavy, to be used in making the humaniZed antibodies is
  lated and sequenced using conventional procedures (e.g., by          very important to reduce antigenicity. According to the
  using oligonucleotide probes that are capable of binding        45   so-called “best-?t” method, the sequence of the variable
  speci?cally to genes encoding the heavy and light chains of          domain of a rodent antibody is screened against the entire
  murine antibodies). The hybridoma cells serve as a preferred         library of knoWn human variable-domain sequences. The
  source of such DNA. Once isolated, the DNA may be placed             human sequence Which is closest to that of the rodent is then
  into expression vectors, Which are then transfected into host        accepted as the human frameWork region (PR) for the
  cells such as E. coli cells, simian COS cells, Chinese          50   humaniZed antibody (Sims et al., J. Immunol, 15112296
  Hamster Ovary (CHO) cells, or myeloma cells that do not              (1993); Chothia et al., J. Mol. Biol, 1961901 [1987]).
  otherWise produce immunoglobulin protein, to obtain the              Another method uses a particular frameWork region derived
  synthesis of monoclonal antibodies in the recombinant host           from the consensus sequence of all human antibodies of a
  cells. RevieW articles on recombinant expression in bacteria         particular subgroup of light or heavy chains. The same
  of DNA encoding the antibody include Skerra et al., Curr        55   frameWork may be used for several different humaniZed
  Opinion in Immunol, 51256-262 (1993) and Pliickthun,                 antibodies (Carter et al., Proc. Natl. Acad. Sci. USA, 8914285
  Immunol. Revs, 1301151-188 (1992).                                   (1992); Presta et al., J. Immnol, 15112623 [1993]).
    In a further embodiment, antibodies or antibody frag                  It is further important that antibodies be humaniZed With
  ments can be isolated from antibody phage libraries gener            retention of high affinity for the antigen and other favorable
  ated using the techniques described in McCalferty et al.,       60   biological properties. To achieve this goal, according to a
  Nature, 3481552-554 (1990). Clackson et al., Nature, 352:            preferred method, humaniZed antibodies are prepared by a
  624-628 (1991) and Marks et al., J. Mol. Biol, 2221581-597           process of analysis of the parental sequences and various
  (1991) describe the isolation of murine and human antibod            conceptual humanized products using three-dimensional
  ies, respectively, using phage libraries. Subsequent publica         models of the parental and humaniZed sequences. Three
  tions describe the production of high af?nity (nM range)        65   dimensional immunoglobulin models are commonly avail
  human antibodies by chain shu?ling (Marks et al., Bio/               able and are familiar to those skilled in the art. Computer
   Technology, 101779-783 [1992]), as Well as combinatorial            programs are available Which illustrate and display probable
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 147 of 372 PageID #:
                                   26546
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 148 of 372 PageID #:
                                   26547
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 149 of 372 PageID #:
                                   26548
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 150 of 372 PageID #:
                                   26549
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 151 of 372 PageID #:
                                   26550
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 152 of 372 PageID #:
                                   26551
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 153 of 372 PageID #:
                                   26552
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 154 of 372 PageID #:
                                   26553
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 155 of 372 PageID #:
                                   26554
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 156 of 372 PageID #:
                                   26555
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 157 of 372 PageID #:
                                   26556
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 158 of 372 PageID #:
                                   26557
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 159 of 372 PageID #:
                                   26558
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 160 of 372 PageID #:
                                   26559
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 161 of 372 PageID #:
                                   26560
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 162 of 372 PageID #:
                                   26561
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 163 of 372 PageID #:
                                   26562
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 164 of 372 PageID #:
                                   26563
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 165 of 372 PageID #:
                                   26564
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 166 of 372 PageID #:
                                   26565




                     EXHIBIT E
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 167 of 372 PageID #:
                                   26566
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 168 of 372 PageID #:
                                   26567
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 169 of 372 PageID #:
                                   26568
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 170 of 372 PageID #:
                                   26569
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 171 of 372 PageID #:
                                   26570
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 172 of 372 PageID #:
                                   26571
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 173 of 372 PageID #:
                                   26572
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 174 of 372 PageID #:
                                   26573
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 175 of 372 PageID #:
                                   26574
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 176 of 372 PageID #:
                                   26575
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 177 of 372 PageID #:
                                   26576
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 178 of 372 PageID #:
                                   26577
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 179 of 372 PageID #:
                                   26578
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 180 of 372 PageID #:
                                   26579
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 181 of 372 PageID #:
                                   26580
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 182 of 372 PageID #:
                                   26581
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 183 of 372 PageID #:
                                   26582
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 184 of 372 PageID #:
                                   26583
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 185 of 372 PageID #:
                                   26584
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 186 of 372 PageID #:
                                   26585
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 187 of 372 PageID #:
                                   26586
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 188 of 372 PageID #:
                                   26587
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 189 of 372 PageID #:
                                   26588
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 190 of 372 PageID #:
                                   26589
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 191 of 372 PageID #:
                                   26590
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 192 of 372 PageID #:
                                   26591
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 193 of 372 PageID #:
                                   26592
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 194 of 372 PageID #:
                                   26593
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 195 of 372 PageID #:
                                   26594
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 196 of 372 PageID #:
                                   26595
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 197 of 372 PageID #:
                                   26596
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 198 of 372 PageID #:
                                   26597
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 199 of 372 PageID #:
                                   26598
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 200 of 372 PageID #:
                                   26599
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 201 of 372 PageID #:
                                   26600
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 202 of 372 PageID #:
                                   26601
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 203 of 372 PageID #:
                                   26602
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 204 of 372 PageID #:
                                   26603
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 205 of 372 PageID #:
                                   26604
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 206 of 372 PageID #:
                                   26605
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 207 of 372 PageID #:
                                   26606
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 208 of 372 PageID #:
                                   26607
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 209 of 372 PageID #:
                                   26608
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 210 of 372 PageID #:
                                   26609
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 211 of 372 PageID #:
                                   26610
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 212 of 372 PageID #:
                                   26611
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 213 of 372 PageID #:
                                   26612
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 214 of 372 PageID #:
                                   26613
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 215 of 372 PageID #:
                                   26614
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 216 of 372 PageID #:
                                   26615
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 217 of 372 PageID #:
                                   26616
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 218 of 372 PageID #:
                                   26617




                    EXHIBIT F
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 219 of 372 PageID #:
                                   26618
                                                                                                         US007993834B2


  (12) Ulllted States Patent                                                          (10) Patent N0.:                  US 7,993,834 B2
         Mass                                                                         (45) Date of Patent:                           Aug. 9, 2011

  (54)    DETECTION OF ERBB2 GENE                                                       5,726,023 A         3/1998 Cheever et a1.
                                                                                        5,728,687 A         3/1998 Bissery
          AMPLIFICATION TO INCREASE THE                                                 5,736,137   A      ‘V1998    Anderson et a1‘
          LIKELIHOOD OF THE EFFECTIVENESS OF                                            5,747,261   A      5/1998    King et a1,
          ERBB2 ANTIBODY BREAST CANCER                                                  5,770,195   A      6/ 1998   HudZiak et a1.
          THERAPY                                                                       5,772,997   A      6/1998    HudZiak et al.
                                                                                        5,776,427   A      7/1998    Thorpe et a1.
                                                  .                                     5,783,186 A         7/1998 ArakaWa et al.
  (75)    Inventor:        Robert D. Mass, Mill Valley, CA (US)                         5,783,404 A         7/1998 Koski
                                                                                        5,801,005 A         9/1998 Cheever et al.
  (73) Assignee: Genentech, Inc., South San Francisco,                                  5,804,396 A         9/1998 Plowman
                           CA (Us)                                                      5,821,337 A        10/1998 Carter et a1.
                                                                                        5,824,311 A        10/1998 Greene et a1.
  ( * ) Notice:            Subject‘ to any disclaimer, the term of this                             i                gigdifgft 31'
                           patent is extended or adJusted under 35                      5,837,523 A        11/1998 Greene e131,
                           U,S,C. 154(1)) by 276 days_                                  5,840,525 A        11/1998 Vandlen et a1.
                                                                                        5,846,538 A        12/1998 Cheever et al.
                       _                                                                5,846,749 A        12/1998   Slamon et al.
  (21)    APPl' NO" 11/942’449                                                          5,856,089 A         1/1999 Wang et a1.
            _                                                                           5,856,110 A         1/1999 Vandlen et a1.
  (22)    Flledi           Nov- 19, 2007                                                5,859,206 A         1/1999 Vandlen et a1.
                                                                                        5,869,445 A         2/1999 Cheever et al.
  (65)                       prior publication Data                                     5,876,712 A         3/1999 Cheever et al.
                                                                                        5,877,305 A         3/1999 Huston et al.
          US 2008/0112958 A1                May 15, 2008                                5,908,835 A         6/1999 Bissery
                                                                                        5,910,486 A         6/1999 Curiel et al.
                     Related US. Application Data                                                             (Continued)
          Continuation Of                                                  On
          May 26, 2006, noW abandoned, Which is a division of
                                                                                 EP                 0 332 865 A2       9/1989
          application No. 09/863,101, ?led on May 18, 2001,
          noW abandoned.                                                                                      (Continued)
  (60) Provisional application No. 60/205,754, ?led on May                                           OTHER PUBLICATIONS
          19, 2000.
                                                                                 Modjtahedi et al (Br J Cancer, 1993, 67:254-261, IDS).* Johns et al
  (51)    Int. Cl.                                                               (FASEB Journal express article 10.1096/f].04-1766f]e. Mar. 17,
          C12Q 1/68                     (2006.01)                                2005, IDS).*
          G01N 33/5 74                  (2006.01)                                Kersting et al (Laboratory Investigation, 2006, 86:54-61, IDS).*
  (52)    US. Cl. ......................................... .. 435/6; 435/7.23   Brady et al (J Neurosurgical Sciences, 1990, 34:243-249, IDS).*
  (58)    Field of Classi?cation Search ...................... .. None           Tripp et al (Analytical and Quantitative Cytology and Histology
          See application ?le for complete search history.                       (2005, 27:71-78, IDS).*
                                                                                 Baselga et a1 (Seminars in Oncology, Aug. 1999, 26 (suppl 12):78-83,
  (56)                       References Cited                                    IDS).*
                                                                                 Persons et al (Annals of Clinical & Laboratory Science, Jan. 2000,
                     U.S. PATENT DOCUMENTS                                       30:41-48,1DS).*
                                                                                 Pauletti et al (Oncogene, 1996, 13:63-72, IDS).*
         4,753,894    A        6/1988   Frankel et al.
         4,935,341    A        6/1990   Bargmann et a1.                                                       (Continued)
         4,943,533    A        7/1990   Mendelsohn et al.
         4,968,603    A       11/1990   Slamon et al.
         4,975,278    A       12/1990   Senter et a1.                            Primary Examiner * Laura B Goddard
         5,169,774    A       12/1992   Frankel et al.                           (74) Attorney, Agent, or Firm * Arnold & Porter LLP;
         5,183,884    A        2/1993   Kraus et al.                             Diane Marschang; Ginger R. Dreger
         5,288,477    A        2/1994   Bacus
         5,359,046    A       10/1994   Capon et a1.
         5,367,060    A       11/1994   Vandlen et al.                           (57)                        ABSTRACT
         5,401,638    A        3/1995   Carney et al.                            The invention provides a method for more effective treatment
         5,464,751    A       11/1995   Greene et al.
         5,480,968    A        1/1996   Kraus et al.                             of patients susceptible to or diagnosed With tumors overex
         5,514,554    A        5/1996   Bacus                                    pressing ErbB, as determined by a gene ampli?cation assay,
         5,571,894    A       11/1996   Wels et al.                              With an ErbB antagonist. Such method comprises adminis
         5,578,482    A       11/1996   Lippman et al.                           tering a cancer-treating dose of the ErbB antagonist, prefer
         5,587,458    A       12/1996   King et al.
         5,604,107    A        2/1997   Carney et al.                            ably in addition to chemotherapeutic agents, to a subject in
         5,641,869    A        6/1997   Vandlen et al.                           Whose tumor cells ErbB has been found to be ampli?ed e. g.,
         5,663,144    A        9/1997   Greene et al.                            by ?uorescent in situ hybridization. ErbB antagonists
         5,677,165    A       10/1997   de Boer et al.                           described include an anti-HER2 antibody. Pharmaceutical
         5,677,171    A       10/1997   Hudziak et al.                           packaging for providing the components for such treatment is
         5,705,157    A        1/1998   Greene
         5,720,937    A        2/1998   Hudziak et al.                           also provided.
         5,720,954    A        2/1998   Hudziak et al.
         5,725,856    A        3/1998   Hudziak et al.                                                  6 Claims, N0 Drawings
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 220 of 372 PageID #:
                                   26619

                                                                US 7,993,834 B2
                                                                            Page 2

                   US. PATENT DOCUMENTS                                          JP          5-317084         12/ 1993
       9,999,999 A       91999 999 9191.                                         5;          95,9233; B2       5133;
       5,925,519   A     7/1999    Jensen et a1.                                 JP         2761543 B2         @1998
       5,939,531   A     8/1999    WelS 6161.                                    JP         2895105 B2         5,1999
       5,968,511   A    10/1999    Akitaetal.                                    W0     WO 87/07646 A2        12,1987
       5,977,322   A    11/1999    Marks 6161.                                   W0     WO 89/06692            7,1989
       5,985,553   A    11/1999    K111956161.                                   W0     Wow/10412 A1          11,1989
       5,994,071   A    11/1999    ROSS 6161.                                    W0     W0 90/1435,           11,1990
       6,015,567   A     1/2000    1166121996161.                                W0     WO9l/02062 A2          2,1991
       6,028,059   A     2/2000    (3611616161.                                  W0     W0 91/05264 A1        4/1991
       6,054,297   A     4/2000    (3911616161.                                  W0     W0 9210573             61992
       6,054,561   A     ‘V2000    Ring                                          W0     WO 92/20798           11/1992
       6,096,873   A     8/2000    Schaefer et a1.                               W0     W0 93/03741 A1         3/1993
       6,123,939   A     9/2000    Shawver etal.                                 W0     W0 93/l2220 A1         @1993
       6,156,321   A    12/2000    Thorpe. 61 a1.                                W0     W0 93/16185 A2         8/1993
       6,165,464   A    12/2000    Hudzlak 61 a1.                                W0     W0 93/21232 A1        10/1993
       6,270,765   B1    8/2001    D66 6161.                                     W0     W0 9301319 Al         “M993
       6,333,348   B1   12/2001    VOgeletal.                                    W0     WO94/00136 A1          M994
       6,358,682   B1    3/2002    Jaffee 61 a1.
       6,387,371 B1      5/2002 Hudziak 61 a1.                                   W0     WO 94/22478 A1        10/1994
       6,395,272 B1      5/2002 D66 61 a1.                                       W0     WO 94/28127           12/1994
       6,399,063 B1*     6/2002 Hudziak 61 a1. .......... .. 424/1381            W0     WO 95/16051            6/1995
       6,403,630   B1    6/2002    Dannenberg 6161.                              W0     WO 95/17507            6/1995
       6,407,213   B1    6/2002    (3911616161.                                  W0     W0 95/28485           10/1995
       6,458,356   B1   10/2002    ArakaWa 61 a1.                                W0     W0 96/07321      A1    3/1996
       6,512,097   B1    1/2003    Marks 6161.                                   W0     W0 96/16673      A1    6/1996
       6,573,043   B1    6/2003    (361166 6161.                                 W0     W0 96/18409            6/1996
       6,582,919   B2    6/2003    Danenberg                                     W0     W0 96/40789      A1   12/1996
       6,602,670   B2    8/2003    Danenberg                                     W0     W0 97/00271      A1    1/1997
       6,627,196   B1    9/2003    Baughman et a1.                               W0     WO 97/04801            2/1997
       6,719,971 B1      4/2004 (3911616161.
       9,999,999 91 199999 699999.                                               gg     ggggggggg             lgggg;
       7,097,840 B2      8/2006 Erickson et a1.                                  W0     W0 9768731 Al         “V1997
       7,575,768 B2      8/2009 PeflIIlaIl 6161.                                 W0     WO 98/02463 Al         M998
   2002/0031515 A1       3/2002 (36119516116161.
   2002/0051785    A1    5/2002    SlaIIlOIl 6161.                               W0     WO   98/02540          V1998
   2002/0064785    A1    5/2002    Mass                                          W0     WO   98/02541          1/1998
   2002/0076408    A1    6/2002    Buchsbaum                                     W0     WO   98/17797    A1    4/1998
   2002/0076695    A1    6/2002    ROSS                                          W0     WO   98/18489    A1    5/1998
   2002/0090662    A1    7/2002    Ralph                                         W0     W0   98/33914    A1    8/1998
   2002/0141993    A1   10/2002    Ashkenazi 61 a1.                              W0     W0   98/45479    A1   10/1998
   2002/0142328    A1   10/2002    Danenberg                                     W0     W0   99/31140    A1    6/1999
   2002/0155527    A1   10/2002    $16911 6161.                                  W0     W0   99/39729          8/1999
   2002/0173629    A1   11/2002    JakObOVitS 61 a1.                             wO     wo   99/48527    A1    9/1999
   2002/0192211    A1   12/2002    Hudziak et a1.                                W0     WO   99/55367    A1   11/1999
   2002/0192652    A1   12/2002    Danenberg                                     W0     W0   00/206211         4/2000
   2003/0022918    A1    V2003     Horaket a1.                                   W0     W0   00/6ll45    A1   10/2000

   2003/0103973 A1       6/2003 1166169611 6161.                                 W0     WO 00/69460 A1        11/2000
   2003/0108545 A1       6/2003 1166169611 6161.                                 W0     WO 00/78347 A1        12/2000

   2003/0144252 A1       7/2003 Fun                                              W0     Wool/00244 A2          H2001


   2003/0157097 A1       8/2003 NOguChl 6161.                                    W0     Wool/09187 AZ          20001

   2003/0211530 A1      11/2003 Danenberg                                        W0     Wool/20033 A1          3/2001
   2004/0037823 A9       2/2004 Paton 61 a1.                                     W0     Wool/21192 AZ          30001

   2007/0166753 A1*      7/2007 Mass ............................... .. 435/6    W0     Wool/34574             5/2001
             FOREIGN PATENT DOCUMENTS                                            W0     W0   0153354     A2    7/2001
                                                                                 W0     W0   01/56604    A1    8/2001
  EP               0 559 274 A1       6/1994                                     W0     W0   01/64246    A2    9/2001
  EP               0616 812 B1        9/1994                                     W0     W0   01/76586    A1   10/2001
  EP               0 656 367          6/1995                                     W0     W0   01/76630    A1   10/2001
  EP               0 412116          11/1995                                     W0     W0   01/87334    A1   11/2001
  EP               0 494 135          4/1996
                                                                                 W0     W0   01/87336    A1   11/2001
  EP               0 502 812          8/1996                                     W0     W0   01/89566    A1   11/2001
  EP               0 711 565          8/1998
  EP               0 554 441          1,1999                                     W0     W0 02/05791      A1    1/2002
  EP                  616812 B1      11,1999                                     W0     W0 02/11677      A2    2/2002
  EP               1 006 194          6/2000                                     W0     WO 02/44413      A2    6/2002
  EP               0444 181          10/2001                                     W0     WO 02/45653      A2    6/2002
  JP               3-240498          10/1991                                     W0     W0 02/09754      A1    7/2002
  JP               5-117165           5/1993                                     W0    W0 02/055106      A2    7/2002
  JP               5-170667           7/1993                                     W0   W0 2005/117553          12/2005
  JP               5-213775           8/1993                                     W0      2006/107854     A2   10/2006
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 221 of 372 PageID #:
                                   26620

                                                               US 7,993,834 B2
                                                                         Page 3

                     OTHER PUBLICATIONS                                       Borst et al., “Oncogene Alterations in Endometrial Carcinoma”
  Couturier et al (Mod Pathol, 2000, 13: 1238-1243).*                         1990) Gynecologic Oncology 38(3):364-366 (Sep. 1990).
  Stancovski et al (PNAS,USA, 88:8691-8695, 1991, IDS).*                      Brady et al., “Iodine125 labeled anti-epidermal growth factor recep
  Lewis et al (Cancer Immunology Immunotherapy 37: 255-263, 1993,             tor-425 in the treatment of malignant astrocytomas. A pilot study”
  IDS).*                                                                      Journal of Neurosurgical Sciences 34(3 -4):243 -249 (Jul.-Dec.
  Strobel et al (Gynecologic Oncology 73: 362-367, 1999, IDS).*               1990).
  Jacobs et al (J ofClinical Oncology, Jul. 1999, 17: 1974-1982, IDS).*       Burden and Yarden., “Neuregulins and Their Receptors: A Versatile
  Aasland et al., “Expression of Oncogenes in Thyroid Tumours:                Oncogenesis and Oncongenesis”Neuron 18(6):847-855 (Jun. 1997).
  Coexpression of c-erbB2/neu and c-erbB” Brittish Journal or Cancer          Burris III, H., “Docetaxel (Taxotere) in HER-2-positive patients and
  57(4):358-363 (Apr. 1988).                                                  in combination with trastuzumab (Herceptin)” Seminars in Oncology
  Agus et al., “Differential Anti-Tumor Effects of Targeting Distinct
  Epitopes of the Her-2/neu Extracellular Domain in Xenograft Mod             27(2 Suppl 3):19-23 (Apr. 2000).
                                                                              Cappuzzo et al., “Epidermal growth factor receptor gene and protein
  els of Prostate Cancer” Proceedings oftheAmerican Association for
  Cancer Research Annual Meeting (Abstract #4570) 41:719 (Mar.                and ge?tinib sensitivity in non-small-cell lung cancer”Journal ofthe
                                                                              National Cancer Institute 97(9):643-655 (May 4, 2005).
  2000).                                                                      Carlson et al., “HER2 testing in breast cancer: NCCN Task Force
  Agus et al., “Response of Prostate Cancer to Anti-Her-2/neu Anti
  body in Androgen-Dependent and -Independent Human Xenograft                 report and recommendations” Journal of the National Comprehen
  Models” Cancer Research 59:4761-4764 (1999).                                sive Cancer Network 4(Suppl 3):S1-S24 (Jul. 2006).
  Agus et al., “Targeting ligand-activated ErbB2 signaling inhibits           Carraway and Cantley, “A Neu Acquaintance for ErbB3 and ErbB4:
  breast and prostate tumor growth” Cancer Cell 2(2): 127-137 (Aug.           A Role for Receptor Heterodimerization in Growth Signaling” Cell
  2002).                                                                      78:5-8 (Jul. 15, 1994).
  Akiyama et al., “Tumor Promoter and Epidermal Growth Factor                 Carraway et al., “Neuregulin-2, A New Ligand of ErbB3/ErbB4
  Stimulate Phosphorylation on the c-erbB-2 Gene Product in MKN-7             Receptor Tyrosine Kinases” Nature 387:512-516 (May 1997).
  Human Adenocarcinoma Cells” Molecular & Cellular Biology                    Carter et al., “Humanization of an Anti-p185HER2 Antibody For
  8(3):1019-1026 (Mar. 1988).                                                 Human Cancer Therapy” Prod. Natl. Acad. Sci. USA 89(10):4285
  Anastasi et al., “Cytogenetic Clonality in Myelodysplastic Syn              4289 (May 1992).
  dromes Studied With Fluorescence In Situ Hybridization: Lineage,            Chang at al., “Ligands for ErbB-Family Receptors Encoded By a
  Response to Growth Factor Therapy, and Clone Expansion” Blood               Neuregulin-Like Gene” Nature 387:509-512 (May 29, 1997).
  81(6):1580-1585 (Mar. 15, 1993).                                            Choong et al., “Ge?tinib response of erlotinib-refractory lung cancer
  Anastasi et al., “Detection of Trisomy 12 in Chronic Lymphocytic            involving meningsirole of EGFR mutation” Nature Clinical Prac
  Leukemia by Fluorescence In Situ Hybridization to Interphase Cells:         tice Oncology 3(1):50-57 (Jan. 2006).
  A Simple and Sensitive Method” Blood 79(7):1796-1801 (Apr. 1,               Cobleigh et al., “Multinational study of the ef?cacy and safety of
   1992).                                                                     humanized anti-HER2 monoclonal antibody in women who have
  Anastasi et a1 ., “Direct Correlation of Cyto genetic Findings With Cell    HER2-overexpressing metastatic breast cancer that has progressed
  Morphology Using In Situ Hybridization: An Analysis of Suspicious           after chemotherapy for metastatic disease” Journal of Clinical
  Cells in Bone Marrow Specimens of Two Patients Completing                   Oncology 17(9):2639-2648 (Sep. 1999).
  Therapy for Acute Lymphoblastic Leukemia” Blood 77(11):2456                 Cohen et al., “Expression Pattern of the neu (NGL) Gene-Encoded
  2462 (Jun. 1, 1991).                                                        Growth Factor Receptor Protein (p185”€”) in Normal and Trans
  Arteaga et al., “pl85c'erl’B'2 Signaling Enhances Cisplatin-induced         formed Epithelial Tissues of the Digestive Tract” Onogene 4(1):81
  Cytotoxicity in Human Breast Carcinoma Cells: Association                   88 (Jan. 1989).
  Between an Oncogenic Receptor Tyrosine Kinase and Drug-induced              Connelly and Stern., “The Epidermal Growth Factor Receptor and
  DNA Repair” Cancer Research 54(14):3758-3765 (Jul. 15, 1994).               the Product of the neu Protooncogne Are Members of a Receptor
  Bacus et a1 ., “Differentiation of Cultured Human Breast Cancer Cells       Tyrosine Phosphorylation Cascade” Proc. Natl. Acad Sci. USA
  (AU-565 and MCF-7) Associated With Loss of Cell Surface HER-2/              87:6054-6057 (Aug. 1990).
  neu Antigen” Molecular Carcinogenesis 3(6):350-362 (1990).                  Craft et al., “A Mechanism for Hormone-Independent Pro state Can
  Bacus et al., “Tumor-inhibitory Monoclonal Antibodies to the HER            cer Through Modulation of Androgen Receptor Signaling by the
  2/neu Receptor Induce Differentiation of Human Breast Cancer                HER-2/neu Tyrosine Kinase” Nature Medicine 5(3):280-285 (Mar.
  Cells” Cancer Research 52(9):2580-2589 (May 1, 1992).                       1999).
  Baselga and Mendelsohn, “Receptor Blockade With Monoclonal                  D’Souza and Taylor-Papadimitriou., “Overexpression of ERBB2 in
  Antibodies As Anti-Cancer Therapy” Pharmac. Ther. 64:127-154                Human Mammary Epithelial Cells Signals Inhibition of Transcrip
  (1994).                                                                     tion of the E-Cadherin Gene” Proc. Natl. Acad. Sci. USA
  Baselga et al., “Anti HER2 Humanized Monoclonal Antibody (MAb)              91(15):7202-7206 (Jul. 19, 1994).
  Alone and in Combination with Chemotherapy Against Human                    Dacic et al., “Signi?cance of EGFR protein expression and gene
  Breast Carcinoma Xenografts” Proceedings ofASCO-1 3th Annual                ampli?cation in non-small cell lung carcinoma” American Journal of
  Meeting (Abstract #53), Dallas, TX 13:63 (Mar. 1994).                       ClinicalPathology 125(6):860-865 (Jun. 2006).
  Baselga et al., “HER2 Overexpression and Paclitaxel Sensitivity in          DakoCytomation, “HERCEPTEST TM for immunocytochemical
  Breast Cancer: Therapeutic Implications” Oncolog/ (Supplement               staining” (package insert) pp. 1-25 (2004).
  No.2) 11(3):43-48 (Mar. 1997).                                              De Santes et al., “Radiolabeled Antibody Targeting of the HER-2/neu
  Baselga at al., “Monoclonal Antibodies Directed Against Growth              Oncoprotein” Cancer Research 52:1916-1923 (1992).
  Factor Receptors Enhance the Ef?cacy of Chemotherapeutic                    Di Fiore et al., “erbB-2 Is A Potent Oncogene When Overexpressed
  Agents” Annals ofOncology (abstract #010) 5(Suppl. 5) (1994).               In NIH/3T3 Cells” Science 237(4811): 178-182 (Jul. 10, 1987).
  Baselga et al., “Phase II Study of Weekly Intravenous Recombinant           Drebin et al., “Down-Modulation of an Oncogene Protein Product
  Humanized Anti-p185HER2 Monoclonal Antibody in Patients With                and Reversion of the Transformed Phenotype by Monoclonal Anti
  HER2/neu-Overexpressing Metastatic Breast Cancer” J Clin.                   bodies” Cell 41(3):695-706 (Jul. 1985).
  Oncol14(3):737-744 (Mar. 1996).                                             Drebin et al., “Inhibition of Tumor Growth By a Monoclonal Anti
  Baselga et al., “Phase II study of weekly intravenous trastuzumab           body Reactive With an Oncogene-Encoded Tumor Antigen” Proc.
  (Herceptin) in patients with HER2/neu-overexpressing metastatic             Natl. Acad. Sci. 83:9129-9133 (Dec. 1986).
  breast cancer” Seminars in Oncology 26(4 Suppl 12):78-83 with               Drebin et al., “Monoclonal Antibodies Reactive With Distinct
  (Aug. 1999).                                                                Domains of the neu Oncogene-Encoded p185 Molecule Exert Syn
  Baselga et al., “Recombinant Humanized Anti-HER2 Antibody                   ergistic Anti-Tumor Effects In Vivo” Oncogene 2:273 -277 (1988).
  (Herceptin) Enchances the Antitumor Activity of Paclitaxel and              Drebin et al., “Monoclonal Antibodies Speci?c for the neu Oncogene
  Doxorubicin against HER2/neu Overexpessing Human Breast Can                 Product Directly Mediate Anti-tumor Effects In Vivo” Oncogene
  cer Xenografts” Cancer Research 58:2825-2831 (Jul. 1998).                   2(4):387-394 (1988).
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 222 of 372 PageID #:
                                   26621

                                                            US 7,993,834 B2
                                                                      Page 4

  Dressler et al., “Ampli?cation of ErbB2 by Fluorescent In Situ           Holmes et al., “Identi?cation of Heregulin, A Speci?c Activator
  Hybridization (FISH): An Alternate Method to Predict Outcome             p185"bB2”Science 256: 1205-1210 (May 22, 1992).
  Following Dose-Escalated CAF in Stage II, Node Positive Breast           Hudziak et al., “Increased Expression of the Putative Growth Factor
  Cancer Patients.”Proc. Annual Meet. Amer Soc. Clin. Oncol. (Meet         Receptor p185HER2 Causes Transformation and Tumorigenesis of
  ing Abstract) 18:A281 (1999).                                            NIH 3T3 Cells”Proc. Natl. Acad. Sci. USA 84(20):7159-7163 (Oct.
  Earp et al., “Heterodimerization and Functional Interaction Between      1987).
  EGF Receptor Family Members: A New Signaling Paradigm With               Hudziak et al., “p185HER2 Monoclonal Antibody Has Antiprolifera
  Implications for Breast Cancer Research” Breast Cancer Res and           tive Effects In Vitro and Sensitizes Human Breast Tumor Cells to
  Treatment 35: 115-132 (1995).                                            Tumor Necrosis Factor” Molecular & Cellular Biology 9(3): 1 165
  Fendly, B.M. et al., “Characterization of Murine Monoclonal Anti         1172 (Mar. 1989).
  bodies Reactive to Either the Human Epidermal Growth Factor              Hynes and Stern, “The Biology of erbB-2/neu/HER-2 and Its Role in
  Receptor or HER2/neu Gene Product” Cancer Research 50: 1550              Cancer”Biochimica etBiophysicaActa 1198(2-3): 165-184 (Dec. 30,
   1558 (Mar. 1, 1990).                                                    1994).
  Fleiss, JL Statistical Methodsfor Rates and Proportions, 2nd edition,    Ilgen et al., “Characterization of anti-HEIU2 antibodies which inhibit
  NewYork, NY:Wiley pp. 13-17 (1981).                                      the growth of breast tumor cells in vitro” Proceedings of the Ameri
  Fukushige et al., “Localization of a Novel v-erbB-Related Gene,          can Association for Cancer Research (abstract #3209) (Mar. 1996).
  c-erbB-2, on Human Chromosome 17 and Its Ampli?cation in a               Jacobs et al., “Comparison of ?uorescence in situ hybridization and
  Gastric Cancer Cell Line” Molecular & Cellular Biology 6(3):955          immunohistochemistry for the evaluation of HER-2/neu in breast
  958 (Mar. 1986).                                                         cancer” Journal ofClinical Oncology 17(7):1974-1982 (Jul. 1999).
  Gemzar (gemcitabine HCL), “Product InformationiPDR” (2000).              James et al., “Phase II Trial of the Bispeci?c Antibody MDX-H210
  Goldenberg, M., “Trastuzumab, a Recombinant DNA-Derived                  (anti-Her2/Neu X anti-CD64) Combined With GM-CSF in Patients
  Humanized Monoclonal Antibody, A Novel Agent for the Treatment           With Advanced Prostate and Renal Cell Carcinoma That Express
  of Metastatic Breast Cancer” Clinical Therapeutics 21(2):309-318         Her2/Neu.” Brittish Journal of Cancer (Abstract #56) 78: 19 (1998).
  (1999).                                                                  Johns et al., “The antitumor monoclonal antibody 806 recognizes a
  Goldman et al., “Heterodimerization of the erbB-1 and erbB-2             high-mannose form of the EGF receptor that reaches the cell surface
  Receptors in Human Breast Carcinoma Cells: A Mechanism for               when cells over-express the receptor ” FASEB Journal (Express
  Receptor Transregulation” Biochemistry 29(50): 1 1024-1 1028.            article 10.1096/f].04-1766fje published online.) pp. 1-18 (Mar. 17,
  Graus-Porta et al., “ErbB -2, The Preferred Heterodimerization Part      2005).
  ner of All ErbB Receptors, Is a Mediator of Lateral Signaling.”          Jones et al., “Binding Interaction of the HeregulinB egf Domain with
  EMBO Journal 16(7): 1647-1655 (1997).                                    ErbB3 and ErbB4 Receptors Assessed by Alanine Scanning
  Green et al., “Preclinical Evaluation of WR-15 1327: An Orally Che       Mutagenesis” Journal of Biological Chemistry 273(19): 1 1667
  motherapy Protector” Cancer Research 54(3):738-741 (Feb. 1,              11674 (May 8, 1998).
   1994).                                                                  Kannan et al., “Cripto Enhances the Tyrosine Phosphorylation of Shc
  Groenen et al., “Structure-Function Relationships for the EGF/           and Activates Mitogen-activated Protein Kinase (MAPK) in Mam
  TGF-Ot Family of Mitogens” Growth Factors 11:235-257 (1994).             mary Epithelial Cells”Journal ofBiological Chemistry 272(6):3330
  Gu et al., “Overexpression of her-2/neu in Human Prostate Cancer         3335 (Feb. 7, 1997).
  and Benign Hyperplasia” Cancer Letters 99: 185-189 (1996).               Karunagaran et al., “ErbB-2 is a Common Auxiliary Subunit of NDF
  Guerin et al., “Overexpression of Either c-myc or c-erbB-2/neu Car       and EGF Receptors: Implications for Breast Cancer” EMBOJournal
  cinomas: Correlation with Poor Prognosis” Oncogene Res. 3:21-31.         15(2):254-264 (1996).
  (1988).                                                                  Kasprzyk et al., “Therapy of an Animal Model of Human Gastric
  Guy et al., “Expression of the neu Protooncogene in the Mammary          Cancer Using a Combination of Anti-erbB-2 Monoclonal Antibod
  Epithelium of Transgenic Mice Induces Metastatic Disease.” Proc.         ies” Cancer Research 52(10):2771-2776 (May 15, 1992).
  Natl. Acad. Sci. USA 89(22):10578-10582 (Nov. 15, 1992).                 Kern et al., “p185"€” Expression in Human Lung Adenocarcinomas
  Hancock et al., “A Monoclonal Antibody Against the c-erbB-2 Pro          Predicts Shortend Survival” Cancer Research 50(16):5184-5191
  tein Enchances the Cytotoxicity of cis-Diamminedichloroplatinum          (Aug. 15, 1990).
  Against Human Breast and Ovarian Tumor Cell Lines” Cancer                Kersting et al., “Ampli?cations of the epidermal growth factor recep
  Research 51:4575-4580 (Sep. 1, 1991).                                    tor gene (egfr) are common in phyllodes tumors of the breast and are
  Harari et al., “Neuregulin-4: A Novel Growth Factor That Acts            associated with tumor progression” Laboratory Investigation
  Through the ErbB-4 Receptor Tyrosine Kinase” Oncogene 18:2681            86(1):54-61 (Jan. 2006).
  2689 (1999).                                                             King et al., “Ampli?cation of a Novel v-erbB-Related Gene in a
  Harwerth et al., “Monoclonal Antibodies Against the Extracellular        Human Mammary Carcinoma” Science 229:974-976 (Sep. 1985).
  Domain of the erbB-2 Receptor Function as Partial Ligands                King et al., “EGF Binding to its Receptor Triggers a Rapid Tyrosine
  Agonists” Journal of Biological Chemistry 267(21):15160-15167            Phosphorylation of the erbB-2 Protein in the Mammary Tumor Cell
  (Jul. 25, 1992).                                                         Line SK-BR-3 .” EMBO Journal 7(6): 1647-165 1.
  Hirsch and Bunn Jr., “Epidermal growth factor receptor inhibitors in     Klapper et al., “A Subclass of Tumor-Inhibitory Monoclonal Anti
  lung cancer: smaller or larger molocules, selected or unselected         bodies to ErbB-2/HER2 Blocks Crosstalk With Growth Factor
  populations?”Journal ofClinical Oncology 23(36):9044-9047 (Dec.          Receptors” Oncogene 14:2099-2109 (1997).
  20, 2005).                                                               Kobayashi et al., “EGFR mutation and resistance of non-small-cell
  Hirsch et al., “Epidermal growth factor receptor in non-small-cell       lung cancer to ge?tinib”NeW England J ofMedicine 352(8):786-792
  lung carcinomas: correlation between gene copy number and protein        (Feb. 24, 2005).
  expression and impact on prognosis” Journal of Clinical Onocology        Kokai et al., “Synergistic Interaction of p185c-neu and the EGF
  21(20):3798-3807 (Oct. 15,2003).                                         Receptor Leads to Transformation of Rodent Fibroblasts” Cell
  Hirsch et al., “Increased epidermal growth factor receptor gene copy     58:287-292 (Jul. 28, 1989).
  number detected by ?uorescence in situ hybridization associates with     Kotts et al., “Differential Growth Inhibition of Human Carcinoma
  increased sensitivity to ge?tinib in patients with bronchioloalveolar    Cells Exposed to Monoclonal Antibodies Directed against the
  carcinoma subtypes: a Southwest Oncology Group Study” J Clin             Extracellular Domain of the HER2/ERBB2 Protooncogene” In Vitro
  Oncol 23:6838-6845 (2005).                                               Abstract #176) 26(3):59A (1990).
  Hirsch et al., “Molecular analysis of EGFR gene copy number. EGFR        Kotts et al., “Growth Inhibition of Human Breast Carcinoma Cells
  expression and Akt activation status in advanced non-small-cell lung     Exposed to Combinations of Interferon-Gamma and Monoclonal
  cancer (aNSCLC) treated with ge?tinib or placebo (ISEL trial)”           Antibodies Directed Against the Extracellular Domain of the Her2/
  Clinical Cancer Research (abstract #A268) 11(24 Suppl) :9031s            erbB2 Oncogene Protein” FASEB Journal (abstract #1470) 4(7)
  (Dec. 15,2005).                                                          :A1946 (1990).
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 223 of 372 PageID #:
                                   26622

                                                            US 7,993,834 B2
                                                                      Page 5

  Kotts et al., “Growth Inhibition of Human Breast Carcinoma Cells         Nelson et al., “Comparison of HER-2/NEU Ampli?cation Using
  Exposed to Combinations of Interferon-gamma and Monoclonal               Fluorescent In Situ Hybridization (FISH) with Immunohistochemi
  Antibodies Directed against the Extracellular Domain of the HER2/        cally Determined Overexpression in Breast Cancers” Modern
  ERBB2 Protooncogene” (Program 1470, Joint Mtg of ASBMB &                 Pathology (abstract No. 106) 9(1):21A (Jan. 1996).
  AAI in New Orleans, LA on Jun. 4-7, 1990 poster).                        Norton, L., “Evolving Concepts in the Systemic Drug Therapy of
  Kraus et al., “Isolation and Characterization of ERBB3, A Third          Breast Cancer” Seminars in Oncology 24 (4 Suppl. 10):S10-3-S10
  Member of the ERBB/Epidermal Factor Receptor Family: Evidence            10 (Aug. 1997).
  for Overexpression in a Subset of Human Mammary Tumors” Proc.            Pao et al., “EGF receptor gene mutations are common in lung cancers
  Natl. Acad. Sci. USA 86:9193-9197 (Dec. 1989).                           from “never smokers” and are associated with sensitivity of tumors to
  Kumar et al., “Regulation of Phosphorylation of the c-erbB-2/HER2        ge?tinib and erlotinib” Proc. Natl. Acad. Sci. USA 101(36): 13306
  Gene Product by a Monoclonal Antibody and Serum Growth Fac
  tor(s) in Human Mammary Carcinoma Cells” Molecular & Celluar             13311 (Sep. 7, 2004).
                                                                           Park et al., “Ampli?cation, Overexpression, and Rearrangement of
  Biology 11(2):979-986 (Feb. 1991).                                       erbB-2 Protooncogene in Primary Human Stomach Carcinomas”
  Kuter, 1., “Breast cancer” The Oncologist 6(4):338-346 (2001).
  Lee et al., “Transforming Growth Factor 0t: Expression, Regulation,      Cancer Research 49(23):6605-6609 (Dec. 1, 1989).
  and Biological Activities” Pharmacological Reviews 47(1):51-85           Park et al., “EGFR gene and protein expression in breast cancers”
  (Mar. 1995).                                                             Eur J Surg. Oncol. (article in press, doi:10.1016/j.ejso.2007.01.033)
  Lemke,G., “Neuregulins in Development” Molecular and Cellular            pp. 1-5 (2007).
  Neurosciences 7:247-262 (1996).                                          Paterson et al., “Correlation Between c-erbB-2 Ampli?cation and
  Leonard et al., “Anti-human epidermal growth factor receptor 2           Risk of Recurrent Disease in Node-Negative Breast Cancer” Cancer
  monoclonal antibody therapy for breast cancer” British Joural of         Research 51(2):556-567 (Jan. 15, 1991).
  Surgery 89(3):262-271 (Mar. 2002).                                       Pauletti et al., “Detection and quantitation of HER-2/neu gene ampli
  Levi et al., “The In?uence of Heregulins on Human Schwann Cell           ?cation in human breast cancer archival material using ?uorescence
  Proliferation” J Neuroscience 15(2):1329-1340 (Feb. 1995).               in situ hybridization” Oncogene 13(1):63-72 (Jul. 4, 1996).
  Lewis et al., “Differential Responses of Human Tumor Cell Lines to       Pegram et al., “Inhibitory effects of combinations of HER-2/neu
  Anti-p185HER2 Monoclonal Antibodies”            Cancer     Immunol.      antibody and chemotherapeutic agents used for treatment of human
  Immunother. 37:255-263 (1993).                                           breast ancers” Oncogene 18:2241-2251 (1999).
  Lewis et al., “Growth Regulation of Human Breast and Ovarian             Pegram et al., “Phase II Study of Receptor-Enhanced Chemosensitiv
  Tumor Cells by Heregulin: Requirement of ErbB2 as a Critical Com         ity Using Recombinant Humanized Anti-pl85HERz/ne” Monoclonal
  ponent in Mediating Heregulin Responsiveness” Cancer Research            Antibody Plus Cisplatin in Patients With HER2/neu-Overexpressing
  56:1457-1465 (Mar. 15, 1996).                                            Metastatic Breast Cancer Refractory to Chemotherapy Treatment”
  Maier et al., “Requirements for the Internalization of a Murine          Journal ofClinical Oncology 16(8):2659-2671 (1998).
  Monoclonal Antibody Directed against the HER-2/neu Gene Product          Perrotta and Abuel, “Response of Chronic Relapsing ITP of 10Years
  c-erbB-2” Cancer Research 51(19):5361-5369 (Oct. 1, 1991).               Duration to Rituxima ” Blood (Abstract #3360) 92(10 Suppl. 1 Part
  Masui et al., “Growth Inhibition of Human Tumor Cells in Athymic         1-2):88b (1998).
  Mice by Anti-Epidermal Growth Factor Receptor Monoclonal Anti            Persons, D.L. et al., “Fluorescence In Situ Hybridization (FISH) for
  bodies” Cancer Research 44(3): 1002-1007.                                detection on HER-2/neu Ampli?cation in Breast Cancer: A
  Masuko et al., “A murine Monoclonal Antibody That Recognizes an          Multicenter Portability Study” Annals of Clinical and Laboratory
  Extracellular Domain of the Human c-erbB-2 Protooncogene Prod            Science 30(1):41-48 (Jan. 2000).
  uct” Jpn J Cancer Res. 80:10-14 (Jan. 1989).                             Pietras et al., “Antibody to HER-2/neu Receptor Blocks DNA Repair
  McCann et al., “Prognostic Signi?cance of c-erbB-2 and Estrogen          After Cisplatin in Human Breast and Ovarian Cancer Cells”
  Status in Human Breast Cancer” CancerResearch 51(12):3296-3303           Oncogene 9: 1829-1838 (1994).
  (Jun. 15, 1991).                                                         Plowman et al., “Heregulin Induces Tyrosine Phosphorylation of
  McCann et al., “c -erbB-2 Oncoprotein Expression in Primary Human        HER4/pl80erbB4” Nature Letters to Nature) 366:473-475 (Dec. 2,
  Tumors” Cancer 65(1):88-92 (Jan. 1, 1990).                               1993).
  McKenzie et al., “Generation and Characterization of Monoclonal          Plowman et al., “Ligand-Speci?c Activation of HER4/pl80erbB4, A
  Antibodies Speci?c for the Human neu Oncogene Product, p185”             Forth Member of the Epidermal Growth Factor Receptor Family”
  Oncogene 4:543-548 (1989).                                               Proc. Natl. Acad Sci. USA 90:1746-1750 (Mar. 1993).
  “Could Medarex’s MAb be prostate cancer’s Herceptin?” Scrip              Presta et al., “Humanization of an Anti-Vascular Endothelial Growth
  2442:25 (Jun. 2, 1999).                                                  Factor Monoclonal Antibody for the Therapy of Solid Tumors and
  Mendelsohn et al., “Receptor Blockade and Chemotherapy: A New            Other Disorders” Cancer Research 57(20):4593-4599 (Oct. 15,
  Approach to Combination Cancer Therapy” Annals of Oncology               1997).
  (abstract #040) 7(Suppl. 1) :22 (1996).                                  Raefsky et al., “Phase II Trial of Docetaxel and Herceptin as First- or
  Modjtahedi et al., “Immunotherapy of human tumour xenografts             Second-Line Chemotherapy for Women with Metastatic Breast Can
  overexpressing the EGF receptor with rat antibodies that block           cer Whose Tumors Overexpress HER2” Proceedings of ASCO
  growth factor-receptor interaction” British Journal of Cancer 67(2)      (Abstract #523) 18: 137a (1999).
  :254-261 (Feb. 1993).                                                    Ravdin and Chamness, “The c-erbB-2 proto-oncogene as a prognos
  Morrissey et al., “Axon-Induced Mitogenesis of Human Schwann             tic and predictive marker in breast cancer: a paradigm for the devel
  Cells Involves Heregulin and p185€rbB 2” Proc. Natl. Acad. Sci. USA      opment of other macromolecular markersia review” Gene
  92:1431-1435 (Feb. 1995).                                                159(1):19-27 (Jun. 14, 1995).
  Mrhalova et al., “Epidermal growth factor receptor-its expression and    Riely et al., “Clinical course of patients with non-small cell lung
  copy numbers of EGFR gene in patients with head and neck                 cancer and epidermal growth factor receptor exon 19 and exon 21
  squamous cell carcinomas” Neoplasma 52(4):338-343 (2005).                mutations treated with ge?tinib or erlotinib” Clinical Cancer
  Myers et al., “Biological Effects of Monoclonal Antireceptor Anti        Research 12(3 Pt 1):839-844 (Feb. 1, 2006).
  bodies Reactive with neu Oncogene Product, p185neu” Methods in           R0 et al., “Ampli?ed and overexpressed epidermal growth factor
  Enzymology 198:277-290 (1991).                                           receptor gene in uncultured primary human breast carcinoma” Can
  Myers et al., “Intracellular antibody mediated down-regulation of        cer Research 48(1):161-164 (Jan. 1, 1988).
  p185€rbB2 expression in malignant prostatic cells” Proceedings ofthe     Rodeck et al., “Interactions between growth factor receptors and
  American Association for Cancer Research Annual Meeting                  corresponding monoclonal antibodies in human tumors” J Cellular
  (Abstract #2334) 37:342 (1996).                                          Biochem. 35(4):315-320 (1987).
  Nahta and Esteva, “HER-2-targeted therapy: lessons learned and           Ross et al., “HER-2/neu Gene Ampli?cation Status in Prostate Can
  future directions” Clinical Cancer Research 9(14):5078-5084 (Nov.        cer by Fluorescence in Situ Hybridization” Hum. Pathol.
   1, 2003).                                                               28(7):827:833 (Jul. 1997).
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 224 of 372 PageID #:
                                   26623

                                                            US 7,993,834 B2
                                                                     Page 6

  Ross et al., “Prognostic Signi?cance of HER-2/neu Gene Ampli?ca         Strobel and Cannistra, “Bl-integrins partly mediate binding of
  tion Status by Fluorescence In Situ Hybridization of Prostate Carci     ovarian cancer cells to peritoneal mesothelium in vitro” Gynecologic
  noma” Cancer 79(11):2162-2170 (Jun. 1, 1997).                           Oncology 73(3):362-367 (Jun. 1999).
  Ross, J. and J. Fletcher, “The HER-2/neu Oncogene in Breast Cancer:     Tagliabue et al., “Selection of Monoclonal Antibodies Which Induce
  Prognostic Factor, Predictive Factor, and Target for Therapy.” Stem     Internalization and Phosphorylation of p185HER2 and Growth Inhi
  Cells 16(6):413-428 (1998).                                             bition of Cells With HER2/Neu Gene Ampli?cation” International
  Sadasivan et al., “Overexpression of Her-2/Neu May Be An Indicator      Journal ofCancer 47(6):933-937 (Apr. 1, 1991).
  of Poor Prognosis in Prostate Cancer” J Urol. 150:126-131 (Jul.         Tandon et al., “HER-2/neu oncogene protein and prognosis in breast
   1993).                                                                 cancer” Journal ofClinical Onocology 7(8): 1 120-1 128 (Aug. 1989).
  Sarup et al., “Characterization of an Anti-P185HER2 Monoclonal
                                                                          Thatcher et al., “Ge?tinib plus best supportive care in previously
  Antibody that Stimulates Receptor Function and Inhibits Tumor Cell
                                                                          treated patients with refractory advanced non-small-cell lung cancer:
  Growth” Growth Regulation 1:72-82 (1991).
  Schaefer et al., “A Discrete Three-amino Acid Segment (LVI) at the      results from a randomised, placebo-controlled, multicentre study
  C-terminal End of Kinase-impaired ErbB3 is required for                 (Iressa Survival Evaluation in Lung Cancer)” Lancet
  Transactivation of ErbB2” Journal of Biological Chemistry               366(9496):1527-1537 (Oct. 29, 2005).
                                                                          Tockman et al., “Considerations in Bringing a Cancer Biomarker to
  274(2):859-866 (Jan. 8, 1999).
  Schaefer et al., “y-Heregulin: A Novel Heregulin Isoform That is an     Clinical Application” Cancer Research 52:2711s-2718s (May 1,
  Autocrine Growth Factor for the Human Breast Cancer Cell Line,          1992).
  MDA-MB-175” Oncogene 15:1385-1394 (1997).                               Tokumo et al., “Double mutation and gene copy number of EGFR in
  Scher et al., “Changing Pattern of Expression of the Epidermal          ge?tinib refactory non-small-cell lung cancer” Lung Cancer 53:1 17
  Growth Factor Receptor Growth Factor and Transforming Growth            121 (2006).
  Factor 0t in the Progression of Prostatic Neoplasms” Clinical Cancer    Tripp et al., “Relationship between EGFR overexpression and gene
  Research 1:545-550 (May 1995).                                          ampli?cation status in central nervous system gliomas”Analytical &
  Schlom, J ., “Monoclonal Antibodies: They’re More and Less Than         Quantitative Cytology & Histology 27(2):71-78 (Apr. 2005).
  You Think” Molecular Foundations of Oncology, Broder, S. ed.,           Tsao et al., “Erlotinib in lung cancerimolecular and clinical predic
  Baltimore, MD:Williams & Wilkins, Chapter 6, pp. 95-134 (1991).         tors of outcome” New EnglandJ ofMedicine 353(2): 133-144 (Jul.
  Scott et al., “p185HER2 Signal Transduction in Breast Cancer Cells”     14, 2005).
  Journal of Biological Chemistry 266(22): 14300-14305 (Aug. 5,           Vadlamudi et al., “Regulation of Cyclooxygenase-2 pathway by
   1991).                                                                 HER2 receptor” Oncogene 18:305-314 (1999).
  Seifert et al., “Dexrazoxane in the prevention of doxorubicin-induced   Vitetta and Uhr, “Monoclonal Antibodies as Agonists: An Expanded
  cardiotoxicity” Annals ofPharmacotherapy 28(9): 1063-1072 (Sep.         Role for Their Use in Cancer Therapy” Cancer Research
   1994).                                                                 54(20):5301-5309 (Oct. 15, 1994).
  Shawver et al., “Ligand-Like Effects Induced by Anti-c-erbB-2 Anti      Wada et al., “Intermolecular Association of the p185”€” Protein and
  bodies Do Not Correlated with and Are Not Required for Growth           EGF Receptor Modulates EGF Receptor Function” Cell 61:1339
  Inhibition   of Human      Carcinoma    Cells”   Cancer Research        1347 (Jun. 29, 1990).
  54(5):1367-1373 (Mar. 1, 1994).                                         Waha et al., “A polymerase chain reaction-based assay for the rapid
  Sheng et al., “Inhibition of Human Colon Cancer Cell Growth by          detection of gene ampli?cation in human tumors” Diagnostic
  Selective Inhibition of Cyclooxygenase-2” J Clin. Invest.               Molecular Pathology 5(2): 147-150 (Jun. 1996).
  99(9):2254-2259 (May 1997).                                             Walker et al., “An Evaluation of Immunoreactivity for c-erbB-2 Pro
  Shepard et al., “Monoclonal Antibody Therapy of Human Cancer:           tein as a Marker of Poor Short-Term Prognosis in Breast Cancer.”
  Taking the HER2 Protooncogene to the Clinic” J Clin. Immunol.           British Journal ofCancer 60(3):426-429 (Sep. 1989).
  11(3): 1 17-127 (1991).                                                 Wang et al., “Epidermal growth factor receptor protein expression
  Singal and Iliskovic, “Doxorubicin-induced cardiomyopathy” New          and ampli?cation in small cell carcinoma of the urinary bladder”
  EnglandJ ofMedicine 339(13):900-905 (Sep. 24, 1998).                    Clinical Cancer Research 13(3):953-957 (Feb. 1, 2007).
  Singal et al., “Combination therapy with probucol prevents              Wang et al., “Laboratory Assessment of the Status of Her-2/neu
  adriamycin-induced cardiomyopathy” Jornal ofMolecular & Cellu           Protein and Oncogene in Breast Cancer Specimens: Comparison of
  lar Cardiology 27(4):1055-1063 (Apr. 1995).                             Immunohistochemistry Assay with Fluorescence in Situ Hybridisa
  Skrepnik et al., “Recombinant Oncotoxin AR209 (anti-pl95erbB'z)         tion Assays.” J Clinical Pathology 53(5):374-381 (May 2000).
  Diminishes Human Prostate Carcinoma Xenografts” Journal of              Weiner et al., “Expression of the neu Gene-encoded Protein
   Urology 161:984-989 (1999).                                            (P185””) in Human Non-Small Cell Carcinomas of the Lung” Can
  Slamon et al., “Human Breast Cancer: Correlation of Relapse and         cer Research 50(2):421-425 (Jan. 15, 1990).
  Survival with Ampli?cation of the HER-2/neu Oncogene” Science           Werther et al., “Humanization of an Anti-Lymphocyte Function
  235:177-182 (Jan. 9, 1987).                                             Associated Antigen (LFA)-1 Monoclonal Antibody and Reengineer
  Slamon et al., “Studies of the HER-2/neu Proto-Oncogene in Human        ing of the Humanized Antibody for Binding to Rhesus LFA-l” J of
  Breast and Ovarian Cancer” Science 244:707-712 (May 12, 1989).          Immunology 157:4986-4995 (1996).
  Slamon et al., “Use of chemotherapy plus a monoclonal antibody that     Williams et al., “Expression of c-erbB-2 in Human Pancreatic
  overexpresses HER2 for metastatic breast cancer that overexpresses      Adenocarcinomas” (1991) Pathobiology 59(1):46-52 (1991).
  HER2” New England J of Medicine 344(11):783-792 (Mar. 15,               Winstanley et al., “The long term prognostic signi?cance of c-erbB-2
  2001).                                                                  in primary breast cancer” Brittish Journal of Cancer 63(3):447-450
  Sliwkowski et al., “A humanized monoclonal antibody for the treat       (Mar. 1991).
  ment of HER2 overexpressing cancer” Proceedings oftheAmerican           Winter, “Antibody-based TherapyiHumanized Antibodies” TIPS,
  Association for Cancer Research (abstract only) breast 37:625-626       UK:Elsevier Science Publishers vol. 14:139-143 (1993).
  (Mar. 1996).                                                            Wofsy et al., “Modi?cation and Use of Antibodies to Label Cell
  Sliwkowski et al., “Coexpression of erbB2 and erbB3 Proteins            Surface Antigens” Selected Methods in Cellular Im mun ology, Mi shel
  Reconstitutes a High Af?nity Receptor for Heregulin” Journal of         and Schiigi, eds., San Francisco:WJ Freeman Co., Chapter 13, pp.
  Biological Chemistry 269(20): 14661-14665 (May 20, 1994).               287-304 (1980).
  Stancovski et al., “Mechanistic Aspects of the Opposing Effects of      Wolff et al., “American society of clinical oncology/college of
  Monoclonal Antibodies to the ERBB2 Receptor on Tumor Growth”            american pathologists guideline recommendations for human epider
  Proc. Natl. Acad. Sci. USA 88(19):8691-8695 (Oct. 1, 1991).             mal growth factor receptor 2 testing in breast cancer”Arch Pathol Lab
  Statement Regarding HERCEPTIN Clinical Trials pp. 1 (2004).             Med 131:18-43 (Jan. 2007).
  Stern and Kamps., “EGF-Stimulated Tyrosine Phosphorylation of           Wolman et al., “An Approach to De?nition of Genetic Alterations in
  Interactions of p185””: A Potential Model For Receptor Interac          Prostate Cancer” Diagnostic Molecular Pathology 1(3): 192-199
  tions.” EMBO Journal 7(4):995-1001 (1988).                              (Sep. 1992).
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 225 of 372 PageID #:
                                   26624

                                                           US 7,993,834 B2
                                                                     Page 7

  Worthylake et al., “Structural Aspects of the Epidermal Growth          Zhang et al., “Neuregulin-3 (NRG3): A novel neural tissue-enriched
  Transmodulation of erbB-Z/neu” Journal of Biological Chemistry          protein that binds and activates ErbB4” Proc. Natl. Acad. Sci. USA
  272(l3):8594-860l (Mar. 28, 1997).                                      94:9562-9567 (Sep. 22, 1997).
  Wright et al., “An Incomplete Program of Cellular Tyrosine              Zhang et al., “Shared antigenic epitopes and pathobiological func
  Phosphorylations Induced by Kinase-defective Epidermal Growth           tions of anti-pl85herzme” monoclonal antibodies” Experimental and
  Factor Receptors” Journal of Biological Chemistry 270(20): 12085        Molecular Pathology 67: 15-25 (1999).
                                                                          Zhau et al., “Ampli?cation and Expression of the c-erb B-Z/neu
  12093 (May 19, 1995).                                                   Proto-Oncogene in Human Bladder Cancer” Molecular
  Wright et al., “Expression of c-erbB-2 Oncoprotein: A Prognostic
  Indicator in Human Breast Cancer” Cancer Research 49(8):2087
                                                                          Carcinogenesis 3(5):254-257 (1990).
                                                                          Zitzelsberger et al., “Numerical Abnormalities of Chromosome 7 in
  2090 (Apr. 15, 1989).                                                   Human Prostate Cancer Detected by Fluorescence in Situ Hybridiza
  Wu et al., “Apoptosis Induced by an Anti-Epidermal Growth Factor        tion (FISH) on Paraf?n-Embedded Tissue Sections With
  Receptor Monoclonal Antibody in a Human Colorectal Carcinoma            Centromere-Speci?c     DNA     Probes” Journal      of Pathology
  Cell Line and Its Delay By Insulin” Journal of Clinical Investiga       l72(4):325-335 (Apr. 1994).
  tion95(4):l897-l950 (Apr. 1995).                                        van Lom et al., “In Situ Hybridization on May-Grunwald Giemsa
  Xu et a1 ., “Antibody-Induced Growth Inhibition is Mediated Through     Stained Bone Marrow and Blood Smears of Patients With Hemato
  Immunochemically and Functionally Distinct Epitopes on the              logic Disorders Allows Detection of Cell-Lineage-Speci?c
  Extracellular Domain of the c-erbB-Z (HER-Z/neu) Gene Product           Cytogenetic Abnormalities” Blood 82(3):884-888 (Aug. 1, 1993).
  pl85”InternationalJournal ofCancer 53(3):40l-408 (Feb. I, 1993).        van de Vijver et al., “Neu-Protein Overexpression in Breast Cancer:
  Yeh et al., “From HERZ/Neu signal cascade to androgen receptor and      Association With Comedo-Type Ductal Carcinoma In Situ and Lim
  its coactivators: A novel pathway by induction of androgen target       ited Prognostic Value in Stage II Breast Cancer” New England J of
  genes through MAP kinase in prostate cancer cells”Proc. Natl. Acad.     Medicine 3l9(l9):l239-l245 (Nov. 10, 1988).
  Sci. USA 96:5458-5463 (May 1999).                                       Sauter, et al., “Guidelines for Human Epidermal Growth Factor
  Yokota et al., “Ampli?cation of c-erbB-2 Oncogene in Human              Receptor 2 Testing.‘ Biologic and Methodologic Considerations”,
  Adenocarcinomas in Vivo” Lancet l(8484):765-767 (Apr. 5, 1986).         Journal of Clinical OncologyiSpecial Article, pp. 1-11, Feb. 19,
  Yonemura et al., “Evaluation of Immunoreactivity for erbB -2 Protein    2009.
  as a Marker of Poor Short Term Prognosis in Gastric Cancer” Cancer
  Research 5l(3):l034-l038 (Feb. I, 1991).                                * cited by examiner
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 226 of 372 PageID #:
                                   26625

                                                       US 7,993,834 B2
                                1                                                                       2
           DETECTION OF ERBB2 GENE                                       (Slamon et al. Science 235: 177 (1987)). In a subsequent
        AMPLIFICATION TO INCREASE THE                                    evaluation of 86 node-positive patients With breast cancer,
      LIKELIHOOD OF THE EFFECTIVENESS OF                                 there Was a signi?cant correlation among the extent of gene
        ERBB2 ANTIBODY BREAST CANCER                                     ampli?cation, early relapse, and short survival. HER2 over
                   THERAPY                                               expression Was determined using Southern and Northern
                                                                         blotting, Which correlate With the HER2 oncoprotein expres
    This is a continuation of application Ser. No. 11/441,995            sion evaluated by Western blotting and immunohistochemis
  ?led on May 26, 2006 (noW abandoned), Which is a divisional            try (IHC) (Slamon et al. Science 235:177 (1987); Slamon et
  application of non-provisional application Ser. No. 09/863,            al. Science 244:707 (1989)). The median period of survival
   101 ?led on May 18, 2001 (noW abandoned), Which claims                Was found to be approximately 5-fold shorter in patients With
  priority under 35U.S.C.§119(e) to provisional application              more than ?ve copies of the her2 gene than in patients Without
  Ser. No. 60/205,754, ?led on May 19, 2000, the entire disclo           gene ampli?cation. This correlation Was present even after
  sures of Which are incorporated herein by reference.                   correcting for nodal status and other prognostic factors in
                                                                         multivariate analyses. These studies Were extended in 187
                 FIELD OF THE INVENTION                                  node-positive patients and indicated that gene ampli?cation,
                                                                         increased amounts of mRNA (determined by Northern blot
     The present invention concerns the treatment of cancers             ting), and increased protein expression (determined immuno
  characterized by the overexpression of of a tumor antigen,             histochemically) Were also correlated With shortened survival
  such as an ErbB receptor, particularly HER2. More speci?               time (Slamon et al. Science 244:707 (1989)); (see also US.
  cally, the invention concerns more effective treatment of         20   Pat. No. 4,968,603). Nelson et al. have compared her2/neu
  human patients susceptible to or diagnosed With cancer, in             gene ampli?cation using FISH With immunohistochemically
  Which the tumor cells overexpress ErbB as determined by a              determined overexpression in breast cancer (Nelson et al.
  gene ampli?cation assay, With an ErbB antagonist, e.g., an             Modern Pathology 9 (1) 21A (1996)).
  anti-ErbB antibody. The invention further provides pharma                Immunohistochemical staining of tissue sections has been
  ceutical packages for such treatment.                             25   shoWn to be a reliable method of assessing alteration of pro
                                                                         teins in a heterogeneous tissue. Immunohistochemistry (IHC)
            BACKGROUND OF THE INVENTION                                  techniques utilize an antibody to probe and visualize cellular
                                                                         antigens in situ, generally by chromagenic or ?uorescent
     Advancements in the understanding of genetics and devel             methods. This technique excels because it avoids the
  opments in technology and epidemiology have alloWed for           30   unWanted effects of disaggregation and alloWs for evaluation
  the correlation of genetic abnormalities With certain malig            of individual cells in the context of morphology. In addition,
  nancies as Well as risk assessment of an individual for devel          the target protein is not altered by the freezing process.
  oping certain malignancies. HoWever, most of the method                  HoWever, in the clinical trial assay (CTA), IHC of formal
  ologies available for evaluation of tissue for the presence of         dehyde-?xed, para?in embedded tissue samples only demon
  genes associated With or predisposing an individual to a 35 strated 50%-80% sensitivity, relative to frozen IHC samples
  malignancy have Well-knoWn drawbacks. For example, meth                (Press, Cancer Research 54:2771 (1994)). Thus, IHC can lead
  ods that require disaggregation of the tissue, such as South           to false negative results, excluding from treatment patients
  ern, Northern, or Western blot analysis, are rendered less             Who might bene?t from the treatment.
  accurate by dilution of the malignant cells by the normal or             Fluorescence in situ hybridization (FISH) is a recently
  otherWise non-malignant cells that are present in the same        40   developed method for directly assessing the presence of
  tissue. Furthermore, the resulting loss of tissue architecture         genes in intact cells. FISH is an attractive means of evaluating
  precludes the ability to correlate malignant cells With the            paraf?n-embedded tissue for the presence of malignancy
  presence of genetic abnormalities in a context that alloWs             because it provides for cell speci?city, yet overcomes the
  morphological speci?city. This issue is particularly problem           cross-linking problems and other protein-altering effects
  atic in tissue types knoWn to be heterogeneous, such as in        45   caused by formalin ?xation. FISH has historically been com
  human breast carcinoma, Where a signi?cant percentage of               bined With classical staining methodologies in an attempt to
  the cells present in any area may be non-malignant.                    correlate genetic abnormalities With cellular morphology
     The her2/neu gene encodes a protein product, often iden             (see, e.g., Anastasi et al., Blood 77:2456-2462 (1991); Anas
  ti?ed as p185HER2. The native p185HER2 protein is a mem                tasi et al., Blood 79: 1796-1801 (1992); Anastasi et al., Blood
  brane receptor-like molecule With homology to the epidermal       50   81:1580-1585 (1993); van Lom et al., Blood 82:884-888
  groWth factor receptor (EGFR). Ampli?cation and overex                 (1992); Wolman et al., Diagnostic Molecular Pathology 1(3):
  pression of HER2 in human breast cancer has been correlated            192-199 (1992); Zitzelberger, Journal ofPathology 172:325
  With shorter disease-free interval and shorter overall survival        335 (1994)).
  in some studies (van de Vijver et al. NeW Eng. J. Med. 319:              To date, there has been no correlation of her2 gene ampli
  1239 (1988); Walker et al. Br. J. Cancer 60:426 (1989); Tan       55   ?cation With anti-HER2 antibody treatment outcome, only
  don et al. J. Clin. Invest. 7:1120 (1989); Wright et al. Cancer        With disease prognosis. The standard assay has been IHC on
  Res. 49:2087 (1989); McCann et al. Cancer Res 51:3296                  formalin ?xed, para?in embedded samples. These samples,
  (1991); Paterson et al. Cancer Res. 51:556 (1991); and Win             When scored as 3+ or 2+, identify patients Who are likely to
  stanley et al. Br. J. Cancer 63:447 (1991)) but not in others          bene?t from treatment With an anti-HER2 antibody, like Her
  (Zhou et al. Oncogene 4:105 (1989); Heintz et al. Arch Path       60   ceptin®. The 3+ and 2+ scores correlate With her2 gene
  Lab Med 114:160 (1990); Kury et al. Eur. J. Cancer 26:946              ampli?cation, e.g., as tested by FISH. HoWever, there remains
  (1990); Clark et al. Cancer Res. 51 :944 (1991); and Ravdin et         a need for more effective identi?cation of candidates for
  al. J. Clin. Oncol. 12:467-74 (1994)).                                 successful ErbB antagonist therapies, such as Herceptin®
     In an initial evaluation of 103 patients With breast cancer,        treatment. SUMMARY OF THE INVENTION
  those having more than three tumor cell positive axillary         65     The invention advantageously provides a method for
  lymph nodes (node positive) Were more likely to overexpress            increasing likelihood of effectiveness of an ErbB antagonist
  HER2 protein thanpatients With less than three positive nodes          cancer treatment. The method comprises administering a can
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 227 of 372 PageID #:
                                   26626

                                                       US 7,993,834 B2
                                3                                                                       4
  cer treating dose of the ErbB antagonist to a subject Wherein          3+ (very high levels of expression). Clinical selection criteria
  an erbB gene in tumor cells in a tissue sample from the subject        exclude patients With 0 and 1+ scores and select patients With
  has been found to be ampli?ed. Preferably the ErbB is HER2.            2+ and 3+ scores. The data shoW that 14% of combined 2+/ 3+
  In a speci?c embodiment, the method further comprises                  patients respond to Herceptin®, While 20% of FISH+ (ampli
  administering a cancer treating dose of a chemotherapeutic,            ?ed her2 gene) patients respond to Herceptin®. The 3+ sub
  particularly a taxol.                                                  group has a 17% response rate, Which is very close to the
    In a speci?c preferred embodiment, exempli?ed herein, the            FISH+ subjects’ response rate. HoWever, the 2+ subgroup has
  invention provides a method for increasing likelihood of               less than half the response rate of FISH+ subjects. Thus, gene
  effectiveness of an anti-HER2 antibody to treat cancer. This           ampli?cation clearly differentiates large sub-populations
  method comprises administering a cancer treating dose of the           Within the 2+ subgroup, permitting more effective treatment
  anti-HER2 antibody to the subject in Whom a her2 gene in               for those Who are FISH+, and quickly identifying patients for
  tumor cells in a tissue sample from the subject have been
                                                                         Whom alternative treatment modalities are appropriate and
  found to be. ampli?ed.
                                                                         should commence immediately.
    The unexpected clinical results underlying the invention, in
  Which gene ampli?cation proved to be a more effective indi         5
                                                                            Gene ampli?cation analysis also identi?es patients Who are
  cation of antibody-based tumor therapy than protein detec              unnecessarily excluded because of anomalies in the IHC
  tion by immunohistochemistry, extends to tumor antigens in             analysis, particularly When the tests are performed on forma
  general. Thus, any anti-tumor-speci?c antigen based anti               lyn ?xed, para?in embedded samples (such sample process
  body therapy can have increased likelihood of success in               ing can disrupt or destroy antibody epitopes on the HER2
  patients Who are found to have gene ampli?cation of the gene      20   protein, but has much less impact on gene ampli?cation
  encoding the tumor antigen.                                            assays). As shoWn in the examples, a subset of 0 and 1+
    A particular advantage of the invention is that it permits           subjects are FISH+. These patients are likely to respond to
  selection of patients for treatment Who, based on immunohis            anti-HER2 antibody therapy, e. g., With Herceptin®, although
  tochemical criteria, Would be excluded. Thus, in a speci?c             by IHC criteria they Would be excluded from receiving this
  embodiment, the subject has been found to have an antigen         25 treatment.
  level corresponding to a 0 or 1+ score for HER2 by immuno                Thus, the present invention advantageously permits inclu
  histochemistry on a formaldehyde-?xed tissue sample.                   sion of patients Who are more likely to bene?t from treatment
     The invention further provides a pharmaceutical package             but Who, by standard IHC criteria, Would be excluded from
  comprising an ErbB antagonist for treating a cancer, and               treatment. At the same time, the invention permits exclusion
  instructions to administer the ErbB antagonist to a subject if    30   of patients Who should promptly seek an alternative mode of
  an erbB gene in tumor cells in a tissue sample from the subject        treatment because the anti-tumor antigen therapy (i.e., ErbB
  is ampli?ed. Preferably the ErbB antagonist is an anti-ErbB            antagonist or tumor antigen-speci?c therapeutic antibody) is
  antibody, such as an anti-HER2 antibody. In a further aspect,          not likely to succeed.
  the instructions also teach administering a cancer treating              In short, the present invention is a poWerful adjunct to IHC
  dose of a chemotherapeutic, e. g., a taxol. Such pharmaceuti      35   assays for target protein expression level-based selection of
  cal packages, including the instructions for use, can be pro           patients. It can also be employed on its oWn, i.e., Without IHC,
  vided for any antibody-based therapeutic speci?c for a tumor           to provide initial screening and selection of patients. The
  speci?c antigen.                                                       invention signi?cantly improves screening and selection for
                                                                         subjects to receive a cancer-treating dose of an anti-tumor
                  DETAILED DESCRIPTION                              40   antigen therapeutic antibody treatment, ErbB receptor
                                                                         antagonist treatment, and other treatment targeted to overex
    The present invention advantageously permits treatment of            pressed tumor antigens (or tumor- speci?c antigens), resulting
  patients Who have a greater likelihood of responding to the            in an increased likelihood of bene?t from such treatments.
  treatment by administering therapeutic agents, i. e., anti-tu             In another aspect, the invention concerns an article of
  mor antigen therapeutic antibodies or ErbB receptor antago        45   manufacture or package, comprising a container, a composi
  nists, to patients Who are found to have an ampli?ed gene              tion Within the container comprising an ErbB antagonist, e. g.,
  encoding such a tumor antigen or ErbB receptor protein. The            an anti-ErbB antibody (or other anti-tumor-speci?c antigen
  invention is based, in part, on the unexpected discovery that          antibody), optionally a label on or associated With the con
  her2 gene ampli?cation, e.g., as detected by ?uorescence in            tainer that indicates that the composition can be used for
  situ hybridiZation (FISH), although it correlates With HER2       50   treating a condition characterized by overexpression of ErbB
  expression as detected by immunohistochemistry (IHC), pro              receptor, and a package insert containing instructions to
  vides a more accurate basis for selecting patients for treat           administer the antagonist to patients Who have been found to
  ment because FISH status unexpectedly correlates better With           have an ampli?ed erbB gene.
  response to treatment. This outcome Was surprising in part
  because FISH status has about the same rate of correlation        55                             De?nitions
  With a clinical trial assay (CTA) IHC assay as another IHC
  assay (HercepTest). Based on this observation, FISH Would                As used herein, an “ErbB receptor” is a receptor protein
  be expected to have a similar correlation With treatment               tyrosine kinase Which belongs to the ErbB receptor family
  response. This outcome also surprises because direct mea               and includes EGFR, HER2, ErbB3, and ErbB4 receptors, as
  surement of protein (by immunoassay) Would be expected to         60   Well as TEGFR (U .S. Pat. No. 5,708,156) and other members
  provide a more accurate assessment of a cancer therapy tar             of this family to be identi?ed in the future. The ErbB receptor
  geted to the protein than an indirect measure of expression,           Will generally comprise an extracellular domain, Which may
  like gene ampli?cation.                                                bind an ErbB ligand; a lipophilic transmembrane domain; a
     Evaluation of patient groups and subgroups demonstrates             conserved intracellular tyrosine kinase domain; and a car
  the poWer of gene ampli?cation analysis for selecting patients    65   boxyl-terminal signaling domain harboring several tyrosine
  more likely to respond to treatment. IHC provides a score for          residues Which can be phosphorylated. The ErbB receptor
  HER2 expression on tumor cells: 0 (no expression) through              may be a native sequence ErbB receptor or an amino acid
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 228 of 372 PageID #:
                                   26627

                                                          US 7,993,834 B2
                                  5                                                                       6
  sequence variant thereof. Preferably the ErbB receptor is                 One advantageous feature of the invention is the ability to
  native sequence human ErbB receptor.                                      identify patients likely to bene?t from treatment using FISH
     ErbB receptors are examples of tumor-speci?c antigens or               even if IHC indicates that they are antigen loW.
  tumor antigens. The term “tumor antigen” is used herein to                  By “nucleic acid” is meant to include any DNA or RNA, for
  refer to a protein that is expressed at a higher level on tumor           example, chromosomal, mitochondrial, viral and/ or bacterial
  cells compared to normal cells. Generally, the normal cells for           nucleic acid present in tissue sample. The term “nucleic acid”
  comparison are of the same tissue type, particularly pheno                encompasses either or both strands of a double stranded
  type, as the tumor, or from Which the tumor arose. A “tumor               nucleic acidmolecule and includes any fragment orportion of
  speci?c antigen” refers to an antigen expressed either prefer             an intact nucleic acid molecule.
  entially or only on tumor cells. Examples of tumor-speci?c                  By “gene” is meant any nucleic acid sequence or portion
  antigens include, in addition to the ErbB receptors, MART1/               thereof With a functional role in encoding or transcribing an
  Melan A, gp-100, and tyrosinase (in melanoma); MAGE-1                     RNA (rRNA, tRNA, or mRNA, the latter capable of transla
  and MAGE-3 (in bladder, head and neck, and non-small cell                 tion as a protein) or regulating other gene expression. The
  carcinoma); HPV EG and E7 proteins (in cervical cancer);                  gene may consist of all the nucleic acids responsible for
  Mucin/MUC-l (in breast, pancreas, colon, and prostate can                 encoding a functional protein or only a portion of the nucleic
  cers); prostate speci?c antigen/PSA (in prostate cancer); and             acids responsible for encoding or expressing a protein. The
  carninoembryonic antigen/CEA (in colon, breast, and gas                   nucleic acid sequence may contain a genetic abnormality
  trointestinal cancers).                                                   Within exons, introns, initiation or termination regions, pro
    By “ampli?cation” is meant the presence of one or more                  moter sequences, other regulatory sequences or unique adja
  extra gene copies of erbB or other tumor antigen-encoding            20   cent regions to the gene.
  gene in a chromosome complement. Gene ampli?cation can                       By “ErbB ligand” is meant a polypeptide Which binds to
  result in overexpression of protein, e.g., ErbB receptor pro              and/or activates an ErbB receptor. The ErbB ligand of par
  tein. Gene ampli?cation in cells from a tissue sample can be              ticular interest herein is a native sequence human ErbB ligand
  measured by many techniques, particularly Fluorescence in                 such as Epidermal GroWth Factor (EGF) (Savage et al., J.
  situ Hybridization (FISH), but also including and not limited        25   Biol. Chem. 247:7612-7621 (1972)); Tansforming GroWth
  to quantitative PCR, quantitative Southern hybridization, and             Factor alpha (TGF-alpha) (Marquardt et al., Science 223:
  the like.                                                                 1079-1082 (1984)); amphiregulin, also knoWn as schWanoma
     By “tissue sample” is meant a collection of similar cells              or keratinocyte autocrine groWth factor (Shoyab et al. Science
  obtained from a tissue of a subject or patient, preferably                243:1074-1076 (1989); Kimura et al. Nature 348:257-260
  containing nucleated cells With chromosomal material. The            30   (1990); and Cook et al. Mol. Cell. Biol. 11:2547-2557
  four main human tissues are (1) epithelium; (2) the connec                (1991)); betacellulin (Shing et al., Science 259:1604-1607
  tive tissues, including blood vessels, bone and cartilage; (3)            (1993); and Sasada et al. Biochem. Biophys. Res. Commun.
  muscle tissue; and (4) nerve tissue. The source of the tissue             190:1173 (1993)); heparin-binding epidermal groWth factor
  sample maybe solid tissue as from a fresh, frozen and/or                  (HB-EGF) (Higashiyama et al., Science 251 :936-939
  preserved organ or tissue sample or biopsy or aspirate; blood        35   (1991)); epiregulin (Toyoda et al., J. Biol. Chem. 270:7495
  or any blood constituents; bodily ?uids such as cerebral spinal           7500 (1995); and Komurasaki et al. Oncogene 15 :284 1 -2848
  ?uid, amniotic ?uid, peritoneal ?uid, or interstitial ?uid; cells         (1997)), a heregulin (see beloW); neuregulin-2 (NRG-2) (Car
  from any time in gestation or development of the subject. The             raWay et al., Nature 387:512-516 (1997)); neuregulin-3
  tissue sample may also be primary or cultured cells or cell               (NRG-3) (Zhang et al., Proc. Natl. Acad. Sci. 94:9562-9567
  lines. The tissue sample may contain compounds Which are             40   (1997)); or cripto (CR-1) (Kannan et al., J. Biol. Chem. 272
  not naturally intermixed With the tissue in nature such as                (6):3330-3335 (1997)). ErbB ligands that bind EGFR include
  preservatives, anticoagulants, buffers, ?xatives, nutrients,              EGF, TGF-alpha, amphiregulin, betacellulin, HB-EGF and
  antibiotics, or the like. In one embodiment of the invention,             epiregulin. ErbB ligands Which bind HER3 include heregu
  the tissue sample is “non-hematologic tissue” (i.e., not blood            lins. ErbB ligands capable of binding HER4 include betacel
  or bone marroW tissue).                                              45   lulin, epiregulin, HB-EGF, NRG-2, NRG-3 and heregulins.
     For the purposes herein a “section” of a tissue sample is                 “Heregulin” (HRG) When used herein refers to a polypep
  meant a single part or piece ofa tissue sample, e.g., a thin slice        tide comprising an amino acid sequence encoded by the
  of tissue or cells cut from a tissue sample. It is understood that        heregulin gene product as disclosed in US. Pat. No. 5,641,
  multiple sections of tissue samples may be taken and sub                  869 or Marchionni et al., Nature, 362:312-318 (1993), and
  jected to analysis according to the present invention, provided      50   biologically active variants of such polypeptides. Examples
  that it is understood that the present invention comprises a              of heregulins include heregulin-alpha, heregulin-beta1,
  method Whereby the same section of tissue sample may be                   heregulin-beta2, and heregulin-beta3 (Holmes et al., Science,
  analyzed at both morphological and molecular levels, or may               256:1205-1210 (1992); and US. Pat. No. 5,641,869); neu
  be analyzed With respect to both protein and nucleic acid.                differentiation factor (NDF) (Peles et al. Cell 69:205-216
     By “correlate” or “correlating” is meant comparing, in any        55   (1992)); acetylcholine receptor-inducing activity (ARIA)
  Way, the performance and/or results of a ?rst analysis With the           (Falls et al. Cell 72:801-815 (1993)); glial groWth factors
  performance and/ or results of a second analysis. For example,            (GGFs) (Marchionni et al., Nature, 362:312-318 (1993));
  one may use the results of a ?rst analysis in carrying out the            sensory and motor neuron derived factor(SMDF) (Ho et al. J.
  second analysis and/or one may use the results of a ?rst                  Biol. Chem. 270:14523-14532 (1995)); gamma-heregulin
  analysis to determine Whether a second analysis should be            60   (Schaefer et al. Oncogene 15: 1385-1394 (1997)). An
  performed and/or one may compare the results of a ?rst                    example of a biologically active fragment/amino acid
  analysis With the results of a second analysis. In relation to            sequence variant of a native sequence HRG polypeptide, is an
  IHC combined With FISH, one may use the results of IHC to                 EGF-like domain fragment (e.g., HRG-beta1, 177-244).
  determine Whether FISH should be performed and/or one                       An “ErbB hetero-oligomer” herein is a noncovalently asso
  may compare the level of protein expression With gene ampli          65   ciated oligomer comprising at least tWo different ErbB recep
  ?cation to further characterize a tumor biopsy (eg to com                 tors. Such complexes may form When a cell expressing tWo or
  pare HER2 protein expression With her2 gene ampli?cation).                more ErbB receptors is exposed to an ErbB ligand and can be
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 229 of 372 PageID #:
                                   26628

                                                       US 7,993,834 B2
                                7                                                                      8
  isolated by immunoprecipitation and analyzed by SDS                      “Mammal” for purposes of treatment refers to any animal
  PAGE as described in SliWkoWski et al., (J. Biol. Chem.,               classi?ed as a mammal, including humans, domestic and
  269(20):14661-14665 (1994)), for example. Examples of                  farm animals, and 200, sports, or pet animals, such as dogs,
  such ErbB hetero-oligomers include EGFR-HER2, HER2                     horses, cats, coWs, etc. Preferably, the mammal is human.
  HER3, and HER3-HER4 complexes. Moreover, the ErbB                         A “disorder” is any condition that Would bene?t from
  hetero-oligomer may comprise tWo or more HER2 receptors                treatment With the ErbB antagonist, e.g., anti-ErbB2 anti
  combined With a different ErbB receptor, such as HER3,                 body, and more generally, any cancer in Which administration
  HER4, or EGFR. Other proteins, such as a cytokine receptor             of an antibody against an over-expressed antigen can treat the
                                                                         cancer. This includes chronic and acute disorders or diseases
  subunit (e. g., gp130), may be included in the hetero-oligomer.
    The terms “ErbBl”, “epidermal growth factor receptor”                including those pathological conditions Which predispose the
  and “EGFR” are used interchangeably herein and refer to
                                                                         mammal to the disorder in question. Non-limiting examples
                                                                         of disorders to be treated herein include benign and malignant
  native sequence EGFR as disclosed, for example, in Carpen
                                                                         tumors; leukemias and lymphoid malignancies; neuronal,
  ter et al. (Ann. Rev. Biochem. 56:881-914 (1987)), including           glial, astrocytal, hypothalamic and other glandular, macroph
  variants thereof (e.g., a deletion mutant EGFR as in Hum               agal, epithelial, stromal and blastocoelic disorders; and
  phrey et al., (Proc. Natl. Acad. Sci. U.S.A. 87:4207-4211              in?ammatory, angiogenic and immunologic disorders.
  (1990)). ErbB1 refers to the gene encoding the EGFR protein               The term “therapeutically effective amount” is used to
  product. Examples of antibodies Whichbind to EGFR include              refer to an amount having antiproliferative effect. Preferably,
  MAb 579 (ATCC CRL HB 8506), Mab 455 (ATCC CRL HB                       the therapeutically effective amount elicits antibody-medi
  8507), MAb 225 (ATCC CRL 8508), MAb 528 (ATCC CRL                 20   ated cytotoxicity, activates complement, has apoptotic activ
  8509) (see, U.S. Pat. No. 4,943,533) and variants thereof,             ity, or is capable of inducing cell death, and preferably death
  such as chimeriZed 225 (C225) and reshaped human 225                   of benign or malignant tumor cells, in particular cancer cells.
  (H225) (see, PCT Publication No. WO 96/40210).                         Ef?cacy canbe measured in conventional Ways, depending on
    The expressions “ErbB2” and “HER2” are used inter                    the condition to be treated. For cancer therapy, e?icacy can,
  changeably herein and refer to native sequence human HER2         25   for example, be measured by assessing the time for disease
  protein described, for example, in Semba et al., (Proc. Natl.          progression (TTP), survival, tumor siZe, or determining the
  Acad. Sci U.S.A. 82:6497-6501 (1985)) andYamamoto et al.               response rates (RR) (see the Example beloW).
  (Nature 319:230-234(1986)) (Genebank accession number                    The terms “cancer” and “cancerous” refer to or describe the
  X03363), and variants thereof. The term erbB2 refers to the            physiological condition in mammals that is typically charac
  gene encoding human HER2 and neu refers to the gene               30   teriZed by unregulated cell groWth. Examples of cancer
  encoding rat p185neu. Preferred HER2 is native sequence                include but are not limited to, carcinoma, lymphoma, blas
  human HER2. Examples of antibodies Which bind HER2                     toma, sarcoma, melanoma, and leukemia. More particular
  include MAbs 4D5 (ATCC CRL 10463), 2C4 (ATCC                           examples of such cancers include squamous cell cancer,
  HB-12697), 7P3 (ATCC HB-12216), and 7C2 (ATCC                          small-cell lung cancer, non-small-cell lung cancer, adenocar
  HB-12215) (see, U.S. Pat. No. 5,772,997; PCT Publication          35   cinoma of the lung, squamous carcinoma of the lung, cancer
  No. WO 98/17797; and U.S. Pat. No. 5,840,525, expressly                of the peritoneum, hepatocellular cancer, gastrointestinal
  incorporated herein by reference). HumaniZed anti-HER2                 cancer, pancreatic cancer, glioblastoma, cervical cancer, ova
  antibodies     include     huMAb4D5 -1,        huMAb4D5 -2,            rian cancer, liver cancer, bladder cancer, hepatoma, breast
  huMAb4D5-3, huMAb4D5-4, huMAb4D5-5, huMAb4D5                           cancer, colon cancer, colorectal cancer, endometrial or uter
  6, huMAb4D5-7, and huMAb4D5-8 (Herceptin®) as                     40   ine carcinoma, salivary gland carcinoma, kidney cancer, liver
  described in Table 3 of U.S. Pat. No. 5,821,337, Which is              cancer, prostate cancer, vulval cancer, thyroid cancer, hepatic
  expressly incorporated herein by reference; and humaniZed              carcinoma, and various types of head and neck cancer.
  520C9 (PCT Publication No. WO 93/21319). Human anti                      An “ErbB-expressing cancer” is one comprising cells
  HER2 antibodies are described in U.S. Pat. No. 5,772,997 and           Which have ErbB protein present at their cell surface, such
  PCT Publication No. WO 97/00271.                                  45   that an anti-ErbB antibody is able to bind to the cancer.
    “ErbB3” and “HER3” refer to the receptor polypeptide as                 The term “cytotoxic agent” as used herein refers to a sub
  disclosed, for example, in U.S. Pat. Nos. 5,183,884 and 5,480,         stance that inhibits or prevents the function of cells and/or
  968, as Well as Kraus et al. (Proc. Natl. Acad. Sci. U.S.A.)           causes destruction of cells. The term is intended to include
  86:9193-9197 (1989)), including variants thereof. Exemplary            radioactive isotopes (eg 1131, I125, Y9‘), and Re186), chemo
  antibodies that bind HER3 are described in U.S. Pat. No.          50   therapeutic agents, and toxins such as enZymatically active
  5,968,511, e.g., the 8B8 antibody (ATCC HB-12070) or a                 toxins of bacterial, fungal, plant or animal origin, or frag
  humaniZed variant thereof. The terms “ErbB4” and “HER4”                ments thereof.
  herein refer to the receptor polypeptide as disclosed, for                A “chemotherapeutic agent” is a chemical compound use
  example, in EuropeanApplication No. EP 599,274; PloWman                ful in the treatment of cancer. Examples of chemotherapeutic
  et al., (Proc. Natl. Acad. Sci. U.S.A., 90:1746-1750 (1993));     55   agents include alkylating agents such as thiotepa and cyclos
  and PloWman et al., (Nature, 366:473-475 (1993)), including            phosphamide (CYTOXANTM); alkyl sulfonates such as
  variants thereof such as the HER4 isoforms disclosed in PCT            busulfan, improsulfan and piposulfan; aZiridines such as ben
  Publication No. WO 99/19488.                                           Zodopa, carboquone, meturedopa, and uredopa; ethylen
     An “ErbB antagonist” is any molecule that binds to an               imines and methylamelamines including altretamine, trieth
  ErbB receptor and blocks ligand activation of the ErbB recep      60   ylenemelamine,                     trietylenephosphorarmide,
  tor. Such antagonists include, but are not limited to, modi?ed         triethylenethiophosphaoramide and trimethylolomelamine;
  ligands, ligand peptides (i.e., ligand fragments), soluble ErbB        nitrogen mustards such as chlorambucil, chlomaphaZine,
  receptors, and, preferably, anti-ErbB antibodies.                      cholophosphamide, estramustine, ifosfamide, mechlore
     “Treatment” refers to both therapeutic treatment and pro            thamine, mechlorethamine oxide hydrochloride, melphalan,
  phylactic or preventative measures. Those in need of treat        65   novembichin, phenesterine, prednimustine, trofosfamide,
  ment include those already With the disorder as Well as those          uracil mustard; nitrosureas such as carmustine, chloroZoto
  in Which the disorder is to be prevented.                              cin, fotemustine, lomustine, nimustine, ranimustine; antibi
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 230 of 372 PageID #:
                                   26629

                                                        US 7,993,834 B2
                                                                                                        10
  otics such as aclacinomysins, actinomycin, authramycin, aZa             cially p. 13. The 4D5 antibody (and functional equivalents
  serine, bleomycins, cactinomycin, calicheamicin, carabicin,             thereof) can also be employed for this purpose.
  carZinophilin, chromomycins, dactinomycin, daunorubicin,
  6-diaZo-5-oxo-L-norleucine, doxorubicin, epirubicin, mito                             ErbB Receptor Tyrosine Kinases
  mycins, mycophenolic acid, nogalamycin, olivomycins, pep
  lomycin, pot?romycin, puromycin, streptonigrin, streptoZo                  The ErbB receptor tyrosine kinases are important media
  cin, tubercidin, ubenimex, Zinostatin, Zorubicin; anti                  tors of cell groWth, differentiation and survival. The receptor
  metabolites such as methotrexate and 5-?uorouracil (5-FU);              family includes at least four distinct members including Epi
  folic acid analogues such as denopterin, methotrexate,                  dermal GroWth Factor Receptor (EGFR or ErbB 1 ), HER2
  pteropterin, trimetrexate; purine analogs such as ?udarabine,           (ErbB2 or p185neu), HER3 (ErbB3), and HER4 (ErbB4 or
  6-mercaptopurine, thiamiprine, thioguanine; pyrimidine ana              tyro2).
                                                                            EGFR, encoded by the ErbBl gene, has been causally
  logs such as ancitabine, aZacitidine, 6-aZauridine, carmofur,           implicated in human malignancy. In particular, increased
  cytarabine, dideoxyuridine, doxi?uridine, enocitabine,                  expression of EGFR has been observed in breast, bladder,
  ?oxuridine, 5-FU; androgens such as calusterone, dromo                  lung, head, neck and stomach cancer, as Well as glioblasto
  stanolone propionate, epitiostanol, mepitiostane, testolac              mas. Increased EGFR receptor expression is often associated
  tone; anti-adrenals such as aminoglutethimide, mitotane,                With increased production of the EGFR ligand, Transforming
  trilostane; folic acid replenisher such as frolinic acid; acegla        GroWth Factor alpha (TGF-alpha), by the same tumor cells
  tone; aldophosphamide glycoside; aminolevulinic acid;                   resulting in receptor activation by an autocrine stimulatory
  amsacrine; bestrabucil; bisantrene; edatraxate; defofamine;        20   pathWay. Baselga and Mendelsohn Pharmac. Ther. 64:127
  demecolcine; diaZiquone; elfomithine; elliptinium acetate;              154 (1994). Monoclonal antibodies directed against the
  etoglucid;    gallium    nitrate;    hydroxyurea;     lentinan;         EGFR or its ligands, TGF-alpha and EGF, have been evalu
  lonidamine; mitoguaZone; mitoxantrone; mopidamol; nitra                 ated as therapeutic agents in the treatment of such malignan
  crine; pentostatin; phenamet; pirarubicin; podophyllinic                cies. See, e.g., Baselga and Mendelsohn., supra; Masui et al.
  acid; 2-ethylhydraZide; procarbaZine; PSK®; raZoxane; siZo         25   Cancer Research 44:1002-1007 (1984); and Wu et al. J. Clin.
  ?ran; spirogermanium; tenuaZonic acid; triaZiquone; 2,2',2"             Invest. 95: 1897-1905 (1995).
  trichlorotriethylamine; urethan; vindesine; dacarbaZine;                   The second member of the ErbB family, p185neu, Was
  mannomustine; mitobronitol; mitolactol; pipobroman; gacy                originally identi?ed as the product of the transforming gene
  tosine; arabinoside (“Ara-C”); cyclophosphamide; thiotepa;              from neuroblastomas of chemically treated rats. The activated
  taxoids, e.g. paclitaxel (TAXOL®, Bristol-Myers Squibb             30   form of the neu proto-oncogene results from a point mutation
  Oncology, Princeton, N1.) and doxetaxel (Taxotere, Rho'ne               (valine to glutamic acid) in the transmembrane region of the
  Poulenc Rorer, Antony, France); chlorambucil; gemcitabine;              encoded protein. Ampli?cation of the human homolog of neu
  6-thioguanine; mercaptopurine; methotrexate; platinum ana               is observed in breast and ovarian cancers and correlates With
  logs such as cisplatin and carboplatin; vinblastine; platinum;          a poor prognosis (Slamon et al., Science, 235: 177-1 82(1 987);
  etoposide (VP-16); ifosfamide; mitomycin C; mitoxantrone;          35   Slamon etal., Science, 244:707-712 (1989); andU.S. Pat. No.
  vincristine; vinorelbine; navelbine; novantrone; teniposide;            4,968,603). To date, no point mutation analogous to that in the
  daunomycin; carminomycin; aminopterin; xeloda; ibandr                   neu proto-oncogene has been reported for human tumors.
  onate; CPT-11; topoisomerase inhibitor RFS 2000; di?uo                  Overexpression of HER2 (frequently but not uniformly due to
  romethylomithine (DMFO); retinoic acid; esperamicins;                   gene ampli?cation) has also been observed in other carcino
  capecitabine; and pharmaceutically acceptable salts, acids or      40   mas including carcinomas of the stomach, endometrium, sali
  derivatives of any of the above. Also included in this de?ni            vary gland, lung, kidney, colon, thyroid, pancreas and blad
  tion are hormonal agents that act to regulate or inhibit hor            der.
  mone action on tumors such as anti-estrogens including for                 Antibodies directed against the rat p185neu and human
  example tamoxifen, raloxifene, aromatase inhibiting 4(5)                HER2 protein products have been described. Drebin and col
  imidaZoles, 4-hydroxytamoxifen, trioxifene, keoxifene,             45   leagues have raised antibodies against the rat neu gene prod
  LY117018, onapristone; and anti-androgens such as ?uta                  uct, p185neu (see, for example, Drebin et al., Cell 41 :695-706
  mide and nilutamide; and pharmaceutically acceptable salts,             (1985); Myers et al., Meth. EnZym. 198:277-290 (1991); and
  acids or derivatives of any of the above.                               W094/22478). Drebin et al. (Oncogene 2:273-277(1988))
    A “groWth inhibitory agent” When used herein refers to a              report that mixtures of antibodies reactive With tWo distinct
  compound or composition Which inhibits groWth of a cell,           50   regions of p 1 85neu result in synergistic anti-tumor effects on
  especially an ErbB-overexpressing cancer cell either in vitro           neu-transformed NIH-3T3 cells implanted into nude mice
  or in vivo. Thus, the groWth inhibitory agent is one Which              (see also U.S.Pat. No. 5,824,311).
  signi?cantly reduces the percentage of ErbB overexpressing                HudZiak et al., (Mol. Cell. Biol. 9(3):1165-1172 (1989))
  cells in S phase. Examples of groWth inhibitory agents                  describe the generation of a panel of anti-HER2 antibodies,
  include agents that block cell cycle progression (at a place       55   Which Were characterized using the human breast tumor cell
  other than S phase), such as agents that induce G1 arrest and           line SKBR3. Relative cell proliferation of the SKBR3 cells
  M-phase arrest. Classical M-phase blockers include the vin              folloWing exposure to the antibodies Was determined by crys
  cas (vincristine and vinblastine), TAXOL®, and topo II                  tal violet staining of the monolayers after 72 hours. Using this
  inhibitors such as doxorubicin, epirubicin, daunorubicin, eto           assay, maximum inhibition Was obtained With the antibody
  poside, and bleomycin. Those agents that arrest G1 also spill      60   called 4D5, Which inhibited cellular proliferation by 56%.
  over into S-phase arrest, for example, DNA alkylating agents            Other antibodies in the panel reduced cellular proliferation to
  such as tamoxifen, prednisone, dacarbaZine, mechlore                    a lesser extent in this assay. The antibody 4D5 Was further
  thamine, cisplatin, methotrexate, 5-?uorouracil, and ara-C.             found to sensitiZe HER2-overexpressing breast tumor cell
  Further information can be found in The Molecular Basis of              lines to the cytotoxic effects of TNF-alpha (see, also, US. Pat.
  Cancer, Mendelsohn and Israel, eds., Chapter 1, entitled           65   No. 5,677,171). The anti-HER2 antibodies discussed in Hud
  “Cell cycle regulation, oncogenes, and antineoplastic drugs”            Ziak et al. Were further characteriZed (Fendly et al. Cancer
  by Murakami et al. (WB Saunders: Philadelphia, 1995), espe              Research 50:1550-1558 (1990); Kotts et al. In Vitro 26(3):
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 231 of 372 PageID #:
                                   26630

                                                        US 7,993,834 B2
                                11                                                                      12
  59A (1990); Sarup et al. Growth Regulation 1:72-82 (1991);              (NRG-2), which is reported to bind either HER3 or HER4
  Shepard et al. J. Clin. Immunol. 11(3): 1 17-127 (1991);Ku              (Chang et al., Nature: 387 509-512 (1997); and Carraway et al
  mar et al. M01. Cell. Biol. 11(2):979-986 (1991); Lewis et al.          Nature 387:512-516 (1997)) and neuregulin-3, which binds
  Cancerlmmunol. lmmunother. 37:255-263 (1993); Pietras et                HER4 (Zhang et al., (Proc. Natl. Acad. Sci. USA.) 94(18):
  al. Oncogene 9: 1829-1838 (1994); Vitetta et al. Cancer            5    9562-7 (1997)). HB-EGF, betacellulin, andepiregulin also
  Research 54:5301-5309 (1994); Sliwkowski et al. J. Biol.                bind to HER4.
  Chem. 269(20):14661-14665 (1994); Scott et al. J. Biol.                   While EGF and TGF-alpha do not bind HER2, EGF stimu
  Chem. 266:14300-5 (1991); D’souZa et al. Proc. Natl. Acad               lates EGFR and HER2 to form a heterodimer, which activates
  .Sci. 91:7202-7206 (1994); Lewis et al. Cancer Research                 EGFR and results in transphosphorylation of HER2 in the
  56:1457-1465(1996); and Schaefer et al. Oncogene 15:1385                heterodimer. DimeriZation and/or transphosphorylation
   1394 (1997)).                                                          appears to activate the HER2 tyrosine kinase, (Earp et al.,
    A recombinant humanized lgG1 version of the murine                    supra.) Likewise, when HER3 is co-expressed with HER2, an
  anti-HER2 antibody 4D5 (rhuMAb HER2 or Herceptin®;                      active signaling complex is formed and antibodies directed
  commercially available from Genentech, Inc., South San                  against HER2 are capable of disrupting this complex (Sli
  Francisco) is clinically active in patients with HER2-overex            wkowski et al., J. Biol.Chem., 269(20):14661-14665 (1994)).
  pressing metastatic breast cancers that have received exten             Additionally, the af?nity of HER3 for heregulin (HRG) is
  sive prior anti-cancer therapy (Baselga et al., J. Clin. Oncol.         increased to a higher a?inity state when co-expressed with
   14:737-744      (1996)).   Herceptin®received       marketing          HER2. See also, Levi et al., Journal ofNeuroscience 15: 1329
  approval from the Food and Drug Administration Sep. 25,                 1340 (1995); Morrissey et al., Proc. Natl. Acad. Sci. USA.
  1998 for the treatment of patients with metastatic breast can      20   92:1431-1435 (1995); andLewis et al., CancerRes., 56:1457
  cer whose tumors overexpress the HER2 protein. The current              1465 (1996) with respect to the HER2-HER3 protein com
  treatment protocol employs IHC to determine HER2 protein                plex. HER4, like HER3, forms an active signaling complex
  overexpression.                                                         with HER2 (Carraway and Cantley, Cell 78:5-8(1994)).
    Other anti-HER2 antibodies with various properties have
  been described (Tagliabue et al., Int. J. Cancer 47:933-937        25                   Detecting Gene Ampli?cation
  (1991); McKenzie et al., Oncogene 4:543-548 (1989); Maier
  et al., Cancer Res. 51:5361-5369 (1991); Bacus et al.,                     The present invention contemplates using any technique to
  Molecular Carcinogenesis 3:350-362 (1990); Stancovski et                detect gene ampli?cation. (see, Boxer, J. Clin. Pathol. 53:19
  al., (Proc. Natl. Acad. Sci. USA.) 88:8691-8695 (1991);                 21(2000)). These techniques include in situ hybridization
  Bacus et al., Cancer Research 52:2580-2589 (1992); Xu et al.       30   (Stoler, Clin. Lab. Med. 12:215-36 (1990), using radioisotope
  Int. J. Cancer 53:401-408 (1993); PCT Publication No.                   or ?uorophore-labeled probes; polymerase chain reaction
  WO94/00136; Kasprzyk et al., Cancer Research 52:2771                    (PCR); quantitative Southern blotting, and other techniques
  2776 (1992); Hancock et al., Cancer Res. 51:4575-4580                   for quantitating individual genes. Preferably probes or prim
  (1991); Shawver et al., Cancer Res. 54:1367-1373 (1994);                ers selected for gene ampli?cation evaluation are highly spe
  Arteaga et al. Cancer Res. 54:3758-3765 (1994); Harwerth et        35   ci?c, to avoid detecting closely related homologous genes.
  al., J. Biol. Chem. 267: 15160-15167 (1992); US. Pat. No.                 The word “label” when used herein refers to a compound or
  5,783,186; Klapper et al. Oncogene 14:2099-2109 (1997);                 composition which is conjugated or fused directly or indi
  and PCT Publication No. WO 98/ 17797).                                  rectly to a reagent such as a nucleic acid probe or an antibody
    Homology screening has resulted in the ErbB receptor                  and facilitates detection of the reagent to which it is conju
  family members: HER3 (US. Pat. Nos. 5,183,884 and 5,480,           40   gated or fused. The label may itself be detectable (e.g., radio
  968; Kraus et al., Proc. Natl.Acad. Sci. USA. 86:9193-9197              isotope labels or ?uorescent labels) or, in the case of an
  (1989)) and HER4 (European Patent Application No. EP 599                enZymatic label, may catalyZe chemical alteration of a sub
  274; Plowman et al., Proc. Natl. Acad. Sci. USA, 90:1746                strate compound or composition which is detectable. A hap
  1750 (1993); and Plowman et al., Nature, 366:473-475                    ten or epitope that is immunospeci?cally bound by an anti
  (1993)). Both of these receptors display increased expression           body can also serve as a label.
  on at least some breast cancer cell lines.                                The term “?uorescently labeled nucleic acid probe” refers
     The ErbB receptors are generally found in various combi              to a probe comprising (1) a nucleic acid having a sequence
  nations in cells and heterodimeriZation is thought to increase          rendering it capable of hybridiZing with a target nucleic acid
  the diversity of cellular responses to a variety of ErbB ligands        sequence and (2) a ?uorescent label. Preferably such hybrid
  (Earp et al., Breast Cancer Research and Treatment 35: 1 15        50   iZation is speci?c, i. e., it can occur under high stringency
  132 (1995)). EGFR is bound by six different ligands: Epider             conditions.
  mal Growth Factor (EGF), Transforming Growth Factor-al
  pha (TGF-alpha), amphiregulin, Heparin Binding Epidermal                                     Sample Preparation
  Growth Factor (HB-EGF), betacellulin, and epiregulin
  (Groenen et al. GrowthFactors 11:235-257 (1994)). A family         55     Any tissue sample from a subject may be used. Examples
  of heregulin proteins resulting from alternative splicing of a          of tissue samples that may be used include, but are not limited
  single gene are ligands for HER3 and HER4. The heregulin                to, breast, prostate, ovary, colon, lung, endometrium, stom
  family includes alpha, beta, and gamma heregulins (Holmes               ach, salivary gland or pancreas. The tissue sample can be
  et al., Science, 256:1205-1210 (1992); US. Pat. No. 5,641,              obtained by a variety of procedures including, but not limited
  869; and Schaefer et al., Oncogene 15:1385-1394 (1997));           60   to surgical excision, aspiration, or biopsy. The tissue may be
  neu differentiation factors (NDFs), glial growth factors                fresh or froZen. In one embodiment, the tissue sample is ?xed
  (GGFs); acetylcholine receptor inducing activity (ARIA);                and embedded in paraf?n or the like.
  and sensory and motorneuron derived factor (SMDF) (for a                  The tissue sample may be ?xed (i.e., preserved) by con
  review, see Groenen et al., Growth Factors 11:235-257                   ventional methodology (See e.g., Manual of Histological
  (1994); Lemke, G. Molec. & Cell. Neurosci. 7:247-262               65   Staining Method ofthe Armed Forces Institute ofPathology,
  (1996) and Lee etal. Pharm. Rev. 47:51-85 (1995)). Recently,            3’d Edition Lee G. Luna, HT (ASCP) Editor, The Blakston
  two additional ErbB ligands were identi?ed: neuregulin-2                Division McGraw-Hill Book Company: New York; (1960);
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 232 of 372 PageID #:
                                   26631

                                                         US 7,993,834 B2
                                13                                                                        14
   The Armed Forces Institute ofPathology Advanced Labora                  increase the rate of hybridization and ultimate signal inten
  tory Methods in Histology and Pathology (1994) Ulreka V.                 sity. After hybridization, slides are Washed in a solution gen
  Mikel, Editor, Armed Forces Institute of Patholo gy, American            erally containing reagents similar to those found in the
  Registry of Pathology, Washington, DC). One of skill in the              hybridization solution With Washing time varying from min
  art Will appreciate that the choice of a ?xative is determined           utes to hours depending on required stringency. Longer or
  by the purpose for Which the tissue is to be histologically              more stringent Washes typically loWer nonspeci?c back
  stained or otherWise analyzed. One of skill in the art Will also         ground but run the risk of decreasing overall sensitivity.
  appreciate that the length of ?xation depends upon the size of            Probes used in the FISH analysis may be either RNA or
  the tissue sample and the ?xative used. By Way of example,               DNA oligonucleotides or polynucleotides and may contain
  neutral buffered formalin, Bouin’ s or paraformaldehyde, may             not only naturally occurring nucleotides but their analogs like
  be used to ?x a tissue sample.                                           digoxygenin dCTP, biotin dcTP 7-azaguano sine, azidothymi
    Generally, the tissue sample is ?rst ?xed and is then dehy             dine, inosine, or uridine. Other useful probes include peptide
  drated through an ascending series of alcohols, in?ltrated,              probes and analogues thereof, branched gene DNA, pepti
  and embedded With para?in or other sectioning media so that              dometics, peptide nucleic acid (PNA), and/or antibodies.
  the tissue sample may be sectioned. Alternatively, one may                  Probes should have su?icient complementarity to the tar
  section the tissue and ?x the sections obtained. By Way of               get nucleic acid sequence of interest so that stable and speci?c
  example, the tissue sample may be embedded and processed                 binding occurs betWeen the target nucleic acid sequence and
  in paraf?n by conventional methodology. Examples of paraf                the probe. The degree of homolo gy required for stable hybrid
  ?n that may be used include, but are not limited to, Paraplast,          ization varies With the stringency of the hybridization
  Broloid, and Tissuemay. Once the tissue sample is embedded,         20   medium and/ or Wash medium. Preferably, completely
  the sample may be sectioned by a. microtome or the like. By              homologous probes are employed in the present invention,
  Way of example for this procedure, sections may range from               but persons of skill in the art Will readily appreciate that
  about three microns to about ?ve microns in thickness. Once              probes exhibiting lesser but su?icient homology can be used
  sectioned, the sections may be attached to slides by several             in the present invention (see e. g., Sambrook, 1., et al., Molecu
  standard methods. Examples of slide adhesives include, but          25   lar CloningA Laboratory Manual, Cold Spring Harbor Press,
  are not limited to, silane, gelatin, poly-L-lysine, and the like.        (1 989)).
  For example, the para?in embedded sections may be attached                  One of skill in the art Will appreciate that the choice of
  to positively charged slides, slides coated With poly-L-lysine.          probe depends on the characteristics of the target gene of
     If paraf?n has been used as the embedding material, the               interest. Examples of ampli?cation include, but are not lim
  tissue sections are generally depara?inized and rehydrated to       30   ited to, her2/neu in breast and ovarian cancer, n-myc in neu
  Water. The tissue sections may be deparaf?nized by several               roblastoma, c-myc in small cell lung cancer. By Way of
  conventional standard methodologies. For example, xylenes                example for evaluating her2/neu ampli?cation a probe span
  and a gradually descending series of alcohols may be used.               ning a 140 kb region on the long arm of chromosome 17
  Alternatively, commercially available deparaf?nizing non                 containing the her2/neu gene (17q 1 1.2-17q12) may be used.
  organic agents such as Hemo-De7 (CMS, Houston, Tex.) may            35   A probe for the -satellite sequences in the centromeric region
  be used.                                                                 of chromosome 17(D1721) may be used to evaluate for aneu
                                                                           somy of chromosome 17 as a source or cause for her2/neu
             Fluorescence In Situ Hybridization (FISH)                     ampli?cation. For example, a cocktailed version of these
                                                                           probes may be obtained from Vysis, Inc. Where each probe is
     In situ hybridization is generally carried out on cells or       40   directly labeled With easily distinguishable ?uorophores,
  tissue sections ?xed to slides. In situ hybridization may be             such as SPECTRUM ORANGE®                     and   SPECTRUM
  performed by several conventional methodologies (see, e.g.,              GREEN®.
  Leitch et al., In Situ Hybridization: A Practical Guide,                   Probes may also be generated and chosen by several means
  Oxford BIOS Scienti?c Publishers, Micropscopy Handbooks                  including, but not limited to, mapping by in situ hybridiza
  v. 27 (1994)). In one in situ procedure, ?uorescent dyes (such      45   tion, somatic cell hybrid panels, or spot blots of sorted chro
  as ?uorescein isothiocyanate (FITC) Which ?uoresces green                mosomes; chromosomal linkage analysis; or cloned and iso
  When excited by anArgon ion laser) are used to label a nucleic           lated from sorted chromosome libraries from human cell lines
  acid sequence probe that is complementary to a target nucle              or somatic cell hybrids With human chromosomes, radiation
  otide sequence in the cell. Each cell containing the target              somatic cell hybrids, microdissection of a chromosome
  nucleotide sequence Will bind the labeled probe producing a         50   region, or from yeast arti?cial chromosomes (YACs) identi
  ?uorescent signal upon exposure, of the cells to a light source          ?ed by PCR primers speci?c for a unique chromosome locus
  of a Wavelength appropriate for excitation of the speci?c                or other suitable means like an adjacent YAC clone. Probes
  ?uorochrome used. A “target nucleotide sequence” is a                    may be genomic DNA, cDNA, or RNA cloned in a plasmid,
  sequence speci?c for a over-expressed tumor antigen, such as             phage, cosmid, YAC, Bacterial Arti?cial Chromosomes
  ErbB. FISH analysis can be used in conjunction With other           55   (BACs), viral vector, or any other suitable vector. Probes may
  assays, including Without limitation morphological staining              be cloned or synthesized chemically by conventional meth
  (of serial sections or the same section; see PCT Publication             ods. When cloned, the isolated probe nucleic acid fragments
  No. WO 00/ 20641, speci?cally incorporated herein by refer               are typically inserted into a vector, such as lambda phage,
  ence).                                                                   pBR322, M13, or vectors containing the SP6 or T7 promoter
    Various degrees of hybridization stringency can be                60   and cloned as a library in a bacterial host (see, e. g., Sambrook,
  employed. As the hybridization conditions become more                    supra).
  stringent, a greater degree of complementarity is required                 Probes are preferably labeled With a ?uorophor. Examples
  betWeen the probe and target to form and maintain a stable               of ?uorophores include, but are not limited to, rare earth
  duplex. Stringency is increased by raising temperature, loW              chelates (europium chelates), Texas Red, rhodamine, ?uores
  ering salt concentration, or raising formamide concentration.       65   cein, dansyl, Lissamine, umbelliferone, phycocrytherin, phy
  Adding dextran sulfate or raising its concentration may also             cocyanin, or commercially available ?uorophors such SPEC
  increase the effective concentration of labeled probe to                 TRUM ORANGE® and SPECTRUM GREEN®, and/or
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 233 of 372 PageID #:
                                   26632

                                                         US 7,993,834 B2
                                 15                                                                       16
  derivatives of any one or more of the above. Multiple probes              ers such as phosphate, citrate, and other organic acids; anti
  used in the assay may be labeled With more than one distin                oxidants including ascorbic acid and methionine; preserva
  guishable ?uorescent or pigment color. These color differ                 tives (such as octadecyldimethylbenZyl ammonium chloride;
  ences provide a means to identify the hybridization positions             hexamethonium chloride; benZalkonium chloride, benZetho
  of speci?c probes. Moreover, probes that are not separated                nium chloride; phenol, butyl or benZyl alcohol; alkyl para
  spatially can be identi?ed by a different color light or pigment          bens such as methyl or propyl paraben; catechol; resorcinol;
  resulting from mixing tWo other colors (e.g., light red+                  cyclohexanol; 3-pentanol; and m-cresol); loW molecular
  greenwellow), pigment (e.g., blue+yelloW:green), or by                    Weight (less than about 10 residues) polypeptides; proteins,
  using a ?lter set that passes only one color at a time.                   such as serum albumin, gelatin, or immunoglobulins; hydro
    Probes can be labeled directly or indirectly With the ?uo               philic polymers such as polyvinylpyrrolidone; amino acids
  rophor, utiliZing conventional methodology. Additional                    such as glycine, glutamine, asparagine, histidine, arginine, or
  probes and colors may be added to re?ne and extend this                   lysine; monosaccharides, disaccharides, and other carbohy
  general procedure to include more genetic abnormalities or                drates including glucose, mannose, or dextrins; chelating
  serve as internal controls. By Way of example the her2/neu                agents such as EDTA; sugars such as sucrose, mannitol, tre
  gene is in chromosome 17, and as an internal control a probe              halose or sorbitol; salt-forming counter-ions such as sodium;
  for satellite sequences speci?c for chromosome 17 (D17Zl)                 metal complexes (e.g. Zn-protein complexes); and/or non
  may be used (Vysis, Inc.) to prove diploidy in areas of non               ionic surfactants such as TWEENTM, PLURONICSTM or
  malignant cells and/ or to establish the presence or absence of           polyethylene glycol (PEG). Preferred lyophiliZed anti-ErbB2
  chromosome 17 aneusomy in areas of her2/neu ampli?cation.                 antibody formulations are described in WO 97/04801,
    After processing for FISH, the slides may be analyZed by           20   expressly incorporated herein be reference.
  standard techniques of ?uorescence microscopy (see, e.g.,                   The formulation herein may also contain more than one
  Ploem and Tanke, Introduction to Fluorescence Microscopy,                 active compound as necessary for the particular indication
  Oxford University Press: NeW York (1987)). Brie?y, each                   being treated, preferably those With complementary activities
  slide is observed using a microscope equipped With appropri               that do not adversely affect each other. For example, it may be
  ate excitation ?lters, dichromic, and barrier ?lters. Filters are    25   desirable to further provide antibodies Which bind to EGFR,
  chosen based on the excitation and emission spectra of the                ErbB2, ErbB3, ErbB4, vascular endothelial factor (VEGF),
  ?uorochromes used. Photographs of the slides may be taken                 or an antibody that binds to a different epitope on the target
  With the length of time of ?lm exposure depending on the                  ErbB, in the one formulation. Alternatively, or in addition, the
  ?uorescent label used, the signal intensity and the ?lter cho             composition may comprise a cytotoxic agent, a chemothera
  sen. For FISH analysis the physical loci of the cells of interest    30   peutic, a cytokine, groWth inhibitory agent and/ or cardiopro
  determined in the morphological analysis are recalled and                 tectant. Such molecules are suitably present in combination in
  visually conformed as being the appropriate area for FISH                 amounts that are effective for the purpose intended.
  quanti?cation.                                                               The active ingredients may also be entrapped in microcap
    In order to correlate IHC With FISH, one may use a com                  sules prepared, for example, by coacervation techniques or by
  puter-driven, motoriZed stage Which stores location of co            35   interfacial polymerization, for example, hydroxymethylcel
  ordinates. This may be used to evaluate the same area by tWo              lulose or gelatin-microcapsules and poly-(methylmethacy
  different analytical techniques. For example, color images of             late) microcapsules, respectively, in colloidal drug delivery
  the morphologically stained areas may be captured and saved               systems (for example, liposomes, albumin microspheres,
  using a computer-assisted cooled CCD camera. The same                     microemulsions, nano-particles and nanocapsules) or in mac
  section may be subsequently taken through the FISH proce             40   roemulsions. Such techniques are disclosed in Remington ’s
  dure, the stored locations recalled, and the designated areas             Pharmaceutical Sciences 17th edition, Osol, A. Ed.
  scored for the presence of ?uorescent nuclear signals. A simi               The formulations to be used for in vivo administration are
  lar procedure for IHC folloWed by FISH is contemplated.                   preferably, and in the case of humans, must be, sterile. This is
    Typically, hundreds of cells are scanned in a tissue sample             readily accomplished by ?ltration through sterile ?ltration
  and quanti?cation of the speci?c target nucleic acid sequence        45   membranes.
  is determined in the form of ?uorescent spots, Which are                    Sustained-release preparations may be prepared. Suitable
  counted relative to the number of cells. Deviation of the                 examples of sustained-release preparations include semiper
  number of spots in a cell from a norm (e.g., such as probing              meable matrices of solid hydrophobic polymers containing
  for the her2/neu gene in a normal cell Will produce tWo copies,           the antibody, Which matrices are in the form of shaped
  abnormal greater than tWo) is indicative of a greater likeli         50   articles, e. g. ?lms, or microcapsules. Examples of sustained
  hood of bene?t from a tumor antigen-speci?c antibody                      release matrices include polyesters, hydrogels (for example,
  therapy, e.g., an ErbB antagonist therapy. As exempli?ed                  poly(2-hydroxyethyl-methacrylate), or poly(vinylalcohol)),
  infra, her2 gene ampli?cation provides a much more effective              polylactides (US. Pat. No. 3,773,919), copolymers of
  indication of the likelihood that an anti-HER2 antibody                   L-glutamic acid and y ethyl-L-glutamate, non-degradable
  therapy Will be effective.                                           55   ethylene-vinyl acetate, degradable lactic acid-glycolic acid
                                                                            copolymers such as the LUPRON DEPOTTM (injectable
                   Pharmaceutical Formulations                              microspheres composed of lactic acid-glycolic acid copoly
                                                                            mer and leuprolide acetate), and poly-D-(i)-3-hydroxybu
    Therapeutic formulations of the antagonists, e.g., antibod              tyric acid. While polymers such as ethylene-vinyl acetate and
  ies, used in accordance With the present invention are pre           60   lactic acid-glycolic acid enable release of molecules for over
  pared for storage by mixing an antibody having the desired                100 days, certain hydrogels release proteins for shorter time
  degree of purity With optional pharmaceutically acceptable                periods. When encapsulated antibodies remain in the body for
  carriers, excipients or stabiliZers (Remington ’s Pharmaceu               a long time, they may denature or aggregate as a result of
  tical Sciences 17th edition, Osol, A. Ed.), in the form of                exposure to moisture at 370 C., resulting in a loss of biological
  lyophiliZed formulations or aqueous solutions. Acceptable            65   activity and possible changes in immunogenicity. Rational
  carriers, excipients, or stabiliZers are nontoxic to recipients at        strategies can be devised for stabiliZation depending on the
  the dosages and concentrations employed, and include buff                 mechanism involved. For example, if the aggregation mecha
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 234 of 372 PageID #:
                                   26633

                                                        US 7,993,834 B2
                                17                                                                        18
  nism is discovered to be intermolecular S-S bond formation              continuous infusion. A typical daily dosage might range from
  through thio-disul?de interchange, stabilization may be                 about 1 ug/kg to 100 mg/kg or more, depending on the factors
  achieved by modifying sulfhydryl residues, lyophilizing from            mentioned above. For repeated administrations over several
  acidic solutions, controlling moisture content, using appro             days or longer, depending on the condition, the treatment is
  priate additives, and developing speci?c polymer matrix                 sustained until a desired suppression of disease symptoms
  compositions.                                                           occurs. HoWever, other dosage regimens may be useful. The
                                                                          progress of this therapy is easily monitored by conventional
           Treatment With the Anti-ErbB Antagonists                       techniques and assays.
                                                                               Pharmaceutical Packages: Articles of Manufacture
    It is contemplated that, according to the present invention,
  the anti-ErbB antibodies or other antagonists may be used to               In a related aspect of the invention, an article of manufac
  treat various conditions characterized by overexpression and/           ture containing materials useful for the treatment of the dis
  or activation of the ErbB receptor in patients Who have been            orders described above is provided. The article of manufac
  found to have an ampli?ed erbB gene. Exemplary conditions               ture comprises a container, optionally labeled, and a package
  or disorders include benign or malignant tumors (e. g. renal,           insert. Suitable containers include, for example, bottles, vials,
  liver, kidney, bladder, breast, gastric, ovarian, colorectal,           syringes, etc. The containers may be formed from a variety of
  prostate, pancreatic, lung, vulval, thyroid, hepatic carcino            materials, such as glass or plastic. The container holds a
  mas; sarcomas; glioblastomas; and various head and neck                 composition that is effective for treating the condition and
  tumors); leukemias and lymphoid malignancies; other disor               preferably has a sterile access port (for example the container
  ders such as neuronal, glial, astrocytal, hypothalamic, glan       20   may be an intravenous solution bag or a vial having a stopper
  dular, macrophagal, epithelial, stromal, blastocoelic, in?am            pierceable by a hypodermic injection needle). At least one
  matory, angiogenic and immunologic disorders.                           active agent in the composition is an anti-tumor antigen thera
    The antibodies, chemotherapeutic agents and any other                 peutic antibody or an ErbB antagonist, e. g., an anti-ErbB
  active agents of the invention are administered to a human              antibody. A label on, or associated With, the container indi
  patient in accord With knoWn methods, such as intravenous          25   cates that the composition is used for treating the condition of
  administration as a bolus or by continuous infusion over a              choice. The article of manufacture may further comprise a
  period of time, by intramuscular, intraperitoneal, intracero            second container comprising a pharmaceutically-acceptable
  brospinal, subcutaneous, intra-articular, intrasynovial,                buffer, such as phosphate-buffered saline, Ringer’s solution
  intrathecal, oral, topical, or inhalation routes. Intravenous or        and dextrose solution. This second buffer can be used to
  subcutaneous administration of the antibody is preferred.          30   reconstitute the active agent, if that is provided as a lyophily
    In one embodiment, the treatment of the present invention             sate or dried poWder, or to dilute a concentrated preparation of
  involves the combined administration of an anti-ErbB anti               the active agent. It may further include other materials desir
  body and a chemotherapeutic agent, e.g., a taxoid. The                  able from a commercial and user standpoint, including other
  present invention contemplates administration of cocktails of           buffers, diluents, ?lters, needles, and syringes.
  different chemotherapeutic agents. The combined adminis            35     In addition, the article of manufacture comprises a package
  tration includes coadministration, using separate formula               insert or inserts With instructions for use in patients Who have
  tions or a single pharmaceutical formulation, and consecutive           been found to have erbB gene ampli?cation, e.g., by FISH
  administration in either order, Wherein preferably there is a           testing. Such patients may be subjects Who, by IHC, Would be
  time period While both (or all) active agents simultaneously            excluded from treatment With the ErbB antagonist, e. g.,
  exert their biological activities. Preparation and dosing          40   patients Who score a 0 or 1+ using an anti-HER2 antibody.
  schedules for such chemotherapeutic agents may be used
  according to manufacturers’ instructions or as determined                                     Deposit of Materials
  empirically by the skilled practitioner. Preparation and dos
  ing schedules for such chemotherapy are also described in                 The folloWing hybridoma cell lines have been deposited
  Chemotherapy Service Ed., M. C. Perry, Williams & Wilkins,         45   With the American Type Culture Collection, 12301 ParklaWn
  Baltimore, Md. (1992). The chemotherapeutic agent may                   Drive, Rockville, Md., U.S.A. (ATCC):
  precede, or folloW administration of the antibody or may be
  given simultaneously thereWith. The antibody may be com
  bined With an anti-estrogen compound such as tamoxifen or
                                                                              Antibody Designation    ATCC No.            Deposit Date
  an anti-progesterone such as onapristone (see, EP 616 812) in      50
  dosages knoWn for such molecules.                                           7C2                     ATCC HB-12215       Oct. 17, 1996
     In addition to the above therapeutic regimes, the patient                7P3                     ATCC HB-12216       Oct. 17, 1996
                                                                              4D5                     ATCC CRL 10463      May 24, 1990
  may be subjected to surgical removal of cancer cells (tumor
  resection) and/or radiation therapy.
     For the prevention or treatment of disease, the appropriate     55     Further details of the invention are illustrated by the fol
  dosage of antagonist, e.g. antibody Will depend on the type of          loWing non-limiting Examples.
  disease to be treated, as de?ned above, the severity and course
  of the disease, Whether the antibody is administered for pre                                       EXAMPLE 1
  ventive or therapeutic purposes, previous therapy, the
  patient’s clinical history and response to the antibody, and the   60         Concordance BetWeen the Clinical Trials Assay
  discretion of the attending physician. The antibody is suitably                             (CTA) and Fluorescence
  administered to the patient at one time or over a series of
  treatments.                                                                   In Situ Hybridization (FISH) in the Herceptin®
    Depending on the type and severity of the disease, about 1                                       Pivotal Trials
  ug/kg to 15 mg/kg (e.g. 0.1-20 mg/kg) of antibody is an initial    65
  candidate dosage for administration to the patient, Whether,              Overexpression of HER2 at the 2+ or 3+ level by immu
  for example, by one or more separate administrations, or by             nohistochemistry (IHC) Was required for enrollment in the
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 235 of 372 PageID #:
                                   26634

                                                              US 7,993,834 B2
                                        19                                                                     20
  pivotal Herceptin® metastatic breast cancer trials. The Clini             Another 78 assays (9.7%) failed. Thus, formalin-?xed cut
  cal Testing Assay (CTA) involves tWo separate IHC assays                  sections stored betWeen 2.5 and 4.5 years from 540 subjects
  performed With either monoclonal antibodies 4D5 (after pro                provided the sample pool for this study. There Were no imbal
  tease digestion of the formalin ?xed sample) or CB11 (after               ances in demographics or prognostic indicators in these
  heat treatment of the formalin ?xed sample). Subjects Were                samples. Results are reported for different treatment groups.
  eligible if either assay Was scored at 2+ or 3+. If both Were
  performed, the ?nal score Was the higher of the tWo results.                 Correlation of FISH status With response Was evaluated for
     Concordance betWeen the CTA and another IHC, HercepT                   patients Who received Herceptin® as a second or third line
  est (HT), is 79%. This Was the basis for FDA approval ofHT                therapy. These data are reported for 2+and 3+ (by CTA)
  to aid in the selection of patients for Herceptin therapy.                subjects in Table 2.
     This Example describes a similar concordance study, uti
  liZing clinical material submitted for screening for the Her                                              TABLE 2
  ceptin® pivotal trials, that compares the CTA to her2/neu
  gene ampli?cation measured by the PathVysion FISH assay.                    FISH/Response With single agent Herceptin ®, 2nd or 3rd line Therapy,
  In the pivotal trials, 5998 subjects Were screened for HER2                                            2+/3+ Combined
  expression; 1915 (32%) Were positive by the CTA and 4083
  (68%) Were negative. A random sample of 623 specimens                                                         FISH+                FISH
  (1 :1 ratio of positiveznegative) Were selected for this analysis,
  317 CTA+ and 306 CTA—. Specimens Were not freshly cut                                Response                   21                    0
                                                                                      No response                 s4                   37
  from blocks. They had been stored betWeen 2 and 4 years as                                                     20%                   0%
                                                                                       response rate
  4-6p. sections on glass slides. Each section Was assayed for         20
                                                                                                             (12.5-27.5%)            (0.7%)
  her2/neu ampli?cation using the protocol speci?ed in the
  package insert of the PathVysion assay. Ampli?cation Was                  N=142
  de?ned as a signal ratio of greater than or equal to 2. The
  results are shoWn in Table 1.                                               The 20% response rate of FISH+ subjects unexpectedly
                                                                       25   exceeds the 15% response rate of 2+ and 3+ patients in this
                                      TABLE 1                               study and 14% response rate observed in patients selected by
                            FISH/CTA Concordance                            CTA With a 2+ or 3+ immunohistochemistry score during the
                                                                            pivotal trials. Thus, While FISH correlates Well With IHC to
                                             CTA
                                                                            about the same degree as another IHC assay, the Hercep Test,
                                                                       30
                              0         1+         2+   3+                  as shoWn in Example 1, it unexpectedly is superior in identi
                                                                            fying patients Who are more likely to bene?t from Herceptin®
       FISH          —       207        28         67    21
                     +            7      2         21   176
                                                                            therapy.
                             4%         7%     24%      89%   529             When these data Were broken doWn into the components
  FISH+ = HIR2:CEP17 signal ratio 22
                                                                       35   3+ and 2+ subjects, the same 20% response rate of FISH+
  Concordance = 82% (79-85%)                                                subjects Was seen (Tables 3 and 4).
    For the total 623 specimens tested, a FISH signal result Was                                            TABLE 3
  obtained in 529. Assay failure occurred in 19.9% of CTA
  and 10.4% CTA+ samples. Ampli?cation in the 0, 1+, 2, and            40           FISH/Response With single agent Herceptin ®, 2nd or 3rd line
  3+ groups Was 4.2%, 6.7%, 23.9%, and 89.3%, respectively.                                           therapy 3+ subgroup
  The sample concordance Was 81.3%, similar to the CTA/HT
                                                                                                                 FISH+               FISH
  concordance of 79%. Single copy overexpression Was 31%,
  predominantly in the 2+ group. Ampli?cation Was rarely                               Response                    18                   0
  (4.6%) noted in the CTA- group. The higher assay failure rate                       No response                  72                  17
  in the CTA- group may be due to non-assay related factors                            response rate              20%                  0%
  such as tissue ?xation. These may have also resulted in false                                                 (12-28%)             (014%)
  negative results for IHC.                                                 N=107
     These data Were closely interpreted to suggest that her2/
  neu ampli?cation status may have unexpectedly superior pre
  dictive value for identifying patients Who are more likely to        50                                   TABLE 4
  bene?t from Herceptin® treatment as compared to HercepT
  est. The observation that only 24% of 2+ patients are FISH+                       FISH/Response With single agent Herceptin ®, 2nd or 3rd line
                                                                                                      therapy 2+ subgroup
  suggest that this sub-group may have less predictable treat
  ment outcomes When selected by IHC only. Identi?cation of                                                       FISH+              FISH
  FISH+ patients in the 1+ and 0 sub-groups might identify             55
  subjects Who, though failing the IHC criteria for Herceptin®                           Response                      3                 0
                                                                                         No response                12                 20
  treatment, Would likely bene?t from Herceptin® treatment. A                            response rate             20%                 0%
  direct analysis of Herceptin® bene?t based on FISH score                                                       (1-40%)             (0-14%)
  compared to IHC score is presented in Example 2.
                                                                       60
                                  EXAMPLE 2
                                                                            In the 3+ sub-group, the FISH+ response rate (20%) Was very
                     FISH/Clinical Outcome Study                            close but still exceeded the 17% response rate of 3+ subjects.
                                                                            The 2+ subgroup shoWed a much greater difference, With only
     This example links the results from three Herceptin® Tri          65   a 9% response rate versus 20% by FISH+ selection. These
  als With FISH status. In this study, 805 subjects Were selected           data shoW that FISH+ status (her2 gene ampli?cation) greatly
  at random from all three trials. Of these, 167 lacked slides.             increases the likelihood of response to Herceptin®.
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 236 of 372 PageID #:
                                   26635

                                                                                              US 7,993,834 B2
                                                       21                                                                                                       22
    Data Were also evaluated for patient responses to Hercep                                                                                            TABLE 9
  tin® as a ?rst line therapy (Table 5).
                                                                                                                                 Survival (month ) ofneWlv de?ned population
                                                TABLE 5                                                                                  H + Ac        AC                    P
                                                                                                          5                               (n=       (n=           H+P        (n=    H+CT           CT
               FISH/Response With single agent Herceptin ® as 1st line                                                                    143)      138)        (11 = 92)    96)   (n = 235)   (11 = 234)
                                        therapy’ 2+/3+ combined                                                2+/3+           469        27           21          22        18      25*          20
                                                                                                               3+              349        31*          21          25        18      29*          20
                                                           F1sH+                 FISH-                         FISH+           240        29*          20          25*       14      27*          18
                                                                                                          10
               Response                                      17                           1                    *p < 0'05

              NO respons?                                    24                       20                          These data uniformly con?rm that FISH+ analysis, though
              respons? mm                                   41%                    20%                         correlating closely to IHC, provides a much more accurate
                                                       (26-56%)                  (0-14%)                     indicator of likelihood of success With Herceptin® treatment.
                                                                                                          15 Across the board, FISH+ selection has about 1/3 (30%) greater
  N = 62                                                                                                       response rate than 2+/3+ lHC-selection. When focused on 2+
                                                                                                               patients, FISH status provides a much more effective tool for
  The 41% response rate of FISH+ subjects Was notably greater                                                  P21115311t Selection FISH States also identi?es Patients Who,
  than the 27% response rate Of3+’ 2+’ subjects_                                                               because of 0 or 1+ status as determined by IHC, Would oth
                      .   .      .               .     .          .                   .                   20   erWise be excluded from treatment.
     The surprising increase 1nl1kel1hood of bene?c1al response                                                  These Observations have broad implications for ErbB
  based on FISH analysls extended t9 responses to Chemo'                                                       receptor antagonist-based cancer therapies and anti-tumor
  therapy Plus Hercepnn®s as shown In Table 6' FISH+ Sub‘                                                      antigen cancer therapies in general. Thus erbB antagonists,
  lects Showed a much greater response to Chemotherapy and                                                     e.g., anti-erbB receptor antibodies like Herceptin®, can have
  Herceptin® (54%) than FISH-(41%) Tables 7'9 Contain 25                                                       an increased likelihood of e?icacy When administered to
  more
  peuticextensive
         agents (adrinomycin
                  data, brokenand
                               dOWn
                                  cyclophosphamide,
                                        different chemothera-
                                                      AC; and                                                  patients
                                                                                                               a FISH test.
                                                                                                                        Who This
                                                                                                                            are positive
                                                                                                                                  is certainly
                                                                                                                                         for erbB
                                                                                                                                               the gene
                                                                                                                                                   case,ampli?cation,
                                                                                                                                                         based on these
                                                                                                                                                                      e_g_’
                                                                                                                                                                         data,
  Paditaxol, P) and different endpoints (response rate, time to                                                With Herceptin®.
  progression, and survival) for Herceptin® in combination      The present invention is not to be limited in scope by the
  With chemotherapy.                                       30 speci?c embodiments described herein. Indeed, various
                                                                                                               modi?cations of the invention in addition to those described
                                                TABLE 6                                                        herein Will become apparent to those skilled in the art from
                                                                                                               the foregoing description and the accompanying ?gures.
            FISH/Response rm to ch?moth?mpy +/f HmePtin ®> 1st U116                                            Such modi?cations are intended to fall Within the scope of the
                                        therapy‘ 2+/3+ combined                                                                      -
                                                                                                          35 appended claims.
                                                     C alone                     C+H                              It is further to be understood that all values are approxi
                                                                                                               mate, and are provided for description.
                 FISH                                26395‘;                    $1509                             Patents, patent applications, publications, product descrip
                 FISH+                               ( 57% 0)                  ( 54% 0)                        tions, and protocols are cited throughout this application, the
                                                     (19-35%)                  (45-63%)                   40 disclosures of Which are incorporated herein by reference in
                                                                                                             their entireties for all purposes.
  N = 336                                                                                                         What is claimed:
                                                                                                                  1. A method for increasing likelihood of effectiveness of
                                                TABLE 7                                                      breast cancer treatment With humaniZed anti-ErbB2 antibody
                                                                                                          45 huMAb4D5-8, Which method comprises administering a can
                          Response rate of newly de?ned populations                                          cer treating dose of said antibody to a human subject diag
                                                                                                             nosed With breast cancer, Wherein an erbB2 gene ampli?ca
                              H + Ac      AC                           P                                     tion in breast cancer cells in a tissue sample from the subject
                               (n=        (n=   H+P                   (n=    H+CT                CT                                           _
                               143)       138) (n = 92)               96)    (n = 235)        (n = 234)      has been detected, and wherein the breast cancer cells from
                                                                                                          50 the human subject have been found to have a 0 or 1+ score of
  513+          :23 2g:                    1;              1;:                 22:                             ErbB2 protein expression by immunohistochemistry.
  FISH+         240            58*         40              49*        14       54*               27               2. The method according to claim 1, Wherein the breast
                                                                                                              cancer cells from the human subject have been found to have
  *P< 0-05                                                                                                    a 0 or 1+ score of ErbB2 protein expression by immunohis
                                                                                                          5 5 tochemistry on a formaldehyde-?xed tissue sample.
                                                                                                                 3. The method according to claim 1 Wherein the erbB2 gene
                                                TABLE 8                                                        ampli?cation is detected by detecting ?uorescence of a ?uo
              Tim? to Progression {months} ofn?wlzz de?ned Populations                                         rescent-labeled nucleic acid probe hybridiZed to the gene.
                                                                                                                  4. The method according to claim 1, Which further com
                              H + AC       AC                          P                                  60 prises administering a cancer treating dose of a chemothera
                               il43=)            )
                                                       H—+9I2 (9H6:) (nH—+_
                                                      (n _ )                           )
                                                                                                 S234 )
                                                                                              (n _
                                                                                                               Peutic drug‘
                                                                                                                  5. The method according to claim 4, Wherein the chemo
  2+/3+         469            78*         6.1             69*        2.7      74*              4.6            therapeutic                    is a taxoid~
  3+            349            81*         6'0             71*        3 '0     78*              4'6               6. The method according to claim 1 Wherein the likelihood
  FISH+         240            7.8*        6.2             7.0*       3.2      7.3*             4.6                        .              .
                                                                                                          65 of effectiveness increases by about 30%.
  *p < 0.05
                                                                                                                                                   *        *     *      *   *
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 237 of 372 PageID #:
                                   26636




                     EXHIBIT G
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 238 of 372 PageID #:
                                   26637
                                                                                                         US008076066B2


  (12)   United States Patent                                                         (10) Patent N0.:                 US 8,076,066 B2
         Mass                                                                         (45) Date of Patent:                      *Dec. 13, 2011

  (54)    GENE DETECTION ASSAY FOR IMPROVING                                            5,726,023 A        3/1998 Cheever et a1.
          THE LIKELIHOOD OF AN EFFECTIVE                                                5,728,687 A        3/1998 Bissery
                                                                                        5,736,137 A        4/1998 Anderson et a1.
          RESPONSE TO A HER2 ANTIBODY CANCER                                            5,747,261   A      5/1998 King et a1.
          THERAPY                                                                       5,770,195   A      6/1998 Hudziak et a1.
                                                                                        5,772,997   A      6/1998 Hudziak et a1.
                                                                                        5,776,427   A      7/1998   Thorpe et a1.
  (75) Inventor: Robert D. Mass, Mill Valley, CA (US)                                   5,783,186   A      7/1998   Arakawa et a1.
                                                                                        5,783,404   A      7/1998   Koski
  (73) Assignee: Genentech, Inc., South San Francisco,                                  5,801,005   A      9/1998   Cheever et a1.
                          CA (US)                                                       5,804,396   A      9/1998   Plowman
                                                                                        5,821,337   A     10/1998   Carter et a1.
          Notice:         Subject to any disclaimer, the term of this                   5,824,311   A     10/1998   Greene et a1.
                                                                                        5,834,229   A     11/1998   Vandlen et a1.
                          patent is extended or adjusted under 35                       5,837,243   A     11/1998   Deo et a1.
                          USC 154(b) by 0 days.                                         5,837,523   A     11/1998   Greene et a1.
                                                                                        5,840,525   A     11/1998   Vandlen et a1.
                          This patent is subject to a terminal dis                      5,846,538   A     12/1998   Cheever et a1.
                          claimer.                                                      5,846,749   A     12/1998   Slamon et a1.
                                                                                        5,856,089   A      1/1999   Wang et a1.
  (21) Appl. N0.: 11/690,304                                                            5,856,110   A      1/1999   Vandlen et a1.
                                                                                        5,859,206   A      1/1999   Vandlen et a1.
                                                                                        5,869,445   A      2/1999   Cheever et a1.
  (22)    Filed:          Mar. 23, 2007                                                 5,876,712   A      3/1999   Cheever et a1.
                                                                                        5,877,305   A      3/1999   Huston et a1.
  (65)                       Prior Publication Data                                     5,908,835 A        6/1999 Bissery
          US 2007/0166753 A1                Jul. 19,2007                                                     (Continued)
                     Related US. Application Data                                             FOREIGN PATENT DOCUMENTS
                                                                                 EP                 0 332 865 A2      9/1989
  (63)    Continuation of application No. 09/863,101, ?led on                    EP                 0 599 274 A1      6/1994
          May 18, 2001, noW abandoned.                                           EP                 0 616 812 B1      9/1994
                                                                                 EP                 0 656 367         6/1995
  (60) Provisional application No. 60/205,754, ?led on May                       EP                 0412116          11/1995
          19, 2000.
                                                                                                             (Continued)
  (51)    Int. Cl.
          C12Q 1/68                    (2006.01)                                                     OTHER PUBLICATIONS
          G01N 33/5 74                 (2006.01)                                 Baselga et a1 (Seminars in Oncology, Aug. 1999, 26 (suppl 12):78-83,
  (52)    US. Cl. ......................................... .. 435/6; 435/7.23
                                                                                 IDS).*
  (58)    Field of Classi?cation Search ...................... .. None           Persons et al (Annals of Clinical & Laboratory Science, Jan. 2000,
          See application ?le for complete search history.                       30:41-48, IDS).*
                                                                                 Pauletti et al (Oncogene, 1996, 13:63-72).*
  (56)                      References Cited                                     Couturier et al (Mod Pathol, 2000, 13:1238-1243).*
                                                                                 Pauletti et al (Oncogene, 1996, 13:63-72, IDS).*
                     U.S. PATENT DOCUMENTS                                       Brady et al., “Iodine125 labeled anti-epidermal growth factor recep
         4,753,894    A       6/1988   Frankel et a1.                            tor-425 in the treatment of malignant astrocytomas. A pilot study”
         4,935,341    A       6/1990   Bargmann et a1.                           Journal of Neurosurgical Sciences 34(3 -4):243 -249 (Jul.-Dec.
         4,943,533    A       7/1990   Mendelsohn et a1.                         1990).
         4,968,603    A      11/1990   Slamon et a1.
         4,975,278    A      12/1990   Senter et a1.                                                         (Continued)
         5,169,774    A      12/1992   Frankel et a1.
         5,183,884    A       2/1993   Kraus et a1.
         5,288,477    A       2/1994   Bacus                                     Primary Examiner * Laura B Goddard
         5,359,046    A      10/1994   Capon et a1.                              (74) Attorney, Agent, orFirm * Diane Marshang; Ginger R.
         5,367,060    A      11/1994   Vandlen et a1.                            Dreger; Arnold & Porter LLP
         5,401,638    A       3/1995   Carney et a1.
         5,464,751    A      11/1995   Greene et a1.
         5,480,968    A       1/1996   Kraus et a1.                              (57)                       ABSTRACT
         5,514,554    A       5/1996   Bacus
         5,571,894    A      11/1996   Wels et a1.                               The invention provides a method for more effective treatment
         5,578,482    A      11/1996   Lippman et a1.
         5,587,458    A      12/1996   King et a1.                               of patients susceptible to or diagnosed With tumors overex
         5,604,107    A       2/1997   Carney et a1.                             pressing HER2, as determined by a gene ampli?cation assay,
         5,641,869    A       6/1997   Vandlen et a1.                            With a HER2 antibody. Such method comprises administer
         5,648,237    A       7/1997   Carter                                    ing a cancer-treating dose of the HER2 antibody, preferably
         5,663,144    A       9/1997   Greene et a1.                             in addition to chemotherapeutic agents, to a subject in Whose
         5,677,165    A      10/1997   de Boer et a1.
         5,677,171    A      10/1997   Hudziak et a1.                            tumor cells her2 has been found to be ampli?ed e.g., by
         5,705,157    A       1/1998   Greene                                    ?uorescent in situ hybridization.
         5,720,937    A       2/1998   Hudziak et a1.
         5,720,954    A       2/1998   Hudziak et a1.
         5,725,856    A       3/1998   Hudziak et al.                                                   6 Claims, No Drawings
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 239 of 372 PageID #:
                                   26638

                                                       US 8,076,066 B2
                                                            Page2

                   US. PATENT DOCUMENTS                             2006/0034842 A1     2/2006 Adams et al.
                                      .                             2006/0046270 A1     3/2006    Ral 11
       5,910,486 A      6/1999 Cunel et a1~                         2006/0067930 A1     3/2006 Adzinmsetal.
       5,922,845 A      7/1999 De‘) 6‘ a1~                          2006/0073143 A1     4/2006 Adams et al.
       5925519 A        7/1999 Jensen etal'                         2006/0121044 A1     6/2006 Amleretal.
       5,939,531 A       8/1999 wels 6‘ a1~                         2006/0165702 A1     7/2006 Allison etal.
       5,968,511 A      10/1999 Akltaetal                           2006/0183150 A1     8/2006 Cohen etal.
       5,977,322 A      11/1999 Marksetal                           2006/0188509 A1      8/2006 Dernyck etal.
       5,985,553 A      11/1999 K‘ng etal'                          2006/0193854 A1      8/2006   Adams et al.
       5,994,071 A      11/1999 R°SS.eta1~                          2006/0198843 A1      9/2006   Adams et al.
       6,015,567   A     V2000    Huclzlak etal'                    2006/0204505   A1    9/2006   SliWkoWski
       6,028,059   A     2/2000   Cuneletal'                        2006/0210561   A1    9/2006   Baughman etal.
       6,054,297   A     ‘V2000   Carter et a1~                     2006/0228745   A1   10/2006   Mass
       6,054,561   A     ‘V2000   Rlng                              2006/0275305   A1   12/2006   Bryant
       6,096,873   A     8/2000   Schaeferetal'                     2007/0009976   A1    1/2007   LenZ etal.
       6,123,939   A     9/2000   shawveretal'                      2007/0020261   A1    1/2007   Sliwkowskietal.
       6,156,321   A    12/2000   TholPe 6‘ a1~                     2007/0037228   A1    2/2007   Moecksetal.
       6,165,464   A    12/2000   Hudzlak etal'                     2007/0184055   A1    8/2007   SliWkoWski
       6,270,765   B1    8/2001   De‘) "ital                        2007/0202516   A1    8/2007   Mass
       6,333,169   B1   12/2001   Hudzlak 6‘ a1~                    2007/0224203   A1   9/2007 Friessetal.
       6,333,348   B1   12/2001   Vogeletal'                        2007/0269429   A1   11/2007 Kelsey etal.
       6,358,682   B1    3/2002   Jaffee.eta1'                      2007/0292419   A1   12/2007 Hellman
       6,387,371   B1    5/2002   Hudzlaketal                       2008/0038271   A1   2/2008    Amleretal.
       6,395,272   B1    5/2002   De‘) 6‘ a1~                       2008/0050373   A1   2/2008    Cohen
       6,399,063   B1    6/2002   Hudziak et al.                    2008/0050385 A1     2/2008    Friess et al.
       6,403,630   B1    6/2002   Dannenberg et a1.                 2008/0102069 A1     5/2008    Friess et al.
       6,407,213   B1    6/2002   Carter et al.
       6458,356    B1   10/2002   Arak        t l.                  2008/0108096 A1     5/2008    Ral P n
       6’512097 B1       V2003 Mark?viijf                           2008/0112957 A1      5/2008 Fendly etal.
       635733043 B1     600% Cohen etal‘                            2008/0112958 A1      5/2008 Mass
       6,582,919 B2     6/2003 Danenberg
       6,602,670 B2     800% Danenberg                                       FOREIGN PATENT DOCUMENTS
       6,627,196   B1    9/2003   Baughman et al.               EP                 0
                                                                                  494 135           4/1996
       6,632,979   B2   10/2003   Erickson et al.               EP                 0
                                                                                  502 812           8/1996
       6,639,055   B1   10/2003   Carter et al.                 EP                 0
                                                                                  711 565           8/1998
       6,719,971   B1    4/2004   Carter et al.                 EP                 0
                                                                                  554 441           1/1999
       6,800,738   B1   10/2004   Carter et al.                 EP                 616812   B1     11/1999
       6,905,830   B2    5/2005   Cohen et a1.                  EP              1 006 194           6/2000
       6,984,494   B2    1/2006   Ralph                         EP             0 444 181           10/2001
       7,018,809   B1    3/2006   Carter                        JP              3-240498           10/1991
       7,097,840   B2    8/2006   Erickson et al.               JP              5-117165            5/1993
       7,129,051   B2   10/2006   Cohen et a1.                  JP              5-170667            7/1993
       7,279,287   B2   10/2007 Ralph                           JP              5-213775            8/1993
       7,371,376   B1    5/2008 Fendly                          JP              5-317084           12/1993
       7,371,379   B2    5/2008 Baughman et al.                 JP             95006982     B2      1/1995
   2002/0001587    A1    1/2002   Erickson et al.               JP                7-59588           3/1995
   2002/0031515    A1    3/2002   Caligiuri et al.              JP               2761543    B2      6/1998
   2002/0035736    A1    3/2002   Erickson et al.               JP               2895105    B2      5/1999
   2002/0051785    A1    5/2002   Slamon et al.                 W0           WO 87/07646    A2     12/1987
   2002/0064785    A1    5/2002   Mass                          W0           WO 89/06692            7/1989
   2002/0076408    A1    6/2002   Buchsbaum                     W0           WO 89/10412    A1     11/1989
   2002/0076695    A1    6/2002   Ross                          W0           WO 90/14357           11/1990
   2002/0090662    A1    7/2002   Ralph                         W0           WO 91/02062    A2      2/1991
   2002/0141993    A1   10/2002   AshkenaZi et al.              W0           WO 91/05264    A1      4/1991
   2002/0142328    A1   10/2002 Danenberg                       W0           WO 92/10573            6/1992
   2002/0155527    A1   10/2002   Stuart et al.                 W0           WO 92/20798           11/1992
   2002/0173629    A1   11/2002   Jakobovits et al.             W0           WO 93/03741    A1      3/1993
   2002/0192211    A1   12/2002   HudZiak et al.                W0           WO 93/12220    A1      6/1993
   2002/0192652    A1   12/2002   Danenberg                     W0           WO 93/16185    A2      8/1993
   2003/0022918    A1    1/2003   Horak et al.                  W0           WO 93/21232    A1     10/1993
   2003/0059790    A1    3/2003   Jaffee et al.                 W0           WO 93/21319    A1     10/1993
   2003/0103973    A1    6/2003   Rockwell et al.               W0           WO 94/00136    A1      1/1994
   2003/0108545    A1    6/2003   Rockwell et al.               W0           WO 94/22478    A1     10/1994
   2003/0134344    A1    7/2003   Mass                          W0           WO 94/28127           12/1994
   2003/0144252    A1    7/2003   Furr                          W0           WO 95/16051            6/1995
   2003/0147884    A1    8/2003   Paton et al.                  W0           WO 95/17507            6/1995
   2003/0152987    A1    8/2003   Cohen et a1.                  W0           WO 95/28485           10/1995
   2003/0157097    A1    8/2003   Noguchi et al.                W0           WO 96/07321    A1      3/1996
   2003/0170234    A1    9/2003   Hellmann                      W0           WO 96/16673    A1      6/1996
   2003/0211530    A1   11/2003 Danenberg                       W0           WO 96/18409            6/1996
   2003/0228663    A1   12/2003   LoWman et al.                 W0           WO 96/40789    A1     12/1996
   2004/0037823    A9    2/2004   Paton et al.                  W0           WO 97/00271    A1      1/1997
   2004/0106161    A1    6/2004   Bossenmaier et a1.            W0           WO 97/04801            2/1997
   2005/0002928    A1    1/2005   Hellmann                      W0           WO 97/20858    A1      6/1997
   2005/0100944    A1    5/2005   Cohen et a1.                  W0           WO 97/27848            8/1997
   2005/0148607    A1    7/2005   Suzuki et al.                 W0           WO 97/35885           10/1997
   2005/0208043    A1    9/2005   Adams et al.                  W0           WO 97/38731    A1     10/1997
   2005/0238640    A1   10/2005   SliWkoWski                    W0           WO 98/02463    A1      1/1998
   2005/0244929    A1   11/2005   Carter                        W0           WO 98/02540            1/1998
   2006/0013819    A1    1/2006 Kelsey                          W0           WO 98/02541            1/1998
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 240 of 372 PageID #:
                                   26639

                                                            US 8,076,066 B2
                                                                      Page 3

  W0           WO98/17797      A1     4/1998                               Kersting et al., “Ampli?cations of the epidermal growth factor recep
  W0           WO98/18489      A1     5/1998                               tor gene (egfr) are common in phyllodes tumors of the breast and are
  W0           WO98/33914      A1     8/1998                               associated with tumor progression” Laboratory Investigation
  W0           WO98/45479      A1    10/1998
  W0           WO99/31140      A1     6/1999                               86(1):54-61 (Jan. 2006).
  W0           WO99/39729             8/1999                               Modjtahedi et al., “Immunotherapy of human tumour xenograpfts
  W0           WO99/48527      A1     9/1999                               overexpressing the EGF receptor with rat antibodies that block
  W0           WO99/55367      A1    11/1999                               growth factor-receptor interaction” British Journal of Cancer
  W0           WO00/20641             4/2000                               67(2):254-261 (Feb. 1993).
  W0           WO00/61145      A1    10/2000                               Mrhalova et al., “Epidermal growth factor receptor-its expression and
  W0           WO00/61185      A1    10/2000                               copy numbers of EGFR gene in patients with head and neck
  WO             00/69460            11/2000
  W0         WO 00/69460       A1    11/2000                               squamous cell carcinomas” Neoplasma 52(4):338-343 (2005).
  W0         WO 00/78347       A1    12/2000                               Park et al., “EGFR gene and protein expression in breast cancers”
  W0         WO 01/00238       A1     1/2001                               Eur J Surg. Oncol. (article in press, doi:10.1016/j.ejso.2007.01.033)
  W0         WO 01/00244       A2     1/2001                               pp. 1-5 (2007).
  W0         WO 01/00245       A2     1/2001                               R0 et al., “Ampli?ed and overexpressed epidermal growth factor
  W0         WO 01/05425       A2     1/2001                               receptor gene in uncultured primary human breast carcinoma” Can
  W0         WO 01/09187       A2     2/2001
  W0         WO 01/15730       A1     3/2001                               cer Research 48(1):161-164 (Jan. 1, 1988).
  W0         WO 01/20033       A1     3/2001                               Tockman et al., “Considerations in Bringing a Cancer Biomarker to
  WO         WO01/21192        A2     3/2001                               Clinical Application” Cancer Research 52:2711s-2718s (May 1,
  W0         WO 01/32155       A2     5/2001                               1992).
  W0         WO 01/34574              5/2001                               Tripp at al., “Relationship between EGFR overexpression and gene
  W0         WO 01/53354       A2     7/2001                               ampli?cation status in central nervous system gliomas”Analytical &
  W0         WO 01/56604       A1     8/2001                               Quantitative Cytology & Histology 27(2):71-78 (Apr. 2005).
  W0         WO 01/64246       A2     9/2001
  W0         WO 01/76586       A1    10/2001
                                                                           Waha et al., “A polymerase chain reaction-based assay for the rapid
  W0         WO 01/76630       A1    10/2001                               detection of gene ampli?cation in human tumors” Diagnostic
  W0         WO 01/87334       A1    11/2001                               Molecular Pathology 5(2): 147-150 (Jun. 1996).
  W0         WO 01/87336       A1    11/2001                               Wang at al., “Epidermal growth factor receptor protein expression
  W0         WO 01/89566       A1    11/2001                               and gene ampli?cation in small cell carcinoma of the urinary blad
  W0         WO 02/05791       A1     1/2002                               der” Clinical Cancer Research 13(3):953-957 (Feb 1, 2007).
  W0         WO 02/11677       A2     2/2002                               Wolff et al., “American society of clinical oncology/college of
  W0         WO 02/44413       A2     6/2002
  W0         WO 02/45653       A2     6/2002                               american pathologists guideline recommendations for human epider
  W0        W0 02/009754       A1     7/2002                               mal growth factor receptor 2 testing in breast cancer”Arch Pathol Lab
  W0        W0 02/055106       A2     7/2002                               Med 131118-43 (Jan. 2007).
  WO            03/087131            10/2003                               Aasland et al., “Expression of Oncogenes in Thyroid Tumours:
  WO          2004/008099      A2     1/2004                               Coexpression of c-erbB2/neu and c-erbB” British Journal of Cancer
  W0       WO 2005/117553            12/2005                               57(4):358-363 (Apr. 1988).
  WO          2006/007398      A1     6/2006                               Agus at al., “Differential Anti-Tumor Effects of Targeting Distinct
  WO          2006/063042      A2     6/2006
  WO          2006/078307      A1     7/2006                               Epitopes of the Her-2/neu Extracellular Domain in Xenograft Mod
  WO          2006/091693             8/2006                               els of Prostate Cancer.” Proceedings oftheAmericanAssociation for
  WO          2006/096861             9/2006                               Cancer Research Annual Meeting (Abstract #4570) 41:719 (Mar.
  WO          2006/107854      A2    10/2006                               2000).
  WO          2007/003420             1/2007                               Agus et al., “Response of Prostate Cancer to Anti-Her-2/neu Anti
  WO          2007/013950             2/2007                               body in Androgen-Dependent and -Independent Human Xenograft
  WO          2007/019899             9/2007                               Models” Cancer Research 59: 4761-4764 (1999).
  WO          2007/107329             9/2007                               Agus et al., “Targeting ligand-activated ErbB2 signaling inhibits
  WO          2007/145862            12/2007                               breast and prostate tumor growth” Cancer Cell 2(2): 127-137 (Aug.
  WO          2008/031531             3/2008
                                                                           2002).
                     OTHER PUBLICATIONS                                    Akiyama et al., “Tumor Promoter and Epidermal Growth Factor
  Cappuzzo et al., “Epidermal growth factor receptor gene and protein      Stimulate Phosphorylation of the c-erbB-2 Gene Product in MKN-7
  and ge?tinib sensitivity in non-small-cell lung cancer” Journal ofthe    Human Adenocarcinoma Cells” Molecular & Cellular Biology
  National Cancer Institute 97(9):643-655 (May 4, 2005).                   8(3): 1019-1026 (Mar. 1988).
  Carlson et al., “HER2 testing in breast cancer: NCCN Task Force          Anastasi et al., “Cytogenetic Clonality in Myelodysplastic Syn
  report and recommendations” Journal of the National Comprehen            dromes Studied With Fluorescence In Situ Hybridization: Lineage,
  sive Cancer Network 4(Suppl 3):S1-S24 (Jul. 2006).                       Response to Growth Factor Therapy, and Clone Expansion” Blood
  Dacic et al., “Signi?cance of EGFR protein expression and gene           81(6):1580-1585 (Mar. 15, 1993).
  ampli?cation in non-small cell lung carcinoma”American Journal of        Anastasi et al., “Detection of Trisomy 12 in Chronic Lymphocytic
  Clinical Pathology 125(6):860-865 (Jun. 2006).                           Leukemia by Fluorescence In Situ Hybridization to Interphase Cells:
  Hirsch et al., “Epidermal growth factor receptor in non-small-cell       A Simple and Sensitive Method” Blood 79(7):1796-1801 (Apr. 1,
  lung carcinomas: correlation between gene copy number and protein        1992).
  expression and impact on prognosis” Journal of Clinical Oncology         Anastasi et al ., “Direct Correlation of Cyto genetic Findings With Cell
  21(20):3798-3807 (Oct. 15,2003).                                         Morphology Using In Situ Hybridization: An Analysis of Suspicious
  Hirsch et al., “Increased epidermal growth factor receptor gene copy     Cells in Bone Marrow Specimens of Two Patients Completing
  number detected by ?uorescence in situ hybridization associates with     Therapy For Acute Lymphoblastic Leukemia” Blood 77(11):2456
  increased sensitivity to ge?tinib in patients with bronchioloalveolar    2462 (Jun. 1, 1991).
  carcinoma subtypes: a Southwest Oncology Group Study” J Clin             Arteaga et al., “pl85c'erl’B'2 Signaling Enhances Cisplatin-induced
  Oncol 23:6838-6845 (2005).                                               Cytotoxicity in Human Breast Carcinoma Cells: Association
  Johns et al., “The antitumor monoclonal antibody 806 recognizes a        Between an Oncogenic Receptor Tyrosine Kinase and Drug-induced
  high mannose form of the EGF receptor that reaches the cell surface      DNA Repair” Cancer Research 54(14):3758-3765 (Jul. 15, 1994).
  when cells over-express the receptor” FASEB Journal (Express             Bacus et a1 ., “Differentiation of Cultured Human Breast Cancer Cells
  article 10.1096/f].04-1766f]e published online.) pp. 1-18 (Mar. 17,      (AU-565 and MCF-7) Associated With Loss of Cell Surface HER-2/
  2005).                                                                   neu Antigen” Molecular Carcinogenesis 3(6):350-362 (1990).
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 241 of 372 PageID #:
                                   26640

                                                            US 8,076,066 B2
                                                                       Page 4

  Bacus et al., “Tumor-inhibitory Monoclonal Antibodies to the HER          De Santes et al., “Radiolabeled Antibody Targeting of the HER-2/neu
  2/Neu Receptor Induce Differentiation of Human Breast Cancer              Oncoprotein” Cancer Research 52:1916-1923 (1992).
  Cells” Cancer Research 52(9):2580-2589 (May 1, 1992).                     Di Fiore et al., “erbB-2 Is a Potent Oncogene When Overexpressed in
  Baselga and Mendelsohn, “Receptor Blockade With Monoclonal                NIH/3T3 Cells” Science 237(4811):178-182 (Jul. 10, 1987).
  Antibodies As Anti-Cancer Therapy” Phamac. Ther. 64:127-154               Drebin et al., “Down-Modulation of an Oncogene Protein Product
  (1994).                                                                   and Reversion of the Transformed Phenotype by Monoclonal Anti
  Baselga et al., “Anti HER2 Humanized Monoclonal Antibody (MAb)            bodies” Cell 41(3):695-706 (Jul. 1985).
  Alone and in Combination with Chemotherapy Against Human                  Drebin at al., “Inhibition of Tumor Growth by a Monoclonal Anti
  Breast Carcinoma Xenografts” Proceedings ofASCOi13th Annual               body Reactive With an Oncogene-Encoded Tumor Antigen” Proc.
  Meeting (Abstract #53), Dallas, TX 13:63 (Mar. 1994).                     Natl. Acad. Sci. 83:9129-9133 (Dec. 1986).
  Baselga et al., “HER2 Overexpression and Paclitaxel Sensitivity in        Drebin et al., “Monoclonal Antibodies Reactive With Distinct
  Breast Cancer: Therapeutic Implications” Oncology (Supplement             Domains of the neu Oncogene-Encode p185 Molecule Exert Syner
  No.2) 11(3):43-48 (Mar. 1997).                                            gistic Anti-Tumor Effects In Vivo” Oncogene 2:273-277 (1988).
  Baselga et al., “Monoclonal Antibodies Directed Against Growth            Drebin et al., “Monoclonal Antibodies Speci?c for the neu Oncogene
  Factor Receptors Enhance the Ef?cacy of Chemotherapeutic                  Product Directly Mediate Anti-tumor Effects In Vivo” Oncogene
  Agents” Annals ofOncology (abstract #010) 5(Suppl. 5) (1994).             2(4):387-394 (1988).
  Baselga at al., “Phase II Study of Weekly Intravenous Recombinant         Dressler et al., “Ampli?cation of ErbB2 by Fluorescent In Situ
  Humanized Anti-p185HER2 Monoclonal Antibody in Patients With              Hybridization (FISH): An Alternate Method to Predict Outcome
  HER2/neu-Overexpressing Metastatic Breast Cancer” J Clin.                 Following Dose-Escalated CAF in Stage II, Node Positive Breast
  Oncol. 14(3):737-744 (Mar. 1996).                                         Cancer Patients.” Proc. Annual Meet. Amer Soc. Clin. Oncol. (Meet
  Baselga et al., “Phase II study of weekly intravenous trastuzumab         ing Abstract) 18:A281 (1999).
  (Herceptin) in patients with HER2/neu-overexpressing metastatic           Earp et al., “Heterodimerization and Functional Interaction Between
  breast cancer” Seminars in Oncology 26(4 Suppl 12):78-83 (Aug.            EGF Receptor Family Members: A New Signaling Paradigm With
   1999).                                                                   Implications for Breast Cancer Research” Breast Cancer Res and
  Baselga et al., “Recombinant Humanized Anti-HER2 Antibody                 Treatment 35: 1 15-132 (1995).
  (Herceptin) Enchances the Antitumor Activity of Paclitaxel and            Fendly, B.M. et al., “Characterization of Murine Monoclonal Anti
  Doxorubicin against HER2/neu Overexpessing Human Breast Can               bodies Reactive to Either the Human Epidermal Growth Factor
  cer. Xenografts” Cancer Research 58:2825-2831 (Jul. 1998).                Receptor or HER2/neu Gene Product” Cancer Research 50:1550
  Borst et al., “Oncogene Alterations in Endometrial Carcinoma”
   Gynecologic Oncology 38(3):364-366 (Sep. 1990).                          1558 (Mar. 1,1990).
  Burden and Yarden., “Neuregulins and Their Receptors: A Versatile         Fleiss, JL Statistical Methodsfor Rates and Proportions, 2nd edition,
  Signaling Module in Organogenesis and Oncogenesis” Neuron                 NewYork, NY:Wiley pp. 13-17 (1981).
                                                                            Fukushige et al., “Localization of a Novel v-erbB-Related Gene,
   18(6):847-855 (Jun. 1997).                                               c-erbB-2, on Human Chromosome 17 and Its Ampli?cation in a
  Burris III, H., “Docetaxel (Taxotere) in HER-2-positive patients and
  in combination with trastuzumab (Herceptin)” Seminars in Oncology         Gastric Cancer Cell Line” Molecular & Cellular Biology 6(3):955
  27(2 Suppl 3):19-23 (Apr. 2000).                                          958 (Mar. 1986).
  Carraway and Cantley, “A Neu Acquaintance for ErbB3 and ErbB4:            Gemzar (gemcitabine HCL), “Product InformationiPDR” (2000).
  A Role for Receptor Heterodimerization in Growth Signaling” Cell          Goldenberg, M., “Trastuzumab, a Recombinant DNA-Derived
  78:5-8 (Jul. 15, 1994).                                                   Humanized Monoclonal Antibody, a Novel Agent for the Treatment
  Carraway et al., “Neuregulin-2, A New Ligand of ErbB3/ErbB4               of Metastatic Breast Cancer” Clinical Therapeutics 21(2):309-318
  Receptor Tyrosine Kinases” Nature 387:512-516 (May 1997).                 (1999).
  Carter et al., “Humanization of an Anti-p185HER2 Antibody for             Goldman at al., “Heterodimerization of the erbB-1 and erbB-2 a
  Human Cancer Therapy” Proc. Natl. Acad. Sci. USA 89(10):4285              Receptors in Human Breast Carcinoma Cells: A Mechanism for
  4289 (May 1992).                                                          Receptor Transregulation” Biochemistry 29(50): 11024-1 1028
  Chang et al., “Ligands for ErbB-Family Receptors Encoded by a             (1990).
  Neuregulin-Like Gene” Nature 387:509-512 (May 29, 1997).                  Graus-Porta et al., “ErbB-2, The Preferred Heterodimerization Part
  Choong et al., “Ge?tinib response of erlotinib-refractory lung cancer     ner of All ErbB Receptors, Is a Mediator of Lateral Signaling”
  involving meningesirole of EGFR mutation” Nature Clinical Prac            EMBO Journal 16(7):1647-1655 (1997).
  tice Oncology 3(1):50-57 (Jan. 2006).                                     Green et al., “Preclinical Evaluation of WR-151327: An Orally
  Cobleigh et al., “Multinational study of the ef?cacy and safety of        Active Chemotherapy Protector” Cancer Research 54(3):738-741
  humanized anti-HER2 monoclonal antibody in women who have                 (Feb. 1, 1994).
  HER2-overexpressing metastatic breast cancer that has progressed          Groenen et al., “Structure-Function Relationships for the EGF/
  after chemotherapy for metastatic disease” Journal of Clinical            TGF-Ot Family of Mitogens” Growth Factors 11:235-257 (1994).
  Oncology 17(9):2639-2648 (Sep. 1999).                                     Gu et al., “Overexpression of her-2/neu in Human Prostate Cancer
  Cohen et al., “Expression Pattern of the neu (NGL) Gene-Encoded           and Benign Hyperplasia” Cancer Letters 99: 185-189 (1996).
  Growth Factor Receptor Protein (p185”€”) in Normal and Trans              Guerin et al., “Overexpression of Either c-myc or c-erbB-2/neu
  formed Epithelial Tissues of the Digestive Tract” Oncogene 4(1):81        Proto-Oncogenes in Human Breast Carcinomas: Correlation with
  88 (Jan. 1989).                                                           Poor Prognosis” Oncogene Res. 3:21-31 (1988).
  Connelly and Stern., “The Epidermal Growth Factor Receptor and            Guy et al., “Expression of the neu Protooncogene in the Mammary
  the Product of the neu Protooncogene Are Members of a Receptor            Epithelium of Transgenic Mice Induces Metastatic Disease.” Proc.
  Tyrosine Phosphorylation Cascade” Proc. Natl. Acad. Sci. USA              Natl. Acad. Sci. USA 89(22):10578-10582 (Nov. 15, 1992).
  87:6054-6057 (Aug. 1990).                                                 Hancock et al., “A Monoclonal Antibody Against the c-erbB-2 Pro
  Craft et al., “A Mechanism for Hormone-Independent Pro state Can          tein Enhances the Cytotoxicity of cis-Diamminedichloroplatinum
  cer Through Modulation of Androgen Receptor Signaling by the              Against Human Breast and Ovarian Tumor Cell Lines” Cancer
  HER-2/neu Tyrosine Kinase” Nature Medicine 5(3):280-285 (Mar.             Research 51:4575-4580 (Sep. 1, 1991).
   1999).                                                                   Harari at al., “Neuregulin-4: A Novel Growth Factor That Acts
  D’Souza and Taylor-Papadimitriou., “Overexpression of ERBB2 in            Through the ErbB-4 Receptor Tyrosine Kinase” Oncogene 18:2681
  Human Mammary Epithelial Cells Signals Inhibition of Transcrip            2689 (1999).
  tion of the E-Cadherin Gene” Proc. Natl. Acad. Sci. USA                   Harwerth et al., “Monoclonal Antibodies Against the Extracellular
  91(15):7202-7206 (Jul. 19, 1994).                                         Domain of the erbB-2 Receptor Function as Partial Ligand Agonists”
  DakoCytomation, “HERCEPTEST TM for immunocytochemical                     Journal of Biological Chemistry 267(21): 15160-15167 (Jul. 25,
  staining” (package insert) pp. 1-25 (2004).                               1992).
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 242 of 372 PageID #:
                                   26641

                                                              US 8,076,066 B2
                                                                        Page 5

  Hirsch and Bunn Jr., “Epidermal growth factor receptor inhibitors in       Kotts et al., “Growth Inhibition of Human Breast Carcinoma Cells
  lung cancer: smaller or larger molecules, selected or unselected           Exposed to Combinations of Interferon-gamma and Monoclonal
  populations?”Journal ofClinical Oncology 23(36):9044-9047 (Dec.            Antibodies Directed against the Extracellular Domain of the HER2/
  20, 2005).                                                                 ERBB2 Protooncogene” (Program 1470, Joint Mtg of ASBMB &
  Hirsch et al., “Molecular analysis of EGFR gene copy number. EGFR          AAI in New Orleans, LA on Jun. 4-7, 1990 poster).
  expression and Akt activation status in advanced non-small-cell lung       Kraus et al., “Isolation and Characterization of ERBB3, A Third
  cancer (aNSCLC) treated with ge?tinib or placebo (ISEL trial)”             Member of the ERBB/Epidermal Growth Factor Receptor Family:
  Clinical Cancer Research (abstract #A268) 11(24 Suppl):903 ls              Evidence for Overexpression in a Subset of Human Mamm
  (Dec. 15,2005).                                                            Tumors” Proc. Natl. Acad. Sci. USA 86:9193-9197 (Dec. 1989).
  Holmes et al., “Identi?cation of Heregulin, A Speci?c Activator of         Kumar et al., “Regulation of Phosphorylation of the c-erbB-2/HER2
  p185”bB2” Science 256: 1205-1210 (May 22, 1992).                           Gene Product by a Monoclonal Antibody and Serum Growth Fac
  Hudziak et al., “Increased Expression of the Putative Growth Factor        tor(s) in Human Mammary Carcinoma Cells” Molecular & Cellular
  Receptor p185HER2 Causes Transformation and Tumorigenesis of               Biology 11(2):979-986 (Feb. 1991).
  NIH 3T3 Cells”Proc. Natl. Acad. Sci. USA 84(20):7159-7163 (Oct.            Kuter, 1., “Breast cancer” The Oncologist 6(4):338-346 (2001).
   1987).                                                                    Lee et al., “Transforming Growth Factor 01: Expression, Regulation,
  Hudziak et al., “p185HER2 Monoclonal Antibody Has Antiprolifera            and Biological Activities” Pharmacological Reviews 47(1):51-85
  tive Effects In Vitro and Sensitizes Human Breast Tumor Cells to           (Mar. 1995).
  Tumor Necrosis Factor” Molecular & Cellular Biology 9(3):1165              Lemke,G., “Neuregulins in Development” Molecular and Cellular
   1172 (Mar. 1989).                                                         Neurosciences 7:247-262 (1996).
  Hynes and Stern, “The Biology of erbB-2/neu/HER-2 and Its Role in          Leonard et al., “Anti-human epidermal growth factor receptor 2
  Cancer” Biochimica etBiophysicaActa 1198(2-3): 165-184 (Dec. 30,           monoclonal antibody therapy for breast cancer” British Journal of
   1994).                                                                    Surgery 89(3):262-271 (Mar. 2002).
  Ilgen et al ., “Characterization of anti-HEIU2 antibodies which inhibit    Levi et al., “The In?uence of Heregulins on Human Schwann Cell
  the growth of breast cancer tumor cells in vitro” Proceedings of the       Proliferation” J Neuroscience 15(2):1329-1340 (Feb. 1995).
  American Association for Cancer Research (abstract #3209) 37:470           Lewis et al., “Differential Responses of Human Tumor Cell Lines to
  (Mar. 1996).                                                               Anti-p185HER2 Monoclonal Antibodies”            Cancer     Immunol.
  Jacobs et al., “Comparison of ?uorescence in situ hybridization and        Immunother. 37:255-263 (1993).
  immunohistochemistry for the evaluation of HER-2/neu in breast             Lewis et al., “Growth Regulation of Human Breast and Ovarian
  cancer” Journal ofClinical Oncology 17(7):1974-1982 (Jul. 1999).           Tumor Cells by Heregulin: Evidence for the Requirement of ErbB2
  James et al., “Phase II Trial of the Bispeci?c Antibody MDX-5210           as a Critical Component in Mediating Heregulin Responsiveness”
  (anti-Her2/Neu X anti-CD64) Combined With GM-CSF in Patients               Cancer Research 56:1457-1465 (Mar. 15, 1996).
  With Advanced Prostate and Renal Cell Carcinoma That Express               Maier et al., “Requirements for the Internalization of a Murine
  Her2/Neu.” British Journal of Cancer (Abstract #56) 78: 19 (1998).         Monoclonal Antibody Directed against the HER-2/neu Gene Product
  Jones et al., “Binding Interaction of the Heregulin? egf Domain with       c-erbB-2” Cancer Research 51(19):5361 (Oct. 1, 1991).
  ErbB3 and ErbB4 Receptors Assessed by Alanine Scanning                     Masui et al., “Growth Inhibition of Human Tumor Cells in Athymic
  Mutagenesis” Journal of Biological Chemistry 273(19): 1 1667               Mice by Anti-Epidermal Growth Factor Receptor Monoclonal Anti
  11674 (May 8, 1996).                                                       bodies” Cancer Research 44(3): 1002-1007 (Mar. 1984).
  Kannan et al., “Cripto Enhances the Tyrosine Pho sphorylation of Shc       Masuko et al., “A murine Monoclonal Antibody That Recognizes an
  and Activates Mitogen-activated Protein Kinase (MAPK) in Mam               Extracellular Domain of the Human c-erbB-2 Protooncogene Prod
  mary Epithelial Cells”Journal ofBiological Chemistry 272(6):3330           uct” Jpn J Cancer Res. 80:10-14 (Jan. 1989).
  3335 (Feb. 7, 1997).                                                       McCann et al., “c -erbB-2 Oncoprotein Expression in Primary Human
  Karunagaran et al., “ErbB-2 is a Common Auxiliary Subunit of NDF           Tumors” Cancer 65(1):88-92 (Jan. 1, 1990).
  and EGF Receptors: Implications for Breast Cancer” EMBO Journal            McCann et al., “Prognostic Signi?cance of c-erbB-2 and Estrogen
   15(2):254-264 (1996).                                                     Receptor Status in Human Breast Cancer” Cancer Research
  Kasprzyk et al., “Therapy of an Animal Model of Human Gastric              51(12):3296-3303 (Jun. 15, 1991).
  Cancer Using a combination of Anti-erbB-2 Monoclonal Antibodies”           McKenzie et al., “Generation and Characterization of Monoclonal
  Cancer Research 52(10):2771-2776 (May 15, 1992).                           Antibodies Speci?c for the Human neu Oncogene Product, p185”
  Kern et al., “p185”€” Expression in Human Lung Adenocarcinomas             Oncogene 4:543-548 (1989).
  Predicts Shortened Survival” Cancer Research 50(16):5184-5191              “Could Medarex’s MAb be prostate cancer’s Herceptin?” Scrip
  (Aug. 15, 1990).                                                           2442:25 (Jun. 2, 1999).
  King et al., “Ampli?cation of a Novel v-erbB-Related Gene in a             Mendelsohn et al., “Receptor Blockade and Chemotherapy: A New
  Human Mammary Carcinoma” Science 229:974-976 (Sep. 1985).                  Approach to Combination Cancer Therapy” Annals of Oncology
  King et al., “EGF Binding to its Receptor Triggers a Rapid Tyrosine        abstract #040) 7(Suppl. 1):22 (1996).
  Phosphorylation of the erbB-2 Protein in the Mammary Tumor Cell            Morrissey et al., “Axon-Induced Mitogenesis of Human Schwann
  Line SK-BR-3 ” EMBO Journal 7(6): 1647-1651 (1988).                        Cells Involves Heregulin and pl85erbBz” Proc. Natl. Acad. Sci. USA
  Klapper et al., “A Subclass of Tumor-Inhibitory Monoclonal Anti            92:1431-1435 (Feb. 1995).
  bodies to ErbB-2/HER2 Blocks Crosstalk With Growth Factor                  Myers et al., “Biological Effects of Monoclonal Antireceptor Anti
  Receptors” Oncogene 14:2099-2109 (1997).                                   bodies Reactive with neu Oncogene Product, p185neu” Methods in
  Kobayashi et al., “EGFR mutation and resistance of non-small-cell          Enzymology 198:277-290 (1991).
  lung cancer to ge?tinib”NeWEnglandJ ofMedicine 352(8):786-792              Myers et al., “Intracellular antibody mediated down-regulation of
  (Feb. 24, 2005).                                                           p185€rbB '2 expression in malignant prostatic cells”Proceedings ofthe
  Kokai et al., “Synergistic Interaction of p185c-neu and the EGF            American Association for Cancer Research Annual Meeting
  Receptor Leads to Transformation of Rodent Fibroblasts” Cell               (Abstract #2334) 37:342 (1996).
  581287-292 (Jul. 28, 1989).                                                Nahta and Esteva, “HER-2-targeted therapy: lessons learned and
  Kotts et al., “Differential Growth Inhibition of Human Carcinoma           future directions” Clinical Cancer Research 9(14):5078-5084 (Nov.
  Cells Exposed to Monoclonal Antibodies Directed against the                1, 2003).
  Extracellular Domain of the HER2/ERBB2 Protooncogene” In Vitro             Nelson et al., “Comparison of HER-2/NEU Ampli?cation Using
  (Abstract #176) 26(3):59A (1990).                                          Fluorescent In Situ Hybridization (FISH) with Immunohistochemi
  Kotts et al., “Growth Inhibition of Human Breast Carcinoma Cells           cally Determined Overexpression in Breast Cancers” Modern
  Exposed to Combinations of Interferon-Gamma and Monoclonal                 Pathology (abstract No. 106) 9(1):21A (Jan. 1996).
  Antibodies Directed Against the Extracellular Domain of the Her2/          Norton, L., “Evolving Concepts in the Systemic Drug Therapy of
  erbB2 Oncogene Protein” FASEB Journal (abstract #1470)                     Breast Cancer” Seminars in Oncology 24(4 Suppl 10):S10-3-S10-10
  4(7):A1946 (1990).                                                         (Aug. 1997).
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 243 of 372 PageID #:
                                   26642

                                                              US 8,076,066 B2
                                                                        Page 6

  Pao et al., “EGF receptor gene mutations are common in lung cancers        Schaefer et al., “A Discrete Three-amino Acid Segment (LVI) at the
  from “never smokers” and are associated with sensitivity of tumors to      C-terminal End of Kinase-impaired ErbB3 is required for
  ge?tinib and erlotinib” Proc. Natl. Acad Sci. USA 101(36):13306            Transactivation of ErbB2” Journal of Biological Chemistry
   13311 (Sep. 7, 2004).                                                     274(2):859-866 (Jan. 8, 1999).
  Park et al., “Ampli?cation, OvereXpression, and Rearrangement of           Schaefer et al., “y-Heregulin: A Novel Heregulin Isoform That is an
  the erbB-2 Protooncogene in Primary Human Stomach Carcinomas”              Autocrine Growth Factor for the Human Breast Cancer Cell Line,
  Cancer Research 49(23):6605-6609 (Dec. 1, 1989).                           MDA-MB-175” Oncogene 15:1385-1394 (1997).
  Paterson et al., “Correlation Between c-erbB-2 Ampli?cation and            Scher et al., “Changing Pattern of Expression of the Epidermal
  Risk of Recurrent Disease in Node-Negative Breast Cancer” Cancer           Growth Factor Receptor and Transforming Growth Factor 01 in the
  Research 51(2):556-567 (Jan. 15, 1991).                                    Progression of Prostatic Neoplasms” Clinical Cancer Research
  Pauletti et al., “Detection and quantitation of HER-2/neu gene ampli       1:545-550 (May 1995).
  ?cation in human breast cancer archival material using ?uorescence         Schlom, J ., “Monoclonal Antibodies: They’re More and Less Than
  in situ hybridization” Oncogene 13(1):63-72 (Jul. 4, 1996).                You Think” Molecular Foundations of Oncology, Broder, S. ed.,
  Pegram et al., “Inhibitory effects of combinations of HER-2/neu            Baltimore, MD:Williams & Wilkins, Chapter 6, pp. 95-134 (1991).
  antibody and chemotherapeutic agents used for treatment of human           Scott et al., “p185HER2 Signal Transduction in Breast Cancer Cells”
  breast cancers” Oncogene 18:2241-2251 (1999).                              Journal of Biological Chemistry 266(22):14300-14305 (Aug. 5,
  Pegram et al., “Phase II Study of Receptor-Enhanced Chemosensitiv          1991).
  ity Using Recombinant Humanized Anti-p185HER2/"8” Monoclonal               Seifert et al., “DeXrazoXane in the prevention of doXorubicin-induced
  Antibody Plus Cisplatin in Patients With HER2/neu-Overexpressing           cardiotoXicity” Annals ofPharmacotherapy 28(9): 1063-1072 (Sep.
  Metastatic Breast Cancer Refractory to Chemotherapy Treatmen ”             1994).
  Journal ofClinical Oncology 16(8):2659-2671 (1998).                        Shawver et al., “Ligand-Like Effects Induced by Anti-c-erbB-2 Anti
  Perrotta and Abuel, “Response of Chronic Relapsing ITP of 10Years          bodies Do Not Correlate with and Are Not Required for Growth
  Duration to RituXima ” Blood (Abstract #3360) 92(10 Suppl. 1 Part          Inhibition of Human Carcinoma Cells” Cancer Research
   1-2):88b (1998).                                                          54(5):1367-1373 (Mar 1, 1994).
  Persons, D.L. et al., “Fluorescence In Situ Hybridization (FISH) for       Sheng et al., “Inhibition of Human Colon Cancer Cell Growth by
  Detection of HER-2/neu Ampli?cation in Breast Cancer: A                    Selective Inhibition of CyclooXygenase-2” J Clin. Invest.
  Multicenter Portability Study.” Annals of Clinical and Laboratory          99(9):2254-2259 (May 1997).
                                                                             Shepard et al., “Monoclonal Antibody Therapy of Human Cancer:
  Science 30(1):41-48 (Jan. 2000).                                           Taking the HER2 Protooncogene to the Clinic” J Clin. Immunol.
  Pietras et al., “Antibody to HER-2/neu Receptor Blocks DNA Repair
  After Cisplatin in Human Breast and Ovarian Cancer Cells”                  11(3): 1 17-127 (1991).
                                                                             Singal and Iliskovic, “DoXorubicin-induced cardiomyopathy” New
  Oncogene 9: 1829-1838 (1994).                                              EnglandJ ofMedicine 339(13):900-905 (Sep. 24, 1998).
  Plowman et al., “Heregulin Induces Tyrosine Phosphorylation of             Singal et al., “Combination therapy with probucol prevents
  HER4/pl80erbB4” Nature (Letters to Nature) 366:473-475 (Dec. 2,            adriamycin-induced cardiomyopathy” Journal ofMolecular & Cel
   1993).                                                                    lular Cardiology 27(4): 1055-1063 (Apr. 1995).
  Plowman et al., “Ligand-Speci?c Activation of HER4/pl80erbB4, A            Skrepnik et al., “Recombinant OncotoXin AR209 (anti-pl85erbB'z)
  Fourth Member of the Epidermal Growth Factor Receptor Family”              Diminishes Human Prostate Carcinoma Xenografts” Journal of
  Proc. Natl. Acad. Sci. USA 90:1746-1750 (Mar. 1993).                       Urology 161:984-989 (1999).
  Presta et al., “Humanization of an Anti-Vascular Endothelial Growth        Slamon at al., “Human Breast Cancer: Correlation of Relapse and
  Factor Monoclonal Antibody for the Therapy of Solid Tumors and             Survival with Ampli?cation of the HER-2/neu Oncogene” Science
  Other Disorders” Cancer Research 57(20):4593 -4599 (Oct. 15,               235:177-182 (Jan. 9, 1987).
   1997).                                                                    Slamon et al., “Studies of the HER-2/neu Proto-Oncogene in Human
  Raefsky et al., “Phase II Trial of Docetaxel and Herceptin as First- or    Breast and Ovarian Cancer” Science 244:707-712 (May 12, 1989).
  Second-Line Chemotherapy for Women with Metastatic Breast Can              Slamon et al., “Use of chemotherapy plus a monoclonal antibody
  cer Whose Tumors OvereXpress HER2” Proceedings of ASCO                     against HER2 for metastatic breast cancer that overeXpresses HER2”
  (Abstract #523) 18: 137a (1999).                                           New EnglandJ ofMedicine 344(11):783-792 (Mar. 15, 2001).
  Ravdin and Chamness, “The c-erbB-2 proto-oncogene as a prognos             Sliwkowski et al., “A humanized monoclonal antibody for the treat
  tic and predictive marker in breast cancer: a paradigm for the devel       ment of HER2 overeXpressing breast cancer” Proceedings of the
  opment of other macromolecular markersia review” Gene                      American Association for Cancer Research (abstract only) 37:625
   159(1):19-27 (Jun. 14, 1995).                                             626 (Mar. 1996).
  Riely et al., “Clinical course of patients with non-small cell lung        Sliwkowski et al., “CoeXpression of erbB2 and erbB3 Proteins
  cancer and epidermal growth factor receptor eXon 19 and eXon 21            Reconstitutes a High Af?nity Receptor for Heregulin” Journal of
  mutations treated with ge?tinib or erlotinib” Clinical Cancer              Biological Chemistry 269(20):14661-14665 (May 20, 1994).
  Research 12(3 Pt 1) :839-844 (Feb. 1, 2006).                               Stancovski at al., “Mechanistic Aspects of the Opposing Effects of
  Rodeck et al., “Interactions between growth factor receptors and           Monoclonal Antibodies to the ERBB2 Receptor on Tumor Growth”
  corresponding monoclonal antibodies in human tumors” J Cellular            Proc. Natl. Acad Sci. USA 88(19):8691-8695 (Oct. 1, 1991).
  Biochem. 35(4):315-320 (1987).                                             Statement Regarding HERCEPTIN Clinical Trials pp. 1 (2004).
  Ross et al., “HER-2/neu Gene Ampli?cation Status in Prostate Can           Stern and Ramps., “EGF-Stimulated Tyrosine Phosphorylation of
  cer by Fluorescence in Situ Hybridization” Hum. Pathol. 28(7):827          p185””: A Potential Model for Receptor Interactions.” EMBO Jour
  833 (Jul. 1997).                                                           nal 7(4):995-1001 (1988).
  Ross et al., “Prognostic Signi?cance of HER-2/neu Gene Ampli?ca            Strobel and Cannistra, “Bl-integrins partly mediate binding of
  tion Status by Fluorescence In Situ Hybridization of Prostate Carci        ovarian cancer cells to peritoneal mesothelium in vitro” Gynecologic
  noma” Cancer 79(11):2162-2170 (Jun. 1, 1997).                              Oncology 73(3):362-367 (Jun. 1999).
  Ross, J. and J. Fletcher, “The HER-2/neu Oncogene in Breast Cancer:        Tagliabue et al., “Selection of Monoclonal Antibodies Which Induce
  Prognostic Factor, Predictive Factor, and Target for Therapy.” Stem        Internalization and Phosphorylation of p185HER2 and Growth Inhi
  Cells 16(6):413-428 (1998).                                                bition of Cells With HER2/Neu Gene Ampli?cation” International
  Sadasivan et al., “OvereXpression of Her-2/Neu May Be an Indicator         Journal ofCancer 47(6):933-937 (Apr. 1, 1991).
  of Poor Prognosis in Prostate Cancer” J Urol. 150:126-131 (Jul.            Tandon et al., “HER-2/neu oncogene protein and prognosis in breast
   1993).                                                                    cancer” Journal ofClinical Oncology 7(8): 1 120-1 128 (Aug. 1989).
  Sarup et al., “Characterization of an Anti-P185HER2 Monoclonal             Thatcher et al., “Ge?tinib plus best supportive care in previously
  Antibody that Stimulates Receptor Function and Inhibits Tumor Cell         treated patients with refractory advanced non-small-cell lung cancer:
  Growth” Growth Regulation 1:72-82 (1991).                                  results from a randomised, placebo-controlled, multicentre study
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 244 of 372 PageID #:
                                   26643

                                                            US 8,076,066 B2
                                                                       Page 7

  (Iressa   Survival       Evaluation   in   Lung   Cancer)” Lancet         Wright et al., “Expression of c-erbB-2 Oncoprotein: A Prognostic
  366(9496):1527-1537 (Oct. 29, 2005).                                      Indicator in Human Breast Cancer” Cancer Research 49(8):2087
  Tokumo et al., “Double mutation and gene copy number of EGFR in           2090 (Apr. 15, 1989).
  ge?tinib refractory non-small-cell lung cancer” Lung Cancer               Wu et al., “Apoptosis Induced by an Anti-Epidermal Growth Factor
  53:117-121 (2006).                                                        Receptor Monoclonal Antibody in a Human Colorectal Carcinoma
  Tsao et al., “Erlotinib in lung cancerimolecular and clinical predic
  tors of outcome” New EnglandJ ofMedicine 353(2): 133-144 (Jul.            Cell Line and Its Delay by Insulin” Journal of Clinical Investigation
   14, 2005).                                                               95(4):1897-1905 (Apr. 1995).
  Vadlamudi et al., “Regulation of Cyclooxygenase-2 pathway by              Xu et al., “Antibody-Induced Growth Inhibition is Mediated Through
  HER2 receptor” Oncogene 18:305-314 (1999).                                Immunochemically and Functionally Distinct Epitopes on the
  van de Vijver et al., “Neu-Protein Overexpression in Breast Cancer:       Extracellular Domain of the c-erbB-2 (HER-2/neu) Gene Product
  Association With Comedo-Type Ductal Carcinoma In Situ and Lim             p185” InternationalJournal ofCancer 53(3):401-408 (Feb. 1, 1993).
  ited Prognostic Value in Stage II Breast Cancer” New England J of         Yeh et a1 ., “From HER2/Neu signal cascade to androgen receptor and
  Medicine 319(19):1239-1245 (Nov. 10, 1968).                               its coactivators: A novel pathway by induction of androgen target
  van Lom et al., “In Situ Hybridization on May-Grunwald Giemsa             genes through MAP kinase in pro state cancer cells” Proc. Natl. Acad.
  Stained Bone Marrow and Blood Smears of Patients With Hemato              Sci. USA 96:5458-5463 (May 1999).
  logic Disorders Allows Detection of Cell-Lineage-Speci?c                  Yokota et al., “Ampli?cation of c-erbB-2 Oncogene in Human
  Cytogenetic Abnormalities” Blood 82(3):884-888 (Aug. 1, 1993).            Adenocarcinomas in Vivo” Lancet 1(8484):765-767 (Apr. 5, 1986).
  Vitetta and Uhr, “Monoclonal Antibodies as Agonists: An Expanded          Yonemura et al., “Evaluation of Immunoreactivity for erbB-2 Protein
  Role for Their Use in Cancer Therapy” Cancer Research                     as a Marker of Poor Short Term Prognosis in Gastric Cancer” Cancer
  54(20):5301-5309 (Oct. 15, 1994).                                         Research 51(3):1034-1038 (Feb 1, 1991).
  Wada et al., “Intermolecular Association of the p185”€” Protein and       Zhang et al., “Neuregulin-3 (NRG3): A novel neural tissue-enriched
  EGF Receptor Modulates EGF Receptor Function” Cell 61:1339                protein that binds and activates ErbB4” Proc. Natl. Acad. Sci. USA
   1347 (Jun. 29, 1990).                                                    94:9562-9567 (Sep. 22, 1997).
  Walker et al., “An Evaluation of Immunoreactivity for c-erbB-2 Pro        Zhang et al., “Shared antigenic epitopes and pathobiological func
  tein as a Marker of Poor Short-Term Prognosis in Breast Cancer”           tions of anti-p185h”2/”€” monoclonal antibodies” Experimental and
  British Journal ofCancer 60(3):426-429 (Sep. 1989).                       Molecular Pathology 67:15-25 (1999).
  Wang et al., “Laboratory Assessment of the Status of Her-2/neu            Zhau at al., “Ampli?cation and Expression of the c-erb B-2/neu
  Protein and Oncogene in Breast Cancer Specimens: Comparison of            Proto-Oncogene in Human Bladder Cancer” Molecular
  Immunohistochemistry Assay with Fluorescence in Situ Hybridisa            Carcinogenesis 3(5):254-257 (1990).
  tion Assays” J Clinical Pathology 53(5):374-381 (May 2000).               Zitzelsberger et al., “Numerical Abnormalities of Chromosome 7 in
  Weiner et al., “Expression of the neu Gene-encoded Protein                Human Prostate Cancer Detected by Fluorescence in Situ Hybridiza
  (P185””) in Human Non-Small Cell Carcinomas of the Lung” Can              tion (FISH) on Paraf?n-Embedded Tissue Sections With
  cer Research 50(2):421-425 (Jan. 15, 1990).                               Centromere-Speci?c      DNA Probes” Journal of Pathology
  Werther et al., “HumaniZation of an Anti-Lymphocyte Function              172(4):325-335 (Apr. 1994).
  Associated Antigen (LFA)-1 Monoclonal Antibody and Reengineer             Clark, Gary M. et al., “Follow-up Study of HER-2/neu Ampli?cation
  ing of the HumaniZed Antibody for Binding to Rhesus LFA-l” J of           in Primary Breast Cancer”, Cancer Research 51, 944-948, Feb. 1,
  Immunology 157:4986-4995 (1996).                                          1991.
  Williams et al., “Expression of c-erbB-2 in Human Pancreatic              Tétu, Bernard et al., “Prevalence and Clinical Signi?cance of HER
  Adenocarcinomas” Pathobiology 59(1):46-52 (1991).                         2/neu, p53 and Rb Expression in Primary Super?cial Bladder Caner”,
  Winstanley et al., “The long term prognostic signi?cance of c-erbB -2     The Journal ofUrology, vol. 155, 1784-1788, May 1996.
  in primary breast cancer” Bristish Journal of Cancer 63(3):447-450        FDA Clinical Review of Bla 98/0369 Herceptin, TrastuZumab
  (Mar. 1991).                                                              (rhuMAb HER2), Date ofApproval: Sep. 25, 1998, (99 pgs).
  Winter, “Antibody-based TherapyiHumaniZed Antibodies” TIPS,               Product Approval InformationiLicensing Action, FDA Archive (1
  UK:Elsevier Science Publishers vol. 14:139-143 (1993).                    Pg);
  Wofsy et al., “Modi?cation and Use of Antibodies to Label Cell            Sneige, N. et al., “Abstract 258”, 2000 Annual Meeting US and
  SurfaceAntigens”SelectedMethods in CellularImmunology, Mishel             Canadian Academy of Pathology Meeting, Mar. 25-31, 2000, New
  and Schiigi, eds., San Francisco:WJ Freeman Co., Chapter 13, pp.          Orleans, LA (2 pgs).
  287-304 (1980).                                                           Mitchell, Malcolm S. et al., “The Role of Immunohistochemistry and
  Wolman et al., “An Approach to De?nition of Genetic Alterations in        Fluorescense In Situ Hybridization of HER-2/neu in Assessing the
  Prostate Cancer” Diagnostic Molecular Pathology 1(3): 192-199             Prognosis of Brest Cancer”, Seminars in Oncology, vol. 26, No. 4,
  (Sep. 1992).                                                              Suppl 12 (Aug.) 1999, pp. 108-116.
  Worthylake et al., “Structural Aspects of the Epidermal Growth Fac        Ross, Jeffrey S. et al., “The HER-2/neu oncogene: prognostic factor,
  tor Receptor Required for Transmodulation of erbB-2/neu” Journal          predictive factor and target for therapy”, seminars in CANCER BIOL
  ofBiological Chemistry 272(13):8594-8601 (Mar. 28, 1997).                 OGY, vol. 9, 1999, pp. 125-138.
  Wright et al., “An Incomplete Program of Cellular Tyrosine                Herceptin 150 mg Powder for concentrate for solution for infusion,
  Phosphorylations Induced by Kinase-defective Epidermal Growth             Approved label from UK Medicines Agency, pp. 1-28.
  Factor Receptors” Journal of Biological Chemistry 270(20): 12085
  12093 (May 19, 1995).                                                     * cited by examiner
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 245 of 372 PageID #:
                                   26644

                                                       US 8,076,066 B2
                                 1                                                                      2
     GENE DETECTION ASSAY FOR IMPROVING                                  ampli?cation, early relapse, and short survival. HER2 over
       THE LIKELIHOOD OF AN EFFECTIVE                                    expression Was determined using Southern and Northern
     RESPONSE TO A HER2 ANTIBODY CANCER                                  blotting, Which correlate With the HER2 oncoprotein expres
                   THERAPY                                               sion evaluated by Western blotting and immunohistochemis
                                                                         try (IHC) (Slamon et al. Science 235:177 (1987); Slamon et
     This continuation application claims priority to non-pro            al. Science 244:707 (1989)). The median period of survival
  visional application Ser. No. 09/863,101 ?led May 18, 2001             Was found to be approximately 5-fold shorter in patients With
  noW abandoned Which claims priority under 35 U.S.C. §119               more than ?ve copies of the her2 gene than in patients Without
  (e) of provisional application 60/205,754, ?led May 19, 2000,          gene ampli?cation. This correlation Was present even after
  Which are incorporated herein by reference in their entirety.          correcting for nodal status and other prognostic factors in
                                                                         multivariate analyses. These studies Were extended in 187
                 FIELD OF THE INVENTION                                  node-positive patients and indicated that gene ampli?cation,
                                                                         increased amounts of mRNA (determined by Northern blot
    The present invention concerns the treatment of cancers              ting), and increased protein expression (determined immuno
  characterized by the overexpression of a tumor antigen, such           histochemically) Were also correlated With shortened survival
  as an ErbB receptor, particularly HER2. More speci?cally,              time (Slamon et al. Science 244:707 (1989)); (see also US.
  the invention concerns more effective treatment of human               Pat. No. 4,968,603). Nelson et al. have compared her2/neu
  patients susceptible to or diagnosed With cancer, in Which the         gene ampli?cation using FISH With immunohistochemically
  tumor cells overexpress ErbB as determined by a gene ampli             determined overexpression in breast cancer (Nelson et al.
  ?cation assay, With an ErbB antagonist, e.g., an anti-ErbB        20   Modern Pathology 9 (1) 21A (1996)).
  antibody. The invention further provides pharmaceutical                  Immunohistochemical staining of tissue sections has been
  packages for such treatment.                                           shoWn to be a reliable method of assessing alteration of pro
                                                                         teins in a heterogeneous tissue. Immunohistochemistry (IHC)
            BACKGROUND OF THE INVENTION                                  techniques utiliZe an antibody to probe and visualiZe cellular
                                                                    25   antigens in situ, generally by chromagenic or ?uorescent
     Advancements in the understanding of genetics and devel             methods. This technique excels because it avoids the
  opments in technology and epidemiology have alloWed for                unWanted effects of disaggregation and alloWs for evaluation
  the correlation of genetic abnormalities With certain malig            of individual cells in the context of morphology. In addition,
  nancies as Well as risk assessment of an individual for devel          the target protein is not altered by the freeZing process.
  oping certain malignancies. HoWever, most of the method           30      HoWever, in the clinical trial assay (CTA), IHC of formal
  ologies available for evaluation of tissue for the presence of         dehyde-?xed, para?in embedded tissue samples only demon
  genes associated With or predisposing an individual to a               strated 50%-80% sensitivity, relative to froZen IHC samples
  malignancy have Well-knoWn drawbacks. For example, meth                (Press, Cancer Research 54:2771 (1994)). Thus, IHC can lead
  ods that require disaggregation of the tissue, such as South           to false negative results, excluding from treatment patients
  ern, Northern, or Western blot analysis, are rendered less        35   Who might bene?t from the treatment.
  accurate by dilution of the malignant cells by the normal or             Fluorescence in situ hybridiZation (FISH) is a recently
  otherWise non-malignant cells that are present in the same             developed method for directly assessing the presence of
  tissue. Furthermore, the resulting loss of tissue architecture         genes in intact cells. FISH is an attractive means of evaluating
  precludes the ability to correlate malignant cells With the            paraf?n-embedded tissue for the presence of malignancy
  presence of genetic abnormalities in a context that alloWs        40   because it provides for cell speci?city, yet overcomes the
  morphological speci?city. This issue is particularly problem           cross-linking problems and other protein-altering effects
  atic in tissue types knoWn to be heterogeneous, such as in             caused by formalin ?xation. FISH has historically been com
  human breast carcinoma, Where a signi?cant percentage of               bined With classical staining methodologies in an attempt to
  the cells present in any area may be non-malignant.                    correlate genetic abnormalities With cellular morphology
     The her2/neu gene encodes a protein product, often iden        45   (see, e.g., Anastasi et al., Blood 77:2456-2462 (1991); Anas
  ti?ed as p185HER2. The native p185HER2 protein is a mem                tasi et al., Blood 79: 1796-1801 (1992); Anastasi et al., Blood
  brane receptor-like molecule With homology to the epidermal            81:1580-1585 (1993); van Lom et al., Blood 82:884-888
  groWth factor receptor (EGFR). Ampli?cation and overex                 (1992); Wolman et al., Diagnostic Molecular Pathology 1(3):
  pression of HER2 in human breast cancer has been correlated            192-199 (1992); ZitZelberger, Journal ofPathology 172:325
  With shorter disease-free interval and shorter overall survival   50   335 (1994)).
  in some studies (van de Vijver et al. NeW Eng. J. Med. 317:              To date, there has been no correlation of her2 gene ampli
  1239 (1988); Walker et al. Br. J. Cancer 60:426 (1989); Tan            ?cation With anti-HER2 antibody treatment outcome, only
  don et al. J. Clin. Invest. 7:1120 (1989); Wright et al. Cancer        With disease prognosis. The standard assay has been IHC on
  Res. 49:2087 (1989); McCann et al. Cancer Res 51:3296                  formalin ?xed, para?in embedded samples. These samples,
  (1991); Paterson et al. Cancer Res. 51:556 (1991); and Win        55   When scored as 3+ or 2+, identify patients Who are likely to
  stanley et al. Br. J. Cancer 63:447 (1991)) but not in others          bene?t from treatment With an anti-HER2 antibody, like
  (Zhou et al. Oncogene 4:105 (1989); HeintZ et al. Arch Path            HERCEPTIN®. The 3+ and 2+ scores correlate With her2
  Lab Med 114:160 (1990); Kury et al. Eur. J. Cancer 26:946              gene ampli?cation, e.g., as tested by FISH. HoWever, there
  (1990); Clark et al. Cancer Res. 51 :944 (1991); and Ravdin et         remains a need for more effective identi?cation of candidates
  al. J. Clin. Oncol. 12:467-74 (1994)).                            60   for successful ErbB antagonist therapies, such as HERCEP
     In an initial evaluation of 103 patients With breast cancer,        TIN® treatment.
  those having more than three tumor cell positive axillary
  lymph nodes (node positive) Were more likely to overexpress                        SUMMARY OF THE INVENTION
  HER2 protein thanpatients With less than three positive nodes
  (Slamon et al. Science 235: 177 (1987)). In a subsequent          65     The invention advantageously provides a method for
  evaluation of 86 node-positive patients With breast cancer,            increasing likelihood of effectiveness of an ErbB antagonist
  there Was a signi?cant correlation among the extent of gene            cancer treatment. The method comprises administering a can
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 246 of 372 PageID #:
                                   26645

                                                       US 8,076,066 B2
                                3                                                                       4
  cer treating dose of the ErbB antagonist to a subject Wherein          3+ (very high levels of expression). Clinical selection criteria
  an erbB gene in tumor cells in a tissue sample from the subject        exclude patients With 0 and 1+ scores and select patients With
  has been found to be ampli?ed. Preferably the ErbB is HER2.            2+ and 3+ scores. The data shoW that 14% of combined 2+/3+
  In a speci?c embodiment, the method further comprises                  patients respond to HERCEPTIN®, While 20% of FISH+
  administering a cancer treating dose of a chemotherapeutic,            (ampli?ed her2 gene) patients respond to HERCEPTIN®.
  particularly a taxol.                                                  The 3+ subgroup has a 17% response rate, Which is very close
    In a speci?c preferred embodiment, exempli?ed herein, the            to the FISH+ subjects’ response rate. HoWever, the 2+ sub
  invention provides a method for increasing likelihood of               group has less than half the response rate of FISH+ subjects.
  effectiveness of an anti-HER2 antibody to treat cancer. This           Thus, gene ampli?cation clearly differentiates large sub
  method comprises administering a cancer treating dose of the           populations Within the 2+ subgroup, permitting more effec
  anti-HER2 antibody to the subject in Whom a her2 gene in               tive treatment for those Who are FISH+, and quickly identi
  tumor cells in a tissue sample from the subject have been
                                                                         fying patients for Whom alternative treatment modalities are
  found to be ampli?ed.
                                                                         appropriate and should commence immediately.
    The unexpected clinical results underlying the invention, in
  Which gene ampli?cation proved to be a more effective indi         5
                                                                            Gene ampli?cation analysis also identi?es patients Who are
  cation of antibody-based tumor therapy than protein detec              unnecessarily excluded because of anomalies in the IHC
  tion by immunohistochemistry, extends to tumor antigens in             analysis, particularly When the tests are performed on forma
  general. Thus, any anti-tumor-speci?c antigen based anti               lyn ?xed, para?in embedded samples (such sample process
  body therapy can have increased likelihood of success in               ing can disrupt or destroy antibody epitopes on the HER2
  patients Who are found to have gene ampli?cation of the gene      20   protein, but has much less impact on gene ampli?cation
  encoding the tumor antigen.                                            assays). As shoWn in the examples, a subset of 0 and 1+
    A particular advantage of the invention is that it permits           subjects are FISH+. These patients are likely to respond to
  selection of patients for treatment Who, based on immunohis            anti-HER2 antibody therapy, e.g., With HERCEPTIN®,
  tochemical criteria, Would be excluded. Thus, in a speci?c             although by IHC criteria they Would be excluded from receiv
  embodiment, the subject has been found to have an antigen         25   ing this treatment.
  level corresponding to a 0 or 1+ score for HER2 by immuno                Thus, the present invention advantageously permits inclu
  histochemistry on a formaldehyde-?xed tissue sample.                   sion of patients Who are more likely to bene?t from treatment
     The invention further provides a pharmaceutical package             but Who, by standard IHC criteria, Would be excluded from
  comprising an ErbB antagonist for treating a cancer, and               treatment. At the same time, the invention permits exclusion
  instructions to administer the ErbB antagonist to a subject if    30   of patients Who should promptly seek an alternative mode of
  an erbB gene in tumor cells in a tissue sample from the subject        treatment because the anti-tumor antigen therapy (i.e., ErbB
  is ampli?ed. Preferably the ErbB antagonist is an anti-ErbB            antagonist or tumor antigen-speci?c therapeutic antibody) is
  antibody, such as an anti-HER2 antibody. In a further aspect,          not likely to succeed.
  the instructions also teach administering a cancer treating              In short, the present invention is a poWerful adjunct to IHC
  dose of a chemotherapeutic, e. g., a taxol. Such pharmaceuti      35   assays for target protein expression level-based selection of
  cal packages, including the instructions for use, can be pro           patients. It can also be employed on its oWn, i.e., Without IHC,
  vided for any antibody-based therapeutic speci?c for a tumor           to provide initial screening and selection of patients. The
  speci?c antigen.                                                       invention signi?cantly improves screening and selection for
                                                                         subjects to receive a cancer-treating dose of an anti-tumor
                  DETAILED DESCRIPTION                              40   antigen therapeutic antibody treatment, ErbB receptor
                                                                         antagonist treatment, and other treatment targeted to overex
    The present invention advantageously permits treatment of            pressed tumor antigens (or tumor- speci?c antigens), resulting
  patients Who have a greater likelihood of responding to the            in an increased likelihood of bene?t from such treatments.
  treatment by administering therapeutic agents, i.e., anti-tu              In another aspect, the invention concerns an article of
  mor antigen therapeutic antibodies or ErbB receptor antago        45   manufacture or package, comprising a container, a composi
  nists, to patients Who are found to have an ampli?ed gene              tion Within the container comprising an ErbB antagonist, e. g.,
  encoding such a tumor antigen or ErbB receptor protein. The            an anti-ErbB antibody (or other anti-tumor-speci?c antigen
  invention is based, in part, on the unexpected discovery that          antibody), optionally a label on or associated With the con
  her2 gene ampli?cation, e.g., as detected by ?uorescence in            tainer that indicates that the composition can be used for
  situ hybridiZation (FISH), although it correlates With HER2       50   treating a condition characterized by overexpression of ErbB
  expression as detected by immunohistochemistry (IHC), pro              receptor, and a package insert containing instructions to
  vides a more accurate basis for selecting patients for treat           administer the antagonist to patients Who have been found to
  ment because FISH status unexpectedly correlates better With           have an ampli?ed erbB gene.
  response to treatment. This outcome Was surprising in part
  because FISH status has about the same rate of correlation        55                             De?nitions
  With a clinical trial assay (CTA) IHC assay as another IHC
  assay (HERCEPTEST®). Based on this observation, FISH                     As used herein, an “ErbB receptor” is a receptor protein
  Would be expected to have a similar correlation With treat             tyrosine kinase Which belongs to the ErbB receptor family
  ment response. This outcome also surprises because direct              and includes EGFR, HER2, ErbB3, and ErbB4 receptors, as
  measurement of protein (by immunoassay) Would be                  60   Well as TEGFR (U .S. Pat. No. 5,708,156) and other members
  expected to provide a more accurate assessment of a cancer             of this family to be identi?ed in the future. The ErbB receptor
  therapy targeted to the protein than an indirect measure of            Will generally comprise an extracellular domain, Which may
  expression, like gene ampli?cation.                                    bind an ErbB ligand; a lipophilic transmembrane domain; a
     Evaluation of patient groups and subgroups demonstrates             conserved intracellular tyrosine kinase domain; and a car
  the poWer of gene ampli?cation analysis for selecting patients    65   boxyl-terminal signaling domain harboring several tyrosine
  more likely to respond to treatment. IHC provides a score for          residues Which can be phosphorylated. The ErbB receptor
  HER2 expression on tumor cells: 0 (no expression) through              may be a native sequence ErbB receptor or an amino acid
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 247 of 372 PageID #:
                                   26646

                                                          US 8,076,066 B2
                                  5                                                                       6
  sequence variant thereof. Preferably the ErbB receptor is                 One advantageous feature of the invention is the ability to
  native sequence human ErbB receptor.                                      identify patients likely to bene?t from treatment using FISH
     ErbB receptors are examples of tumor-speci?c antigens or               even if IHC indicates that they are antigen loW.
  tumor antigens. The term “tumor antigen” is used herein to                  By “nucleic acid” is meant to include any DNA or RNA, for
  refer to a protein that is expressed at a higher level on tumor           example, chromosomal, mitochondrial, viral and/ or bacterial
  cells compared to normal cells. Generally, the normal cells for           nucleic acid present in tissue sample. The term “nucleic acid”
  comparison are of the same tissue type, particularly pheno                encompasses either or both strands of a double stranded
  type, as the tumor, or from Which the tumor arose. A “tumor               nucleic acidmolecule and includes any fragment orportion of
  speci?c antigen” refers to an antigen expressed either prefer             an intact nucleic acid molecule.
  entially or only on tumor cells. Examples of tumor-speci?c                  By “gene” is meant any nucleic acid sequence or portion
  antigens include, in addition to the ErbB receptors, MART1/               thereof With a functional role in encoding or transcribing an
  Melan A, gp-100, and tyrosinase (in melanoma); MAGE-1                     RNA (rRNA, tRNA, or mRNA, the latter capable of transla
  and MAGE-3 (in bladder, head and neck, and non-small cell                 tion as a protein) or regulating other gene expression. The
  carcinoma); HPV EG and E7 proteins (in cervical cancer);                  gene may consist of all the nucleic acids responsible for
  Mucin/MUC-l (in breast, pancreas, colon, and prostate can                 encoding a functional protein or only a portion of the nucleic
  cers); prostate speci?c antigen/PSA (in prostate cancer); and             acids responsible for encoding or expressing a protein. The
  carninoembryonic antigen/CEA (in colon, breast, and gas                   nucleic acid sequence may contain a genetic abnormality
  trointestinal cancers).                                                   Within exons, introns, initiation or termination regions, pro
    By “ampli?cation” is meant the presence of one or more                  moter sequences, other regulatory sequences or unique adja
  extra gene copies of erbB or other tumor antigen-encoding            20   cent regions to the gene.
  gene in a chromosome complement. Gene ampli?cation can                       By “ErbB ligand” is meant a polypeptide Which binds to
  result in overexpression of protein, e.g., ErbB receptor pro              and/or activates an ErbB receptor. The ErbB ligand of par
  tein. Gene ampli?cation in cells from a tissue sample can be              ticular interest herein is a native sequence human ErbB ligand
  measured by many techniques, particularly Fluorescence in                 such as Epidermal GroWth Factor (EGF) (Savage et al., J.
  situ Hybridization (FISH), but also including and not limited        25   Biol. Chem. 247:7612-7621 (1972)); Tansforming GroWth
  to quantitative PCR, quantitative Southern hybridization, and             Factor alpha (TGF-alpha) (Marquardt et al., Science 223:
  the like.                                                                 1079-1082 (1984)); amphiregulin, also knoWn as schWanoma
     By “tissue sample” is meant a collection of similar cells              or keratinocyte autocrine groWth factor (Shoyab et al. Science
  obtained from a tissue of a subject or patient, preferably                243:1074-1076 (1989); Kimura et al. Nature 348:257-260
  containing nucleated cells With chromosomal material. The            30   (1990); and Cook et al. Mol. Cell. Biol. 11:2547-2557
  four main human tissues are (1) epithelium; (2) the connec                (1991)); betacellulin (Shing et al., Science 259:1604-1607
  tive tissues, including blood vessels, bone and cartilage; (3)            (1993); and Sasada et al. Biochem. Biophys. Res. Commun.
  muscle tissue; and (4) nerve tissue. The source of the tissue             190:1173 (1993)); heparin-binding epidermal groWth factor
  sample may be solid tissue as from a fresh, frozen and/or                 (HB-EGF) (Higashiyama et al., Science 251 :936-939
  preserved organ or tissue sample or biopsy or aspirate; blood        35   (1991)); epiregulin (Toyoda et al, J. Biol. Chem. 270:7495
  or any blood constituents; bodily ?uids such as cerebral spinal           7500 (1995); and Komurasaki et al. Oncogene 15 :284 1 -2848
  ?uid, amniotic ?uid, peritoneal ?uid, or interstitial ?uid; cells         (1997)), a heregulin (see beloW); neuregulin-2 (NRG-2) (Car
  from any time in gestation or development of the subject. The             raWay et al., Nature 387:512-516 (1997)); neuregulin-3
  tissue sample may also be primary or cultured cells or cell               (NRG-3) (Zhang et al., Proc. Natl. Acad. Sci. 94:9562-9567
  lines. The tissue sample may contain compounds Which are             40   (1997)); or cripto (CR-1) (Kannan et al., J. Biol. Chem. 272
  not naturally intermixed With the tissue in nature such as                (6):3330-3335 (1997)). ErbB ligands that bind EGFR include
  preservatives, anticoagulants, buffers, ?xatives, nutrients,              EGF, TGF-alpha, amphiregulin, betacellulin, HB-EGF ande
  antibiotics, or the like. In one embodiment of the invention,             piregulin. ErbB ligands Which bind HER3 include heregulins.
  the tissue sample is “non-hematologic tissue” (i.e., not blood            ErbB ligands capable of binding HER4 include betacellulin,
  or bone marroW tissue).                                              45   epiregulin, HB-EGF, NRG-2, NRG-3 and heregulins.
     For the purposes herein a “section” of a tissue sample is                 “Heregulin” (HRG) When used herein refers to a polypep
  meant a single part or piece ofa tissue sample, e.g., a thin slice        tide comprising an amino acid sequence encoded by the
  of tissue or cells cut from a tissue sample. It is understood that        heregulin gene product as disclosed in US. Pat. No. 5,641,
  multiple sections of tissue samples may be taken and sub                  869 or Marchionni et al., Nature, 362:312-318 (1993), and
  jected to analysis according to the present invention, provided      50   biologically active variants of such polypeptides. Examples
  that it is understood that the present invention comprises a              of heregulins include heregulin-alpha, heregulin-beta1,
  method Whereby the same section of tissue sample may be                   heregulin-beta2, and heregulin-beta3 (Holmes et al., Science,
  analyzed at both morphological and molecular levels, or may               256:1205-1210 (1992); and US. Pat. No. 5,641,869); neu
  be analyzed With respect to both protein and nucleic acid.                differentiation factor (NDF) (Peles et al. Cell 69: 205-216
     By “correlate” or “correlating” is meant comparing, in any        55   (1992)); acetylcholine receptor-inducing activity (ARIA)
  Way, the performance and/or results of a ?rst analysis With the           (Falls et al. Cell 72:801-815 (1993)); glial groWth factors
  performance and/ or results of a second analysis. For example,            (GGFs) (Marchionni et al., Nature, 362:312-318 (1993));
  one may use the results of a ?rst analysis in carrying out the            sensory and motor neuron derived factor (SMDF) (Ho et al. J.
  second analysis and/or one may use the results of a ?rst                  Biol. Chem. 270:14523-14532 (1995)); gamma-heregulin
  analysis to determine Whether a second analysis should be            60   (Schaefer et al. Oncogene 15: 1385-1394 (1997)). An
  performed and/or one may compare the results of a ?rst                    example of a biologically active fragment/amino acid
  analysis With the results of a second analysis. In relation to            sequence variant of a native sequence HRG polypeptide, is an
  IHC combined With FISH, one may use the results of IHC to                 EGF-like domain fragment (e.g., HRG-beta1, 177-244).
  determine Whether FISH should be performed and/or one                       An “ErbB hetero-oligomer” herein is a noncovalently asso
  may compare the level of protein expression With gene ampli          65   ciated oligomer comprising at least tWo different ErbB recep
  ?cation to further characterize a tumor biopsy (eg to com                 tors. Such complexes may form When a cell expressing tWo or
  pare HER2 protein expression With her2 gene ampli?cation).                more ErbB receptors is exposed to an ErbB ligand and can be
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 248 of 372 PageID #:
                                   26647

                                                       US 8,076,066 B2
                                7                                                                      8
  isolated by immunoprecipitation and analyzed by SDS                      “Mammal” for purposes of treatment refers to any animal
  PAGE as described in SliWkoWski et al., (J. Biol. Chem.,               classi?ed as a mammal, including humans, domestic and
  269(20): 14661-14665 (1994)), for example. Examples of                 farm animals, and 200, sports, or pet animals, such as dogs,
  such ErbB hetero-oligomers include EGFR-HER2, HER2                     horses, cats, coWs, etc. Preferably, the mammal is human.
  HER3, and HER3-HER4 complexes. Moreover, the ErbB                         A “disorder” is any condition that Would bene?t from
  hetero-oligomer may comprise tWo or more HER2 receptors                treatment With the ErbB antagonist, e.g., anti-ErbB2 anti
  combined With a different ErbB receptor, such as HER3,                 body, and more generally, any cancer in Which administration
  HER4, or EGFR. Other proteins, such as a cytokine receptor             of an antibody against an over-expressed antigen can treat the
                                                                         cancer. This includes chronic and acute disorders or diseases
  subunit (e. g., gp130), may be included in the hetero-oligomer.
    The terms “ErbBl”, “epidermal growth factor receptor”                including those pathological conditions Which predispose the
  and “EGFR” are used interchangeably herein and refer to
                                                                         mammal to the disorder in question. Non-limiting examples
                                                                         of disorders to be treated herein include benign and malignant
  native sequence EGFR as disclosed, for example, in Carpen
                                                                         tumors; leukemias and lymphoid malignancies; neuronal,
  ter et al. (Ann. Rev. Biochem. 56:881-914 (1987)), including           glial, astrocytal, hypothalamic and other glandular, macroph
  variants thereof (e.g., a deletion mutant EGFR as in Hum               agal, epithelial, stromal and blastocoelic disorders; and
  phrey et al., (Proc. Natl. Acad. Sci. USA 87:4207-4211                 in?ammatory, angiogenic and immunologic disorders.
  (1990)). ErbBl refers to the gene encoding the EGFR protein               The term “therapeutically effective amount” is used to
  product. Examples of antibodies Whichbind to EGFR include              refer to an amount having antiproliferative effect. Preferably,
  MAb 579 (ATCC CRL HB 8506), Mab 455 (ATCC CRL HB                       the therapeutically effective amount elicits antibody-medi
  8507), MAb 225 (ATCC CRL 8508), MAb 528 (ATCC CRL                 20   ated cytotoxicity, activates complement, has apoptotic activ
  8509) (see, U.S. Pat. No. 4,943,533) and variants thereof,             ity, or is capable of inducing cell death, and preferably death
  such as chimeriZed 225 (C225) and reshaped human 225                   of benign or malignant tumor cells, in particular cancer cells.
  (H225) (see, PCT Publication No. WO 96/40210).                         Ef?cacy canbe measured in conventional Ways, depending on
    The expressions “ErbB2” and “HER2” are used inter                    the condition to be treated. For cancer therapy, e?icacy can,
  changeably herein and refer to native sequence human HER2         25   for example, be measured by assessing the time for disease
  protein described, for example, in Semba et al., (Proc. Natl.          progression (TTP), survival, tumor siZe, or determining the
  Acad. Sci USA 82:6497-6501 (1985)) and Yamamoto et al.                 response rates (RR) (see the Example beloW).
  (Nature 319:230-234 (1986)) (Genebank accession number                   The terms “cancer” and “cancerous” refer to or describe the
  X03363), and variants thereof. The term erbB2 refers to the            physiological condition in mammals that is typically charac
  gene encoding human HER2 and neu refers to the gene               30   teriZed by unregulated cell groWth. Examples of cancer
  encoding rat p185neu. Preferred HER2 is native sequence                include but are not limited to, carcinoma, lymphoma, blas
  human HER2. Examples of antibodies Which bind HER2                     toma, sarcoma, melanoma, and leukemia. More particular
  include MAbs 4D5 (ATCC CRL 10463), 2C4 (ATCC                           examples of such cancers include squamous cell cancer,
  HB-12697), 7P3 (ATCC HB-12216), and 7C2 (ATCC                          small-cell lung cancer, non-small-cell lung cancer, adenocar
  HB-12215) (see, U.S. Pat. No. 5,772,997; PCT Publication          35   cinoma of the lung, squamous carcinoma of the lung, cancer
  No. WO 98/17797; and U.S. Pat. No. 5,840,525, expressly                of the peritoneum, hepatocellular cancer, gastrointestinal
  incorporated herein by reference). HumaniZed anti-HER2                 cancer, pancreatic cancer, glioblastoma, cervical cancer, ova
  antibodies     include     huMAb4D5 -1,        huMAb4D5 -2,            rian cancer, liver cancer, bladder cancer, hepatoma, breast
  huMAb4D5-3, huMAb4D5-4, huMAb4D5-5, huMAb4D5                           cancer, colon cancer, colorectal cancer, endometrial or uter
  6, huMAb4D5-7, and huMAb4D5-8 (HERCEPTIN®) as                     40   ine carcinoma, salivary gland carcinoma, kidney cancer, liver
  described in Table 3 of U.S. Pat. No. 5,821,337, Which is              cancer, prostate cancer, vulval cancer, thyroid cancer, hepatic
  expressly incorporated herein by reference; and humaniZed              carcinoma, and various types of head and neck cancer.
  520C9 (PCT Publication No. WO 93/21319). Human anti                      An “ErbB-expressing cancer” is one comprising cells
  HER2 antibodies are described in U.S. Pat. No. 5,772,997 and           Which have ErbB protein present at their cell surface, such
  PCT Publication No. WO 97/00271.                                  45   that an anti-ErbB antibody is able to bind to the cancer.
    “ErbB3” and “HER3” refer to the receptor polypeptide as                 The term “cytotoxic agent” as used herein refers to a sub
  disclosed, for example, in U.S. Pat. Nos. 5,183,884 and 5,480,         stance that inhibits or prevents the function of cells and/or
  968, as Well as Kraus et al. (Proc. Natl. Acad. Sci. USA)              causes destruction of cells. The term is intended to include
  86:9193-9197 (1989)), including variants thereof. Exemplary            radioactive isotopes (eg 1131, I125, Y9‘), and Re186), chemo
  antibodies that bind HER3 are described in U.S. Pat. No.          50   therapeutic agents, and toxins such as enZymatically active
  5,968,511, e.g., the 8B8 antibody (ATCC HB-12070) or a                 toxins of bacterial, fungal, plant or animal origin, or frag
  humaniZed variant thereof. The terms “ErbB4” and “HER4”                ments thereof.
  herein refer to the receptor polypeptide as disclosed, for                A “chemotherapeutic agent” is a chemical compound use
  example, in EuropeanApplication No. EP 599,274; PloWman                ful in the treatment of cancer. Examples of chemotherapeutic
  et al., (Proc. Natl. Acad. Sci. USA, 90:1746-1750 (1993));        55   agents include alkylating agents such as thiotepa and cyclos
  and PloWman et al., (Nature, 366:473-475 (1993)), including            phosphamide (CYTOXANTM); alkyl sulfonates such as
  variants thereof such as the HER4 isoforms disclosed in PCT            busulfan, improsulfan and piposulfan; aZiridines such as ben
  Publication No. WO 99/19488.                                           Zodopa, carboquone, meturedopa, and uredopa; ethylen
     An “ErbB antagonist” is any molecule that binds to an               imines and methylamelamines including altretamine, trieth
  ErbB receptor and blocks ligand activation of the ErbB recep      60   ylenemelamine,                      trietylenephosphoramide,
  tor. Such antagonists include, but are not limited to, modi?ed         triethylenethiophosphaoramide and trimethylolomelamine;
  ligands, ligand peptides (i.e., ligand fragments), soluble ErbB        nitrogen mustards such as chlorambucil, chlomaphaZine,
  receptors, and, preferably, anti-ErbB antibodies.                      cholophosphamide, estramustine, ifosfamide, mechlore
     “Treatment” refers to both therapeutic treatment and pro            thamine, mechlorethamine oxide hydrochloride, melphalan,
  phylactic or preventative measures. Those in need of treat        65   novembichin, phenesterine, prednimustine, trofosfamide,
  ment include those already With the disorder as Well as those          uracil mustard; nitrosureas such as carmustine, chloroZoto
  in Which the disorder is to be prevented.                              cin, fotemustine, lomustine, nimustine, ranimustine; antibi
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 249 of 372 PageID #:
                                   26648

                                                        US 8,076,066 B2
                                                                                                        10
  otics such as aclacinomysins, actinomycin, authramycin, aZa             especially p. 13. The 4D5 antibody (and functional equiva
  serine, bleomycins, cactinomycin, calicheamicin, carabicin,             lents thereof) can also be employed for this purpose.
  carZinophilin, chromomycins, dactinomycin, daunorubicin,
  6-diaZo-5-oxo-L-norleucine, doxorubicin, epirubicin, mito                             ErbB Receptor Tyrosine Kinases
  mycins, mycophenolic acid, nogalamycin, olivomycins, pep
  lomycin, pot?romycin, puromycin, streptonigrin, streptoZo                  The ErbB receptor tyrosine kinases are important media
  cin, tubercidin, ubenimex, Zinostatin, Zorubicin; anti                  tors of cell groWth, differentiation and survival. The receptor
  metabolites such as methotrexate and 5-?uorouracil (5-FU);              family includes at least four distinct members including Epi
  folic acid analogues such as denopterin, methotrexate,                  dermal GroWth Factor Receptor (EGFR or ErbB 1 ), HER2
  pteropterin, trimetrexate; purine analogs such as ?udarabine,           (ErbB2 or p 185neu), HER3 (ErbB3), and HER4 (ErbB4 or
  6-mercaptopurine, thiamiprine, thioguanine; pyrimidine ana              tyro2).
                                                                            EGFR, encoded by the ErbBl gene, has been causally
  logs such as ancitabine, aZacitidine, 6-aZauridine, carmofur,           implicated in human malignancy. In particular, increased
  cytarabine, dideoxyuridine, doxi?uridine, enocitabine,                  expression of EGFR has been observed in breast, bladder,
  ?oxuridine, 5-FU; androgens such as calusterone, dromo                  lung, head, neck and stomach cancer, as Well as glioblasto
  stanolone propionate, epitiostanol, mepitiostane, testolac              mas. Increased EGFR receptor expression is often associated
  tone; anti-adrenals such as aminoglutethimide, mitotane,                With increased production of the EGFR ligand, Transforming
  trilostane; folic acid replenisher such as frolinic acid; acegla        GroWth Factor alpha (TGF-alpha), by the same tumor cells
  tone; aldophosphamide glycoside; aminolevulinic acid;                   resulting inreceptor activation by an autocrine stimulatory
  amsacrine; bestrabucil; bisantrene; edatraxate; defofamine;        20   pathWay. Baselga and Mendelsohn Pharmac. Ther. 64:127
  demecolcine; diaZiquone; elformithine; elliptinium acetate;             154 (1994). Monoclonal antibodies directed against the
  etoglucid;    gallium    nitrate;    hydroxyurea;     lentinan;         EGFR or its ligands, TGF-alpha and EGF, have been evalu
  lonidamine; mitoguaZone; mitoxantrone; mopidamol; nitra                 ated as therapeutic agents in the treatment of such malignan
  crine; pentostatin; phenamet; pirarubicin; podophyllinic                cies. See, e.g., Baselga and Mendelsohn., supra; Masui et al.
  acid; 2-ethylhydraZide; procarbaZine; PSK®; raZoxane; siZo         25   Cancer Research 44: 1002-1007 (1984); and Wu et al. J. Clin.
  furan; spirogermanium; tenuaZonic acid; triaZiquone; 2,2',2"            Invest. 95: 1897-1905 (1995).
  trichlorotriethylamine; urethan; vindesine; dacarbaZine;                   The second member of the ErbB family, p185neu, Was
  mannomustine; mitobronitol; mitolactol; pipobroman; gacy                originally identi?ed as the product of the transforming gene
  tosine; arabinoside (“Ara-C”); cyclophosphamide; thiotepa;              from neuroblastomas of chemically treated rats. The activated
  taxoids, e.g. paclitaxel (TAXOL®, Bristol-Myers Squibb             30   form of the neu proto-oncogene results from a point mutation
  Oncology, Princeton, N1.) and doxetaxel (Taxotere, Rhone                (valine to glutamic acid) in the transmembrane region of the
  Poulenc Rorer, Antony, France); chlorambucil; gemcitabine;              encoded protein. Ampli?cation of the human homolog of neu
  6-thioguanine; mercaptopurine; methotrexate; platinum ana               is observed in breast and ovarian cancers and correlates With
  logs such as cisplatin and carboplatin; vinblastine; platinum;          a poor prognosis (Slamon et al., Science, 235: 177-1 82(1 987);
  etoposide (VP-16); ifosfamide; mitomycin C; mitoxantrone;          35   Slamon etal., Science, 244:707-712 (1989); andU.S. Pat. No.
  vincristine; vinorelbine; navelbine; novantrone; teniposide;            4,968,603). To date, no point mutation analogous to that in the
  daunomycin; carminomycin; aminopterin; xeloda; ibandr                   neu proto-oncogene has been reported for human tumors.
  onate; CPT-11; topoisomerase inhibitor RFS 2000; di?uo                  Overexpression of HER2 (frequently but not uniformly due to
  romethylomithine (DMFO); retinoic acid; esperamicins;                   gene ampli?cation) has also been observed in other carcino
  capecitabine; and pharmaceutically acceptable salts, acids or      40   mas including carcinomas of the stomach, endometrium, sali
  derivatives of any of the above. Also included in this de?ni            vary gland, lung, kidney, colon, thyroid, pancreas and blad
  tion are hormonal agents that act to regulate or inhibit hor            der.
  mone action on tumors such as anti-estrogens including for                 Antibodies directed against the rat p185neu and human
  example tamoxifen, raloxifene, aromatase inhibiting 4(5)                HER2 protein products have been described. Drebin and col
  imidaZoles, 4-hydroxytamoxifen, trioxifene, keoxifene,             45   leagues have raised antibodies against the rat neu gene prod
  LY117018, onapristone; and anti-androgens such as ?uta                  uct, p185neu (see, for example, Drebin et al., Cell 41 :695-706
  mide and nilutamide; and pharmaceutically acceptable salts,             (1985); Myers et al., Meth. EnZym. 198:277-290 (1991); and
  acids or derivatives of any of the above.                               WO94/22478). Drebin et al. (Oncogene 2:273-277(1988))
    A “groWth inhibitory agent” When used herein refers to a              report that mixtures of antibodies reactive With tWo distinct
  compound or composition Which inhibits groWth of a cell,           50   regions of p 1 85neu result in synergistic anti-tumor effects on
  especially an ErbB-overexpressing cancer cell either in vitro           neu-transformed NIH-3T3 cells implanted into nude mice
  or in vivo. Thus, the groWth inhibitory agent is one Which              (see also US. Pat. No. 5,824,311).
  signi?cantly reduces the percentage of ErbB overexpressing                HudZiak et al., (Mol. Cell. Biol. 9(3):1165-1172 (1989))
  cells in S phase. Examples of groWth inhibitory agents                  describe the generation of a panel of anti-HER2 antibodies,
  include agents that block cell cycle progression (at a place       55   Which Were characterized using the human breast tumor cell
  other than S phase), such as agents that induce G1 arrest and           line SKBR3. Relative cell proliferation of the SKBR3 cells
  M-phase arrest. Classical M-phase blockers include the vin              folloWing exposure to the antibodies Was determined by crys
  cas (vincristine and vinblastine), TAXOL®, and topo II                  tal violet staining of the monolayers after 72 hours. Using this
  inhibitors such as doxorubicin, epirubicin, daunorubicin, eto           assay, maximum inhibition Was obtained With the antibody
  poside, and bleomycin. Those agents that arrest G1 also spill      60   called 4D5, Which inhibited cellular proliferation by 56%.
  over into S-phase arrest, for example, DNA alkylating agents            Other antibodies in the panel reduced cellular proliferation to
  such as tamoxifen, prednisone, dacarbaZine, mechlore                    a lesser extent in this assay. The antibody 4D5 Was further
  thamine, cisplatin, methotrexate, 5-?uorouracil, and ara-C.             found to sensitiZe HER2-overexpressing breast tumor cell
  Further information can be found in The Molecular Basis of              lines to the cytotoxic effects of TNF-alpha (see, also, US. Pat.
  Cancer, Mendelsohn and Israel, eds., Chapter 1, entitled           65   No. 5,677,171). The anti-HER2 antibodies discussed in Hud
  “Cell cycle regulation, oncogenes, and antineoplastic drugs”            Ziak et al. Were further characteriZed (Fendly et al. Cancer
  by Murakami et al. (W B Saunders: Philadelphia, 1995),                  Research 50:1550-1558 (1990); Kotts et al. In Vitro 26(3):
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 250 of 372 PageID #:
                                   26649

                                                        US 8,076,066 B2
                                11                                                                      12
  59A (1990); Sarup et al. Growth Regulation 1:72-82 (1991);              Nature 387:512-516 (1997)) and neuregulin-3, which binds
  Shepard et al. J. Clin. Immunol. 11(3):117-127 (1991);                  HER4 (Zhang et al., (Proc. Natl. Acad. Sci. USA) 94(18):
  Kumar et al. M01. Cell. Biol. 11(2):979-986 (1991); Lewis et            9562-7 (1997)). HB-EGF, betacellulin, and epiregulin also
  al. CancerImmunol. Immunother. 37:255-263 (1993); Pietras               bind to HER4.
  et al. Oncogene 9: 1829-1838 (1994); Vitetta et al. Cancer                While EGF and TGF-alpha do not bind HER2, EGF stimu
  Research 54:5301-5309 (1994); Sliwkowski et al. J. Biol.                lates EGFR and HER2 to form a heterodimer, which activates
  Chem. 269(20):14661-14665 (1994); Scott et al. J. Biol.                 EGFR and results in transphosphorylation of HER2 in the
  Chem. 266:14300-5 (1991); D’souZa et al. Proc. Natl. Acad.              heterodimer. DimeriZation and/or transphosphorylation
  Sci. 91:7202-7206 (1994); Lewis et al. Cancer Research                  appears to activate the HER2 tyrosine kinase, (Earp et al.,
                                                                          supra.) Likewise, when HER3 is co-expressed with HER2, an
  56:1457-1465(1996); and Schaefer et al. Oncogene 15:1385                active signaling complex is formed and antibodies directed
   1394 (1997)).                                                          against HER2 are capable of disrupting this complex (Sli
    A recombinant humanized IgG1 version of the murine                    wkowski et al., J. Biol. Chem., 269(20):14661-14665
  anti-HER2 antibody 4D5 (rhuMAb HER2 or HERCEP                           (1994)). Additionally, the a?inity of HER3 for heregulin
  TIN®; commercially available from Genentech, Inc., South                (HRG) is increased to a higher a?inity state when co-ex
  San Francisco) is clinically active in patients with HER2               pressed with HER2. See also, Levi et al., Journal of Neuro
  overexpressing metastatic breast cancers that have received             science 15: 1329-1340 (1995); Morrissey et al., Proc. Natl.
  extensive prior anti-cancer therapy (Baselga et al., J. Clin.           Acad. Sci. USA 92: 1431-1435 (1995); and Lewis et al., Can
  Oncol. 14:737-744 (1996)). HERCEPTIN® received mar                      cer Res., 56:1457-1465 (1996) with respect to the HER2
  keting approval from the Food and Drug Administration Sep.              HER3 protein complex. HER4, like HER3, forms an active
                                                                     20
  25, 1998 for the treatment of patients with metastatic breast           signaling complex with HER2 (Carraway and Cantley, Cell
  cancer whose tumors overexpress the HER2 protein. The                   78:5-8(1994)).
  current treatment protocol employs IHC to determine HER2
  protein overexpression.                                                                  Detecting Gene Ampli?cation
    Other anti-HER2 antibodies with various properties have
  been described (Tagliabue et al., Int. J. Cancer 47:933-937        25      The present invention contemplates using any technique to
  (1991); McKenzie et al., Oncogene 4:543-548 (1989); Maier               detect gene ampli?cation. (see, Boxer, J. Clin. Pathol. 53:
  et al., Cancer Res. 51:5361-5369 (1991); Bacus et al.,                  19-2 1 (2000)). These techniques include in situ hybridization
  Molecular Carcinogenesis 3:350-362 (1990); Stancovski et                (Stoler, Clin. Lab. Med. 12:215-36 (1990), using radioisotope
  al., (Proc. Natl.Acad. Sci. USA) 88:8691-8695 (1991); Bacus             or ?uorophore-labeled probes; polymerase chain reaction
  et al., Cancer Research 52:2580-2589 (1992); Xu et al. Int. J.     30   (PCR); quantitative Southern blotting, and other techniques
  Cancer 53:401-408 (1993); PCT Publication No. WO94/                     for quantitating individual genes. Preferably probes or prim
  00136; KasprZyk et al., Cancer Research 52:2771-2776                    ers selected for gene ampli?cation evaluation are highly spe
  (1992); Hancock et al., Cancer Res. 51:4575-4580 (1991);                ci?c, to avoid detecting closely related homologous genes.
  Shawver et al., Cancer Res. 54:1367-1373 (1994); Arteaga et               The word “label” when used herein refers to a compound or
  al. Cancer Res. 54:3758-3765 (1994); Harwerth et al., J. Biol.     35   composition which is conjugated or fused directly or indi
  Chem. 267:15160-15167 (1992); US. Pat. No. 5,783,186;                   rectly to a reagent such as a nucleic acid probe or an antibody
  Klapper et al. Oncogene 14:2099-2109 (1997); and PCT Pub                and facilitates detection of the reagent to which it is conju
  lication No. WO 98/17797).                                              gated or fused. The label may itself be detectable (e.g., radio
    Homology screening has resulted in the ErbB receptor                  isotope labels or ?uorescent labels) or, in the case of an
  family members: HER3 (US. Pat. Nos. 5,183,884 and 5,480,                enZymatic label, may catalyZe chemical alteration of a sub
                                                                     40
  968; Kraus et al., Proc. Natl. Acad. Sci. USA 86:9193-9197              strate compound or composition which is detectable. A hap
  (1989)) and HER4 (European Patent Application No. EP 599                ten or epitope that is immunospeci?cally bound by an anti
  274; Plowman et al., Proc. Natl. Acad. Sci. USA, 90:1746                body can also serve as a label.
  1750 (1993); and Plowman et al., Nature, 366:473-475                      The term “?uorescently labeled nucleic acid probe” refers
  (1993)). Both of these receptors display increased expression           to a probe comprising (1) a nucleic acid having a sequence
  on at least some breast cancer cell lines.                         45   rendering it capable of hybridiZing with a target nucleic acid
     The ErbB receptors are generally found in various combi              sequence and (2) a ?uorescent label. Preferably such hybrid
  nations in cells and heterodimeriZation is thought to increase          iZation is speci?c, i.e., it can occur under high stringency
  the diversity of cellular responses to a variety of ErbB ligands        conditions.
  (Earp et al., Breast Cancer Research and Treatment 35: 115
  132 (1995)). EGFR is bound by six different ligands: Epider        50                        Sample Preparation
  mal Growth Factor (EGF), Transforming Growth Factor-al
  pha (TGF-alpha), amphiregulin, Heparin Binding Epidermal                  Any tissue sample from a subject may be used. Examples
  Growth Factor (HB-EGF), betacellulin, and epiregulin                    of tissue samples that may be used include, but are not limited
  (Groenen et al. GrowthFactors 11:235-257 (1994)). A family              to, breast, prostate, ovary, colon, lung, endometrium, stom
  of heregulin proteins resulting from alternative splicing of a     55
                                                                          ach, salivary gland or pancreas. The tissue sample can be
  single gene are ligands for HER3 and HER4. The heregulin                obtained by a variety of procedures including, but not limited
  family includes alpha, beta, and gamma heregulins (Holmes               to surgical excision, aspiration, or biopsy. The tissue may be
  et al., Science, 256:1205-1210 (1992); US. Pat. No. 5,641,              fresh or froZen. In one embodiment, the tissue sample is ?xed
  869; and Schaefer et al., Oncogene 15:1385-1394 (1997));                and embedded in paraf?n or the like.
  neu differentiation factors (NDFs), glial growth factors                  The tissue sample may be ?xed (i.e., preserved) by con
                                                                     60
  (GGFs); acetylcholine receptor inducing activity (ARIA);                ventional methodology (See e.g., Manual of Histological
  and sensory and motorneuron derived factor (SMDF) (for a                Staining Method ofthe Armed Forces Institute ofPathology,
  review, see Groenen et al., Growth Factors 11:235-257                   3’d Edition Lee G. Luna, HT (ASCP) Editor, The Blakston
  (1994); Lemke, G. Molec. & Cell. Neurosci. 7:247-262                    Division McGraw-Hill Book Company: New York; (1960);
  (1996) and Lee etal. Pharm. Rev. 47:51-85 (1995)). Recently,            The Armed Forces Institute of Pathology Advanced Labora
  two additional ErbB ligands were identi?ed: neuregulin-2           65   tory Methods in Histology and Pathology (1994) Ulreka V.
  (NRG-2), which is reported to bind either HER3 or HER4                  Mikel, Editor, Armed Forces Institute of Patholo gy, American
  (Chang et al., Nature: 387 509-512 (1997); and Carraway et al           Registry of Pathology, Washington, DC). One of skill in the
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 251 of 372 PageID #:
                                   26650

                                                         US 8,076,066 B2
                                13                                                                        14
  art Will appreciate that the choice of a ?xative is determined            Probes used in the FISH analysis may be either RNA or
  by the purpose for Which the tissue is to be histologically              DNA oligonucleotides or polynucleotides and may contain
  stained or otherwise analyzed. One of skill in the art Will also         not only naturally occurring nucleotides but their analogs like
  appreciate that the length of ?xation depends upon the size of           digoxygenin dCTP, biotin dcTP 7-azaguano sine, azidothymi
  the tissue sample and the ?xative used. By Way of example,               dine, inosine, or uridine. Other useful probes include peptide
  neutral buffered formalin, Bouin’ s or paraformaldehyde, may             probes and analogues thereof, branched gene DNA, pepti
  be used to ?x a tissue sample.                                           dometics, peptide nucleic acid (PNA), and/or antibodies.
    Generally, the tissue sample is ?rst ?xed and is then dehy                Probes should have su?icient complementarity to the tar
  drated through an ascending series of alcohols, in?ltrated,              get nucleic acid sequence of interest so that stable and speci?c
  and embedded With para?in or other sectioning media so that              binding occurs betWeen the target nucleic acid sequence and
  the tissue sample may be sectioned. Alternatively, one may               the probe. The degree of homolo gy required for stable hybrid
  section the tissue and ?x the sections obtained. By Way of               ization varies With the stringency of the hybridization
  example, the tissue sample may be embedded and processed                 medium and/ or Wash medium. Preferably, completely
  in para?in by conventional methodology. Examples of paraf                homologous probes are employed in the present invention,
  ?n that may be used include, but are not limited to, Paraplast,          but persons of skill in the art Will readily appreciate that
  Broloid, and Tissuemay. Once the tissue sample is embedded,              probes exhibiting lesser but su?icient homology can be used
  the sample may be sectioned by a microtome or the like. By
                                                                           in the present invention (see e. g., Sambrook, 1., et al., Molecu
  Way of example for this procedure, sections may range from
  about three microns to about ?ve microns in thickness. Once              lar CloningA Laboratory Manual, Cold Spring Harbor Press,
  sectioned, the sections may be attached to slides by several             (1 989)).
  standard methods. Examples of slide adhesives include, but          20      One of skill in the art Will appreciate that the choice of
  are not limited to, silane, gelatin, poly-L-lysine, and the like.        probe depends on the characteristics of the target gene of
  For example, the para?in embedded sections may be attached               interest. Examples of ampli?cation include, but are not lim
  to positively charged slides, slides coated With poly-L-lysine.          ited to, her2/neu in breast and ovarian cancer, n-myc in neu
     If para?in has been used as the embedding material, the               roblastoma, c-myc in small cell lung cancer. By Way of
  tissue sections are generally depara?inized and rehydrated to       25   example for evaluating her2/neu ampli?cation a probe span
  Water. The tissue sections may be depara?inized by several               ning a 140 kb region on the long arm of chromosome 17
  conventional standard methodologies. For example, xylenes                containing the her2/neu gene (l7q l 1.2-l7ql2) may be used.
  and a gradually descending series of alcohols may be used.               A probe for the -satellite sequences in the centromeric region
  Alternatively, commercially available depara?inizing non                 of chromosome 17(Dl72l) may be used to evaluate for aneu
  organic agents such as Hemo-De7 (CMS, Houston, Tex.) may            30 somy of chromosome 17 as a source or cause for her2/neu
  be used.                                                                 ampli?cation. For example, a cocktailed version of these
                                                                           probes may be obtained from Vysis, Inc. Where each probe is
             Fluorescence In Situ Hybridization (FISH)                     directly labeled With easily distinguishable ?uorophores,
                                                                           such as SPECTRUM ORANGE®                     and   SPECTRUM
     In situ hybridization is generally carried out on cells or       35   GREEN®.
  tissue sections ?xed to slides. In situ hybridization may be               Probes may also be generated and chosen by several means
  performed by several conventional methodologies (see, e.g.,              including, but not limited to, mapping by in situ hybridiza
  Leitch et al., In Situ Hybridization: A Practical Guide,                 tion, somatic cell hybrid panels, or spot blots of sorted chro
  Oxford BIOS Scienti?c Publishers, Micropscopy Handbooks                  mosomes; chromosomal linkage analysis; or cloned and iso
  v. 27 (1994)). In one in situ procedure, ?uorescent dyes (such           lated from sorted chromosome libraries from human cell lines
                                                                      40
  as ?uorescein isothiocyanate (FITC) Which ?uoresces green                or somatic cell hybrids With human chromosomes, radiation
  When excited by anArgon ion laser) are used to label a nucleic           somatic cell hybrids, microdissection of a chromosome
  acid sequence probe that is complementary to a target nucle              region, or from yeast arti?cial chromosomes (YACs) identi
  otide sequence in the cell. Each cell containing the target              ?ed by PCR primers speci?c for a unique chromosome locus
  nucleotide sequence Will bind the labeled probe producing a              or other suitable means like an adjacent YAC clone. Probes
  ?uorescent signal upon exposure, of the cells to a light source     45   may be genomic DNA, cDNA, or RNA cloned in a plasmid,
  of a Wavelength appropriate for excitation of the speci?c                phage, cosmid, YAC, Bacterial Arti?cial Chromosomes
  ?uorochrome used. A “target nucleotide sequence” is a                    (BACs), viral vector, or any other suitable vector. Probes may
  sequence speci?c for a over-expressed tumor antigen, such as             be cloned or synthesized chemically by conventional meth
  ErbB. FISH analysis can be used in conjunction With other                ods. When cloned, the isolated probe nucleic acid fragments
  assays, including Without limitation morphological staining         50   are typically inserted into a vector, such as lambda phage,
  (of serial sections or the same section; see PCT Publication             pBR322, M13, or vectors containing the SP6 or T7 promoter
  No. WO 00/ 20641, speci?cally incorporated herein by refer               and cloned as a library in a bacterial host (see, e. g., Sambrook,
  ence).                                                                   supra).
     Various degrees of hybridization stringency can be                      Probes are preferably labeled With a ?uorophor. Examples
  employed. As the hybridization conditions become more               55   of ?uorophores include, but are not limited to, rare earth
  stringent, a greater degree of complementarity is required               chelates (europium chelates), Texas Red, rhodamine, ?uores
  betWeen the probe and target to form and maintain a stable               cein, dansyl, Lissamine, umbelliferone, phycocrytherin, phy
  duplex. Stringency is increased by raising temperature, loW              cocyanin, or commercially available ?uorophors such SPEC
  ering salt concentration, or raising formamide concentration.            TRUM ORANGE® and SPECTRUM GREEN®, and/or
  Adding dextran sulfate or raising its concentration may also             derivatives of any one or more of the above. Multiple probes
                                                                      60
  increase the effective concentration of labeled probe to                 used in the assay may be labeled With more than one distin
  increase the rate of hybridization and ultimate signal inten             guishable ?uorescent or pigment color. These color differ
  sity. After hybridization, slides are Washed in a solution gen           ences provide a means to identify the hybridization positions
  erally containing reagents similar to those found in the                 of speci?c probes. Moreover, probes that are not separated
  hybridization solution With Washing time varying from min                spatially can be identi?ed by a different color light or pigment
  utes to hours depending on required stringency. Longer or           65   resulting from mixing tWo other colors (e.g., light red+
  more stringent Washes typically loWer nonspeci?c back                    greenwellow), pigment (e.g., blue+yelloW:green), or by
  ground but run the risk of decreasing overall sensitivity.               using a ?lter set that passes only one color at a time.
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 252 of 372 PageID #:
                                   26651

                                                         US 8,076,066 B2
                                 15                                                                       16
    Probes can be labeled directly or indirectly With the ?uo               drates including glucose, mannose, or dextrins; chelating
  rophor, utilizing conventional methodology. Additional                    agents such as EDTA; sugars such as sucrose, mannitol, tre
  probes and colors may be added to re?ne and extend this                   halose or sorbitol; salt-forming counter-ions such as sodium;
  general procedure to include more genetic abnormalities or                metal complexes (e.g. Zn-protein complexes); and/or non
  serve as internal controls. By Way of example the her2/neu                ionic surfactants such as TWEENTM, PLURONICSTM or
  gene is in chromosome 17, and as an internal control a probe              polyethylene glycol (PEG). Preferred lyophiliZed anti-ErbB2
  for satellite sequences speci?c for chromosome 17 (D17Zl)                 antibody formulations are described in WO 97/04801,
  may be used (Vysis, Inc.) to prove diploidy in areas of non               expressly incorporated herein be reference.
  malignant cells and/ or to establish the presence or absence of             The formulation herein may also contain more than one
  chromosome 17 aneusomy in areas of her2/neu ampli?cation.                 active compound as necessary for the particular indication
    After processing for FISH, the slides may be analyZed by                being treated, preferably those With complementary activities
  standard techniques of ?uorescence microscopy (see, e.g.,                 that do not adversely affect each other. For example, it may be
  Ploem and Tanke, Introduction to Fluorescence Microscopy,                 desirable to further provide antibodies Which bind to EGFR,
  Oxford University Press: NeW York (1987)). Brie?y, each                   ErbB2, ErbB3, ErbB4, vascular endothelial factor (VEGF),
  slide is observed using a microscope equipped With appropri               or an antibody that binds to a different epitope on the target
  ate excitation ?lters, dichromic, and barrier ?lters. Filters are         ErbB, in the one formulation. Alternatively, or in addition, the
  chosen based on the excitation and emission spectra of the                composition may comprise a cytotoxic agent, a chemothera
  ?uorochromes used. Photographs of the slides may be taken                 peutic, a cytokine, groWth inhibitory agent and/ or cardiopro
  With the length of time of ?lm exposure depending on the                  tectant. Such molecules are suitably present in combination in
  ?uorescent label used, the signal intensity and the ?lter cho             amounts that are effective for the purpose intended.
  sen. For FISH analysis the physical loci of the cells of interest            The active ingredients may also be entrapped in microcap
  determined in the morphological analysis are recalled and                 sules prepared, for example, by coacervation techniques or by
  visually conformed as being the appropriate area for FISH                 interfacial polymeriZation, for example, hydroxymethylcel
  quanti?cation.                                                            lulose or gelatin-microcapsules and poly-(methylmethacy
    In order to correlate IHC With FISH, one may use a com                  late) microcapsules, respectively, in colloidal drug delivery
  puter-driven, motoriZed stage Which stores location of co            25   systems (for example, liposomes, albumin microspheres,
  ordinates. This may be used to evaluate the same area by tWo              microemulsions, nano-particles and nanocapsules) or in mac
  different analytical techniques. For example, color images of             roemulsions. Such techniques are disclosed in Remington ’s
  the morphologically stained areas may be captured and saved               Pharmaceutical Sciences 17th edition, Osol, A. Ed.
  using a computer-assisted cooled CCD camera. The same                       The formulations to be used for in vivo administration are
  section may be subsequently taken through the FISH proce             30   preferably, and in the case of humans, must be, sterile. This is
  dure, the stored locations recalled, and the designated areas             readily accomplished by ?ltration through sterile ?ltration
  scored for the presence of ?uorescent nuclear signals. A simi             membranes.
  lar procedure for IHC folloWed by FISH is contemplated.                     Sustained-release preparations may be prepared. Suitable
    Typically, hundreds of cells are scanned in a tissue sample             examples of sustained-release preparations include semiper
  and quanti?cation of the speci?c target nucleic acid sequence        35   meable matrices of solid hydrophobic polymers containing
  is determined in the form of ?uorescent spots, Which are                  the antibody, Which matrices are in the form of shaped
  counted relative to the number of cells. Deviation of the                 articles, e. g. ?lms, or microcapsules. Examples of sustained
  number of spots in a cell from a norm (e.g., such as probing              release matrices include polyesters, hydrogels (for example,
  for the her2/neu gene in a normal cell Will produce tWo copies,           poly(2-hydroxyethyl-methacrylate), or poly(vinylalcohol)),
  abnormal greater than tWo) is indicative of a greater likeli              polylactides (US. Pat. No. 3,773,919), copolymers of
  hood of bene?t from a tumor antigen-speci?c antibody                      L-glutamic acid and y ethyl-L-glutamate, non-degradable
  therapy, e.g., an ErbB antagonist therapy. As exempli?ed                  ethylene-vinyl acetate, degradable lactic acid-glycolic acid
  infra, her2 gene ampli?cation provides a much more effective              copolymers such as the LUPRON DEPOTTM (injectable
  indication of the likelihood that an anti-HER2 antibody                   microspheres composed of lactic acid-glycolic acid copoly
  therapy Will be effective.                                                mer and leuprolide acetate), and poly-D-(—)-3-hydroxybu
                                                                       45   tyric acid. While polymers such as ethylene-vinyl acetate and
                   Pharmaceutical Formulations                              lactic acid-glycolic acid enable release of molecules for over
                                                                            100 days, certain hydrogels release proteins for shorter time
    Therapeutic formulations of the antagonists, e.g., antibod              periods. When encapsulated antibodies remain in the body for
  ies, used in accordance With the present invention are pre                a long time, they may denature or aggregate as a result of
  pared for storage by mixing an antibody having the desired           50   exposure to moisture at 37° C., resulting in a loss of biological
  degree of purity With optional pharmaceutically acceptable                activity and possible changes in immunogenicity. Rational
  carriers, excipients or stabiliZers (Remington ’s Pharmaceu               strategies can be devised for stabiliZation depending on the
  tical Sciences 17th edition, Osol, A. Ed.), in the form of                mechanism involved. For example, if the aggregation mecha
  lyophiliZed formulations or aqueous solutions. Acceptable                 nism is discovered to be intermolecular SiS bond formation
  carriers, excipients, or stabiliZers are nontoxic to recipients at   55
                                                                            through thio-disul?de interchange, stabiliZation may be
  the dosages and concentrations employed, and include buff                 achieved by modifying sulfhydryl residues, lyophiliZing from
  ers such as phosphate, citrate, and other organic acids; anti             acidic solutions, controlling moisture content, using appro
  oxidants including ascorbic acid and methionine; preserva                 priate additives, and developing speci?c polymer matrix
  tives (such as octadecyldimethylbenZyl ammonium chloride;                 compositions.
  hexamethonium chloride; benZalkonium chloride, benZetho
  nium chloride; phenol, butyl or benZyl alcohol; alkyl para                         Treatment With the Anti-ErbB Antagonists
  bens such as methyl or propyl paraben; catechol; resorcinol;
  cyclohexanol; 3-pentanol; and m-cresol); loW molecular                      It is contemplated that, according to the present invention,
  Weight (less than about 10 residues) polypeptides; proteins,              the anti-ErbB antibodies or other antagonists may be used to
  such as serum albumin, gelatin, or immunoglobulins; hydro                 treat various conditions characteriZed by overexpression and/
  philic polymers such as polyvinylpyrrolidone; amino acids            65   or activation of the ErbB receptor in patients Who have been
  such as glycine, glutamine, asparagine, histidine, arginine, or           found to have an ampli?ed erbB gene. Exemplary conditions
  lysine; monosaccharides, disaccharides, and other carbohy                 or disorders include benign or malignant tumors (e. g. renal,
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 253 of 372 PageID #:
                                   26652

                                                         US 8,076,066 B2
                                17                                                                        18
  liver, kidney, bladder, breast, gastric, ovarian, colorectal,            composition that is effective for treating the condition and
  prostate, pancreatic, lung, vulval, thyroid, hepatic carcino             preferably has a sterile access port (for example the container
  mas; sarcomas; glioblastomas; and various head and neck                  may be an intravenous solution bag or a vial having a stopper
  tumors); leukemias and lymphoid malignancies; other disor                pierceable by a hypodermic injection needle). At least one
  ders such as neuronal, glial, astrocytal, hypothalamic, glan             active agent in the composition is an anti-tumor antigen thera
  dular, macrophagal, epithelial, stromal, blastocoelic, in?am             peutic antibody or an ErbB antagonist, e. g., an anti-ErbB
  matory, angiogenic and immunologic disorders.                            antibody. A label on, or associated With, the container indi
    The antibodies, chemotherapeutic agents and any other                  cates that the composition is used for treating the condition of
  active agents of the invention are administered to a human               choice. The article of manufacture may further comprise a
  patient in accord With knoWn methods, such as intravenous                second container comprising a pharmaceutically-acceptable
  administration as a bolus or by continuous infusion over a               buffer, such as phosphate-buffered saline, Ringer’s solution
  period of time, by intramuscular, intraperitoneal, intracero             and dextrose solution. This second buffer can be used to
  brospinal, subcutaneous, intra-articular, intrasynovial,                 reconstitute the active agent, if that is provided as a lyophily
  intrathecal, oral, topical, or inhalation routes. Intravenous or         sate or dried poWder, or to dilute a concentrated preparation of
  subcutaneous administration of the antibody is preferred.                the active agent. It may further include other materials desir
    In one embodiment, the treatment of the present invention              able from a commercial and user standpoint, including other
  involves the combined administration of an anti-ErbB anti                buffers, diluents, ?lters, needles, and syringes.
  body and a chemotherapeutic agent, e.g., a taxoid. The                     In addition, the article of manufacture comprises a package
  present invention contemplates administration of cocktails of            insert or inserts With instructions for use in patients Who have
  different chemotherapeutic agents. The combined adminis                  been found to have erbB gene ampli?cation, e.g., by FISH
                                                                      20
  tration includes coadministration, using separate formula                testing. Such patients may be subjects Who, by IHC, Would be
  tions or a single pharmaceutical formulation, and consecutive            excluded from treatment With the ErbB antagonist, e. g.,
  administration in either order, Wherein preferably there is a            patients Who score a 0 or 1+ using an anti-HER2 antibody.
  time period While both (or all) active agents simultaneously
  exert their biological activities. Preparation and dosing                                      Deposit of Materials
  schedules for such chemotherapeutic agents may be used              25
  according to manufacturers’ instructions or as determined                  The folloWing hybridoma cell lines have been deposited
  empirically by the skilled practitioner. Preparation and dos             With the American Type Culture Collection, 12301 ParklaWn
  ing schedules for such chemotherapy are also described in                Drive, Rockville, Md., USA (ATCC):
  Chemotherapy Service Ed., M. C. Perry, Williams & Wilkins,
  Baltimore, Md. (1992). The chemotherapeutic agent may               30
  precede, or folloW administration of the antibody or may be
  given simultaneously thereWith. The antibody may be com                      Antibody Designation        ATCC No.            Deposit Date
  bined With an anti-estrogen compound such as tamoxifen or
                                                                                       7C2              ATCC HB-12215          Oct. 17,1996
  an anti-progesterone such as onapristone (see, EP 616 812) in                        7F3              ATCC HB-12216          Oct. 17,1996
  dosages knoWn for such molecules.                                   35               4D5              ATCC CRL 10463         May 24, 1990
     In addition to the above therapeutic regimes, the patient
  may be subjected to surgical removal of cancer cells (tumor
  resection) and/or radiation therapy.                                       Further details of the invention are illustrated by the fol
     For the prevention or treatment of disease, the appropriate           loWing non-limiting Examples.
  dosage of antagonist, e.g., antibody Will depend on the type of
  disease to be treated, as de?ned above, the severity and course     40                              EXAMPLE 1
  of the disease, Whether the antibody is administered for pre
  ventive or therapeutic purposes, previous therapy, the                         Concordance BetWeen the Clinical Trials Assay
  patient’s clinical history and response to the antibody, and the                (CTA) and Fluorescence In Situ Hybridization
  discretion of the attending physician. The antibody is suitably                  (FISH) in the HERCEPTIN® Pivotal Trials
  administered to the patient at one time or over a series of 45
  treatments.                                                                Overexpression of HER2 at the 2+ or 3+ level by immu
    Depending on the type and severity of the disease, about 1             nohistochemistry (IHC) Was required for enrollment in the
  ug/kg to 15 mg/kg (e.g. 0.1-20 mg/kg) of antibody is an initial          pivotal HERCEPTIN® metastatic breast cancer trials. The
  candidate dosage for administration to the patient, Whether,             Clinical Testing Assay (CTA) involves tWo separate IHC
  for example, by one or more separate administrations, or by         50   assays performed With either monoclonal antibodies 4D5
  continuous infusion. A typical daily dosage might range from             (after protease digestion of the formalin ?xed sample) or
  about 1 ug/kg to 100 mg/kg or more, depending on the factors             CB11 (after heat treatment of the formalin ?xed sample).
  mentioned above. For repeated administrations over several               Subjects Were eligible if either assay Was scored at 2+ or 3+.
  days or longer, depending on the condition, the treatment is             If both Were performed, the ?nal score Was the higher of the
  sustained until a desired suppression of disease symptoms           55
                                                                           tWo results.
  occurs. HoWever, other dosage regimens may be useful. The                  Concordance betWeen the CTA and another IHC, HER
  progress of this therapy is easily monitored by conventional             CEPTEST® (HT), is 79%. This Was the basis for FDA
  techniques and assays.                                                   approval of HT to aid in the selection of patients for HER
                                                                           CEPTIN® therapy.
       Pharmaceutical Packages: Articles of Manufacture                       This Example describes a similar concordance study, uti
                                                                      60
                                                                           liZing clinical material submitted for screening for the HER
     In a related aspect of the invention, an article of manufac           CEPTIN® pivotal trials, that compares the CTA to her2/neu
  ture containing materials useful for the treatment of the dis            gene ampli?cation measured by the PathVysion FISH assay.
  orders described above is provided. The article of manufac               In the pivotal trials, 5998 subjects Were screened for HER2
  ture comprises a container, optionally labeled, and a package            expression; 1915 (32%) Were positive by the CTA and 4083
  insert. Suitable containers include, for example, bottles, vials,   65   (68%) Were negative. A random sample of 623 specimens
  syringes, etc. The containers may be formed from a variety of            (1 :1 ratio of positiveznegative) Were selected for this analysis,
  materials, such as glass or plastic. The container holds a               317 CTA+ and 306 CTA—. Specimens Were not freshly cut
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 254 of 372 PageID #:
                                   26653

                                                               US 8,076,066 B2
                                         19                                                                   20
  from blocks. They had been stored between 2 and 4 years as                                               TABLE 2
  4-611. sections on glass slides. Each section Was assayed for
  her2/neu ampli?cation using the protocol speci?ed in the                           FISH/Response With single agent HERCEPTIN ®, 2nd or 3rd
                                                                                                  line Therapy 2+/3+ Combined
  package insert of the PathVysion assay. Ampli?cation Was
  de?ned as a signal ratio of greater than or equal to 2. The                                                  FISH+               FISH
  results are shoWn in Table 1.
                                                                                       Response                  21                       0
                                                                                       No response               84                  37
                                     TABLE 1                                           response rate             20%                  0%
                                                                                                             (12.5-27.5%)          (0.7%)
                               FISH/CTA Concordance                        N = 142



                                             CTA                             The 20% response rate of FISH+ subjects unexpectedly
                                                                           exceeds the 15% response rate of 2+ and 3+ patients in this
                                                                           study and 14% response rate observed in patients selected by
                            0           1+         2+    3+
                                                                           CTA With a 2+ or 3+ immunohistochemistry score during the
                                                                           pivotal trials. Thus, While FISH correlates Well With IHC to
       FISH        —       207          28         67    21                about the same degree as another IHC assay, the Hercep Test,
                   +            7        2         21    176               as shoWn in Example 1, it unexpectedly is superior in identi
                            4%          7%         24%   89%    529        fying patients Who are more likely to bene?t from HERCEP
                                                                      20   TIN® therapy.
                                                                             When these data Were broken doWn into the components
  FISH+ = HIR2:CEP17 signal ratio 2 2
                                                                           3+ and 2+ subjects, the same 20% response rate of FISH+
  Concordance = 82% (79-85%)                                               subjects Was seen (Tables 3 and 4).

    For the total 623 specimens tested, a FISH signal result Was      25                                   TABLE 3
  obtained in 529. Assay failure occurred in 19.9% of CTA
  and 10.4% CTA+ samples. Ampli?cation in the 0, 1+, 2, and                          FISH/Response With single agent HERCEPTIN ®, 2nd or 3rd
                                                                                                     line therapy 3+ subgroup
  3+ groups Was 4.2%, 6.7%, 23.9%, and 89.3%, respectively.
  The sample concordance Was 81.3%, similar to the CTA/HT                                                      FISH+              FISH
  concordance of 79%. Single copy overexpression Was 31%,             30
                                                                                       Response                   18                 0
  predominantly in the 2+ group. Ampli?cation Was rarely                               No response               72                 17
  (4.6%) noted in the CTA- group. The higher assay failure rate                        response rate             20%                 0%
  in the CTA- group may be due to non-assay related factors                                                   (12-28%)            (0-14%)
  such as tissue ?xation. These may have also resulted in false
                                                                           N = 107
  negative results for IHC.                                           35
     These data Were closely interpreted to suggest that her2/                                             TABLE 4
  neu ampli?cation status may have unexpectedly superior pre                         FISH/Response With single agent HERCEPTIN ®, 2nd or 3rd
  dictive value for identifying patients Who are more likely to                                      line therapy 2+ subgroup
  bene?t from HERCEPTIN® treatment as compared to HER
                                                                                                               FISH+              FISH
  CEPTEST®. The observation that only 24% of 2+ patients              40
  are FISH+ suggest that this sub-group may have less predict                          Response                    3                 0
  able treatment outcomes When selected by IHC only. Identi                            No response               12                 20
  ?cation of FISH+ patients in the 1+ and 0 sub-groups might                           response rate             20%                 0%

  identify subjects Who, though failing the IHC criteria for                                                   (1-40%)            (0-14%)
  HERCEPTIN® treatment, Would likely bene?t from HER                  45   N = 35

  CEPTIN® treatment. A direct analysis of HERCEPTIN®
  bene?t based on FISH score compared to IHC score is pre                    In the 3+ sub-group, the FISH+ response rate (20%) Was
  sented in Example 2.                                                     very close but still exceeded the 17% response rate of 3+
                                                                           subjects. The 2+ subgroup shoWed a much greater difference,
                                                                      50   With only a 9% response rate versus 20% by FISH+ selection.
                                    EXAMPLE 2                              These data shoW that FISH+ status (her2 gene ampli?cation)
                                                                           greatly increases the likelihood of response to HERCEP
                                                                           TIN®.
                       FISH/Clinical Outcome Study                            Data Were also evaluated for patient responses to HER
                                                                           CEPTIN® as a ?rst line therapy (Table 5).
                                                                      55
     This example links the results from three HERCEPTIN®
  Trials With FISH status. In this study, 805 subjects Were                                                TABLE 5
  selected at random from all three trials. Of these, 167 lacked                       FISH/Response With single agent HERCEPTIN ® as 1st
  slides. Another 78 assays (9.7%) failed. Thus, formalin-?xed                                    line therapy 2+/3+ combined
  cut sections stored betWeen 2.5 and 4.5 years from 540 sub          60
  jects provided the sample pool for this study. There Were no                                                 FISH+              FISH
  imbalances in demographics or prognostic indicators in these                         Response                   17                  1
  samples. Results are reported for different treatment groups.                        No response               24                 20
                                                                                       response rate             41%                20%
     Correlation of FISH status With response Was evaluated for
                                                                                                              (26-56%)            (0-14%)
  patients Who received HERCEPTIN® as a second or third               65
  line therapy. These data are reported for 2+ and 3+ (by CTA)
  subjects in Table 2.
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 255 of 372 PageID #:
                                   26654

                                                                          US 8,076,066 B2
                                           21                                                                                             22
  The 41% response rate of FISH+ subjects Was notably greater                                These observations have broad implications for ErbB
  than the 27% response rate of 3+, 2+ subjects.                                           receptor antagonist-based cancer therapies and anti-tumor
    The surprising increase in likelihood of bene?cial response                            antigen cancer therapies in general. Thus erbB antagonists,
  based on FISH analysis extended to responses to chemo                                    e.g., anti-erbB receptor antibodies like HERCEPTIN®, can
  therapy plus HERCEPTIN®, as shoWn in Table 6. FISH+                                5     have an increased likelihood of e?icacy When administered to
  subjects shoWed a much greater response to chemotherapy                                  patients Who are positive for erbB gene ampli?cation, e. g., by
  and HERCEPTIN® (54%) than FISH-(41%). Tables 7-9 con                                     a FISH test. This is certainly the case, based on these data,
  tain more extensive data, broken doWn by different chemo                                 With HERCEPTIN®.
  therapeutic agents (adrinomycin and cyclophosphamide, AC;                                  The present invention is not to be limited in scope by the
  and Paditaxol, P) and different endpoints (response rate, time
                  .                .                                  .      .       10
                                                                                           speci?c embodiments described herein. Indeed, various
                                                                                                  .      .                .       .        .   .   .       .


  to progression, and survival) for HERCEPTIN® 1n comb1na-                                 mod1?cat1ons of the 1nvent1on in addition to those described
  tion With chemotherapy.                                                                  herein Will become apparent to those skilled in the art from
                                                                                           the foregoing description and the accompanying ?gures.
                                       TABLE 6                                             Such modi?cations are intended to fall Within the scope of the
                                                                                           appended claims.
              FISH/ReSPOHSe IP46 to ch?moth?r?py +/- IHERCEPTIN ®,                   15      It is further to be understood that all values are approxi
                         lst 11“ therapv' 2+/3+ combm?d                                    mate, and are provided for description.
                                         C alone                C+H                         ' Patents, patent appl1cat'1ons, publ1cat1ons, product descr1p
                                                                                           t1ons, and protocols are cited throughout this application, the
                 FISH-                     39%                   41%                    disclosures of Which are incorporated herein by reference in
                                         (265204’)             (275504’)             20 their entireties for all purposes.
                 FISH+                     27%                   54%                          Wh t .         1 .    d_
                                         (19-35%)              (45-63%)                               a 15 C alme    ~_       _       _                _
                                                                                              1. A method of 1dent1fy1ng and treating a breast cancer
  N = 336                                                                                  patient disposed to respond favorably to a HER2 antibody,
                                                                                           huMAb4D5-8, Which method comprises detecting her2 gene
                                               TABLE 7
                             Response rate of newly de?ned populations

                         H + Ac          AC          H+P          P         H + CT          CT
                        (n= 143)       (n= 138)      (n= 92)   (n=96)      (n=235)        (11=234)
  2+/3+         469        56*           42           41*         17         50*             32
  3+            349        60*           42           49*         17         56*             31
  FISH+         240        58*           40           49*         14         54*             27

  *p < 0.05



                                               TABLE 8
                      Time to progression (months) of neWly de?ned populations

                         H + Ac          AC          H+P          P         H + CT          CT
                        (n= 143)       (n= 138)      (n= 92)   (n=96)      (n=235)        (11=234)
  2+/3+         469       7.8*           6.1          6.9*        2.7        7.4*           4.6
  3+            349       8.1*           6.0          7.1*        3.0        7.8*           4.6
  FISH+         240       7.8*           6.2          7.0*        3.2        7.3*           4.6

  *p < 0.05



                                               TABLE 9
                           Survival (months) of newly de?ned populations

                         H + Ac          AC          H+P          P         H + CT          CT
                        (n= 143)       (n= 138)      (n= 92)   (n=96)      (n=235)        (11=234)
  2+/3+         469        27             21           22         18         25*             20
  3+            349        31*            21           25         18         29*             20
  FISH+         240        29*            20           25*        14         27*             18

  *p < 0.05



     These data uniformly con?rm that FISH+ analysis, though 60 ampli?cation in cancer cells in a breast tissue sample from the
  correlating closely to IHC, provides a much more accurate     patient and treating the patient With her2 gene ampli?cation
  indicator of likelihood of success With HERCEPTIN® treat                                 With the HER2 antibody in an amount effective to treat the
  ment. Across the board, FISH+ selection has about 1/3 (30%)                              breast cancer, Wherein the patient’s cancer cells express
  greater response rate than 2+/3+ IHC-selection. When                                     HER2 at a 0 or 1+ level by immunohistochemistry.
  focused on 2+ patients, FISH status provides a much more
  effective tool for patient selection. FISH states also identi?es                   65       2. The method of claim 1 Wherein her2 gene ampli?cation
  patients Who, because of 0 or 1+ status as determined by IHC,                            is detected by detecting ?uorescence of a ?uorescent-labeled
  Would otherWise be excluded from treatment.                                              nucleic acid probe hybridized to the gene.
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 256 of 372 PageID #:
                                   26655

                                                      US 8,076,066 B2
                               23                                                             24
    3. The method of claim 1 wherein a formaldehyde-?xed              5. The method of claim 1 Which further comprises admin
  tissue sample containing the patient’s breast cancer cells has   istering a cancer treating dose of a chemotherapeutic drug.
  been subjected to immunohistochemistry assay and found to           6. The method of claim 5 Wherein the chemotherapeutic
  express HER2 at a 0 or 1+ level.                                 drug is a taxoid.
    4. The method of claim 3 Wherein the immunohistochem
  istry assay is performed prior to detecting her2 gene ampli?
  cation.
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 257 of 372 PageID #:
                                   26656




                   EXHIBIT H
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 258 of 372 PageID #:
                                   26657
                                                                                                     US008440402B2


  (12) United States Patent                                                         (10) Patent No.:               US 8,440,402 B2
         Mass                                                                       (45) Date of Patent:                  *May 14, 2013

  (54)    GENE DETECTION ASSAY FOR IMPROVING                                          5,720,954 A      2/1998 Hudziak
          THE LIKELIHOOD OF AN EFFECTIVE                                                       2               ggdmk
          RESPONSE TO A HER2 ANTIBODY CANCER                                          5,728,687 A      M998 Bis‘???
          THERAPY                                                                     5,736,137 A      4/1998 Anderson
                                                  _                                   5,747,261 A      5/1998 King
  (75)    Inventor:       Robert D. Mass, M1ll Valley, CA (US)                        5,770,195 A      6/199g Hudziak
                                                                                      5,772,997 A      6/1998 HudZiak
  (73) Assignee: Genentech, Inc., South San Francisco,                                5,776,427 A      7/1998 Thorpe
                          CA   (U S )                                                 5,783,186 A      7/1998 ArakaWa
                                                                                      5,783,404 A      7/1998 Koski
  (*)     Notice:         Subject to any disclaimer, the term of this                 5,801,005 A      9/1998 Cheever
                          patent is extended or adjusted under 35                              i               2132121“
                          use 1549’) by 0 days'                                       538243311 A      10/1998 Greene
                          This patent is subject to a terminal dis-                   8,824,311       10/1998 Greene
                          Claimer                                                     5,834,229 A     11/1998 Vandlen
                                   '                                                  5,837,243 A     11/1998 Deo
                                                                                      5,837,523 A     11/1998 Greene
  (21) APPI-NO-Z 13/323,322                                                           5,840,525 A     11/1998 Vandlen
            _                                                                         5,846,538 A     12/1998 Cheever
  (22)    Flledi          Dec-12, 2011                                                5,846,749 A     12/1998 Slamon
                                                                                      5,856,089 A      1/1999 Wang
  (65)                      Prior Publication Data                                    5,856,110 A      1/1999 Vandlen
                                                                                      5 859 206 A       1/1999 V d1
          Us 2012/0093838 A1               Apr. 19,2012                               5’869’445 A      M999 (311116;?
                                                                                      5,876,712 A      3/1999 Cheever
                     Related US. Application Data                                     5,377,305 A      3/1999 Huston
  (63) Continuation of application No. 11/ 690,304, ?led on                                    i               2:52?
          Mar. 23,             HOW        NO.                          is a                    A               Deo
          continuation of application No. 09/863,101, ?led on                         5,925,519 A      7/1999 Jensen
          May 18, 2001, noW abandoned.                                                5,939,531 A      8/1999 Wels
                                                                                      5,968,511 A     10/1999 Ak't
  (60) Provisional application No. 60/205,754, ?led on May                            5,977,322 A     1 H1999 Mal?ils
          19, 2000.                                                                                           _
                                                                                                         (Contmued)
  (51) 15113512“                        (2006 01)                                           FOREIGN PATENT DOCUMENTS
  (52) US.
       G01N33/574
           Cl.                          (2006.01)                              5;                             .
          USPC ......................................... .. 435/6.1; 435/723                             (Contmued)

  (58)    ISTIeId of ~ClassI?catIon Search ............. ... ...... .. None                     OTHER PUBLICATIONS
           ee appl1cat1on ?le for complete search h1story.
                                             _                                 Sneige et al, 2000 Annual Meeting United States and Canadian
  (56)                      References Clted                                   Academy ofPathology, Mar. 25-31, 2000, abstract #258 on p. 47A.*
                     U.S. PATENT DOCUMENTS                                                               (Continued)
         4,753,894 A           6/1988 Frankel
         4,935,341 A           6/1990 Bargmann
         4,943,533    A      7/1990     Mendelsohn                             Primary Examiner * Laura B Goddard
         4,968,603    A     11/1990     Slamon
         4,975,278    A     12/1990     Senter                                 (74) Attorney, Agent, or Firm * Diane Marschang; Ginger
         5,169,774    A     12/1992     Frankel                                R. Dreger; Arnold & Porter LLP
         5,183,884    A      2/1993     Kraus
         5,288,477    A      2/1994     Bacus
         5,359,046 A        10/1994 Capon                                      (57)                     ABSTRACT
         5,367,060 A        11/1994 Vandlen
         5,401,638 A           3/1995 Carney                                   The invention provides a method for more effective treatment
         5,464,751    A     11/1995     Greene
         5,480,968    A      1/1996     Kraus                                  of patients susceptible to or diagnosed With tumors overex
         5,514,554    A      5/1996     Bacus                                  pressing HER2, as determined by a gene ampli?cation assay,
         5,571,894    A     11/1996     Wels                                   With a HER2 antibody. Such method comprises administer
         5,578,482 A        11/1996 Lippman
         5,587,458 A        12/1996 King                                       ing a cancer-treating dose of the HER2 antibody, preferably
         5,604,107 A         2/1997 Carney                                     in addition to chemotherapeutic agents, to a subject in Whose
         5,641,869    A      6/1997     Vandlen                                tumor cells her2 has been found to be ampli?ed e.g., by
         5,663,144    A      9/1997     Greene                                 ?uorescent in situ hybridization.
         5,677,165    A     10/1997     de Boer
         5,677,171    A     10/1997     Hudziak
         5,705,157    A      1/1998     Greene
         5,720,937    A      2/1998     Hudziak                                                     6 Claims, No Drawings
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 259 of 372 PageID #:
                                   26658

                                                       US 8,440,402 B2
                                                            Page2

                   U.S. PATENT DOCUMENTS                            2007/0020261 A1   1/2007 SliWkoWski
                                    .                               2007/0037228 A1   2/2007   Moecksetal.
       2,3323%?
        ’   1
                 2      151333 is)‘: .                              2007/0292419 A1 12/2007
                                                                    2008/0038271 A1
                                                                                            Hellmann
                                                                                     2/2008 Amleretal.
       g’gég’ggg 2       55888                                      2008/0050373 A1 2/2008 Cohen
       6054297 A        4,2000 Carter                               2008/0050385 A1   2/2008 Friess @1111.
       6’054’561 A      40000 Ring                                  2008/0102069 A1   5/2008 Fr1ess et al.
       6’096’873 A      80000 schaefer                              2008/0108096 A1   5/2008 Ralph
       631233939 A      90000 Shawver                               2008/0112957 A1   5/2008 Fendlyetal.
       6,165,464 A      12/2000 Hudziak                             2008/0112958 A1   5/2008 Mass
       6,270,765 B1      8/2001 Deo
       6,333,348 B1     120001 VOgel                                         FOREIGN PATENT DOCUMENTS
       6,358,682   B1    3/2002   Jaffee                        EP                494135         9/1989
       6,387,371   B1    5/2002   HudZiak                       EP                444181         8/1990
       6,395,272   B1    5/2002   Deo                           EP               1006194         8/1990
       6,399,063   B1    6/2002   HudZiak                       EP                502812         1/1992
       6,403,630   B1    6/2002   Danenberg                     EP                554441         8/1992
       6,407,213   B1    6/2002   Carter                        EP                656367         8/1992
       6,458,356   B1   10/2002   ArakaWa                       EP                616812         3/1993
       6,512,097   B1    1/2003   Marks                         EP                599274        11/1993
       6,573,043   B1    6/2003   Cohen                         EP                711565        11/1995
       6,582,919   B2    6/2003   Danenberg                     JP              3-240498        10/1991
       6,602,670   B2    8/2003   Daneberg                      JP              5-117165         5/1993
       6,627,196   B1    9/2003   Baughman                      JP              5-170667         7/1993
       6,632,979   B2   10/2003   Erickson                      JP              5-213775         8/1993
       6,719,971   B1    4/2004   Carter                        JP               2761543 B2      6/1998
       6,800,738   B1   10/2004   Carter et al.                 JP               2895105 B2      5/1999
       6,984,494   B2    1/2006   Ralph                         W0           WO 87/07646 A2     12/1987
       7,018,809   B1    3/2006   Carter                        W0           WO 89/06692         7/1989
       7,097,840   B2    8/2006   Erickson et al.               W0           WO 89/10412        11/1989
       7,129,051   B2   10/2006   Cohen et al.                  W0           WO 90/14357        11/1990
       7,279,287   B2   10/2007   Ralph                         W0           WO 91/02062         2/1991
       7,371,376   B1    5/2008   Fendly                        W0           WO 91/05264         4/1991
       7,371,379   B2    5/2008   Baughman et al.               W0           WO 92/10573         6/1992
   2002/0001587    A1    1/2002   Erickson et al.               W0           WO 92/20798        11/1992
   2002/0031515    A1    3/2002   Caligiuri                     W0           WO 93/03741         3/1993
   2002/0035736    A1    3/2002   Erickson et al.               W0           WO 93/12220         6/1993
   2002/0051785    A1    5/2002   Salmon                        W0           WO 93/16185         8/1993
   2002/0064785    A1    5/2002   Mass                          W0           WO 93/21232        10/1993
   2002/0076408    A1    6/2002   Buchsbaum                     W0           WO 93/21319        10/1993
   2002/0076695    A1    6/2002   Ross                          W0           WO 94/00136         1/1994
   2002/0090662    A1    7/2002   Ralph                         W0           WO 94/22478        10/1994
   2002/0141993    A1   10/2002   AshkenaZi                     W0           WO 94/28127        12/1994
   2002/0142328    A1   10/2002   Danenberg                     W0           WO 95/16051         6/1995
   2002/0155527    A1   10/2002   Stuart                        W0           WO 95/17507         6/1995
   2002/0173629    A1   11/2002   Jakobovits et al.             W0           WO 95/28485        10/1995
   2002/0192211    A1   12/2002   HudZiak                       W0           WO 96/07321         3/1996
   2002/0192652    A1   12/2002   Danenberg                     W0           WO 96/16673         6/1996
   2003/0022918    A1    1/2003   Horak                         W0           WO 96/18409         6/1996
   2003/0059790    A1    3/2003   Jaffee                        W0           WO 96/40789        12/1996
   2003/0103973    A1    6/2003   Rockwell                      W0           WO 97/00271         1/1997
   2003/0108545    A1    6/2003   Rockwell                      W0           WO 97/04801         2/1997
   2003/0134344    A1    7/2003   Mass                          W0           WO 97/20858         6/1997
   2003/0144252    A1    7/2003   Furr                          W0           WO 97/27848         8/1997
   2003/0147884    A1    8/2003   Paton et al.                  W0           WO 97/35885        10/1997
   2003/0152987    A1    8/2003   Cohen                         W0           WO 97/38731        10/1997
   2003/0157097    A1    8/2003   Noguchi et al.                W0           WO 98/02463         1/1998
   2003/0170234    A1    9/2003   Hellmann                      W0           WO 98/02540         1/1998
   2003/0190689    A1   10/2003   Crosby                        W0           WO 98/02541         1/1998
   2003/0211530    A1   11/2003   Danenberg                     W0           WO 98/17797         4/1998
   2003/0228663    A1   12/2003   Lowman et al.                 W0           WO 98/18489         5/1998
   2004/0037823    A9    2/2004   Paton                         W0           WO 98/33914         8/1998
   2004/0106161    A1    6/2004   Bossenmaier et al.            W0           WO 98/45479        10/1998
   2005/0100944    A1    5/2005   Cohen et al.                  W0           WO 99/31140         6/1999
   2005/0208043    A1    9/2005   Adams et al.                  W0           WO 99/39729         8/1999
   2005/0238640    A1   10/2005   SliWkoWski                    W0           WO 99/48527         9/1999
   2005/0244929    A1   11/2005   Carter                        W0           WO 99/55367        11/1999
   2006/0013819    A1    1/2006   Kelsey                        W0           WO 00/20641         4/2000
   2006/0034842    A1    2/2006   Adams et al.                  W0           WO 00/61145        10/2000
   2006/0046270    A1    3/2006   Ralph                         W0           WO 00/61185        10/2000
   2006/0067930    A1    3/2006   Adams et al.                  W0           WO 00/69460        11/2000
   2006/0073143    A1    4/2006   Adams et al.                  W0           WO 00/78347        12/2000
   2006/0121044    A1    6/2006   Amler et al.                  W0           WO 01/00238         1/2001
   2006/0198843    A1    9/2006   Adams et al.                  W0           WO 01/00244         1/2001
   2006/0204505    A1    9/2006   SliWkoWski                    W0           WO 01/00245         1/2001
   2006/0210561    A1    9/2006   Baughman et al.               W0           WO 01/05425         1/2001
   2006/0228745    A1   10/2006   Mass                          W0           WO 01/09187         2/2001
   2006/0275305    A1   12/2006   Bryant                        W0           WO 01/15730         3/2001
   2007/0009976    A1    1/2007   LenZ et al.                   W0           WO 01/20033         3/2001
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 260 of 372 PageID #:
                                   26659

                                                               US 8,440,402 B2
                                                                         Page 3

  WO          WO01/21192                3/2001                                Bacus et al., “Tumor-inhibitory Monoclonal Antibodies to the HER
  W0          WO 01/32155               5/2001                                2/Neu Receptor Induce Differentiation of Human Breast Cancer
  W0          WO 01/34574               5/2001                                Cells” Cancer Research 52(9): 2580-2589, (1992).
  W0          WO 01/53354               7/2001                                Baselga and Mendelsohn, “Receptor Blockade With Monoclonal
  W0          WO 01/56604               8/2001                                Antibodies As Anti-Cancer Therapy” Pharmac. Ther. 64: 127-154,
  W0          WO 01/64246               9/2001
  W0          WO 01/76586              10/2001                                (1994).
  W0          WO 01/76630              10/2001                                Baselga et al., “Monoclonal Antibodies Directed Against Growth
  W0          WO 01/87334              11/2001                                Factor Receptors Enhance the Ef?cacy of Chemotherapeutic
  W0          WO 01/87336              11/2001                                Agents.” Annals of Oncology (abstract #010) 5(Suppl. 5) (1994).
  W0          WO 01/89566              11/2001                                Baselga et al., “Anti HER2 Humanized Monoclonal Antibody (MAb)
  W0          WO 02/05791               1/2002                                Alone and in Combination with Chemotherapy Against Human
  W0          WO 02/09754               2/2002                                Breast Carcinoma Xenografts” Proceedings of ASCOi13th Annual
  W0          WO 02/11677               2/2002                                Meeting (Abstract #53), Dallas, TX 13:63, (Mar. 1994).
  W0          WO 02/44413               6/2002                                Baselga et al., “HER2 Overexpression and Paclitaxel Sensitivity in
  W0          WO 02/45653               6/2002                                Breast Cancer: Therapeutic Implications” Oncology (Supplement
  W0         W0 02/055106               7/2002
  W0         W0 03/087131              10/2003                                No.2) 11(3): 43-48 (Mar. 1997).
  W0        WO 2004/008099      A2      1/2004
                                                                              Baselga et al., “Phase II Study of Weekly Intravenous Recoinnant
  W0        WO 2005/117553             12/2005                                Humanized Anti-p185 a-ha-d Monoclonal Antibody in Patients With
  W0        WO 2006/007398      A1      6/2006                                HER2/neu-Overexpressing Metastatic Breast Cancer” J. Clin. Oncol.
  W0        WO 2006/063042      A2      6/2006                                14(3):737-744 (Mar. 1996).
  W0        WO 2006/078307      A1      7/2006                                Baselga et al., “Phase II study of weekly intravenous trastnzumab
  W0        WO 2006/091693              8/2006                                (Herceptin) in patients with HER2/neu-overexpressing metastatic
  W0        WO 2006/096861              9/2006                                breast cancer” Seminars in Oncology 26(4 Suppl 12): 78-83, (1999).
  W0        WO 2006/107854      A2     10/2006                                Baselga et al., “Recombinant Humanized Anti-HER2 Antibody
  W0        WO 2007/003420              1/2007                                (Herceptin) Enchances the Antitumor Activity of Paclitaxel and
  W0        WO 2007/013950              2/2007                                Doxorubicin against HER2/neu Overexpessing Human Breast Can
  W0        WO 2007/019899              9/2007
                                                                              cer Xenografts”, Cancer Research 58: 2825-2831 (Jul. 1998).
  W0        WO 2007/107329              9/2007
  W0        WO 2007/145862             12/2007                                Borst et al., “Oncogene Alterations in Endometrial Carcinoma”,
  W0        WO 2008/031531              3/2008                                Gynecologic Oncology 38(3): 364-366, (1990).
                                                                              Brady et al., “Iodine125 labeled anti-epidermal growth factor recep
                      OTHER PUBLICATIONS                                      tor-425 in the treatment of malignant astrocytomas. A pilot Study”
                                                                              Journal ofNeurosurgical Sciences 34(3 -4):243-249 (Jul.-Dec. 1990).
  “Could Medarex’s MAb be prostate cancer’s Herceptin?” Scrip                 Burden and Yarden., “Neuregulins and Their Receptors: A Versatile
  2442125, (Jun. 2, 1999).                                                    signaling Module in Organogenesis and Oncogenesis.” Neuron
  Aasland et al., “Expression of Oncogenes in Thyroid Tumours:                18(6): 847-855, (Jun. 1997).
  Coexpression of c-erbB2/neu and c-erbB”, British Journal of Cancer          Burris III, H., “Docetaxel (Taxotere) in HER-2-positive patients and
  57(4): 358-363, (1988).                                                     in combination with trastuzumab (Herceptin)”, Seminars in Oncol
  Agus at al., “Differential Anti-Tumor Effects of Targeting Distinct         ogy 27(2 Suppl 3):19-23, (Apr. 2000).
  Epitopes of the Her-2/neu extracellular Domain in Xeno graft Models         Cappuzzo et al., “Epidermal growth factor receptor gene and protein
  of Prostate Cancer”, Proceedings of the American Association, for           and ge?tinib sensitivity in non-small-cell lung cancer” Journal of the
  Cancer Research Annual Meeting (Abstract #4570) 41:719 (Mar.                National Cancer Institute 97(9): 643-655, (May 4, 2005).
                                                                              Carlson et al., “HER2 testing in breast cancer: NCCN Task Force
  2000).                                                                      report and recommendations”, Journal of the National Comprehen
  Agus et al., “Response of Prostate Cancer to Anti-Her-2/neu Anti
  body in Androgen-Dependent and-Independent Human Xenograft                  sive Cancer Network 4(Suppl 3):S1-S24, (2006).
                                                                              Carraway and Cantley, “A Neu Acquaintance for ErbB3 and ErbB4:
  Models”, Cancer Research 59: 4761-4764, (1999).                             A Role for Receptor Heterodimerization in Growth Signaling” Cell
  Agus et al., “Targeting ligand-activated BrbB2 signaling inhibits           78: 5-8, (Jul. 15, 1994).
  breast and prostate tumor growth”, Cancer Cell 2(2): 127-137,               Carraway et al., “Neuregulin-2, A New Ligand of ErbB3/Erb84
  (2002).                                                                     Receptor Tyrosine Kinases”, Nature 387: 512-516, (May 1997).
  Akiyama et al., “Tumor Promoter and Epidermal Growth Factor                 Carter et al., “Humanization of an Anti-p185HERA Antibody for
  Stimulate Phosphorylation of the c-erbB-2 Gene Product in MKN-7             Human Cancer Therapy”, Proc. Natl. Acad. Sci. USA 89(10): 4285
  Human Adenocarcinoma Cells” Molecular & Cellular Biology 8(3):              4289, (May 1992).
   1019-1026, (Mar. 1988).                                                    Chang et al., “Ligands for ErbB-Family Receptors Encoded by a
  Anastasi et a1, “Detection of Trisomy 12 in Chronic Lymphocytic             Neuregulin-Like Gene”, Nature 387: 509-512, (1997).
  Leukemia by Fluorescence In Situ Hybridization to Interphase Cells:         Choong et al., “Gelltinib response of erlotinib-refractory lung cancer
  A Simple and Sensitive Method”, Blood 79(7): 1796-1801, (1992).             involving meningesirole of EGFR mutation” Nature Clinical Prac
  Anastasi et al., “Cytogenetic Clonality in Myelodysplastic Syn              tice Oncology 3(1): 50-57, (2006).
  dromes Studied With Fluorescence In Situ Hybridization: Lineage,            Clark, Gary M. et al., “Follow-up Study of HER-2/neu Ampli?cation
  Response To Growth Factor Therapy, and Clone Expansion”, Blood              in Primary Breast Cancer”, Cancer Research, 51, 944-948, Feb. 1,
                                                                              1991.
  81(6): 1580-1585, (Mar. 15, 1993).                                          Cobleigh et al., “Multinational study of the ef?cacy and safety of
  Anastasi et a1 ., “Direct Correlation of Cyto genetic Findings With Cell
                                                                              humanized anti-HER2 monoclonal antibody in women who have
  Morphology Using In Situ Hybridization: An Analysis of Suspicious           HER2-overexpressing metastatic breast cancer that has progressed
  Cells,in Bone Marrow Specimens of Two Patients. Completing                  after chemotherapy for metastatic disease” Journal of Clinical Oncol
  Therapy for Acute Lymphoblastic Leukemia” Blood 77(11):2456                 17(9):2639-2648 (Sep. 1999).
  2462 (Jun. 1, 1991).                                                        Cohen et al., “Expression Pattern of the neu NGL Gene-Encoded
  Arteaga et al., “p185n'cerne'4 Signaling Enhances Cisplatin-induced         Growth Factor Receptor Protein (p185neu) in Normal and Trans
  Cytotoxicity in Human Breast Carcinoma Cells: Association                   formed Epithelial Tissues of the Digestive Tract” Oncogene 4(1):
  Between an Oncogenic Receptor Tyrosine Kinase and Drug-induced              81-88, (1989).
  DNA Repair”, Cancer Research 54(14): 3758-3765, (Jul. 15, 1994).            Connelly and Stern., “The Epidermal Growth Factor Receptor and
  Bacus et a1 ., “Differentiation of Cultured Human Breast Cancer Cells       the Product of the neu Protooncogene Are Members of a Receptor
  (AU-565 and MCF-7) Associated With Loss of Cell Surface HER-2/              Tyrosine Phosphorylation Cascade.” Proc. Natl. Acad. Sci. USA 87:
  neu Antigen” Molecular Carcinogenesis 3(6):350-362 (1990).                  6054-6057, (1990).
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 261 of 372 PageID #:
                                   26660

                                                             US 8,440,402 B2
                                                                       Page 4

  Couturier et al (Mod Pathol, 2000, 13: 1238-1243).                        Guy et al., “Expression of the neu Protooncogene in the Mammary
  Craft et al., “A Mechanism for Hormone-Independent Pro state Can          Epithelium of Transgenic Mice Induces Metastatic Disease.” Proc.
  cer Through Modulation of Androgen Receptor Signaling by the              Natl. Acad. Sol. USA 89(22): 10578-10582, (Nov. 15, 1992).
  HER-2/neu Tyrosine Kinase” Nature Medicine 5(3):280-285 (Mar.             Hancock, MC. et al., A Monoclonal Antibody Against the c-erbB-2
   1999).                                                                   Protein     Enhances        the   Cytotoxicity  of   cis-Diam
  Dacic et al., “Signi?cance of EGFR protein expression and gene            minedichloroplatinum Against Human Breast and Ovarian Tumor
  ampli?cation in non-small cell lung carcinoma” American Journal of        Cell Lines:, vol. 51, pp. 4575-4580 (1991).
  Clinical Pathology 125(6): 860-865, (2006).                               Harari at al., “Neuregulin-4: A. Novel Growth Factor That Acts
  DakoCytomation, “Herceptest TM for immunocytochemicaf stain               Through the ErbB-4 Receptor Tyrosine Kinase” Oncogene 18: 2681
  ing” (package insert) pp. 1-25 (2004).                                    2689 (1999).
  De Santes et al., “Raido labeled Antibody Targeting of the HER-2/
                                                                            Harweth et al., “Monoclonal Antibodies Against the Extracelluler
  neu Oncoprotein” Cancer Research 52: 1916-1923 (1992).
  Di Fiore et al., “erbB-2 is a Potent Oncogene When Overexpressed in
                                                                            Domain of the erbB-2 Receptor Function as'Partial Ligand
  NIH/3T3 Cells”, Science 237(4811):178-182, (Jul. 10, 1987).               Agonists”, The Journal ofBiological Chemistry, vol. 267, No. 21, pp.
  Drebin et al., “Down-Modulation of an Oncogene Protein Product            15160-15167 (1992).
  and Reversion of the Transformed Phenotype by Monoclonal Anti             Herceptin 150 mg Powder for concentrate for solution for infusion,
  bodies”, Cell, vol. 41, pp. 695-706 (1985).                               Approved label from UK Medicines Agency, pp. 1-28.
  Drebin et al., “Monoclonal Antibodies Reactive with Distinct              Hirsch and Bunn Jr., “Epidermal growth factor receptor inhibitors in
  Domains of the neu Oncogene-Encoded p185 Molecule Exert Syn               lung cancer: smaller or larger molecules, selected or unselected
  ergistic Anti-tumor Effects in Vivo”, Oncogene, vol. 2, pp. 273-277       populations?” Journal of Clinical Oncology 23(36):9044-9047,
  (1988).                                                                   (2005).
  Drebin et al., “Monoclonal Antibodies Speci?c for the neu Oncogene        Hirsch et al., “Epidermal growth factor receptor in non-small-cell
  Product Directly Mediate Anti-tumor Effects In Vivo” Oncogene             lung carcinomas: correlation between gene copy number and protein
  2(4): 387-394, (1988).                                                    expression and impact on prognosis”, Journal of Clinical Oncology
  Drebin et a1 ., Inhibition of Tumor Growth by a Monoclonal Antibody       21(20): 3798-3807 (Oct. 15,2003).
  Reactive With an Oncogene-Encoded Tumor Antigen Proc. Natl.               Hirsch et al., “Increased epidermal growth factor receptor gene copy
  Acad. Sci. 83: 9129-9133 (Dec. 1986).                                     number detected by ?uorescence in situ hybridization associates with
  Dressler et al., “Ampli?cation of ErbB2'by Fluorescent In Situ            increased sensitivity to ge?tinib in patients with bronchioloalveolar
  Hybridization (FISH): An Alternate Method to Predict Outcome              carcinoma subtypes: a Southwest Oncology Group Study” J Clin
  Following Dose-Escalated CAF in Stage II, Node Positive Breast            Oncol 23:6838-6845 (2005).
  Cancer Patients” Proc. Annual Meet. Amer. Soc. Clin. Oncol. (Meet         Holmes et al., “Identi?cation of Heregulin, A Speci?c Activator
  ing Abstract) 18:A281 (1999).                                             ofgpl85ernsz” Science 256: 1205-1210, (1992).
  D’Souza et al., “Overexpression of ERBB2 in Human Mammary                 Hudziak et al., “Increased Expression of the Putative Growth Factor
  Epithelial Cells Signals Inhibition of Transcription of the E-cadherin    Receptor p185E-k4 Causes Transformation and Tumorigenesis of
  Gene”, Proc. Natl. Acad. Sci., USA, vol. 91, pp. 7202-7206 (1994).        NTH 3T3 Cells” Proc. Nat’: Acad. gci. USA 84(20):7159-7163,
  Earp et al., “Heterodimerization and Functional Interaction Between       (1987).
  MP Receptor Family Members: A New Signaling Paradigm With.                Hudziak et al., “p185HER2 Monoclonal Antibody has Antiprolifera
  Implications for Breast Cancer Research”, Breast Cancer Res and           tive Effects in Vitro Effects in Vitro and Sensitizes Huamn Breast
  Treatment 35: 115-132 (1995).                                             Tumor Cells to Tumor Necrosis Factor”, Molecular and Cellular
  FDA Clinical Review of BLA 98-0369 Herceptin, Trastuzumab                 Biology, vol. 9, No. 3, pp. 1165-1172 (1989).
  (rhuMAb HER2), Date ofApproval: Sep. 25, 1998, (pp. 1-99).                Hynes and Stern, “The Biology of erbB-2/neu/HER-2 and Its Role
  Fendly, B.M. et al., “Characterization of Murine Monoclonal Anti          in'Cancer” Biochimica et Biophysica Acta 1198(2-3): 165-184,
  bodies Reactive to Either the Human Epidermal Growth Factor               (Dec. 30, 1994).
  Receptor or HER2/neu Gene Product” Cancer Research 50: 1550               Ilgen et al., “Characterization of anti-BEIU2 antibodies which inhibit
   1558, (1990).                                                            the growth of breast tumor cells in vitro” Proceedings of the Ameri
  Fleiss, JL Statistical Methods for Rates and Proportions, 2nd edition,    can Association for Cancer Research (abstract #3209) 37:470 (Mar.
  NewYork, NY: Wiley pp. 13-17, (1981).                                     1996).
  Fukushige et al., “Localization of a Novel v-erbB-Related Gene,           Jacobs et al., “Comparison of ?uorescence in situ hybridization and
  c-erbB-2, on Human Chromosome 17 and its Ampli?cation in a                immunohistochemistry for the evaluation of HER-2/neu in breast
  Gastric Cancer Cell Line”, Molecular and Cellular Biology, vol. 6,        cancer” Journal of Clinical Oncology 17(7): 1974-1982, (1999).
  No. 3, pp. 955-958 (1986).                                                James et al., “Phase II. Trial of the Bispeci?c Antibody MDX-H210
  Gemzar (gemcitabine HCL), “Product InformationiPDR” (2000).               (anti-Her2/Neu X-anti-CD64) Combined With GM-CSF in Patients
  Goldenberg, M., “Trastuzumab, a Recombinant DNA-Derived                   With Advanced Prostate and Renal Cell Carcinoma That Express
  Humanized Monoclonal Antibody, a Novel Agent for the Treatment            Her2/Neu.” British Journal of Cancer (Abstract #56) 78: 19 (1998).
  of Metastatic Breast Cancer” Clinical Therapeutics 21(2):309-316          Johns et al., “The antitumor monoclonal antibody 806 recognizes a
  (1999).                                                                   high-mannose form of the EGF receptor that reaches the cell surface
  Goldman et al., Heterodimerization of the erbB-1 and erbB-2 Recep         when cells over-express the receptor”, FASEB Journal (Express
  tors in Human Breast Carcinoma Cells: A Mechanism for Receptor            article 10.1096/f].04-1766fje published online.) pp. 1-18 (Mar. 17,
  Transregulation Biochemistry 29(50): 1 1024-1 1028, (1990).               2005).
  Graus-Porta at al., “ErbB -2, The Preferred Heterodimerization Part       Jones et al., “Binding Interaction of the HeregulinB egf Domain with
  ner of All ErbB Receptors, is a Mediator of Lateral Signaling”            ErbB3 and ErbB4 Receptors Assessed by Alanine Scanning
  EMBO Journal 16(7): 1647-1655, (1997).                                    Mutagenesis” Journal of Biological Chemistry 273(19): 1 1667
  Green et al., “Preclinical Evaluation of WR-151327: An Orally             11674, (1998).
  Active Chemotherapy Protector”, Cancer Research 54(3): 738-741            Kannan at al., “Cripto Enhances the Tyrosine Phosphorylation of Shc
  (Feb. 1, 1994).                                                           and Activates Mitogen-activated Protein Kinase (Mum) in Mammary
  Groenen et al., “Structure-Function Relationships for the EGF/            Epithelial Cells” Journal of Biological Chemistry 272(6): 3330
  TGF-a Family of Mitogens”, Growth Factors 11: 235-257, (1994).            3335, (1997).
  Gu et al., “Overexpression of her-2/neu in Human Prostate Cancer          Karunagaran et al., “ErbB-2 is a Common Auxiliary Subunit of NDF
  and Benign Hyperplasia”, Cancer Letters, vol. 99, pp. 185-189             and EGF Receptors: Implications for Breast Cancer” EMBO Journal
  (1996).                                                                   15(2): 254-264 (1996).
  Guerin et al., “Overexpression of Either c-myc or c-erbB-2/neu            Kasprzyk et al., “Therapy of an Animal Model of Human Gastric
  Proto-Oncogenes in Human Breast Carcinomas: Correlation with              Cancer Using a Combination of Anti-erbB-2 Monoclonal Antibod
  Poor Prognosis” Oncogene Research, vol. 3, pp. 21-31 (1988).              ies” Cancer Research 52(10): 2771-2776 (May 15, 1992).
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 262 of 372 PageID #:
                                   26661

                                                            US 8,440,402 B2
                                                                     Page 5

  Kern et al., “p185neu Expression in Human Lung Adenocarcinomas          McCann et al., “c -crbB-2 Oncoprotein Expression in Primary Human
  Predicts Shortened Survival”, Cancer Researchi50(16): 5184              Tumors” Cancer 65(1):88-92, (1990).
  5191, (Aug. 15, 1990).                                                  McKenzie et al., “Generation and Characterization of Monoclonal
  Kersting et al., “Ampli?cations of the epidermal growth factor recep    Antibodies Speci?c for the Human neu Oncogene product, p185”
  tor gene (egfr) are common in phyllodes tumors of the breast and are    Oncogene 4:543-548 (1989).
  associated with tumor progression” Laboratory Investigation 86(1):      MenTilsohn at al., “Receptor Blockade and Chemotherapy: A New
  54-61 (Jan. 2006).                                                      Approach to Combination Cancer Therapy” Annals of Oncology
  King et al., “Ampli?cation of a Novel v-erbB-Related Gene in a
                                                                          (abstract #040) 7(Suppl. 1):22 (1996).
  Human Mammary Carcinoma”, Science, 229: 974-976, (Sep. 1985).           Mitchell, Malcolm S et al., “The Role of Immunohistocheinistry and
  King et al., TEGF Binding to its Receptor Triggers a Rapid Tyrosine     Fluorescense In Situ Hybridization for HER-2/neu in Assessing the
  Phosphorylation of the erbB-2 Protein in the Mammary Tumor Cell
                                                                          Prognosis of Breast Cancer”, Seminars in Oncology, vol. 26, No. 4,
  Line SK-BR-3. EMBO Journal 7(6):1647-1651, (1988).
  Klapper et al., “A Subclass of Tumor-Inhibitory Monoclonal Anti         Suppl 12, pp. 108-116, (1999).
  bodies to ErbB-2/HER2 Blocks Crosstalk With Growth Factor               Modjtahedi et al., “Immunotherapy of human tumour xenografts
  Receptors” Oncogene 14: 2099-2109 (1997).                               overexpressing the EGF receptor with rat antibodies that block
  Kobayashi et al., “EGER mutation and resistance of non-small-cell       growth factor-receptor interaction” British Journal of Cancer 67(2):
  lung cancer to ge?tinib”, New England U. of Medicine 352(8): 786        254-261, (Feb. 1993).
  792, (2005).                                                            Morrissey at al., “Axon-Induced Mitogenesis of Human Schwann
  Kokai et al., “Synergistic Interaction of p185c-neu and the EGF         Cells Involves Heregulin and pl85erbz”, Proc. Natl. Acad. Sci. USA
  Receptor Leads to Transformation of Rodent Fibroblasts” Cell 58:        92:1431-1435 (Feb. 1995).
  287-292 (Jul. 28, 1989).                                                Mrhalova et al., “Epidermal growth factor receptoriits expression
  Kotts et al., “Differential Growth Inhibition of Human Carcinoma        and copy numbers of EGFR gene in patients with head and neck
  Cells Exposed to Monoclonal Antibodies Directed against the             squamous cell carcinomas” Neoplasma 52(4): 338-343 (2005).
  Extracellular Domain of the HER2/ERBB2 Protooncogene”, In Vitro         Myers et al., “Biological Effects of Monoclonal Antireceptor Anti
  (Abstract #176) 26(3):59A (1990).                                       bodies Reactive with neu Oncogene Product, p185neu” Methods in
  Kotts et al., “GroWS7AMilOn of Human Breast Carcinoma Cells             Enzymology 198: 277-290 (1991).
  Exposed to Combinations of Interferon-gamma and Monoclonal              Myers et al., “Intracellular antibody mediated down-regulation of
  Antibodies Directed against the Extracellular Domain of the HER2/       ple5ersb-2 expression in malignant prostatic cells” Proceedings of
  ERBB2 Protooncogene” (Program 1470, Joint Mtg of ASBMB &                the American Association for Cancer Research Annual Meeting
  AAI in New Orleans, LA on Jun. 4-7, 1990 poster).
  Kotts et al., “Growth Inhibition of Human Breast Carcinoma Cells        (Abstract #2334) 37: 342, (1996).
  Exposed to Combinations of Interferon-Gamma and Monoclonal              Nahta and Esteva, “HER-2-targeted therapy: lessons learned and
  Antibodies Directed Against the Extracellular Domain of the Her2/       future directions” Clinical Cancer Research 9(14): 5078-5084,
  erbB2 Oncogene Protein” FASEB Journal (abstract #1470)                  (2003).
  4(7);A1946 (1990).                                                      Neige, N. et al., “Abstract 258”, 2000 Annual Meeting US and Cana
  Kraus et al., “Isolation and Characterization of ERBB3, A Third         dian Academy of Pathology Meeting, Mar. 25-31, 2000, New
  Member of the ERBB/Epidermal Growth Factor Receptor Family:             Orleans, LA (2 pgs).
  Evidence for Overexpression in a Subset of Human Mammary                Nelson et al., “Comparison of HER-2/NEU Ampli?cation Using
  Tumors” Proc. Natl Acad. Sci. USA 86:9193-9197 (Dec. 1989).             Fluorescent In Situ Hybridization (FISH) with Immunohistochemi
  Kumar et al., “Regulation of Phosphorylation of the c-erbB-2/HER2       cally Determined Overexpression in Breast Cancers” Modern Pathol
  Gene Product by a Monoclonal Antibody and Serum Growth Fac              ogy (abstract No. 106) 9(1):21A (Jan. 1996).
  tor(s) in Human Mammary Carcinoma Cells”, Molecular & Cellular          Norton; L., “Evolving Concepts in the Systemic Drug Therapy of
  Biology 11(2):979-986, (1991).                                          Breast Cancer” Seminars in Oncology 24(4 Suppl 10):510-3-310-10
  Kuter, 1., “Breast cancer” The Oncologist 6(4):338-346 (2001).          (Aug. 1997).
  Lee et al., “Transforming Growth Factor C(: Expression, Regulation,     Pao et al., “EGF receptor gene mutations are common in lung cancers
  and Biological Activities”, Pharmacological Reviews 47(1):51-85         from “never smokers” and are associated with sensitivity of tumors to
  (Mar. 1995).                                                            ge?tinib and erlotinib”, Proc. Natl. Acad. Sci. USA 101(36): 13306
  Lemke,G., “Neuregulins in Development” Molecular and Cellular
  Neurosciences 7:247-262, (1996).
                                                                          13311, (Sep. 7, 2004).
                                                                          Park et al., “Ampli?cation, Overexpression, and Rearrangement of
  Leonard et al., “Anti-human epidermal growth tactor receptor 2
  monoclonal antibody therapy for breast cancer” British Journal of       the erbB -2 Protooncogene in Primary Human Stomach Carcinomas”
  Surgery 89(3): 262-271 (Mar. 2002).                                     Cancer Research 49(23): 6605-6609, (Dec. 1, 1989).
  Levi et al., “The In?uence of Heregulins on Human Schwann Cell          Park et al., “EGFR gene and protein expression in breast cancers”
  Proliferation” J. Neuroscience 15(2):1329-1340, (Feb. 1995).            Eur. J. Surg. Oncol. in press, doi:10.1016/j.ejso.2007.01.033) pp.
  Lewis et al., “Differential Responses of Human Tumor Cell Lines to      1-5, (2007).
  Anti-p185tusx4 Monoclonal Antibodies”           Cancer    Immunol.      Paterson et al., “Correlation Between c-erbB-2 Ampli?cation and
  Immunother. 37:255-263 (1993).                                          Risk of Recurrent Disease in Node-Negative Breast Cancer” Cancer
  Lewis et al., “Growth Regulation of Human Breast and Ovarian            Research 51(2):556-567 (Jan. 15, 1991).
  Tumor Cells by Heregulin: Evidence for the Requirement of ErbB2         Pauletti et al., “Detection and quantitation of HER-2/neu gene’
  as a Critical Component in Mediating Heregulin Responsiveness”,         ampli?cation in human breast cancer archival material using ?uores
  Cancer Research 56:1457-1465, (Mar. 15, 1996).                          cence in situ hybridization”, Oncogene 13(1):63-72 (Jul. 4, 1996).
  Maier et al., “Requirements for the Internalization of a Murine         Pegram et al., “Inhibitory effects of combinations of HER-2/neu
  Monoclonal Antibody Directed against the HER-2/neu Gene Product         antibody and chemotherapeutic agents used for treatment of human
  c-erbB-2” Cancer Research 51(19):5361-5369, (1991).                     breast cancers” Oncogene 18:2241-2251, (1999).
  Masui et al., “Growth Inhibition of Human Tumor Cells in Athymic        Pegram et al., “Phase II Study of Receptor-Enhanced Chemosensitiv
  Mice by Anti-Epidermal Growth Factor Receptor Monoclonal Anti           ity   Using    Recombinant       Humanized     Anti-p185.HER2/neu
  bodies” Cancer Research 44(3): 1002-1007, (1984).                       Monoclonal Antibody Plus Cisplatin in Patients With HER2/neu
  Masuko et al., “A murine Monoclonal Antibody That Recognizes an         Overexpressing Metastatic Breast Cancer Refractory to Chemo
  Extracellular Domain of the Human c-erbB-2 Protooncogene Prod           therapy Treatment” Journal of Clinical Oncology 16(8): 2659-2671
  uct” Jpn J. Cancer Res. 80:10-14, (1989).                               (1998).
  McCann at al., “Prognostic Signi?cance of c-erbB-2 and Estrogen         Perrotta and Abuel, “Response of Chronic Relapsing ITP of 10Years
  Receptor Status in Human Breast Cancer”, Cancer Research                Duration to Rituxima ”, Blood (Abstract #3360) 92(10 Suppl. 1 Part
  51(12):3296-3303 (Jun. 15, 1991).                                       1-2):88b (1998).
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 263 of 372 PageID #:
                                   26662

                                                             US 8,440,402 B2
                                                                         Page 6

  Persons, et al., “Fluorescence In Situ Hybrid?ation (FISH) for Detec        Seifert et al., “DeXrazoXane in the prevention of doXorubicin-induced
  tion of HER-2/neu Ampli?cation in Breast Cancer: A Multicenter              cardiotoXicity”, Annals of Pharmacotherapy 28(9): 1063-1072 (Sep.
  Portability Study”, Annals of Clinical and Laboratory Science 30(1):        1994).
  41-48(Jan. 2000).                                                           Shawver et al., “Ligand-Like Effects Induced by Anti-c-erbB-2 Anti
  Pietras et al., “Antibody to HER-2/neu Receptor Blocks DNA Repair           bodies Do Not Correlate Not Required for Growth Inhibition of
  After Cisplatin in Human Breast and Ovarian Cancer Cells”                   Human Carcinoma Cells”, Cancer Research 54(5): 1367-1373,
  Oncogene 9:1829-1838 (1994).                                                (1994).
  Plowman et al., “Heregulin Induces Tyrosine Phosphorylation of              Sheng et al , “Inhibition of Human Colon Cancer Cell Growth by
  HER4/p180erraa” Nature (Letters to Nature) 366:473-475 (Dec. 2,             gaective Inhibition of CyclooXygenase-2”, J. Clin. Invest. 99(9):
   1993).                                                                     2254-2259, (May 1997).
                                                                              Shepard et al., “Monoclonal Antibody Therapy of Human Cancer:
  Plowman et al., “Ligand-Speci?c Activation of HER4/p180arba4, A             Taking the BER2 Protooncogene to the Clinic” J. Clin. Immunel
  Fourth Member of the Epidermal Growth Factor Receptor Family”
                                                                              11(3): 117-127 (1991).
  Proc. Natl. Acad. Sci. USA 90: 1746-1750, (1993).                           Singal and Iliskovic, “DoXorubicin-induced cardiomyopathy” New
  Presta et al., Humanization of an Anti-Vascular Endothelial-Growth
                                                                              England J. of Medicine 339(13): 900-905, (Sep. 24, 1998).
  Factor Monoclonal Antibody for the Therapy of Solid Tumors and              Singel et al., Combination therapy with probucol prevents
  Other Disorders Cancer Research 57(20): 4593-4599, (Oct. 15,                adriamycin-induced cardicmyopathy Journal of Molecular & Cellu
   1997).                                                                     lar Cardiology 27(4): 1055-1063, (Apr. 1995).
  Product Approval InformationiLicensing Action, FDA Archive (1               Skrepnik et al., “Recombinant OncotoXin AR209 (anti-p185ernb'2)
  pg), Apr. 13, 2000.                                                         Diminishes Human Pro state Carcinoma Xeno grafts” Journal of Urol
  Raefsky et al., “Phase II Trial of Docetaxel and Herceptin as First-or      ogy 161: 984-989 (1999).
  Second-Line Chemotherapy for Women with Metastatic Breast Can               Slamon et al., “Human Breast Cancer: Correlation of Relapse and
  cer Whose Tumors OvereXpress EER2”, Proceedings of ASCO                     Survival with Ampli?cation of the HER-2/neu Oncogene” Science
  (Abstract ()523) 18: 137a (1999).                                           235:177-182 (Jan. 9, 1987).
  Ravdin and Chamness, “The c-erbB-2 proto-oncogene as a prognos              Slamon et al., “Studies of the HER-2/neu Proto-Oncogene in Human
  tic and predictive marker in breast cancer: a paradigm for the devel        Breast and Ovarian Cancer” Science 244: 707-712, (May 12, 1989).
  opment of other macromolecular markersia review” Gene                       Slamon et al., “Use of chemotherapy plus a monoclonal antibody
   159(1):19-27 (Jun. 14, 1995).                                              against HER2 for metastatic breast cancer that overeXpresses BER2”
  Riely et al., “Clinical course of patients with non-small cell lung         New England J. of Medicine 344(11): 783-792, (2001).
  cancer and epidermal growth factor receptor eXon 19 and eXon 21             Sliwkowski at al., “A humanized monoclonal antibody for the treat
  mutations treated with ge?tinib or erlotinib” Clinical Cancer               ment of HER2 overeXpressing breast cancer” Proceedings of the
  Research 12(3 Pt 1):839-844, (Feb. 1, 2006).                                American Association for Cancer Research (abstract only) 37: 625
  R0 et al., “Ampli?ed and overeXpressed epidermal growth factor              626, (Mar. 1996).
  receptor gene in uncultured primary human breast carcinoma”, Can            Sliwkowski et al., “Coexpression of erbB2 and erbB3 Proteins
  cer Research 48(1): 161-164 (Jan. 1, 1988).                                 Reconstitutes a High Af?nity Receptor for Heregulin” Journal of
  Rodeck et al., “Interactions between growth factor receptors and            Biological Chemistry 269(20): 14661-14665, (1994).
  corresponding monoclonal antibodies in human tumors” J. Cellular            Stancovski at al., “Mechanistic Aspects of the Opposing Effects of
  Biochem. 35(4): 315-320 (1987).                                             Monoclonal Antibodies to the ERBB2 Receptor on Tumor Growth”
  Ross et al., “HER-2/neu Gene Ampli?cation Status in Prostate Can            Proc. Natl. Acad. Sol. DSA 88(19): 8691-8695, (1991).
  cer BY Fluorescence in Situ Hybridization” Hum. Pathol. 28(7):827           Statement Regarding HERCEPTIN Clinical Trials pp. 1 (2004).
  833 (Jul. 1997).                                                            Stern and Kamps., “EGF-Stimulated Tyrosine Phosphorylation of
  Ross et al., “Prognostic Signi?cance of HER-2/neu Gene Ampli?ca             p185nen: A Potential Model for Receptor Interactions” EMBO J our
  tion Status by Fluorescence In Situ Hybridization of Prostate Carci         nal 7(4): 995-1001 (1988).
  noma” Cancer 79(11):2162-2170, (Jun. 1, 1997).                              Strobel and Cannistra, “pl-integrins partly mediate binding of ovarian
  Ross, J. and J. Fletcher, “The HER-2/neu Oncogene in Breast Cancer:         cancer cells to peritoneal mesothelium in vitro” Gynecologic Oncol
  Prognostic Factor, Predictive Factor, and Target for Therapy” Stem          ogy 73(3} : 362-367 (Jun. 1999).
  Cells 6(6): 413-428 (1998).                                                 Tagliabue at al., “Selection of Monoclonal Antibodies Which Induce
  Ross, Jeffrey S. et al., “The and HER-2/neu oncogene: prognostic            Internalization and Phosphorylation of p185nER2 and Growth Inhi
  factor, predictive factor and target for therapy”, Seminars in Cancer       bition of Cells With HER2/NEU Gene Ampli?cation”, International
  Biology, vol. 9, pp. 125-138, (1999).                                       Journal of Cancer 47(6): 933-937 (Apr. 1, 1991).
  Sadasivan et al., “OvereXpression of Her-2/Neu May Be an Indicator          Tendon et al., “HER-2/neu oncogene protein and prognosis in breast
  of Poor Prognosis in Prostate Cancer”, J. Urol. 150:126-131 (Jul.           cancer” Journal of Clinical Oncology 7(8): 1120-11213, (Aug.
   1993).                                                                     1989).
  Sarup et al., “Characterization of an Anti-P185Aaa.d Monoclonal             Tetu, Bernard et al., “Prevalence and Clinical Signi?cance of HER
  Antibody that Stimulates Receptor Function and Inhibits Tumor Cell          2/neu, p53 and Rb Expression in Primary Super?cial Bladder Can
  Growth” Growth Regulation 1: 72-82, (1991).                                 cer”, The Journal of Urology, vol. 155, 1784-1788, (1996).
  Schaefer et al., “A Discrete Three-amino Acid Segment (LVT) at the          Thatcher et al., “Ge?tinib plus best supportive care in previously
  C-terminal End of Kinase-impaired ErbB3 is required for                     treated patients with refractory advanced non-small-cell lung cancer:
  Transactivation of ErbB2” Journal of Biological Chemistry                   results from a randomised, placebo-controlled, multicentre study
  274(2):859-866, (1999).                                                     (Iressa Survival Evaluation in Lung Cancer)” Lancet 366(9496):
  Schaefer et al., “y-Heregulin: A Novel Heregulin Isoform That is an         1527-1537 (Oct. 29, 2005).
  Autocrine Growth Factor for the Human Breast Cancer Cell Line,              Tockman at al., “Considerations in Bringing a Cancer Biomarker to
  MDA-M5-175” Oncogene 15: 1385-1394, (1997).                                 Clinical Application”, Cancer Research 52:2711s-2718s (May 1,
  Scher et al., “Changing Pattern of Expression of the Epidermal              1992).
  Growth Factor Receptor and Transforming Growth Factor a in the              Tokumo et al., “Double mutation an' gene copy number of EGFR in
  Progression of Prostatic Neoplasms” Clinical Cancer Research 1:             ge?tinib refractory non-small-cell lung cancer” Lung Cancer 53:
  545-550, (May 1995).                                                        117-121 (2006).
  Schlom, “Monoclonal Antibodies: They’re More and Less Than You              Tripp et al., “Relationship between EGFR overeXpression and gene
  Think” Molecular Foundations of Oncology, Broder, S. ed., Balti             ampli?cation status in central nervous system gliomas” Analytical &
  more, MD: Williams & Wilkins, chapter 6, pp. 95-134 (1991).                 Quantitative Cytology & Histology 27(2):71-78 (Apr. 2005).
  Scott et al., “p185aEaa Signal Transduction in Breast Cancer Cells”         Tsao et al., “Erlotinib in lung cancerimolecular and clinical predic
  Journal of Biological Chemistry 266(22): 14300-14305 (Aug. 5,               tors of outcome”, New England J. ofMedicine 353(2): 133-144, (Jul.
   1991).                                                                     14, 2005).
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 264 of 372 PageID #:
                                   26663

                                                             US 8,440,402 B2
                                                                       Page 7

  Vadlamudi et al., “Regulation of Cyclooxygenase-2 pathway by              Wu et al., “Apoptosis Induced by an Anti-Epidermal Growth Factor
  HER2 receptor” Oncogene, 18: 305-314, (1999).                             Receptor Monoclonal Antibody in a Human Colorectal Carcinoma
  Van de Vijver et al., “Neu-Protein Overexpression in Breast Cancer:       Cell Line and Its Delay by Insulin” Journal of Clinical Investigation
  Association With Comedo-Type Ductal Carcinoma In Situ and Lim             95(4): 1897-1905, (Apr. 1995).
  ited Prognostic Value in Stage II Breast Cancer.” New England J. of       Yeh at al ., “From HER2/Neu signal cascade to androgen receptor and
  Medicine 319(19): 1239-1245 (Nov. 10, 1988).                              its coactivators: A novel pathway by induction of androgen target
  Van Lom et al., “In Situ Hybridization on May-Grunwald Giemsa             genes through MAP kinase in pro state cancer cells” Proc. Natl. Acad.
  Stained Bone Marrow and Blood Smears of Patients With Hemato
                                                                            Sci. USA 96: 5458-5463, (May 1999).
  logic Disorders Allows Detection of Cell-Lineage-Speci?c                  Yokota at al., “Ampli?cation of c-erbB-2 Oncogene in Human
  Cytogenetic Abnormalities” Blood 82(3): 884-888, (Aug. 1, 1993).          Adenocarcinomas in Vivo” Lancet 1(8484): 765-767 (Apr. 5, 1986).
  Vitetta and Uhr, “Monoclonal Antibodies as Agonists: An Expanded
  Role for Their Use in Cancer Therapy”, Cancer Research 54(20):            Yonemura et al., “Evaluation of Immunoreactivity for erbB-2 Protein
                                                                            as a Marker of Poor Short Term Prognosis in Gastric Cancer” Cancer
  5301-5309, (Oct. 15, 1994).
  Wada et al., “Intermolecular Association of the p185neu Protein and       Research 51(3): 1034-1038, (1991).
  EGF Receptor Modulates EGF Receptor Function” Cell 61: 1339               Zhang et al., “Neuregulin-3 (NRG3): A novel neural tissue-enriched
   1347 (Jun. 29, 1990).                                                    protein that binds activates ErbB4” Proc. Natl. Acad. Sci. USA 94:
  Waha et al., “A polymerase chain reaction-based assay for the rapid       9562-9567 (Sep. 22, 1997).
  detection of gene ampli?cation in human tumors” Diagnostic                Zhang et al., “Shared antigenic epitopes and pathobiological func
  Molecular Pathology 5(2): 147-150 (Jun. 1996).                            tions of anti-p186nerineu monoclonal antibodies” Experimental and
  Walker et al., “An Evaluation of Immunoreactivity for c-erbB-2 Pro        Molecular Pathology 67: 15-25 (1999).
  tein as a Marker of Poor Short-Term Prognosis in Breast Cancer.”          Zhau et al., “Ampli?cation and Expression of the c-erb B-2/neu
  British Journal of Cancer 60(3): 426-429, (1989).                         Proto-Oncogene in Human Bladder Cancer”, Molecular
  Wang et al., “Epidermal growth factor receptor protein expression         Carcinogenesis 3(5): 254-257 (1990).
  and gene ampli?cation in small cell carcinoma of the urinary blad         Zitzelsberger at al., “Numerical Abnormalities of Chromosome 7 in
  der”, Clinical Cancer Research 13(3): 953-957, (2007).                    Human Prostate Cancer Detected by Fluorescence in Situ Hybridiza
  Wang et al., “Laboratory Assessment of the Status of Her-2/neu            tion (FISH) on Paraf?n-Embedded Tissue Sections With
  Protein and oncogene in Breast Cancer Specimens: Comparison of            Centromere-Speci?c DNA Probes” Journal of Pathology 172(4):
  Immunohistochemistry Assay with Fluorescence in Situ Hybridisa            325-335 (Apr. 1994).
  tion Assays.” J. Clinical Pathology 53(5): 374-381 (May 2000).            Ohnishi, et al., “Prolonged survival of mice with human gastric
  Weiner et al., “Expression of the neu Gene-encoded Protein                cancer treated with an anti-c-ErbB-2 monoclonal antibody”, British
  (P185nen) in Human Non-Small Cell Carcinomas of the Lung” Can             Journal ofCancer, vol. 71, No. 5, pp. 969-973, (1995).
  cer Research 50(2): 421-425 (Jan. 15, 1990).                              Sauter, et al., “Guidelines for human epidermal growth factor recep
  Werther et al., “Humanization of an Anti-Lymphocyte Function              tor 2 testing: Biological and methodologic considerations”, Journal
  Associated Antigen (LPA)-1 Monoclonal Antibody and Reengineer             of Clinical Oncology, 27: 1-11, (2009).
  ing of the Humanized Antibody for Binding to Rhesus LFA-l” J. of          Summons to attend oral proceedings regarding Oppositions to EP
  Immunology 157: 4986-4995 (1996).                                         1210115 dated Sep. 21, 2011.
  Williams et al., “Expression of c-erbB-2 in Human Pancreatic              Sauter, et al., “Reply to E.H. Hammond”, Journal of Clinical Oncol
  Adenocarcinomas” Pathobiology 59(1): 46-52 (1991).                        ogy, 27930): e155-e157, (2009).
  Winstanley et al., “The long term prognostic signi?cance of c-erbB -2     Mass, et al Abstract 291, ASCO 36th meeting, May 20-23, 2000 and
  in primary breast cancer” British Journal of Cancer 63(3): 447-450        opening page of abstract book.
  (Mar. 1991).                                                              Pegram, et al., “HER-2/neu as a predictive marker of response to
  Winter, “Antibody-based TherapyiHumanized Antibodies” TIPS,               breast cancer therapy”, Breast Cancer Research and Treatment, 52:
  UK:Elsevier Science Publishers vol. 14: 139-143, (1993).                  65-77, (1998).
  Wofsy et al., “Modi?cation and Use of Antibodies to Label Cell            Ross, et al., “HER-2/neu gene ampli?cation determined by ?uores
  Surface Antigens” Selected Methods in Cellular Immunology,                cence     in-situ hybridization     (FISH)    is   superior to
  Mishel and Schligi, eds., San Francisco:WJ Freeman Co., Chapter           immunohistochemistry (IHC) for risk-group assessment in node
  13, pp. 287-304 (1980).                                                   negative breast cancer”, Abstractsiposter session III 277, (1998).
  Wolff et al., “American society of clinical-oncology/college of           Harbeck, et al., “HER-2/neu gene ampli?cation by ?uorescence in
  American pathologists guideline recommendations for human epi             situ hybridization allows risk-group assessment in node-negative
  dermal growth factor receptor 2 testing in breast cancer”, Arch Pathol    breast cancer”, International Journal of Oncology, 14: 663 -671,
  Lab Med 131: 18-43 (Jan. 2007).                                           (1999).
  Wolman et al., “An Approach to De?nition. of Genetic Alterations in       Ross, et al., “HER-2/neu (c-erb-B2) gene and protein in breast can
  Prostate Cancer”, Diagnostic Molecular Pathology 1(3): 192-199            cer”, Am. J. Clin. Pathol., 114(Suppl.1): S53-S67, (1999).
  (Sep. 1992).                                                              Press, et al., “HER-2 gene ampli?cation, HER-2 and epidermal
  Worthylake et al., “Structural Aspects of the Epidermal Growth Fac        growth factor receptor mRNA and protein expression, and Lapatinib
  tor Receptor Required for Transmodulation of erbB-2/neu” Journal          ef?cacy in women with metastatic breast cancer”, Cancer Therapy:
  of Biological Chemistry 272(13): 8594-8601, (Mar. 28, 1997).              clinical, 14(23): 7861-7870, (2008).
  Wright et al., “An Incomplete Program of Cellular. Tyrosine               Herceptin revised US label 2002.
  Phosphorylations Induced by Kinase-defective Epidermal Growth             Herceptin revised US label 2010.
  Factor Receptors” Journal of Biological Chemistry 270(20): 12085          Her2-DiagnostikiEin Leitfaden fur Brustkrebs-Patientinnen.
   12093, (1995).                                                           FDNCBER Clinical Review Brie?ng document dated Nov. 5, 2001.
  Wright et al., “Expression of c-erbB-2 Oncoprotein: A Prognostic          Sequence of webpages archived by the Wayback machine from the
  Indicator in Human Breast Cancer”, Cancer Research 49(8): 2087            website of the ASCO conference in 2000. Apr. 26, 2012.
  2090, (Apr. 15, 1989).                                                    The webpage archived by the Wayback machine from the website of
  Wu et al., “Antibody-Induced Growth Inhibition is Mediated                the ASCO conference in 2000 that adresses the availability of the
  Through Immunochemically and Functionally Distinct Epitopes on            Annual Meeting Abstracts at the conference. Apr. 26, 2012.
  the Extracellular Domain of the c-erbB-2 (HER-2/neu) Gene Product
  p185” International Journal ofCancer 53(3):401-408 (Feb. 1, 1993).        * cited by examiner
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 265 of 372 PageID #:
                                   26664

                                                       US 8,440,402 B2
                                   1                                                                    2
      GENE DETECTION ASSAY FOR IMPROVING                                   In an initial evaluation of 103 patients With breast cancer,
        THE LIKELIHOOD OF AN EFFECTIVE                                   those having more than three tumor cell positive axillary
      RESPONSE TO A HER2 ANTIBODY CANCER                                 lymph nodes (node positive) Were more likely to overexpress
                    THERAPY                                              HER2 protein than patients With less than three positive nodes
                                                                         (Slamon et al. Science 235: 177 (1987)). In a subsequent
             CROSS-REFERENCE TO RELATED                                  evaluation of 86 node-positive patients With breast cancer,
                    APPLICATIONS                                         there Was a signi?cant correlation among the extent of gene
                                                                         ampli?cation, early relapse, and short survival. HER2 over
    This application is a continuation of US. patent applica             expression Was determined using Southern and Northern
  tion Ser. No. 11/690,304, ?led Mar. 23, 2007 now US. Pat.              blotting, Which correlate With the HER2 oncoprotein expres
  No. 8,076,066, Which is a continuation application of and              sion evaluated by Western blotting and immunohistochemis
  claims priority to US. patent application Ser. No. 09/863,101          try (IHC) (Slamon et al. Science 235:177 (1987); Slamon et
  ?led May 18, 2001 (abandoned) Which claims priority under              al. Science 244:707 (1989)). The median period of survival
  35 USC §119(e) of provisional application 60/205,754,                  Was found to be approximately 5-fold shorter in patients With
  ?led May 19, 2000, all of Which are incorporated herein by             more than ?ve copies of the her2 gene than in patients Without
  reference in their entireties.                                         gene ampli?cation. This correlation Was present even after
                                                                         correcting for nodal status and other prognostic factors in
                  FIELD OF THE INVENTION                                 multivariate analyses. These studies Were extended in 187
                                                                    20   node-positive patients and indicated that gene ampli?cation,
    The present invention concerns the treatment of cancers              increased amounts of mRNA (determined by Northern blot
  characterized by the overexpression of a tumor antigen, such           ting), and increased protein expression (determined immuno
  as an ErbB receptor, particularly HER2. More speci?cally,              histochemically) Were also correlated With shortened survival
  the invention concerns more effective treatment of human               time (Slamon et al. Science 244:707 (1989)); (see also US.
  patients susceptible to or diagnosed With cancer, in Which the    25   Pat. No. 4,968,603). Nelson et al. have compared her2/neu
  tumor cells overexpress ErbB as determined by a gene ampli             gene ampli?cation using FISH With immunohistochemically
  ?cation assay, With an ErbB antagonist, e.g., an anti-ErbB             determined overexpression in breast cancer (Nelson et al.
  antibody. The invention further provides pharmaceutical                Modern Pathology 9 (1) 21A (1996)).
  packages for such treatment.                                             Immunohistochemical staining of tissue sections has been
                                                                    30
                                                                         shoWn to be a reliable method of assessing alteration of pro
            BACKGROUND OF THE INVENTION
                                                                         teins in a heterogeneous tissue. Immunohistochemistry (IHC)
                                                                         techniques utiliZe an antibody to probe and visualiZe cellular
     Advancements in the understanding of genetics and devel
  opments in technology and epidemiology have alloWed for                antigens in situ, generally by chromagenic or ?uorescent
  the correlation of genetic abnormalities With certain malig       35
                                                                         methods. This technique excels because it avoids the
  nancies as Well as risk assessment of an individual for devel          unWanted effects of disaggregation and alloWs for evaluation
  oping certain malignancies. HoWever, most of the method                of individual cells in the context of morphology. In addition,
  ologies available for evaluation of tissue for the presence of         the target protein is not altered by the freeZing process.
  genes associated With or predisposing an individual to a                  HoWever, in the clinical trial assay (CTA), IHC of formal
  malignancy have Well-knoWn draWbacks. For example, meth           40   dehyde-?xed, para?in embedded tissue samples only demon
  ods that require disaggregation of the tissue, such as South           strated 50%-80% sensitivity, relative to froZen IHC samples
  ern, Northern, or Western blot analysis, are rendered less             (Press, Cancer Research 54:2771 (1994)). Thus, IHC can lead
  accurate by dilution of the malignant cells by the normal or           to false negative results, excluding from treatment patients
  otherWise non-malignant cells that are present in the same             Who might bene?t from the treatment.
  tissue. Furthermore, the resulting loss of tissue architecture    45     Fluorescence in situ hybridiZation (FISH) is a recently
  precludes the ability to correlate malignant cells With the            developed method for directly assessing the presence of
  presence of genetic abnormalities in a context that alloWs             genes in intact cells. FISH is an attractive means of evaluating
  morphological speci?city. This issue is particularly problem           paraf?n-embedded tissue for the presence of malignancy
  atic in tissue types knoWn to be heterogeneous, such as in             because it provides for cell speci?city, yet overcomes the
  human breast carcinoma, Where a signi?cant percentage of          50   cross-linking problems and other protein-altering effects
  the cells present in any area may be non-malignant.                    caused by formalin ?xation. FISH has historically been com
     The her2/neu gene encodes a protein product, often iden             bined With classical staining methodologies in an attempt to
  ti?ed as p185HER2. The native p185HER2 protein is a mem                correlate genetic abnormalities With cellular morphology
  brane receptor-like molecule With homology to the epidermal            (see, e.g., Anastasi et al., Blood 77:2456-2462 (1991); Anas
  groWth factor receptor (EGFR). Ampli?cation and overex            55   tasi et al., Blood 79: 1796-1801 (1992); Anastasi et al., Blood
  pression of HER2 in human breast cancer has been correlated            81:1580-1585 (1993); van Lom et al., Blood 82:884-888
  With shorter disease-free interval and shorter overall survival        (1992); Wolman et al., Diagnostic Molecular Pathology 1(3):
  in some studies (van de Vijver et al. NeW Eng. J. Med. 317:            192-199 (1992); ZitZelberger, Journal ofPathology 172:325
  1239 (1988); Walker et al. Br. J. Cancer 60:426 (1989); Tan            335 (1994)).
  don et al. J. Clin. Invest. 7:1120 (1989); Wright et al. Cancer   60     To date, there has been no correlation of her2 gene ampli
  Res. 49:2087 (1989); McCann et al. Cancer Res 51:3296                  ?cation With anti-HER2 antibody treatment outcome, only
  (1991); Paterson et al. Cancer Res. 51:556 (1991); and Win             With disease prognosis. The standard assay has been IHC on
  stanley et al. Br. J. Cancer 63:447 (1991)) but not in others          formalin ?xed, para?in embedded samples. These samples,
  (Zhou et al. Oncogene 4:105 (1989); HeintZ et al. Arch Path            When scored as 3+ or 2+, identify patients Who are likely to
  Lab Med 114:160 (1990); Kury et al. Eur. J. Cancer 26:946         65   bene?t from treatment With an anti-HER2 antibody, like
  (1990); Clark et al. Cancer Res. 51 :944 (1991); and Ravdin et         HERCEPTIN®. The 3+ and 2+ scores correlate With her2
  al. J. Clin. Oncol. 12:467-74 (1994)).                                 gene ampli?cation, e.g., as tested by FISH. HoWever, there
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 266 of 372 PageID #:
                                   26665

                                                       US 8,440,402 B2
                                3                                                                       4
  remains a need for more effective identi?cation of candidates          ment response. This outcome also surprises because direct
  for successful ErbB antagonist therapies, such as HERCEP               measurement of protein (by immunoassay) Would be
  TIN® treatment.                                                        expected to provide a more accurate assessment of a cancer
                                                                         therapy targeted to the protein than an indirect measure of
              SUMMARY OF THE INVENTION                                   expression, like gene ampli?cation.
                                                                            Evaluation of patient groups and subgroups demonstrates
     The invention advantageously provides a method for                  the poWer of gene ampli?cation analysis for selecting patients
  increasing likelihood of effectiveness of an ErbB antagonist           more likely to respond to treatment. NC provides a score for
  cancer treatment. The method comprises administering a can             HER2 expression on tumor cells: 0 (no expression) through
  cer treating dose of the ErbB antagonist to a subject Wherein          3+ (very high levels of expression). Clinical selection criteria
  an erbB gene in tumor cells in a tissue sample from the subject        exclude patients With 0 and 1+ scores and select patients With
  has been found to be ampli?ed. Preferably the ErbB is HER2.            2+ and 3+ scores. The data shoW that 14% of combined 2+/ 3+
  In a speci?c embodiment, the method further comprises                  patients respond to HERCEPTIN®, While 20% of FISH+
  administering a cancer treating dose of a chemotherapeutic,            (ampli?ed her2 gene) patients respond to HERCEPTIN®.
  particularly a taxol.                                                  The 3+ subgroup has a 17% response rate, Which is very close
    In a speci?c preferred embodiment, exempli?ed herein, the            to the FISH+ subjects’ response rate. HoWever, the 2+ sub
  invention provides a method for increasing likelihood of               group has less than half the response rate of FISH+ subjects.
  effectiveness of an anti-HER2 antibody to treat cancer. This           Thus, gene ampli?cation clearly differentiates large sub
  method comprises administering a cancer treating dose of the           populations Within the 2+ subgroup, permitting more effec
  anti-HER2 antibody to the subject in Whom a her2 gene in          20   tive treatment for those Who are FISH+, and quickly identi
  tumor cells in a tissue sample from the subject have been              fying patients for Whom alternative treatment modalities are
  found to be ampli?ed.                                                  appropriate and should commence immediately.
    The unexpected clinical results underlying the invention, in            Gene ampli?cation analysis also identi?es patients Who are
  Which gene ampli?cation proved to be a more effective indi             unnecessarily excluded because of anomalies in the IHC
  cation of antibody-based tumor therapy than protein detec         25   analysis, particularly When the tests are performed on forma
  tion by immunohistochemistry, extends to tumor antigens in             lyn ?xed, para?in embedded samples (such sample process
  general. Thus, any anti-tumor-speci?c antigen based anti               ing can disrupt or destroy antibody epitopes on the HER2
  body therapy can have increased likelihood of success in               protein, but has much less impact on gene ampli?cation
  patients Who are found to have gene ampli?cation of the gene           assays). As shoWn in the examples, a subset of 0 and 1+
  encoding the tumor antigen.                                       30   subjects are FISH+. These patients are likely to respond to
    A particular advantage of the invention is that it permits           anti-HER2 antibody therapy, e.g., With HERCEPTIN®,
  selection of patients for treatment Who, based on immunohis            although by IHC criteria they Would be excluded from receiv
  tochemical criteria, Would be excluded. Thus, in a speci?c             ing this treatment.
  embodiment, the subject has been found to have an antigen                Thus, the present invention advantageously permits inclu
  level corresponding to a 0 or 1+ score for HER2 by immuno         35   sion of patients Who are more likely to bene?t from treatment
  histochemistry on a formaldehyde-?xed tissue sample.                   but Who, by standard IHC criteria, Would be excluded from
     The invention further provides a pharmaceutical package             treatment. At the same time, the invention permits exclusion
  comprising an ErbB antagonist for treating a cancer, and               of patients Who should promptly seek an alternative mode of
  instructions to administer the ErbB antagonist to a subject if         treatment because the anti-tumor antigen therapy (i.e., ErbB
  an erbB gene in tumor cells in a tissue sample from the subject   40   antagonist or tumor antigen-speci?c therapeutic antibody) is
  is ampli?ed. Preferably the ErbB antagonist is an anti-ErbB            not likely to succeed.
  antibody, such as an anti-HER2 antibody. In a further aspect,            In short, the present invention is a poWerful adjunct to INC
  the instructions also teach administering a cancer treating            assays for target protein expression level-based selection of
  dose of a chemotherapeutic, e. g., a taxol. Such pharmaceuti           patients. It can also be employed on its oWn, i.e., Without IHC,
  cal packages, including the instructions for use, can be pro      45   to provide initial screening and selection of patients. The
  vided for any antibody-based therapeutic speci?c for a tumor           invention signi?cantly improves screening and selection for
  speci?c antigen.                                                       subjects to receive a cancer-treating dose of an anti-tumor
                                                                         antigen therapeutic antibody treatment, ErbB receptor
                  DETAILED DESCRIPTION                                   antagonist treatment, and other treatment targeted to overex
                                                                    50   pressed tumor antigens (or tumor- speci?c antigens), resulting
    The present invention advantageously peimits treatment of            in an increased likelihood of bene?t from such treatments.
  patients Who have a greater likelihood of responding to the               In another aspect, the invention concerns an article of
  treatment by administering therapeutic agents, i.e., anti-tu           manufacture or package, comprising a container, a composi
  mor antigen therapeutic antibodies or ErbB receptor antago             tion Within the container comprising an ErbB antagonist, e. g.,
  nists, to patients Who are found to have an ampli?ed gene         55   an anti-ErbB antibody (or other anti-tumor-speci?c antigen
  encoding such a tumor antigen or ErbB receptor protein. The            antibody), optionally a label on or associated With the con
  invention is based, in part, on the unexpected discovery that          tainer that indicates that the composition can be used for
  her2 gene ampli?cation, e.g., as detected by ?uorescence in            treating a condition characterized by overexpression of ErbB
  situ hybridiZation (FISH), although it correlates With HER2            receptor, and a package insert containing instructions to
  expression as detected by immunohistochemistry (NC), pro          60   administer the antagonist to patients Who have been found to
  vides a more accurate basis for selecting patients for treat           have an ampli?ed erbB gene.
  ment because FISH status unexpectedly correlates better With
  response to treatment. This outcome Was surprising in part                                    DEFINITIONS
  because FISH status has about the same rate of correlation
  With a clinical trial assay (CTA) NC assay as another NC          65     As used herein, an “ErbB receptor” is a receptor protein
  assay (HERCEPTEST®). Based on this observation, FISH                   tyrosine kinase Which belongs to the ErbB receptor family
  Would be expected to have a similar correlation With treat             and includes EGFR, HER2, ErbB3, and ErbB4 receptors, as
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 267 of 372 PageID #:
                                   26666

                                                          US 8,440,402 B2
                                  5                                                                       6
  Well as TEGFR (U .S. Pat. No. 5,708,156) and other members                analysis to determine Whether a second analysis should be
  of this family to be identi?ed in the future. The ErbB receptor           performed and/ or one may compare the results of a ?rst
  Will generally comprise an extracellular domain, Which may                analysis With the results of a second analysis. In relation to
  bind an ErbB ligand; a lipophilic transmembrane domain; a                 IHC combined With FISH, one may use the results of INC to
  conserved intracellular tyrosine kinase domain; and a car                 determine Whether FISH should be performed and/or one
  boxyl-terminal signaling domain harboring several tyrosine                may compare the level of protein expression With gene ampli
  residues Which can be phosphorylated. The ErbB receptor                   ?cation to further characterize a tumor biopsy (eg to com
  may be a native sequence ErbB receptor or an amino acid                   pare HER2 protein expression With her2 gene ampli?cation).
  sequence variant thereof. Preferably the ErbB receptor is                 One advantageous feature of the invention is the ability to
  native sequence human ErbB receptor.                                      identify patients likely to bene?t from treatment using FISH
     ErbB receptors are examples of tumor-speci?c antigens or               even if IHC indicates that they are antigen loW.
  tumor antigens. The term “tumor antigen” is used herein to                  By “nucleic acid” is meant to include any DNA or RNA, for
  refer to a protein that is expressed at a higher level on tumor           example, chromosomal, mitochondrial, viral and/ or bacterial
  cells compared to normal cells. Generally, the normal cells for           nucleic acid present in tissue sample. The term “nucleic acid”
  comparison are of the same tissue type, particularly pheno                encompasses either or both strands of a double stranded
  type, as the tumor, or from Which the tumor arose. A “tumor               nucleic acidmolecule and includes any fragment orportion of
  speci?c antigen” refers to an antigen expressed either prefer             an intact nucleic acid molecule.
  entially or only on tumor cells. Examples of tumor-speci?c                  By “gene” is meant any nucleic acid sequence or portion
  antigens include, in addition to the ErbB receptors, MART1/               thereof With a functional role in encoding or transcribing an
  Melan A, gp-100, and tyrosinase (in melanoma); MAGE-1                20   RNA (rRNA, tRNA, or mRNA, the latter capable of transla
  and MAGE-3 (in bladder, head and neck, and non-small cell                 tion as a protein) or regulating other gene expression. The
  carcinoma); HPV EG and E7 proteins (in cervical cancer);                  gene may consist of all the nucleic acids responsible for
  Mucin/MUC-l (in breast, pancreas, colon, and prostate can                 encoding a functional protein or only a portion of the nucleic
  cers); prostate speci?c antigen PSA (in prostate cancer); and             acids responsible for encoding or expressing a protein. The
  caminoembryonic antigen/CEA (in colon, breast, and gas               25   nucleic acid sequence may contain a genetic abnormality
  trointestinal cancers).                                                   Within exons, introns, initiation or termination regions, pro
    By “ampli?cation” is meant the presence of one or more                  moter sequences, other regulatory sequences or unique adja
  extra gene copies of erbB or other tumor antigen-encoding                 cent regions to the gene.
  gene in a chromosome complement. Gene ampli?cation can                       By “ErbB ligand” is meant a polypeptide Which binds to
  result in overexpression of protein, e.g., ErbB receptor pro         30   and/or activates an ErbB receptor. The ErbB ligand of par
  tein. Gene ampli?cation in cells from a tissue sample can be              ticular interest herein is a native sequence human ErbB ligand
  measured by many techniques, particularly Fluorescence in                 such as Epidermal GroWth Factor (EGF) (Savage et al., J.
  situ Hybridization (FISH), but also including and not limited             Biol. Chem. 247:7612-7621 (1972)); Tansforming GroWth
  to quantitative PCR, quantitative Southern hybridization, and             Factor alpha (TGF-alpha) (Marquardt et al., Science 223:
  the like.                                                            35   1079-1082 (1984)); amphiregulin, also knoWn as schWanoma
     By “tissue sample” is meant a collection of similar cells              or keratinocyte autocrine groWth factor (Shoyab et al. Science
  obtained from a tissue of a subject or patient, preferably                243:1074-1076 (1989); Kimura et al. Nature 348:257-260
  containing nucleated cells With chromosomal material. The                 (1990); and Cook et al. Mol. Cell. Biol. 11:2547-2557
  four main human tissues are (1) epithelium; (2) the connec                (1991)); betacellulin (Shing et al., Science 259:1604-1607
  tive tissues, including blood vessels, bone and cartilage; (3)       40   (1993); and Sasada et al. Biochem. Biophys. Res. Commun.
  muscle tissue; and (4) nerve tissue. The source of the tissue             190:1173 (1993)); heparin-binding epidermal groWth factor
  sample may be solid tissue as from a fresh, frozen and/or                 (HB-EGF) (Higashiyama et al., Science 251 :936-939
  preserved organ or tissue sample or biopsy or aspirate; blood             (1991)); epiregulin (Toyoda et al., J. Biol. Chem. 270:7495
  or any blood constituents; bodily ?uids such as cerebral spinal           7500 (1995); and Komurasaki et al. Oncogene 15 :284 1 -2848
  ?uid, amniotic ?uid, peritoneal ?uid, or interstitial ?uid; cells    45   (1997)), a heregulin (see beloW); neuregulin-2 (NRG-2) (Car
  from any time in gestation or development of the subject. The             raWay et al., Nature 387:512-516 (1997)); neuregulin-3
  tissue sample may also be primary or cultured cells or cell               (NRG-3) (Zhang et al., Proc. Natl. Acad. Sci. 94:9562-9567
  lines. The tissue sample may contain compounds Which are                  (1997)); or cripto (CR-1) (Kannan et al., J. Biol. Chem. 272
  not naturally intermixed With the tissue in nature such as                (6):3330-3335 (1997)). ErbB ligands that bind EGFR include
  preservatives, anticoagulants, buffers, ?xatives, nutrients,         50   EGF, TGF-alpha, amphiregulin, betacellulin, HB-EGF ande
  antibiotics, or the like. In one embodiment of the invention,             piregulin. ErbB ligands Which bind HER3 include heregulins.
  the tissue sample is “non-hematologic tissue” (i.e., not blood            ErbB ligands capable of binding HER4 include betacellulin,
  or bone marroW tissue).                                                   epiregulin, HB-EGF, NRG-2, NRG-3 and heregulins.
     For the purposes herein a “section” of a tissue sample is                 “Heregulin” (HRG) When used herein refers to a polypep
  meant a single part or piece ofa tissue sample, e.g., a thin slice   55   tide comprising an amino acid sequence encoded by the
  of tissue or cells cut from a tissue sample. It is understood that        heregulin gene product as disclosed in US. Pat. No. 5,641,
  multiple sections of tissue samples may be taken and sub                  869 or Marchionni et al., Nature, 362:312-318 (1993), and
  jected to analysis according to the present invention, provided           biologically active variants of such polypeptides. Examples
  that it is understood that the present invention comprises a              of heregulins include heregulin-alpha, heregulin-beta1,
  method Whereby the same section of tissue sample may be              60   heregulin-beta2, and heregulin-beta3 (Holmes et al., Science,
  analyzed at both morphological and molecular levels, or may               256:1205-1210 (1992); and US. Pat. No. 5,641,869); neu
  be analyzed With respect to both protein and nucleic acid.                differentiation factor (NDF) (Peles et al. Cell 69: 205-216
     By “correlate” or “correlating” is meant comparing, in any             (1992)); acetylcholine receptor-inducing activity (ARIA)
  Way, the performance and/or results of a ?rst analysis With the           (Falls et al. Ce1172:801-815 (1993)); glial groWth factors
  performance and/ or results of a second analysis. For example,       65   (GGFs) (Marchionni et al., Nature, 362:312-318 (1993));
  one may use the results of a ?rst analysis in carrying out the            sensory and motor neuron derived factor (SMDF) (Ho et al. J.
  second analysis and/or one may use the results of a ?rst                  Biol. Chem. 270:14523-14532 (1995)); gamma-heregulin
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 268 of 372 PageID #:
                                   26667

                                                       US 8,440,402 B2
                                7                                                                      8
  (Schaefer et al. Oncogene 15:1385-1394 (1997)). An                     tor. Such antagonists include, but are not limited to, modi?ed
  example of a biologically active fragment/amino acid                   ligands, ligand peptides (i.e., ligand fragments), soluble ErbB
  sequence variant of a native sequence HRG polypeptide, is an           receptors, and, preferably, anti-ErbB antibodies.
  EGF-like domain fragment (e.g., HRG-betal, 177-244).                      “Treatment” refers to both therapeutic treatment and pro
     An “ErbB hetero-oligomer” herein is a noncovalently asso            phylactic or preventative measures. Those in need of treat
  ciated oligomer comprising at least tWo different ErbB recep           ment include those already With the disorder as Well as those
  tors. Such complexes may form When a cell expressing tWo or            in Which the disorder is to be prevented.
  more ErbB receptors is exposed to an ErbB ligand and can be               “Mammal” for purposes of treatment refers to any animal
  isolated by immunoprecipitation and analyZed by SDS                    classi?ed as a mammal, including humans, domestic and
  PAGE as described in SliWkoWski et al., (J. Biol. Chem.,               farm animals, and 200, sports, or pet animals, such as dogs,
  269(20):14661-14665 (1994)), for example. Examples of                  horses, cats, coWs, etc. Preferably, the mammal is human.
  such ErbB hetero-oligomers include EGFR-HER2, HER2                        A “disorder” is any condition that Would bene?t from
  HER3, and HER3-HER4 complexes. Moreover, the ErbB                      treatment With the ErbB antagonist, e.g., anti-ErbB2 anti
  hetero-oligomer may comprise tWo or more HER2 receptors                body, and more generally, any cancer in Which administration
  combined With a different ErbB receptor, such as HER3,                 of an antibody against an over-expressed antigen can treat the
  HER4, or EGFR. Other proteins, such as a cytokine receptor             cancer. This includes chronic and acute disorders or diseases
  subunit (e. g., gp130), may be included in the hetero-oligomer.        including those pathological conditions Which predispose the
    The terms “ErbBl”, “epidermal groWth factor receptor”                mammal to the disorder in question. Non-limiting examples
  and “EGFR” are used interchangeably herein and refer to                of disorders to be treated herein include benign and malignant
  native sequence EGFR as disclosed, for example, in Carpen         20   tumors; leukemias and lymphoid malignancies; neuronal,
  ter et al. (Ann. Rev. Biochem. 56:881-914 (1987)), including           glial, astrocytal, hypothalamic and other glandular, macroph
  variants thereof (e.g., a deletion mutant EGFR as in Hum               agal, epithelial, stromal and blastocoelic disorders; and
  phrey et al., (Proc. Natl. Acad. Sci. USA 87:4207-4211                 in?ammatory, angiogenic and immunologic disorders.
  (1990)). ErbB1 refers to the gene encoding the EGFR protein               The term “therapeutically effective amount” is used to
  product. Examples of antibodies Whichbind to EGFR include         25   refer to an amount having antiproliferative effect. Preferably,
  MAb 579 (ATCC CRL HB 8506), Mab 455 (ATCC CRL HB                       the therapeutically effective amount elicits antibody-medi
  8507), MAb 225 (ATCC CRL 8508), MAb 528 (ATCC CRL                      ated cytotoxicity, activates complement, has apoptotic activ
  8509) (see, US. Pat. No. 4,943,533) and variants thereof,              ity, or is capable of inducing cell death, and preferably death
  such as chimeriZed 225 (C225) and reshaped human 225                   of benign or malignant tumor cells, in particular cancer cells.
  (H225) (see, PCT Publication No. WO 96/40210).                    30   Ef?cacy canbe measured in conventional Ways, depending on
    The expressions “ErbB2” and “HER2” are used inter                    the condition to be treated. For cancer therapy, e?icacy can,
  changeably herein and refer to native sequence human HER2              for example, be measured by assessing the time for disease
  protein described, for example, in Semba et al., (Proc. Natl.          progression (TTP), survival, tumor siZe, or determining the
  Acad. Sci. USA 82:6497-6501 (1985)) and Yamamoto et al.                response rates (RR) (see the Example beloW).
  (Nature319:230-234 (1986)) (Genebank accession number             35     The terms “cancer” and “cancerous” refer to or describe the
  X03363), and variants thereof. The term erbB2 refers to the            physiological condition in mammals that is typically charac
  gene encoding human HER2 and neu refers to the gene                    teriZed by unregulated cell groWth. Examples of cancer
  encoding rat p185neu. Preferred HER2 is native sequence                include but are not limited to, carcinoma, lymphoma, blas
  human HER2. Examples of antibodies Which bind HER2                     toma, sarcoma, melanoma, and leukemia. More particular
  include MAbs 4D5 (ATCC CRL 10463), 2C4 (ATCC                      40   examples of such cancers include squamous cell cancer,
  HB-12697), 7P3 (ATCC HB-12216), and 7C2 (ATCC                          small-cell lung cancer, non-small-cell lung cancer, adenocar
  HB-12215) (see, US. Pat. No. 5,772,997; PCT Publication                cinoma of the lung, squamous carcinoma of the lung, cancer
  No. WO 98/17797; and US. Pat. No. 5,840,525, expressly                 of the peritoneum, hepatocellular cancer, gastrointestinal
  incorporated herein by reference). HumaniZed anti-HER2                 cancer, pancreatic cancer, glioblastoma, cervical cancer, ova
  antibodies     include     huMAb4D5 -1,        huMAb4D5 -2,       45   rian cancer, liver cancer, bladder cancer, hepatoma, breast
  huMAb4D5-3, huMAb4D5-4, huMAb4D5-5, huMAb4D5                           cancer, colon cancer, colorectal cancer, endometrial or uter
  6, huMAb4D5-7, and huMAb4D5-8 (HERCEPTIN®) as                          ine carcinoma, salivary gland carcinoma, kidney cancer, liver
  described in Table 3 of US. Pat. No. 5,821,337, Which is               cancer, prostate cancer, vulval cancer, thyroid cancer, hepatic
  expressly incorporated herein by reference; and humaniZed              carcinoma, and various types of head and neck cancer.
  520C9 (PCT Publication No. WO 93/21319). Human anti               50     An “ErbB-expressing cancer” is one comprising cells
  HER2 antibodies are described in US. Pat. No. 5,772,997 and            Which have ErbB protein present at their cell surface, such
  PCT Publication No. WO 97/00271.                                       that an anti-ErbB antibody is able to bind to the cancer.
    “ErbB3” and “HER3” refer to the receptor polypeptide as                 The term “cytotoxic agent” as used herein refers to a sub
  disclosed, for example, in US. Pat. Nos. 5,183,884 and 5,480,          stance that inhibits or prevents the function of cells and/or
  968, as Well as Kraus et al. (Proc. Natl. Acad. Sci. USA)         55   causes destruction of cells. The term is intended to include
  86:9193-9197 (1989)), including variants thereof. Exemplary            radioactive isotopes (eg 1131, I125, Y9‘), and Re186), chemo
  antibodies that bind HER3 are described in US. Pat. No.                therapeutic agents, and toxins such as enZymatically active
  5,968,511, e.g., the 8B8 antibody (ATCC BIB-12070) or a                toxins of bacterial, fungal, plant or animal origin, or frag
  humaniZed variant thereof. The terms “ErbB4” and “HER4”                ments thereof.
  herein refer to the receptor polypeptide as disclosed, for        60      A “chemotherapeutic agent” is a chemical compound use
  example, in EuropeanApplication No. EP 599,274; PloWman                ful in the treatment of cancer. Examples of chemotherapeutic
  et al., (Proc. Natl. Acad. Sci. USA, 90:1746-1750 (1993));             agents include alkylating agents such as thiotepa and cyclos
  and PloWman et al., (Nature, 366:473-475 (1993)), including            phosphamide (CYTOXANTM); alkyl sulfonates such as
  variants thereof such as the HER4 isoforms disclosed in PCT            busulfan, improsulfan and piposulfan; aZiridines such as ben
  Publication No. WO 99/19488.                                      65   Zodopa, carboquone, meturedopa, and uredopa; ethylen
     An “ErbB antagonist” is any molecule that binds to an               imines and methylamelamines including altretamine, trieth
  ErbB receptor and blocks ligand activation of the ErbB recep           ylenemelamine,                      trietylenephosphoramide,
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 269 of 372 PageID #:
                                   26668

                                                          US 8,440,402 B2
                                 9                                                                       10
  triethylenethiophosphaoramide and trimethylolomelamine;                  such as tamoxifen, prednisone, dacarbaZine, mechlore
  nitrogen mustards such as chlorambucil, chlomaphaZine,                   thamine, cisplatin, methotrexate, 5-?uorouracil, and ara-C.
  cholophosphamide, estramustine, ifosfamide, mechlore                     Further information can be found in The Molecular Basis of
  thamine, mechlorethamine oxide hydrochloride, melphalan,                 Cancer, Mendelsohn and Israel, eds., Chapter 1, entitled
  novembichin, phenesterine, prednimustine, trofosfamide,                  “Cell cycle regulation, oncogenes, and antineoplastic drugs”
  uracil mustard; nitrosureas such as carrnustine, chloroZoto              by Murakami et al. (WB Saunders: Philadelphia, 1995), espe
  cin, fotemustine, lomustine, nimustine, ranimustine; antibi              cially p. 13. The 4D5 antibody (and functional equivalents
  otics such as aclacinomysins, actinomycin, authramycin, aZa              thereof) can also be employed for this purpose.
  serine, bleomycins, cactinomycin, calicheamicin, carabicin,
  carZinophilin, chromomycins, dactinomycin, daunorubicin,                               ErbB Receptor Tyrosine Kinases
  6-diaZo-5-oxo-L-norleucine, doxorubicin, epirubicin, mito
  mycins, mycophenolic acid, nogalamycin, olivomycins, pep                    The ErbB receptor tyrosine kinases are important media
  lomycin, pot?romycin, puromycin, streptonigrin, streptoZo                tors of cell groWth, differentiation and survival. The receptor
  cin, tubercidin, ubenimex, Zinostatin, Zorubicin; anti                   family includes at least four distinct members including Epi
  metabolites such as methotrexate and 5-?uorouracil (5-FU);               dermal GroWth Factor Receptor (EGFR or ErbBl), HER2
  folic acid analogues such as denopterin, methotrexate,                   (ErbB2 or p185neu), HER3 (ErbB3), and HER4 (ErbB4 or
  pteropterin, trimetrexate; purine analogs such as ?udarabine,            tyro2).
  6-mercaptopurine, thiamiprine, thioguanine; pyrimidine ana                 EGFR, encoded by the ErbBl gene, has been causally
  logs such as ancitabine, aZacitidine, 6-aZauridine, carrnofur,           implicated in human malignancy. In particular, increased
  cytarabine, dideoxyuridine, doxi?uridine, enocitabine,              20   expression of EGFR has been observed in breast, bladder,
  ?oxuridine, 5-FU; androgens such as calusterone, dromo                   lung, head, neck and stomach cancer, as Well as glioblasto
  stanolone propionate, epitiostanol, mepitiostane, testolac               mas. Increased EGFR receptor expression is often associated
  tone; anti-adrenals such as aminoglutethimide, mitotane,                 With increased production of the EGFR ligand, Transforming
  trilostane; folic acid replenisher such as frolinic acid; acegla         GroWth Factor alpha (TGF-alpha), by the same tumor cells
  tone; aldophosphamide glycoside; aminolevulinic acid;               25   resulting inreceptor activation by an autocrine stimulatory
  amsacrine; bestrabucil; bisantrene; edatraxate; defofamine;              pathWay. Baselga and Mendelsohn Pharmac. Ther. 64:127
  demecolcine; diaZiquone; elforrnithine; elliptinium acetate;             154 (1994). Monoclonal antibodies directed against the
  etoglucid;    gallium     nitrate;   hydroxyurea;       lentinan;        EGFR or its ligands, TGF-alpha and EGF, have been evalu
  lonidamine; mitoguaZone; mitoxantrone; mopidamol; nitra                  ated as therapeutic agents in the treatment of such malignan
  crine; pentostatin; phenamet; pirarubicin; podophyllinic            30   cies. See, e.g., Baselga and Mendelsohn., supra; Masui et al.
  acid; 2-ethylhydraZide; procarbaZine; PSK®; raZoxane; siZo               Cancer Research44:1002-1007 (1984); and Wu et al. J. Clin.
  furan; spirogermanium; tenuaZonic acid; triaziquone; 2,                  Invest. 95: 1897-1905 (1995).
  2',2"-trichlorotriethylamine; urethan; vindesine; dacarba                   The second member of the ErbB family, p185neu, Was
  Zine; mannomustine; mitobronitol; mitolactol; pipobroman;                originally identi?ed as the product of the transforming gene
  gacytosine; arabinoside (“Ara-C”); cyclophosphamide;                35   from neuroblastomas of chemically treated rats. The activated
  thiotepa; taxoids, e.g. paclitaxel (TAXOL®, Bristol-Myers                form of the neu proto-oncogene results from a point mutation
  Squibb Oncology, Princeton, N1.) and doxetaxel (Taxotere,                (valine to glutamic acid) in the transmembrane region of the
  Rhone-Poulenc Rorer, Antony, France); chlorambucil; gem                  encoded protein. Ampli?cation of the human homolog of neu
  citabine; 6-thioguanine; mercaptopurine; methotrexate;                   is observed in breast and ovarian cancers and correlates With
  platinum analogs such as cisplatin and carboplatin; vinblas         40   a poor prognosis (Slamon et al., Science, 235:177-182
  tine; platinum; etoposide (VP-l 6); ifosfamide; mitomycin C;             (1987); Slamon et al., Science, 244:707-712 (1989); and US.
  mitoxantrone; vincristine; vinorelbine; navelbine;                       Pat. No. 4,968,603). To date, no point mutation analogous to
  novantrone; teniposide; daunomycin; caminomycin; aminop                  that in the neu proto-oncogene has been reported for human
  terin; xeloda; ibandronate; CPT-11; topoisomerase inhibitor              tumors. Overexpression of HER2 (frequently but not uni
  RFS 2000; di?uoromethylornithine (DMFO); retinoic acid;             45   formly due to gene ampli?cation) has also been observed in
  esperamicins; capecitabine; and pharmaceutically acceptable              other carcinomas including carcinomas of the stomach,
  salts, acids or derivatives of any of the above. Also included in        endometrium, salivary gland, lung, kidney, colon, thyroid,
  this de?nition are hormonal agents that act to regulate or               pancreas and bladder.
  inhibit hormone action on tumors such as anti-estrogens                     Antibodies directed against the rat p185neu and human
  including for example tamoxifen, raloxifene, aromatase              50   HER2 protein products have been described. Drebin and col
  inhibiting 4(5)-imidaZoles, 4-hydroxytamoxifen, trioxifene,              leagues have raised antibodies against the rat neu gene prod
  keoxifene, LY117018, onapristone; and anti-androgens such                uct, p185neu (see, for example, Drebin et al., Cell 41 :695-706
  as ?utamide and nilutamide; and pharmaceutically accept                  (1985); Myers et al., Meth. EnZym. 198:277-290 (1991); and
  able salts, acids or derivatives of any of the above.                    WO94/22478). Drebin et al. (Oncogene 2:273-277 (1988))
    A “groWth inhibitory agent” When used herein refers to a          55   report that mixtures of antibodies reactive With tWo distinct
  compound or composition Which inhibits groWth of a cell,                 regions of p 1 85neu result in synergistic anti-tumor effects on
  especially an ErbB-overexpressing cancer cell either in vitro            neu-transformed NIH-3T3 cells implanted into nude mice
  or in vivo. Thus, the groWth inhibitory agent is one Which               (see also US. Pat. No. 5,824,311).
  signi?cantly reduces the percentage of ErbB overexpressing                 HudZiak et al., (Mol. Cell. Biol. 9(3):1165-1172 (1989))
  cells in S phase. Examples of groWth inhibitory agents              60   describe the generation of a panel of anti-HER2 antibodies,
  include agents that block cell cycle progression (at a place             Which Were characterized using the human breast tumor cell
  other than S phase), such as agents that induce G1 arrest and            line SKBR3. Relative cell proliferation of the SKBR3 cells
  M-phase arrest. Classical M-phase blockers include the vin               folloWing exposure to the antibodies Was determined by crys
  cas (vincristine and vinblastine), TAXOL®, and topo II                   tal violet staining of the monolayers after 72 hours. Using this
  inhibitors such as doxorubicin, epirubicin, daunorubicin, eto       65   assay, maximum inhibition Was obtained With the antibody
  poside, and bleomycin. Those agents that arrest G1 also spill            called 4D5, Which inhibited cellular proliferation by 56%.
  over into S-phase arrest, for example, DNA alkylating agents             Other antibodies in the panel reduced cellular proliferation to
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 270 of 372 PageID #:
                                   26669

                                                        US 8,440,402 B2
                                11                                                                   12
  a lesser extent in this assay. The antibody 4D5 Was further             (GGFs); acetylcholine receptor inducing activity (ARIA);
  found to sensitize HER2-overexpressing breast tumor cell                and sensory and motorneuron derived factor (SMDF) (for a
  lines to the cytotoxic effects of TNF-alpha (see, also, US. Pat.        revieW, see Groenen et al., GroWth Factors 11:235-257
  No. 5,677,171). The anti-HER2 antibodies discussed in Hud               (1994); Lemke, G. Molec. & Cell. Neurosci. 7:247-262
  ziak et al. Were further characterized (Fendly et al. Cancer            (1996) and Lee etal. Pharm. Rev. 47:51-85 (1995)). Recently,
  Research 50:1550-1558 (1990); Kotts et al. In V1tro 26(3):              tWo additional ErbB ligands Were identi?ed: neuregulin-2
  59A (1990); Sarup et al. GroWth Regulation 1:72-82 (1991);              (NRG-2), Which is reported to bind either HER3 or HER4
  Shepard et al. J. Clin. Immunol. 11(3):117-127 (1991);                  (Chang et al., Nature: 387 509-512 (1997); and CarraWay et al
  Kumar et al. Mol. Cell. Biol. 11(2):979-986 (1991); LeWis et            Nature 387:512-516 (1997)) and neuregulin-3, Which binds
  al. Cancerlmmunol. lmmunother. 37:255-263 (1993); Pietras               HER4 (Zhang et al., (Proc. Natl. Acad. Sci. USA) 94(18):
  et al. Oncogene 9:1829-1838 (1994); Vitetta et al. Cancer               9562-7 (1997)). HB-EGF, betacellulin, and epiregulin also
  Research 54:5301-5309 (1994); SliWkoWski et al. J. Biol.                bind to HER4.
  Chem. 269(20):14661-14665 (1994); Scott et al. J. Biol.                   While EGF and TGF-alpha do not bind HER2, EGF stimu
  Chem. 266:14300-5 (1991); D’souza et al. Proc. Natl. Acad.              lates EGFR and HER2 to form a heterodimer, Which activates
  Sci. 91:7202-7206 (1994); LeWis et al. Cancer Research                  EGFR and results in transphosphorylation of HER2 in the
  56:1457-1465 (1996); and Schaefer et al. Oncogene 15:1385               heterodimer. Dimerization and/or transphosphorylation
   1394 (1997)).                                                          appears to activate the HER2 tyrosine kinase, (Earp et al.,
    A recombinant humanized lgGl version of the murine                    supra.) Likewise, When HER3 is co-expressed With HER2, an
  anti-HER2 antibody 4D5 (rhuMAb HER2 or HERCEP                           active signaling complex is formed and antibodies directed
  TIN®; commercially available from Genentech, Inc., South           20   against HER2 are capable of disrupting this complex (Sli
  San Francisco) is clinically active in patients With HER2               WkoWski et al., J. Biol. Chem., 269(20):14661-14665
  overexpressing metastatic breast cancers that have received             (1994)). Additionally, the a?inity of HER3 for heregulin
  extensive prior anti-cancer therapy (Baselga et al., J. Clin.           (HRG) is increased to a higher a?inity state When co-ex
  Oncol. 14:737-744 (1996)). HERCEPTIN® received mar                      pressed With HER2. See also, Levi et al., Journal of Neuro
  keting approval from the Food and Drug Administration Sep.         25   sciencel5: 1329-1340 (1995); Morrissey et al., Proc. Natl.
  25, 1998 for the treatment of patients With metastatic breast           Acad. Sci. USA 92: 1431-1435 (1995); and LeWis et al., Can
  cancer Whose tumors overexpress the HER2 protein. The                   cer Res., 56:1457-1465 (1996) With respect to the HER2
  current treatment protocol employs lHC to determine HER2                HER3 protein complex. HER4, like HER3, forms an active
  protein overexpression.                                                 signaling complex With HER2 (CarraWay and Cantley, Cell
    Other anti-HER2 antibodies With various properties have          30   78:5-8 (1994)).
  been described (Tagliabue et al., Int. J. Cancer 47:933-937
  (1991); McKenzie et al., Oncogene 4:543-548 (1989); Maier                               Detecting Gene Ampli?cation
  et al., Cancer Res. 51:5361-5369 (1991); Bacus et al.,
  Molecular Carcinogenesis 3:350-362 (1990); Stancovski et                   The present invention contemplates using any technique to
  al., (Proc. Natl.Acad. Sci. USA) 88:8691-8695 (1991); Bacus        35   detect gene ampli?cation. (see, Boxer, J. Clin. Pathol. 53:
  et al., Cancer Research 52:2580-2589 (1992); Xu et al. Int. J.          19-21 (2000)). These techniques include in situ hybridization
  Cancer 53:401-408 (1993); PCT Publication No. WO94/                     (Stoler, Clin. Lab. Med. 12:215-36 (1990), using radioisotope
  00136; Kasprzyk et al., Cancer Research 52:2771-2776                    or ?uorophore-labeled probes; polymerase chain reaction
  (1992); Hancock et al., Cancer Res. 51:4575-4580 (1991);                (PCR); quantitative Southern blotting, and other techniques
  ShaWver et al., Cancer Res. 54:1367-1373 (1994); Arteaga et        40   for quantitating individual genes. Preferably probes or prim
  al. Cancer Res. 54:3758-3765 (1994); HarWerth et al., J. Biol.          ers selected for gene ampli?cation evaluation are highly spe
  Chem. 267:15160-15167 (1992); US. Pat. No. 5,783,186;                   ci?c, to avoid detecting closely related homologous genes.
  Klapper et al. Oncogene 14:2099-2109 (1997); and PCT Pub                  The Word “label” When used herein refers to a compound or
  lication No. WO 98/17797).                                              composition Which is conjugated or fused directly or indi
    Homology screening has resulted in the ErbB receptor             45   rectly to a reagent such as a nucleic acid probe or an antibody
  family members: HER3 (US. Pat. Nos. 5,183,884 and 5,480,                and facilitates detection of the reagent to Which it is conju
  968; Kraus et al., Proc. Natl. Acad. Sci. USA 86:9193-9197              gated or fused. The label may itself be detectable (e.g., radio
  (1989)) and HER4 (European Patent Application No. EP 599                isotope labels or ?uorescent labels) or. in the case of an
  274; PloWman et al., Proc. Natl. Acad. Sci. USA, 90:1746                enzymatic label, may catalyze chemical alteration of a sub
  1750 (1993); and PloWman et al., Nature, 366:473-475               50   strate compound or composition Which is detectable. A hap
  (1993)). Both of these receptors display increased expression           ten or epitope that is immunospeci?cally bound by an anti
  on at least some breast cancer cell lines.                              body can also serve as a label.
     The ErbB receptors are generally found in various combi                The term “?uorescently labeled nucleic acid probe” refers
  nations in cells and heterodimerization is thought to increase          to a probe comprising (1) a nucleic acid having a sequence
  the diversity of cellular responses to a variety of ErbB ligands   55   rendering it capable of hybridizing With a target nucleic acid
  (Earp et al., Breast Cancer Research and Treatment 35: 115              sequence and (2) a ?uorescent label. Preferably such hybrid
  132 (1995)). EGFR is bound by six different ligands: Epider             ization is speci?c, i.e., it can occur under high stringency
  mal GroWth Factor (EGF), Transforming GroWth Factor-al                  conditions.
  pha (TGF-alpha), amphiregulin, Heparin Binding Epidermal
  GroWth Factor (HB-EGF), betacellulin, and epiregulin               60                        Sample Preparation
  (Groenen et al. GroWthFactors 11:235-257 (1994)). A family
  of heregulin proteins resulting from alternative splicing of a            Any tissue sample from a subject may be used. Examples
  single gene are ligands for HER3 and HER4. The heregulin                of tissue samples that may be used include, but are not limited
  family includes alpha, beta, and gamma heregulins (Holmes               to, breast, prostate, ovary, colon, lung, endometrium, stom
  et al., Science, 256:1205-1210 (1992); US. Pat. No. 5,641,         65   ach, salivary gland or pancreas. The tissue sample can be
  869; and Schaefer et al., Oncogene 15:1385-1394 (1997));                obtained by a variety of procedures including, but not limited
  neu differentiation factors (NDFs), glial groWth factors                to surgical excision, aspiration, or biopsy. The tissue may be
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 271 of 372 PageID #:
                                   26670

                                                         US 8,440,402 B2
                                13                                                                       14
  fresh or frozen. In one embodiment, the tissue sample is ?xed               Various degrees of hybridization stringency can be
  and embedded in paraf?n or the like.                                     employed. As the hybridization conditions become more
    The tissue sample may be ?xed (i.e., preserved) by con                 stringent, a greater degree of complementarity is required
  ventional methodology (See e.g., Manual of Histological                  betWeen the probe and target to form and maintain a stable
  Staining Method ofthe Armed Forces Institute ofPathology,                duplex. Stringency is increased by raising temperature, loW
  3rd Edition Lee G. Luna, H T (ASCP) Editor, The Blakston                 ering salt concentration, or raising formamide concentration.
  Division McGraW-Hill Book Company: NeW York; (1960);                     Adding dextran sulfate or raising its concentration may also
  The Armed Forces Institute ofPathology Advanced Labora                   increase the effective concentration of labeled probe to
  tory Methods in Histology and Pathology (1994) Ulreka V.                 increase the rate of hybridization and ultimate signal inten
  Mikel, Editor, Armed Forces Institute of Patholo gy, American            sity. After hybridization, slides are Washed in a solution gen
  Registry of Pathology, Washington, DC). One of skill in the              erally containing reagents similar to those found in the
  art Will appreciate that the choice of a ?xative is determined           hybridization solution With Washing time varying from min
  by the purpose for Which the tissue is to be histologically              utes to hours depending on required stringency. Longer or
  stained or otherWise analyzed. One of skill in the art Will also         more stringent Washes typically loWer nonspeci?c back
  appreciate that the length of ?xation depends upon the size of           ground but run the risk of decreasing overall sensitivity.
  the tissue sample and the ?xative used. By Way of example,                Probes used in the FISH analysis may be either RNA or
  neutral buffered formalin, Bouin’ s or paraformaldehyde, may             DNA oligonucleotides or polynucleotides and may contain
  be used to ?x a tissue sample.                                           not only naturally occurring nucleotides but their analogs like
    Generally, the tissue sample is ?rst ?xed and is then dehy        20   digoxygenin dCTP, biotin dcTP 7-azaguano sine, azidothymi
  drated through an ascending series of alcohols, in?ltrated,              dine, inosine, or uridine. Other useful probes include peptide
  and embedded With para?in or other sectioning media so that              probes and analogues thereof, branched gene DNA, pepti
  the tissue sample may be sectioned. Alternatively, one may               dometics, peptide nucleic acid (PNA), and/or antibodies.
  section the tissue and ?x the sections obtained. By Way of                  Probes should have su?icient complementarity to the tar
  example, the tissue sample may be embedded and processed            25   get nucleic acid sequence of interest so that stable and speci?c
  in paraf?n by conventional methodology. Examples of paraf                binding occurs betWeen the target nucleic acid sequence and
  ?n that may be used include, but are not limited to, Paraplast,          the probe. The degree of homolo gy required for stable hybrid
  Broloid, and Tissuemay. Once the tissue sample is embedded,              ization varies With the stringency of the hybridization
  the sample may be sectioned by a microtome or the like. By               medium and/ or Wash medium. Preferably, completely
  Way of example for this procedure, sections may range from          30   homologous probes are employed in the present invention,
  about three microns to about ?ve microns in thickness. Once              but persons of skill in the art Will readily appreciate that
  sectioned, the sections may be attached to slides by several             probes exhibiting lesser but suf?cient homology can be used
  standard methods. Examples of slide adhesives include, but               in the present invention (see e. g., Sambrook, 1., et al., Molecu
  are not limited to, silane, gelatin, poly-L-lysine, and the like.        lar CloningA Laboratory Manual, Cold Spring Harbor Press,
  For example, the para?in embedded sections may be attached          35   (1 989)).
  to positively charged slides, slides coated With poly-L-lysine.             One of skill in the art Will appreciate that the choice of
     If paraf?n has been used as the embedding material, the               probe depends on the characteristics of the target gene of
  tissue sections are generally depara?inized and rehydrated to            interest. Examples of ampli?cation include, but are not lim
  Water. The tissue sections may be deparaf?nized by several               ited to, her2/neu in breast and ovarian cancer, n-myc in neu
  conventional standard methodologies. For example, xylenes           40   roblastoma, c-myc in small cell lung cancer. By Way of
  and a gradually descending series of alcohols may be used.               example for evaluating her2/neu ampli?cation a probe span
  Alternatively, commercially available deparaf?nizing non                 ning a 140 kb region on the long arm of chromosome 17
  organic agents such as Hemo-De7 (CMS, Houston, Tex.) may                 containing the her2/neu gene (17q 1 1.2-17q12) may be used.
  be used.                                                                 A probe for the -satellite sequences in the centromeric region
                                                                      45   of chromosome 17(D1721) may be used to evaluate for aneu
             Fluorescence In Situ Hybridization (FISH)                     somy of chromosome 17 as a source or cause for her2/neu
                                                                           ampli?cation. For example, a cocktailed version of these
     In situ hybridization is generally carried out on cells or            probes may be obtained from Vysis, Inc. Where each probe is
  tissue sections ?xed to slides. In situ hybridization may be             directly labeled With easily distinguishable ?uorophores,
  performed by several conventional methodologies (see, e.g.,         50   such as SPECTRUM ORANGE®                    and   SPECTRUM
  Leitch et al., In Situ Hybridization: A Practical Guide,                 GREEN®.
  Oxford BIOS Scienti?c Publishers, Micropscopy Handbooks                    Probes may also be generated and chosen by several means
  v. 27 (1994)). In one in situ procedure, ?uorescent dyes (such           including, but not limited to, mapping by in situ hybridiza
  as ?uorescein isothiocyanate (FITC) Which ?uoresces green                tion, somatic cell hybrid panels, or spot blots of sorted chro
  When excited by anArgon ion laser) are used to label a nucleic      55   mosomes; chromosomal linkage analysis; or cloned and iso
  acid sequence probe that is complementary to a target nucle              lated from sorted chromosome libraries from human cell lines
  otide sequence in the cell. Each cell containing the target              or somatic cell hybrids With human chromosomes, radiation
  nucleotide sequence Will bind the labeled probe producing a              somatic cell hybrids, microdissection of a chromosome
  ?uorescent signal upon exposure, of the cells to a light source          region, or from yeast arti?cial chromosomes (YACs) identi
  of a Wavelength appropriate for excitation of the speci?c           60   ?ed by PCR primers speci?c for a unique chromosome locus
  ?uorochrome used. A “target nucleotide sequence” is a                    or other suitable means like an adjacent YAC clone. Probes
  sequence speci?c for a over-expressed tumor antigen, such as             may be genomic DNA, cDNA, or RNA cloned in a plasmid,
  ErbB. FISH analysis can be used in conjunction With other                phage, cosmid, YAC, Bacterial Arti?cial Chromosomes
  assays, including Without limitation morphological staining              (BACs), viral vector, or any other suitable vector. Probes may
  (of serial sections or the same section; see PCT Publication        65   be cloned or synthesized chemically by conventional meth
  No. WO 00/ 20641, speci?cally incorporated herein by refer               ods. When cloned, the isolated probe nucleic acid fragments
  ence).                                                                   are typically inserted into a vector, such as lambda phage,
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 272 of 372 PageID #:
                                   26671

                                                         US 8,440,402 B2
                                15                                                                        16
  pBR322, M13, or vectors containing the SP6 or T7 promoter                pared for storage by mixing an antibody having the desired
  and cloned as a library in a bacterial host (see, e.g., Sambrook,        degree of purity With optional pharmaceutically acceptable
  supra).                                                                  carriers, excipients or stabiliZers (Remington ’s Pharmaceu
    Probes are preferably labeled With a ?uorophor. Examples               tical Sciences 17th edition, Osol, A. Ed.), in the form of
  of ?uorophores include, but are not limited to, rare earth               lyophiliZed formulations or aqueous solutions. Acceptable
  chelates (europium chelates), Texas Red, rhodamine, ?uores               carriers, excipients, or stabiliZers are nontoxic to recipients at
  cein, dansyl, Lissamine, umbelliferone, phycocrytherin, phy              the dosages and concentrations employed, and include buff
  cocyanin, or commercially available ?uorophors such SPEC                 ers such as phosphate, citrate, and other organic acids; anti
  TRUM ORANGE® and SPECTRUM GREEN®, and/or                                 oxidants including ascorbic acid and methionine; preserva
  derivatives of any one or more of the above. Multiple probes
  used in the assay may be labeled With more than one distin
                                                                           tives (such as octadecyldimethylbenZyl ammonium chloride;
  guishable ?uorescent or pigment color. These color differ                hexamethonium chloride; benZalkonium chloride, benZetho
  ences provide a means to identify the hybridization positions            nium chloride; phenol, butyl or benZyl alcohol; alkyl para
  of speci?c probes. Moreover, probes that are not separated               bens such as methyl or propyl paraben; catechol; resorcinol;
  spatially can be identi?ed by a different color light or pigment         cyclohexanol; 3-pentanol; and m-cresol); loW molecular
  resulting from mixing tWo other colors (e.g., light red+                 Weight (less than about 10 residues) polypeptides; proteins,
  greenwellow), pigment (e.g., blue+yelloW:green), or by                   such as serum albumin, gelatin, or immunoglobulins; hydro
  using a ?lter set that passes only one color at a time.                  philic polymers such as polyvinylpyrrolidone; amino acids
    Probes can be labeled directly or indirectly With the ?uo              such as glycine, glutamine, asparagine, histidine, arginine, or
  rophor, utiliZing conventional methodology. Additional                   lysine; monosaccharides, disaccharides, and other carbohy
  probes and colors may be added to re?ne and extend this             20   drates including glucose, mannose, or dextrins; chelating
  general procedure to include more genetic abnormalities or               agents such as EDTA; sugars such as sucrose, mannitol, tre
  serve as internal controls. By Way of example the her2/neu               halose or sorbitol; salt-forming counter-ions such as sodium;
  gene is in chromosome 17, and as an internal control a probe             metal complexes (e.g. Zn-protein complexes); and/or non
  for satellite sequences speci?c for chromosome 17 (D17Zl)                ionic surfactants such as TWEENTM, PLURONICSTM or
  may be used (Vysis, Inc.) to prove diploidy in areas of non         25   polyethylene glycol (PEG). Preferred lyophiliZed anti-ErbB2
  malignant cells and/ or to establish the presence or absence of          antibody formulations are described in WO 97/04801,
  chromosome 17 aneusomy in areas of her2/neu ampli?cation.                expressly incorporated herein be reference.
     After processing for FISH, the slides may be analyZed by                The formulation herein may also contain more than one
  standard techniques of ?uorescence microscopy (see, e.g.,                active compound as necessary for the particular indication
  Ploem and Tanke, Introduction to Fluorescence Microscopy,
  Oxford University Press: NeW York (1987)). Brie?y, each                  being treated, preferably those With complementary activities
  slide is observed using a microscope equipped With appropri              that do not adversely affect each other. For example, it may be
  ate excitation ?lters, dichromic, and barrier ?lters. Filters are        desirable to further provide antibodies Which bind to EGFR,
  chosen based on the excitation and emission spectra of the               ErbB2, ErbB3, ErbB4, vascular endothelial factor (VEGF),
  ?uorochromes used. Photographs of the slides may be taken                or an antibody that binds to a different epitope on the target
  With the length of time of ?lm exposure depending on the            35   ErbB, in the one formulation. Alternatively, or in addition, the
  ?uorescent label used, the signal intensity and the ?lter cho            composition may comprise a cytotoxic agent, a chemothera
  sen. For FISH analysis the physical loci of the cells of interest        peutic, a cytokine, groWth inhibitory agent and/ or cardiopro
  determined in the morphological analysis are recalled and                tectant. Such molecules are suitably present in combination in
  visually conformed as being the appropriate area for FISH                amounts that are effective for the purpose intended.
  quanti?cation.                                                      40      The active ingredients may also be entrapped in microcap
    In order to correlate IHC With FISH, one may use a com                 sules prepared, for example, by coacervation techniques or by
  puter-driven, motoriZed stage Which stores location of co                interfacial polymeriZation, for example, hydroxymethylcel
  ordinates. This may be used to evaluate the same area by tWo             lulose or gelatin-microcapsules and poly-(methylmethacy
  different analytical techniques. For example, color images of            late) microcapsules, respectively, in colloidal drug delivery
  the morphologically stained areas may be captured and saved         45   systems (for example, liposomes, albumin microspheres,
  using a computer-assisted cooled CCD camera. The same                    microemulsions, nano-particles and nanocapsules) or in mac
  section may be subsequently taken through the FISH proce                 roemulsions. Such techniques are disclosed in Remington ’s
  dure, the stored locations recalled, and the designated areas            Pharmaceutical Sciences 17th edition, Osol, A. Ed.
  scored for the presence of ?uorescent nuclear signals. A simi              The formulations to be used for in vivo administration are
  lar procedure for IHC folloWed by FISH is contemplated.             50   preferably, and in the case of humans, must be, sterile. This is
    Typically, hundreds of cells are scanned in a tissue sample            readily accomplished by ?ltration through sterile ?ltration
  and quanti?cation of the speci?c target nucleic acid sequence            membranes.
  is determined in the form of ?uorescent spots, Which are                   Sustained-release preparations may be prepared. Suitable
  counted relative to the number of cells. Deviation of the                examples of sustained-release preparations include semiper
  number of spots in a cell from a norm (e.g., such as probing        55   meable matrices of solid hydrophobic polymers containing
  for the her2/neu gene in a normal cell Will produce tWo copies,          the antibody, Which matrices are in the form of shaped
  abnormal greater than tWo) is indicative of a greater likeli             articles, e. g. ?lms, or microcapsules. Examples of sustained
  hood of bene?t from a tumor antigen-speci?c antibody                     release matrices include polyesters, hydrogels (for example,
  therapy, e.g., an ErbB antagonist therapy. As exempli?ed                 poly(2-hydroxyethyl-methacrylate), or poly(vinylalcohol)),
  infra, her2 gene ampli?cation provides a much more effective        60   polylactides (US. Pat. No. 3,773,919), copolymers of
  indication of the likelihood that an anti-HER2 antibody                  L-glutamic acid and y ethyl-L-glutamate, non-degradable
  therapy Will be effective.                                               ethylene-vinyl acetate, degradable lactic acid-glycolic acid
                                                                           copolymers such as the LUPRON DEPOTTM (injectable
                   Pharmaceutical Formulations                             microspheres composed of lactic acid-glycolic acid copoly
                                                                      65   mer and leuprolide acetate), and poly-D-(—)-3-hydroxybu
    Therapeutic formulations of the antagonists, e.g., antibod             tyric acid. While polymers such as ethylene-vinyl acetate and
  ies, used in accordance With the present invention are pre               lactic acid-glycolic acid enable release of molecules for over
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 273 of 372 PageID #:
                                   26672

                                                        US 8,440,402 B2
                                17                                                                       18
  100 days, certain hydrogels release proteins for shorter time            discretion of the attending physician. The antibody is suitably
  periods. When encapsulated antibodies remain in the body for             administered to the patient at one time or over a series of
  a long time, they may denature or aggregate as a result of               treatments.
  exposure to moisture at 37° C., resulting in a loss of biological          Depending on the type and severity of the disease, about 1
  activity and possible changes in immunogenicity. Rational                ug/kg to 15 mg/kg (e.g. 0.1-20 mg/kg) of antibody is an initial
  strategies can be devised for stabiliZation depending on the             candidate dosage for administration to the patient, Whether,
  mechanism involved. For example, if the aggregation mecha                for example, by one or more separate administrations, or by
  nism is discovered to be intermolecular SiS bond formation               continuous infusion. A typical daily dosage might range from
  through thio-disul?de interchange, stabiliZation may be                  about 1 ug/kg to 100 mg/kg or more, depending on the factors
  achieved by modifying sulfhydryl residues, lyophiliZing from             mentioned above. For repeated administrations over several
  acidic solutions, controlling moisture content, using appro              days or longer, depending on the condition, the treatment is
  priate additives, and developing speci?c polymer matrix                  sustained until a desired suppression of disease symptoms
  compositions.                                                            occurs. HoWever, other dosage regimens may be useful. The
           Treatment With the Anti-ErbB Antagonists                        progress of this therapy is easily monitored by conventional
                                                                           techniques and assays.
    It is contemplated that, according to the present invention,
  the anti-ErbB antibodies or other antagonists may be used to                               Pharmaceutical Packages
  treat various conditions characterized by overexpression and/
  or activation of the ErbB receptor in patients Who have been        20                      Articles of Manufacture
  found to have an ampli?ed erbB gene. Exemplary conditions
  or disorders include benign or malignant tumors (e. g. renal,               In a related aspect of the invention, an article of manufac
  liver, kidney, bladder, breast, gastric, ovarian, colorectal,            ture containing materials useful for the treatment of the dis
  prostate, pancreatic, lung, vulval, thyroid, hepatic carcino             orders described above is provided. The article of manufac
  mas; sarcomas; glioblastomas; and various head and neck             25   ture comprises a container, optionally labeled, and a package
  tumors); leukemias and lymphoid malignancies; other disor                insert. Suitable containers include, for example, bottles, vials,
  ders such as neuronal, glial, astrocytal, hypothalamic, glan             syringes, etc. The containers may be formed from a variety of
  dular, macrophagal, epithelial, stromal, blastocoelic, in?am             materials, such as glass or plastic. The container holds a
  matory, angiogenic and immunologic disorders.                            composition that is effective for treating the condition and
    The antibodies, chemotherapeutic agents and any other             30   preferably has a sterile access port (for example the container
  active agents of the invention are administered to a human               may be an intravenous solution bag or a vial having a stopper
  patient in accord With known methods, such as intravenous                pierceable by a hypodermic injection needle). At least one
  administration as a bolus or by continuous infusion over a
                                                                           active agent in the composition is an anti-tumor antigen thera
  period of time, by intramuscular, intraperitoneal, intracero             peutic antibody or an ErbB antagonist, e. g., an anti-ErbB
  brospinal, subcutaneous, intra-articular, intrasynovial,            35
                                                                           antibody. A label on, or associated With, the container indi
  intrathecal, oral, topical, or inhalation routes. Intravenous or
  subcutaneous administration of the antibody is preferred.                cates that the composition is used for treating the condition of
    In one embodiment, the treatment of the present invention
                                                                           choice. The article of manufacture may further comprise a
  involves the combined administration of an anti-ErbB anti                second container comprising a pharmaceutically-acceptable
  body and a chemotherapeutic agent, e.g., a taxoid. The              40   buffer, such as phosphate-buffered saline, Ringer’s solution
  present invention contemplates administration of cocktails of            and dextrose solution. This second buffer can be used to
  different chemotherapeutic agents. The combined adminis                  reconstitute the active agent, if that is provided as a lyophily
  tration includes coadministration, using separate formula                sate or dried poWder, or to dilute a concentrated preparation of
  tions or a single pharmaceutical formulation, and consecutive            the active agent. It may further include other materials desir
  administration in either order, Wherein preferably there is a       45   able from a commercial and user standpoint, including other
  time period While both (or all) active agents simultaneously             buffers, diluents, ?lters, needles, and syringes.
  exert their biological activities. Preparation and dosing                  In addition, the article of manufacture comprises a package
  schedules for such chemotherapeutic agents may be used                   insert or inserts With instructions for use in patients Who have
  according to manufacturers’ instructions or as determined                been found to have erbB gene ampli?cation, e.g., by FISH
  empirically by the skilled practitioner. Preparation and dos        50   testing. Such patients may be subjects Who, by IHC, Would be
  ing schedules for such chemotherapy are also described in                excluded from treatment With the ErbB antagonist, e. g.,
  Chemotherapy Service Ed., M. C. Perry, Williams & Wilkins,               patients Who score a 0 or 1+ using an anti-HER2 antibody.
  Baltimore, Md. (1992). The chemotherapeutic agent may
  precede, or folloW administration of the antibody or may be                                   Deposit of Materials
  given simultaneously thereWith. The antibody may be com             55
  bined With an anti-estrogen compound such as tamoxifen or                  The folloWing hybridoma cell lines have been deposited
  an anti-progesterone such as onapristone (see, EP 616 812) in            With the American Type Culture Collection, 12301 ParklaWn
  dosages knoWn for such molecules.                                        Drive, Rockville, Md., USA (ATCC):
     In addition to the above therapeutic regimes, the patient
  may be subjected to surgical removal of cancer cells (tumor         60
  resection) and/or radiation therapy.                                         Antibody
     For the prevention or treatment of disease, the appropriate               Designation        ATCC No.               Deposit Date
  dosage of antagonist, e.g., antibody Will depend on the type of
                                                                               7C2                ATCC HB-12215          Oct. 17, 1996
  disease to be treated, as de?ned above, the severity and course              7P3                ATCC HB-12216          Oct. 17, 1996
  of the disease, Whether the antibody is administered for pre        65       4D5                ATCC CRL 10463         May 24, 1990
  ventive or therapeutic purposes, previous therapy, the
  patient’s clinical history and response to the antibody, and the
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 274 of 372 PageID #:
                                   26673

                                                               US 8,440,402 B2
                                        19                                                                        20
     Further details of the invention are illustrated by the fol            are FISH+ suggest that this sub-group may have less predict
  lowing non-limiting Examples.                                             able treatment outcomes When selected by IHC only. Identi
                                                                            ?cation of FISH+ patients in the 1+ and 0 sub-groups might
                                     Example 1                              identify subjects Who, though failing the IHC criteria for
                                                                            HERCEPTIN® treatment, Would likely bene?t from HER
          Concordance BetWeen the Clinical Trials Assay                     CEPTIN® treatment. A direct analysis of HERCEPTIN®
           (CTA) and Fluorescence In Situ Hybridization                     bene?t based on FISH score compared to IHC score is pre
            (FISH) in the HERCEPTIN® Pivotal Trials                         sented in Example 2.
     Overexpression of HER2 at the 2+ or 3+ level by immu
  nohistochemistry (IHC) Was required for enrollment in the                                                  Example 2
  pivotal HERCEPTIN® metastatic breast cancer trials. The
  Clinical Testing Assay (CTA) involves tWo separate IHC
  assays performed With either monoclonal antibodies 4D5                                         FISH/Clinical Outcome Study
  (after protease digestion of the formalin ?xed sample) or
  CB11 (after heat treatment of the formalin ?xed sample).                     This example links the results from three HERCEPTIN®
  Subjects Were eligible if either assay Was scored at 2+ or 3+.            Trials With FISH status. In this study, 805 subjects Were
  If both Were performed, the ?nal score Was the higher of the              selected at random from all three trials. Of these, 167 lacked
  tWo results.                                                              slides. Another 78 assays (9.7%) failed. Thus, formalin-?xed
    Concordance betWeen the CTA and another IHC, HER                   20   cut sections stored betWeen 2.5 and 4.5 years from 540 sub
  CEPTEST® (HT), is 79%. This Was the basis for FDA                         jects provided the sample pool for this study. There Were no
  approval of HT to aid in the selection of patients for HER                imbalances in demographics or prognostic indicators in these
  CEPTIN® therapy.                                                          samples. Results are reported for different treatment groups.
     This Example describes a similar concordance study, uti
  liZing clinical material submitted for screening for the HER         25      Correlation of FISH status With response Was evaluated for
  CEPTIN® pivotal trials, that compares the CTA to her2/neu                 patients Who received HERCEPTIN® as a second or third
  gene ampli?cation measured by the PathVysion FISH assay.                  line therapy. These data are reported for 2+ and 3+ (by CTA)
  In the pivotal trials, 5998 subjects Were screened for HER2               subjects in Table 2.
  expression; 1915 (32%) Were positive by the CTA and 4083
  (68%) Were negative. A random sample of 623 specimens                30                                     TABLE 2
  (1 :1 ratio of positiveznegative) Were selected for this analysis,
  317 CTA+ and 306 CTA—. Specimens Were not freshly cut                                  FISH/Response With single agent HERCEPTIN ®, 2nd
                                                                                                   or 3rd line therapy, 2+/3+ Combined
  from blocks. They had been stored betWeen 2 and 4 years as
  4-6p. sections on glass slides. Each section Was assayed for                                                     FISH+                  FISH
  her2/neu ampli?cation using the protocol speci?ed in the             35
  package insert of the PathVysion assay. Ampli?cation Was                            Response                        21                        0
  de?ned as a signal ratio of greater than or equal to 2. The                         No response                    84                     37
  results are shoWn in Table 1.                                                       response rate                 20%                     0%
                                                                                                                (12.5-27.5%)              (0.7%)
                                     TABLE 1                           40
                                                                            N = 142

                            FISH/CTA Concordance
                                                                              The 20% response rate of FISH+ subjects unexpectedly
                                             CTA
                                                                            exceeds the 15% response rate of 2+ and 3+ patients in this
                             0          1+         2+    3+            45   study and 14% response rate observed in patients selected by
                                                                            CTA With a 2+ or 3+ immunohistochemistry score during the
       FISH      —          207         28         67     21
                 +               7       2         21    176
                                                                            pivotal trials. Thus, While FISH correlates Well With NC to
                            4%         7%          24%   89%   529          about the same degree as another NC assay, the Hercep Test,
                                                                            as shoWn in Example 1, it unexpectedly is superior in identi
  FISH+ = HIR2:CEP17 signal ratio 22
  Concordance = 82% (79-85%)
                                                                       50   fying patients Who are more likely to bene?t from HERCEP
                                                                            TIN® therapy.
    For the total 623 specimens tested, a FISH signal result Was              When these data Were broken doWn into the components
  obtained in 529. Assay failure occurred in 19.9% of CTA                   3+ and 2+ subjects, the same 20% response rate of FISH+
  and 10.4% CTA+ samples. Ampli?cation in the 0, 1+, 2, and                 subjects Was seen (Tables 3 and 4).
  3+ groups Was 4.2%, 6.7%, 23.9%, and 89.3%, respectively.            55
  The sample concordance Was 81.3%, similar to the CTA/HT
                                                                                                              TABLE 3
  concordance of 79%. Single copy overexpression Was 31%,
  predominantly in the 2+ group. Ampli?cation Was rarely                                   FISH/Response With single agent HERCEPTIN ®,
  (4.6%) noted in the CTA- group. The higher assay failure rate                                    2nd or 3rd line therapy 3+ subgroup
  in the CTA- group may be due to non-assay related factors            60
                                                                                                                   FISH+                 FISH
  such as tissue ?xation. These may have also resulted in false
  negative results for IHC.                                                             Response                      18                    0
     These data Were closely interpreted to suggest that her2/                          No response                  72                    17
                                                                                        response rate               20%                    0%
  neu ampli?cation status may have unexpectedly superior pre
                                                                                                                  (12-28%)               (0-14%)
  dictive value for identifying patients Who are more likely to        65
  bene?t from HERCEPTIN® treatment as compared to HER                       N = 107

  CEPTEST®. The observation that only 24% of 2+ patients
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 275 of 372 PageID #:
                                   26674

                                                                                   US 8,440,402 B2
                                            21                                                                                                              22
                                         TABLE 4                                                                                                      TABLE 8
                   FISH/Response With single agent HERCEPTIN ®,                                                   Time to progression months of newly de?ned populations
                            2nd or 3rd line therapy 2+ subgroup
                                                                                                                                      H+Ac             AC        H+P         P          H+CT            CT
                                                1=1sn+                    FISH-                  5                                        (n =         (n =      (n =      (n =          (n =           (n =
                                                                                                                                          143)         138)      92)        96)          235)           234)
                Response                            3                        0
                No response                       12                        20                        2+/3+             469               7.8*         6.1       6.9*       2.7          7.4*           4.6
                response rate                    20%                        0%                        3+                349               81*          6.0       7.1*       3.0          7.8*           4.6
                                                (1-40%)                   (0-14%)                     FISH+             240               7.8*         6.2       7.0*       3.2          7.3*           4.6
                                                                                                 10
  N = 35                                                                                              *p < 0.05


  In the 3+ sub-group, the FISH+ response rate (20%) Was very
  close but still exceeded the 17% response rate of 3+ subjects.                                                                                      TABLE 9
  The 2+ subgroup shoWedamuch greater difference, With only 15                                                          S           I 1          th    f      l d ?n d       l t.
  a 9% response rate versus 20% by FISH+ selection. These                                                                   umva (men S) 0 “WV 6                       6 new alons
  data shoW that FISH+ status (her2 gene ampli?cation) greatly                                                                        H + AC           AC        H+P        P           H + CT          CT
  increases the likelihood of response to HERCEPTIN®.                                                                                     (H =         (H =      (H =      (H =          (H =           (H =
       Data Were also evaluated for patient responses to HER-                                                                             143)         138)      92)        96)          235)           234)
  CEPTIN® as a ?rst line therapy (Table 5).                                                      20 2+/3+               469               27           21        22         1s           25*            20
                                                                                                      3+                349               31*          21        25         18           29*            20
                                         TABLE 5                                                      FISH+             240               29*          20        25*        14           27*             1s

                  FISH/Response With single agent HERCEPTIN ® as                                      *p < 0.05
                           1st line therapy 2+/3+ combined
                                                                                                 25        These data uniformly con?rm that FISH+ analysis, though
                                               FISH+                      FISH_                       correlating closely to IHC, provides a much more accurate
                Response                       17                             1                     indicator of likelihood of success With HERCEPTIN® treat
                NO respons?                    24                            20                     ment. Across the board, FISH+ selection has about 1/3 (30%)
                response rate                 41%                           20%                                                                     .
                                            (26_56%)                      (0_14%)                   greater response rate than 2+/ 3+ IHC-select1on. When
                                                                                                 30 focused on 2+ patients, FISH status provides a much more
  N = 62                                                                                              effective tool for patient selection. FISH states also identi?es
                                    .                                                                  atients Who, because of 0 or 1+ status as detenninedb IHC,
  The 41% response rate ofFISH+ subjects Was notably greater                                          p     M       h           -     b           1 d df                                            y
  h the 27V res onse rate of 3+ 2+ sub'ects                                                           Wou         0t erWlse ~e eXC u e                        mm tr-eatmeml
  t arFh             ,0 _                _ 1k 13h d fJb                   '? _ 1                           These observat1ons have broad 1mpl1cat1ons for ErbB
  b     de surlijrllgl?g lncfegse 1n 1 Z1 (100 O ene Cla resgonse 35 receptor antagonist-based cancer therapies and anti-tumor
   time 0111 HEEICagSZFHZgeH e hto reapofflsgi m6 cpleénHo'                                           antigen cancer therapies in general. Thus erbB antagonists,
  t ilapy P1115 d            h       ’ as S own In a he ' h              +                            e.g., anti-erbB receptor antibodies like HERCEPTIN®, can
  Su (1133;:coEvgffnilI(gnu; 4 (ygreager rgslgcélllseilcij eénobtl 6217139,                           have an increasedlikelihood of e?icacy When administered to
  an        _                     _ ( d 0) tb ank            d _( b 021', ffa es 11'                  patients Who are positive for erbB gene ampli?cation, e.g., by
  Comaln more? extenslve ala’ r0 ,en Own y 1 erem                                           e‘ 40 a FISH test. This is certainly the case, based on these data,
  motherapeut1c agents (adr1nomyc1n and cyclophospham1de,                                             With HERCEPTIN®
  AC; and padlta’fol’ P) and dl?erleltlqt elllidé’gggé?iligse rate’                                        The present invention is not to be limited in scope by the
  Eme l0 Prof/$11011’ a; Sun/Iva ) or                                                  In Com‘        speci?c embodiments described herein. Indeed, various
      manon Wlt C emot erapy'                                                                       modi?cations of the invention in addition to those described
                          TABLE 6                                                                45 herein Will become apparent to those skilled in the art from
                                                                                                      the foregoing description and the accompanying ?gures.
            FISH/Response rim to chemotherapy +/_ ,HERCEPTIN ®’ 1st                                   Such modi?cations are intended to fall Within the scope of the
                                line therapy‘ 2+/3+ combined                                                                .
                                                                                                      appended cla1ms.
                                          C alone                         C+H                         It is further to be understood that all values are approxi
                                              0                            0                     50 mate, and are provided for description.
                FISH_                    (26395226)                 (2;152A) )                             Patents, patent applications, publications, product descrip
                FISH+                      27%                        54%                             tions, and protocols are cited throughout this application, the
                                         (19-35%)                   (45-63%)                          disclosures of Which are incorporated herein by reference in
                                                                                                      their entireties for all purposes.
  N = 336
                                                                                                 55
                                                                                                           What is claimed:
                                         TABLE 7                                                           1. A method for identifying and treating a patient disposed
                        Re§ponse rate ofnewlv de?ned populations                                      to respond favorably to a HER2 antibody, huMAb4D5-8, for
                                                                                    treating breast cancer, Which method comprises detecting
                              H +130      AC_         H ’'_P       P_ H + €T CT_ 60 her2 gene ampli?cation in tumor cells in a tissue sample from
                                33-)                    (512;     (516;          5-)       A?)        the patient and treating the patient With her2 gene'ampli?ca
                                                                                                      t1on W1th the HER2 ant1body 1n an amount effect1ve to treat
  2+/3+             469         56*       42            41*        17         50*         32          the breast cancer, Wherein the patient’s tumor cells express
  3+                349         60*       42            49*        17         56*         31                                                            ~              ~            ~
  FISH +            240         58
                                     *    40            49
                                                             *     14         54
                                                                                   *      27
                                                                                                      HER2 at a 0 or 1+ level_ by 1mmunoh1stochem1stry.
                                                                                                                                        _                                                       _        _
                                                                                                 65        2. The method of cla1m 1 Where1n her2 gene ampl1?cat1on
  *p < 0-05                                                                                           is detected by detecting ?uorescence of a ?uorescent-labeled
                                                                                                      nucleic acid probe hybridized to the gene.
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 276 of 372 PageID #:
                                   26675

                                                     US 8,440,402 B2
                              23                                       24
    3. The method of claim 1 wherein a formaldehyde-?xed
  sample of the patient’s tumor cells has been subjected to an
  immunohistochemistry assay and found to express HER2 at a
  0 or 1+ level.
    4. The method of claim 3 Wherein the immunohistochem
  istry assay is performed prior to detecting her2 gene ampli?
  cation.
     5. The method of claim 1 Which further comprises admin
  istering a cancer treating dose of a chemotherapeutic drug.
     6. The method of claim 5 Wherein the chemotherapeutic
  drug is a taxoid.
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 277 of 372 PageID #:
                                   26676




                    EXHIBIT I
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 278 of 372 PageID #:
                                   26677
                                                                                                          US008574869B2


  (12) United States Patent                                                             (10) Patent N0.:                  US 8,574,869 B2
         Kao et a1.                                                                     (45) Date of Patent:                         Nov. 5, 2013

  (54)   PREVENTION OF DISULFIDE BOND                                               Kerblat et al., “Importance of Thioredoxin in the Proteolysis of an
         REDUCTION DURING RECOMBINANT                                               Immunoglobulin G as Antigen by Lysosomal Cys-Proteases” Immu
         PRODUCTION OF POLYPEPTIDES                                                 nology 97(1):62-68 (1999).
                                                                                    Li et al., “Low Level Formation of Potent Catalytic IgG Fragments
  (75) Inventors: Yung-Hsiang Kao, San Mateo, CA                                    Mediated by Disul?de Bond Instability” Molecular Immunology
                         (US); Michael W. Laird, San Ramon,                         33(7-8):593-600 (1996).
                                                                                    Liu et al., “Study of Tioredoxin” Journal of Northeast Agricultural
                         CA (US); Melody Trexler Schmidt, San
                         Carlos, CA (US); Rita L. Wong,                             University 34(23):219-225 (Jun. 30, 2003).
                                                                                    Mun et al., “BIOT 245-Air Sparging of Harvested Cell Culture Fluid
                         Redwood City, CA (US); Daniel P.                           (HCCF) to Prevent Antibody Disul?de Bond Reduction” Abstracts of
                         Hewitt, Sunnyvale, CA (US)                                 Papers American Chemical Society 238:245 (Aug. 2009).
                                                                                    Nordberg et al., “Reactive Oxygen Species, Antioxidants, and the
  (73) Assignee: Genentech, Inc., South San Francisco,                              Mammalian Thioredoxin System” Free Radical Biology & Medicine
                         CA (US)                                                    31(11):1287-1312 (2001).
         Notice:         Subject to any disclaimer, the term of this                Powis et al., “Properties and Biological Activities of Thioredoxins”
                                                                                    Annual Review of Pharmacology and Toxicology 41 :261-295
                         patent is extended or adjusted under 35
                                                                                    (2001).
                   USC 154(b) by 0 days.                                            Powis et al., “Thioredoxin Redox Control of Cell Growth and Death
                                                                                    and the Effects of Inhibitors” Chemico-Biologica llnteractions 111
  (21) Appl. No .: 13/354,223                                                       112:23-34 (1998).
  (22)   Filed:          Jan. 19, 2012                                              Salas-Solano et al., “Optimization and Validation of a Quantitative
                                                                                    Capillary Electrophoresis Sodium Dodecyl Sulfate Method for Qual
  (65)                      Prior Publication Data                                  ity Control and Stability Monitoring of Monoclonal Antibodies”
         US 2013/0017598 A1                 Jan. 17, 2013                           Analytical Chemistry 78(18):6583-6594 (2006).
                                                                                    Smith et al., “Speci?c Cleavage of Immunoglobulin G by Copper
                   Related US. Application Data                                     Ions” International Journal of Peptide and Protein Research
                                                                                    48(1):49-55 (1996).
  (63)   Continuation of application No. 12/217,745, ?led on                        Starks et al., “Atomic-Resolution Crystal Structure of Thioredoxin
         Jul. 8, 2008, now abandoned.                                               From the Acidophilic Bacterium Acetobacter Aceti” Protein Science
                                                                                    16(1):92-98 (Jan. 2007).
  (60)   Provisional application No. 60/948,677, ?led on Jul. 9,                    Teilum et al., “Disul?de Bond Formation and Folding of Plant
         2007.                                                                      Peroxidases Expressed as Inclusion Body Protein in Escherichia coli
                                                                                    Thioredoxin Reductase Negative Strains” Protein Expression and
  (51)   Int. Cl.                                                                   Puri?cation Academic Press 15(1):77-82 (1999).
         C12P 1/00                      (2006.01)                                   Trexler-Schmidt et al., “Identi?cation and Prevention of Antibody
         C12N 5/02                      (2006.01)                                   Disul?de Bond Reduction During Cell Culture Manufacturing”
                                                                                    Biotechnology and Bioengineering 160(3):452-461 (2006).
  (52)   US. Cl.
                                                                                    Urig et al., “On the Potential of Thioredoxin Reductase Inhibitors for
         USPC      ........................................... .. 435/41; 435/325   Cancer Therapy” Seminars in Cancer Biology 16(6):452-465 (
  (58)   Field of Classi?cation Search                                              2006).
         None                                                                       Wipf et al., “New Inhibitors of the Thioredoxin-Thioredoxin
         See application ?le for complete search history.                           Reducatase System Based on a Naphthoquinone Spiroketal Natural
                                                                                    Product Lead” Bioorganic & Medicinal Chemistry Letters(1 1):2637
  (56)                     References Cited                                         2641 ( 2001).
                                                                                    Zhang et al., “Free sulthydryl in recombinant monoclonal antibod
                                                                                    ies” Biotechnol. Prog. 18:509-513 (2002).
                   U.S. PATENT DOCUMENTS                                            Lillig, C .H. et al. (Jan. 2007). “Thioredoxin and Related Moleculesi
                                                                                    From Biology to Health and Disease,”Anti0xidants & Redox Signal
   2004/0029229 A1*          2/2004     Reeves et al. .............. .. 435/69.1
   2004/0138424     A1       7/2004     Takeda et a1.                               ing 9(1):25-47.
                                                                                    Lydersen, BK. et al. (Nov. 1994). “Acid Precipitation of Mammalian
   2006/0143549     A1       6/2006     Yasumoto et al.                             Cell Fermentation Broth,” Ann. N. Y Acad. Sci. 745:222-231.
   2007/0292411     A1      12/2007     Salcedo et al.
   2009/0053786     A1       2/2009     Kao et al.                                  Roman, B. et al. (Sep. 2005). “Development of a Robust Clari?cation
                                                                                    Process for MAb Puri?cation,” Case Study presented at the
                                                                                    BioProcess International 2005 C0nference&Exhibiti0n, Sep. 19-22,
              FOREIGN PATENT DOCUMENTS                                              2005, Boston, MA, four pages particularly p. 4.
                                                                                    Roush, DJ et al. (2008). “Advances in Primary Recovery: Centrifu
  WO                97/26357               7/1997                                   gation and Membrane Technology,” Biotechnol. Prog. 24(3):488
                                                                                    495.
                      OTHER PUBLICATIONS

  Kock et a1. (Biochem Soc Trans. Apr. 2004;32(Pt 2):273-5).*                       * cited by examiner
  Christiansen et al. (Biochemistry 1998, 37, 12611-12623).*                        Primary Examiner * Suzanne M Noakes
  Bobovnikova et al., “Characterization of Soluble, Disul?de Bond                   Assistant Examiner * Jae W Lee
  Stabilized Prokaryotically Expressed Human Thryotropin Receptor                   (74) Attorney, Agent, or Firm * Morrison & Foerster LLP
  Ectodomain” Endocrinology 138(2):588-593 (1997).
  Chaderjian et al., “Effect of Copper Sulfate on Performance of a                  (57)                       ABSTRACT
  Serum-Free CHO Cell Culture Process and the Level of Free Thiol in                Provided herein are methods for preventing the reduction of
  the Recombinant Antibody Expressed” Biotechnology Progress                        disul?de bonds during the recombinant production of disul
  21(2):550-553 (2005).                                                             ?de-containing polypeptides. In particular, the invention con
  Gromer et al., “The Thioredoxin System: From Science to Clinic”                   cerns the prevention of disul?de bond reduction during har
  Medicubak Research Reviews 24(1):40-89 (Jan. 2004).                               vesting of disul?de-containing polypeptides, including
  Kao et al., “Mechanism of Antibody Reduction in Cell Culture Pro
  duction Processes” Biotechnology and Bioengineering 107(4):622
                                                                                    antibodies, from recombinant host cell cultures.
  632 (Nov. 2010).                                                                                10 Claims, 40 Drawing Sheets
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 279 of 372 PageID #:
                                   26678

  US. Patent              Nov. 5, 2013       Sheet 1 0f 40          US 8,574,869 B2




         [kDa]
                 Ladder   OHours   1H0urs   3Hours   21Hours 25Hours 29Hours


        240 '




                                    Diaiysis Experiment
                                         FIG. 1
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 280 of 372 PageID #:
                                   26679

  US. Patent              Nov. 5, 2013        Sheet 2 0f 40            US 8,574,869 B2




        [kDai
                Ladder   OHours   iHours   Siiours   21Hours 25HOUFS 29Hours 48Hours




                                   Dialysis Experiment
                                         FIG. 2
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 281 of 372 PageID #:
                                   26680

  US. Patent                                  Nov. 5, 2013        Sheet 3 0f 40                US 8,574,869 B2




                       9000


                              0. m
                              O. 0




                      2.6r356007OO        _
                                          _
                                          h




       3B5:E2i3»:03               O0 0
                                     O.

                                                                          *0- Outside Dialysis Bag
                                                                          —E]— made Dsaiysis Bag
                             00           -




                      100.0 -


                            00 U


                                                               Time   (hours)

                                               Free Thio! Levels from Diaiysis Experiment
                                                              FIG. 3
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 282 of 372 PageID #:
                                   26681

  US. Patent                Nov. 5, 2013         Sheet 4 0f 40                US 8,574,869 B2




                                         Thioredoxin System
              5                     SH                     3
         P/t
          \s
                              Trx/\SH               TrxRil8                 NADPH+H+

              SH                    8                      SH
         p/                   m’ l                  we:                     meet
          \sH                    ‘\8                       SH

              First Reaction in Pentose Phosphate Pathway

         NADPH                   6'PhosphogIuconotaotone

                           Gtuo0se-6-phosphate dehydrogenase

         NADP+                   Glucose-G-phosphate                    (Mg-ADP)‘r +H"

                                                                  HGXOMH8S€

                                               Glucose                  (MQADPF‘L

                                                  First Reaction in Gtycoiysis


              Thioredoxin System and Other Reactions lnvotved in Antibody Reduction
                                           FIG. 4
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 283 of 372 PageID #:
                                   26682

  US. Patent                   Nov. 5, 2013         Sheet 5 0f 40               US 8,574,869 B2




         [kDa}
                     Ladder   OHours   O5Hours Hours      2Hours    3Hours   21H0urs 23Hours


         240'"   '




                                  In Viz‘ro Activity of Thioredoxin System
                                                FIG. 5
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 284 of 372 PageID #:
                                   26683

  US. Patent                   Nov. 5, 2013          Sheet 6 0f 40                 US 8,574,869 B2




          ikDa]

                    Ladder    OHours   0.5Hours 1Hours     2H0urs    3H0urs   21H0urs 23Hours




                  In vitro Activity of Thioredoxin System Inhibited by Aurothioglucose
                                              FIG. 6
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 285 of 372 PageID #:
                                   26684

  US. Patent                  Nov. 5, 2013        Sheet 7 0f 40               US 8,574,869 B2




                 Ladder   OHours   0.5Hours iHours     2Hours     3H0urs   21Hours 23Hours


       240 "




               in vitro Activity of Thioredoxin System inhibited by Aurothiomaiate
                                          F I G. 7
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 286 of 372 PageID #:
                                   26685

  US. Patent               Nov. 5, 2013         Sheet 8 0f 40               US 8,574,869 B2




                Ladder   OHours   0,5Hours 1Hours    2H0urs     3Hours   21Hours 23H0urs


        240 "




                           In vitro Activity of Thioredoxin System
                                          FIG. 8
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 287 of 372 PageID #:
                                   26686

  US. Patent               Nov. 5, 2013        Sheet 9 0f 40               US 8,574,869 B2




                Ladder   OHours O‘5Hours 1H0urs      2Hours    3Hours   21Hours 23Hours


        240 —




                  In vitro Activity of Thioredoxin System Inhibited by CuSO4
                                          FIG. 9
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 288 of 372 PageID #:
                                   26687

  US. Patent            Nov. 5, 2013      Sheet 10 0f 40             US 8,574,869 B2




             Ladder   OHours   OSHours 1Hours   2H0urs     19H0urs 21Hours 23H0urs




                                 Ocrelizumab Reduction

                                       FIG. 10
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 289 of 372 PageID #:
                                   26688

  US. Patent                 Nov. 5, 2013                Sheet 11 0140             US 8,574,869 B2




                 Ladder   OHours       045Hours 1Hours     2Hours   19H0urs 21Hours 23H0urs


        2   __                     ,   ,




                 inhibition of Ocrelizumab Reduction In HCCF by Aurothicglucose
                                               FIG. 1 1
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 290 of 372 PageID #:
                                   26689

  US. Patent                 Nov. 5, 2013       Sheet 12 0f 40            US 8,574,869 B2




           [kDa]
                    Ladder    OHours   O‘5H0urs iHours   2Hours   iQi-iours ZiHours 23Hours


           240 m




                   Inhibition of Ocreiizumab Reduction in HCCF by Aurothiomaiate

                                            F 1G. 12
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 291 of 372 PageID #:
                                   26690

  US. Patent              Nov. 5, 2013       Sheet 13 0f 40           US 8,574,869 B2




               Ladder   OHours   THours    2H0urs   4Hours    19Hours ZWHours


       240 u




                            Losing Reduction Activity in HCCF
                                         FIG. 13
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 292 of 372 PageID #:
                                   26691

  US. Patent                 Nov. 5, 2013            Sheet 14 0f 40             US 8,574,869 B2




       [k Da]

                Ladder   OHours   iHours    ZHours    3Hours   4Hours   1.9H0urs 21Hours   23H0iirs




                 The Lost Reduction Activity in HCCF Restored by Addition of NADPH

                                             FIG. 1 4
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 293 of 372 PageID #:
                                   26692

  US. Patent                    Nov. 5, 2013        Sheet 15 0f 40               US 8,574,869 B2




              Ladder   OHours     iHours   2Hours   3Hours   4Hours   19H0urs ZiHours   23Hours


      240 "




        The Lost Reduction Activity in HCCF Restored by Addition of Glucose-G-Phosphate
                                            F 1G. 15
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 294 of 372 PageID #:
                                   26693

  US. Patent               Nov. 5, 2013        Sheet 16 0f 40           US 8,574,869 B2




                  Ladder   OHours    1Hours   2Hours   3H0urs   19Hours 21H0urs




         150- ~




                                    Ocrelizumab Reduction

                                          FIG. 16
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 295 of 372 PageID #:
                                   26694

  US. Patent               Nov. 5, 2013       Sheet 17 0f 40          US 8,574,869 B2




                  Ladder   OHours   ?Hours   2H0urs   3H0urs   19Hours 21H0urs

         240" '




         150"




                           EDTA Inhibits Ocreiizumab Reduction

                                          FIG. 17
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 296 of 372 PageID #:
                                   26695

  US. Patent              Nov. 5, 2013      Sheet 18 0f 40           US 8,574,869 B2




                 Ladder   OHours   Hours   ZHours   SHours   19H0urs 21H0urs

         240 '




          The Lost Reduction Activity in Ran 8 HCCF Restored by Addition
          of Glucose-GS-Phosphate but No Inhibition of Reduction by EDTA

                                         FIG.18
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 297 of 372 PageID #:
                                   26696
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 298 of 372 PageID #:
                                   26697
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 299 of 372 PageID #:
                                   26698
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 300 of 372 PageID #:
                                   26699
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 301 of 372 PageID #:
                                   26700
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 302 of 372 PageID #:
                                   26701
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 303 of 372 PageID #:
                                   26702
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 304 of 372 PageID #:
                                   26703
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 305 of 372 PageID #:
                                   26704
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 306 of 372 PageID #:
                                   26705
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 307 of 372 PageID #:
                                   26706
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 308 of 372 PageID #:
                                   26707
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 309 of 372 PageID #:
                                   26708
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 310 of 372 PageID #:
                                   26709
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 311 of 372 PageID #:
                                   26710
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 312 of 372 PageID #:
                                   26711
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 313 of 372 PageID #:
                                   26712
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 314 of 372 PageID #:
                                   26713
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 315 of 372 PageID #:
                                   26714
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 316 of 372 PageID #:
                                   26715
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 317 of 372 PageID #:
                                   26716
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 318 of 372 PageID #:
                                   26717
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 319 of 372 PageID #:
                                   26718
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 320 of 372 PageID #:
                                   26719
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 321 of 372 PageID #:
                                   26720
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 322 of 372 PageID #:
                                   26721
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 323 of 372 PageID #:
                                   26722
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 324 of 372 PageID #:
                                   26723
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 325 of 372 PageID #:
                                   26724
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 326 of 372 PageID #:
                                   26725
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 327 of 372 PageID #:
                                   26726
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 328 of 372 PageID #:
                                   26727
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 329 of 372 PageID #:
                                   26728
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 330 of 372 PageID #:
                                   26729
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 331 of 372 PageID #:
                                   26730
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 332 of 372 PageID #:
                                   26731
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 333 of 372 PageID #:
                                   26732
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 334 of 372 PageID #:
                                   26733
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 335 of 372 PageID #:
                                   26734
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 336 of 372 PageID #:
                                   26735
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 337 of 372 PageID #:
                                   26736
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 338 of 372 PageID #:
                                   26737
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 339 of 372 PageID #:
                                   26738
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 340 of 372 PageID #:
                                   26739
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 341 of 372 PageID #:
                                   26740
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 342 of 372 PageID #:
                                   26741
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 343 of 372 PageID #:
                                   26742
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 344 of 372 PageID #:
                                   26743
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 345 of 372 PageID #:
                                   26744
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 346 of 372 PageID #:
                                   26745
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 347 of 372 PageID #:
                                   26746
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 348 of 372 PageID #:
                                   26747
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 349 of 372 PageID #:
                                   26748
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 350 of 372 PageID #:
                                   26749
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 351 of 372 PageID #:
                                   26750
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 352 of 372 PageID #:
                                   26751
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 353 of 372 PageID #:
                                   26752
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 354 of 372 PageID #:
                                   26753
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 355 of 372 PageID #:
                                   26754
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 356 of 372 PageID #:
                                   26755
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 357 of 372 PageID #:
                                   26756
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 358 of 372 PageID #:
                                   26757
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 359 of 372 PageID #:
                                   26758
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 360 of 372 PageID #:
                                   26759
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 361 of 372 PageID #:
                                   26760
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 362 of 372 PageID #:
                                   26761
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 363 of 372 PageID #:
                                   26762
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 364 of 372 PageID #:
                                   26763
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 365 of 372 PageID #:
                                   26764
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 366 of 372 PageID #:
                                   26765
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 367 of 372 PageID #:
                                   26766
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 368 of 372 PageID #:
                                   26767
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 369 of 372 PageID #:
                                   26768
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 370 of 372 PageID #:
                                   26769
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 371 of 372 PageID #:
                                   26770
Case 1:18-cv-00924-CFC-SRF Document 347 Filed 09/04/19 Page 372 of 372 PageID #:
                                   26771
